Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 1 of 429




                     EXHIBIT 124
                                   1589
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                   Desc
                                      Exhibit 124-171 & POS Page 2 of 429
                                 SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                      E-Filing Transaction #: 3910201
                                                                 PAYMENT RECEIPT
                                                                                                                        Receipt #: 12564163
 Clerk ID: b2brown               Transaction No: 12737864              Transaction Date: 06/10/2020         Transaction Time: 02:45:49 PM

                                                                                        Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                      Qty                                              Paid               Balance
                                                                                      Amount$             Due

30-2020-01124778-CU-FR-CJC     195 - Answer or other 1st paper                1           $435.00           $435.00             $435.00                 $0.00


30-2020-01124778-CU-FR-CJC     195 - Answer or other 1st paper                1           $435.00           $435.00             $435.00                 $0.00


                                                                                                          Sales Tax:              $0.00
                                                                                                                                        Total
                                                                                                              Total:            $870.00 Rem.
                                                                                                                                        Bal:
      E-Filing : - OneLegal




                                                                                                            E-Filing:           $870.00




                                                                                            Total Amount Tendered:              $870.00


                                                                                                       Change Due:                $0.00




                                                                                                           Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                         COPY




                                                                      1590                                                                    Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 3 of 429




                     EXHIBIT 125
                                   1591
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                            Desc
                                      Exhibit 124-171 & POS Page 4 of 429
                                  SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                               E-Filing Transaction #: 1737437
                                                                 PAYMENT RECEIPT
                                                                                                                                 Receipt #: 12564434
 Clerk ID: ndorfman              Transaction No: 12738115                       Transaction Date: 06/11/2020         Transaction Time: 09:11:47 AM

                                                                                                 Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                               Qty                                              Paid               Balance
                                                                                               Amount$             Due

30-2020-01124778-CU-FR-CJC     36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                               a hearing

                                                                                                                   Sales Tax:              $0.00
                                                                                                                                                 Total
                                                                                                                       Total:             $60.00 Rem.
                                                                                                                                                 Bal:
      E-Filing : - OneLegal




                                                                                                                     E-Filing:            $60.00




                                                                                                     Total Amount Tendered:               $60.00


                                                                                                                Change Due:                $0.00




                                                                                                                    Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                  COPY




                                                                            1592                                                                       Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 5 of 429




                     EXHIBIT 126
                                   1593
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                            Desc
                                      Exhibit 124-171 & POS Page 6 of 429
                                  SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                               E-Filing Transaction #: 1741118
                                                                 PAYMENT RECEIPT
                                                                                                                                 Receipt #: 12564438
 Clerk ID: ggalon                Transaction No: 12738119                       Transaction Date: 06/11/2020         Transaction Time: 09:17:20 AM

                                                                                                 Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                               Qty                                              Paid               Balance
                                                                                               Amount$             Due

30-2020-01124778-CU-FR-CJC     36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                               a hearing

                                                                                                                   Sales Tax:              $0.00
                                                                                                                                                 Total
                                                                                                                       Total:             $60.00 Rem.
                                                                                                                                                 Bal:
      E-Filing : - OneLegal




                                                                                                                     E-Filing:            $60.00




                                                                                                     Total Amount Tendered:               $60.00


                                                                                                                Change Due:                $0.00




                                                                                                                    Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                  COPY




                                                                            1594                                                                       Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 7 of 429




                     EXHIBIT 127
                                   1595
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                              Desc
                                      Exhibit 124-171 & POS Page 8 of 429
                                      SUPERIOR COURT OF CALIFORNIA
                                                                   COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                                 E-Filing Transaction #: 2907547
                                                                   PAYMENT RECEIPT
                                                                                                                                   Receipt #: 12564475
 Clerk ID: ggalon                     Transaction No: 12738156                    Transaction Date: 06/11/2020         Transaction Time: 09:51:55 AM

                                                                                                   Fee              Balance             Amount             Remaining
 Case Number                     Fee Type                                               Qty                                              Paid               Balance
                                                                                                 Amount$             Due

30-2020-01124778-CU-FR-CJC       36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                                 a hearing


30-2020-01124778-CU-FR-CJC       36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                                 a hearing

                                                                                                                     Sales Tax:              $0.00
                                                                                                                                                   Total
                                                                                                                         Total:            $120.00 Rem.
                                                                                                                                                   Bal:
      E-Filing : - AmericanLegalNet




                                                                                                                       E-Filing:           $120.00




                                                                                                       Total Amount Tendered:              $120.00


                                                                                                                  Change Due:                $0.00




                                                                                                                      Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                    COPY




                                                                              1596                                                                       Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 9 of 429




                     EXHIBIT 128
                                   1597
              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                   Exhibit 124-171 & POS Page 10 of 429
                                                                                        FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 STREET ADDRESS: 700 W. Civic Center DRIVE
 MAILING ADDRESS: 700 W. Civic Center Drive
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center


  SHORT TITLE: Nguyen vs. United Lender, LLC

                                                                               CASE NUMBER:
                   NOTICE OF REJECTION OF ELECTRONIC FILING
                                                                               30-2020-01124778-CU-FR-CJC

        The electronic filing described by the summary data below was reviewed and rejected by the
        Superior Court of California, County of Orange
        E-Filing Summary Data
        Electronically Submitted By:           Megan Zucaro
        On Behalf of:
        Transaction Number:                    41091088
        Court received Date:                   06/11/2020
        Court received Time:                   03:30:37 PM
        Amount not to Exceed:
        Documents Electronically Filed
        Cross-Complaint

        This electronic filing was rejected based on the following reason(s):
        Reject Reason 1: Other
                         Clerk's comments to submitter:
                         Leave of court required. Cross-complainant may bring an action against
                         any party that hasn't sued him/her before the matter is set for trial.

        E-Filing Service Provider Information
        Name:            OneLegal
        Email:           support@onelegal.com
        Contact Person: Customer Support
        Phone:          8009388815




06/12/2020                                         E-FILING REJECTION NOTICE                                   Page: 1

                                                             1598
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 11 of 429




                     EXHIBIT 129
                                   1599
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 12 of 429




                                   1600
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 13 of 429




                                   1601
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 14 of 429




                     EXHIBIT 130
                                   1602
                                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                                               Exhibit 124-171 & POS Page 15 of 429


                                               Lori E. Eropkin, Esq. [SBN 253048]
                                           1   LEVINSON ARSHONSKY & KURTZ, LLP
                                               15303 Ventura Blvd., Suite 1650
                                           2   Sherman Oaks, CA 91403
                                               Telephone: (818) 382-3434
                                           3   Facsimile: (818) 382-3433
                                               E-Mail:     leropkin@laklawyers.com
                                           4

                                           5   Attorneys for Defendant American Financial Center, Inc.
                                           6                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                           7                 FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
                                           8
                                                ANH THY SONG NGUYEN, TRUSTEE OF                    CASE NO. 30-2020-01124778-CU-FR-CJC
                                           9    MOTHER NATURE TRUST,
                                                                                                   Hon. Walter Schwarm, Judge Assigned for
                                          10                  Plaintiff,                           All Purposes, Department C19
        LEVINSON ARSHONSKY & KURTZ, LLP




                                          11           vs.                                         NOTICE OF CONTINUED HEARING ON
                                                                                                   DEFENDANT AMERICAN FINANCIAL
                                          12    UNITED LENDER, LLC, a Nevada limited               CENTER, INC.’S MOTION FOR
                                                liability company; SHAWN AHDOOT, an                MONETARY SANCTIONS PURSUANT TO
                                          13    individual; ALBERT A. AHDOOT, an                   C.C.P. SECTION 128.7 AGAINST
                                                individual; MEGAN E. ZUCARO, an                    PLAINTIFF ANH THY SONG NGUYEN,
                                          14    individual; HELPING OTHERS                         TRUSTEE OF MOTHER NATURE TRUST,
                                                INTERNATIONAL, LLC, a Delaware limited             AND ITS COUNSEL, ANDREW SMITS
                                          15    liability company; WESTERN FIDELITY
                                                ASSOCIATES, LLC, a California limited
                                          16    liability company, dba WESTERN FIDELITY            Date:   October 20, 2020
                                                TRUSTEES; JOHN B. SPEAR, an individual;            Time:   1:30 PM
                                          17    AMERICAN FINANCIAL CENTER, INC., a                 Dept:   C19
                                                California corporation; and DOES 1 through
                                          18    100, inclusive,                                    Action filed: 01/15/2020
                                          19                  Defendants.                          RES. NO.: 73261225
                                          20

                                          21

                                          22

                                          23

                                          24
                                          25

                                          26

                                          27

                                          28
2968-002/1008940                                                                               1
                                                                                 1603
                                                    NOTICE OF CONTINUED HEARING RE: DEFENDANT AMERICAN FINANCIAL CENTER, INC.’S
                                                                      MOTION FOR SANCTION AGAINST PLAINTIFF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 16 of 429




                                   1604
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                            Exhibit 124-171 & POS Page 17 of 429


                                        1                                         PROOF OF SERVICE
                                                                                     1013a(3) CCP
                                        2
                                            STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3
                                                   I am employed in the County of Los Angeles, State of California. I am over the age of
                                        4   eighteen years and not a party to the within action; my business address is 15303 Ventura
                                            Boulevard, Suite 1650, Sherman Oaks, California 91403.
                                        5
                                                   On the date below, I served the foregoing document(s), described as
                                        6
                                                   NOTICE OF CONTINUED HEARING ON DEFENDANT AMERICAN FINANCIAL
                                        7          CENTER, INC.’S MOTION FOR MONETARY SANCTIONS PURSUANT TO C.C.P.
    LEVINSON ARSHONS KY & KURTZ, LLP




                                                   SECTION 128.7 AGAINST PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
                                        8          MOTHER NATURE TRUST, AND ITS COUNSEL, ANDREW SMITS
                                        9    on each of the interested parties in this action by placing the original   a true copy thereof
                                            enclosed in sealed envelopes addressed as follows (or as addressed on the attached mailing list):
                                       10
                                            SEE SERVICE LIST
                                       11
                                                  (BY MAIL) By placing the envelope for collection and mailing following our ordinary
                                       12         business practices. I am readily familiar with firm's practice of collection and processing
                                                  correspondence for mailing. Under that practice it would be deposited with U.S. postal
                                       13         service on that same day with postage thereon fully prepaid.
                                       14         (BY FACSIMILE) Based on an agreement of the parties to accept service by fax
                                                  transmission, I faxed the documents to the persons at the fax numbers listed above (or on the
                                       15         attached service list). No error was reported by the fax machine that I used. A copy of the
                                                  record of the fax transmission, which I printed out, is attached.
                                       16
                                                  (BY OVERNIGHT MAIL) I enclosed the document in an envelope or package provided
                                       17         by an overnight delivery carrier and addressed to the person(s) set forth above (or on the
                                                  attached service list). I placed the envelope or package for collection and overnight delivery
                                       18         at an office or a regularly utilized drop box of the overnight delivery courier.
                                       19         (BY E-MAIL) Based on a court order or an agreement of the parties to accept service by
                                                  electronic transmission, I caused the documents to be sent to the persons at the electronic
                                       20         notification addresses listed above (or on the attached service list). I did not receive, within a
                                                  reasonable time after the transmission, any electronic message or other indication that the
                                       21         transmission was unsuccessful.
                                       22            I declare under penalty of perjury under the laws of the State of California that the foregoing
                                            is true and correct.
                                       23
                                                   Executed on June 15, 2020, at Sherman Oaks, California.
                                       24

                                       25 STACIA MCFADDEN                                           /s/ Stacia McFadden
                                       26                                                                           Signature

                                       27

                                       28


2968-002/922250.docx
                                                                                      1605OF SERVICE
                                                                                     PROOF
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43     Desc
                                                            Exhibit 124-171 & POS Page 18 of 429


                                        1                                       SERVICE LIST
                                                                                 1013a(3) CCP
                                        2
                                            Attorneys for Defendants
                                        3   UNITED LENDER, LLC, a Nevada limited liability
                                            company; SHAWN AHDOOT, an
                                        4   individual; ALBERT A. AHDOOT, an individual

                                        5   Lawrence C. Meyerson
                                            A Professional Law Corporation
                                        6   5521 Mission Rd., Ste 399
                                            Bonsall, Ca 92003
                                        7   Telephone: (310) 827-3344
                                            Email: Lcm@Lcmplc.Com
    LEVINSON ARSHONS KY & KURTZ, LLP




                                        8
                                            Maurice Wainer
                                        9   Snipper Wainer & Markoff
                                            232 North Canon Drive
                                       10   Beverly Hills, Ca 90210-5302
                                            Telephone: (310) 550-5770
                                       11   Email: mrwainer@swmfirm.com
                                            _______________________________________________________________________________
                                       12
                                            Attorney for Plaintiff Anh Thy Song
                                       13   Nguyen, Trustee of Mother Nature Trust
                                       14   Andrew A. Smits
                                            Law Offices of Andrew A. Smits
                                       15   36 Executive Park, Suite 160
                                            Irvine, CA 92614-4794
                                       16   Telephone: (949) 833-1025
                                            Email: asmits@smits-law.com
                                       17   _______________________________________________________________________________
                                       18
                                            Robert Schachter
                                       19   Hitchcock, Bowman & Schachter
                                            Suite 1030 Del Amo Financial Center
                                       20   21515 Hawthorne Boulevard
                                            Torrance, CA 90503-6579
                                       21
                                            Telephone: (310) 540-2202
                                       22   Email: rs@rschachterlaw.com
                                            _______________________________________________________________________________
                                       23
                                            Defendant
                                       24   Megan Zucaro
                                            4501 W. Channel Island Blvd. #94
                                       25
                                            Oxnard, CA 90305
                                       26   Mobile: (424) 288-1364
                                            Email: m@megazee.com
                                       27

                                       28


2968-002/922250.docx
                                                                                1606OF SERVICE
                                                                               PROOF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 19 of 429




                     EXHIBIT 131
                                   1607
         Case 1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-5 of Filed  07/17/20
                                                     California, County ofEntered   07/17/20 12:25:43
                                                                           Orange, 06/16/2020 04:55:00 PM.Desc
30-2020-01124778-CU-FR-CJC - ROAExhibit
                                      # 204 - 124-171   & POS Page
                                              DAVID H. YAMASAKI,     Clerk 20  of Court
                                                                           of the 429 By Briana Jurado, Deputy Clerk.


             1   LAWRENCE C. MEYERSON (SBN 54136)
                 A PROFESSIONAL LAW CORPORATION
             2   5521 Mission Rd., Ste 399
                 Bonsall, CA 92003
             3   Telephone: (310) 827-3344
                 Email: lcm@lcmplc.com
             4
                 MAURICE WAINER (SBN 121678)
             5   SNIPPER WAINER & MARKOFF
                 232 North Canon Drive
             6   Beverly Hills, CA 90210-5302
                 Telephone: (310) 550-5770
             7   Email: mrwainer@swmfirm.com
             8   Attorneys for Defendant and Cross-Complainant
                 UNITED LENDER, LLC, a Nevada limited
             9   liability company; and Defendants
                 SHAWN AHDOOT, an individual; and
           10    ALBERT A. AHDOOT, an individual
           11                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14    ANH THY SONG NGUYEN, TRUSTEE OF                       )   Case No. 30-2020-01124778-CU-FR-CJC
                 MOTHER NATURE TRUST,                                  )
           15                                                          )   Hon. Walter Schwarm, Judge Assigned for
                                     Plaintiff,                        )   All Purposes, Department C19
           16                                                          )
                 vs.                                                   )   NOTICE OF CONTINUANCE OF
           17                                                          )   HEARING ON UNITED LENDER,
                 UNITED LENDER, LLC, a Nevada limited                  )   LLC’S MOTION FOR:
           18    liability company; SHAWN AHDOOT, an                   )
                 individual; ALBERT A. AHDOOT, an                      )   (1)   APPOINTMENT OF A
           19    individual; MEGAN E. ZUCARO, an                       )         RECEIVER;
                 individual; HELPING OTHERS                            )   (2)   ORDER TO SHOW CAUSE WHY
           20    INTERNATIONAL, LLC, a Delaware limited                )         THE APPOINTMENT OF A
                 liability company; WESTERN FIDELITY                   )         RECEIVER SHOULD NOT BE
           21    ASSOCIATES, LLC, a California limited                 )         CONFIRMED;
                 liability company, dba WESTERN FIDELITY               )   (3)   TEMPORARY RESTRAINING
           22    TRUSTEES; JOHN B. SPEAR, an individual;               )         ORDER; AND
                 AMERICAN FINANCIAL CENTER, INC., a                    )   (4)   ORDER TO SHOW CAUSE WHY
           23    California corporation; and DOES 1 through            )         A PRELIMINARY INJUNCTION
                 100, inclusive,                                       )         SHOULD NOT BE GRANTED
           24                                                          )
                                     Defendants.                       )   New Hearing:
           25                                                          )   DATE: July 28, 2020
                                                                       )   TIME: 9:00 a.m.
           26                                                          )   DEPT: C19
                                                                       )   RES. NO.:
           27    and Cross-Complaint.                                  )
                                                                       )   Action filed: 01/15/2020
           28
                                                                   1

                        NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S MOTION FOR
                                                 1608
                                            APPOINTMENT   OF RECEIVER
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                     Exhibit 124-171 & POS Page 21 of 429


  1   TO ALL INTERESTED PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:

  2          PLEASE TAKE NOTICE that the above-entitled Honorable Court has continued the

  3   hearing on the Motion of UNITED LENDER, LLC, a Nevada limited liability company (“United

  4   Lender”) for: (1) Appointment of a Receiver; (2) Order to Show Cause Why the Appointment of

  5   a Receiver Should Not Be Confirmed; (3) Temporary Restraining Order; and (4) Order to Show

  6   Cause Why a Preliminary Injunction Should Not Be Granted, to July 28, 2020, at 9:00 a.m., in

  7   Department C19 of the above-entitled Court, located at 700 Civil Center Drive West, Santa Ana,

  8   CA 92701.

  9
 10                                              LAWRENCE C. MEYERSON,
                                                 A Professional Law Corporation
 11
 12
                                               /s/ Lawrence C. Meyerson
 13   Dated: June 16, 2020            By:_________________________________________
                                               Lawrence C. Meyerson, Esq.
 14
 15
                                                 SNIPPER, WAINER & MARKOFF
 16
 17
                                               /s/ Maurice Wainer
 18   Dated: June 16, 2020            By:_________________________________________
                                               Maurice Wainer, Esq.
 19
                                                 Attorneys for Defendant and Cross-Complainant
 20                                              UNITED LENDER, LLC, a Nevada limited
                                                 liability company; and Defendants
 21                                              SHAWN AHDOOT, an individual; and
                                                 ALBERT A. AHDOOT, an individual
 22
 23
 24
 25
 26
 27
 28
                                                    2

            NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S MOTION FOR
                                     1609
                                APPOINTMENT   OF RECEIVER
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                     Exhibit 124-171 & POS Page 22 of 429


  1                                         PROOF OF SERVICE

  2           I am employed in the County of Los Angeles, State of California. I am over the age of 18
      and not a party to the within action; my business address is 232 North Canon Drive, Beverly
  3   Hills, CA 90210.

  4          On June 16, 2020, I served true and correct copies of document(s) described as:

  5   NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S MOTION
      FOR:
  6   (1)  APPOINTMENT OF A RECEIVER;
      (2)  ORDER TO SHOW CAUSE WHY THE APPOINTMENT OF A RECEIVER
  7        SHOULD NOT BE CONFIRMED;
      (3)  TEMPORARY RESTRAINING ORDER; AND
  8   (4)  ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD
           NOT BE GRANTED
  9
      on the following interested party or parties in this action:
 10
            •     Andrew A. Smits, Esq., Law Offices of Andrew A. Smits, Attorney for Plaintiff
 11   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, via email asmits@smits-law.com

 12         •       Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for Defendant
      Western Fidelity Associates, LLC, dba Western Fidelity Trustees, via email:
 13   rs@rschachterlaw.com

 14         •      Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for Defendant
      American Financial Center, Inc., via email: leropkin@laklawyers.com;
 15
             •       Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and Helping
 16   Others International, LLC, a Delaware limited liability company Others"), via email:
      m@megazee.com;
 17
            •    John B. Spear (Real Estate Broker)and Tri Star Equity; via email:
 18   JohnBSpear@gmail.com

 19   [XX] BY ELECTRONIC SERVICE (E-MAIL) - Pursuant to CRC Rule 2.251(f)(1), I served
      a true copy of the foregoing document(s) by electronic mail via a court approved electronic filing
 20   service provider, directed to the addressee’s email address(es), if available, as that list is
      maintained and made available by the court pursuant to CRC 2.251(e). In addition, I provided a
 21   courtesy copy of the foregoing document(s) by electronic mail to the addressee’s e-mail address
      (if available), as set forth above.
 22            I declare under penalty of perjury under the laws of the State of California that the above
      is true and correct.
 23
             Executed on June 16, 2020, at Beverly Hills, California.
 24
                                                             /s/ Kristina Dow
 25                                                          _________________________________
                                                             KRISTINA DOW
 26
 27
 28
                                                        3

            NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S MOTION FOR
                                     1610
                                APPOINTMENT   OF RECEIVER
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 23 of 429




                     EXHIBIT 132
                                   1611
         Case 1:20-ap-01070-VK
            Electronically              DocCourt
                           Filed by Superior  1-5 of Filed  07/17/20
                                                     California, County ofEntered   07/17/20 12:25:43
                                                                           Orange, 06/16/2020 04:55:00 PM.Desc
30-2020-01124778-CU-FR-CJC - ROAExhibit
                                      # 205 - 124-171   & POS Page
                                              DAVID H. YAMASAKI,     Clerk 24  of Court
                                                                           of the 429 By Briana Jurado, Deputy Clerk.


             1   LAWRENCE C. MEYERSON (SBN 54136)
                 A PROFESSIONAL LAW CORPORATION
             2   5521 Mission Rd., Ste 399
                 Bonsall, CA 92003
             3   Telephone: (310) 827-3344
                 Email: lcm@lcmplc.com
             4
                 MAURICE WAINER (SBN 121678)
             5   SNIPPER WAINER & MARKOFF
                 232 North Canon Drive
             6   Beverly Hills, CA 90210-5302
                 Telephone: (310) 550-5770
             7   Email: mrwainer@swmfirm.com
             8   Attorneys for Defendant and Cross-Complainant
                 UNITED LENDER, LLC, a Nevada limited
             9   liability company; and Defendants
                 SHAWN AHDOOT, an individual; and
           10    ALBERT A. AHDOOT, an individual
           11                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
           12                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
           13
           14    ANH THY SONG NGUYEN, TRUSTEE OF                       )   Case No. 30-2020-01124778-CU-FR-CJC
                 MOTHER NATURE TRUST,                                  )
           15                                                          )   Hon. Walter Schwarm, Judge Assigned for
                                     Plaintiff,                        )   All Purposes, Department C19
           16                                                          )
                 vs.                                                   )   NOTICE OF CONTINUANCE OF
           17                                                          )   HEARING ON PETITION TO COMPEL
                 UNITED LENDER, LLC, a Nevada limited                  )   ARBITRATION AND TO STAY
           18    liability company; SHAWN AHDOOT, an                   )   ACTION PENDING AWARD OF
                 individual; ALBERT A. AHDOOT, an                      )   ARBITRATOR FILED BY LENDER
           19    individual; MEGAN E. ZUCARO, an                       )   DEFENDANTS, UNITED LENDER,
                 individual; HELPING OTHERS                            )   LLC, SHAWN AHDOOT AND ALBERT
           20    INTERNATIONAL, LLC, a Delaware limited                )   A. AHDOOT
                 liability company; WESTERN FIDELITY                   )
           21    ASSOCIATES, LLC, a California limited                 )   New Hearing:
                 liability company, dba WESTERN FIDELITY               )   DATE: September 29, 2020
           22    TRUSTEES; JOHN B. SPEAR, an individual;               )   TIME: 1:30 p.m.
                 AMERICAN FINANCIAL CENTER, INC., a                    )   DEPT: C19
           23    California corporation; and DOES 1 through            )   RES. NO.: 73228533
                 100, inclusive,                                       )
           24                                                          )
                                     Defendants.                       )   Action filed: 01/15/2020
           25                                                          )
                                                                       )
           26                                                          )
                                                                       )
           27    and Cross-Complaint.                                  )
                                                                       )
           28
                                                                   1

                   NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S PETITION TO COMPEL
                                               1612
                                                  ARBITRATION
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                     Exhibit 124-171 & POS Page 25 of 429


  1   TO ALL INTERESTED PARTIES AND TO THEIR COUNSEL OF RECORD HEREIN:

  2          PLEASE TAKE NOTICE that the above-entitled Honorable Court has continued the

  3   hearing on the Petition of UNITED LENDER, LLC, a Nevada limited liability company,

  4   SHAWN ADHOOT AND ALBERT A. AHDOOT to Compel Arbitration and to Stay Action

  5   Pending Award of Arbitrator,pto September 29, 2020, at 1:30 p.m., in Department C19 of the

  6   above-entitled Court, located at 700 Civil Center Drive West, Santa Ana, CA 92701.

  7
  8                                              LAWRENCE C. MEYERSON,
                                                 A Professional Law Corporation
  9
 10
                                                 /s/ Lawrence C. Meyerson
 11   Dated: June 16, 2020                   By: _________________________________________
                                                 Lawrence C. Meyerson, Esq.
 12
 13
                                                 SNIPPER, WAINER & MARKOFF
 14
 15
                                                /s/ Maurice Wainer
 16   Dated: June 16, 2020            By: _________________________________________
                                                Maurice Wainer, Esq.
 17
                                                 Attorneys for Defendant and Cross-Complainant
 18                                              UNITED LENDER, LLC, a Nevada limited
                                                 liability company; and Defendants
 19                                              SHAWN AHDOOT, an individual; and
                                                 ALBERT A. AHDOOT, an individual
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                    2

       NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S PETITION TO COMPEL
                                   1613
                                      ARBITRATION
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                     Exhibit 124-171 & POS Page 26 of 429


  1                                         PROOF OF SERVICE
              I am employed in the County of Los Angeles, State of California. I am over the age of 18
  2   and not a party to the within action; my business address is 232 North Canon Drive, Beverly
      Hills, CA 90210.
  3
             On June 16, 2020, I served true and correct copies of document(s) described as:
  4
      NOTICE OF CONTINUANCE OF HEARING ON PETITION TO COMPEL
  5   ARBITRATION AND TO STAY ACTION PENDING AWARD OF ARBITRATOR
      FILED BY LENDER DEFENDANTS, UNITED LENDER, LLC, SHAWN AHDOOT AND
  6   ALBERT A. AHDOOT

  7
      on the following interested party or parties in this action:
  8
            •     Andrew A. Smits, Esq., Law Offices of Andrew A. Smits, Attorney for Plaintiff
  9   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, via email asmits@smits-law.com

 10         •       Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for Defendant
      Western Fidelity Associates, LLC, dba Western Fidelity Trustees, via email:
 11   rs@rschachterlaw.com

 12         •      Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for Defendant
      American Financial Center, Inc., via email: leropkin@laklawyers.com;
 13
             •       Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and Helping
 14   Others International, LLC, a Delaware limited liability company Others"), via email:
      m@megazee.com;
 15
            •    John B. Spear (Real Estate Broker)and Tri Star Equity; via email:
 16   JohnBSpear@gmail.com

 17   [XX] BY ELECTRONIC SERVICE (E-MAIL) - Pursuant to CRC Rule 2.251(f)(1), I served
      a true copy of the foregoing document(s) by electronic mail via a court approved electronic filing
 18   service provider, directed to the addressee’s email address(es), if available, as that list is
      maintained and made available by the court pursuant to CRC 2.251(e). In addition, I provided a
 19   courtesy copy of the foregoing document(s) by electronic mail to the addressee’s e-mail address
      (if available), as set forth above.
 20            I declare under penalty of perjury under the laws of the State of California that the above
      is true and correct.
 21
             Executed on June 16, 2020, at Beverly Hills, California.
 22
                                                             /s/ Kristina Dow
 23                                                          _________________________________
                                                             KRISTINA DOW
 24
 25
 26
 27
 28
                                                        3

       NOTICE OF CONTINUANCE OF HEARING ON UNITED LENDER, LLC’S PETITION TO COMPEL
                                   1614
                                      ARBITRATION
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 27 of 429




                     EXHIBIT 133
                                   1615
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                        Desc
                                      Exhibit 124-171 & POS Page 28 of 429
                                      SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                           E-Filing Transaction #: 41090038
                                                               PAYMENT RECEIPT
                                                                                                                             Receipt #: 12567571
 Clerk ID: bjurado                    Transaction No: 12741190              Transaction Date: 06/17/2020         Transaction Time: 04:00:42 PM

                                                                                             Fee              Balance             Amount             Remaining
 Case Number                     Fee Type                                         Qty                                              Paid               Balance
                                                                                           Amount$             Due

30-2020-01124778-CU-FR-CJC       209 - Advanced Jury Fee (non-refundable)          1           $150.00           $150.00             $150.00                 $0.00


                                                                                                               Sales Tax:              $0.00
                                                                                                                                             Total
                                                                                                                   Total:            $150.00 Rem.
                                                                                                                                             Bal:
      E-Filing : - AmericanLegalNet




                                                                                                                 E-Filing:           $150.00




                                                                                                 Total Amount Tendered:              $150.00


                                                                                                            Change Due:                $0.00




                                                                                                                Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                              COPY




                                                                            1616                                                                   Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 29 of 429




                     EXHIBIT 134
                                   1617
     Case  1:20-ap-01070-VK
         Electronically              DocCourt
                        Filed by Superior  1-5 of Filed  07/17/20
                                                  California, County ofEntered   07/17/20 12:25:43
                                                                        Orange, 06/18/2020 02:48:00 PM.Desc
30-2020-01124778-CU-FR-CJC - ROA  Exhibit 124-171
                                       # 179 - DAVID&H.POS       PageClerk
                                                         YAMASAKI,      30 of  429Court By e Clerk, Deputy Clerk.
                                                                            of the




  1    LAWRENCE C. MEYERSON (SBN 54136)
       A PROFESSIONAL LAW CORPORATION
  2    5521 Mission Road, Suite 399
       Bonsall, California 92003
  3
       Telephone: (310) 827-3344
  4    Email: lcm@lcmplc.com

  5    MAURICE WAINER (SBN 121678)
       SNIPPER WAINER & MARKOFF
  6    232 North Canon Drive
       Beverly Hills, California 90210-5302
  7
       Telephone: (310) 550-5770
  8    Email: mrwainer@swmfirm.com

  9    Attorneys for Defendant and Cross-Complainant
       UNITED LENDER, LLC; and
 10    Defendants SHAWN AHDOOT and ALBERT A. AHDOOT
 11    VINCENT J. DAVITT (SBN 130649)
 12    ANITA JAIN (SBN 192961)
       MEYLAN DAVITT JAIN AREVIAN & KIM LLP
 13    444 South Flower Street, Suite 1850
       Los Angeles, California 90071
 14    Telephone: (213) 225-6000
 15    Email: vdavitt@mdjalaw.com/ajain@mdjalaw.com
       Attorneys for Defendant UNITED LENDER, LLC
 16

 17
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
 18
                      FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 19

 20
       ANH THY SONG NGUYEN, TRUSTEE OF                           CASE NO. 30-2020-01124778-CU-FR-CJC
 21    MOTHER NATURE TRUST,
                                                                 Assigned for all purposes to:
 22                    Plaintiff,
                                                                 Hon. Walter Schwarm, Department C19
 23    vs.
                                                                 DEFENDANT UNITED LENDER, LLC’S
       UNITED LENDER, LLC, a Nevada limited                      NOTICE OF ASSOCIATION OF COUNSEL
 24    liability company; SHAWN AHDOOT, an
 25    individual; ALBERT A. AHDOOT, an
       individual; MEGAN E. ZUCARO, an individual;               Complaint filed: January 15, 2020
 26    HELPING OTHERS INTERNATIONAL, LLC,
       a Delaware limited liability company;
 27    WESTERN FIDELITY ASSOCIATES, LLC, a
       California limited liability company, dba
 28    WESTERN FIDELITY TRUSTEES; JOHN B.
                                                        1
                                                 1618
                          DEFT. UNITED LENDER, LLC’S NOTICE OF ASSOCIATION OF COUNSEL
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43         Desc
                          Exhibit 124-171 & POS Page 31 of 429



 1    SPEAR, an individual; AMERICAN
      FINANCIAL CENTER, INC., a California
 2    corporation; and DOES 1 through 100, inclusive,
 3                   Defendants.
      UNITED LENDER, LLC, a Nevada limited
 4    liability company,
 5
                    Cross-Complainant,
 6
      vs.
 7

 8    HELPING OTHERS INTERNATIONAL, LLC,
      a Delaware limited liability company; ANH THY
 9    SONG NGUYEN, individually and as Trustee of
      MOTHER NATURE TRUST; MEGAN E.
10    ZUCARO, an individual; JOHN B. SPEAR, an
      individual; TRI STAR EQUITY GROUP CORP.,
11
      a California corporation, aka TRI STAR
12    EQUITY GROUP INC.; and ROES 1 through
      100, inclusive,
13                  Cross-Defendants.
14
             TO THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
15
             PLEASE TAKE NOTICE that, effective immediately, LAWRENCE C. MEYERSON, a
16
      Professional Law Corporation, and SNIPPER WAINER & MARKOFF hereby associate in MEYLAN
17
      DAVITT JAIN AREVIAN & KIM LLP as co-counsel in this action for Defendant UNITED
18
      LENDER, LLC.
19
             The information for such associated counsel is as follows:
20

21                             MEYLAN DAVITT JAIN AREVIAN & KIM LLP
                                  Vincent J. Davitt, Esq. and Anita Jain, Esq.
22                                    444 South Flower Street, Suite 1850
                                        Los Angeles, California 90071
23
                                          Telephone: (213) 225-6000
24                             Email: vdavitt@mdjalaw.com/ajain@mdjalaw.com

25
      ///
26
      ///
27
      ///
28
                                                    2
                                             1619
                      DEFT. UNITED LENDER, LLC’S NOTICE OF ASSOCIATION OF COUNSEL
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 32 of 429




                                   1620
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                          Exhibit 124-171 & POS Page 33 of 429



 1
                                               PROOF OF SERVICE
 2
             I, RONI M. IWATA, declare:
 3
              I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
 4    not a party to this action. My business address is 444 South Flower Street, Suite 1850, Los Angeles,
      California 90071, (213) 225-6000.
 5
           On June 18, 2020, I served the document(s) described as DEFENDANT UNITED LENDER,
 6
      LLC’S NOTICE OF ASSOCIATION OF COUNSEL on the interested parties in this action:
 7
                                       SEE ATTACHED SERVICE LIST
 8
              BY E-MAIL/ELECTRONIC TRANSMISSION: Based on the California Rules of Court, a
 9    court order, and/or an agreement of the parties to accept service by e-mail or electronic transmission, I
      caused the document(s) to be transmitted to an electronic filing service provider or to the persons at the
10    email addresses listed on the within service list. I did not receive within a reasonable time after the
      transmission, any electronic message or other indication that the transmission was unsuccessful.
11

12           [State] I declare under penalty of perjury under the laws of the State of California that the
      above is true and correct.
13
             Executed on June 18, 2020, at Los Angeles, California.
14

15

16
                                                               RONI M. IWATA
17

18

19

20

21

22

23

24

25

26

27

28
                                                     4
                                              1621
                       DEFT. UNITED LENDER, LLC’S NOTICE OF ASSOCIATION OF COUNSEL
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                          Exhibit 124-171 & POS Page 34 of 429



 1
                                               SERVICE LIST
 2
       Andrew A. Smits, Esq.                     Maurice Wainer, Esq.
 3
       Law Offices of Andrew A. Smits            Snipper Wainer & Markoff
 4     36 Executive Park, Suite 160              232 North Canon Drive
       Irvine, CA 92614-4794                     Beverly Hills, CA 90210-5302
 5     Tel: (949) 833-1025                       Tel: (310) 550-5770
       Email: asmits@smits-law.com               Email: mrwainer@swmfirm.com
 6     Attorneys for Plaintiff Anh Thy Song      Attorneys for Defendant and Cross-Complainant
       Nguyen, Trustee of Mother Nature          United Lender, LLC and Defendants Shawn
 7
                                                 Ahdoot and Albert A. Ahdoot
 8
       Lawrence C. Meyerson, Esq.                Robert Schachter, Esq.
 9
       5521 Mission Road, Suite 399              Hitchcock, Bowman & Schachter
10     Bonsall, CA 92003                         Del Amo Financial Center, Ste. 1030
       Tel: (310) 827-3344                       21515 Hawthorne Boulevard
11     Email: lcm@lcmpls.com                     Torrance, CA 90503-6579
       Attorneys for Defendant and Cross-        Tel: (310) 540-2202
12     Complainant United Lender, LLC and        Email: rs@rschacterlaw.com
13     Defendants Shawn Ahdoot and Albert A.     Attorneys for Defendant Western Fidelity
       Ahdoot                                    Associates, LLC dba Western Fidelity Trustees
14

15     Lori E. Eropkin Esq.                      Megan E. Zucaro
       Levinson Arshonsky & Kurtz LLP            4501 W. Channel Island Blvd. #94
16     15303 Ventura Boulevard, Suite 1650       Oxnard, CA 288-1364
       Sherman Oaks, CA 91403                    Email: m@megazee.com
17     Tel: (818) 382-3434                       In Pro Per (Defendants Megan E. Zucaro and
       Email: leropkin@laklawyers.com            Helping Others International)
18     Attorneys for Defendant American
19     Financial Center, Inc.
       John B. Spear
20
       4959 Palo Verde Street, Suite 205C
21     Montclair, CA 91763
       Email: johnbspear@gmail.com
22     Defendant and Cross-Defendant

23

24

25

26

27

28
                                                    5
                                             1622
                      DEFT. UNITED LENDER, LLC’S NOTICE OF ASSOCIATION OF COUNSEL
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 35 of 429




                  EXHIBIT 135
                                   1623
                     Case  1:20-ap-01070-VK
                         Electronically              DocCourt
                                        Filed by Superior  1-5 of Filed  07/17/20
                                                                  California, County ofEntered   07/17/20 12:25:43
                                                                                        Orange, 06/19/2020 11:02:00 AM.Desc
                30-2020-01124778-CU-FR-CJC - ROA  Exhibit 124-171
                                                       # 183 - DAVID&H.POS       PageClerk
                                                                         YAMASAKI,      36 of  429Court By e Clerk, Deputy Clerk.
                                                                                            of the



                                               Richard I. Arshonsky, Esq. [SBN 155624]
                                           1   Lori E. Eropkin, Esq. [SBN 253048]
                                               LEVINSON ARSHONSKY & KURTZ, LLP
                                           2   15303 Ventura Blvd., Suite 1650
                                               Sherman Oaks, CA 91403
                                           3   Telephone: (818) 382-3434
                                               Facsimile: (818) 382-3433
                                           4   E-Mail:     rarshonsky@laklawyers.com
                                                           leropkin@laklawyers.com
                                           5

                                           6   Attorneys for Defendant American Financial Center, Inc.
                                           7                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                           8                    FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
                                           9
                                                ANH THY SONG NGUYEN, TRUSTEE OF                      CASE NO. 30-2020-01124778-CU-FR-CJC
                                          10    MOTHER NATURE TRUST,
        LEVINSON ARSHONSKY & KURTZ, LLP




                                                                                                     Hon. Walter Schwarm, Judge Assigned for
                                          11                    Plaintiff,                           All Purposes, Department C19
                                          12              vs.                                        DEFENDANT AMERICAN FINANCIAL
                                                                                                     CENTER, INC. DEMAND FOR JURY
                                          13    UNITED LENDER, LLC, a Nevada limited                 TRIAL AND NOTICE OF POSTING FEE
                                                liability company; SHAWN AHDOOT, an                  UNDER CODE OF CIVIL PROCEDURE
                                          14    individual; ALBERT A. AHDOOT, an                     631(B)
                                                individual; MEGAN E. ZUCARO, an
                                          15    individual; HELPING OTHERS
                                                INTERNATIONAL, LLC, a Delaware limited
                                          16    liability company; WESTERN FIDELITY
                                                ASSOCIATES, LLC, a California limited                Action filed: 01/15/2020
                                          17    liability company, dba WESTERN FIDELITY
                                                TRUSTEES; JOHN B. SPEAR, an individual;
                                          18    AMERICAN FINANCIAL CENTER, INC., a
                                                California corporation; and DOES 1 through
                                          19    100, inclusive,
                                          20                    Defendants.
                                          21
                                               TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                                          22
                                                      In response to Local Emergency Rule 1 and the Court’s Notice of Hearing re scheduling of
                                          23
                                               trial, mailed June 15, 2020, Defendant American Financial Center, Inc. (“AFCI”) hereby makes its
                                          24
                                               demand for a jury trial in the above-entitled action. AFCI further provides notice of its concurrent
                                          25
                                               posting of the fee required by Code of Civil Procedure section 631(b).
                                          26
                                                      .
                                          27

                                          28

2968-002/1011153.docx
                                                                                         1624 1
                                                                       DEMAND FOR JURY TRIAL AND NOTICE OF POSTING FEE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 37 of 429




                                   1625
                                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                             Exhibit 124-171 & POS Page 38 of 429


                                        1                                         PROOF OF SERVICE
                                                                                     1013a(3) CCP
                                        2
                                            STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3
                                                   I am employed in the County of Los Angeles, State of California. I am over the age of
                                        4   eighteen years and not a party to the within action; my business address is 15303 Ventura
                                            Boulevard, Suite 1650, Sherman Oaks, California 91403.
                                        5
                                                   On the date below, I served the foregoing document(s), described as
                                        6
                                                  DEFENDANT AMERICAN FINANCIAL CENTER, INC. DEMAND FOR JURY
                                        7         TRIAL AND NOTICE OF POSTING FEE UNDER CODE OF CIVIL PROCEDURE
    LEVINSON ARSHONS KY & KURTZ, LLP




                                                  631(B)
                                        8
                                           on each of the interested parties in this action by placing the original   a true copy thereof
                                        9 enclosed in sealed envelopes addressed as follows (or as addressed on the attached mailing list):

                                       10   SEE SERVICE LIST
                                       11         (BY MAIL) By placing the envelope for collection and mailing following our ordinary
                                                  business practices. I am readily familiar with firm's practice of collection and processing
                                       12         correspondence for mailing. Under that practice it would be deposited with U.S. postal
                                                  service on that same day with postage thereon fully prepaid.
                                       13
                                                  (BY FACSIMILE) Based on an agreement of the parties to accept service by fax
                                       14         transmission, I faxed the documents to the persons at the fax numbers listed above (or on the
                                                  attached service list). No error was reported by the fax machine that I used. A copy of the
                                       15         record of the fax transmission, which I printed out, is attached.
                                       16         (BY OVERNIGHT MAIL) I enclosed the document in an envelope or package provided
                                                  by an overnight delivery carrier and addressed to the person(s) set forth above (or on the
                                       17         attached service list). I placed the envelope or package for collection and overnight delivery
                                                  at an office or a regularly utilized drop box of the overnight delivery courier.
                                       18
                                                  (BY E-MAIL) Based on a court order or an agreement of the parties to accept service by
                                       19         electronic transmission, I caused the documents to be sent to the persons at the electronic
                                                  notification addresses listed above (or on the attached service list). I did not receive, within a
                                       20         reasonable time after the transmission, any electronic message or other indication that the
                                                  transmission was unsuccessful.
                                       21
                                                   I declare under penalty of perjury under the laws of the State of California that the foregoing
                                       22 is true and correct.

                                       23          Executed on June 19, 2020, at Sherman Oaks, California.
                                       24
                                            STACIA MCFADDEN                                         /s/ Stacia McFadden
                                       25
                                                                                                                    Signature
                                       26

                                       27

                                       28


2968-002/922250.docx
                                                                                      1626OF SERVICE
                                                                                     PROOF
                                     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43           Desc
                                                          Exhibit 124-171 & POS Page 39 of 429


                                      1                                         SERVICE LIST
                                                                                 1013a(3) CCP
                                      2

                                      3
                                          Andrew A. Smits                                    Attorney for Plaintiff ANH THY SONG
                                      4   Law Offices of Andrew A. Smits                     NGUYEN, TRUSTEE OF MOTHER
                                          36 Executive Park, Suite 160                       NATURE TRUST
                                      5   Irvine, CA 92614-4794
                                          Telephone: (949) 833-1025
                                      6
                                          Email: asmits@smits-law.com
                                      7
                                          Lawrence C. Meyerson                               Attorneys for Defendants
   LEVINSON ARSHONSKY & KURTZ, LLP




                                      8   A Professional Law Corporation                     UNITED LENDER, LLC, a Nevada
                                          5521 Mission Rd., Ste 399                          limited liability company; SHAWN
                                      9   Bonsall, Ca 92003                                  AHDOOT, an individual; ALBERT A.
                                          Telephone: (310) 827-3344                          AHDOOT, an individual
                                     10   Email: Lcm@Lcmplc.Com

                                     11   Maurice Wainer
                                          Snipper Wainer & Markoff
                                     12   232 North Canon Drive
                                          Beverly Hills, Ca 90210-5302
                                     13   Telephone: (310) 550-5770
                                          Email: mrwainer@swmfirm.com
                                     14
                                          Vincent J. Davitt                                  Attorneys for Defendant UNITED
                                     15   Anita Jain                                         LENDER, LLC
                                          MEYLAN DAVITT JAIN AREVIAN & KIM LLP
                                     16   444 South Flower Street, Suite 1850
                                     17   Los Angeles, California 90071
                                          Telephone: (213) 225-6000
                                     18   Email: vdavitt@mdjalaw.com/ajain@mdjalaw.com

                                     19   Robert Schachter                                   Attorneys for Defendant WESTERN
                                          Hitchcock, Bowman & Schachter                      FIDELITY ASSOCIATES, LLC DBA
                                     20
                                          Suite 1030 Del Amo Financial Center                WESTERN FIDELITY TRUSTEES
                                     21   21515 Hawthorne Boulevard
                                          Torrance, CA 90503-6579
                                     22   Telephone: (310) 540-2202
                                          Email: rs@rschachterlaw.com
                                     23
                                          Megan Zucaro                                       Defendant
                                     24
                                          4501 W. Channel Island Blvd. #94
                                     25   Oxnard, CA 90305
                                          Mobile: (424) 288-1364
                                     26   Email: m@megazee.com
                                     27

                                     28


2968-002/922250.docx
                                                                                 1627OF SERVICE
                                                                                PROOF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 40 of 429




                     EXHIBIT 136
                                   1628
            Case 1:20-ap-01070-VK
               Electronically              DocCourt
                              Filed by Superior 1-5 of Filed  07/17/20
                                                       California, County ofEntered   07/17/20 12:25:43
                                                                             Orange, 06/19/2020 03:58:00 PM.Desc
  30-2020-01124778-CU-FR-CJC - ROA #Exhibit     124-171
                                         185 - DAVID      & POS Clerk
                                                     H. YAMASAKI,     Pageof41theofCourt
                                                                                    429By James M Haines, Deputy Clerk.


                                          Andrew A. Smits (State Bar No. 146659)
                                          Law Offices of Andrew A. Smits
                                    2     36 Executive Park, Suite 160
                                          Irvine, California 92614-4 794
                                    3     Telephone: (949) 833-1025
                                          Email :      asmits@smits-law.com
                                    4
                                          Attorney for Plaintiff Anh Thy Song Nguyen,
                                    5     Trustee of Mother Nature Trust, and Cross-defendant
                                          Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                                    6     and an individual

                                    7
                                    8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                    9                   FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                                 10

                                 11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                          MOTHER NATURE TRUST,
                                 12                                                              Assigned: Judge Walter Schwarm
                                                                    Plaintiff,                             Dept. : C 19
                                 13
                                                       vs.
                                 14                                                              NOTICE OF JURY TRIAL AND
                                          UNITED LENDER, LLC, a Nevada limited                   MANDATORY SETTLEMENT
                                 15       liability company; SHAWN AHDOOT, an                    CONFERENCE
                                          individual; ALBERT A. AHDOOT, an
                                16        individual; MEGAN E. ZUCARO, an                        Trial Date: August 27, 2021
                                          individual; HELPING OTHERS                             Time:       9:00 a.m.
                                 17       INTERNATIONAL, LLC, a Delaware                         Dept.:      C l9
                                          limited liability company; WESTERN
                                 18       FIDELITY ASSOCIATES, LLC, a California                 Mandatory Settlement Conference
                                          limited liability company, dba WESTERN                 Date:     July 23, 2021
                                          FIDELITY TRUSTEES; JOHN B. SPEAR,                      Time:     8:30a.m.
                                 19       an individual; AMERICAN FINANCIAL                      Dept.:     Cl9
                                          CENTER, INC., a California corporation; all
                                20        other persons unknown, claiming any legal or
                                          equitable right, title, estate, lien, or interest in
                                21        the property described in the complaint
                                          adverse to Plaintiffs title, or any cloud upon
                                22        Plaintiffs title thereto; and DOES 1 through
                                          100, inclusive,
                                23                                 Defendants.
                                24

                                25        AND RELATED CROSS-ACTIONS.                             Complaint filed : January 15, 2020
                                                                                                 Trial date:       August 27, 2021
                                26

                                27                TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                28                PLEASE TAKE NOTICE that the Court has set a jury trial of this action for August 27,
LAW OFFICES or A N'URilW A . S!.ll'rS
         36 E.~teull\'t Park
            Suilc 160
   lrvmc. Califomia 926 1J..J79J

                                                                                       1629
    Telephone: (9J 9) 831·1015
  Em.1il' :1511\IIHI SIUJIS·I:I\\ COlli
                                                             NOTICE OF JURY TRIAL AND MANDATORY SETTLEMENT CONFERENCE
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 42 of 429


                                        2021 at 9:00a.m. in Department C19 ofthe Orange County Superior Court, Central Justice Center,

                               2        located at 700 Civic Center Drive West, Santa Ana, California 92701.

                               3               PLEASE TAKE FURTHER NOTICE that the Court set a Mandatory Settlement Conference

                               4        for July 23, 2021 at 8:30a.m. in Department C19 of the above-entitled court.

                                5              Attached hereto is a copy of the Court's Notice of Hearing dated June 12, 2020 setting the

                               6        jury trial. Also attached hereto is a copy of the Court' s Notice ofHearing dated May 27, 2020

                               7        setting the Mandatory Settlement Conference.

                                8       Dated: June 19, 2020                            LAW OFFICES OF ANDREW A. SMITS

                               9

                             10
                                                                                                                        --1-
                                                                                    By: ~- ----------~~~---~
                                                                                                           -------­
                            11

                             12                                                         Andrew A. Smits
                                                                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                             13
                                                                                        Trustee of Mother Nature Trust, and Cross-
                                                                                        defendant Anh Thy Song Nguyen, Trustee of
                            14                                                          Mother Nature Trust, and an individual
                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26
                            27

                            28
LAwO~·nnsm· A.'-ORf.W A.      S!>IITS
        36 E.xccUii\'e Park
             Suite: 160
  !ni ne. California 9261-1479-1
                                                                                        2
                                                                               1630
   Telephone · (9-l9) 833-IOH
  Enui l· asnuts1ismits·L'lw.oom
                                                       NOTICE OF JURY TRIAL AN D MANDATORY SETTLEMENT CONFERENCE
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                           Desc
                                      Exhibit 124-171 & POS Page 43 of 429
                                                                   - --        - -- - -
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                                              FOR COURT USE ONLY
           STREET ADDRESS. 700 W CIVIc Center DRIVE
           MAILING ADDRE:SS: 700 W. CiviC Center Olive                                                                 FILED
           CITY AND ZIP CODE : l:lanta A na 92701                                                       S!ffRIOR COURT             a= CALIFORMA
           BRANCH NAME: Central Justice Center                                                                    COI.NTY OF ORANGE
           PLANTIFF: Anh Thy Song Nguyen

           DEFENDANT: United Lender, LLC et.al.                                                                        Jun 12, 2020

           Short Title NGUYEN VS. UNITED LENDER. LLC                                                              .:t ~r, .;t tne SUpenor Court
~.l.'t':                                                                                                          Br   l.l~rla   Romero DePutr
~

                                                                                                  CASE NUMBER:
                                              NOTICE OF HEARING
                                                                                                   30-2020-01124 778-CU-FR-CJC



             Please take notice that a(n),Jurv Trial has been scheduled for hearing on 08/27/2021 at
             09:00:00 AM in Department C19 of this court, located at Central Justice Center.



             IMPORTANT: Pnor to your hearing date. please check the Coi.lrt s •;ebs1te for the most current instructions
             regarding how to appear for your hearmg and access serv1ces that are avai!abre to ans.o:er your questions.
             WNW.occourts.org/med!a-relatonSICoronaVIrwUpda!e 11tm



             IMPORTANTE. Antes de Ia fecha de su aud1enc1a. VIStte el s1tto web de Ia Corte para saber cua.es son las
             instrucciones mas actuales para partic1par en Ia aud1enc1a y tener acceso a los servrC!os dtspombles para
             responder a sus preguntas.
             w-NW occou•tS.crwmecha·re!at:ons/CownaV·ruslJpdate html




             QUAN TRONG Trt.rOC t1gay phten toa cua quy vi Vuilong !(•err. tra tra'lg m91lQ cua toa an de blet nhiing
             hU'Q:ng dan m6'1nhat V~ each ra hftu Phlen toa CUa q~y V! va tt~p c~n "'hlfng djcn vt) h1~n cO d~ g:al dap
             nhO·ng thac mac cua quyv!. ltW\'1 occcurts oro ned;a-re at~,~ LO'C1aVI'JSUxa:&' t"i.




                                                                                        -, -r.. ,.~..."~'><...,
                                                         Clerk of the Court, By: _ _ _,_- - - - - - -- - - ,
                                                                                                                                                       D        t
                                                                                                                                                             epu Y



                                                                                                                                                  P.:oge:1
                                                             NOTICE OF HEARING


                                                                      1631
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                          Desc
                          Exhibit 124-171 & POS Page 44 of 429
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                                FOR COURT USE ONLY
STREET ADDRESS: 700 W. Civic Center DRIVE
MAILING ADDRESS: 700 W. Civ1c Center Drive                                                       FILED
                                                                                          SIJPERK>R COURr OF CIJLIFCRNSA
CITY AND ZIP CODE: Santa Ana 92701
                                                                                                COUNTY OF ORANGE
BRANCH NAME: Central Jusllce Center
PLANTIFF: Anh Thy Song Nguyen

DEFENDANT: United Lender, LLC et.al.                                                         May 27,2020
                                                                                             Clcrkdlhe &1penor Coort
Short Tille; NGUYEN VS. UNITED LENDER, LLC                                                  By. Brett Crabtree , DePUty



                                                                                  CASE NUMBER:
                                NOTICE OF HEARING
                                                                                  30-2020-01124778-CU-FR-CJC



  Please take notice that a(n),Mandatory Settlement Conference has been scheduled for hearing
  on 07/23/2021 at 08:30:00 AM in Department C19 of this court, located at Central Justice
  Center.



  IMPORTANT: Prior to your hearing date, please check the Court's website for the most current instructions
  regarding how to appear for your hearing and access services that are available to answer your questions.
  www.occourts.org/media-relations/CoronaVirusUpdate.html



  IMPORTANTE: Antes de Ia fecha de su audiencia, visite el sitio web de Ia Corte para saber cuales son las
  instrucciones mas actuales para participar en Ia audiencia y tener acceso a los servicios disponibles para
  responder a sus preguntas.
  www.occourts .org/media-relabons/CoronaVirusUpdate .html



  QUAN TRQNG: Trlf6'c ngay phien toa cua quy vi, vui long kiem tra trang m~ng cua toa an de biet nhling
  hU'&ng d~n m6'1 nh~t V~ each ra hau phu~n toa CUa quy vj Va bep C~n nhfrng djch Vl,J hien cO de gial dap
  nhiJng thclc mac cua quy vj. W\VW occourt&.Ciglmedta-relat ons/Coronav:rusUpdate html




                                                                       _ --~-~-~---- -------, Deputy
                                                                         1
                                             Clerk of the Court, By: _ !S-M-

                                                                                                                          Page; 1
                                                 NOTICE OF HEARING


                                                         1632
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                   Exhibit 124-171 & POS Page 45 of 429

                                                                         PROOF OF SERVICE
                                                               STATE OF CALIFORNIA, COUNTY OF ORANGE
                                2               I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                        a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                3       92614-4794. My email address is kimberly@smits-law.com.
                                4               On June 19, 2020, I served the document described as follows: NOTICE OF JURY
                                        TRIAL AND MANDATORY SETTLEMENT CONFERENCE on interested parties in this
                                5       action bv placing a true copy thereof enclosed in a sealed envelo_Qe addressed as set forth below:

                                6             Megan E. Zucaro                                    John B. Spear
                                              4501 W. Channel Island Blvd., #94                  4959 Palo Verde Street, Suite 205C
                                7             Oxnard, CA 90305                                   Montclair, CA 91763

                                8             Email: m@megazee.com                               Email: johnbspear@gmail.com

                                9        Defendant, Cross-defendant and Cross-                   Defendant and Cross-defendant
                                         complainant in pro per
                              10

                              11              Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                              c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                              12              4501 W. Channel Island Blvd., #94                 1222 Crenshaw Boulevard, Suite "B"
                                              Oxnard, CA 90305                                  Torrance, CA 90501
                              13
                                              Email: m@megazee.com                               Email: wftrustees@cs.com
                              14              Defendant and Cross-defendant                      Defendant
                              15
                                              Robert Schachter                                   Lori E. Eropkin
                              16              Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                              Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                              17              21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                              Torrance, CA 90503-6579
                              18                                                                 Telephone: (818) 382-3434
                                              Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                              19              E-mail: rs@rschachterlaw.com
                              20         Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                         Associates, LLC, dba Western Fidelity              Center, Inc.
                              21         Trustees

                              22
                                              Maurice Wainer                                     Lawrence C. Meyerson
                              23              Snipper Wainer & Markoff                           A Professional Law Corporation
                                              232 North Canon Drive                              5521 Mission Road, Suite 399
                              24              Beverly Hills, CA 902 10-5302                      Bonsall, CA 92003

                              25              Telephone: (31 0) 550-5770                         Telephone: (310) 827-3344
                                              Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com
                              26
                                         Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                         complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                              27         Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                         Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                              28
LAW 0H'ICF.SOF A:-\l)l~f.W A . S~IITS
         36 E~ccu1 h-c Park
             SUJIC 160
   lmnc. Califoml:l 9261~-H9 ~
                                                                                        1
    Telephone : (9-'9) 833-1025
  Email: asmitSf_!..Smits-law.com                                               1633
                                                                                PROOF OF SERVI CE
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                               Exhibit 124-171 & POS Page 46 of 429


                                        Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                        Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                            2           444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                        Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                            3                                                              Oxnard, CA 90305
                                        Telephone: (213) 225-6000
                            4           Email: vdavitt@ mdjalaw.com                        Email: m@megazee.com
                                                ajain@mdja1aw.com
                            5                                                              Defendant
                                   Attorneys for defendant United Lender, LLC
                            6

                            7             [ ] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                                  processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                            8     Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                  course of business. I am aware that on motion of the party served, service is presumed invalid if
                            9     postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                  in affidavit.
                          10
                                           [ X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                          11      the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                  transmission, any electronic message or other indication that the transmission was unsuccessful.
                          12
                                        [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                          13      The messenger's proof of service will be prepared and available.

                          14              [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                  by placing the true copies in separate envelopes for each addressee, with the name and address of
                          15      the person served shown on the envelope and by sealing the envelope and placing it for collection
                                  and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                          16
                                         Executed on June 19, 2020 at Irvine, California. I declare under penalty of perjury under the
                          17      laws of the State of California that the above is true and correct.

                          18

                          19            KIMBERLY RICHARDSON

                         20

                         21

                         22
                         23

                         24

                         25

                         26

                         27

                          28
LAW0Ft"ICF.SOF Al'nRt:W A s~nTs
        36 E.xc<;uln~ Park
            Suite 160
                                                                                  2
                                                                          1634
  lrYinc. C~hfomi:. 9261-'419-'
    Telephone: (9-'9) 833-102S
  Email; asmils'f!smits·law.com
                                                                          PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 47 of 429




                     EXHIBIT 137
                                   1635
            Case 1:20-ap-01070-VK
               Electronically              DocCourt
                              Filed by Superior  1-5 of Filed  07/17/20
                                                        California, County ofEntered   07/17/20 12:25:43
                                                                              Orange, 06/19/2020 11:20:00 AM.Desc
   30-2020-01124778-CU-FR-CJC - ROAExhibit
                                         # 187 - 124-171   & POS Page
                                                 DAVID H. YAMASAKI,     Clerk 48  of Court
                                                                              of the 429 By Briana Jurado, Deputy Clerk.


                                               Richard I. Arshonsky, Esq. [SBN 155624]
                                           1   Lori E. Eropkin, Esq. [SBN 253048]
                                               LEVINSON ARSHONSKY & KURTZ, LLP
                                           2   15303 Ventura Blvd., Suite 1650
                                               Sherman Oaks, CA 91403
                                           3   Telephone: (818) 382-3434
                                               Facsimile: (818) 382-3433
                                           4   E-Mail:     rarshonsky@laklawyers.com
                                                           leropkin@laklawyers.com
                                           5

                                           6   Attorneys for Defendant American Financial Center, Inc.
                                           7                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                           8                    FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
                                           9
                                                ANH THY SONG NGUYEN, TRUSTEE OF                      CASE NO. 30-2020-01124778-CU-FR-CJC
                                          10    MOTHER NATURE TRUST,
        LEVINSON ARSHONSKY & KURTZ, LLP




                                                                                                     Hon. Walter Schwarm, Judge Assigned for
                                          11                    Plaintiff,                           All Purposes, Department C19
                                          12              vs.                                        DEFENDANT AMERICAN FINANCIAL
                                                                                                     CENTER, INC. DEMAND FOR JURY
                                          13    UNITED LENDER, LLC, a Nevada limited                 TRIAL AND NOTICE OF POSTING FEE
                                                liability company; SHAWN AHDOOT, an                  UNDER CODE OF CIVIL PROCEDURE
                                          14    individual; ALBERT A. AHDOOT, an                     631(B)
                                                individual; MEGAN E. ZUCARO, an
                                          15    individual; HELPING OTHERS
                                                INTERNATIONAL, LLC, a Delaware limited
                                          16    liability company; WESTERN FIDELITY
                                                ASSOCIATES, LLC, a California limited                Action filed: 01/15/2020
                                          17    liability company, dba WESTERN FIDELITY
                                                TRUSTEES; JOHN B. SPEAR, an individual;
                                          18    AMERICAN FINANCIAL CENTER, INC., a
                                                California corporation; and DOES 1 through
                                          19    100, inclusive,
                                          20                    Defendants.
                                          21
                                               TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                                          22
                                                      In response to Local Emergency Rule 1 and the Court’s Notice of Hearing re scheduling of
                                          23
                                               trial, mailed June 15, 2020, Defendant American Financial Center, Inc. (“AFCI”) hereby makes its
                                          24
                                               demand for a jury trial in the above-entitled action. AFCI further provides notice of its concurrent
                                          25
                                               posting of the fee required by Code of Civil Procedure section 631(b).
                                          26
                                                      .
                                          27

                                          28

2968-002/1011153.docx
                                                                                         1636 1
                                                                       DEMAND FOR JURY TRIAL AND NOTICE OF POSTING FEE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 49 of 429




                                   1637
                                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                             Exhibit 124-171 & POS Page 50 of 429


                                        1                                         PROOF OF SERVICE
                                                                                     1013a(3) CCP
                                        2
                                            STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3
                                                   I am employed in the County of Los Angeles, State of California. I am over the age of
                                        4   eighteen years and not a party to the within action; my business address is 15303 Ventura
                                            Boulevard, Suite 1650, Sherman Oaks, California 91403.
                                        5
                                                   On the date below, I served the foregoing document(s), described as
                                        6
                                                  DEFENDANT AMERICAN FINANCIAL CENTER, INC. DEMAND FOR JURY
                                        7         TRIAL AND NOTICE OF POSTING FEE UNDER CODE OF CIVIL PROCEDURE
    LEVINSON ARSHONS KY & KURTZ, LLP




                                                  631(B)
                                        8
                                           on each of the interested parties in this action by placing the original   a true copy thereof
                                        9 enclosed in sealed envelopes addressed as follows (or as addressed on the attached mailing list):

                                       10   SEE SERVICE LIST
                                       11         (BY MAIL) By placing the envelope for collection and mailing following our ordinary
                                                  business practices. I am readily familiar with firm's practice of collection and processing
                                       12         correspondence for mailing. Under that practice it would be deposited with U.S. postal
                                                  service on that same day with postage thereon fully prepaid.
                                       13
                                                  (BY FACSIMILE) Based on an agreement of the parties to accept service by fax
                                       14         transmission, I faxed the documents to the persons at the fax numbers listed above (or on the
                                                  attached service list). No error was reported by the fax machine that I used. A copy of the
                                       15         record of the fax transmission, which I printed out, is attached.
                                       16         (BY OVERNIGHT MAIL) I enclosed the document in an envelope or package provided
                                                  by an overnight delivery carrier and addressed to the person(s) set forth above (or on the
                                       17         attached service list). I placed the envelope or package for collection and overnight delivery
                                                  at an office or a regularly utilized drop box of the overnight delivery courier.
                                       18
                                                  (BY E-MAIL) Based on a court order or an agreement of the parties to accept service by
                                       19         electronic transmission, I caused the documents to be sent to the persons at the electronic
                                                  notification addresses listed above (or on the attached service list). I did not receive, within a
                                       20         reasonable time after the transmission, any electronic message or other indication that the
                                                  transmission was unsuccessful.
                                       21
                                                   I declare under penalty of perjury under the laws of the State of California that the foregoing
                                       22 is true and correct.

                                       23          Executed on June 19, 2020, at Sherman Oaks, California.
                                       24
                                            STACIA MCFADDEN                                         /s/ Stacia McFadden
                                       25
                                                                                                                    Signature
                                       26

                                       27

                                       28


2968-002/922250.docx
                                                                                      1638OF SERVICE
                                                                                     PROOF
                                     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43           Desc
                                                          Exhibit 124-171 & POS Page 51 of 429


                                      1                                         SERVICE LIST
                                                                                 1013a(3) CCP
                                      2

                                      3
                                          Andrew A. Smits                                    Attorney for Plaintiff ANH THY SONG
                                      4   Law Offices of Andrew A. Smits                     NGUYEN, TRUSTEE OF MOTHER
                                          36 Executive Park, Suite 160                       NATURE TRUST
                                      5   Irvine, CA 92614-4794
                                          Telephone: (949) 833-1025
                                      6
                                          Email: asmits@smits-law.com
                                      7
                                          Lawrence C. Meyerson                               Attorneys for Defendants
   LEVINSON ARSHONSKY & KURTZ, LLP




                                      8   A Professional Law Corporation                     UNITED LENDER, LLC, a Nevada
                                          5521 Mission Rd., Ste 399                          limited liability company; SHAWN
                                      9   Bonsall, Ca 92003                                  AHDOOT, an individual; ALBERT A.
                                          Telephone: (310) 827-3344                          AHDOOT, an individual
                                     10   Email: Lcm@Lcmplc.Com

                                     11   Maurice Wainer
                                          Snipper Wainer & Markoff
                                     12   232 North Canon Drive
                                          Beverly Hills, Ca 90210-5302
                                     13   Telephone: (310) 550-5770
                                          Email: mrwainer@swmfirm.com
                                     14
                                          Vincent J. Davitt                                  Attorneys for Defendant UNITED
                                     15   Anita Jain                                         LENDER, LLC
                                          MEYLAN DAVITT JAIN AREVIAN & KIM LLP
                                     16   444 South Flower Street, Suite 1850
                                     17   Los Angeles, California 90071
                                          Telephone: (213) 225-6000
                                     18   Email: vdavitt@mdjalaw.com/ajain@mdjalaw.com

                                     19   Robert Schachter                                   Attorneys for Defendant WESTERN
                                          Hitchcock, Bowman & Schachter                      FIDELITY ASSOCIATES, LLC DBA
                                     20
                                          Suite 1030 Del Amo Financial Center                WESTERN FIDELITY TRUSTEES
                                     21   21515 Hawthorne Boulevard
                                          Torrance, CA 90503-6579
                                     22   Telephone: (310) 540-2202
                                          Email: rs@rschachterlaw.com
                                     23
                                          Megan Zucaro                                       Defendant
                                     24
                                          4501 W. Channel Island Blvd. #94
                                     25   Oxnard, CA 90305
                                          Mobile: (424) 288-1364
                                     26   Email: m@megazee.com
                                     27

                                     28


2968-002/922250.docx
                                                                                 1639OF SERVICE
                                                                                PROOF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 52 of 429




                     EXHIBIT 138
                                   1640
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                          Exhibit 124-171 & POS Page 53 of 429



1    Megan Zucaro
     4501 W. Channel Island Blvd. #94
2
     Oxnard, CA 90305
3    Mobile: (424) 288-1364
     Email: m@megazee.com
4

5    Defendant, In Pro Per
6

7

8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
10

11   ANH THY SONG NGUYEN, TRUSTEE OF                          CASE NO.: 30-2020-01124778-CU-FR-CJC
     MOTHER NATURE TRUST,
12                                                            Case assigned to:
                          Plaintiff,                          Honorable Judge Walter Schwarm
13
                                                              DEFENDANT MEGAN E. ZUCARO’S
14          vs.                                               MOTION FOR LEAVE TO FILE CROSS-
15                                                            COMPLAINT.
     UNITED LENDER, LLC, a Nevada limited
16   liability company; SHAWN AHDOOT, an                      Date:              July 28, 2020
     individual; ALBERT A. AHDOOT, an individual;             Time:              1:30 p.m.
17   MEGAN E. ZUCARO, an individual; HELPING                  Place:             Dept. C19
     OTHERS INTERNATIONAL, LLC, a Delaware
18
     limited liability company; WESTERN FIDELITY              Reservation no. 7332
19   ASSOCIATES, LLC, a California limited liability
     company, dba WESTERN FIDELITY                            Complaint Filed:   1/15/2020
20   TRUSTEES; JOHN B. SPEAR, an individual;                  Trial Date:        8/27/2021
     AMERICAN FINANCIAL CENTER, INC., a
21
     California corporation; and DOES 1-100, inclusive,
22
                          Defendants.
23

24                TO EACH PARTY AND THEIR ATTORNEY OF RECORD:
25   PLEASE TAKE NOTICE that on July 28, 2020 at 1:30 p.m., or as soon thereafter as the matter may be
26   heard in Department C19 of the above-entitled court, Defendant MEGAN E. ZUCARO will move this
27   Court located at 700 W Civic Center Dr., Santa Ana, CA, 92701, for an order permitting Defendant,
28   MEGAN E. ZUCARO to file the proposed Cross-Complaint attached hereto as Exhibit A and a copy of

                                                          1
                  NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE CROSS COMPLAINT

                                                 1641
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                          Exhibit 124-171 & POS Page 54 of 429



1    which is served herewith. This motion is based on this Notice of Motion, the proposed Cross
2    Complaint, the supporting Memorandum of Points and Authorities, Declaration of MEGAN E.
3    ZUCARO filed with this motion, the papers and pleadings on file; and any other such evidence as may
4    be presented at the time of the hearing.
5            This motion will be made under Code of Civil of Procedure Section 426.50 on the ground that
6    the proposed Cross Complaint arises out of the same transaction as the complaint; and that allowing
7    such filing at the present time is in the interest of justice and will promote the efficient resolution of all
8    claims between parties. This motion is brought in good faith, and that it is in the interest of justice that
9    this motion be granted.
10

11
     June            , 2020                          By:
12
                                                             MEGAN E. ZUCARO
13                                                           Defendant, In Pro Per

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                            2
                 NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE CROSS COMPLAINT

                                                     1642
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                          Exhibit 124-171 & POS Page 55 of 429



1                              MEMORANDUM OF POINTS AND AUTHORITIES
2                                                 1. INTRODUCTION
3              The foreclosure action filed by Plaintiff is frivolous in that the so-called “facts” alleged in the
4    Complaint are couched in fraud. The facts that will be presented at trial will unveil that it was the
5    wrongful actions of the Plaintiff that started the transaction of events leading to this lawsuit. These facts
6    are alleged in Defendant MEGAN E. ZUCARO’s proposed Cross Complaint.
7              It should be clearly understood that Defendant MEGAN E. ZUCARO has not answered the
8    original Complaint that initiated this lawsuit. MEGAN E. ZUCARO filed her demurrer to the original
9    Complaint. No hearing yet has taken place to decide upon the merits of MEGAN E. ZUCARO’s
10   demurrer. And yet, without having the opportunity to exercise her right to file a responsive pleading to
11   the original complaint, MEGAN E. ZUCARO now finds herself being required to ask leave to file this
12   Cross Complaint, which should be a matter of right. Defendant MEGAN E. ZUCARO now brings this
13   motion to file her Cross Complaint.
14                                           2. STATEMENT OF FACTS
15             The Declaration of Defendant MEGAN E. ZUCARO (“Decl.”) indicates there should be
16   additional parties added to this case and cause. Defendant MEGAN E. ZUCARO (hereinafter “Zucaro”)
17   filed a Demurrer to the Complaint, but has not filed an Answer to the Complaint. There is a trial date
18   already scheduled on calendar in this case for August 27, 2021. The existence of this trial date forces
19   Zucaro to request leave of court to file her Cross Complaint.
20             Zucaro is requesting to add non-parties that are not currently listed as parties to this case and
21   cause. Zucaro brings this motion for leave to file her Cross-Complaint. The proposed Cross-Complaint
22   is attached to this motion as Exhibit A. All of the defendants that are named in the proposed Cross-
23   Complaint belong in this action.
24                                                  3. ARGUMENT
25        I.     LEAVE TO FILE THE CROSS COMPLAINT SHOULD BE GRANTED LIBERALLY
26   TO AVOID FORFEITURE OF DEFENDANT’S CLAIM.
27             The Code of Civil Procedure Section 426.50 states:
28                A party who fails to plead a cause of action… whether through oversight,

                                                 Page 1 of 7
                                  MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                                       1643
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                          Exhibit 124-171 & POS Page 56 of 429



                 inadvertence, mistake, neglect, or other cause, may apply to the court for leave to
1
                 … file a cross-complaint, to assert such cause at any time during the course of the
2                action. The court … shall grant, upon such terms as may be just to the parties,
                 leave to … file the cross-complaint, to assert such cause if the party who failed to
3                plead the cause acted in good faith. This subdivision shall be liberally construed to
                 avoid forfeiture of causes of action. [Code of Civil Procedure, Section 426.50].
4

5           Leave to file a Complaint may be granted under Code of Civil Procedure Section 428.50, which
6    provides:
                      (a) A party shall file a Complaint against any of the parties who filed the
7
                 complaint or Complaint against him or her before or at the same time as the answer
8                to the complaint or Complaint.

9                    (b) Any other Complaint may be filed at any time before the court has set a
                 date for trial.
10
                      (c) A party shall obtain leave of court to file any Complaint except one filed
11               within the time specified in subdivision (a) or (b). Leave may be granted in the
                 interest of justice at any time during the course of the action.
12

13          In this instant case, the Defendant Zucaro only filed a Demurrer to the Complaint, and not
14   officially filed an Answer to Plaintiff’s Complaint. Due to Zucaro not having filed an answer to the
15   Complaint, pursuant to the Code of Civil Procedure Section 428.50(a), Defendant Zucaro should be
16   granted leave to file her Cross-Complaint.
17          Further, the Code of Civ. Proc. Section 428.10(b) further provides that a defendant can complain
18   against a third party only if the cause of action asserted: (1) arises out of the same transaction,
19   occurrence, or series of transactions or occurrences set forth in the complaint, or (2) asserts a claim,
20   right, or interest in the property or controversy that is the subject of the cause of action brought against
21   him.
22          In the instant case, the Defendants named in Zucaro’s Cross Complaint have acted as agents,
23   servants, representatives and employees of the other Cross-Defendants and each of them, were acting
24   within the course and scope of such agency and employment, and should be included in this case and
25   cause. Further, each of the Cross-Defendants listed in Zucaro’s Cross-Complaint conspired with each
26   other to commit the wrongful acts complained of in the Cross-Complaint.
27          Zucaro seeks leave of this court to file this proposed compulsory cross complaint under C.C.P.
28   Section 426.30 in that it arises out of the same transaction as the existing pleadings in this case.

                                               Page 2 of 7
                                MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                                     1644
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                          Exhibit 124-171 & POS Page 57 of 429



1              As long as the proposed cross-complaint arises out of the same transaction as the plaintiff’s
2    complaint, Section 426.50 authorizes leave to file the cross-complaint after answering, and specifically
3    provides that is shall be “construed liberally to avoid forfeiture” of cross-complainant’s claim. Here,
4    Zucaro never filed any responsive pleading to the original Complaint, as she instead demurred. So, the
5    filing of her proposed cross complaint should be granted leave as a matter of right.
6        II.    WHEREVER A PARTY FAILS TO JOIN SOME PERSON NECESSARY FOR A JUST
7    ADJUDICATION THE COURT SHALL ORDER THAT PERSON BE MADE A PARTY TO
8    THE ACTION.
9              The Code of Civil Procedure Section 389(a) states:
10
                    A person... shall be joined as a party in the action if... he claims an interest
11                  relating to the subject of the action and is so situated that the disposition of the
                    action in his absence may... leave any of the persons already parties subject to
12                  a substantial risk of incurring double, multiple, or otherwise inconsistent
                    obligations by reason of his claimed interest. If he has not been so joined the
13
                    court shall order that he be made a party. [Code of Civil Procedure,
14                  Section 389(a)].

15             The Code of Civil Procedure further states that if this indispensable person "cannot be made a
16   party, the court shall determine whether in equity and good conscience the action should proceed among
17   the parties before it, or should be dismissed without prejudice." [Code of Civil Procedure, Section
18   389(b)].
19             In the instant case, the Cross-Defendants named in Zucaro’s proposed Cross-Complaint have an
20   interest relating to the subject of this action due to each of them acting within the course and scope of
21   such agency and employment which is related to this case and cause. Each Cross-Defendant listed in
22   Zucaro’s Cross-Complaint should be made a party to the instant case.
23      III.    LEAVE TO FILE THE CROSS COMPLAINT SHOULD BE GRANTED LIBERALLY
24   TO AVOID FORFEITURE OF DEFENDANT’S CLAIM.
25             Under Code of Civil Procedure Section 426.50, a party may move for leave to file a compulsory

26   Complaint at any time before trial. The Code of Civil Procedure states:

27
                    A party who fails to plead a cause of action… whether through oversight,
28                  inadvertence, mistake, neglect, or other cause, may apply to the court for leave

                                                Page 3 of 7
                                 MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                                      1645
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                          Exhibit 124-171 & POS Page 58 of 429



                   to … file a Complaint, to assert such cause at any time during the course of the
1
                   action. The court … shall grant, upon such terms as may be just to the parties,
2                  leave to … file the Complaint, to assert such cause if the party who failed to
                   plead the cause acted in good faith.       This subdivision shall be liberally
3                  construed to avoid forfeiture of causes of action. [Code of Civil Procedure,
                   Section 426.50].
4
             Leave to file a Complaint may also be granted under Code of Civil Procedure Section 428.50,
5
     which provides:
6

7                (a) A party shall file a Complaint against any of the parties who filed the
                     complaint or Complaint against him or her before or at the same time as the
8                    answer to the complaint or Complaint.
                 (b) Any other Complaint may be filed at any time before the court has set a date
9                    for trial.
10
                 (c) A party shall obtain leave of court to file any Complaint except one filed
                     within the time specified in subdivision (a) or (b). Leave may be granted in
11                   the interest of justice at any time during the course of the action.
12           The Code of Civ. Proc. Section 428.10(b) further provides that a defendant can complain against
13   a third party only if the cause of action asserted: (1) arises out of the same transaction, occurrence, or
14   series of transactions or occurrences set forth in the complaint, or (2) asserts a claim, right, or interest in
15   the property or controversy that is the subject of the cause of action brought against him.
16           The court in Silver Organizations Limited v. Frank (1990) 217 Cal. App. 3d 94, the defendants
17   hired a new attorney just before trial. After obtaining a short continuance and doing some discovery, the
18   attorney determined that he had grounds to cross complain against the plaintiffs. He moved for leave to
19   file a Complaint under Section 426.50 right before the new trial date. The trial court denied his motion.
20   In reversing the trial court’s decision, the appellate court held that, because the attorney had acted in
21   good faith and without a substantial showing of bad faith, the court had improperly denied the motion:
22
                 While it may be argued that appellants, acting as their own counsel, may have
23               been guilty of neglect, inadvertence or oversight, thereby causing delay, section
                 426.50 expressly disallows denial of a motion based on these grounds. There
24               must be bad faith and this record fails to demonstrate that element. We
                 conclude the late filing of the motion to file a compulsory Complaint absent
25
                 some evidence of bad faith is insufficient evidence to support denial of the
26               motion. (Silver, p. 101)

27           In Silver, the Court of Appeal ruled that a time period of less than six months between the filing
28   of a complaint and a motion to file a compulsory cross-complaint did not constitute bad faith.

                                               Page 4 of 7
                                MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                                     1646
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                          Exhibit 124-171 & POS Page 59 of 429



1             In this instant case, there are multiple parties and numerous issues in dispute. The Complaint
2    was only filed January 15, 2020, and yet there is already a trial date that bars Zucaro’s ability to file her
3    cross complaint in response to Plaintiff’s Complaint. Plaintiff barely has had a hand few of weeks to file
4    her responsive pleading to the Complaint.
5             Plaintiff Zucaro responded to this lawsuit in a reasonable amount of time after being served the
6    Complaint. Plaintiff exercised her right to appear in this case with a Demurrer to the Complaint of
7    which the hearing on her demurrer has not taken place yet or been ruled upon. Plaintiff is still not yet
8    required to file a responsive pleading to the Complaint. Hence, this motion is being made timely.
9       IV.    A CASE IS NOT AT ISSUE UNLESS THE PLEADING STAGE IS COMPLETE.
10            The common understanding of the term “at-issue” is that all defendants as to whom judgment is
11   sought have been served, that their answers are on file, and that no further pleadings are required or
12   expected from any party [Contract Engineers, Inc. v. Wellborn (1968) 258 Cal. App. 2d 553, 557, 65
13   Cal. Rptr. 903, 905-906].
14            The declaration of Zucaro indicates that Defendant plans to file a Cross-Complaint and serve to
15   Thuy Rucks aka Rina Rucks, an individual; Christianne Tiemann, an individual; Ha Nguyen, an
16   individual; Christina Khouie, an individual; Behavioral Health Solutions, an unknown entity; Orlando
17   Spado aka Ori Spado, an individual; Michelle Thomas, an individual, and Roes 1-10, inclusive. Due to
18   Zucaro not having answered the Complaint, and only filing a Demurrer to the Complaint, the pleading
19   stage is incomplete and she should be allowed to file her Cross-Complaint.
20       V.    THE COURT SHOULD GRANT THE MOTION FOR LEAVE TO FILE CROSS-
21    COMPLAINT BECAUSE DEFENDANT ZUCARO HAS NOT FILED AN ANSWER TO THE
22    COMPLAINT AND SHE WOULD BE PREJUDICED IF SHE WAS NOT ABLE TO FILE HER
23    CROSS-COMPLAINT.
24             It is a judicial policy to resolve all disputes between parties on their merits, and to allow
25   amendment of pleadings to put all such disputes at issue at the time of trial. The court in Calif. Cas. Gen.
26   Ins. Co. v. Superior Court (1985) 173 Cal. App. 3d 274, 278 stated while a motion to permit an
27   amendment to a pleading to be filed is one addressed to the discretion of the court:
28


                                                Page 5 of 7
                                 MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                                     1647
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                          Exhibit 124-171 & POS Page 60 of 429



                 …it is a rare case in which ‘a court will be justified in refusing a party leave to
1
                 amend his pleadings so that he may properly his case…’”[Citations] “If the
2                motion to amend is timely made and granting of the motion will not prejudice
                 the opposing party, it is error to refuse permission to amend and where the
3                refusal also results in a party being deprived of the right to assert a meritorious
4                cause of action or a meritorious defense, it is not only error, but an abuse of
                 discretion.
5

6             The court in Atkinson v. Elk Corp. (2003) 109 Cal.App.4th 739, 761 noted the policy favoring
7    leave to amend is so strong that it is an abuse of discretion to deny any amendment unless the adverse
8    party can show meaningful prejudice, such as the running of the statue of limitation, trial delay, the loss
9    of critical evidence, or added preparation costs. And the court in Kittredge Sports Co. v. Superior Ct
10   (1989) 213 Cal. App. 3d 1045, 1048 reasoned absent a showing of such prejudice, delay alone is not
11   grounds for denial of motion to amend.
12            In the instant case, due to Defendant Zucaro not having filed an Answer to Plaintiff’s Complaint,
13   she is timely filing her motion in requesting to file a Cross-Complaint to add additional parties in this
14   case and cause. Zucaro would be prejudiced if she is not allowed to file her Cross-Complaint to add the
15   additional parties.
16      VI.    GOOD CAUSE EXISTS FOR GRANTING THE CONTINUANCE OF THE TRIAL
17    DATE IN THAT A SIGNIFICANT CHANGE IN CASE STATUS IS EXPECTED BY A
18    CHANGE IN THE PARTIES OR PLEADINGS.
19
              The California Rules of Court, Appendix, Div. I, Section 9(5) states:
20
                 The following matters should, under normal circumstances, be considered good
21               cause for granting the continuance of a trial date: …(5) Significant change in
22
                 status of case: A significant change in the status of the case where, because of a
                 change in the parties or pleadings ordered by the court, the case is not ready for
23               trial. [California Rules of Court, Appendix, Div. I, Section 9(4)(5)].
24   ////
25   ////
26   ////
27   ////
28   ////

                                               Page 6 of 7
                                MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                                    1648
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                          Exhibit 124-171 & POS Page 61 of 429



1                                          4. CONCLUSION
2           For these reasons, leave for MEGAN E. ZUCARO to file her proposed Cross Complaint should
3    be granted.
4
     DATED: June _____, 2020                         Respectfully submitted,
5

6

7
                                                     ______________________________
                                                     MEGAN E. ZUCARO,
8                                                    Defendant, In Pro Per
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           Page 7 of 7
                            MOTION FOR LEAVE TO FILE CROSS COMPLAINT
                                              1649
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                          Exhibit 124-171 & POS Page 62 of 429



1                                   DECLARATION OF MEGAN E. ZUCARO
2    I, Megan E. Zucaro, declare:
3         1. I am one of the Defendants in the action, Anh Thy Song Nguyen, Trustee of Mother Nature
4    Trust vs. United Lender, LLC, a Nevada limited liability company; Shawn Ahdoot, an individual; Albert
5    A. Ahdoot, an individual; Megan E. Zucaro, an individual; Helping Others International, LLC, a
6    Delaware limited liability company; Western Fidelity Associates, LLC, a California lifted liability
7    company, dba Western Fidelity Trustees; John B. Spear, an individual; American Financial Center,
8    Inc., a California Corporation; and Does 1-100, inclusive, case no. 30-2020-01124778-CU-FR-CJC. I
9    have personal knowledge of each matter stated herein and if called upon to testify as to these matters, I
10   could and would competently do so.
11        2. The allegations in the proposed Cross-Complaint are all based upon the same transaction of
12   events pled in the Complaint.
13        3. I would have requested leave of this court sooner to file the cross-complaint. However, I have
14   only filed a Demurrer to Plaintiff’s Complaint, and have not answered the Complaint. The trial court
15   has set a trial date before all the pleadings and documents are filed in this case and cause. When filing
16   my Answer to the Complaint, I would have been able to file my Cross-Complaint to add the additional
17   parties to this matter.
18        4. I now request the court to accept the filing of this proposed Cross-Complaint, which is attached
19   to this noticed motion, served and filed concurrently with this Declaration.
20        5. All of the defendants that are named in this Cross-Complaint belong in this action. Any
21   allegations that were previously found by the court to be defective have been either removed or
22   corrected, such that all the remaining claims are now legally fit in stating a cause of action against each
23   and every named defendant in the Cross-Complaint.
24        6. I bring this motion for leave to file my proposed Cross-Complaint in good faith to honor the
25   rulings made by this court.
26        7. It would be in the furtherance of justice for the court to grant Defendant Megan E. Zucaro
27   leave to file the Cross-Complaint so that the complaint may conform to the preferred causes of action
28   and remedies recognized in California based upon the material facts of this case.
                                            Page 1 of 2
     DECLARATION OF MEGAN ZUCARO IN SUPPORT OF                           Case No.: 30-2020-01124778-CU-FR-CJC
     MOTION FOR LEAVE TO FILE CROSS COMPLAINT.

                                                   1650
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                          Exhibit 124-171 & POS Page 63 of 429



1           8. To the best of my knowledge, allowing Defendant to file the proposed Cross-Complaint would
2    not prejudice the current parties to this action in any manner.
3

4             I declare under penalty of perjury under the laws of the State of California that the foregoing is
5    true and correct.
6

7
     June            , 2020                         _______________________________
8
                                                    Declarant, Megan E. Zucaro
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            Page 2 of 2
     DECLARATION OF MEGAN ZUCARO IN SUPPORT OF                            Case No.: 30-2020-01124778-CU-FR-CJC
     MOTION FOR LEAVE TO FILE CROSS COMPLAINT.

                                                    1651
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 64 of 429




                      EXHIBIT A
            PROPOSED CROSS COMPLAINT

                                   1652
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                      Exhibit 124-171 & POS Page 65 of 429


 1   Megan Zucaro
     4501 W Channel Island Blvd #94
 2   Oxnard, CA 90305
 3   Telephone: (424) 288-1364
     Email: m@megazee.com
 4
     Defendant / Cross-Complainant, In pro per
 5
 6                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7          IN AND FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 8   ANH THY SONG NGUYEN, TRUSTEE OF               CASE NO.: 30-2020-01124778-CU-FR-CJC
     MOTHER NATURE TRUST,
 9                                                 CASE ASSIGNED FOR ALL PURPOSES TO THE
                      Plaintiff,                   HON. WALTER SCHWARM, DEPT. C19.
10
             v.                                    CROSS-COMPLAINT FOR:
11
     UNITED LENDER, LLC, a Nevada limited           1.   BREACH OF PURCHASE AGREEMENT
12   liability company; SHAWN AHDOOT, an            2.   CONSPIRACY TO COMMIT FRAUD
     individual; ALBERT A. AHDOOT, an               3.   PROMISSORY FRAUD
13   individual; MEGAN E. ZUCARO, an                4.   BREACH OF COVENANT OF GOOD
     individual; HELPING OTHERS                          FAITH AND FAIR DEALING
14   INTERNATIONAL, LLC, a Delaware limited         5.   INTENTIONAL INTERFERENCE WITH
     liability company; WESTERN FIDELITY                 CONTRACTUAL RELATIONS
15   ASSOCIATES, LLC, a California limited          6.   CONVERSION
     liability company, dba WESTERN                 7.   DECLARATORY RELIEF
16   FIDELITY TRUSTEES; JOHN B. SPEAR,              8.   MONEY HAD AND RECEIVED
     an individual; AMERICAN FINANCIAL              9.   ACCOUNTING
17   CENTER, INC., a California corporation; and
     DOES 1-100, inclusive,
18
                     Defendants.
19
20   MEGAN E. ZUCARO, an individual,
21                    Cross-Complainant,
22           v.
23   THUY RUCKS aka TINA RUCKS, an
     individual, CHRISTIANNE TIEMANN, an
24   individual, HA NGUYEN, an individual,
     CHRISTINA KHOUIE, an individual,
25   BEHAVIORAL SOLUTIONS, LLC,
     ORLANDO SPADO, an individual,
26   MICHELLE THOMAS, an individual, and
     ROES 1-10, inclusive,
27
                     Cross-Defendants.
28
                                                  -1-
                                           CROSS COMPLAINT
                                            1653
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                      Exhibit 124-171 & POS Page 66 of 429


 1   Cross-Complainant MEGAN E. ZUCARO allege as follows:

 2                                       PRELIMINARY ALLEGATIONS

 3           1.      Cross-Complainant MEGAN E. ZUCARO (“Zucaro”) is an individual who, at all

 4   times herein, was a resident in the County of Los Angeles.

 5           2.      Cross-Defendants to this action, THUY RUCKS, also known as TINA RUCKS

 6   (“Rucks”), CHRISTIANNE TIEMANN (“Tiemann”), HA NGUYEN (“Nguyen”), CHRISTINA

 7   KHOUIE (“Khouie”), BEHAVIORAL SOLUTIONS, LLC (“Behavioral Solutions”), ORLANDO

 8   SPADO (“Spado”), and MICHELLE THOMAS (“Thomas”) are individuals or entities who, at all

 9   times relevant to this Cross-Complaint, were doing business in and/or residing in Orange County,

10   California.   Behavioral Solutions is a California Limited Liability Company, registration no.

11   201803910098.

12           3.      The true names and capacities, whether individual, corporate, associate or otherwise,

13   of the Cross-Defendants named herein as ROES 1 through 10, inclusive, are unknown to Cross-

14   Complainant who therefore sue said Cross-Defendants by such fictitious names. Cross-Complainant

15   will seek leave to amend her Cross-Complaint to show their true names and capacities when the

16   same have been ascertained.

17           4.      Cross-Complainant is informed and believes and on such information and belief

18   alleges that at all times herein mentioned, Cross-Defendants, and each of them, were the agents,

19   servants, representatives and employees of the other Cross-Defendants, and each of them, and in

20   doing the things herein alleged, were acting within the course and scope of such agency and

21   employment. Alternatively, at all times mentioned herein, each of the Cross-Defendants conspired

22   with each other to commit the wrongful acts complained of herein. Although not all of the Cross-

23   Defendants committed all of the acts of the conspiracy or were members of the conspiracy at all

24   times during its existence, each Cross-Defendant knowingly performed one or more acts in direct

25   furtherance of the objectives of the conspiracy. Therefore, each Cross-Defendant is liable for the acts

26   of all of the other conspirators.

27           5.      Cross-Complainant is informed and believes and thereon alleges that each of the

28   Cross-Defendants designated herein as a Roe is responsible in some manner for the happenings and
                                                    -2-
                                          CROSS COMPLAINT
                                               1654
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                      Exhibit 124-171 & POS Page 67 of 429


 1   events hereinafter alleged and negligently or otherwise caused the losses and/or damages as herein

 2   alleged. Cross-Complainant will seek to amend the cross-complaint when the names and capacities

 3   of such fictitiously named cross-defendants are ascertained. As alleged herein, “Cross-Defendants”

 4   shall mean all named cross-defendants and all fictitiously named cross-defendants.

 5                                       FACTUAL STATEMENT

 6           6.    In January 2019, Cross-Complainant Zucaro learned of a potential purchase

 7   opportunity to acquire Ascension Recovery, Inc. (“Ascension”), a detoxification company that was

 8   duly licensed by the State of California. The principal place of business for Ascension was 6475

 9   Marigayle Circle, Huntington Beach, California (“Marigayle Circle Location”). The Marigayle

10   Circle Location was owned by the Mother Nature Trust, Ahn Thy Nguyen (“Ahn”), as Trustee.

11   Zucaro decided to purchase both Ascension and its place of operation, the Marigayle Circle

12   Location.

13           7.    Zucaro decided to purchase both Ascension and its place of operation, the Marigayle

14   Circle Location.

15           8.    On April 3, 2019, Zucaro agreed to purchase the Marigayle Circle Location for

16   $3,150,000 from Ahn, as Trustee of the Mother Nature Trust. The parties opened escrow on April 5,

17   2019.

18           9.    On April 18, 2019, Zucaro contacted Cross-Defendant Khouie, an owner of Cross-

19   Defendant Behavioral Solutions. Behavioral Solutions performed billing services for Ascension at

20   this time. Zucaro notified Khouie that billing information for a new patient would be sent. Khouie

21   confirmed Zucaro’s primary email address so that Khouie could begin sharing billing reports with

22   Zucaro.

23           10.   On April 22, 2019, Zucaro purchased Ascension, including all its assets, from Cross-

24   Defendant Rucks for $300,000.00. Included in this purchase were Ascension’s lease at the Marigayle

25   Circle Location, one Toyota Sienna van, and all bank accounts in the name of Ascension. As a

26   result of the purchase, Zucaro was directed to take over all corporate responsibilities and was

27   provided with Ascension’s corporate document book and license by Rucks and Rucks’ assistant,

28   Chris Tiemann (“Chris”).
                                                  -3-
                                           CROSS COMPLAINT
                                              1655
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                      Exhibit 124-171 & POS Page 68 of 429


 1          11.     On May 1, 2019, the parties closed escrow on the Marigayle Circle Location.

 2          12.     On May 9th, 2019, Zucaro was notified that a new patient had been admitted to

 3   Ascension. Zucaro directed her staff to complete all required clinical work for this patient.

 4          13.     On May 11, 2019, Zucaro received addiction counseling certifications from Anthony

 5   Fata (“Fata”). Zucaro decided that Fata would join her staff on May 22, 2019.

 6          14.     On May 16, 2019, Zucaro directed her staff to transfer all utilities for the Marigayle

 7   Circle Location, including water, trash, electricity, gas, internet, phone and cable, as well as

 8   gardening and pool cleaning services, into her name.

 9          15.     On May 22, 2019, Zucaro received contact information for Kathryn Dolezal, the

10   Account Executive for the Joint Commission assigned to Ascension. Zucaro received this

11   information from Denise Dien at the Doctors Surgery Center, the same surgery center where Cross-

12   Defendant Rucks was employed at this time. Denise Dien told Zucaro that Zucaro could choose one

13   of her staff members to act as the Security Administrator for purposes of interacting with the Joint

14   Commission.

15          16.     On May 29, 2019, Zucaro appointed Fata as the Executive Director of Ascension.

16   This same day, Fata requested and received billing information for Ascension’s Cathay Bank and

17   U.S. Bank Accounts. Fata e-mailed Cross-Defendant Khouie with a list of eight checks, asking

18   Khouie to contact the insurance company and determine whether these eight checks were cashed or

19   deposited and if deposited, determine by who.

20          17.     On June 1, 2019, the Cathay Bank account in Ascension’s name was transferred to

21   Zucaro by Cross-Defendant Rucks.

22          18.     On June 2, 2019, Fata contacted Cross-Defendant Nguyen, who, at this time served as

23   a shared accountant to both Zucaro and Cross-Defendant Rucks. Fata requested that Nguyen provide

24   bank statements for Ascension’s Cathay Bank and U.S. Bank accounts.

25          19.     On June 3, 2019, Fata sent Cross-Defendant Nguyen a list of nineteen checks paid out

26   of Ascension’s Cathay Bank account. Fata requested Nguyen provide the payee name, reason for

27   payment and the name of the party who authorized the check for each of the checks listed. This

28   same day, Nguyen responded with a spreadsheet listing all information requested by Fata. Nguyen
                                                 -4-
                                        CROSS COMPLAINT
                                                1656
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                      Exhibit 124-171 & POS Page 69 of 429


 1   indicated to Fata that all checks were authorized by Cross-Defendant Rucks. Fata responded to

 2   Nguyen, clarifying that the only individuals authorized to make deductions or request deductions

 3   from either of Ascension’s bank accounts were Zucaro and Fata. On this same day, Zucaro and Fata

 4   met with Cross-Defendants Nguyen and Rucks to go line-by-line through Ascension’s finances.

 5          20.     On June 4, 2019, Fata provided Zucaro with the amounts of Ascension’s expenses,

 6   income, and profit/loss based on the bank statements for Ascension’s Cathay Bank and U.S. Bank

 7   accounts. Later this day, Cross-Defendant Nguyen indicated that she no longer wanted to provide

 8   accounting services to Ascension and resigned.

 9          21.     The next day, on June 5, 2019, Zucaro told Fata that the numbers Fata reported in his

10   June 4th e-mail to her did not align with the amount of Ascension’s earnings provided to Zucaro by

11   Cross-Defendant Behavioral Solutions. This same day, insurance checks were not received at the

12   Marigayle Circle Location. Fata e-mailed Behavioral Solutions, requesting that Behavioral Solutions

13   notify all insurance companies that bills from April 22, 2019 forward should be sent to the

14   Marigayle Circle Location. This same day, Zucaro received Joint Commission access on behalf of

15   Ascension.

16          22.     On June 10, 2019, Nguyen sent Zucaro a copy of Ascension’s 2018 Federal Tax

17   Extension. Given that Ascension opened in March, 2018, there were no other tax documents

18   available.

19          23.     On June 17, 2019, Fata e-mailed Chris, stating that Ascension’s U.S. Bank account,

20   as intellectual property of Ascension, belonged to Zucaro. Fata directed Cross-Defendant Rucks to

21   either close the account or transfer the account to Zucaro as was done with Ascension’s Cathay Bank

22   account.

23          24.     On June 18, 2019, Zucaro asked Chris to provide her with a copy of the Bill of Sale

24   for Ascension and a Notarized Resolution showing that the previous owners and shareholders had

25   transferred ownership to Zucaro. Zucaro received the Bill of Sale from Chris later that day.

26          25.     On June 25, 2019, Cross-Defendant Nguyen e-mailed McGrath notifying him that

27   Nguyen would no longer be working with Ascension. Nguyen directed McGrath to contact Zucaro

28   or Fata with any questions.
                                                   -5-
                                            CROSS COMPLAINT
                                               1657
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                      Exhibit 124-171 & POS Page 70 of 429


 1          26.     On July 1, 2019, Cross-Defendant Rucks e-mailed Zucaro refusing to transfer or close

 2   Ascension’s U.S. Bank account. In this e-mail, Rucks indicated that she had previously requested

 3   that Zucaro create a new U.S. Bank account and transfer Ascension’s Detox License into Zucaro’s

 4   name. Rucks stated that she wanted to keep the U.S. Bank Account open under her name to ensure

 5   that she would be able to collect any money deposited into that account that was owed to her as the

 6   previous owner of Ascension. Rucks indicated to Zucaro that if money belonging to Zucaro was

 7   deposited into the U.S. Bank account, she would be immediately notified. Later this day, Zucaro

 8   contacted the Valley Police Department. Zucaro informed the police that Rucks had been receiving

 9   insurance checks on behalf of Ascension that belonged to Zucaro. Zucaro accompanied the police to

10   the Doctors Surgery Center where Rucks was confronted by police about the checks. While Rucks

11   initially denied possession of any checks, after police officer’s threatened to arrest her, Rucks

12   produced insurance checks from her purse.       Later this month, Zucaro returned to the Doctors

13   Surgery Center to speak with Rucks regarding any Ascension insurance checks that were still in

14   Rucks Possession. Rucks threatened to take out a restraining order against Zucaro if Zucaro returned

15   to Rucks’s office again.

16          27.     On July 2, 2019, Zucaro received Ascension’s billing reports and confirmed that

17   $130,000.00 was owed by Ascension as of May, 2019.

18          28.     On July 14, 2019, Zucaro sent a letter to Andrew Mack (“Mack”) with the

19   Department of Health Care Services. In her letter, Zucaro indicated that she had purchased

20   Ascension and has appointed Fata as her Director. Zucaro authorized Fata to speak with Mack on

21   behalf of Ascension regarding any matter involving the Department of Health Care Services.

22          29.     On July 19, 2019, Chris e-mailed Zucaro regarding money owed by Zucaro to Cross-

23   Defendant Rucks.

24          30.     On July 29, 2019, the State confirmed Ascension’s change of ownership.

25          31.     On August 6, 2019, Fata e-mailed the insurance company stating that the address on

26   the insurance checks being mailed to Ascension was still incorrect after multiple attempts to have it

27   changed to the Marigayle Circle Location. This same day, Zucaro was notified by the State

28   Licensing Board that Cross-Defendant Rucks had terminated Ascension’s Detox License. Zucaro
                                                -6-
                                        CROSS COMPLAINT
                                              1658
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                      Exhibit 124-171 & POS Page 71 of 429


 1   was told by the State Licensing Board that she had 30 days to obtain licensing.

 2          32.     On August 13, 2019, Zucaro spoke with Cross-Defendant Spado who told Zucaro he

 3   might be able to help her with the problems she was experiencing as a result of her purchase of

 4   Ascension. Spado indicated that he was in contact with substantial investors. This same day, Zucaro

 5   sent Anthem Blue Cross a copy of the Institutional Provider Change Request Form showing the

 6   Marigayle Circle Location as the correct mailing address for Ascension.

 7          33.     On August 16, 2019, Zucaro sent a Cease and Desist Letter addressed to multiple

 8   parties affiliated with Cross-Defendant Behavioral Solutions, including Cross-Defendants Rucks and

 9   Tiemann. This letter requested that all parties listed no longer use the U.S. Bank account or Federal

10   Tax Identification Number associated with Ascension.

11          34.     In August 2019, Zucaro went to the United States Postal Service (“U.S.P.S.”) to

12   determine why mail was not being received at the Marigayle Circle Location. Zucaro was informed

13   that the mail intended to be delivered to that address had been forwarded. Zucaro contacted the fraud

14   department of U.S.P.S. and filed a claim.

15          35.     On August 26, 2019, Zucaro received the first $10,000.00 USD of a $30,000.00 loan

16   taken out by Zucaro from individuals she was introduced to through Cross-Defendant Spado.

17          36.     On August 28, 2019, Cross-Defendant Khouie e-mailed Zucaro, notifying Zucaro that

18   Cross-Defendant Behavioral Solutions was terminating any and all billing services on behalf of

19   Ascension. Zucaro was separately informed that Cross-Defendant Rucks had told a staff member at

20   Behavioral Solutions that Rucks would compensate that staff member if they would send all

21   Ascension insurance checks to Rucks.

22          37.     On September 11, 2019, Zucaro fired Ascension’s staff and shut down the facility as

23   a result of the license cancellation. Given that Zucaro had not received many of the insurance checks

24   she was owed, Zucaro was required to take out a loan to ensure all employees were adequately

25   compensated.

26          38.     On September 17, 2019, Zucaro met with Cross-Defendant Thomas wherein Thomas

27   stated that she would be willing to take on responsibility for the Marigayle Circle Location and pay

28   all bills owed. Zucaro then sent Thomas all financials and bills for the Marigayle Circle Location.
                                                    -7-
                                          CROSS COMPLAINT
                                                 1659
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                      Exhibit 124-171 & POS Page 72 of 429


 1   Zucaro subsequently learned that Thomas was only interested in taking over the Marigayle Circle

 2   Location property, and not Ascension. Zucaro decided to decline Thomas’ proposal.

 3          39.     On September 29, 2019, Zucaro received a notice of foreclosure for the Marigayle

 4   Circle Location.

 5          40.     On October 5, 2019, Zucaro began receiving harassing phone calls, text messages and

 6   e-mails from Cross-Defendants Thomas and Spado. The correspondence Zucaro received from these

 7   individuals was threatening to both her and her children. Thomas and Spado went as far as to contact

 8   Zucaro’s past employees, her driver and Zucaro’s ex-husband who was living in Africa. It is at this

 9   time that Cross-Defendants Thomas and Spado began conspiring with Cross-Defendant Rucks.

10          41.     On November 12, 2019, Zucaro received an e-mail from U.S.P.S. confirming that

11   there had been mail fraud.

12                                      FIRST CAUSE OF ACTION

13                                     Breach of Purchase Agreement

14                  (Against Ahn Thy Nguyen as Trustee of the Mother Nature Trust)

15          42.     Cross-Complainant refers to Paragraphs 1 through 41 of her Cross-Complaint and

16   incorporate the same herein by reference as though fully set forth at length.

17          43.     As alleged hereinabove, Cross-Complainant and Cross-Defendant entered into a

18   written purchase agreement as more fully set forth hereinabove, including Cross-Complainant’s

19   purchase of Cross-Defendant’s property, the Marigayle Circle location.

20          44.     Pursuant to the Purchase Agreement, ¶22(A) provides for a Mediation Clause, as

21   follows:

22                  “The Parties agree to mediate any dispute or claim arising between them out

23          of this Agreement, or any resulting transaction, before resorting to arbitration or court

24          action through the C.A.R Real Estate Mediation Center for Consumers or through any

25          other mediation provider or service mutually agreed to by the Parties. The Parties also

26          agree to mediate any disputes or claims with Broker(s), who, in writing, agree to such

27          mediation prior to, or within a reasonable time after, the dispute or claim is presented

28          to the Broker. Mediation fees, if any, shall be divided equally among the Parties
                                                   -8-
                                          CROSS COMPLAINT
                                               1660
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                      Exhibit 124-171 & POS Page 73 of 429


 1          involved. If, for any dispute or claim to which this paragraph applies, any Party (i)

 2          commences an action without first attempting to resolve the matter through

 3          mediation, or (ii) before commencement of an action, refuses to mediate after a

 4          request has been made, then that Party shall not be entitled to recover attorney fees,

 5          even if they would otherwise be available to that Party in any such action. This

 6          mediation provision applies whether or not the arbitration provision is installed.”

 7          45.     Further, the Purchase Agreement, under ¶22(B), provides an Arbitration Clause if any

 8   dispute or claim in Law or equity arising between them out of the Purchase Agreement or any

 9   resulting action is not settled through mediation.

10          46.     Cross-Defendant breached said agreement’s Mediation Clause. Cross-Defendant filed

11   a complaint against Cross-Complainant for causes of action arising out of transaction outlined in the

12   Parties’ Purchase Agreement and, therefore, failed to exercise the alternative dispute resolutions

13   required by the Purchase Agreement.

14          47.     Cross-Complainant has been damaged by having to defend herself to a unnecessary

15   civil proceeding without first attempting to resolve the case according to the agreement of the

16   parties. As such, Cross-Complainant has been damaged for amounts incurred to defend herself in

17   this proceeding.

18                                     SECOND CAUSE OF ACTION

19                                       Conspiracy to Commit Fraud

20                      (Against Tina Rucks, Christina Khouie, Behavioral Solutions,

21                                     Ori Spado and Michelle Thomas)

22          48.     Cross-Complainant refers to Paragraphs 1 through 47 of her Cross-Complaint and

23   incorporate the same herein by reference as though fully set forth at length.

24          49.     As alleged hereinabove, each of the Cross-Defendants committed all of the acts of the

25   conspiracy or were members of the conspiracy at all times during its existence, each Cross-

26   Defendant knowingly performed one or more acts in direct furtherance of the objectives of the

27   conspiracy. Therefore, each Cross-Defendant is liable for the acts of all of the other conspirators.

28   ////
                                                    -9-
                                             CROSS COMPLAINT
                                                1661
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                      Exhibit 124-171 & POS Page 74 of 429


 1          50.     After Ruck’s April 22nd sale of Ascension to Cross-Complainant, Khouie, employee

 2   of Behavioral Solutions, transferred Ascension’s insurance payments to Rucks. Despite Cross-

 3   Complainant’s repeated requests via email and text that the payments be sent to the Marigayle Circle

 4   Location and the Valley Police Department’s retrieval of three of Ascension’s checks from Rucks,

 5   the transfer of Ascension’s mail to Rucks continued. The Cross-Defendants’ conduct assisted in the

 6   furtherance of the unlawful act of mail fraud, 18 U.S. Code, Section 1341, that allowed Rucks to

 7   commit fraud by wire under 19 U.S. Code Section 1343, as Rucks received and accessed incoming

 8   funds for payments of services paid to Ascension after April 22, 2019.

 9          51.     While Cross-Complainant requested Behavioral Solutions send insurance payments to

10   the Marigayle Circle location via email on June 22nd, 2019, the Marigayle Circle location did not

11   receive the insurance payments. Behavioral Solutions later confirmed in August that Rucks had

12   requested the insurance checks be sent to her, rather than the Marigayle Circle location, and that

13   Rucks agreed to pay the billing provider a cut of any of the proceeds received.

14          52.     On November 18th, the United States Post Office confirmed that the mail, including

15   Ascension’s insurance payments, intended for the Marigayle Circle location had been forwarded to

16   Ruck’s place of employment, the surgical center.

17          53.     As a proximate result of said conspiracy, Cross-Complainant was damaged in an

18   amount to be proven at trial.

19          54.     The aforementioned acts of Cross-Defendants were willful, wanton, malicious, and

20   oppressive, undertaken with the action to defraud within the meaning of Civil Code section 3294,

21   and justify the awarding of exemplary and punitive damages in an amount subject to proof at trial.

22                                      THIRD CAUSE OF ACTION

23                                            Promissory Fraud

24                                           (Against Tina Rucks)

25          55.     Cross-Complainant refers to Paragraphs 1 through 54 of her Cross-Complaint and

26   incorporates the same herein by reference as though fully set forth at length.

27          56.     As alleged hereinabove, Rucks made false representations to Cross-Complainant at

28   the time of entering into the oral agreement with respect to Cross-Complainant’s purchase of
                                                 - 10 -
                                         CROSS COMPLAINT
                                               1662
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                      Exhibit 124-171 & POS Page 75 of 429


 1   Ascension including Ascension’s business checking account at U.S. Bank because Rucks maintained

 2   access to the account.

 3           57.     Rucks knew at the time of the sale of Ascension, on April 22, that she had no intent to

 4   transfer the U.S. Bank account, as she did with the Cathay Bank account, because Rucks maintained

 5   access to the account and later told Cross-Complainant, on June 7th, she would not transfer or cancel

 6   the U.S. Bank account because she intended to keep the U.S. Bank account open to receive potential

 7   insurance payments owed prior to April 22 nd.

 8           58.     Cross-Complainant reasonably relied on Rucks representation, prior to the purchase,

 9   that Cross-Complainant’s purchase of Ascension would include all property real and intellectual,

10   including both business checking accounts by purchasing Ascension.

11           59.     As a proximate result of said fraud, Cross-Complainant was damaged in an amount to

12   be proven at trial.

13           60.     The aforementioned acts of Cross-Defendant were willful, wanton, malicious, and

14   oppressive, undertaken with the action to defraud within the meaning of Civil Code section 3294,

15   and justify the awarding of exemplary and punitive damages in an amount subject to proof at trial.

16                                     FOURTH CAUSE OF ACTION

17                         Breach of the Covenant of Good Faith and Fair Dealing

18                                           (Against Tina Rucks)

19           61.     Cross-Complainant refers to Paragraphs 1 through 60 of her Cross-Complaint and

20   incorporates the same herein by reference as though fully set forth at length.

21           62.     As alleged hereinabove, Cross-Complainant and Cross-Defendants entered into an

22   agreement for the sale of Ascension to Cross-Complainant.

23           63.     Cross-Complainant did all, or substantially all of the significant actions that the

24   contract required them to do, except as excused by Cross-Defendant’s breach.

25           64.     All conditions required for Cross-Defendant’s performance had either occurred or

26   were excused by Cross-Defendant’s breach.

27           65.     All conditions required for Cross Defendant’s performance had either occurred or

28   were excused by Cross-Defendant’s breach and subsequent termination.
                                                  - 11 -
                                         CROSS COMPLAINT
                                                1663
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                      Exhibit 124-171 & POS Page 76 of 429


 1          66.     Cross-Defendant breached the implied covenant of good faith and fair dealing, and

 2   acted in a manner calculated to interfere with the Cross-Complainant’s right to receive the benefits

 3   of the contract by engaging in the acts and omissions set forth hereinabove, including: (a)

 4   withholding insurance payments from Ascension; (b) failure to close or transfer Ascension’s bank

 5   accounts to Cross-Complainant after the sale of Ascension; (c) collaborating with Cross-Defendant

 6   Behavioral Solutions and Cross-Defendant Christina Khouie, after Cross-Defendant’s sale of

 7   Ascension, to forward mail payments to Cross-Defendant’s place of employment, the Surgical

 8   Center, rather than Ascension’s Marigayle Circle Location; (d) interfering with third party contracts

 9   related to Ascension through withholding insurance payments; (e) inhibiting Cross-Complainant

10   from receiving the expected funds necessary to the operation of Ascension which, ultimately, lead to

11   its closure on September 11, 2019; (f) jeopardizing Cross-Complainant’s ability to pay Ascension’s

12   employees.

13          67.     Cross-Defendant’s conduct harmed Cross-Complainant in an amount in excess of

14   four-hundred thousand dollars ($400,000).

15                                      FIFTH CAUSE OF ACTION

16                          Intentional Interference with Contractual Relations

17      (Against Tina Rucks, Christianne Tiemann, Christina Khouie, and Behavioral Solutions)

18          68.     Cross-Complainant refers to Paragraphs 1 through 67 of her Cross-Complaint and

19   incorporates the same herein by reference as though fully set forth at length.

20          69.     Cross-Complainant has a written purchase agreement with Cross-Defendant Ahn

21   Nguyen for the Marigayle Circle property that serves as Ascension’s place of business.

22          70.     At all relevant times, Cross-Defendants were aware of the agreement between Cross-

23   Complainant and Nguyen.

24          71.     Rucks and her employee intended to disrupt the performance of this agreement by

25   maintaining access to the U.S. Bank account after the April 22 nd sale of Ascension and by having

26   Khouie, an employee of Behavioral Solutions, transfer Ascension’s insurance payments to Rucks for

27   a cut of the proceeds received.

28   ////
                                                   - 12 -
                                             CROSS COMPLAINT
                                               1664
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                      Exhibit 124-171 & POS Page 77 of 429


 1           72.    Cross-Complainant’s employee told Behavioral Solutions to notify all insurance

 2   companies that bills from April 22, 2019 forward should be sent to the Marigayle Circle location.

 3           73.    Further, on August 16, 2019, Cross-Complainant sent a cease and desist letter

 4   addressed to multiple parties affiliated with Behavioral Solutions, including Rucks and Tiemann, to

 5   request all parties listed no longer use the U.S. Bank account or Federal Tax ID Number associated

 6   with Ascension. Despite this communication, the mail fraud, confirmed by the United States Post

 7   Office on November 18, 2019 continued, and Cross-Complainant never received her insurance

 8   payments that Behavioral Solutions employee. Khouie, transferred to Rucks. Thus, Cross-

 9   Complainant’s ability to perform the purchase agreement with Nguyen was severely frustrated

10   because she could not make payments on the property.

11           74.    Cross-Complainant has been harmed by Cross-Defendants’ conduct in an amount to

12   be determined at trial, in excess of four-hundred thousand dollars ($400,000).

13           75.    Cross-Defendants’ conduct was a substantial factor in causing Cross-Complainant’s

14   harm.

15           76.    The aforementioned acts of Cross-Defendants were willful, wanton, malicious, and

16   oppressive, undertaken with the action to defraud within the meaning of Civil Code section 3924,

17   and justify the awarding of exemplary and punitive damages in an amount subject to proof at trial.

18                                      SIXTH CAUSE OF ACTION

19                                                Conversion

20        (Against Cross-Defendants Tina Rucks, Christina Khouie, and Behavioral Solutions)

21           77.    Cross-Complainant refers to Paragraphs 1 through 76 of her Cross-Complaint and

22   incorporates the same herein by reference as though fully set forth at length.

23           78.    Cross-Complainant had a right to possess all insurance payments made to Ascension

24   after Cross-Defendant Rucks sold Ascension to Cross-Complainant on April 22, 2019.

25           79.    Cross-Defendants intentionally and substantially interfered with and damaged Cross-

26   Complainant’s property when Cross-Defendant Christina Khouie, employee of Behavioral Solutions,

27   delivered insurance checks, belonging to Cross-Complainant, to Cross-Defendant Rucks, who

28   repeatedly refused to both surrender Cross-Complainant’s property and terminate her access to
                                                 - 13 -
                                          CROSS COMPLAINT
                                               1665
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                      Exhibit 124-171 & POS Page 78 of 429


 1   Ascension’s U.S. Bank account.

 2          80.     Cross-Complainant never authorized Cross-Defendant Christina Khouie, employee of

 3   Behavioral Solutions, to transfer insurance checks belonging to Ascension to Rucks’ place of

 4   employment, the surgery center, and Cross-Defendants continue to have no authority over the four-

 5   hundred thousand dollars ($400,000) in insurance payments that are the property of Ascension.

 6          81.     By performing the aforementioned acts, Cross-Defendants have converted the Cross-

 7   Complainant’s property for their own use.

 8          82.     As a result of Cross-Defendants’ conversion of the Cross-Complainant’s property,

 9   Cross-Complainant has been harmed in that she has been permanently deprived of said property and

10   has suffered damages in excess of four-hundred thousand dollars ($400,000).

11          83.     Between the time of Cross-Defendants’ conversion of Cross-Complainant’s property

12   and the filing of this cross-complaint, Cross-Complainant expended time and money in the pursuit of

13   the converted property, all to her further damage, in the amount subject to proof at trial.

14          84.     The aforementioned acts of Cross-Defendants were willful, wanton, malicious, and

15   oppressive, undertaken with the action to defraud within the meaning of Civil Code section 3294,

16   and justify the awarding of exemplary and punitive damages in an amount subject to proof at trial.

17                                     SEVENTH CAUSE OF ACTION

18                                             Declaratory Relief

19                                  (Against Cross-Defendant Tina Rucks)

20          85.     Cross-Complainant incorporates paragraphs 1 to 84 as though fully set forth herein.

21          86.     An actual dispute and controversy exists between Cross-Complainant and Cross-

22   Defendant as to whether Cross-Complainant received all outstanding payments owed to Ascension.

23          87.     Cross-Complainant believes she has not received the four-hundred thousand dollars

24   ($400,000) in outstanding payments that Cross-Defendant had transferred to her place of

25   employment, the surgery center.

26          88.     Cross-Defendant disputes Cross Complainant’s contentions. Cross-Complainant

27   therefore desires and requests a judicial determination and declaration of the respective rights and

28   obligations of the parties.
                                                   - 14 -
                                             CROSS COMPLAINT
                                                1666
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                      Exhibit 124-171 & POS Page 79 of 429


 1                                    EIGHTH CAUSE OF ACTION

 2                                        Money Had and Received

 3                                 (Against Cross-Defendant Tina Rucks)

 4          89.     Cross-Complainant incorporates paragraphs 1 to 88 as though fully set forth herein.

 5          90.     Cross-Defendant received money that was intended to be used for the benefit and use

 6   by Cross-Complainant.

 7          91.     The money received by Cross-Defendant was not used for the benefit of Cross-

 8   Complainant.

 9          92.     Cross-Defendant has not given the money that was to be used for Cross-

10   Complainant’s benefit, to Cross-Complainant.

11          93.     As a proximate result thereof, Cross-Complainant is entitled to all amounts Cross-

12   Defendant received that were for Cross-Complainant’s benefit, together with all prejudgment interest

13   thereon.

14                                     NINTH CAUSE OF ACTION

15                                               Accounting

16                                 (Against Cross-Defendant Tina Rucks)

17          94.     Cross-Complainant incorporates paragraphs 1 to 93 as though fully set forth herein.

18          95.     As a result of the aforementioned, Cross-Defendant has received money, a portion of

19   which is due to Cross-Complainant, as previously alleged.

20          96.     The amount of money due from Cross-Defendant to Cross-Complainant is unknown

21   to Cross-Complainant and cannot be ascertained without an accounting of the insurance payments

22   that Cross-Defendant received of which belong to Cross-Complainant. Cross-Complainant is

23   informed and believes and thereon alleges that the amount due to Cross-Complainant exceeds

24   $400,000.00.

25          97.     Cross-Complainant has demanded an accounting of the aforementioned insurance

26   proceeds and payment of the amount found due but Cross-Defendant has failed and refused, and

27   continues to fail and refuse, to render such an accounting and to pay such sum.

28   ////
                                                  - 15 -
                                            CROSS COMPLAINT
                                               1667
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                      Exhibit 124-171 & POS Page 80 of 429


 1                                                 PRAYER

 2
 3   WHEREFORE, CROSS-COMPLAINANT prays:

 4      1. For all damages in an amount to be determined at trial.

 5      2. For punitive and exemplary damages.

 6      3. For damages for time and money properly expended in pursuit of the converted property in

 7         an amount subject to proof at trial.

 8      4. For prejudgment interest.

 9      5. For a declaration of rights and obligations.

10      6. For an accounting between Cross-Complainant and Tina Rucks.

11      7. For costs of suit incurred herein;

12      8. For attorneys’ fees;

13      9. For such other and further relief as is just and proper.

14
15   Date: June 11, 2020                          By:     ____________________________
                                                           Megan Zucaro
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  - 16 -
                                            CROSS COMPLAINT
                                                1668
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                     Exhibit 124-171 & POS Page 81 of 429

                                   PROOF OF SERVICE
                               1013A (3) CCP Revised 05/01/88
                          Anh Thy Song Nguyen v. United Lender, et al
                           Case No.: 30-2020-01124778-CU-FR-CJC

STATE OF CALIFORNIA, COUNTY OF ORANGE:

        I am employed in the County of San Bernardino, State of California. I am over the
age of eighteen and not a party to the within action. My business address is
     11022 Lancelet Ave., Apple Valley, CA 92308                    .

       On June 24, 2020, I served the document(s) described as:

  MEGAN ZUCARO’S MOTION FOR LEAVE TO FILE CROSS COMPLAINT, WITH
          EXHIBIT A PROPOSED CROSS COMPLAINT ATTACHED

on all interested parties in this action as named         below X on the attached mailing list by
placing X a true copy              the original in a separate sealed envelope for each addressee
named, with the name and address of the person served shown on the envelope as follows:

                              SEE ATTACHED SERVICE LIST

  X    BY MAIL: I caused such envelope(s), with postage thereon fully prepaid, to be placed in
       the United States Mail at Apple Valley, California, to the addressee(s) listed above. I am
       aware that on motion of the party served, service is presumed invalid if the postal
       cancellation date or postage meter date is more than one day after the date of deposit for
       mailing contained in the affidavit.


  X    STATE: I declare under penalty of perjury under the laws of the State of California that
       the foregoing is true and correct and is executed this June 24, 2020 at Apple Valley,
       California.



                                           __________________________
                                           Emily Wilson




                                             1669
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                     Exhibit 124-171 & POS Page 82 of 429



                                      SERVICE LIST:


 Andrew A. Smits                                Western Fidelity Associates, LLC,
 LAW OFFICE OF ANDREW A. SMITS                  dba Western Fidelity Trustees
 36 Executive Park, Suite 160                   1222 Crenshaw Boulevard, Suite "B"
 Irvine, CA 92614-4794                          Torrance, CA 90501
 Telephone: (949) 833-1025                      Email: wftrustees@cs.com
 Email: asmits@smits-law.com                    Defendant
 Attorney for Plaintiffs Anh Thy Song Nguyen,
 Trustee of Mother Nature Trust

 Robert Schachter                               Lori E. Eropkin
 Hitchcock, Bowman & Schachter                  Levinson Arshonsky & Kurtz, LLP
 Suite 1030 Del Amo Financial Center            15303 Ventura Blvd., Suite 1650
 21515 Hawthorne Boulevard                      Sherman Oaks, CA 91403
 Torrance, CA 90503-6579                        Telephone: (818) 382-3434
 Telephone: (31 0) 540-2202                     E-mail: leropkin@laklawyers.com
 E-mail: rs@rschachterlaw.com                   Attorneys for Defendant American Financial
 Attorneys for Defendant Western Fidelity       Center, Inc.
 Associates, LLC, dba Western Fidelity
 Trustees

 Maurice Wainer                                 Lawrence C. Meyerson
 Snipper Wainer & Markoff                       A Professional Law Corporation
 232 North Canon Drive                          5521 Mission Road, Suite 399
 Beverly Hills, CA 90210-5302                   Bonsall, CA 92003
 Telephone: (31 0) 550-5770                     Telephone: (310) 827-3344
 Email: mrwainer@swmfirm.com                    Email: lcm@lcmplc.com
 Attorneys for Defendant and Cross-             Attorney for Defendant and Cross-
 Complainant                                    Complainant
 United Lender, LLC, a Nevada                   United Lender, LLC, a Nevada
 Limited Liability Company, and Defendants      Limited Liability Company, and Defendants
 Shawn Ahdoot and Albert A. Ahdoot              Shawn Ahdoot and Albert A. Ahdoot

 Helping Others International, LLC              Vincent J. Davitt, Esq. and Anita Jain, Esq
 c/o Megan E. Zucaro                            MEYLAN DAVITT JAIN AREVIAN & KIM
 4501 W. Channel Island Blvd., #94              LLP
 Oxnard, CA 90305                               444 South Flower Street, Suite 1850
 Email: m@megazee.com                           Los Angeles, California 90071
 Defendant and Cross-defendant                  Telephone: (213) 225-6000 Email:
                                                vdavitt@mdjalaw.com
                                                Email: ajain@mdjalaw.com
                                                Co-Counsel for United Lender, LLC




                                            1670
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 83 of 429




                     EXHIBIT 139
                                   1671
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                      Desc
                                      Exhibit 124-171 & POS Page 84 of 429
                                 SUPERIOR COURT OF CALIFORNIA
                                                              COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                         E-Filing Transaction #: 3914589
                                                             PAYMENT RECEIPT
                                                                                                                           Receipt #: 12571723
 Clerk ID: bjurado               Transaction No: 12745284                 Transaction Date: 06/25/2020         Transaction Time: 03:56:45 PM

                                                                                           Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                         Qty                                              Paid               Balance
                                                                                         Amount$             Due

30-2020-01124778-CU-FR-CJC     209 - Advanced Jury Fee (non-refundable)          1           $150.00           $150.00             $150.00                 $0.00


                                                                                                             Sales Tax:              $0.00
                                                                                                                                           Total
                                                                                                                 Total:            $150.00 Rem.
                                                                                                                                           Bal:
      E-Filing : - OneLegal




                                                                                                               E-Filing:           $150.00




                                                                                               Total Amount Tendered:              $150.00


                                                                                                          Change Due:                $0.00




                                                                                                              Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                            COPY




                                                                          1672                                                                   Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 85 of 429




                     EXHIBIT 140
                                   1673
          Case 1:20-ap-01070-VK
             Electronically              DocCourt
                            Filed by Superior 1-5 of Filed  07/17/20
                                                     California, County ofEntered   07/17/20 12:25:43
                                                                           Orange, 06/26/2020 11:23:00 AM.Desc
30-2020-01124778-CU-FR-CJC - ROA #Exhibit     124-171
                                       190 - DAVID      & POS Clerk
                                                   H. YAMASAKI,     Pageof86theofCourt
                                                                                  429By James M Haines, Deputy Clerk.




          Ascension Recovery, Inc. dba Restored Life Recovery



              Megan E. Zucaro, CEO and Agent for Service of Process




         x                           06/24/2020




                                                         1674
            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                     Desc
                                 Exhibit 124-171 & POS Page 87 of 429
           PETITIONER: ANH Thy Song Nguyen, Trustee of Mother Nature Trust                                     CASE NUMBER:

                                                                                                                  30-2020-001124778-CU-FR-CJC
      RESPONDENT: United Lender, LLC, a Nevada limited liability company, et al.


     c.    0      by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the address
                  sflown in item 4, by first-class mail, postage prepaid,
                  (1) on (date):                                          (2) from (city):
                  (3)0    with two copies of the Notice and Acknowledgment of Rece(pt and a postage-paid return envelope addressed to me.
                           (Attach completedNotice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)
                  (4)0    to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)
     d.    liZ]   by other means (specify means of service and authorizing code section):
                  Left at door. I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                  at the place where the copies were left (Code Civ. Proc. §415.20) I mailed the documents on 6/24/2020 from Ventura

           0
          Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

     a.    0      as an individual defendant.
     b.    0      as the person sued under the fictitious name of (specify):
     c.    0      as occupant.
     d. x  0      On behalf of (specify):Ascension
                                          ·          Recovery, Inc. dba Restored Life Recovery
                  under the following Code of Civil Procedure section:
                             rJ    416.10 (corporatio[l)                       U    415.95   (business organization, form unknown)
                             0     416.20 (defunct corporation)                0    416.60   (minor)
                             0     416.30 (joint stock company/association)    0    416.70   (ward or conservatee)
                             0     416.40 (association or partnership)         0    416.90   (authorized person)
                             0     416.50 (public entity)                      0    415.46   (occupant)
                                                                               0    other:
7. Person who served papers
   a. Name: Alexander Guzman - Beyond a-Discovery
   b. Address: 18103 Sky ParkS, Suite A Irvine, CA 92614
   c. Telephone number: (949) 576-2614
   d. The fee for service was:
                               $245.00
   e. I am:
           (1)
           (2)
                  §    not a registered California process server.
                      exempt from registration under Business and Professions Code section 22350(b).
           (3)         re~tered California pr~ss server:
                    (i) U owner                U employee               0
                                                                   x independent contractor.
                    (ii) Registration No.: 482
                    (iii) County: Ventura

8.   E:J    I declare under penalty of pe~ury under the laws of the State of California that the foregoing is true and correct.
            or
9.   0      I am a California sheriff or marshal and I certify that the foregoing is true and correct.


                  Date: 6/25/2020
                  Beyond e-Discovery
                  18103 Sky ParkS, Suite A
                  Irvine, CA.92614
                  (949) 576-2614




                                 Alexander Guzman
                     (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                      ltf       .t;i.AIORE)


POS-01 0 [Rev January 1, 2007]                                                                                                              Page 2 of 2
                                                         PROOF OF SERVICE OF SUMMONS
                                                                                                                                     POS-010/A18905


                                                                             1675
       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                               Desc
                            Exhibit 124-171 & POS Page 88 of 429
ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                                    FOR COURT USE ONLY
_ Andrew A. Smits ISBN: 146659
  Law Offices of Andrew A Smits
  36 Executive Park, Suite 160 Irvine, CA 92614
 TELEPHONE NO.: (949) 833-10251 FAX NO.   I E-MAIL ADDRESS   (Optional):asmits@smitslaw.com
  ATTORNEY FOR (Name)::



ORANGE COUNTY SUPERIOR COURT
      STREET ADDRESS:      700 CIVIC CENTER DRIVE WEST
       MAILING ADDRESS:

      CITY AND ZIP CODE:   SANTA ANA. CA 92702-0838
          BRANCH NAME:     SANTA ANA
       PLAINTIFF/PETITIONER: ANH Thy Song Nguyen, Trustee of Mother Nature Trust                                     CASE NUMBER:


  DEFENDANT/RESPONDENT: United Lender, LLC, a Nevada limited liability company, et aL                                        30-2020-001124 778-CU-FR-CJC

                                                                                                                     Ref. No. or File No.
                                  DECLARATION OF DILIGENCE

  I. Alexander Guzman , declare: I am a Registered Process Server and was retained to serve process in the above-referenced
  matter on the following person or entity: Ascesion Recovery, Inc. dba Restored Life Recovery as follows:
  Documents:
     Summons; First Amended Complaint; Amendment to First Amended Complaint; Notice - Re Punitive Damages;
  I attempted personal service on the following dates and times with the following results:




  Date                     Time                     Location                      Results

  6/15/2020                8:45AM                   Business                     Mobile Home. Spoke with white male in his late 60's who stated this
                                                                                 person or company is not at this address and is unknown. - Alexander
                                                                                 Guzman
                                                                                 4501 W. Channel Islands Blvd., #94, Oxnard, CA 93035

  6/18/2020                7:53PM                   Business                     No answer at door. BMW X3 in driveway Lie #6SXZ969 - Alexander
                                                                                 Guzman
                                                                                 4501 W. Channel Islands Blvd., #94, Oxnard, CA 93035

  6/20/2020                3:40PM                   Business                     No answer at door. Blinds shut, no noise ... Same vehicle in driveway-
                                                                                 Alexander Guzman
                                                                                 4501 W. Channel Islands Blvd., #94, Oxnard, CA 93035

  6/23/2020                7:15AM                  Business                      No answer at door, same vehicle in driveway - Alexander Guzman
                                                                                 4501 W. Channel Islands Blvd., #94, Oxnard, CA 93035




Fee for Service: $245.00
        County: Ventura
        Registration No.: 482                                                                 I declare under penalty of perjury that the foregoing is true
       Beyond e-Discovery                                                                     and correct and that this declaration was executed on June
       18103 Sky ParkS, Suite A                                                               25, 2020.
       Irvine, CA 92614
       (949) 576-2614

                                                                                              Signature:
                                                                                                                   A~nder Guzman
                                               AFFIDAVIT OF REASONABLE DILIGENCE

                                                                                     1676
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 89 of 429




                                   1677
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 90 of 429




                                   1678
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 91 of 429




                     EXHIBIT 141
                                   1679
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                            Desc
                                      Exhibit 124-171 & POS Page 92 of 429
                                  SUPERIOR COURT OF CALIFORNIA
                                                                 COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                               E-Filing Transaction #: 1747275
                                                                 PAYMENT RECEIPT
                                                                                                                                 Receipt #: 12572362
 Clerk ID: ggalon                Transaction No: 12745903                       Transaction Date: 06/29/2020         Transaction Time: 09:19:05 AM

                                                                                                 Fee              Balance             Amount             Remaining
 Case Number                   Fee Type                                               Qty                                              Paid               Balance
                                                                                               Amount$             Due

30-2020-01124778-CU-FR-CJC     36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                               a hearing

                                                                                                                   Sales Tax:              $0.00
                                                                                                                                                 Total
                                                                                                                       Total:             $60.00 Rem.
                                                                                                                                                 Bal:
      E-Filing : - OneLegal




                                                                                                                     E-Filing:            $60.00




                                                                                                     Total Amount Tendered:               $60.00


                                                                                                                Change Due:                $0.00




                                                                                                                    Balance:               $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                  COPY




                                                                            1680                                                                       Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 93 of 429




                     EXHIBIT 142
                                   1681
              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                                  SUPERIOR
                                   Exhibit 124-171 & COURT
                                                     POS PageOF
                                                             94 ofCALIFORNIA
                                                                  429
                                                                    COUNTY OF ORANGE




   Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702



                                                            PAYMENT RECEIPT
                                                                                                                 Receipt #: 12572489
 Clerk ID: l2ho                  Transaction No: 12746030          Transaction Date: 06/29/2020           Transaction Time: 11:14:58 AM

  Case Number                    Fee Type                           Qty      Fee           Balance             Amount                  Remaining
                                                                           Amount$          Due                 Paid                    Balance
30-2020-01124778-CU-FR-CJC 36 - Motion or other (not 1st) paper    1           $60.00             $0.00              $-60.00                    $0.00
                           requiring a hearing
30-2020-01124778-CU-FR-CJC 36 - Motion or other (not 1st) paper    1           $60.00             $0.00              $-60.00                    $0.00
                           requiring a hearing
                                                                                              Sales Tax:              $0.00
                                                                                                                             Total              $0.00
                                                                                                   Total:            $0.00 Rem. Bal:
                                                                                             E-Filing              $-120.00




                                                                               Total Amount Tendered:                $0.00


                                                                                          Change Due:



                                                                                              Balance:               $0.00


                                                                       VOID




                                                                  1682                                                                      Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 95 of 429




                     EXHIBIT 143
                                   1683
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                             Desc
                             Exhibit 124-171 & POS Page 96 of 429
SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
JUSTICE CENTER:
Central - 700 Civic Center Dr. West, Santa Ana, CA 92701-4045

PLAINTIFF/PETITIONER: ANH THY SONG NGUYEN

DEFENDANT/RESPONDENT: UNITED LENDER, LLC
            ELECTRONIC FILING NOTICE OF FEES DUE                                            CASE NUMBER:
                                                                                            30-2020-01124778-CU-FR-CJC

The amount received by the Court for payment of filing fee(s) for electronic filing transaction #2907547 was
less than the required fee(s) for the following document(s):
                                                                                                                       REQUIRED
TITLE OF DOCUMENT(S):                                               FILING DATE:         FILED BY:
                                                                                                                       FEE
Motion to Strike                                                    5/26/20              Anh Thy Song Nguyen          120.00


                                                                                         Amount Paid:                  0.00
                                                                                         Balance Due:                  120.00

Total balance due within 20 days from the date of mailing of this notice is $120.00. Payment must be made by
cash, check payable to the Clerk of the Court, or credit card (complete information below) and mailed or
delivered to the address checked above.
TO CHARGE YOUR VISA, MASTERCARD, DINERS CLUB, AMERICAN EXPRESS, OR DISCOVER CARD:
Card #:_________________________________ Expiration Date: _____________ Amount: $___________
Cardholder's signature: ______________________________ Daytime phone number: _________________
Printed name of cardholder: ________________________________________________________________
NOTE: DO NOT SEND CASH THROUGH THE MAIL.

If full payment is not received within 20 days of the date of this notice, or prior to any trial or other hearing that
is scheduled to be heard before the expiration of the 20-day period, any filing associated with the fee shown
above will be voided, and the court will proceed as if it had not been filed. If you do not wish to proceed with
the filing of this document, you request a refund of the partial payment, in writing, within 20 days from the date
on which the remainder of the required fee was due.

                                             CLERK'S CERTIFICATE OF MAILING


   I certify that I am not a party to this cause. I certify that the following document(s), Notice of Fees Due Electronic Filing, have
   been transmitted electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange
   County Superior Court email address on June 29, 2020, at 11:20:13 AM PDT. The electronically transmitted document(s) is in
   accordance with rule 2.251 of the California Rules of Court, addressed as shown above. The list of electronically served
   recipients are listed below:

   AMERICAN LEGALNET                                                  LAW OFFICES OF ANDREW A. SMITS
   ESERVICE@EFILINGPORTAL.COM                                         ASMITS@SMITS-LAW.COM




                                            Clerk of the Court, by:
                                                                                                                               , Deputy


Court Use Only                      ELECTRONIC FILING NOTICE OF FEES DUE
L-1002 (N12/13)
                                                                 1684
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                     Exhibit 124-171 & POS Page 97 of 429




                     EXHIBIT 144
                                   1685
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                             Exhibit 124-171 & POS Page 98 of 429
                                                                                 FOR COURT USE ONLY
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 STREET ADDRESS: 700 Civic Center Dr. West
 MAILING ADDRESS: 700 Civic Center Dr. West
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center

 PLAINTIFF/PETITIONER: Anh Thy Song Nguyen

 DEFENDANT/RESPONDENT: United Lender, LLC

 SHORT TITLE: Anh Thy Song Nguyen vs. United Lender, LLC

                                                                        CASE NUMBER:
                       NOTICE OF CONTINUANCE                            30-2020-01124778-CU-FR-CJC



Please be advised that:

The Motion to Strike Cross-Complaint in the above entitled action has been continued to 07/21/2020 at
09:00:00 AM in C19 of the above named court.




IMPORTANT: Prior to your hearing date, please check the Court's website for the most current
instructions regarding how to appear for your hearing and access services that are available to
answer your questions. www.occourts.org/media-relations/CoronaVirusUpdate.html

IMPORTANTE: Antes de la fecha de su audiencia, visite el sitio web de la Corte para saber cuáles
son las instrucciones más actuales para participar en la audiencia y tener acceso a los servicios
disponibles para responder a sus preguntas.
www.occourts.org/media-relations/CoronaVirusUpdate.html

QUAN TRỌNG: Trước ngày phiên tòa của quý vị, vui lòng kiểm tra trang mạng của tòa án để biết
những hướng dẫn mớI nhất về cách ra hầu phiên tòa của quý vị và tiếp cận những dịch vụ hiện có
để giảI đáp những thắc mắc của quý vị. www.occourts.org/media-relations/CoronaVirusUpdate.html




                                              NOTICE OF CONTINUANCE                                     Page: 1

                                                      1686
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                            Desc
                           Exhibit 124-171 & POS Page 99 of 429

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Nguyen vs. United Lender, LLC



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                            CASE NUMBER:
                     SERVICE                                                             30-2020-01124778-CU-FR-CJC


  I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Continuance has been placed for
  collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard
  court practice and addressed as indicated below. This certification occurred at Santa Ana, California on 7/1/20. Following
  standard court practice the mailing will occur at Sacramento, California on 7/2/20.

  HELPING OTHERS INTERNATIONAL, LLC                                  LAWRENCE C. MEYERSON, A PROFESSIONAL
  4501 W CHANNEL ISLAND BOULEVARD 94                                 LAW CORP.
  OXNARD, CA 90305                                                   5521 MISSION ROAD 399
                                                                     BONSALL, CA 92003



  LAWRENCE C. MEYERSON, APLC                                         MEGAN E. ZUCARO
  5521 MISSION ROAD 399                                              4501 W CHANNEL ISLAND BOULEVARD 94
  BONSALL, CA 92003                                                  OXNARD, CA 90305



  SNIPPER WAINER & MARKOFF                                           WESTERN FIDELITY ASSOCIATES, LLC
  232 N CANON DRIVE                                                  1222 CRENSHAW BOULEVARD B
  BEVERLY HILLS, CA 90210                                            TORRANCE, CA 90501




                                       Clerk of the Court, by:
                                                                                                                          , Deputy


  I certify that I am not a party to this cause. I certify that the following document(s), Notice of Continuance, have been
  transmitted electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange
  County Superior Court email address on July 1, 2020, at 3:29:30 PM PDT. The electronically transmitted document(s) is in
  accordance with rule 2.251 of the California Rules of Court, addressed as shown above. The list of electronically served
  recipients are listed below:


  LAW OFFICES OF ANDREW A. SMITS                                     LEVINSON ARSHONSKY & KURTZ, LLP
  ASMITS@SMITS-LAW.COM                                               LEROPKIN@LAKLAWYERS.COM


  MEYLAN DAVITT JAIN AREVIAN & KIM LLP                               MEYLAN DAVITT JAIN AREVIAN & KIM LLP
  AJAIN@MDJALAW.COM                                                  VDAVITT@MDJALAW.COM




                                       Clerk of the Court, by:
                                                                                                                          , Deputy

                        CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE

                                                              1687
V3 1013a (June 2004)                                                                             Code of Civ. Procedure , § CCP1013(a)
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                          Exhibit 124-171 & POS Page 100 of 429




                       CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE

                                             1688
V3 1013a (June 2004)                                             Code of Civ. Procedure , § CCP1013(a)
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 101 of 429




                     EXHIBIT 145
                                   1689
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                            Exhibit 124-171 & POS Page 102 of 429
                                                                                FOR COURT USE ONLY
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 STREET ADDRESS: 700 Civic Center Dr. West
 MAILING ADDRESS: 700 Civic Center Dr. West
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center

 PLAINTIFF/PETITIONER: Anh Thy Song Nguyen

 DEFENDANT/RESPONDENT: United Lender, LLC

 SHORT TITLE: Anh Thy Song Nguyen vs. United Lender, LLC

                                                                       CASE NUMBER:
                       NOTICE OF CONTINUANCE                           30-2020-01124778-CU-FR-CJC



Please be advised that:

The Demurrer to Cross-Complaint in the above entitled action has been continued to 07/21/2020 at 09:00:00
AM in C19 of the above named court.




IMPORTANT: Prior to your hearing date, please check the Court's website for the most current
instructions regarding how to appear for your hearing and access services that are available to
answer your questions. www.occourts.org/media-relations/CoronaVirusUpdate.html

IMPORTANTE: Antes de la fecha de su audiencia, visite el sitio web de la Corte para saber cuáles
son las instrucciones más actuales para participar en la audiencia y tener acceso a los servicios
disponibles para responder a sus preguntas.
www.occourts.org/media-relations/CoronaVirusUpdate.html

QUAN TRỌNG: Trước ngày phiên tòa của quý vị, vui lòng kiểm tra trang mạng của tòa án để biết
những hướng dẫn mớI nhất về cách ra hầu phiên tòa của quý vị và tiếp cận những dịch vụ hiện có
để giảI đáp những thắc mắc của quý vị. www.occourts.org/media-relations/CoronaVirusUpdate.html




                                              NOTICE OF CONTINUANCE                                    Page: 1

                                                      1690
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                            Desc
                          Exhibit 124-171 & POS Page 103 of 429

SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Nguyen vs. United Lender, LLC



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                            CASE NUMBER:
                     SERVICE                                                             30-2020-01124778-CU-FR-CJC


  I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Continuance has been placed for
  collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard
  court practice and addressed as indicated below. This certification occurred at Santa Ana, California on 7/1/20. Following
  standard court practice the mailing will occur at Sacramento, California on 7/2/20.

  HELPING OTHERS INTERNATIONAL, LLC                                  LAWRENCE C. MEYERSON, A PROFESSIONAL
  4501 W CHANNEL ISLAND BOULEVARD 94                                 LAW CORP.
  OXNARD, CA 90305                                                   5521 MISSION ROAD 399
                                                                     BONSALL, CA 92003



  LAWRENCE C. MEYERSON, APLC                                         MEGAN E. ZUCARO
  5521 MISSION ROAD 399                                              4501 W CHANNEL ISLAND BOULEVARD 94
  BONSALL, CA 92003                                                  OXNARD, CA 90305



  SNIPPER WAINER & MARKOFF                                           WESTERN FIDELITY ASSOCIATES, LLC
  232 N CANON DRIVE                                                  1222 CRENSHAW BOULEVARD B
  BEVERLY HILLS, CA 90210                                            TORRANCE, CA 90501




                                       Clerk of the Court, by:
                                                                                                                          , Deputy


  I certify that I am not a party to this cause. I certify that the following document(s), Notice of Continuance, have been
  transmitted electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange
  County Superior Court email address on July 1, 2020, at 3:29:31 PM PDT. The electronically transmitted document(s) is in
  accordance with rule 2.251 of the California Rules of Court, addressed as shown above. The list of electronically served
  recipients are listed below:


  LAW OFFICES OF ANDREW A. SMITS                                     LEVINSON ARSHONSKY & KURTZ, LLP
  ASMITS@SMITS-LAW.COM                                               LEROPKIN@LAKLAWYERS.COM


  MEYLAN DAVITT JAIN AREVIAN & KIM LLP                               MEYLAN DAVITT JAIN AREVIAN & KIM LLP
  AJAIN@MDJALAW.COM                                                  VDAVITT@MDJALAW.COM




                                       Clerk of the Court, by:
                                                                                                                          , Deputy

                        CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE

                                                              1691
V3 1013a (June 2004)                                                                             Code of Civ. Procedure , § CCP1013(a)
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                          Exhibit 124-171 & POS Page 104 of 429




                       CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE

                                             1692
V3 1013a (June 2004)                                             Code of Civ. Procedure , § CCP1013(a)
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 105 of 429




                     EXHIBIT 146
                                   1693
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                           Desc
                                     Exhibit 124-171 & POS Page 106 of 429
                                    SUPERIOR COURT OF CALIFORNIA
                                                                   COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702



                                                                   PAYMENT RECEIPT
                                                                                                                                Receipt #: 12576343
 Clerk ID: t2thomas                 Transaction No: 12749948                      Transaction Date: 07/08/2020        Transaction Time: 12:10:13 PM

                                                                                                   Fee             Balance           Amount             Remaining
 Case Number                     Fee Type                                               Qty                                           Paid               Balance
                                                                                                 Amount$            Due

30-2020-01124778-CU-FR-CJC       36 - Motion or other (not 1st) paper requiring          1            $60.00           $60.00            $60.00                 $0.00
                                 a hearing


30-2020-01124778-CU-FR-CJC       36 - Motion or other (not 1st) paper requiring          1            $60.00           $60.00            $60.00                 $0.00
                                 a hearing

                                                                                                                   Sales Tax:             $0.00
                                                                                                                                                Total
                                                                                                                       Total:           $120.00 Rem.
                                                                                                                                                Bal:
      Check : 4610 - Law Office of Andrew A. Smits




                                                                                                                      Check:            $120.00




                                                                                                       Total Amount Tendered:           $120.00


                                                                                                                 Change Due:              $0.00




                                                                                                                    Balance:              $0.00




                      A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                    COPY




                                                                              1694                                                                    Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 107 of 429




                     EXHIBIT 147
                                   1695
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                    Exhibit 124-171 & POS Page 108 of 429


  1   LAWRENCE C. MEYERSON (SBN 54136)
      A PROFESSIONAL LAW CORPORATION
  2   5521 Mission Rd., Ste 399
      Bonsall, CA 92003
  3   Telephone: (310) 827-3344
      Email: lcm@lcmplc.com
  4
      MAURICE WAINER (SBN 121678)
  5   SNIPPER WAINER & MARKOFF
      232 North Canon Drive
  6   Beverly Hills, CA 90210-5302
      Telephone: (310) 550-5770
  7   Email: mrwainer@swmfirm.com
  8   Attorneys for Defendant and Cross-Complainant
      UNITED LENDER, LLC, a Nevada limited
  9   liability company; and Defendants
      SHAWN AHDOOT, an individual; and
 10   ALBERT A. AHDOOT, an individual
 11
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 12
                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 13
 14   ANH THY SONG NGUYEN, TRUSTEE OF                  )   Case No. 30-2020-01124778-CU-FR-CJC
      MOTHER NATURE TRUST,                             )
 15                                                    )   Hon. Walter Schwarm, Judge Assigned for
                        Plaintiff,                     )   All Purposes, Department C19
 16                                                    )
      vs.                                              )   OPPOSITION OF UNITED LENDER
 17                                                    )   TO CROSS-DEFENDANT’S MOTION
      UNITED LENDER, LLC, a Nevada limited             )   TO STRIKE CROSS-COMPLAINT
 18   liability company; SHAWN AHDOOT, an              )
      individual; ALBERT A. AHDOOT, an                 )
 19   individual; MEGAN E. ZUCARO, an                  )   New Hearing:
      individual; HELPING OTHERS                       )   DATE: July 21, 2020
 20   INTERNATIONAL, LLC, a Delaware limited           )   TIME: 9:00 a.m.
      liability company; WESTERN FIDELITY              )   DEPT: C19
 21   ASSOCIATES, LLC, a California limited            )   RES. NO.:
      liability company, dba WESTERN FIDELITY          )
 22   TRUSTEES; JOHN B. SPEAR, an individual;          )   Action filed: 01/15/2020
      AMERICAN FINANCIAL CENTER, INC., a               )
 23   California corporation; and DOES 1 through       )
      100, inclusive,                                  )
 24                                                    )
                        Defendants.                    )
 25                                                    )
                                                       )
 26                                                    )
                                                       )
 27   and Cross-Complaint.                             )
                                                       )
 28

                                                   1
                                        1696
        OPPOSITION OF UNITED LENDER TO CROSS-DEFENDANT’S MOTION TO STRIKE CROSS-COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                    Exhibit 124-171 & POS Page 109 of 429


  1              Comes Now UNITED LENDER, LLC, a Nevada limited liability company, and hereby

  2   opposes the Motion to Strike of Cross-Defendant Nguyen.

  3            A CROSS-COMPLAINT MAY BE FILED ANY TIME BEFORE THE ANSWER

  4             Code of Civil Procedure § 428.50 provides that a Cross-Complaint may be filed against a

  5   Plaintiff “before” or at the same time as the answer to the Complaint without leave of Court.

  6   Section 428.50 provides:

  7             (a) A party shall file a cross-complaint against any of the parties who filed the complaint

  8   or cross-complaint against him or her before or at the same time as the answer to the complaint

  9   or cross-complaint.

 10             (b) Any other cross-complaint may be filed at any time before the court has set a date for

 11   trial.

 12             (c) A party shall obtain leave of court to file any cross-complaint except one filed within

 13   the time specified in subdivision (a) or (b). Leave may be granted in the interest of justice at any

 14   time during the course of the action” [emphasis added]

 15             The Legislative Committee Comments to the foregoing section provide “ The first

 16   sentence of Section 428.50 continues the substance of a portion of former Code of Civil

 17   Procedure Section 442 except that it makes clear that a cross-complaint may be filed “before” as

 18   well as at the same time as the answer. As under former Section 442, permission of the court is

 19   required to file a cross-complaint subsequent to the answer. The language “may be granted” of

 20   Section 428.50 places the question of leave to file a cross-complaint after the answer wholly in

 21   the discretion of the court; it is to be distinguished from the mandatory language “shall grant” of

 22   Section 426.50 relating to compulsory cross-complaints. [Senate Journal, April 1, 1971.]

 23             Because a petition to compel an arbitration was filed by UL and UL has yet to file an

 24   Answer, the law allows the instant Cross-Complaint wthout leave of Court. The above statute

 25   does not refer to a responsive pleading but rightly refers to an Answer, which is a term of art. See

 26   Code of Civil Procedure Section 431.30. Furthermore, Movant has also failed to demonstrate that

 27   even if an answer includes a responsive pleading of the kind filed by UL, Movant has not and

 28   will be prejudiced by the filing of the Cross-Complaint at this early stage of this case.

                                                          2
                                        1697
        OPPOSITION OF UNITED LENDER TO CROSS-DEFENDANT’S MOTION TO STRIKE CROSS-COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                    Exhibit 124-171 & POS Page 110 of 429


  1          If and only if, the Court is of the view that leave of court was mandatory, Respondent

  2   Cross-Complainant respectfully requests that this Motion be granted with leave to amend the

  3   Cross-Complaint. This Court can exercise its discretion at any time to allow an amendment or

  4   grant leave to amend in the interests of justice under CCP § 428.50.

  5                                           CONCLUSION

  6          For all of the foregoing reasons, the Motion to Strike the Cross-Complaint should be

  7   overruled or permission granted to file a Cross-Complaint.

  8
  9                                                LAWRENCE C. MEYERSON,
                                                   A Professional Law Corporation
 10
 11
                                                /s/ Lawrence C. Meyerson
 12   Dated: July 8, 2020              By:_________________________________________
                                                Lawrence C. Meyerson, Esq.
 13
 14
                                                   SNIPPER, WAINER & MARKOFF
 15
 16
                                                /s/ Maurice Wainer
 17   Dated: July 8, 2020              By:_________________________________________
                                                Maurice Wainer, Esq.
 18
                                                   Attorneys for Defendant and Cross-Complainant
 19                                                UNITED LENDER, LLC, a Nevada limited
                                                   liability company; and Defendants
 20                                                SHAWN AHDOOT, an individual; and
                                                   ALBERT A. AHDOOT, an individual
 21
 22
 23
 24
 25
 26
 27
 28

                                                      3
                                        1698
        OPPOSITION OF UNITED LENDER TO CROSS-DEFENDANT’S MOTION TO STRIKE CROSS-COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                    Exhibit 124-171 & POS Page 111 of 429


  1                                         PROOF OF SERVICE

  2           I am employed in the County of Los Angeles, State of California. I am over the age of 18
      and not a party to the within action; my business address is 232 North Canon Drive, Beverly
  3   Hills, CA 90210.

  4          On July 8, 2020, I served true and correct copies of document(s) described as:

  5   OPPOSITION OF CROSS-COMPLAINANT UNITED LENDERS’ TO MOTION TO
      STRIKE OF CROSS-DEFENDANT NGUYEN
  6
      on the following interested party or parties in this action:
  7
            •      Andrew A. Smits, Esq., Law Offices of Andrew A. Smits, Attorney for Plaintiff
  8   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, via email asmits@smits-law.com

  9         •       Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for Defendant
      Western Fidelity Associates, LLC, dba Western Fidelity Trustees, via email:
 10   rs@rschachterlaw.com

 11         •      Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for Defendant
      American Financial Center, Inc., via email: leropkin@laklawyers.com;
 12
             •       Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and Helping
 13   Others International, LLC, a Delaware limited liability company Others"), via email:
      m@megazee.com;
 14
            •     John B. Spear (Real Estate Broker)and Tri Star Equity; via email:
 15   JohnBSpear@gmail.com;

 16         •     Anita Jain, Attorney for Defendant United Lender, via email:
      AJain@mdjalaw.com
 17
 18   [XX] BY ELECTRONIC SERVICE (E-MAIL) - Pursuant to CRC Rule 2.251(f)(1), I served
      a true copy of the foregoing document(s) by electronic mail via a court approved electronic filing
 19   service provider, directed to the addressee’s email address(es), if available, as that list is
      maintained and made available by the court pursuant to CRC 2.251(e). In addition, I provided a
 20   courtesy copy of the foregoing document(s) by electronic mail to the addressee’s e-mail address
      (if available), as set forth above.
 21
               I declare under penalty of perjury under the laws of the State of California that the above
 22   is true and correct.

 23          Executed on July 8, 2020, at Beverly Hills, California.

 24                                                          /s/ Kristina Dow
                                                             _________________________________
 25                                                          KRISTINA DOW

 26
 27
 28

                                                         4
                                        1699
        OPPOSITION OF UNITED LENDER TO CROSS-DEFENDANT’S MOTION TO STRIKE CROSS-COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 112 of 429




                     EXHIBIT 148
                                   1700
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                    Exhibit 124-171 & POS Page 113 of 429


  1   LAWRENCE C. MEYERSON (SBN 54136)
      A PROFESSIONAL LAW CORPORATION
  2   5521 Mission Rd., Ste 399
      Bonsall, CA 92003
  3   Telephone: (310) 827-3344
      Email: lcm@lcmplc.com
  4
      MAURICE WAINER (SBN 121678)
  5   SNIPPER WAINER & MARKOFF
      232 North Canon Drive
  6   Beverly Hills, CA 90210-5302
      Telephone: (310) 550-5770
  7   Email: mrwainer@swmfirm.com
  8   Attorneys for Defendant and Cross-Complainant
      UNITED LENDER, LLC, a Nevada limited
  9   liability company; and Defendants
      SHAWN AHDOOT, an individual; and
 10   ALBERT A. AHDOOT, an individual
 11
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
 12
                FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER
 13
 14   ANH THY SONG NGUYEN, TRUSTEE OF                   )   Case No. 30-2020-01124778-CU-FR-CJC
      MOTHER NATURE TRUST,                              )
 15                                                     )   Hon. Walter Schwarm, Judge Assigned for
                        Plaintiff,                      )   All Purposes, Department C19
 16                                                     )
      vs.                                               )   OPPOSITION OF UNITED LENDER
 17                                                     )   TO DEMURRER OF CROSS-
      UNITED LENDER, LLC, a Nevada limited              )   DEFENDANT NGUYEN TO UNITED
 18   liability company; SHAWN AHDOOT, an               )   LENDERS’ CROSS-COMPLAINT
      individual; ALBERT A. AHDOOT, an                  )
 19   individual; MEGAN E. ZUCARO, an                   )
      individual; HELPING OTHERS                        )
 20   INTERNATIONAL, LLC, a Delaware limited            )   New Hearing:
      liability company; WESTERN FIDELITY               )   DATE: July 21, 2020
 21   ASSOCIATES, LLC, a California limited             )   TIME: 9:00 a.m.
      liability company, dba WESTERN FIDELITY           )   DEPT: C19
 22   TRUSTEES; JOHN B. SPEAR, an individual;           )   RES. NO.: 73260120
      AMERICAN FINANCIAL CENTER, INC., a                )
 23   California corporation; and DOES 1 through        )   Action filed: 01/15/2020
      100, inclusive,                                   )
 24                                                     )
                        Defendants.                     )
 25                                                     )
                                                        )
 26                                                     )
                                                        )
 27   and Cross-Complaint.                              )
                                                        )
 28
                                                    1

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                           1701COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                    Exhibit 124-171 & POS Page 114 of 429


  1          COMES NOW Cross-Complainant UNITED LENDER, LLC, a Nevada limited liability

  2   company (“UL”); and files this Opposition to the Demurrer of Plaintiff Anh Thy Song Nguyen

  3   (“Movant”) to UL’s Cross-Complaint of Defendant.

  4
  5                                             BACKGROUND

  6          United Lender, LLC (“United Lender”) made a loan to HELPING OTHERS

  7   INTERNATIONAL, LLC (“Helping Others”), the proceeds of which were to be used to purchase

  8   the real property at 6475 Marigayle Circle, Huntington Beach, California 92648 (the “Property”).

  9   The loan became due and payable by its terms when Helping Others failed to pay as agreed. The

 10   loan is now in default. The Property was pledged as security for the sums due United Lender. The

 11   Property, which is the subject of this action, is certain real property, together with related

 12   improvements, furniture, fixtures, equipment and personalty located within the County of

 13   Orange, California.

 14          Plaintiff has already obtained a preliminary injunction to enjoin the foreclosure sale set by

 15   United Lender, claiming that it would be wrongful to treat the loan of United Lender separately

 16   from Helping Others’ purchase of the Property from Plaintiff. Helping Others has now filed for

 17   bankruptcy.

 18          Before the bankruptcy was filed, United Lender filed a Cross-Complaint against Helping

 19   Others and the Plaintiff. The Cross-Complaint alleges that the bankrupt Debtor Helping Others

 20   and the Cross-Defendant Nguyen perpetrated a fraud on UL as Lender. Nguyen has admitted in

 21   her Declaration dated December 22, 2019 filed in support of the Ex Parte Application of Plaintiff

 22   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, for Temporary Restraining Order and

 23   Order to Show Cause Re: Preliminary Injunction (“Nguyen Declaration”), a true and correct

 24   copy of which is attached to the Cross-Complaint, that Nguyen prepared and submitted the

 25   California Residential Purchase Agreement and Joint Escrow Instructions (“RPA”) with a sale

 26   price of $3,150,000, for the purpose of inducing United Lender to make and fund a loan, and

 27   without disclosing that the price had been artificially inflated such that the sales price was not

 28   arrived at by way of an arms length negotiation. In preparing the RPA, Nguyen owed United
                                                         2

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                              1702COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                    Exhibit 124-171 & POS Page 115 of 429


  1   Lender a duty to act in accordance with the law and in accordance with custom, practices and

  2   standards of conduct of a broker or agent, prevailing in the real estate industry. In breach of that

  3   duty, the RPA contained material omissions, misrepresentations, failures and deficiencies

  4   including, but not limited to, negligently misrepresenting the price at which the Plaintiff Trust

  5   was willing to sell the Property, and that Nguyen and Zucaro and others had artificially inflated

  6   the sale price of the Property. See ¶¶ 64 and 65 of the Cross-Complaint.

  7          At the time the RPA was prepared, Cross-Defendant Nguyen had no reasonable grounds

  8   for believing the express and implied representations contained in the RPA including, but not

  9   limited to, that the sale price was arrived at by way of an arms length transaction. Cross-

 10   Complainant had no reasonable grounds to suspect that the sale price was arrived at in the

 11   manner described in the Nguyen Declaration. See, ¶¶ 64 and 65 of the Cross-Complaint. The

 12   Cross-Complaint alleges 11 causes of action.

 13
 14                                 DEMURRER FOR UNCERTAINTY

 15          Here Nguyen claims the Cross-Complaint is uncertain. Demurrers for uncertainty are

 16   disfavored. Movant complains the exhibits referenced in the Cross-Complaint were not attached.

 17   When the parties met and conferred, this was brought to Cross-Complainant’s attention. On

 18   April 6, 2020, and in advance of the filing of their Demurrer, Daniel Harris, former paralegal and

 19   secretary to Maurice Wainer, sent counsel for Movant a copy of the Cross-Complaint, with

 20   Exhibits 1-5 bookmarked. A copy of that email is attached as Exhibit “1" to this Opposition.

 21   Therefore, any argument that the Cross-Complaint is uncertain because the exhibits were not

 22   attached must fail. Moreover, demurrers for uncertainty “are disfavored, and are granted only if

 23   the pleading is so incomprehensible that a defendant cannot reasonably respond.” Lickiss v.

 24   Financial Industry Regulatory Authority, 208 Cal.App.4th 1125 (2012). “Ambiguities can

 25   reasonably be clarified under modern rules of discovery.” (Khoury v. Maly's of California, Inc.,

 26   14 Cal.App.4th 612, 616 (1993).

 27           Here, every cause of action in the Cross-Complaint is pled in ordinary language. The

 28   facts underlying each cause of action are clear and Cross-Defendants have the Exhibits and the
                                                        3

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                             1703COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                    Exhibit 124-171 & POS Page 116 of 429


  1   Exhibits are from other pleadings already filed and a part of the Court’s records, as also

  2   referenced in the Cross-Complaint. Because Cross-Defendant Nguyen is able to determine what

  3   issues must be admitted or denied, the Cross-Complaint is not uncertain. Accordingly, the special

  4   demurrer to each cause of action for uncertainty must be overruled.

  5           A.      FIRST CAUSE OF ACTION FOR JUDICIAL FORECLOSURE

  6           Movant argues that the Cross-Complaint fails because a junior lender AFCI was not

  7   joined in the First Cause of Action for Judicial Foreclosure. However, as Movant correctly cites,

  8   if a party is not joined, that interest or lien is not affected. Movant, cites no law that Cross-

  9   Complainant requires any particular party, in this case an acknowledged junior lender to be

 10   joined as a Defendant in a judicial foreclosure action. Plaintiff’s assertion that just because

 11   Cross-Complaints failed to name AFCI as a Cross-Defendant this means that AFCI and UL are

 12   conspirators, is of course an argument Nguyen can make to a jury, but there is no law that a

 13   junior lienholder be named in a Judicial Foreclosure cause of action. Therefore, the First Cause

 14   of Action is not deficient because AFCI is not an indispensable party because its lien is

 15   subordinate and AFCI has acknolwedged that position before this Court. See Motion of AFCI for

 16   monetary sanctions filed against Plaintiff that is set for hearing before this Court wherein AFCI

 17   admits that it is in a junior position to the lien of UL and indeed Nguyen.

 18           “Whether a party is necessary and/or indispensable is a matter of trial court discretion in

 19   which the court weighs ‘factors of practical realities and other considerations.’ ” Hayes v. State

 20   Dept. of Developmental Services, 138 Cal.App.4th 1523, 1529 (2006). Courts have considerable

 21   discretion in weighing the four factors to determine whether a case should proceed without an

 22   indispensable party. See, Las Virgenes Educators Assn. v. Las Virgenes Unified School Dist., 86

 23   Cal.App.4th 1, 8 (2001). “ ‘A court has the power to proceed with a case even if indispensable

 24   parties are not joined. Courts must be careful to avoid converting a discretionary power or rule of

 25   fairness into an arbitrary and burdensome requirement that may thwart rather than further

 26   justice.’” RiverWatch v. Olivenhain Municipal Water Dist., 170 Cal.App.4th 1186, 1216 (2009),

 27   quoting County of Imperial v. Superior Court, 152 Cal.App.4th 13, 26 (2007).

 28   ///
                                                         4

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                              1704COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                    Exhibit 124-171 & POS Page 117 of 429


  1          In short if Cross-Complainants were able to obtain their requested relief, AFCI rights and

  2   obligations would not necessarily be affected and neither would Cross-Defendant Nguyen be

  3   subjected to “double, multiple or otherwise inconsistent obligations.” Edwards v. Fed. Home

  4   Loan Mortg. Corp., (N.D. Cal. Nov. 13, 2012) No. C 12-04868, 2012 U.S. Dist. LEXIS 162179

  5   at *10. AFCI is therefore not a “necessary” party in this action and the Demurrer must be

  6   overruled.

  7          B.      SECOND, THIRD AND FOURTH CAUSES OF ACTION

  8          Movant argues that the Second, Third and Fourth Causes of Actions are deficient for the

  9   reasons that the First Cause of Action is deficient. Responding party UL incorporates its response

 10   to the First Cause of Action. Because Movant has failed to provide any legal authority for the

 11   proposition advanced that an acknowledged junior lienholder is indispensable to the causes of

 12   action for the specific performance of an assignment of rent clause (the Second Cause of Action),

 13   for appointment of a receiver (Third Cause of Action), or a claim for injunctive relief (Fourth

 14   Cause of Action) the demurrer must be overruled.

 15          C.      SIXTH CAUSE OF ACTION FOR NEGLIGENT MISREPRESENTATION

 16          Movant suggests that the Cross-Complaint’s claim for Negligent Misrepresentation fails

 17   because the declaration of Nguyen was not attached. That defect was cured through the meet and

 18   confer process. See discussion above and email attached to this Opposition. Movant also suggests

 19   that a negligent misrepresentation requires a positive assertion not merely an omission. Cross-

 20   Complainant respectfully disagrees that it has not alleged a “positive assertion.” The negligent

 21   misrepresentation here is the “implied representation that the sales price was agreed by way of

 22   an arms length negotiation and in good faith” and was not artificially inflated,” when it was not.

 23   See ¶ 64 of the Cross-Complaint.

 24          Movant also asserts that Nguyen did not owe UL, as the lender, a duty. That is not the

 25   law. While real estate brokers owe their own clients fiduciary duties, they owe third parties who

 26   are not their clients, including others parties in a real estate transaction, duties imposed by

 27   regulatory statutes. (Padgett v. Phariss, 54 Cal.App.4th 1270, 1279 (1997) [63 Cal.Rptr. 2d

 28   373].) These duties include a general obligation of “‘honesty, fairness and full disclosure toward
                                                        5

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                             1705COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                    Exhibit 124-171 & POS Page 118 of 429


  1   all parties.’” Holmes v. Summer, 188 Cal.App.4th 1510, 1524 (2010) [116 Cal.Rptr. 3d 419],

  2   quoting Norman I. Krug Real Estate Investments, Inc. v. Praszker, 220 Cal.App.3d 35, 43 (1990)

  3   [269 Cal.Rptr. 228]; see, Field v. Century 21 Klowden-Forness Realty, 63 Cal.App.4th 18, 24–27

  4   (1998) [73 Cal.Rptr. 2d 784], [distinguishing duties owed by brokers to their clients from duties

  5   owed to nonclients].) ["Every person is bound, without contract, to abstain from injuring the

  6   person or property of another, or infringing upon any of his or her rights"].) Here Cross-

  7   Defendant had an independent duty to abstain from injuring UL. The duties owed by Cross-

  8   Defendant Nguyen could not be abrogated simply by agreeing with others that they will do the

  9   wrong. If this were the case a defendant could never be held liable for a tort by virtue of

 10   conspiracy. That is clearly not the law.

 11          D.      SEVENTH CAUSE OF ACTION FOR FRAUD

 12          Movant complains that the fraud cause of action is not alleged factually and specifically.

 13   The allegations of the Cross-Complaint simply cannot be described as vague and non-specific.

 14   Indeed, the claim for fraud is straightforward and clear. See ¶¶ 64 and 65 of the Cross- Complaint

 15   that describes the fraud. Indeed Nguyen admits the fraud in her Declaration, so there is no

 16   mystery here. Cross- Defendants’ argument shows a lack of understanding of the theory

 17   underlying Plaintiff’s fraud claim, as this cause of action is predicated on non-disclosure of

 18   material facts and the inflation of the sales price to induce the making of a loan. Though the

 19   particularity requirement generally mandates that a Plaintiff plead facts, this is more difficult to

 20   apply when as here Cross-Defendants Nguyen and Zucaro committed fraud in by wrongfully

 21   inflating the purchase price to secure a loan of UL.

 22          E.      EIGHTH CAUSE OF ACTION FOR NEGLIGENCE

 23          Movant asserts that the Eighth Cause of Action fails for the same reasons that the Sixth

 24   and Seventh Causes of Action fail. Accordingly, Defendant incorporates its response to the Sixth

 25   and Seventh Causes of Action, and submits for those reasons, the Demurrer should be overruled

 26   as to the Eighth Cause of Action.

 27   ///

 28   ///
                                                        6

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                              1706COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                    Exhibit 124-171 & POS Page 119 of 429


  1          F.      NINTH CAUSE OF ACTION FOR NEGLIGENT HIRING

  2          Cross-Defendant Nguyen is both a real estate broker and also acted as the agent. Cross-

  3   Defendant Nguyen, wearing her “broker” hat, had a duty to supervise Nguyen in her capacity as

  4   real estate salesperson/agent. In her capacity as a broker, Cross-Defendant Nguyen is liable to

  5   Plaintiff for breach of those additional duties. Cross-Complainant is of course, entitled to plead

  6   in the alternative with respect to those duties that when owed UL.

  7          G.      TENTH CAUSE OF ACTION FOR CONSPIRACY

  8          As shown by the pleadings and indeed the declaration of Nguyen herself, Cross-

  9   Defendant Nguyen and Cross-Defendants conspired to commit a fraud. Mortgage fraud is a

 10   material misstatement, misrepresentation, or omission relied upon by a lender to fund, purchase,

 11   or insure a loan. That has been extensively alleged in Cross-Complainant. Thus, for pleading

 12   purposes, the allegations of civil conspiracy state a viable causes of action against Nguyen

 13   because the underlying injury-causing civil wrong - the fraudulent loan application package and

 14   improper inflation of the purchase price - has been alleged, and defendants were personally

 15   bound by a duty violated by the alleged wrongdoing of their co-conspirators. See, Doctors' Co. v.

 16   Superior Court, 49 Cal. 3d, 39.

 17          H.      ELEVENTH CAUSE OF ACTION FOR UNJUST ENRICHMENT

 18          Movant argues that a cause of action for Unjust enrichment is merely a remedy not a

 19   cause of action. Courts of Appeal in the Second and Fourth Districts disagree with Movant on

 20   whether unjust enrichment is a valid claim under California law. See, Lectrodryer v. SeoulBank

 21   77 Cal.App.4th 723, 726 (2000) (2nd District stating unjust enrichment is a claim) and Melchior

 22   v. New Line Prods., Inc., 106 Cal.App.4th 779, 793 (2003) (2nd District stating unjust

 23   enrichment is not claim); see also, Peterson v. Cellco, 164 Cal.App.4th 1583, 1593 (4th District,

 24   stating elements of unjust enrichment) and Durell v. Sharp Healthcare, 183 Cal.App.4th 1350,

 25   1370 (2010) (4th District stating unjust enrichment is not a claim).)

 26          The First District has stated the elements for unjust enrichment. In Elder v. Pacific Bell

 27   Telephone Co., 205 Cal.App.4th 841, 857 (2012), the First District stated that "[t]his allegation

 28   satisfies 'the elements for a claim of unjust enrichment: receipt of a benefit and unjust retention
                                                        7

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                             1707COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                    Exhibit 124-171 & POS Page 120 of 429


  1   of the benefit at the expense of another. [Citation.]' Lectrodryer, supra; see, Ghirardo v.

  2   Antonioli, 14 Cal.4th 39, 50 (1996) [in accord].)" This Court should follow those courts that have

  3   found that unjust enrichment is a claim under California law. Therefore, the motion should be

  4   denied as to this cause of action.

  5                                             CONCLUSION

  6          For all of the foregoing reasons, this Opposition of United Lender to Demurrer of Cross-

  7   Defendant Nguyen to United Lenders’ Cross-Complaint should be granted.

  8
  9                                                 LAWRENCE C. MEYERSON,
                                                    A Professional Law Corporation
 10
 11
                                                    /s/ Lawrence C. Meyerson
 12   Dated: July 8, 2020                  By:_________________________________________
                                                    Lawrence C. Meyerson, Esq.
 13
 14
                                                    SNIPPER, WAINER & MARKOFF
 15
 16
                                                    /s/ Maurice Wainer
 17   Dated: July 8, 2020                  By:_________________________________________
                                                    Maurice Wainer, Esq.
 18
                                                    Attorneys for Defendant and Cross-Complainant
 19                                                 UNITED LENDER, LLC, a Nevada limited
                                                    liability company; and Defendants
 20                                                 SHAWN AHDOOT, an individual; and
                                                    ALBERT A. AHDOOT, an individual
 21
 22
 23
 24
 25
 26
 27
 28
                                                       8

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                              1708COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 121 of 429

                     EXHIBIT “1”




                     EXHIBIT “1”
                                   1709
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 122 of 429




                                   1710
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                    Exhibit 124-171 & POS Page 123 of 429


  1                                         PROOF OF SERVICE

  2           I am employed in the County of Los Angeles, State of California. I am over the age of 18
      and not a party to the within action; my business address is 232 North Canon Drive, Beverly
  3   Hills, CA 90210.

  4          On July 8, 2020, I served true and correct copies of document(s) described as:

  5   OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT
      NGUYEN TO UNITED LENDERS’ CROSS-COMPLAINT
  6
      on the following interested party or parties in this action:
  7
            •      Andrew A. Smits, Esq., Law Offices of Andrew A. Smits, Attorney for Plaintiff
  8   Anh Thy Song Nguyen, Trustee of Mother Nature Trust, via email asmits@smits-law.com

  9         •       Robert Schachter, Hitchcock, Bowman & Schachter, Attorneys for Defendant
      Western Fidelity Associates, LLC, dba Western Fidelity Trustees, via email:
 10   rs@rschachterlaw.com

 11         •      Lori E. Eropkin, Levinson Arshonsky & Kurtz, LLP, Attorneys for Defendant
      American Financial Center, Inc., via email: leropkin@laklawyers.com;
 12
             •       Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual, and Helping
 13   Others International, LLC, a Delaware limited liability company Others"), via email:
      m@megazee.com;
 14
            •     John B. Spear (Real Estate Broker) and Tri Star Equity; via email:
 15   JohnBSpear@gmail.com;

 16         •     Anita Jain, Attorney for Defendant United Lender, via email:
      AJain@mdjalaw.com
 17
 18   [XX] BY ELECTRONIC SERVICE (E-MAIL) - Pursuant to CRC Rule 2.251(f)(1), I served
      a true copy of the foregoing document(s) by electronic mail via a court approved electronic filing
 19   service provider, directed to the addressee’s email address(es), if available, as that list is
      maintained and made available by the court pursuant to CRC 2.251(e). In addition, I provided a
 20   courtesy copy of the foregoing document(s) by electronic mail to the addressee’s e-mail address
      (if available), as set forth above.
 21
               I declare under penalty of perjury under the laws of the State of California that the above
 22   is true and correct.

 23          Executed on July 8, 2020, at Beverly Hills, California.

 24                                                          /s/ Kristina Dow
                                                             _________________________________
 25                                                          KRISTINA DOW

 26
 27
 28
                                                        9

        OPPOSITION OF UNITED LENDER TO DEMURRER OF CROSS-DEFENDANT NGUYEN TO UNITED LENDERS’ CROSS-
                                              1711COMPLAINT
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 124 of 429




                     EXHIBIT 149
                                   1712
         Case  1:20-ap-01070-VK
             Electronically              DocCourt
                            Filed by Superior  1-5 of Filed  07/17/20
                                                      California, County ofEntered  07/17/20 12:25:43
                                                                            Orange, 07/08/2020 03:56:30 PM.Desc
    30-2020-01124778-CU-FR-CJC -Exhibit       124-171
                                      ROA # 210  - DAVID &H.
                                                           POS      PageClerk
                                                             YAMASAKI,     125 of
                                                                                ofthe
                                                                                   429Court By e Clerk, Deputy Clerk.

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address)                    TELEPHONE NUMBER             FOR COURT USE ONLY
  Maurice Wainer SBN 121678                                               (310) 550-5770
  SNIPPER, WAINER & MARKOFF
  232 N Canon Dr
  Beverly Hills CA 90210                                                  Ref. No. or File No.
  ATTORNEY FOR         Defendant                                          United Lenders, LLC

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE - CENTRAL
 700 Civic Center Drive West
 Santa Ana, CA 92701

 SHORT TITLE OF CASE:
 Nguyen vs. United Lender, LLC


   INVOICE NO.                 DATE:              TIME:                   DEP./DIV.              CASE NUMBER:
   3673608-02                                                                                    30-2020-01124778-CU-FR-CJC




1. I am at least 18 years old.

  a. My residence or business address is 232 N Canon Dr, Beverly Hills, CA 90210

  b. My electronic service address is mkern@directlegal.com

2. I electronically served the following documents:

Proof of Electronic Service
Opposition
Opposition


3. I electronically served the documents listed in 2 as follows:

  a. Name of person(s) Served:         b. Electronic service address of person(s) served:

Spear, John B. , Defendant, JohnBSpear@gmail.com
Zucaro, Megan E. , Defendant, m@megazee.com
Law Offices of Andrew A. Smits, Attorney, asmits@smits-law.com
Lawrence C. Meyerson, A Professional Law Corp., Attorney, mrwainer@swmfirm.com
Lawrence C. Meyerson, APLC, Attorney, AJain@mdjalaw.com
Levinson Arshonsky & Kurtz, LLP, Attorney, leropkin@laklawyers.com
Meylan Davitt Jain Arevian & Kim LLP, Attorney, vdavitt@mdjalaw.com
Tri Star Equity Group Corp, Cross - Defendant, JohnBSpear@gmail.com
Western Fidelity Associates, LLC, Defendant, rs@rschachterlaw.com


  c. On: 07/08/2020

  d. At: 15:45:45

Date: 07/08/2020




                                                                                                        CONTINUED ON NEXT PAGE




                                                                   1713
           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                        Desc
                               Exhibit 124-171 & POS Page 126 of 429

 PLAINTIFF/PETITIONER:                Anh Thy Song Nguyen                                               CASE NUMBER:
                                                                                                        30-2020-01124778-CU-FR-CJC
 DEFENDANT/RESPONDENT:                Albert A. Ahdoot




I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

Michael Kern




7/8/2020

                                                                                     >




                                                                    1714
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 127 of 429




                     EXHIBIT 150
                                   1715
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                                                 Exhibit 124-171 & POS Page 128 of 429


                                      Andrew A. Smits (State Bar No. 146659)
                                      Law Offices of Andrew A. Smits
                                2     36 Executive Park, Suite 160
                                      Irvine, California 92614-4 794
                                3     Telephone: (949) 833-1025
                                      Email:       asmits@smits-law.com
                                4
                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                                5     Trustee of Mother Nature Trust, and Cross-defendant
                                      Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                                6     and an individual

                                7

                                8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                             10

                             11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                      MOTHER NATURE TRUST,
                             12                                                              Assigned: Judge Walter Schwarm
                                                                Plaintiff,                             Dept.: C 19
                             13
                                                   vs.
                             14                                                              NOTICE OF CONTINUANCE OF
                                      UNITED LENDER, LLC, a Nevada limited                   HEARING ON MOTION OF PLAINTIFF
                             15       liability company; SHAWN AHDOOT, an                    AND CROSS-DEFENDANT ANH THY
                                      individual; ALBERT A. AHDOOT, an                       SONG NGUYEN, TRUSTEE OF
                             16       individual; MEGAN E. ZUCARO, an                        MOTHER NATURE TRUST, AND AS AN
                                      individual; HELPING OTHERS                             INDIVIDUAL, TO STRIKE CROSS-
                             17       INTERNATIONAL, LLC, a Delaware                         COMPLAINT OF UNITED LENDER,
                                      limited liability company; WESTERN                     LLC
                             18       FIDELITY ASSOCIATES, LLC, a California
                                      limited liability company, dba WESTERN
                                      FIDELITY TRUSTEES; JOHN B. SPEAR,                      Date: July 21, 2020
                             19       an individual; AMERICAN FINANCIAL                      Time: 9:00 a.m.
                                      CENTER, INC., a California corporation; all            Dept.: Cl9
                             20       other persons unknown, claiming any legal or
                                      equitable right, title, estate, lien, or interest in
                             21       the property described in the complaint
                                      adverse to Plaintiff's title, or any cloud upon
                             22       Plaintiff's title thereto; and DOES 1 through
                                       100, inclusive,
                             23                                Defendants.
                             24

                             25       AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                             Trial date:      August 27, 2021
                             26
                             27               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                             28
LAW0FftetsoPAXouw A. S.\n rs
        36 Executi\'c Park
              Sui te 160
  II"\'IAC, California 9261-l-419..
                                          NOTICE OF CONTINUANCE OF HEARING ON MOTION OF PLAINTIFF AND CROSS-DEFENDANT
                                                                        1716
    Telephone; (~9l 8l3· 1025              ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
  Em:ul· Mmiu;~smits-l:m com
                                                         TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                                  Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                      Exhibit 124-171 & POS Page 129 of 429


                                               PLEASE TAKE NOTICE that the Court has continued the hearing on the motion of

                                   2    plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and as an

                                   3    individual, to strike Cross-complaint of cross-complainant United Lender, LLC, from July 21,

                                   4    2020 at 1:30 p.m. in Department C19 to July 2 1,2020 at 9:00a.m. in Department Cl9 ofthe

                                   5    above-entitled court. A copy of the Court's Notice of Continuance is attached hereto.

                                   6

                                   7    Dated: July 7, 2020                             LAW OFFICES OF ANDREW A. SMITS

                                   8

                                   9

                                  10

                                  11                                                       drew A. Smits
                                                                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                                  12
                                                                                        Trustee of Mother Nature Trust, and Cross-
                                                                                        defendant Anh Thy Song Nguyen, Trustee of
                                  13                                                    Mother Nature Trust, and an individual
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
LAW011'1Cr.S Ofl" ANOREW A. SJI.II"rS
         36 E:-;c:cuti\'C: PaJk
             Suilc: 160
   Irvine. CaJiromia 926 1-'-479-1
                                           NOTlCE OF CONTINUANCE OF HEARING ON MOTlON OF PLAINTIFF AND CROSS-DEFENDANT
                                                                          1717
                                            ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
    T<icpllone: (9-19) 8l3·102S
  Em.1iJ· aunilsltsmiU--IJw.com
                                                          TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                          Exhibit 124-171 & POS Page 130 of 429

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                  FOR COUR T USE ONLY

 STREET ADDRESS: 700 Civic Center Dr. West
 MAILING ADDRESS: 700 Civic Center Dr. West
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center

 PLAINTIFF/PETITIONER: Anh Thy Song Nguyen

 DEFENDANT/RESPONDENT: United Lender. LLC

 SHORT TITLE: Anh Thy Song Nguyen vs. United Lender, LLC

                                                                        CASE NUMBER:
                       NOTICE OF CONTINUANCE                            30-2020-0 11 24778-CU-FR-CJC



Please be advised that:

The Motion to Strike Cross-Complaint in the above entitled action has been continued to 07/21/2020 at
09:00:00 AM in C19 of the above named court.




IMPORTANT: Prior to your hearing date, please check the Court's website for the most current
instructions regarding how to appear for your hearing and access services that are available to
answer your questions. www .occourts.org/medja-relations/CoronaVirusUpdate,html

IMPORTANTE: Antes de Ia fecha de su audiencia, visite el sitio web de Ia Corte para saber cuales
son las instrucciones mas actuales para participar en Ia audiencia y tener acceso a los servicios
disponibles para responder a sus preguntas.
www,occourts,org/medja-relatjons/CoronaVirusUpdate.html

QUAN TRQNG: TrU'&c ngay phien toa cua quy vj , vui long ki~m tra trang m~ng cua toa an d~ biM
nhCmg hU'&ng dan m&l nh~t v~ each ra h§u phien toa cua quy vi va ti~p c~n nhCrng djch v1,1 hi~n co
d~ gial dap nhCJ'ng th~c m~c cua quy vi. www.occourts,org/medja-relatjons/CoronaVirusUpdate,html




                                                                                                          Page: 1
                                              NOTICE OF CONTINUANCE

                                                      1718
    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                Desc
                        Exhibit 124-171 & POS Page 131 of 429


SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Nguyen vs. United Lender, LLC



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                            CASE NUMBER:
                     SERVICE                                                             30-2020-01124778-CU-FR-CJC


  I certify that 1 am not a party to this cause. I certify that a true copy of the above Notice of Continuance has been placed for
  collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard
  court practice and addressed as indicated below. This certification occurred at Santa Ana, California on 7/ 1/20. Following
  standard court practice the mailing wi ll occur at Sacramento, California on 7/2/20.

  HELPING OTHERS INTERNATIONAL, LLC                                  LAWRENCE C. MEYERSON, A PROFESSIONAL
  4501 W CHANNEL ISLAND BOULEVARD 94                                 LAW CORP.
  OXNARD. CA 90305                                                   5521 MISSION ROAD 399
                                                                     BONSALL, CA 92003


  LAWRENCE C. MEYERSON, APLC                                         MEGAN E. ZUCA RO
  552 1 MISSION ROAD 399                                             4501 W CHANNEL ISLAND BOULEVARD 94
  BONSALL, CA 92003                                                  OXNARD, CA 90305



  SNIPPER WAINER & MARKOFF                                           WESTERN FIDELITY ASSOCIATES, LLC
  232 N CANON DRJVE                                                  1222 CRENSHAW BOULEVARD B
  BEVERLY HILLS, CA 902 10                                           TORRANCE, CA 9050 I




                                       Clerk of the Court, by:           /)/'- / ... ..!. · •
                                                                         ~""'.-- ·-r
                                                                                                  '?L .... ..L,.:...,....,.., , Deputy


  l certify that I am not a party to this cause. l certify that the following document(s), Notice of Continuance, have been
  transmitted electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange
  County Superior Court email address on July I, 2020, at 3:29:30 PM PDT. The electronically transmitted document(s) is in
  accordance with rule 2.251 of the Califo rnia Rules of Court, addressed as shown above. The list of electronically served
  recipients are listed below:


  LAW OFFICES OF ANDREW A. SMITS                                      LEVINSON ARSHONSKY & KURTZ. LLP
  ASMITS@SMITS-LA W.COM                                               LEROPKIN@LAKLA WYERS.COM


  MEYLAN DAVITT JA IN AREVIAN & KIM LLP                               MEYLAN DAVITT JA IN AREVIAN & KIM LLP
  AJAIN@MDJALA W.COM                                                  VDAVITI@MDJALA W.COM




                                       Clerk ofthe Court, by:             /)/''-/ ... .fl. ··      '?~
                                                                         ~"                                                , Deputy

                          CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE


                                                              1719
V 3 1013a   (June 2004)                                                                          Code ofCiv. Procedure, § CCP10 13(a)
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                    Exhibit 124-171 & POS Page 132 of 429

                                                                       PROOF OF SERVICE
                                                             STATE OF CALIFORNIA, COUNTY OF ORANGE
                                 2            I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                      a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                 3    92614-4794. My email address is kimberly@smits-law.com.
                                 4           On July 8, 2020, I served the document described as follows: NOTICE OF
                                      CONTINUANCE OF HEARING ON MOTION OF PLAINTIFF AND CROSS-
                                 5    DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST,
                                      AND AS AN INDIVIDUAL, TO STRIKE CROSS-COMPLAINT OF UNITED LENDER,
                                 6    LLC, on interested parties in this action by placing a true copy thereof enclosed in a sealed
                                      envelope addressed as set forth below:
                                 7

                                 8          Megan E. Zucaro                                    John B. Spear
                                            4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                                 9          Oxnard, CA 93035-3970                              Montclair, CA 91763

                                10          Email: m@rnegazee.com                              Email: johnbspear@gmail.com

                                11     Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                       complainant in pro per
                                12

                                13          Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                            c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                            4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                                14          Oxnard, CA 93035-3970                             Torrance, CA 90501
                                15          Email: m@megazee.com                               Email: wftrustees@cs.com
                                16          Defendant and Cross-defendant                      Defendant
                                17
                                            Robert Schachter                                   Lori E. Eropkin
                                18          Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                            Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                19          21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                            Torrance, CA 90503-6579
                                20                                                             Telephone: (8 18) 382-3434
                                            Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                                21          E-mail: rs@rschachterlaw.com

                                22     Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                       Associates, LLC, dba Western Fidelity              Center, Inc.
                                23     Trustees

                                24

                                25

                                26

                                27

                                28
l AW0FfiCF.$ OF AN ORE\\' A . SMITS
        36 Execull \'e Pa n,;
             S1111e 160
  ln·lne. Cahfom~:~926 14..J19~                                                       1
    Telephone. (9J9)1l3-10lS
  Em:1il· :unm" smtts-law.com                                                 1720
                                                                              PROOF OF SERVICE
                                   Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                       Exhibit 124-171 & POS Page 133 of 429


                                              Maurice Wainer                                     Lawrence C. Meyerson
                                              Snipper Wainer & Markoff                           A Professional Law Corporation
                                    2         232 North Canon Drive                              5521 Mission Road, Suite 399
                                              Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                    3
                                              Telephone: (31 0) 550-5770                         Telephone: (31 0) 827-3 344
                                    4         Email: mrwainer@swmfmn.com                         Email: lcm@ lcmplc.com

                                    5    Attomeys for Defendant and Cross-                  Attomey for Defendant and Cross-
                                         complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                    6    Limited Liability Compan y, and Defendants         Limited Liability Company, and Defendants
                                         Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                    7
                                    8         Vincent J. Davitt and Anita Jain                  Ascension Recovery, Inc.,
                                              Meylan Davitt Jain Arevian & Kim LLP              dba Restored Life Recovery
                                    9         444 S. Flower Street, Suite 1850                  c/o Megan E. Zucaro
                                              Los Angeles, CA 90071                             4501 W. Channel Island Blvd., #94
                                                                                                Oxnard, CA 90305
                                   10         Telephone: (213) 225-6000
                                              Email: vdavitt@mdjalaw.com                        Emai l: m@megazee.com
                                   11                 ajain@mdjalaw.com
                                                                                                Defendant
                                   12    Attomeys for defendant United Lender, LLC
                                   13
                                                [ ] (By U.S. Mail) I am "readily fami liar" with the firm ' s practice of collection and
                                   14   processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                        Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                   15   course of business. I am aware that on motion of the party served, service is presumed invalid if
                                        postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                   16   in affidavit.
                                   17            [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                        the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                   18   transmission, any electronic message or other indication that the transmission was unsuccessful.
                                   19         [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                        The messenger' s proof of service will be prepared and available.
                                   20
                                                [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                   21   by placing the true copies in separate envelopes for each addressee, with the name and address of
                                        the person served shown on the envelope and by sealing the envelope and placing it for collection
                                   22   and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                                   23          Executed on July 8, 2020 at Irvine, California. I declare under penalty of perjury under the
                                        laws of the State of California that the above is true and correct.
                                   24

                                   25
                                              KIMBERLY RICHARDSON
                                   26

                                   27

                                   28
LAWOH'ICU Of' A~DREW A. SMITS
        J6   E.(CXUii\'t   P:lrk
              Sul1e. 160
  ln1ne. Cahromia 9261 -.1 479-1                                                        2
   Telephone. (9-19) 8ll·I02S
  Em.1t1· Un\ll$'n 1m1ts·b~A .com                                               1721
                                                                                PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 134 of 429




                     EXHIBIT 151
                                   1722
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 135 of 429


                                   Andrew A. Smits (State Bar No. 146659)
                                   Law Offices of Andrew A. Smits
                              2    36 Executive Park, Suite 160
                                   Irvine, California 92614-4794
                              3    Telephone: (949) 833-1025
                                   Email:     · asmits@smits-law.com
                              4
                                   Attorney for Plaintiff Anh Thy Song Nguyen,
                              5    Trustee of Mother Nature Trust, and Cross-defendant
                                   Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                              6    and an individual

                              7

                              8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                              9                 FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                             10

                             11    ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                   MOTHER NATURE TRUST,
                             12                                                           Assigned: Judge Walter Schwarm
                                                             Plaintiff,                             Dept.: C 19
                             13
                                                vs.
                             14                                                           NOTICE OF CONTINUANCE OF
                                   UNITED LENDER, LLC, a Nevada limited                   HEARING ON DEMURRER OF
                             15    liability company; SHAWN AHDOOT, an                    PLAINTIFF AND CROSS-DEFENDANT
                                   individual; ALBERT A. AHDOOT, an                       ANH THY SONG NGUYEN, TRUSTEE
                             16    individual; MEGAN E. ZUCARO, an                        OF MOTHER NATURE TRUST, AND AS
                                   individual; HELPING OTHERS                             AN INDIVIDUAL, TO CROSS-
                             17    INTERNATIONAL, LLC, a Delaware                         COMPLAINT OF UNITED LENDER,
                                   limited liability company; WESTERN                     LLC
                             18    FIDELITY ASSOCIATES, LLC, a California
                                   limited liability company, dba WESTERN
                                   FIDELITY TRUSTEES; JOHN B. SPEAR,                      Date: July 21, 2020
                             19    an individual; AMERICAN FINANCIAL                      Time: 9:00 a.m.
                                   CENTER, INC., a California corporation; all            Dept. : C19
                             20    other persons unknown, claiming any legal or
                                   equitable right, title, estate, lien, or interest in
                             21    the property described in the complaint
                                   adverse to Plaintiffs title, or any cloud upon
                             22    Plaintiffs title thereto; and DOES 1 through
                                   100, inclusive,
                             23                             Defendants.
                             24

                             25    AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                          Trial date:      August 27, 2021
                             26

                             27            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                             28
                                                                                          1
LAW0H JCES Of ANDREW A . SMITS
       36 E:l(ctUtivt Park
            Suite 160
  lr.ine. Californb 926 1 4~794
                                     NOTICE OF CONTINUANCE OF HEARING ON DEMURRER OF PLAINTIFF AND CROSS-DEFENDANT
   Telephone: (949)8Jl·10ll            ANH THY SONG NGUYEN, TRUSTEE 1723
                                                                    OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
  Email. asrnili.ifSmJIS·Iaw.com
                                                        TO CROSS-COMPLAINT OF UNITED LENDER, LLC
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                                   Exhibit 124-171 & POS Page 136 of 429


                                             PLEASE TAKE NOTICE that the Court has continued the hearing on demurrer of plaintiff

                                2     and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and as an individual,

                                3     to the Cross-complaint of cross-complainant United Lender, LLC, from July 21, 2020 at 1:30 p.m.

                                4     in Department C19 to July 21,2020 at 9:00a.m. in Department C19 ofthe above-entitled court.

                                5     A copy of the Court's Notice of Continuance is attached hereto.

                                6
                                7     Dated: July 7, 2020                             LAW OFFICES OF ANDREW A. SMITS

                                8




                                                                                  By:-1--i-~_L~~~
                                                                                                -=-·'_.
                                9

                               10

                               11                                                     Andrew A. Smits
                                                                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                               12                                                     Trustee of Mother Nature Trust, and Cross-
                                                                                      defendant Anh Thy Song Nguyen, Trustee of
                               13                                                     Mother Nature Trust, and an individual
                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26
                               27

                               28                                                    2
LAW O~TICUOF' ANniU)W A . s~un
        36 E."ecuti\'C: Park
             Suite 160
  lninc. California 9261.&-& 79-1
                                        NOTICE OF CONTINUANCE OF HEARING ON DEMURRER OF PLAINTIFF AND CROSS-DEFENDANT
   Telephone· (9.&9) 813· 102.5
  Ema.1l: a~nuts1J:smltS-la\\ ,COnt                                    1724
                                          ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
                                                           TO CROSS-COMPLAINT OF UNITED LENDER, LLC
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                          Exhibit 124-171 & POS Page 137 of 429

 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                 FOR COURT USE ONLY
 STREET ADDRESS: 700 Civic Center Dr. West
 MAILING ADDRESS: 700 Civic Center Dr. West
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center

 PLAINTIFF/PETITIONER: Anh Thy Song Nguyen

 DEFENDANT/RESPONDENT: United Lender, LLC

 SHORT TITLE: Anh Thy Song N guyen vs. United Lender, LLC

                                                                       CASE NUMBER:
                       NOTICE OF CONTINUANCE                           30-2020-0 11 24778-CU-FR-CJC



Please be advised that:

The Demurrer to Cross-Complaint in the above entitled action has been continued to 07/21/2020 at 09:00:00
AM in C19 of the above named court.




IMPORTANT: Prior to your hearing date, please check the Court's website for the most current
instructions regarding how to appear for your hearing and access services that are available to
answer your questions. www.occourts.org/media-relations/CoronaVirusUpdate.html

IMPORTANTE: Antes de Ia fecha de su audiencia, visite el sitio web de Ia Corte para saber cuales
son las instrucciones mas actuales para participar en Ia audiencia y tener acceso a los servicios
disponibles para responder a sus preguntas.
www.occourts.org/medja-relatjons/CoronaYirusUpdate.html

QUAN TRQNG: TrU'&c ngay phien t6a cua quy vj, vui long ki~m tra trang m~ng cua t6a an d~ bi~t
nhCmg hU'&ng dan m&l nh§t v~ each ra h§u phien toa cua quy vi va ti~p c~n nhfrng d!ch Vl:J hi~n c6
de gial dap nhCI'ng th~c m~c cua quy vj. www.occourts.org/medja-relatjons/CoronaVirusUpdate,html




                                                                                                        Page: I
                                              NOTICE OF CONTINUANCE

                                                       1725
    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                     Desc
                        Exhibit 124-171 & POS Page 138 of 429


SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Nguyen vs. United Lender, LLC



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                               CASE NUMBER:
                     SERVICE                                                                30-2020-01124778-CU-FR-CJC


  I certify that I am not a party to thi s cause. I certify that a true copy of the above Notice of Continuance has been placed for
  collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard
  court practice and addressed as indicated below. This certification occurred at Santa Ana, California o n 7/ 1/20. Following
  standard court practice the mailing w ill occur at Sacramento, California o n 7/2/20.

  HELPlNG OTHERS lNTERNATIONAL, LLC                                   LAWRENCE C. MEYERSON. A PROFESSIONAL
  4501 W CHANNEL ISLAND BOULEVARD 94                                  LAW CORP.
  OXNARD, CA 90305                                                    5521 MISSION ROAD 399
                                                                      BONSALL, CA 92003



  LAWRENCE C. MEYERSON, APLC                                          MEGAN E. ZUCARO
  552 1 MISSION ROAD 399                                              4501 W CHANNEL ISLAND BOULEVARD 94
  BONSALL, CA 92003                                                   OXNARD, CA 90305



  SN IPPER WAINER & MARKOFF                                           WESTERN FIDELITY ASSOCIATES, LLC
  232 N CANON DRIVE                                                   1222 CRENSHAW BOULEVARD B
  BEVERLY HILLS, CA 902 10                                            TORRANCE, CA 9050 1




                                       Clerk of the Court, by:



  I certify that I am not a party to this cause. I certify that the following document(s), Notice of Continuance, have been
  transmitted electronically by Orange County Superior Court at Santa Ana, CA. T he transmission originated from O range
  County Superior Court emai l address on July I, 2020, at 3:29:3 1 PM PDT. The e lectronically tra nsmitted docum ent(s) is in
  accordance with rule 2.251 of the Califo rnia Rules of Court, addressed as shown above. The list of e lectronically served
  recipients are li sted be low:


  LAW OFFICES OF ANDREW A. SM ITS                                     LEVlNSON ARSHONSKY & KURTZ, LLP
  ASMITS@SMITS-LA W.COM                                               LEROPKIN@LAKLA WYERS. COM


  MEYLAN DA VITI JAlN AREVIAN & KJ M LLP                              MEYLAN DAVITI JAIN AREVIAN & KIM LLP
  AJALN @MDJALA W.COM                                                 VDA VITI@MDJALA W.COM




                                        Clerk of the Court, by:           /)/' - /     ~~    ;_ · ·    ~~
                                                                          ~"                                                   , Deputy

                        CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE


                                                               1726
V3 1013a (June 2004)                                                                                  Code ofCiv. Procedure , § CCPIOI 3(a)
                                    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                        Exhibit 124-171 & POS Page 139 of 429



                                                                          PROOF OF SERVICE
                                                                STATE OF CALIFORNIA, COUNTY OF ORANGE
                                     2
                                                 I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                     3   a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                         92614-4794. My email address is kimberly@smits-law.com.
                                     4
                                                 On July 8, 2020, I served the document described as follows: NOTICE OF
                                     5   CONTINUANCE OF HEARING ON DEMURRER OF PLAINTIFF AND CROSS-
                                         DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST,
                                     6   AND AS AN INDIVIDUAL, TO CROSS-COMPLAINT OF UNITED LENDER, LLC, on
                                         interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
                                     7   addressed as set forth below:

                                     8
                                               Megan E. Zucaro                                    John B. Spear
                                     9         4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                                               Oxnard, CA 93035-3970                              Montclair, CA 91763
                                    10
                                               Email: m@megazee.com                               Email: johnbspear@gmail.com
                                    11
                                          Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                    12    complainant in pro per

                                    13
                                               Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                               c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                    14         4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                                               Oxnard, CA 93035-3970                             Torrance, CA 90501
                                    15
                                               Email: m@megazee.com                               Email: wftrustees@cs.com
                                    16
                                               Defendant and Cross-defendant                      Defendant
                                    17

                                    18         Robert Schachter                                   Lori E. Eropkin
                                               Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                    19         Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                               21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                    20         Torrance, CA 90503-6579
                                                                                                  Telephone: (818) 382-3434
                                    21         Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                                               E-mail: rs@rschachterlaw.com
                                    22
                                          Attorneys for Defendant Western Fidelity          Attorneys for Defendant American Financial
                                    23    Associates, LLC, dba Western Fidelity             Center, Inc.
                                          Trustees
                                    24

                                    25

                                    26

                                    27

                                    28
t. ... wOH'JCES Ot· ANDR EW A . Sl-UTS
             36 E:~>ccuti\'e Park
                 Suite 160


                                                                                 1727
   ln1ne. California 926144794
    Telephone· (949) 833-1 025
   Em:al l    Umits'~~;mrts-bwcom
                                                                                 PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 140 of 429


                                            Maurice Wainer                                     Lawrence C. Meyerson
                                            Snipper Wainer & Markoff                           A Professional Law Corporation
                              2             232 North Canon Drive                              5521 Mission Road, Suite 399
                                            Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                              3
                                            Telephone: (31 0) 550-5770                         Telephone: (310) 827-3344
                              4             Email: mrwainer@ swmfirm.com                       Email: lcm@lcmplc.com

                               5       Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                       complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                              6        Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                       Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                               7

                               8            Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                            Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                            444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                               9
                                            Los Angeles, CA 90071                              450 1 W. Channel Island Blvd. , #94
                                                                                               Oxnard, CA 90305
                             10             Telephone: (2 13) 225 -6000
                                            Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                             11                     ajain@mdjalaw.com
                                                                                               Defendant
                             12        Attorneys for defendant United Lender, LLC
                             13
                                              [ ] (By U.S. Mail) I am "readily familiar" with the firm 's practice of collection and
                             14       processing correspondence for mailing. Under that practice it would be deposited with U.S . Postal
                                      Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                             15       course of business. I am aware that on motion of the party served, service is presumed invalid if
                                      postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                             16       in affidavit.
                             17                [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                      the electronic service addresses listed above. I did not receive, within a reasonable time after the
                             18       transmission, any electronic message or other indication that the transmission was unsuccessful.
                             19             [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                      The messenger's proof of service will be prepared and available.
                             20
                                              [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                             21       by placing the true copies in separate envelopes for each addressee, with the name and address of
                                      the person served shown on the envelope and by sealing the envelope and placing it for collection
                             22       and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             23              Executed on July 8, 2020 at Irvine, California. I declare under penalty of perjury under the
                                      laws of the State of California that the above is true and correct
                             24

                             25
                                            KIMBERLY RICHARDSON
                             26

                             27

                             28
LAW O FFICES Of' A NDREW A . S~tiTS
        36 Excculi\'C Park
            Suilc 160
  lninc. Cah/ornia 926144794
                                                                                      2
   Td cpbon<: (9,9) 833-1025
  Em:til; asm.iu1f,.smilS-Iaw.c:om                                            1728
                                                                              PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 141 of 429




                     EXHIBIT 152
                                   1729
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                                               Exhibit 124-171 & POS Page 142 of 429


                                     Andrew A. Smits (State Bar No. 146659)
                                     Law Offices of Andrew A. Smits
                               2     36 Executive Park, Suite 160
                                     Irvine, California 92614-4 794
                               3     Telephone: (949) 833-1025
                                     Email:       asmits@smits-1aw.com
                               4
                                     Attorney for Plaintiff Anh Thy Song Nguyen,
                               5     Trustee of Mother Nature Trust

                               6

                               7

                               8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                            10

                            11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                     MOTHER NATURE TRUST,
                            12                                                              Assigned: Judge Walter Schwarm
                                                               Plaintiff,                             Dept.: C 19
                            13
                                                  vs.
                            14                                                              NOTICE OF MOTION AND MOTION
                                     UNITED LENDER, LLC, a Nevada limited                   OF PLAINTIFF ANH THY SONG
                            15       liability company; SHAWN AHDOOT, an                    NGUYEN, TRUSTEE OF MOTHER
                                     individual; ALBERT A. AHDOOT, an                       NATURE TRUST, TO QUASH OR
                            16       individual; MEGAN E. ZUCARO, an                        MODIFY DEPOSITION SUBPOENA OF
                                     individual; HELPING OTHERS                             DEFENDANT UNITED LENDER, LLC,
                            17       INTERNATIONAL, LLC, a Delaware                         FOR PRODUCTION OF BUSINESS
                                     limited liability company; WESTERN                     RECORDS RE APEX ESCROW, INC.;
                            18       FIDELITY ASSOCIATES, LLC, a California                 AND REQUEST FOR SANCTIONS
                                     limited liability company, dba WESTERN
                                     FIDELITY TRUSTEES; JOHN B. SPEAR,                      [Separate Statement, Declaration of
                            19       an individual; AMERICAN FINANCIAL                      Andrew A. Smits and proposed Order
                                     CENTER, INC., a California corporation; all            submitted herewith]
                            20       other persons unknown, claiming any legal or
                                     equitable right, title, estate, lien, or interest in
                            21       the property described in the complaint                DATE: November 24, 2020
                                     adverse to Plaintiffs title, or any cloud upon         TIME: 1:30 p .m.
                            22       Plaintiff's title thereto ; and DOES 1 through         DEPT.: C19
                                     100, inclusive,
                            23                                 Defendants.                  RESERVATION NUMBER: 73335194
                            24

                            25       AND RELATED CROSS -ACTIONS.                            Complaint filed: January 15, 2020
                                                                                            Trial date:      August 27, 2021
                                     ----------------------------~
                            26
                                             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                            27
                                             PLEASE TAKE NOTICE that on November 24, 2020 at 1:30 p.m., or as soon thereafter as
                            28
                                                                                            1
LAW0tTJCt:SOr AXDR EW A SMITS
         )6 E.'l>ccutivc Park
              Suite 160                  NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
  lmnc. Califoma.1 926 t.a...a79-l
   Tclcphoue : (9-19) 833· 102S
  Em.:u l· asmitsa smns·la\\ com                                     1730
                                      MOTHER NATURE TRUST, TO QUASH OR MOD IFY DEPOSITION SUBPOENA OF DEFENDANT UN ITED
                                            LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                                             Exhibit 124-171 & POS Page 143 of 429



                                    the matter can be heard by the Honorable Walter Schwarm, judge presiding, in Department C I9 of

                            2       the Orange County Superior Court, Central Justice Center, located at 700 Civic Center Drive

                            3       West, Santa Ana, California 92701, plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature

                            4       Trust ("Plaintiff'), will move, and hereby does move, for an order to quash or modify the

                            5       deposition subpoena of defendant United Lender, LLC, for production of business records to Apex

                            6       Escrow Inc., dated June 22, 2020.

                            7              PLEASE TAKE FURTHER N OTICE that Plaintiff seeks an award of sanctions against

                            8       defendant United Lender, LLC, in the form of reasonable expenses and attorney fees incurred in

                            9       making this motion. The amount of sanctions requested herein is $1 ,985.00.

                          I0               This motion is made based on the following facts:

                          11               1.      On or about June 22, 2020, defendant United Lender, LLC, issued a deposition

                          12        subpoena for business records to Apex Escrow Inc. , commanding that Apex Escrow produce

                          13        business records pertaining to, among other things, Escrow No . 00034926-TT involving the

                         14         property located at 6475 Marigayle Circle, Huntington Beach, California 92648 that is the subject

                          I5        of this action. The subpoena seeks "personal records" defined in Code of Civil Procedure section

                          16        1985.3 pertaining to "consumer" and plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature

                         17         Trust. The subpoena calls for production of the records on July 17, 2020.

                          18               2.      Apex Escrow is a qualified "witness" within the meaning of section 1985.3

                          I9               3.      Plaintiff is a qualified "consumer" within the meaning of section 1985.3.

                         20                4.      Plaintiff objects to the subpoena and production of records pursuant thereto on

                         21         numerous grounds, including but not limited to the fo llowing: the subpoena invades Plaintiff's

                         22         inalienable right of privacy provided under the California Constitution, Article I , Section 1; the

                         23         subpoena is not reasonably calculated to lead to the discovery of admissible evidence, is overbroad

                         24         and vague; the subpoena invades the attorney-client privilege; and the subpoena is oppressive.

                         25                This motion is made pursuant to Code of Civil Procedure sections 1985.3 , subdivision (g),

                         26         1987.1 , 1987.2 and 2017.010 and the California Rules of Court, rule 3.1345.

                         27         II
                         28
                                                                                     2
L \WOn·JCt.· sm A"nREW A. S'-IITS
      36 Exccuii\'C Park
           Suite l 60                    NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
                                     MOTHER NATURE TRUST, TO QUASH OR1731
  ln.u.e. Cahfonua 92614-&794
   Telephone· (949) 833· WlS
  Em.1il asmils'a.smns·l:m com
                                                                      MODIFY DEPOSITION SUBPOENA OF DEFENDANT UN ITED
                                            LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                   Exhibit 124-171 & POS Page 144 of 429


                                            This motion is based on the notice of motion, the memorandum of points and authorities

                                2    attached hereto, the separate statement and declaration of Andrew A. Smits submitted herewith,

                                3    the pleadings and papers on file with the Court, any matters the Court may judicially notice, and

                                4    on such other matters as may properly come before the Court.

                                5

                                6    Dated: July 10, 2020

                                7

                                8

                                9                                                        drew A. Smits
                               10                                                     Attorney for Plaintiff Anh Thy Song Nguyen,
                                                                                      Trustee of Mother Nature Trust
                               11

                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19
                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27
                               28
                                                                                     3
LAw OFFICES Of' A~DRI!W A . SMIT'S
        36 E.'iecuti\'C Park
            Suite 160                    NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
  lninc. Cahfom.a 926H 479"

                                                                      1732
                                     MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
   Telephone: (9.&9) 833· 1025
  Email: asm.it$1!smilS·law.com
                                            LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                            Desc
                                             Exhibit 124-171 & POS Page 145 of 429


                                                                                       TABLE OF CONTENTS
                             2
                             3                                                                                                                                         Page
                            4     1.    INTRODUCTION ....................................... ........................................................................ 1

                             5    2.    THE SUBPOENA AT ISSUE IN THIS MOTION TO QUASH ...... ..... .. .......................... 3

                            6     3.    THE COURT SHOULD QUASH OR MODIFY THE SUBPOENA ................................ 3

                            7     4.    THE COURT SHOULD AWARD SANCTIONS AGAINST UNITED LENDER .... .. .... 4

                            8     5.    CONCLUSION ................................................................... ............ ........... .............. ........... 5

                            9
                          10

                          II

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                         20

                         21

                         22
                         23

                         24

                         25
                         26

                         27

                         28
LA"-'OrFK'tSOf A"DitEW A S\IITS
       J6 E:'iCCulivc P;1rk

  lmnc.
            Suite 160
          Cal•foml<19261~479~
                                       NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
                                                                  1733
                                   MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
   Telephone (9-l9) 8)J·I02S
  Email: asmits a smiiS·Iaw.com
                                         LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                   Desc
                                                  Exhibit 124-171 & POS Page 146 of 429


                                                                                           TABLE OF AUTHORITIES
                                 2
                                 3                                                                                                                                               Page
                                 4        STATUTES

                                 5        Code of Civil Procedure § 1985.3 ............................................ .................................................. .... . 3

                                 6        Code of Civil Procedure § 1985.3, subd. (g) ............................ ....................................................... 3

                                 7        Code of Civil Procedure § 1987.1 ........ .................... .......... ........... ............. ........... ..... ..................... 3

                                 8        Code of Civi l Procedure § 1987.2 ................................................. .. ................ ..................... ..... ...... 4

                                 9        Code of Civil Procedure § 2020.020, subd. (b) ............................................................................... 3

                              10

                              11          OTHER AUTHORITIES

                              12          California Constitution, Article 1, Section 1.. ............................................................................. 3, 4

                              13

                              14

                              15

                              16
                              17

                              18

                              19

                              20

                              21

                              22
                              23

                              24

                              25

                              26
                              27

                              28
                                                                                                              11
LA\\'Ot'F!Cl.SOP ASDRi·, \\' A , S~IITS
        36 E.'l:ocuti\'c Pmk
            Suite 160
   lmnc. Cali(omia 9261 4-1794
                                               NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGU YEN, TRUSTEE OF
    Telephone (949)833- 1025               MOTH ER NATU RE TRUST, TO QUASH OR1734
                                                                              MODIFY DEPOSITION SUBPOENA OF DEFENDANT UN ITED
   Em.1al: asmitsflsmns·l:tw.com
                                                  LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                                Exhibit 124-171 & POS Page 147 of 429



                                                         MEMORANDUM OF POINTS AND AUTHORITIES

                              2     1.     INTRODUCTION

                              3            This is a real estate fraud case wherein plaintiff Anh Thy Song Nguyen, Trustee of Mother

                              4     Nature Trust ("Plaintiff') , sold a $3 .I million home located in Huntington Beach, California to

                              5     defendant Megan Zucaro (" Zucaro") and her Delaware limited liability company, defendant

                              6     Helping Others International, LLC ("Helping Others"). Zucaro/Helping Others used a private

                              7     lender, defendant and cross-complainant United Lender, LLC, a Nevada limited liability company

                              8     ("United Lender"), to fund a $ 1.9 million purchase loan. Zucaro talked Plaintiff into seller

                              9     carryback financing wherein Plaintiff funded a $1.2 million loan to the buyer of record, Helping

                            10      Others, secured by a second deed of trust. Helping Others defaulted on the first payments due on

                            II      United Lender' s and Plaintiffs loans. United Lender promptly commenced foreclosure

                            12      proceedings on its first deed of trust, seeking to eliminate Plaintiffs junior deed of trust. United

                            13      Lender and Zucaro have engaged in this real estate equity fraud scheme in at least four other

                            14      instances in Southern California.

                            15             On January I5, 2020, Plaintiff filed the complaint in this action, alleging, among other

                            16      things, that the defendants have engaged in the above-described, real estate equity theft fraud

                            17      scheme with respect to Plaintiff and at least four other home sellers in Southern California. On

                            18      January 21 , 2020, Plaintiff filed the first amended complaint herein.

                            19             On February 11, 2020, this Court issued a preliminary injunction enjoining any foreclosure

                            20      sale by the defendants with respect to the Huntington Beach property.

                            21             Defendants Zucaro, Helping Others International, and United Lender, which is owned and

                            22      operated by defendants Shawn Ahdoot and Albert A. Ahdoot, have engaged in at least four other

                            23      similar transactions in Southern California in an apparent equity theft scheme. Public records

                            24      reflect that trustor and debtor under the first deed of trust and second deed of trust on the Subject

                            25      Property, Helping Others International (and Zucaro), has defaulted on the first and the second

                            26      secured obligations in the similar transactions, setting up United Lender' s fraudulent foreclosure

                            27      proceeding to eliminate the second deed of trust or junior lienholder, who is the seller of the

                            28
L AW OFFICES OF AN DREW A. SMITS
       36 Exccuti\'t Park
            Sui1e 160                    NOTICE OF MOTION AN D MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
                                     MOTHER N ATURE TRUST, TO QUASH OR1735
  I nine. C.alifomia 9261.l-479.l
    Telephone: (949) 833-IOH                                           MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
  Entail· asnu~nuts·bw.c:om
                                            LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESC ROW, INC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                                 Exhibit 124-171 & POS Page 148 of 429



                                     property in the transactions. The other similar transactions indicate that United Lender continues

                               2     to lend to Helping Others International and Zucaro in purchasing the properties even though

                               3     Helping Others International and Zucaro have a long history of defaults, and Zucaro has a history

                               4     of multiple bankruptcies. No lender lends money to someone who is a serious credit risk and in

                               5     default with him on multiple loans unless that lender is a conspirator in a scheme to steal the home

                               6     seller' s equity. The evidence that has been previously provided to this Court and will be

                               7     introduced at trial of this action indicates Defendants have conspired to foreclose on purchased

                               8     properties, eliminating junior lienholders, including the sellers of the properties like Plaintiff

                               9     herein, and stealing the equity.

                            10              Defendant American Financial Center, Inc. ("AFCI"), provided a $75,000 loan to

                            11       defendant Ascension Recovery, Inc. , dba Restored Life Recovery, which is owned and operated

                            12       by Zucaro. AFCI required and obtained guarantees by Zucaro and Helping Others International

                            13       for repayment of the loan. Also, AFCI secured repayment of its loan by recording a third deed of

                            14       trust against the subject property in Huntington Beach and a property in Agua Dulce, California,

                            15       which is one of the other four, similar equity theft transactions referenced above. AFCI provided

                            16       the loan even though Zucaro was not a qualified borrower, having a history of defaulting on loans

                            17       and filing multiple bankruptcy cases, and there was an insufficient equity cushion in the subject

                            18       Huntington Beach property to satisfy repayment of AFCI' s loan. AFCI maintains its third deed of

                            19       trust against the Huntington Beach property in order to cloud title and impair and impede

                            20       Plaintiffs right to rescind the fraudulent transaction involving the property. The foregoing facts

                            21       indicate that AFCI is involved in the fraudulent scheme of Zucaro, United Lender, et al.

                            22              Law enforcement is catching up with the Defendants. In the first days of March 2020,

                            23       Zucaro was arrested and charged in Ventura County with three felony counts of financial and real

                            24       estate-related fraud separate from the five equity fraud scams described above. On or about July

                            25       8, 2020, Zucaro plead guilty to one of the three felony counts- felony diversion of construction

                            26       funds. Thus, Zucaro is a convicted felon.

                            27

                            28
                                                                                       2
LAW OFfiCES OF ANI>REW A . S~IITS
         36 E."<ccuti\'e Park
              Su11c 160                   NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
                                      MOTHER NATURE TRUST, TO QUASH OR1736
  ll'\1ne. California 9261,.-479-'
   Telephone. (9-19) 8JJ· IOZ.5                                        MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
  Email: asm.ics.'itsmits·b~ .com
                                             LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                Exhibit 124-171 & POS Page 149 of 429


                                        In addition, Zucaro filed a Chapter 11 bankruptcy case on June 8, 2020; however, it is the

                             2   subject of the U.S. Trustee's motion to dismiss or convert case, to which Zucaro has filed a notice

                             3   of non-opposition. That bankruptcy case will likely be dismissed soon. Zucaro admitted in her

                             4   pending bankruptcy case that she has filed no less than three other personal bankruptcy cases

                             5   (1996, 2007 and 201 7).

                             6          Zucaro's business entity, Helping Others International, apparently filed a Chapter 11

                             7   bankruptcy case on June 29, 2020. In all likelihood, that case too will be dismissed or converted

                             8   to a liquidation case under Chapter 7.

                             9   2.     THE SUBPOENA AT ISSUE IN THIS MOTION TO QUASH

                            10          On or about June 22, 2020, defendant United Lender issued a deposition subpoena for

                            11   business records on non-party Apex Escrow Inc., under Code of Civil Procedure section 2020.020,

                            12   subdivision (b), commanding Apex Escrow to produce business records pertaining to, among

                            13   other things, Escrow No. 00034926-TT and the subject sale transaction involving the Huntington

                            14   Beach property (6475 Marigayle Circle, Huntington Beach, California 92648). The subpoena

                            15   seeks "personal records" as defined in Code of Civil Procedure section 1985.3 pertaining to a

                            16   "consumer," who is Plaintiff. A copy of the subpoena and related notice to consumer is attached

                            17   as Exhibit "A" to the Declaration of Andrew A. Smits submitted herewith.

                            18          The subpoena calls for the production of"personal records" maintained by Apex Escrow,

                            19   which is a qualified " witness" within the meaning of Section 1985.3. Plaintiff is a qualified

                            20   "consumer" within the meaning of Section 1985.3.

                            21   3.     THE COURT SHOULD QUASH OR MODIFY THE SUBPOENA

                            22          Code of Civil Procedure section 1985.3, subdivision (g), authorizes a party, who is a

                            23   consumer whose personal records are sought by records subpoena, to bring a motion under Code

                            24   of Civil Procedure section 1987.1 to quash or modify the subpoena. As more full y set fmth in the

                            25   separate statement submitted herewith, Plaintiff objects to the subpoena and production of records

                            26   pursuant thereto on numerous grounds, including but not limited to the following: the subpoena

                            27   invades Plaintiffs inalienable right of privacy provided under the California Constitution, Article

                            28
                                                                                 3
LAwOmcu OF ASURCW A, SMITS
      36 E\'ccuti\'c Pa1k
          Suite 160
 lmnc. Cahfonua 9261-4-.479-4
                                     NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUY EN, TRUSTEE OF
                                                                   1737
                                  MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
  Telephone (9~9) 8Jl- IOH
 Em:ul: aslmls" smits-l~w.oom
                                         LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE AP EX ESC ROW, INC.
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                                   Exhibit 124-171 & POS Page 150 of 429



                                  1        1, Section 1; the subpoena is not reasonably calculated to lead to the discovery of admissible

                                 2         evidence, is overbroad and vague; the subpoena invades the attorney-client privilege; and the

                                 3         subpoena is oppressive.

                                 4                In the interests of economy and brevity, Plaintiff declines to repeat in this memorandum of

                                 5         points and authorities, the arguments and authorities in support of quashing or modifying the

                                 6         subpoena. Plaintiff relies on the separate statement accordingly.

                                 7         4.     THE COURT SHOULD AWARD SANCTIONS AGAINST UNITED LENDER

                                 8                Code of Civil Procedure section 1987.2 authorizes this Court to award sanctions against a

                                 9         party who opposes a motion to quash in bad faith or without substantial justification or in

                              10           circumstances wherein one or more of the requirements of the subpoena is oppressive. Plaintiff

                              11           seeks an award of sanctions against defendant United Lender, LLC, in the form of reasonable

                              12           expenses and attorney fees incurred in making this motion. As set forth in the Declaration of

                              13           Andrew A. Smits submitted herewith, the amount of sanctions requested herein is $1 ,985.00.

                              14                  An award of sanctions against United Lender is appropriate, because the document

                              15           requests in the subpoena are oppressive, calling for the production of information that is Plaintiffs

                              16           private information and for information that is not reasonably calculated to lead to the discovery of

                              17           admissible evidence. For instance, the subpoena calls for production of documents containing

                              18           Plaintiffs private information, including her social security number, California driver' s license

                              19           number and trust information.

                             20                   Furthermore, the subpoena calls for the production of documents containing information

                             21            not related to issues for trial in this action. For instance, the subpoena (Request No.4) calls for

                             22            the production of "ALL DOCUMENTS RELATING TO communications with any individuals on

                              23           behalf of either party to the escrow." Such documents may include communications unrelated to

                              24           the sale transaction involving the subject Huntington Beach property. Furthermore, such

                              25           documents may include privileged communications with attorneys or communications regarding

                              26           private matters.

                              27           II

                              28
                                                                                            4
l AW 0FHCES Of' A.'\DII.EW   A. S!I-IITS
        36 E.xccuth~ Part
           Su•te 160
   lmne. CaliromiJ 92614479..a
                                               NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
    Telephone· (9-'9) 833·1025              MOTHER NATURE TRUST, TO QUASH OR1738
                                                                             MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
  En\3il: asmili@smits·law.oom
                                                  LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                 Exhibit 124-171 & POS Page 151 of 429


                                           Based on the foregoing and as more fully discussed in the separate statement submitted

                               2    herewith, the records subpoena is unreasonably overbroad and oppressive, warranting an award of

                               3    sanctions against United Lender.

                              4     5.     CONCLUSION

                               5           Based on the foregoing and the papers submitted in support of this motion, Plaintiff

                              6     respectfully requests the Court order the subpoena quashed or modified to protect against

                              7     disclosure of information that is not proper for discovery in this action.

                               8
                              9     Dated: July 10, 2020                              LAW OFFICES OF ANDREW A. SMITS

                             10

                             11

                             12                                                        ndrew A. Smits
                                                                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                             13
                                                                                      Trustee of Mother Nature Trust
                             14
                             15

                             16

                             17
                             18

                             19
                             20

                             21

                             22

                             23

                             24
                             25

                             26
                             27

                             28                                                      5
LAWOI"FICESOF ANDREW A SMITS
       36 Excculi\'e Parle
           Suile 160
  I nine, Califorma 926 1.&-&79.&
                                         NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF
                                                                     1739
                                     MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEFENDANT UNITED
    Telephone: <9m   8 33-1025
  Email: asmits'ftsmits-law.c:om
                                           LENDER LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                                   Exhibit 124-171 & POS Page 152 of 429


                                                                               PROOF OF SERVICE
                                  1
                                                                STATE OF CALIFORNIA, COUNTY OF ORANGE
                                 2
                                                 I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                 3       a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                         92614-4794. My email address is kimberly@smits-law.com.
                                 4
                                                 On July 10, 2020, I served the document described as follows : NOTICE OF MOTION
                                 5       AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                         NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF
                                 6       DEFENDANT UNITED LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS
                                         RE APEX ESCROW, INC.; AND REQUEST FOR SANCTIONS on interested parties in this
                                 7       action by placing a true copy thereof enclosed in a sealed envelope addressed as set forth below:

                                 8
                                               Megan E. Zucaro                                    John B. Spear
                                 9             4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                                               Oxnard, CA 93035-3970                              Montclair, CA 91763
                               10
                                               Email: m@megazee.com                               Email: johnbspear@gmail.com
                               11
                                          Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                               12         complainant in pro per

                               13
                                               Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                               c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                               14              4501 W . Channel Islands Blvd., #94               1222 Crenshaw Boulevard, Suite "B"
                                               Oxnard, CA 93035-3970                             Torrance, CA 9050 1
                               15
                                               Email: m@megazee.com                               Email: wftrustees@ cs.com
                               16
                                               Defendant and Cross-defendant                      Defendant
                               17

                               18              Robert Schachter                                   Lori E. Eropkin
                                               Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                               19              Suite I 030 Del Amo Financial Center               15303 Ventura Blvd., Suite 1650
                                               2 1515 Hawthorne Boulevard                         Sherman Oaks, CA 91403
                               20              Torrance, CA 90503-6579
                                                                                                  Telephone: (818) 382-3434
                               21              Telephone: (31 0) 540-2202                         E-mail: leropkin@ laklawyers.com
                                               E-mail: rs@rschachterlaw.com
                               22
                                          Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                               23         Associates, LLC, dba Western Fidelity              Center, Inc.
                                          Trustees
                               24

                               25

                               26

                               27

                               28
                                     '
LA.w0tT1CESOf' A,.,.-DRE\Io' A . S\IIT
         36 E.'<eculivc P:uk
              Suite 160
   lmnc, CaJi(omia 926144794
                                                                                         1
    Telephone: (!»9) 833·1025
  Email: asmi~1TsmiU-·bw.con1                                                     1740
                                                                                 PROOF OF SERVICE
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                               Exhibit 124-171 & POS Page 153 of 429


                             1            Maurice Wainer                                       Lawrence C. Meyerson
                                          Snipper Wainer & Markoff                             A Professional Law Corporation
                             2            232 North Canon Drive                                5521 Mission Road, Suite 399
                                          Beverly Hills, CA 90210-5302                         Bonsall, CA 92003
                             3
                                          Telephone: (310) 550-5770                            Telephone: (31 0) 827-3344
                             4            Email: mrwainer@swrnfirm.com                         Email: lcm@ lcmplc.com

                             5       Attorneys for Defendant and Cross-                   Attorney for Defendant and Cross-
                                     complainant United Lender, LLC, a Nevada             complainant United Lender, LLC, a Nevada
                             6       Limited Liability Company, and Defendants            Limited Liability Company, and Defendants
                                     Shawn Ahdoot and Albert A. Ahdoot                    Shawn Ahdoot and Albert A. Ahdoot
                             7

                             8            Vincent J. Davitt and Anita Jain                     Ascension Recovery, Inc. ,
                                          Meylan Davitt Jain Arevian & Kim LLP                 dba Restored Life Recovery
                             9            444 S. Flower Street, Suite 1850                     c/o Megan E. Zucaro
                                          Los Angeles, CA 90071                                4501 W. Channel Island Blvd., #94
                          10                                                                   Oxnard, CA 90305
                                          Telephone: (213) 225-6000
                                          Email: vdavitt@ mdjalaw.com                          Email: m@megazee.com
                          11                      ajain@mdjalaw.com
                                                                                               Defendant
                          12         Attorneys for defendant United Lender, LLC
                          13
                                            [ ] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                          14        processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                    Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                          15        course of business. I am aware that on motion of the party served, service is presumed invalid if
                                    postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                          16        in affidavit.
                           17                [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                    the electronic service addresses listed above. I did not receive, within a reasonable time after the
                          18        transmission, any electronic message or other indication that the transmission was unsuccessful.
                           19                [X] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                    by placing the true copies in separate envelopes for each addressee listed below with the name and
                          20        address of the person served shown on the envelope and by sealing the envelope and placing it for
                                    collection and delivery with delivery fees paid or provided for in accordance with ordinary business
                          21        practices.
                          22         Larry Perez                                          Custodian of Records
                                     Ace Attorney Service, Inc.                           Apex Escrow, Inc.
                          23         811 Wilshire Boulevard, Suite 900                    15440 Beach Boulevard, Suite 131
                                     Los Angeles, CA 900 17                               Westminster, CA 90017
                          24
                                     Deposition Officer                                   Witness
                          25

                          26

                          27
                                    laws of the State of California that the above is true   a? L--ft/!?·-
                                           Executed on July 10, 2020 at Irvine, California. I declare under penalty of perjury under the
                                                                                                                                -1   .


                          28
                                          KIMBERLY RICHARDSON                                ~~~llJ~
LA\a.• OFtlCl:S OF A XOUW A SMITS
        36 Executil'e Part
            Suite: 160
  Ininc:. C•lifoml3 9261-'-479-l
                                                                                      2
                                                                              1741
   Tc:lcphonc:: (949) 833 -102.5
  Email asnut.s~smits-la" ,com
                                                                              PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 154 of 429




                     EXHIBIT 153
                                   1742
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                                Exhibit 124-171 & POS Page 155 of 429


                                        Andrew A. Smits (State Bar No. 146659)
                                        Law Offices of Andrew A. Smits
                               2        36 Executive Park, Suite 160
                                        Irvine, California 92614-4 794
                                3       Telephone: (949) 833-1025
                                        Email:       asmits@smits-law.com
                               4
                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                                5       Trustee of Mother Nature Trust

                               6

                               7

                               8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               9                     FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                             10

                             11         ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-011 24778-CU-FR-CJC
                                        MOTHER NATURE TRUST,
                             12                                                                Assigned: Judge Walter Schwarm
                                                                  Plaintiff,                             Dept.: C19
                             13
                                                     vs.
                            14                                                                 DECLARATION OF ANDREW A. SMITS
                                        UNITED LENDER, LLC, a Nevada limited                   IN SUPPORT OF MOTION OF
                             15         liability company; SHAWN AHDOOT, an                    PLAINTIFF ANH THY SONG NGUYEN,
                                        individual; ALBERT A. AHDOOT, an                       TRUSTEE OF MOTHER NATURE
                            16          individual; MEGAN E. ZUCARO, an                        TRUST, TO QUASH OR MODIFY
                                        individual; HELPING OTHERS                             DEPOSITION SUBPOENA OF
                             17         INTERNATIONAL, LLC, a Delaware                         DEFENDANT UNITED LENDER, LLC,
                                        limited liability company; WESTERN                     FOR PRODUCTION OF BUSINESS
                            18          FIDELITY ASSOCIATES, LLC, a California                 RECORDS RE APEX ESCROW, INC.;
                                        limited liability company, dba WESTERN                 AND REQUEST FOR SANCTIONS
                                        FIDELITY TRUSTEES; JOHN B. SPEAR,
                             19         an individual; AMERICAN FINANCIAL
                                        CENTER, INC., a California corporation; all            DATE: November 24, 2020
                            20          other persons unknown, claiming any legal or           TIME: 1:30 p.m.
                                        equitable right, title, estate, lien, or interest in   DEPT.: C19
                            21          the property described in the complaint
                                        adverse to Plaintiffs title, or any cloud upon         RESERVATION NUMBER: 73335194
                            22          Plaintiffs title thereto; and DOES 1 through
                                        100, inclusive,
                            23                                   Defendants.
                            24

                            25          AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                               Trial date:      August 27, 202 1
                            26

                            27                  I, Andrew A. Smits, declare as follows:

                            28
                                                                                               1
LAw 0Ff'K:t..sm A:-o.I>Rt.w A. S1-nrs
        J6 Execuli\'e Park
             Suite 160
  In inc. Cnl1fomia 9261-1479.1
                                          DECLARATION OF ANDREW A. SM ITS IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG
                                        NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF
                                                                           1743 OF BUSINESS RECORDS RE APEX ESCROW, INC.
   Telephone (9-19) !IH·IOH
  Em.11l :umhsa sntits·L1w com
                                          DEF. UN ITED LENDER, LLC, FOR PRODUCTION
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                                Exhibit 124-171 & POS Page 156 of 429


                                                1.       I am an attorney admitted to practice law in the State of California and am attorney

                                2       of record for plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), in the

                                3       above-captioned action. I have personal knowledge of all of the matters set forth in this

                                4       Declaration and if called upon to testify thereto, I could and would competently do so.

                                5              2.        This Declaration is submitted in support ofthe motion of Plaintiff to quash or

                                6       modify deposition subpoena of defendant United Lender, LLC, for production of business records

                                7       of Apex Escrow Inc.; and request for sanctions.

                                8              3.        Defendant United Lender, LLC, issued· a deposition subpoena for business records

                                9       dated June 22, 2020 on Apex Escrow Inc., commanding that Apex Escrow produce the personal

                             10         records of a consumer, who is Plaintiff in this action, including records pertaining to Escrow No.

                             11         00034926-TT involving the property located at 6475 Marigayle Circle, Huntington Beach,

                             12         California 92648. The subpoena calls for production ofthe records on July 17, 2020. Attached

                             13         hereto as Exhibit "A" is a true and correct copy of the deposition subpoena for production of

                             14         business records and notice to consumer dated June 22, 2020. I received a copy of the subpoena

                             15         and notice to consumer by electronic mail.

                             16                4.        Plaintiff has Incurred attorney fees and costs in bringing this motion. I have been

                             17         practicing law in the state and federal comts in California since 1990. I am a graduate of Loyola

                             18         Law School in Los Angeles, California. My regular billing rate charged to my clients is $385 per

                             19         hour. I spent no less than five (5) hours addressing the issues raised by the subpoena and

                            20          preparing pleadings and papers as follows:

                             21                      •   reviewing and analyzing the overbroad and oppressive subpoena;

                             22                      •   preparing the notice of motion and motion to quash;

                             23                      •   preparing the memorandum of points and authorities in support of the motion;

                             24                      •   preparing the separate statement in support of the motion;

                             25                      •   preparing this declaration in support of the motion; and

                             26                      •   preparing the proposed order.

                             27         Thus, the amount of attorney fees incurred by Plaintiff in bringing this motion is not less than

                             28
                                                                                          2
l 1\\\' OfFICEs o f ASOIH;W A. S~IITS
           36 E.\:CCUii\'C Park
             Suite 160
  lr\inc. Califomia 9261"'·-l7?-J
                                          DECLARATION OF ANDREW A. SMITS IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG
   Telephone: (9-19) 8JJ- 102S
  Em.'lil: asmitslfl smits-1!\w.com                                       1744
                                        NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF
                                          DEF. UNITED LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                 Exhibit 124-171 & POS Page 157 of 429


                                  $1,925.00 (5 hours x $385). In addition, Plaintiff will incur attorney fees for reviewing any

                              2   opposition papers, preparing a written reply thereto, and traveling to and attending the hearing on

                              3   this motion.

                              4          5.      Plaintiff incurred costs in an amount not less than $60.00 to file this motion.

                              5          6.      In summary, Plaintiff has incurred no less than $1,985.00 in attorney fees and costs

                              6   in bringing this motion to quash.

                              7          I declare w1der penalty of perjury under the laws of the State of California that the

                              8

                              9

                             10

                             11

                             12

                             13

                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
                                                                                   3
LAW0FftCES or A~DREW A . SMITS
       36 E'\ccuth·e Pmii:
           Suite 160
  ln·inc. Califomia 926144794
                                    DECLARATION OF ANDREW A. SMITS IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG
   Telephone. (949) 833·1025      NGUYEN, TRUSTEE OF MOTHER NATURE1745
                                                                     TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF
  Em:nl: asmits7t smits-law.com
                                    DEF. UNITED LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 158 of 429




                   EXHIBIT ''A''




                                   1746
          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                      Desc
                              Exhibit 124-171 & POS Page 159 of 429

                                                                                                                                                      SUBP-010
 ATIORNEY OR PARTY WITHOUT ATIORNEY (Name, State Bar number, and address):                                                     FOR COURT USE ONL V
_Anita Jain (SBN 192961) I Meylan Davitt Jain Arevian & Kim LLP
  444 South Flower Street, Suite 1850 Los Angeles CA 90071

         TELEPHONENO.: (213} 225-6000                        FAX NO.:
         E-MAILADDREss:ajain@mdjalaw.com
    ATIORNEY FOR (NameJ:Def endant United Lender, LLC


  SUPERIOR COURT OF CALIFORNIA, COUNTY OF Orange
      STREET ADDRESS: 700 Civic Center Drive West
      MAILING ADDREss: Same as above
     CITYANDZJPCOOE: Santa Ana 927 01
         BRANCH NAME: Central Justice Center

      PLAINTIFF/PETITIONER: Anh Thy Song Nguyen, Trustee of Mother Nature Trust
 DEFENDANT/RESPONDENT: United Lender, LLC, et aL
                                                                                                                     CASE NUMBER:
                                 DEPOSITION SUBPOENA                                                                30-2020-01124778-CU-FR-CJC
                          FOR PRODUCTION OF BUSINESS RECORDS

THE PEOPLE OF THE STATE OF CALIFORNIA, TO (name, address, and telephone number of deponent, if known):
Custodian of Records, Apex Escrow Inc., 15440 Beach Boulevard, Suite 131, Westminster, CA 92683
1. YOU ARE ORDERED TO PRODUCE THE BUSINESS RECORDS described in item 3, as follows:
    To (name of deposition officer): Larry Perez, A c e Attorney Service, Inc.
    On (date): July 17, 2020                                                                     At (time): 10:00 a.m.
    Location (address): 811 Wilshire Boulevard, Suite 900, Los Angeles, CA 90017
                 Do not release the requested recor ds to the deposition officer prior to t he date and time stated above,
   a. ~ by delivering a true , legible, and durable copy of the business records described in item 3, enclosed in a sealed inner
            wrapper with the title and number of the action, name of witness. and date of subpoena clearly written on it. The inner
            wrapper shall then be enclosed in an outer envelope or wrapper, sealed , and mailed to the deposition officer at the
            address in item 1.
   b.   D   by delivering a true , legible, and durable copy of the business records described in item 3 to the deposition officer at the
            witness's address, on receipt of payment in cash or by check of the reasonable costs of preparing the copy, as determined
            under Evidence Code section 1563(b).
   c.   CJ  by making the original business records described in item 3 available for inspection at your business address by the
            attorney's representative and permitting copying at your business address under reasonable conditions during normal
            business hours.
 2. The records are to be produced by the date and time shown in item 1 (but not sooner than 20 days after the issuance of the
    deposition subpoena, or 15 days after service, whichever date is later). Reasonable costs of locating records, making them
     :wailti>ble or copying them, end posfege, if any, are recoverable as set forth in Evidence Code section 1563(b). The records shall be
    accompanied by an affidavit of the custodian or other qualified witness pursuant to Evidence Code section 1561.
 3. The records to be produced are described as follows (if electronically stored information is demanded, the form or
    forms in which each type of information is to be produced may be specified):
     See Attachment 3

        0       Continued on Attachment 3.
 4. IF YOU HAVE BEEN SERVED WITH THIS SUBPOENA AS A CUSTODIAN OF CONSUMER OR EMPLOYEE RECORDS UNDER
   CODE OF CIVIL PROCEDURE SECTION 1985.3 OR 1985.6 AND A MOTION TO QUASH OR AN OBJECTION HAS BEEN
   SERVED ON YOU, A COURT ORDER OR AGREEMENT OF THE PARTIES, WITN ESSES, AND CONSUMER OR EMPLOYEE
   AFFECTED MUST BE OBTAINED BEFORE YOU ARE REQUIRED TO PRODUCE CONSUMER OR EMPLOYEE RECORDS.
    DISOBEDIENCE OF THIS SUBPOENA MAY BE PUNISHED AS CONTEMPT BY THIS COURT. YOU WILL ALSO BE LIABLE
       FOR THE SUM OF FIVE HUNDRED DOLLARS AND ALL DAMAGES RESULTING FROM YOUR FAILURE TO OBEY.

Date issued:         June 2 2, 2020                                                                 '           l .
Anita J ain
                                                                                           ;,\.•!:{
                                                                                           j,.   IW(' '
                                                                                                           . ., ,....,\{
                                                                                                            -
                                                                               -   ~ ~·-'-'
                                                                                          ·' -:-::-:-:-:-=-::-:-::-::::=-:-::-:-:-:::-:-:-:::-:=-:::-::=:::-:-:-:-----­
                              (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PERSON ISSUING SUBPOENA)
                                                                              Atto rney s for Deft . United Lender, LLC
                                                                                                             (TITLE)
                                                           (Proof of service on reverse)                                                                     Page1 of2
 Fonn Adopted for Mandatory Use                  DEPOSITION SUBPOENA FOR PRODUCTION
                                                                                                                           Code of Civil Procedure, §§ 2020.41~2020.440;
  Judicial Council of California                                                                                                              Government Code,§ 68097.1
SUBP-010 (Rev. January 1, 2012)                          OF BUSINESS RECORDS                                                                          www.courts.ca.gov



                                                                        1747
           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                         Desc
                               Exhibit 124-171 & POS Page 160 of 429

                                                                                                                          SUBP-010
1-     PLAINTIFF/PETITIONER: Anh Thy Song Nguyen, Trustee of Mother Nature Trust               CASE NUMBER:
                                                                                             3 0·2020·011 24778-CU-FR-CJC
  DEFENDANT/RESPONDENT: Unit ed Lender, LLC, et al.

                                           PROOF OF SERVICE OF DEPOSITION SUBPOENA FOR
                                                PRODUCTION OF BUSINESS RECORDS
  1. I served this Deposition Subpoena for Production of Business Records by personally delivering a copy to the person served
     as follows:
       a. Person served (name):


       b. Address where served:



       c. Date of delivery:

       d. Time of delivery:

       e. (1)   D       Witness fees were paid.
                        Amount: .......... . ... $
           (2) 0        Copying fees were paid.
                        Amount: .... . ........ . $

       f. Fee for service: ................. $

 2. I received this subpoena for service on (date):

 3. Person serving:
    a.     0 Not a registered California process server.
    b.     D California sheriff or marshal.
    c.     0 Registered California process server.
    d. 0     Employee or independent contractor of a registered California process server.
    e.     0 Exempt from registration under Business and Professions Code section 22350(b).
    f. 0     Registered professional photocopier.
    g.     0 Exempt from registration under Business and Professions Code section 22451.
    h. Name, address, telephone number, and, if applicable, county of registration and number:




I declare under penalty of perjury under the laws of the State of     (For California sh eriff o r marshal use only)
California that the foregoing is true and correct.                    I certify that the foregoing is true and correct.

 Date:                                                                Date:




                                   (SIGNATURE)                                                     (SIGNATURE)


SUBP.{)10 [Rev. Janu!WY 1, 2012]                                                                                             Page2of2
                                             DEPOSITION SUBPOENA FOR PRODUCTION
                                                      OF BUSINESS RECORDS



                                                                    1748
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                         Exhibit 124-171 & POS Page 161 of 429




                                                  ATTACHMENT 3

 2                                                  DEFINITIONS
 3           The fo llowing definitions shall apply to the requests set forth below:

 4            1.     "DOCUMENT'' means any and all ·'writings,'' as that term is defined in California

 5    Evidence Code section 250 and California Code of Civil Procedure section 2031 .010, including but not

 6    limited to any tangible items which contain handwriting, typewriting, printing, photostatic

 7    reproduction, photographic reproduction, electronic reproduction, and any other form of

 8    communicatio ns or representation whether produced, reproduced or stored on paper, cards, tapes,

 9    discs, belts, charts, films (inc luding microfilm or microfiche), computer storage devices or any other

I0    medium of recordation that are in YOUR possession, custody or control, or the possess ion, custody or

11    control of any of YOUR agents, attorneys, accountants or representatives. A DOCUMENT is deemed

12    to be in your possession, custody, or control if it is in your physical custody, or if it is in the physical

13    custody of any other person and you either own such DOC UMENT in whole or in part or have a right

14    by contract, statute or otherwise to use, inspect, examine or copy suc h DOCUMENT on demand or on

15    any terms; or if you have an understanding, express or implied, that you may use, inspect, examine or

16    copy such DOCUMENT on a ny terms; or you have, as a practical matter, been a ble to use, inspect,

17    examine or copy such DOCUMENT when you have sought to do so. Such DOCUMENTS shall

18    include, but are not limited to, originals (or copies where originals are not available), any information

19    preserved in electronic form, and any marginal or interlineal comment appearing on any

20    DOCUMENTS.

21           2.      "RELATING TO" means constituting, concerning, pertaining to, referring to,

22    describing, mentioning, containing, evidencing, discussing, considering, analyzing, reporting on,

23    commenting on, setting forth , supporting, recommending, or otherwise concerning in any manner, in

24    whole or in part, whatsoever the subject matter of the inquiry.

25                                                 INSTRUCTIONS
26            I.     The DOCUMENTS produced pursuant to this Subpoena must be segregated and

27    identified according to the specific request to which they are responsive. Duplicate copies of

28

                                                   Attachment 3 - Page I


                                                      1749
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                         Exhibit 124-171 & POS Page 162 of 429




      DOCUMENTS which are responsive to more than one request need not be produced more than once if

 2    the specific requests to which such DOCUMENTS relate are designated.

 3            2.      The DOCUMENTS requested hereby specifically include, but are not limited to, those

 4    DOCUMENTS in YOUR possession, custody or control , or the possession, custody or control of

 5    YOUR employees, agents, representatives, attorneys, accountants, auditors, affiliates, advisers,

 6    consultants, and any other person or entity acting, or who has acted , on YOUR behalf.

 7            3.         If any of the DOCUMENTS requested below are claimed to be privileged or are

 8    otherwise withheld, set forth, with respect to each such DOCUMENT, facts of suffic ient specificity to

 9    permit the Court to make a full determination as to whether the claim of privilege is valid, including

10    each and every fact or basis upon which said privilege is claimed.

11                                          DOCUMENTS REQUESTED

12            1.      All DOCUMENTS RELATING TO Escrow No. 00034926-TT involving the property

13    located at 6475 Marigayle Circle, Huntington Beach, CA 92648, including but not limited to YOUR

14    entire escrow file.

15           2.       All DOCUMENTS RELATING TO communications with parties to the escrow about

16    the transaction.

17            3.     All DOCUMENTS RELATING TO communications with third parties about the

18    transaction; the sub-escrow file.

19           4.       All DOCUMENTS RELATING TO communications with any individuals on behalf of

20    either party to the escrow.

21

22

23

24

25

26

27

28

                                                  Attachment 3 - Page 2

                                                    1750
         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                     Desc
                             Exhibit 124-171 & POS Page 163 of 429
                                                                                                                                                        SUBP-025
  ATTORNEY OR PARTY WITHOUT ATTORNEY(Namfl, State Bar numbet, and address):                                                     FOR COURT USE   ON~ Y

  Anita Jain (SBN 192961)
[-Meylan Davitt Jain Arevian & Kim LLP
  444 South Flower Street, Suite 1850 Los Angeles CA 90071
         TELEPHONENO.: (213) 225·6000                  FAXNO. (Optional):
E-MAIL ADDREss (Optional): ajain@mdjalaw.com
     ATTORNEY FOR (Name): Defendant United Lender, LLC
SUPERIOR COURT 01:: CALII=ORNIA, COUNTY OJ: Orange
  sTREET ADDREss: 700 Civic Center Drive West
  MAILING ADDRESS: Same aS abOVe
 crTY AND zrP cooE: Santa Ana 92701
       BRANCH NAME: Central Justice Center
        PLAINTIFF/ PETITIONER:Anh Thy Song Nguyen, Trustee of Mother Nature Trust                                 CASE NUMBER:
                                                                                                                 30-2020-01124778-CU-FR-CJC
  DEFENDANT/ RESPONDENT: United Lender, LLC. et al.

                   NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION
                             (Code Civ. Proc., §§ 1985.3,1985.6)

                                                     NOTICE TO CONSUMER OR EMPLOYEE
TO (nameJ:Anh Thy Song Nguyen, Trustee of Mother Nature Trust
1. PLEASE TAKE NOTICE THAT REQUESTING PARTY (name): Defendant United Lender, LLC
    SEEKS YOUR RECORDS FOR EXAMINATION by the parties to this action on (specify date): July 17,2020
      The records are described in the subpoena directed to witness (specify name and address of person or entity from whom records
      are sought): Custodian of Records, Apex Escrow, Inc., 15440 Beach Boulevard, Suite 131 , Westminster, CA 92683
    A copy of the subpoena is attached.
 2. IF YOU OBJECT to the production of these records, YOU MUST DO ONE OF THE FOLLOWING BEFORE THE DATE SPECIFIED.
    IN ITEM a. OR b. BELOW :
      a. If you are a party to the above-entitled action, you must file a motion pursuant to Code of Civil Procedure section 1987.1 to
         quash or modify the subpoena and give notice of that motion to the witness and the deposition officer named in the subpoena
                                                                                                             1
         at least five days before the date set for production of the records.
      b. If you are not a party to this action , you must serve on the requesting party and on the witness, before the date set for
         production of the records, a written objection that states the specific grounds on which production of such records should be
         prohibited. You may use the form below to object and state the grounds for your objection. You must complete the Proof of
         Service on the reverse side indicating whether you personally served or mailed the objection. The objection should not be filed
         with the court. WARNING: IF YOUR OBJECTION IS NOT RECEIVED BEFORE THE DATE SPECIFIED IN ITEM 1, YOUR
         RECORDS MAY BE PRODUCED AND MAY BE AVAILABLE TO ALL PARTIES.
3. YOU OR YOUR ATTORNEY MAY CONTACT THE UNDERSIGNED to determine whether an agreement can be reached in writing
   to cancel or limit the scope of the subpoena. If no such agreement is reacheq, and if you are not otherwise represented by an
   attorney in this action, YOU SHOULD CONSULT AN ATTORNEY TO ADVISE YoL.I qf: YOUR1 RIGHTS OF PRIVACY.
                                                                               1
Date: June 22, 2020                                                              -;.-1
                                                                                                       I .J,·I
                                                                                                                   A ··f
                                                                                                                   ' I {AiiY
Anita Jain                                                                               ~         \ r I 7 ' ,...- -' I
                             (TYPE O R PRINT NAME)                                          -----+~   · ·-~----~~--------~--------
                                                                                              (SIGNA:rURE OF D     REQUESTING PARTY ~ ATTORNEY)

                                             OBJECTION BY NON-PARTY TO PRODUCTION OF RECORDS
1.   CJ     I object to the production of all of my records specified in the subpoena.
2.   D      I object only to the production of the following specified records:



3. The specific grounds for my objection are as follows:



Date:



                             (TYPEOR PRINT NAME)                                         ~-------------------------------  (SIGNATURE)
                                                                      (Proof ol se1voce 011 reverse)                                                        Page lol2
Form Adopted for Mandatory Use                                                                                                                  Code of C1vil Procedure,
Judic1al Council of Cahlorn\a             NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION                                                               §§ 1985.3. 1985.6,
SUBP·025 1Rev. January 1. 20081                                                                                                                     2020.010-2020.510
                                                                                                                                                   ~.coUitinto.ca.gov




                                                                            1751
            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                       Desc
                                Exhibit 124-171 & POS Page 164 of 429
                                                                                                                                         SUBP-025
          PLAINTIFF/PETITIONER: Anh Thy Song Nguyen, Trustee of Mother Nature Trust                      CASE NUMBER:

                                                                                                       30·2020·01124778-CU-FR-CJC
  DEFENDANT/RESPONDENT:United Lender, LLC, et al.

                            PROOF OF SERVICE OF NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION
                                               (Code Civ. Proc., §§ 1985.3,1985.6)
                                                   D Personal Service D Mail
 1. At the time of service I was at least 18 years of age and not a party to this legal action.
 2. I served a copy of the Notice to Consumer or Employee and Objection as follows (check either a or b) :
    a. D      Personal service. 1 personally delivered the Notice to consumer or Employee and Objection as follows:
              (1) Name of person served:                                                      (3) Date served:
              (2) Address where served:                                                       (4) Time served:

      b.   D       Mail. I deposited the Notice to Consumer or Employee and Objection in the United States mail, in a sealed envelope
                   with postage fully prepaid. The envelope was addressed as follows:
                   (1) Name of person served:                                                  (3) Date of mailing:
                   (2) Address:                                                                (4) Place of mailing (city and state) :

             (5) I am a resident of or employed in the county where the Notice to Consumer or Employee and Objection was mailed.
     c. My residence or business address is (specify):
     d. My phone number is (specify):
 I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
 Date:


                  (TYPE OR PRINT NAME OF P ERSON W HO SERVED)
                                                                                   ~----------------------
                                                                                                      (SIGNATURE OF PERSON WHO SERVED)


                               PROOF OF SERVICE OF OBJECTION TO PRODUCTION OF RECORDS
                                                   (Code Civ. Proc., §§ 1985.3,1985.6)
                                                            D
                                                         Personal Service             D
                                                                                    Mail
1. At the time of service I was at least 18 years of age and not a party to this legal action.
2. I served a copy of the Objection to Production of Records as follows (complete either a or b):
   a. ON THE REQUESTING PARTY
       (1) D       Personal service. 1 personally delivered the Objection to Production of Records as follows:
                   (i) Name of person served:                                                  (iii) Date served:
                   (ii) Address where served:                                                  (iv) Time served:

            (2)   D        Mail. I deposited the Objection to ProdLICtton of Records in the United States mail, in a sealed envelope with
                           postage fully prepaid. The envelope was addressed as follows:
                           (i) Name of person served:                                                   (iii) Date of mailing:
                           (ii) Address:                                                                (iv) Place of mailing (city and state):

                      (v) I am a resident of or employed in the county where the Objection to Production of Records was mailed.
     b.     ON THE WITNESS
            (1) D    Personal service. I personally delivered the Objection to Production of Records as follows:
                     (i) Name of person served:                                                  (iii) Date served:
                     (ii) Address where served:                                                  (iv) Time served:

            (2)   D        Mail. 1deposited the Objection to Production of Records in the United States mail, in a sealed envelope with
                           postage fully prepaid. The envelope was addressed as follows:
                           (i) Name of person served:                                                 (iii) Date of mailing:
                           (ii) Address:                                                              (iv) Place of mailing (city and state):

                    (v) 1 am a resident of or employed in the county where the Objection to Production of Records was mailed.
 3. My residence or business address is (specify):
 4. My phone number is (specify):
 1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
 Date:

                  (TYPE OR PRINT NAME OF PERSON WHO SERVED)                                           (SIGNATURE OF PERSON WHO SERVED)

SUBP-025 [Rev. January 1. 2008]                                                                                                             Page 2of2
                                       NOTICE TO CONSUMER OR EMPLOYEE AND OBJECTION


                                                                          1752
           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                               Exhibit 124-171 & POS Page 165 of 429




                                                       PROOF OF SERVICE
       2                 I, RONI M. IWATA, declare:

       3             I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
             not a party to this action. My business address is 444 South Flower Street, Suite 1850, Los Angeles,
       4     California 90071 , (213) 225-6000.
       5         On June 22,2020, I served the document(s) described as NOTICE TO CONSUMER OR
       6     EMPLOYEE on the interested parties in this action:

       7                                         SEE ATTACHED SERVICE LIST

       8     ~       BY E-MAIL/ELECTRONIC TRANSMISSION: Based on the California Rules of Court, a
             court order, and/or an agreement of the parties to accept service by e-mail or electronic transmission, I
       9     caused the document(s) to be transmitted to an electronic filing service provider or to the persons at the
             email addresses listed on the within service list. I did not receive within a reasonable time after the
      10
             transmission, any electronic message or other indication that the transmission was unsuccessful.
      11
             ~      [State] I declare under penalty of perjury under the laws of the State of California that the
      12     above is true and correct.

      13                 Executed on June 22, 2020, at Los Angeles, G

      14

      15

      16

      17

      18

      19

      20

      21

      22
      23

      24
      25

      26

      27

      28

M EYLAN DAVITT
JAIN AREVIAN & KIM LLP
                                                            1753
                                       -.
           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43
                               Exhibit 124-171 & POS Page 166 of 429
                                                                                                       Desc




                                                        SERVICE LIST
       2
                Andrew A. Smits, Esq.                     Maurice Wainer, Esq.
       3        Law Offices of Andrew A. Smits            Snipper Wainer & Markoff
       4        36 Executive Park, Suite 160              232 North Canon Drive
                Irvine, CA 92614-4 794                    Beverly Hills, CA 90210-5302
       5        Tel: (949) 833-1025                       Tel: (310) 550-5770
                Email: asmits@smits-law.com               Email : mrwainer@swmfirm.com
       6        Attorneys for PlaintiffAnh Thy Song       Attorneys for Defendant and Cross-Complainant
                Nguyen, Trustee of Mother Nature          United Lender, LLC and Defendants Shawn
       7
                                                          Ahdoot and Albert A. Ahdoot
       8
                Lawrence C. Meyerson, Esq.                Robert Schachter, Esq.
       9        5521 Mission Road, Suite 399              Hitchcock, Bowman & Schachter
      10        Bonsall, CA 92003                         Del Amo Financial Center, Ste. I 030
                Tel: (3 10) 827-3344                      215 15 Hawthorne Boulevard
      11        Email: lcm@lcmplc.com                     Torrance, CA 90503-6579
                Attorneys for Defendant and Cross-        Tel: (3 10) 540-2202
      12        Complainant United Lender, LLC and        Email: rs@rschacterlaw.com
                Defendants Shawn Ahdoot and Albert A.     Attorneysfor Defendant Western Fidelity
      13
                Ahdoot                                    Associates, LLC dba Western Fidelity Trustees
      14
                Lori E. Eropkin Esq.                      Megan E. Zucaro
      15
                Levinson Arshonsky & Kurtz LLP            450 I W. Channel Island Blvd. #94
      16        15303 Ventura Boulevard, Suite 1650       Oxnard, CA 288-1364
                Sherman Oaks, CA 91403                    Emai l: m@megazee.com
      17        Tel: (818) 382-3434                       In Pro Per (Defendants Megan E. Zucaro and
                Email: leropkin@laklawyers.com            Helping Others International)
      18        Attorneys for Defendant American
      19
                Financial Center, Inc.
                John B. Spear
     20         4959 Palo Verde Street, Suite 205C
     21         Montclair, CA 91763
                Email: johnbspear@gmail.com
     22         Defendant and Cross-Defendant

     23
     24

     25
     26
     27
     28

MEYLAN DAVITT
JAIN AREVIAN & KIM   LLP

                                                         1754
                                  Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                      Exhibit 124-171 & POS Page 167 of 429


                                                                                    PROOF OF SERVICE
                                   2                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                                   3               I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                           a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                   4       92614-4794. My email address is kimberly@smits-law.com.
                                   5               On July 10, 2020, I served the document described as follows: DECLARATION OF
                                           ANDREW A. SMITS IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG
                                   6       NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, TO QUASH OR MODIFY
                                           DEPOSITION SUBPOENA OF DEFENDANT UNITED LENDER, LLC, FOR
                                   7       PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC., AND REQUEST
                                           FOR SANCTIONS on interested parties in this action by placing a true copy thereof enclosed in
                                   8       a sealed envelope addressed as set forth below:

                                   9
                                                 Megan E. Zucaro                                    John B. Spear
                                  10             4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                                                 Oxnard, CA 93035-3970                              Montclair, CA 91763
                                  11
                                                 Email: m@megazee.com                               Email: jolmbspear@gmail.com
                                  12
                                            Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                  13        complainant in pro per

                                  14
                                                 Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                                 c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                  15             4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite " B"
                                                 Oxnard, CA 93035 -3970                            Torrance, CA 90501
                                  16
                                                 Email: m@megazee.com                               Email: wftrustees@cs.com
                                  17
                                                 Defendant and Cross-defendant                      Defendant
                                  18

                                  19             Robert Schachter                                   Lori E. Eropkin
                                                 Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                  20             Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                                 21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                  21             Torrance, CA 90503 -6579
                                                                                                    Telephone: (818) 382-3434
                                  22             Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                                                 E-mail: rs@rschachterlaw.com
                                  23
                                            Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                  24        Associates, LLC, dba Western Fidelity              Center, Inc.
                                            Trustees
                                  25

                                  26

                                  27

                                  28
L.w .. OHKt'.Sut' ANORl.WA        S'1rrs
        36 E.'\:cculi\'e P:ut.:
            Suite 160
  Irvine. Californin 926 14·-'79.1
                                                                                           1
   Telephone ~ (9.19) 8JJ·I02S
  Em.111 :l$mhs..'fi$milS-L1n com                                                  1755
                                                                                   PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                 Exhibit 124-171 & POS Page 168 of 429


                                          Maurice Wainer                                     Lawrence C. Meyerson
                                          Snipper Wainer & Markoff                           A Professional Law Corporation
                              2           232 North Canon Drive                              5521 Mission Road, Suite 399
                                          Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                              3
                                          Telephone: (31 0) 550-5770                         Telephone: (310) 827-3344
                              4           Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com

                              5      Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                     complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                              6      Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                     Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                              7

                              8           Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                          Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                          444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                              9           Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                                                                                             Oxnard, CA 90305
                             10           Telephone: (213) 225-6000
                                          Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                             11                   ajain@mdjalaw.com
                                                                                             Defendant
                             12      Attorneys for defendant United Lender, LLC
                             13
                                            [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                             14     processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                    Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                             15     course of business. I am aware that on motion of the party served, service is presumed invalid if
                                    postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                             16     in affidavit.
                             17              [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                    the electronic service addresses listed above. I did not receive, within a reasonable time after the
                             18     transmission, any electronic message or other indication that the transmission was unsuccessful.
                             19              [X ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                    by placing the true copies in separate envelopes for each addressee listed below with the name and
                             20     address of the person served shown on the envelope and by sealing the envelope and placing it for
                                    collection and delivery with delivery fees paid or provided for in accordance with ordinary business
                             21     practices.
                             22      Larry Perez                                        Custodian of Records
                                     Ace Attorney Service, Inc.                         Apex Escrow, Inc.
                             23      811 Wilshire Boulevard, Suite 900                  15440 Beach Boulevard, Suite 131
                                     Los Angeles, CA 900 17                             Westminster, CA 90017
                             24
                                     Deposition Officer                                 Witness
                             25
                                           Executed on July 10, 2020 at Irvine, California. I declare under penalty of perjury under the
                             26     laws of the State of California that the above is true and correct.
                             27

                             28
                                          KIMBERLYRICHARDSON                              ~
L AW OtTICF.SOI' ANDRI;W A. SMIT$
        36 E:(ecuth-e Park
            Suite 160
  ln 1nc, California 92614-479-1
                                                                                    2
                                                                            1756
   Telephone. (949) 833·1025
  Erna1l: asnulS.1hmiu·la\\.com
                                                                            PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 169 of 429




                     EXHIBIT 154
                                   1757
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                                               Exhibit 124-171 & POS Page 170 of 429


                                     Andrew A. Smits (State Bar No. 146659)
                                     Law Offices of Andrew A. Smits
                              2      36 Executive Park, Suite 160
                                     Irvine, California 92614-4 794
                              3      Telephone: (949) 833-1025
                                     Email:       asmits@smits-law.com
                              4
                                     Attorney for Plaintiff Anh Thy Song Nguyen,
                              5      Trustee of Mother Nature Trust

                              6

                              7

                              8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

                              9                   FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                           10

                           11        ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                     MOTHER NATURE TRUST,
                           12                                                               Assigned: Judge Walter Schwarm
                                                               Plaintiff,                             Dept.: C 19
                           13
                                                  vs.
                           14                                                               SEPARATE STATEMENT IN SUPPORT
                                     UNITED LENDER, LLC, a Nevada limited                   OF MOTION OF PLAINTIFF ANH THY
                           15        liability company; SHAWN AHDOOT, an                    SONG NGUYEN, TRUSTEE OF
                                     individual; ALBERT A. AHDOOT, an                       MOTHER NATURE TRUST, TO QUASH
                           16        individual; MEGAN E. ZUCARO, an                        OR MODIFY DEPOSITION SUBPOENA
                                     individual; HELPING OTHERS                             OF DEFENDANT UNITED LENDER,
                           17        INTERNATIONAL, LLC, a Delaware                         LLC, FOR PRODUCTION OF BUSINESS
                                     limited liability company; WESTERN                     RECORDS RE APEX ESCROW, INC.;
                           18        FIDELITY ASSOCIATES, LLC, a California                 AND REQUEST FOR SANCTIONS
                                     limited liability company, dba WESTERN
                           19        FIDELITY TRUSTEES; JOHN B. SPEAR,
                                     an individual; AMERICAN FINANCIAL
                                     CENTER, INC., a California corporation; all            DATE: November 24, 2020
                           20        other persons unknown, claiming any legal or           TIME: 1:30 p.m.
                                     equitable right, title, estate, lien, or interest in   DEPT.: C19
                           21        the property described in the complaint
                                     adverse to Plaintiffs title, or any cloud upon         RESERVATION NUMBER: 73335194
                           22        Plaintiffs title thereto; and DOES 1 through
                                     100, inclusive,
                           23                                 Defendants.
                           24

                           25        AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                            Trial date:      August 27, 2021
                           26

                           27

                           28
LAW0rrlct:.SOf ASOJI.t.W A. S~u rs
        36 Exctuth"C Park
            Suilc 160
  Irvine. Caliromia 9261~4794
                                     SEPARATE STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE
                                                                     1758
   Telephone. (949) 833- 1025          OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEF. UNITED
  Email: asmils1i.smils·l.1\\.com
                                            LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                                    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                                                        Exhibit 124-171 & POS Page 171 of 429


                                                       Pursuant to Code of Civil Procedure section 1987.1 and California Rules of Court, rule

                                          2     3.1345, plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), submits this

                                          3     separate statement in support of her motion to quash or modify deposition subpoena of defendant

                                          4     United Lender, LLC, for production of business records re Apex Escrow, Inc. , and request for
                                          5     sanctions.

                                          6            Please note that the text of all definitions and instructions required to understand each

                                          7     discovery request are set forth below at the end of this separate statement.

                                          8

                                          9     DOCUMENT REQUEST NUMBER 1:

                                      10               All DOCUMENTS RELATING TO Escrow No. 0034926-TT involving the property

                                      11        located at 6475 Marigayle Circle, Huntington Beach, CA 9264, including but not limited to

                                      12        YOUR entire escrow file.

                                      13        REASON FOR QUASHING OR LIMITING REQUEST NUMBER 1:

                                      14               The term "DOCUMENTS" (see below) is vague, overbroad and not reasonably calculated

                                      15        to the lead to the discovery of admissible evidence. (Code Civ. Proc. § 2017.010.) Furthermore,

                                      16        the term includes documents in the possession of attorneys, agents and representatives, and as

                                      17        such calls for the production of attorney-client communications that are protected from disclosure.

                                      18        The term "RELATING TO" (see below) is vague, overbroad and not reasonably calculated to the

                                      19        lead to the discovery of admissible evidence. The entire request invades Plaintiffs inalienable

                                     20         right of privacy provided under the California Constitution, Article 1, Section 1. For instance,

                                     21         Plaintiffs social security number, California driver's license number and confidential trust

                                     22         information are protected from disclosure under the right of privacy.

                                     23                Based on the foregoing, the request is oppressive within the meaning of Code of Civil

                                     24         Procedure section 1987.2.

                                     25         II

                                     26         II

                                     27

                                     28
                                                                                                 2
L\W0Fnn:sof ANORI:.W A. S~IITS
          36 Ex~X:uth'C Park
                Suite 160
  !nine. California 92614·H9.J
                                                SEPARATE STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE
    Telephone: (949) 833-1025
  E m ,'lil : :'ISmits~tl SllliiS·I:'IW.OOIIl                                   1759
                                                  OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEF. UNITED
                                                       LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                 Exhibit 124-171 & POS Page 172 of 429


                                  DOCUMENT REQUEST NUMBER 2:

                              2          All DOCUMENTS RELATING TO communications with parties to the escrow about the

                              3   transaction.

                              4   REASON FOR QUASHING OR LIMITING REQUEST NUMBER 2:

                              5          The term "DOCUMENTS" (see below) is vague, overbroad and not reasonably calculated

                              6   to the lead to the discovery of admissible evidence. (Code Civ. Proc. § 2017.01 0.) Furthermore,

                              7   the term includes documents in the possession of attorneys, agents and representatives, and as

                              8   such calls for the production of attorney-client communications that are protected from disclosure.

                              9   The term "RELATING TO" (see below) is vague, overbroad and not reasonably calculated to the

                             10   lead to the discovery of admissible evidence. The entire request invades Plaintiffs inalienable

                             11   right of privacy provided under the California Constitution, Article 1, Section 1. For instance,

                             12   Plaintiffs social security number, California driver's license number and confidential trust

                             13   information are protected from disclosure under the right of privacy.

                             14          Based on the foregoing, the request is oppressive within the meaning of Code of Civil

                             15   Procedure section 1987.2.

                             16

                             17   DOCUMENT REQUEST NUMBER 3:

                             18          All DOCUMENTS RELATING TO communications with third parties about the

                             19   transaction; the sub-escrow file.

                             20   REASON FOR QUASHING OR LIMITING REQUEST NUMBER 3:

                             21          The term " DOCUMENTS" (see below) is vague, overbroad and not reasonably calculated

                             22   to the lead to the discovery of admissible evidence. (Code Civ. Proc. § 2017.010.) Furthermore,

                             23   the term includes documents in the possession of attorneys, agents and representatives, and as

                             24   such calls for the production of attorney-client communications that are protected from disclosure.

                             25   The term "RELATING TO" (see below) is vague, overbroad and not reasonably calculated to the

                             26   lead to the discovery of admissible evidence. The entire request invades Plaintiffs inalienable

                             27   right of privacy provided under the California Constitution, Article 1, Section 1. For instance,

                             28
                                                                                  3
LAW0fflCESOF ANDREW A. SMITS
       36 Exe<:uti\'e Park
           Suite 160
  Inine. California 926144794
                                  SEPARATE STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE
                                                                   1760
                                    OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEF. UNITED
   Telephone: (<}l9) 8)3 -1015
  Email: asmits'ttsmiu-bw.c:om
                                         LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                                Exhibit 124-171 & POS Page 173 of 429


                                 1       Plaintiffs social security number, California driver's license number and confidential trust

                                2        information are protected from disclosure under the right of privacy.

                                 3              Based on the foregoing, the request is oppressive within the meaning of Code of Civil

                                4        Procedure section 1987.2.

                                 5

                                6        DOCUMENT REQUEST NUMBER 4:

                                7               All DOCUMENTS RELATING TO communications with any individuals on behalf of

                                 8       either party to the escrow.

                                9        REASON FOR QUASHING OR LIMITING REQUEST NUMBER 4:

                              10                This entire request is overbroad and not reasonably calculated to the lead to the discovery

                              11         of admissible evidence. (Code Civ. Proc. § 2017.010.) The subpoena calls for the production of

                              12         documents containing information not related to issues for trial in this action. For instance, the

                             13          subpoena calls for the production of documents that include communications unrelated to the sale

                              14         transaction involving the subject Huntington Beach property. Furthermore, such documents

                              15         include privileged communications with attorneys or communications protected from disclosure

                              16         under the Constitutional right of privacy.

                              17                The term " DOCUMENTS" (see below) is vague, overbroad and not reasonably calculated

                              18         to the lead to the discovery of admissible evidence. Furthermore, the term includes documents in

                              19         the possession of attorneys, agents and representatives, and as such calls for the production of

                             20          attorney-client communications that are protected from disclosure. The term "RELATING TO"

                             21          (see below) is vague, overbroad and not reasonably calculated to the lead to the discovery of

                             22          admissible evidence. The entire request invades Plaintiffs inalienable right of privacy provided

                              23         under the California Constitution, Article 1, Section 1. For instance, Plaintiffs social security

                              24         number, California driver's license number and confidential trust information are protected from

                              25         disclosure under the right of privacy.

                              26                Based on the foregoing, the request is oppressive within the meaning of Code of Civil

                              27         Procedure section 1987.2.

                              28
                                                                                          4
LAW Orn<.'ES m· ASl)Rf.W A      s~u rs
        36 Exccutm: P~nk
            Suite 160                    SEPARATE STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE
  ! nine. Califomia 9261 -'4794
                                           OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEF. UNITED
                                                                         1761
   Telephone· (949) 833·1025
  Em.1il· asm.itsft'J smits· law.com
                                                LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESC ROW, INC.
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                                  Exhibit 124-171 & POS Page 174 of 429


                                1           For purposes of understanding the requests set forth above, the text of all definitions and

                               2     instructions required to understand each discovery request are set forth below.

                                3                                              DEFINITIONS
                               4            1.      "DOCUMENT" means any and all "writings," as that term is defined in California
                                5    Evidence Code section 250 and California Code of Civil Procedure section 2031.010, including

                                6    but not limited to any tangible items which contain handwriting, typewriting, printing, photostatic

                                7    reproduction, photographic reproduction, electronic reproduction, and any other form of

                                8    communications or representation whether produced, reproduced or stored on paper, cards, tapes,

                               9     discs, belts, charts, films (including microfilm or microfiche), computer storage devices or any

                              10     other medium of recordation that are in YOUR possession, custody or control, or the possession,

                              11     custody or control of any of YOUR agents, attorneys, accountants or representatives. A

                              12     DOCUMENT is deemed to be in your possession, custody, or control if it is in your physical

                              13     custody, or if it is in the physical custody of any other person and you either own such

                              14     DOCUMENT in whole or in part or have a right by contract, statute or otherwise to use, inspect,

                              15     examine or copy such DOCUMENT on demand or on any terms; or if you have an understanding,

                              16     express or implied, that you may use, inspect, examine or copy such DOCUMENT on any terms;

                              17     or you have, as a practical matter, been able to use, inspect, examine or copy such DOCUMENT

                              18     when you have sought to do so. Such DOCUMENTS shall include, but are not limited to,
                              19     originals (or copies where originals are not available), any information preserved in electronic

                              20     form, and any marginal or interlineal comment appearing on any DOCUMENTS.

                              21            2.      "RELATING TO" means constituting, concerning, pertaining to, referring to,

                              22     describing, mentioning, containing, evidencing, discussing, considering, analyzing, reporting on,

                              23     commenting on, setting forth, supporting, recommending, or otherwise concerning in any manner,

                              24     in whole or in part, whatsoever the subject matter of the inquiry.

                              25                                              INSTRUCTIONS

                              26            1.      The DOCUMENTS produced pursuant to this Subpoena must be segregated and

                              27     identified according to the specific request to which they are responsive. Duplicate copies of

                              28
                                                                                     5
lAW0Ft' ICES Of ASORF.W A . SMITS
        36 Executi\oe Pa rk
             Suite 160
  ln'ine. California 926 l.S-'19.S
                                     SEPARATE STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE
                                                                      1762
                                       OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF DEF. UNITED
   Telephone: (9.19) 833-l02.S
  Em.1il: asmi~smits·law.com
                                            LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                                    Exhibit 124-171 & POS Page 175 of 429


                                              DOCUMENTS which are responsive to more than one request need not be produced more than

                                     2        once if the specific requests to which such DOCUMENTS relate are designated.

                                     3               2.      The DOCUMENTS requested hereby specifically include, but are not limited to,

                                    4         those DOCUMENTS in YOUR possession, custody or control, or the possession, custody or

                                     5        control of YOUR employees, agents, representatives, attorneys, accountants, auditors, affiliates,

                                     6        advisers, consultants, and any other person or entity acting, or who has acted, on YOUR behalf.

                                     7               3.      If any of the DOCUMENTS requested below are claimed to be privileged or are

                                     8        otherwise withheld, set forth, with respect to each such DOCUMENT, facts of sufficient

                                     9        specificity to permit the Court to make a full determination as to whether the claim of privilege is

                                   10         valid, including each and every fact or basis upon which said privilege is claimed.

                                   11

                                   12         Dated: July 10, 2020

                                   13

                                   14

                                   15                                                       By: A-~------~~+-~~~~-----­
                                                                                                ~ndrew A. Smits
                                                                                                Attorney for Plaintiff Anh Thy Song Nguyen,
                                   16                                                           Trustee of Mother Nature Trust
                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26
                                   27
                                   28
                                                                                               6
L l\\\' Otl'ICI:.S Of A:0:1)R£W A. S:\lll'S
          36 E.'\ectlli\'e Pa rk
             Suilc 160
   h'Ymc. California 9261 -' -H9-'
                                              SEPARATE STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH T HY SONG NGUYEN, TRUSTEE
    Telephone; (9.19) 833-102.5
   Email; asmi1sa.smils·L1w.com                                               1763
                                                OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSIT ION SUB POENA OF DEF. UN ITED
                                                     LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                                 Exhibit 124-171 & POS Page 176 of 429


                                                                             PROOF OF SERVICE
                                 2                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                                 3             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                       a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                 4     92614-4794. My email address is kimberly@ smits-law.com.

                                 5          On July 10,2020, I served the document described as follows: SEPARATE
                                       STATEMENT IN SUPPORT OF MOTION OF PLAINTIFF ANH THY SONG NGUYEN,
                                 6     TRUSTEE OF MOTHER NATURE TRUST, TO QUASH OR MODIFY DEPOSITION
                                       SUBPOENA OF DEFENDANT UNITED LENDER, LLC, FOR PRODUCTION OF
                                 7     BUSINESS RECORDS RE APEX ESCROW, INC.; AND REQUEST FOR SANCTIONS on
                                       interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
                                 8     addressed as set forth below:

                                 9
                                             Megan E. Zucaro                                     John B. Spear
                               10            4501 W. Chatmel Islands Blvd., #94                  4959 Palo Verde Street, Suite 205C
                                             Oxnard, CA 93035-3970                               Montclair, CA 91763
                               11
                                             Email: m@megazee.com                                Email: johnbspear@gmail.com
                               12
                                        Defendant, Cross-defendant, and Cross-                   Defendant and Cross-defendant
                               13       complainant in pro per

                               14
                                             Helping Others International, LLC                  Western Fidelity Associates, LLC,
                                             c/o Megan E . Zucaro                               dba Western Fidelity Trustees
                               15            4501 W. Channel Islands Blvd., #94                 1222 Crenshaw Boulevard, Suite " B"
                                             Oxnard, CA 93035-3970                              Torrance, CA 90501
                               16
                                             Email: m @megazee.com                               Email: wftrustees@cs.com
                               17
                                             Defendant and Cross-defendant                       Defendant
                               18

                               19            Robert Schachter                                    Lori E. Eropkin
                                             Hitchcock, Bowman & Schachter                       Levinson Arshonsky & Kurtz, LLP
                               20            Suite 1030 Del Amo Financial Center                 15303 Ventura Blvd., Suite 1650
                                             21515 Hawthorne Boulevard                           Sherman Oaks, CA 91403
                               21            Torrance, CA 90503-6579
                                                                                                 Telephone: (818) 382-3434
                               22            Telephone: (31 0) 540-2202                          E-mail: leropkin@ laklawyers.com
                                             E-mail: rs@ rschachterlaw.com
                               23
                                        Attorneys for Defendant Western Fidelity            Attorneys for Defendant American Financial
                               24       Associates, LLC, dba Western Fidelity               Center, Inc.
                                        Trustees
                               25

                               26

                               27

                               28
LAw0~1'l CES or AsnREW A . S~1rrs
        36 E.~ecuti\'c Pa rk
            Suite 160
  Jr.;llC. C"lifOnll:l 926 1-l 479-'
                                                                                        1
   Telephone: (9-19} 833·102~
  EnL1il: asmit~fl smits·law.com                                               1764
                                                                               PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 177 of 429


                                             Maurice Wainer                                     Lawrence C. Meyerson
                                             Snipper Wainer & Markoff                           A Professional Law Corporation
                                  2          232 North Canon Drive                              5521 Mission Road, Suite 399
                                             Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                  3
                                             Telephone: (310) 550-5770                          Telephone: (310) 827-3344
                                 4           Email: mrwainer@swmfinn.com                        Email: lcm@lcmplc.com
                                  5     Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                        complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                  6     Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                        Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                  7

                                  8          Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                             Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                 9           444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                             Los Angeles, CA 90071                              4501 W. Chmmel Island Blvd., #94
                              10                                                                Oxnard, CA 90305
                                             Telephone: (213) 225-6000
                                             Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                              11                     ajain@mdjalaw.com
                                                                                                Defendant
                              12        Attorneys for defendant United Lender, LLC
                              13

                              14                [ X ] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                       the electronic service addresses listed above. I did not receive, within a reasonable time after the
                              15       transmission, any electronic message or other indication that the transmission was unsuccessful.
                              16               [X] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                       by placing the true copies in separate envelopes for each addressee listed below with the name and
                              17       address of the person served shown on the envelope and by sealing the envelope and placing it for
                                       collection and delivery with delivery fees paid or provided for in accordance with ordinary business
                              18       practices.
                              19        Larry Perez                                        Custodian of Records
                                        Ace Attorney Service, Inc.                         Apex Escrow, Inc.
                              20        811 Wilshire Boulevard, Suite 900                  15440 Beach Boulevard, Suite 131
                                        Los Angeles, CA 90017                              Westminster, CA 90017
                              21
                                        Deposition Officer                                 Witness
                              22
                                              Executed on July 10, 2020 at Irvine, California. I declare under penalty of perjury under the
                              23       laws of the State of California that the above is true and correct.


                                                                                             ~~J_.-)
                              24

                              25
                                             KIMBERLY RICHARDSON

                              26

                              27

                              28
L~\wOttK·u oF A:-:o~~.a:w A. s,.arrs
         36 Executive Park
               Suite 160
   !n i ne. C:tlifomi:t 926 J.I479.l                                                   2
    Telephone. (9.f9) ~UJ-IOlS
  Email::asmitSIISIIlils-law.com                                               1765
                                                                               PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 178 of 429




                     EXHIBIT 155
                                   1766
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                           Desc
                                           Exhibit 124-171 & POS Page 179 of 429


                          1       Andrew A. Smits (State Bar No. 146659)
                                  Law Offices of Andrew A. Smits
                          2       36 Executive Park, Suite 160
                                  Irvine, California 92614-4794
                          3       Telephone: (949) 833-1025
                                  Email:       asmits@smits-law.com
                          4
                                  Attorney for Plaintiff Anh Thy Song Nguyen,
                          5       Trustee of Mother Nature Trust

                          6

                          7

                          8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

                          9                   FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                        10

                        11 ANH THY SONG NGUYEN, TRUSTEE OF                                Case No.: 30-2020-01124778-CU-FR-CJC
                            MOTHER NATURE TRUST,
                        12                                                                Assigned: Judge Walter Schwarm
                                                       Plaintiff,                                   Dept.: C19
                        13
                                         vs.
                        14                                                                [PROPOSED] ORDER ON MOTION OF
                            UNITED LENDER, LLC, a Nevada limited                          PLAINTIFF ANH THY SONG NGUYEN,
                        15 liability company; SHAWN AHDOOT, an                            TRUSTEE OF MOTHER NATURE
                            individual; ALBERT A. AHDOOT, an                              TRUST, TO QUASH OR MODIFY
                        16 individual; MEGAN E. ZUCARO, an                                DEPOSITION SUBPOENA OF
                            individual; HELPING OTHERS                                    DEFENDANT UNITED LENDER, LLC,
                        17 INTERNATIONAL, LLC, a Delaware                                 FOR PRODUCTION OF BUSINESS
                            limited liability company; WESTERN                            RECORDS RE APEX ESCROW, INC.;
                        18 FIDELITY ASSOCIATES, LLC, a California                         AND REQUEST FOR SANCTIONS
                            limited liability company, dba WESTERN
                            FIDELITY TRUSTEES; JOHN B. SPEAR,
                        19 an individual; AMERICAN FINANCIAL
                            CENTER, INC., a California corporation; all                   DATE: November 24, 2020
                        20 other persons unknown, claiming any legal or                   TIME: 1:30 p.m.
                            equitable right, title, estate, lien, or interest in          DEPT.: C19
                        21 the property described in the complaint
                            adverse to Plaintiff’s title, or any cloud upon               RESERVATION NUMBER: 73335194
                        22 Plaintiff’s title thereto; and DOES 1 through
                            100, inclusive,
                        23                           Defendants.                          Complaint filed: January 15, 2020
                           ______________________________________                         Trial date:      Not set
                        24

                        25 AND RELATED CROSS-ACTION.

                        26
                        27               The motion of plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust

                        28
                                                                                                                                                     1
LAW OFFICES OF ANDREW A. SMITS
        36 Executive Park
                                  _____________________________________________________________________________________________________________________
            Suite 160             ORDER ON MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST,
                                     TO QUASH OR MODIFY DEPOSITION1767
  Irvine, California 92614-4794
   Telephone: (949) 833-1025
  Email: asmits@smits-law.com
                                                                    SUBPOENA OF DEFENDANT UNITED LENDER, LLC, FOR
                                    PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.; AND REQUEST FOR SANCTIONS
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                           Desc
                                           Exhibit 124-171 & POS Page 180 of 429


                          1       (“Plaintiff”), to quash or modify the deposition subpoena of defendant United Lender, LLC, for

                          2       production of business records to Apex Escrow Inc.; and request for sanctions came on for hearing

                          3       on November 24, 2020 at 1:30 p.m., in Department C19 of the above-entitled court, the Honorable

                          4       Walter Schwarm, judge presiding. Plaintiff appeared by and through her attorney of record,

                          5       Andrew A. Smits. Defendants United Lender, LLC, appeared by and through its attorneys of

                          6       record Lawrence C. Meyerson, Snipper Wainer & Markoff, by Maurice Wainer, and Meylan

                          7       Davitt Jain Arevian & Kim, LLP, by Anita Jain. Shawn Ahdoot and Albert A. Ahdoot appeared

                          8       by and through their attorneys of record, Lawrence C. Meyerson, and Snipper Wainer & Markoff,

                          9       by Maurice Wainer. There were no other appearances.

                        10                 After consideration of all the papers submitted in support of and in opposition to the

                        11        motion, and having heard the argument of attorneys for the parties, and on proof to the satisfaction

                        12        of the Court that Plaintiff’s motion is justified and ought to be granted, the Court finds, adjudges

                        13        and orders as follows:

                        14                 IT IS ORDERED that Plaintiff’s motion is granted, and the deposition subpoena for

                        15        production of business records dated June 22, 2020 and issued to Apex Escrow, Inc., is quashed.

                        16                 IT IS FURTHER ORDERED that defendant United Lender, LLC, shall pay sanctions in

                        17        the amount of $1,985.00 to Plaintiff, and that Defendant shall deliver the sanctions payment to

                        18        Plaintiff’s attorney of record within 10 calendar days of the date of entry of this Order.

                        19
                        20        Dated:                                              ______________________________________
                                                                                      Walter Schwarm
                        21                                                            Judge of the Superior Court, County of Orange
                        22

                        23

                        24

                        25

                        26
                        27

                        28
                                                                                                                                                     2
LAW OFFICES OF ANDREW A. SMITS
        36 Executive Park
                                  _____________________________________________________________________________________________________________________
            Suite 160             ORDER ON MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST,
                                     TO QUASH OR MODIFY DEPOSITION1768
  Irvine, California 92614-4794
   Telephone: (949) 833-1025
  Email: asmits@smits-law.com
                                                                    SUBPOENA OF DEFENDANT UNITED LENDER, LLC, FOR
                                    PRODUCTION OF BUSINESS RECORDS RE APEX ESCROW, INC.; AND REQUEST FOR SANCTIONS
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                           Desc
                                           Exhibit 124-171 & POS Page 181 of 429


                          1                                          PROOF OF SERVICE
                                                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                          2
                                         I am employed in the County of Orange, State of California. I am over the age of 18 and
                          3       not a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine,
                                  California 92614-4794. My email address is kimberly@smits-law.com.
                          4
                                          On July 10, 2020, I served the document described as follows: [PROPOSED] ORDER
                          5       ON MOTION OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                  NATURE TRUST, TO QUASH OR MODIFY DEPOSITION SUBPOENA OF
                          6       DEFENDANT UNITED LENDER, LLC, FOR PRODUCTION OF BUSINESS RECORDS
                                  RE APEX ESCROW, INC.; AND REQUEST FOR SANCTIONS on interested parties in this
                          7       action by placing a true copy thereof enclosed in a sealed envelope addressed as set forth below:

                          8
                                      Megan E. Zucaro                                             John B. Spear
                          9           4501 W. Channel Islands Blvd., #94                          4959 Palo Verde Street, Suite 205C
                                      Oxnard, CA 93035-3970                                       Montclair, CA 91763
                        10
                                      Email: m@megazee.com                                        Email: johnbspear@gmail.com
                        11
                                  Defendant, Cross-defendant, and Cross-                          Defendant and Cross-defendant
                        12        complainant in pro per

                        13            Helping Others International, LLC                           Western Fidelity Associates, LLC,
                                      c/o Megan E. Zucaro                                         dba Western Fidelity Trustees
                        14            4501 W. Channel Islands Blvd., #94                          1222 Crenshaw Boulevard, Suite “B”
                                      Oxnard, CA 93035-3970                                       Torrance, CA 90501
                        15
                                      Email: m@megazee.com                                        Email: wftrustees@cs.com
                        16
                                      Defendant and Cross-defendant                               Defendant
                        17

                        18            Robert Schachter                                            Lori E. Eropkin
                                      Hitchcock, Bowman & Schachter                               Levinson Arshonsky & Kurtz, LLP
                        19            Suite 1030 Del Amo Financial Center                         15303 Ventura Blvd., Suite 1650
                                      21515 Hawthorne Boulevard                                   Sherman Oaks, CA 91403
                        20            Torrance, CA 90503-6579
                                                                                                  Telephone: (818) 382-3434
                        21            Telephone: (310) 540-2202                                   E-mail: leropkin@laklawyers.com
                                      E-mail: rs@rschachterlaw.com
                        22
                                  Attorneys for Defendant Western Fidelity                  Attorneys for Defendant American Financial
                        23        Associates, LLC, dba Western Fidelity                     Center, Inc.
                                  Trustees
                        24

                        25

                        26
                        27

                        28
LAW OFFICES OF ANDREW A. SMITS
        36 Executive Park
            Suite 160
                                                                                                                                                     1
                                                                                1769
  Irvine, California 92614-4794
   Telephone: (949) 833-1025        ___________________________________________________________________________________________________________________
  Email: asmits@smits-law.com
                                                                                PROOF OF SERVICE
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                           Desc
                                           Exhibit 124-171 & POS Page 182 of 429


                          1            Maurice Wainer                                             Lawrence C. Meyerson
                                       Snipper Wainer & Markoff                                   A Professional Law Corporation
                          2            232 North Canon Drive                                      5521 Mission Road, Suite 399
                                       Beverly Hills, CA 90210-5302                               Bonsall, CA 92003
                          3
                                       Telephone: (310) 550-5770                                   Telephone: (310) 827-3344
                          4            Email: mrwainer@swmfirm.com                                 Email: lcm@lcmplc.com

                          5       Attorneys for Defendant and Cross-                        Attorney for Defendant and Cross-
                                  complainant United Lender, LLC, a Nevada                  complainant United Lender, LLC, a Nevada
                          6       Limited Liability Company, and Defendants                 Limited Liability Company, and Defendants
                                  Shawn Ahdoot and Albert A. Ahdoot                         Shawn Ahdoot and Albert A. Ahdoot
                          7
                                       Vincent J. Davitt and Anita Jain                           Ascension Recovery, Inc.,
                          8            Meylan Davitt Jain Arevian & Kim LLP                       dba Restored Life Recovery
                                       444 S. Flower Street, Suite 1850                           c/o Megan E. Zucaro
                          9            Los Angeles, CA 90071                                      4501 W. Channel Island Blvd., #94
                                                                                                  Oxnard, CA 90305
                        10             Telephone: (213) 225-6000
                                       Email: vdavitt@mdjalaw.com                                 Email: m@megazee.com
                                               ajain@mdjalaw.com
                        11                                                                        Defendant
                                  Attorneys for defendant United Lender, LLC
                        12

                        13               [ ] (By U.S. Mail) I am “readily familiar” with the firm’s practice of collection and
                                  processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                        14        Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                  course of business. I am aware that on motion of the party served, service is presumed invalid if
                        15        postal cancellation date or postage meter date is more than one day after date of deposit for
                                  mailing in affidavit.
                        16
                                          [ X ] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                        17        the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                  transmission, any electronic message or other indication that the transmission was unsuccessful.
                        18
                                         [ X ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed
                        19        above, by placing the true copies in separate envelopes for each addressee listed below with the
                                  name and address of the person served shown on the envelope and by sealing the envelope and
                        20        placing it for collection and delivery with delivery fees paid or provided for in accordance with
                                  ordinary business practices.
                        21
                                  Larry Perez                                               Custodian of Records
                        22        Ace Attorney Service, Inc.                                Apex Escrow, Inc.
                                  811 Wilshire Boulevard, Suite 900                         15440 Beach Boulevard, Suite 131
                        23        Los Angeles, CA 90017                                     Westminster, CA 90017
                        24        Deposition Officer                                        Witness
                        25               Executed on July 10, 2020 at Irvine, California. I declare under penalty of perjury under
                                  the laws of the State of California that the above is true and correct.
                        26
                        27             KIMBERLY RICHARDSON
                        28
LAW OFFICES OF ANDREW A. SMITS
        36 Executive Park
            Suite 160
                                                                                                                                                     2
                                                                                1770
  Irvine, California 92614-4794
   Telephone: (949) 833-1025        ___________________________________________________________________________________________________________________
  Email: asmits@smits-law.com
                                                                                PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 183 of 429




                  EXHIBIT 156
                                   1771
                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                              Desc
                                     Exhibit 124-171 & POS Page 184 of 429
                                      SUPERIOR COURT OF CALIFORNIA
                                                                   COUNTY OF ORANGE




    Superior Court of California, County of Orange

   700 W. Civic Center Drive
   Santa Ana, CA 92702


                                                                                                                 E-Filing Transaction #: 2922478
                                                                   PAYMENT RECEIPT
                                                                                                                                   Receipt #: 12577832
 Clerk ID: j2aguilar                  Transaction No: 12751453                    Transaction Date: 07/13/2020         Transaction Time: 08:11:21 AM

                                                                                                   Fee              Balance             Amount             Remaining
 Case Number                     Fee Type                                               Qty                                              Paid               Balance
                                                                                                 Amount$             Due

30-2020-01124778-CU-FR-CJC       36 - Motion or other (not 1st) paper requiring          1            $60.00             $60.00             $60.00                 $0.00
                                 a hearing

                                                                                                                     Sales Tax:              $0.00
                                                                                                                                                   Total
                                                                                                                         Total:             $60.00 Rem.
                                                                                                                                                   Bal:
      E-Filing : - AmericanLegalNet




                                                                                                                       E-Filing:            $60.00




                                                                                                       Total Amount Tendered:               $60.00


                                                                                                                  Change Due:                $0.00




                                                                                                                      Balance:               $0.00




                       A $45 fee may be charged for each returned check, electronic funds transfer or credit card payment.

                                                                                    COPY




                                                                              1772                                                                       Page: 1
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 185 of 429




                     EXHIBIT 157
                                   1773
     Case  1:20-ap-01070-VK
         Electronically              DocCourt
                        Filed by Superior  1-5 of Filed  07/17/20
                                                  California, County ofEntered  07/17/20 12:25:43
                                                                        Orange, 07/14/2020 11:10:00 AM.Desc
30-2020-01124778-CU-FR-CJC -Exhibit
         
                                          124-171
                                  ROA # 222  - DAVID &H.
                                                       POS      PageClerk
                                                         YAMASAKI,     186 of
                                                                            ofthe
                                                                               429Court By e Clerk, Deputy Clerk.




     1   Megan Zucaro
         4501 W. Channel Island Blvd. #94
     2   Oxnard, CA 90305
     3   Telephone: (424) 288-1364
         Email: m@megazee.com
     4
     5
     6
     7
     8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
     9                        COUNTY OF ORANGE—CENTRAL JUSTICE CENTER
   10
   11    ANH THY SONG NGUYEN, TRUSTEE                         CASE NO.: 30-2020-01124778-CU-FR-CJC
         OF MOTHER NATURE TRUS,
   12                                                         CASE ASSIGNED FOR ALL PURPOSES TO THE
                          Plaintiff,                          HON. WALTER SCHWARM, DEPT. C19
   13               v.
   14
         UNITED LENDER, LLC, a Nevada limited                 DEFENDANT MEGAN E. ZUCARO’S
   15    liability company; SHAWN AHDOOT, an                  OPPOSITION TO DEFENDANT UNITED
         individual; ALBERT A. AHDOOT, an                     LENDER, LLC’S MOTION TO APPOINT
   16    individual; MEGAN E. ZUCARO, an                      RECEIVER
         individual;      HELPING         OTHERS
   17    INTERNATIONAL, LLC, a Delaware                       [Filed Concurrently with: Defendant Megan
   18    limited liability company; WESTERN
                                                              E. Zucaro’s Declaration In Support Of The
         FIDELITY       ASSOCIATES,      LLC,    a
         California limited liability company, dba            Opposition To Defendant United Lender,
   19
         WESTERN FIDELITY TRUSTEES; JOHN                      LLC’s Motion To Appoint Receiver]
   20    B. SPEAR, an individual; AMERICAN
         FINANCIAL CENTER, INC. a California                  Date:         July 28, 2020
   21    corporation; and DOES 1 through 100,                 Time:         9:00 am
         inclusive,                                           Dept.:        C19
   22
   23                      Defendants.

   24
                AND ALL RELATED CROSS-CLAIMS.
   25
   26               Defendant / Cross-Complainant MEGAN E. ZUCARO hereby submits her
   27    Memorandum of Points and Authorities in opposition to Defendant UNITED LENDER, LLC’s
   28    Motion to Appoint Receiver.

                                                             1
                                       OPPOSITION TO MOTION TO APPOINT RECEIVER

                                                      1774
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
     
                     Exhibit 124-171 & POS Page 187 of 429



 1                            MEMORANDUM OF POINTS AND AUTHORITIES
 2          I.          INTRODUCTION:
 3                 Defendant/Cross-Complainant MEGAN E. ZUCARO (“Zucaro”) opposes the Motion to
 4   Appoint Receiver filed by Defendant UNITED LENDER, LLC. Her Opposition is based on the
 5   following grounds:
 6                 1.     Defendant Zucaro filed for Chapter 11 bankruptcy, which puts an automatic stay
 7   which provides a period of time in which all judgments, collection activities, foreclosures, and
 8   repossessions of property are suspended and may not be pursued by the creditors on any debt or
 9   claim that arose before the filing of the bankruptcy petition.
10                 2.     UNITED LENDER, LLC has not shown that there is no other remedy, less
11   severe in its results, which will adequately protect its rights in the property.
12          II.         STATEMENT OF FACTS:
13                 This matter arises from a real estate transaction in which Defendant Zucaro purchased
14   the property located at 6475 Marigayle Circle, Huntington Beach, CA 92648 (hereinafter
15   “Subject Property”) from Plaintiff Anh Thy Song Nguyen. The majority of the mortgage for the
16   Subject Property was held by Defendant UNITED LENDER, LLC.
17                 Through the various fraudulent actions undertaken by Plaintiff and the Cross-Defendants
18   which were described in Defendant Zucaro’s proposed Cross-Complaint, Defendant Zucaro was
19   unable to make timely payments on the mortgage. While she initially recovered and satisfied
20   her payments in July of 2019 she soon fell behind again despite diligent efforts to continue
21   making payments.
22                 As a result of the circumstances that Defendant Zucaro has found herself in, she was
23   forced to file for Chapter 11 Bankruptcy on June 8, 2020. As a result, there is an automatic stay
24   on all pending matters until the bankruptcy and reorganization of debts is settled.
25          III.        LEGAL STANDARD:
26                 The power to appoint a receiver is a “drastic, harsh and dangerous one” and “ought
27   never to be made except in cases of necessity upon a clear showing that [an] emergency exists.”
28   Tcherepnin v. Franz, 277 F. Supp. 472, 474 (N.D. Ill. 1966) (citing Connolly v. Gishwiller, 162

                                                          2
                                    OPPOSITION TO MOTION TO APPOINT RECEIVER

                                                    1775
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
     
                     Exhibit 124-171 & POS Page 188 of 429



 1   F.2d 428, 435 (7th Cir. 1947)); 12 Wright & Miller, Federal Practice and Procedure § 2983
 2   (2007) (appointment of a receiver should be granted “only in cases of clear necessity to protect
 3   plaintiff’s interests in the property.”)
 4                A motion for the appointment of a receiver prior to a determination of the dispute on the
 5   merits should be granted “only under the extremist of circumstances.” Kolb Coal Co. v. Sauter,
 6   295 F. 690, 690 (7th Cir. 1924); Tcherepnin, 277 F. Supp. at 474 (N.D. Ill. 1966)
 7                In the instant matter, Defendant UNITED LENDER, LLC’s interest in the property can
 8   be preserved via less extreme measures. As such, there is no emergency or any extreme set of
 9   circumstances to warrant such action. The Motion to Appoint a Receiver can and properly
10   should be DENIED.
11          IV.         ARGUMENT:
12                 A.    The Subject Property Cannot be Placed in Receivership Because it is no
13          Longer under the Jurisdiction of the State Courts.
14                Under the Bankruptcy Code (Title 11 USC), a bankruptcy petition, once filed,
15   automatically stays any action involving the bankrupt debtor or its property. See 11 USC §362.
16   Barring entry of an order granting relief from the automatic stay, the filing of a bankruptcy
17   petition that involves property of the receivership estate automatically divests the state court of
18   jurisdiction in the receivership proceeding.
19                28 U.S.C. section 1334 states in relevant part that, "(a) Except as provided in subsection
20   (b) of this section, the district courts shall have original and exclusive jurisdiction of all cases
21   under title 11," and that the district court in which a case under chapter 11 is commenced "shall
22   have exclusive jurisdiction . . . of all the property, wherever located, of the debtor as of the
23   commencement of such case, and of property of the estate." (Italics added.) Indeed, it has been
24   further confirmed that “bankruptcy courts have exclusive jurisdiction over bankruptcy cases and
25   "all matters connected with the bankruptcy estate." See In re Gruntz, 202 F.3d 1074, 1081-82
26   (9th Cir. 2000).
27   ////
28   ////

                                                          3
                                    OPPOSITION TO MOTION TO APPOINT RECEIVER

                                                    1776
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
     
                     Exhibit 124-171 & POS Page 189 of 429



 1             Defendant Zucaro was forced to file for Chapter 11 bankruptcy on June 8, 2020 (See
 2   Exhibit “A” to Zucaro Declaration). As such, an automatic stay has been enacted and the
 3   Subject Property cannot be passed into the possession of a Receiver.
 4             For this reason alone, this Motion to Appoint a Receiver must be DENIED, as the
 5   Subject Property is now a part of the bankruptcy estate and cannot be passed into the State
 6   Court’s jurisdiction.
 7              B.    Defendant UNITED LENDER LLC has not Shown that the Appointment is
 8          Necessary under C.C.P. § 564(b)(2).
 9             A receiver may be appointed only as permitted by Code of Civil Procedure section 564.
10   (Barclay’s Bank of California v. Superior Court (1977) 69 Cal.App.3d 593, 597; Stock and
11   Bond Guarantee Co. v. Superior Court (1930) 108 Cal. App. 360, 362.)
12   Code of Civil Procedure section 564 states, in pertinent part:
13                    (a) A receiver may be appointed, in the manner provided in this
14                    chapter, by the court in which an action or proceeding is pending
                      in any case in which the court is empowered by law to appoint a
15                    receiver.
16                    (b) A receiver may be appointed by the court in which an action or
                      proceeding is pending, or by a judge thereof, in the following
17
                      cases:
18                    (2) In an action by a secured lender for the foreclosure of a deed
                      of trust or mortgage and sale of property upon which there is a
19
                      lien under a deed of trust or mortgage, where it appears that the
20                    property is in danger of being lost, removed, or materially injured,
                      or that the condition of the deed of trust or mortgage has not been
21                    performed, and that the property is probably insufficient to
22                    discharge the deed of trust or mortgage debt.

23             It is well-established that the appointment of a receiver largely rests in the sound
24   discretion of the court. However, the Court in Alhambra-Shumway Mines, Inc. v. Alhambra
25   Gold Mine, Inc. (1953) 116 Cal.App.2d 869, 873 ruled such power is not entirely uncontrolled
26   and must be exercised with due regard to the facts presented in each particular case.
27             The Alhambra court stated, “Because the remedy of receivership is so drastic in
28   character, ‘Ordinarily, if there is any other remedy, less severe in its results, which will

                                                      4
                                OPPOSITION TO MOTION TO APPOINT RECEIVER

                                                1777
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
     
                     Exhibit 124-171 & POS Page 190 of 429



 1   adequately protect the rights of the parties, a court should not take property out of the hands of
 2   its owners” (116 Cal.App.2d at p. 873, collecting cases). The Court in Jackson v. Jackson
 3   (1967) 253 Cal.App.2d 1026, 1040 held, “Generally, because of its drastic nature, receivership
 4   should not be resorted to unless other remedies are inadequate.”
 5             Clearly, receiverships are an extraordinary remedy that must only be used in
 6   extraordinary circumstances. In this matter, the Defendant UNITED LENDERS has not shown
 7   that such as action is necessary under subsection (b)(2) of the statute. The current value of the
 8   home is listed at $2,640,561 (See Exhibit “B” to the Zucaro Declaration).
 9             Therefore, these facts being as they are, the final element of section (b)(2) that the
10   property value is insufficient to discharge the debt has not been met. Defendant claims that the
11   property is being depreciated in value due to the use of the property as a sober living facility,
12   however, has provided no proof of such activities. The photographs cited by Shawn Adhoot
13   were not attached to his declaration as claimed.
14              C.     Defendant UNITED LENDER LLC has not Shown that the Appointment is
15          Necessary under C.C.P. § 564(b)(11).
16             While CCP 564 (b)(11) does provide for the appointment of a receiver for an
17   Assignment of Rents Provision of a Deed of Trust, there is no need for such a receiver in this
18   matter. By the Defendant’s own motion, they claim that the tenants of the property are patients
19   of an illegally operated sober living facility, and as such, would be forced to vacate the home
20   and no rent would be collected.
21             It is clear that an Injunction order forcing the removal of all tenants of the home would
22   be sufficient to protect the rights of Defendant UNITED LENDER, and as such, a receiver is
23   unnecessary as “a receiver should not be appointed where the desired result can be obtained by
24   less stringent means calculated to protect the rights of all parties.” See Dabney Oil Co. v.
25   Providence Oil Co., 22 Cal. App. 233, 239 (Cal. Ct. App. 1913).
26   ////
27   ////
28   ////

                                                        5
                                OPPOSITION TO MOTION TO APPOINT RECEIVER

                                                 1778
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
     
                     Exhibit 124-171 & POS Page 191 of 429



 1                D.     Defendant UNITED LENDER LLC has not Shown that the Appointment is
 2          Necessary under C.C.P. § 564(b)(12).
 3               While Defendant UNITED LENDER claims under section (b)(12) of the code that it is
 4   entitled to the appointment of a receiver, this is not what case law indicates. Indeed, the case
 5   law cited by the Defendant states that “We therefore hold it to be the law of California that
 6   although a trust deed's recital that upon default the beneficiary shall be entitled to the
 7   appointment of a receiver is not binding upon the courts, such a recital nevertheless has some
 8   evidentiary weight.” See Barclays Bank of California v. Superior Court, 69 Cal.App.3d 593,
 9   602 (Cal. Ct. App. 1977).
10               Further, the Court in Turner v. Superior Court, 72 Cal.App.3d 804, 811 (Cal. Ct. App.
11   1977) determined, “[A]lthough couched in terms of specific performance of a contractual
12   provision, jurisdiction of the court to appoint a receiver under such circumstances is not derived
13   from an agreement between the parties but rather from the omnibus statutory provision
14   contained in subdivision 7 of section 564.”
15               As such, Defendant UNITED LENDER must show why such a receivership is
16   necessary. The Defendant has failed to do so. The current value of the home will cover the costs
17   needed to cover the debt of UNITED LENDER’s Deed of Trust, and no rents should be
18   collected if, as UNITED LENDER admits in its own Motion, the current tenants are not legal
19   tenants that should be evicted.
20          V.         CONCLUSION:
21               For all the above, Defendant MEGAN E. ZUCARO respectfully requests that this Court
22   DENY the Defendant UNITED LENDER, LLC’s Motion to Appoint Receiver.
23
     DATED: July 14, 2020                    Respectfully Submitted,
24
25
26                                           By: ___________________________________
                                                  Megan E. Zucaro, Defendant/Cross-Complainant,
27                                                In Pro Per
28

                                                       6
                                  OPPOSITION TO MOTION TO APPOINT RECEIVER

                                                 1779
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
     
                     Exhibit 124-171 & POS Page 192 of 429



 1   Megan Zucaro
     4501 W. Channel Island Blvd. #94
 2   Oxnard, CA 90305
 3   Telephone: (424) 288-1364
     Email: m@megazee.com
 4
 5
 6
 7
 8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9                        COUNTY OF ORANGE—CENTRAL JUSTICE CENTER
10
                                                    CASE NO.: 30-2020-01124778-CU-FR-CJC
11   ANH THY SONG NGUYEN, TRUSTEE
     OF MOTHER NATURE TRUS,                         CASE ASSIGNED FOR ALL PURPOSES TO THE
12                                                  HON. WALTER SCHWARM, DEPT. C19
13                    Plaintiff,
                v.
14                                                  DEFENDANT MEGAN E. ZUCARO’S
     UNITED LENDER, LLC, a Nevada limited           DECLARATION IN SUPPORT OF THE
15   liability company; SHAWN AHDOOT, an            OPPOSITION TO DEFENDANT UNITED
     individual; ALBERT A. AHDOOT, an               LENDER, LLC’S MOTION TO APPOINT
16
     individual; MEGAN E. ZUCARO, an                RECEIVER
17   individual;      HELPING         OTHERS
     INTERNATIONAL, LLC, a Delaware                 [Filed Concurrently with: Defendant Megan
18                                                  E. Zucaro’s Opposition To Defendant United
     limited liability company; WESTERN
     FIDELITY       ASSOCIATES,      LLC,    a      Lender, LLC’s Motion To Appoint Receiver]
19
     California limited liability company, dba
20   WESTERN FIDELITY TRUSTEES; JOHN                Date:      July 28, 2020
     B. SPEAR, an individual; AMERICAN              Time:      9:00 A.M.
21                                                  Dept.:     C19
     FINANCIAL CENTER, INC. a California
22   corporation; and DOES 1 through 100,
     inclusive,
23
                       Defendants.
24
25          AND ALL RELATED CROSS-CLAIMS.
26
27
28
                                                 1
               DECLARATION OF MEGAN ZUCARO IN OPPOSITION TO MOTION TO APPOINT RECEIVER


                                             1780
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
     
                     Exhibit 124-171 & POS Page 193 of 429



 1                             DECLARATION OF MEGAN E. ZUCARO
 2   I, Megan E. Zucaro do declare as follows:
 3          1.   I am the Defendant here and I am self represented in this matter.
 4          2.   I have personal firsthand knowledge of the facts set forth herein and if called as a
 5   witness I could and would testify competently to the truth of the facts set forth in this
 6   declaration.
 7          3.   I purchased the property located at 6475 Marigayle Circle, Huntington Beach, CA
 8   92648 from the Plaintiff as a business venture as it was operating as a successful sober living
 9   facility.
10          4.   However, soon after the purchase, the Plaintiff, and the various cross-defendants
11   began taking actions that severely affected the efficacy of the business. These actions are fully
12   described in my Cross-Complaint, but included, but are not limited to: intercepting insurance
13   checks, forwarding mail to their own possession, refusing to transfer the company bank account,
14   and cancelling the company licensing.
15          5.   As a result of these actions, I had trouble making timely mortgage payments on the
16   property. While I did recover from the initial default in July 2019, I quickly fell behind again
17   and the property went into foreclosure.
18          6.   I have attempted several ways to receive additional funding to cover the payments,
19   but have been unsuccessful. As a result, I was forced to file for Chapter 11 bankruptcy on June
20   8, 2020 (See Exhibit “A” to this Declaration).
21          7.   I do not believe that a receiver in this matter is necessary, nor would it be required.
22   Indeed, such an expense would be a waste of resources as any remaining tenants at the property
23   will need to be evicted and as such no rents would be recoverable. Further, the home has a
24   current value of $2,640,561 (See Exhibit “B” to this Declaration), which would cover the
25   amount         sought   by     Defendant      United     in     the    event      of    a     sale.
26   ////
27   ////
28   ////
                                              2
            DECLARATION OF MEGAN ZUCARO IN OPPOSITION TO MOTION TO APPOINT RECEIVER


                                                1781
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
     
                     Exhibit 124-171 & POS Page 194 of 429



 1          8.   For these reasons, and the reasons outlined in the Memorandum of Points and
 2   Authorities for the Opposition to the Motion to Appoint a Receiver, I respectfully request that
 3   the Court DENY Defendant United Lender, LLC’s Motion.
 4
 5           I declare under penalty of perjury under the laws of the State of California that the
 6   foregoing is true and correct, and that this declaration was executed on July 14, 2020, at
 7   Oxnard, California.
 8
     Dated: July 14, 2020                        __________________________________
 9                                               Megan E. Zucaro, Declarant
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
            DECLARATION OF MEGAN ZUCARO IN OPPOSITION TO MOTION TO APPOINT RECEIVER


                                              1782
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
     
                     Exhibit 124-171 & POS Page 195 of 429



 1                                   PROOF OF SERVICE
                           STATE OF CALIFORNIA, COUNTY OF ORANGE
 2
 3           I am employed in the County of San Bernardino, State of California. I am over the age
     of 18 and am not a party to the within action. My business address is 11022 Lancelet Avenue,
 4   Apple Valley, CA 92308.
 5          On July 14, 2020, I served the within document(s) described as:
 6
     DEFENDANT MEGAN E. ZUCARO’S OPPOSITION TO DEFENDANT UNITED
 7   LENDER, LLC’S MOTION TO APPOINT RECEIVER; DEFENDANT MEGAN E.
     ZUCARO’S DECLARATION IN SUPPORT OF THE OPPOSITION TO DEFENDANT
 8
     UNITED LENDER, LLC’S MOTION TO APPOINT RECEIVER,
 9
     on the interested parties in this action by placing     the original,     a true copy thereof, in
10   sealed envelopes to be delivered, addressed as follows:
11
                                   SEE ATTACHED SERVICE LIST
12
            BY PERSONAL SERVICE: I caused said envelope(s), to be hand- delivered by
13          ________________________ on ____________ 2020, addressed as listed above.
14
            BY MAIL: I caused said envelope(s), with postage fully prepaid, to be placed in the
15          U.S. Mail at Apple Valley, California on the below date. I am readily familiar with the
            firm’s practice for collection and processing of mail. It is deposited with the U.S. Postal
16          Service on the same day in the ordinary course of business. I am aware that on motion
17          of the party served, service is presumed invalid if the postal cancellation date or postage
            meter date is more than one (1) day after the date of deposit for mailing set forth in this
18          affidavit, addressed as listed above.
19
20          I declare under penalty of perjury under the laws of the State of California that the
            foregoing is true and correct.
21
             Executed on the above date, at Apple Valley, California.
22
23
24           EMILY WILSON

25
26
27
28

                                                     1
                                            PROOF OF SERVICE

                                               1783
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
     
                     Exhibit 124-171 & POS Page 196 of 429



 1                                               SERVICE LIST:
 2
            Andrew A. Smits                                 Western Fidelity Associates, LLC,
 3          LAW OFFICE OF ANDREW A. SMITS                   dba Western Fidelity Trustees
 4          36 Executive Park, Suite 160                    1222 Crenshaw Boulevard, Suite "B"
            Irvine, CA 92614-4794                           Torrance, CA 90501
 5          Telephone: (949) 833-1025                       Email: wftrustees@cs.com
            Email: asmits@smits-law.com                     Defendant
 6          Attorney for Plaintiffs Anh Thy Song
 7          Nguyen, Trustee of Mother Nature Trust

 8          Robert Schachter                                Lori E. Eropkin
            HITCHCOCK, BOWMAN & SCHACHTER                   LEVINSON ARSHONSKY & KURTZ, LLP
 9
            Suite 1030 Del Amo Financial Center             15303 Ventura Blvd., Suite 1650
10          21515 Hawthorne Boulevard                       Sherman Oaks, CA 91403
            Torrance, CA 90503-6579                         Telephone: (818) 382-3434
11          Telephone: (31 0) 540-2202                      E-mail: leropkin@laklawyers.com
            E-mail: rs@rschachterlaw.com                    Attorneys for Defendant American Financial
12
            Attorneys for Defendant Western Fidelity        Center, Inc.
13          Associates, LLC, dba Western Fidelity
            Trustees
14
15          Maurice Wainer                                  Lawrence C. Meyerson
            SNIPPER WAINER & MARKOFF                        A PROFESSIONAL LAW CORPORATION
16          232 North Canon Drive                           5521 Mission Road, Suite 399
            Beverly Hills, CA 90210-5302                    Bonsall, CA 92003
17          Telephone: (31 0) 550-5770                      Telephone: (310) 827-3344
18          Email: mrwainer@swmfirm.com                     Email: lcm@lcmplc.com
            Attorneys for Defendant and Cross-              Attorney for Defendant and Cross-
19          Complainant                                     Complainant
            United Lender, LLC, a Nevada                    United Lender, LLC, a Nevada
20          Limited Liability Company, and Defendants       Limited Liability Company, and Defendants
21          Shawn Ahdoot and Albert A. Ahdoot               Shawn Ahdoot and Albert A. Ahdoot

22          Helping Others International, LLC               Vincent J. Davitt, Esq.
            c/o Megan E. Zucaro                             Anita Jain, Esq.
23
            4501 W. Channel Island Blvd., #94               MEYLAN DAVITT JAIN AREVIAN & KIM LLP
24          Oxnard, CA 90305                                444 South Flower Street, Suite 1850
            Email: m@megazee.com                            Los Angeles, California 90071
25          Defendant and Cross-defendant                   Telephone: (213) 225-6000
                                                            Email: vdavitt@mdjalaw.com
26
                                                            Email: ajain@mdjalaw.com
27                                                          Co-Counsel for United Lender, LLC

28

                                                        2
                                                PROOF OF SERVICE

                                                  1784
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 197 of 429




                  EXHIBIT 158
                                   1785
              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                  Exhibit 124-171 & POS Page 198 of 429
                                                                                        FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
 STREET ADDRESS: 700 W. Civic Center DRIVE
 MAILING ADDRESS: 700 W. Civic Center Drive
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center


  SHORT TITLE: Nguyen vs. United Lender, LLC

                                                                               CASE NUMBER:
                   NOTICE OF REJECTION OF ELECTRONIC FILING
                                                                               30-2020-01124778-CU-FR-CJC

        The electronic filing described by the summary data below was reviewed and rejected by the
        Superior Court of California, County of Orange
        E-Filing Summary Data
        Electronically Submitted By:           Megan Zucaro
        On Behalf of:
        Transaction Number:                    3913129
        Court received Date:                   06/11/2020
        Court received Time:                   03:29:00 PM
        Amount not to Exceed:
        Documents Electronically Filed
        Summons

        This electronic filing was rejected based on the following reason(s):
        Reject Reason 1: Other
                         Clerk's comments to submitter:
                         No cross complaint on file. Missing attorney information at bottom.

        E-Filing Service Provider Information
        Name:            OneLegal
        Email:           support@onelegal.com
        Contact Person: Customer Support
        Phone:          8009388815




07/14/2020                                         E-FILING REJECTION NOTICE                                   Page: 1

                                                             1786
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 199 of 429




                     EXHIBIT 159
                                   1787
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                           Exhibit 124-171 & POS Page 200 of 429


                                        1   Lori E. Eropkin, Esq. [SBN 253048]
                                            LEVINSON ARSHONSKY & KURTZ, LLP
                                        2   15303 Ventura Blvd., Suite 1650
                                            Sherman Oaks, CA 91403
                                        3   Telephone: (818) 382-3434
                                            Facsimile: (818) 382-3433
                                        4   E-Mail:     leropkin@laklawyers.com
                                            Attorneys for Defendant American Financial Center, Inc.
                                        5

                                        6

                                        7

                                        8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                        9                  FOR THE COUNTY OF ORANGE – CENTRAL JUSTICE CENTER

                                       10   ANH THY SONG NGUYEN, TRUSTEE OF                       CASE NO. 30-2020-01124778-CU-FR-CJC
                                            MOTHER NATURE TRUST,
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11                                                         Hon. Walter Schwarm, Judge Assigned for
                                                           Plaintiff,                             All Purposes, Department C19
                                       12
                                                   vs.                                            DEFENDANT AMERICAN FINANCIAL
                                       13                                                         CENTER, INC.’S RESPONSE TO MOTION
                                            UNITED LENDER, LLC, a Nevada limited                  OF PLAINTIFF ANH THY SONG
                                       14   liability company; SHAWN AHDOOT, an                   NGUYEN, TRUSTEE OF MOTION
                                            individual; ALBERT A. AHDOOT, an                      NATURE TRUST, TO QUASH OR MODIFY
                                       15   individual; MEGAN E. ZUCARO, an individual;           SUBPOENA OF DEFENDANT UNITED
                                            HELPING OTHERS INTERNATIONAL, LLC,                    LENDER, LLC, FOR PRODUCTION OF
                                       16   a Delaware limited liability company;                 RECORDS RE APEX ESCROW, INC.
                                            WESTERN FIDELITY ASSOCIATES, LLC, a
                                       17   California limited liability company, dba             DATE: November 24, 2020
                                            WESTERN FIDELITY TRUSTEES; JOHN B.                    TIME: 1:30 p.m.
                                       18   SPEAR, an individual; AMERICAN                        DEPT: C19
                                            FINANCIAL CENTER, INC., a California
                                       19   corporation; and DOES 1 through 100, inclusive,
                                                                                                  RES. NO.: 73335194
                                       20                  Defendants.
                                                                                                  Action filed: 01/15/2020
                                       21                                                         Trial date: 08/27/2021

                                       22   TO THE ABOVE-ENTITLED COURT, AND TO ALL PARTIES IN THE ABOVE-ENTITLED
                                       23   ACTION, AND THEIR ATTORNEYS OF RECORD:
                                       24          Defendant American Financial Center, Inc. (“AFCI”) hereby responds to Plaintiff Nguyen’s
                                       25   Motion to Quash or Modify Subpoena of Defendant United Lender, LLC (“Motion”). Plaintiff uses
                                       26   this Motion to recklessly smear AFCI with allegations of criminal conduct and fraud. Plaintiff has
                                       27   stated no cause of action in this matter against AFCI. AFCI should be dismissed from this action,
                                       28   with prejudice. AFCI reserves all rights under Code of Civil Procedure section 128.7.

2968-0021020320                                                                               1
                                                                                1788 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                             AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                  SUBPOENA
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                           Exhibit 124-171 & POS Page 201 of 429


                                        1          A.      The subpoena pursues fundamental questions about the challenged real estate
                                        2                  sale that deserve a response.
                                        3          This is an action for wrongful foreclosure and cancellation of instruments. It concerns the
                                        4   real property commonly known as 6475 Marigayle Circle, Huntington Beach, California (the
                                        5   “Subject Property”). Plaintiff seeks to set aside its May 2019 sale of the Subject Property to Helping
                                        6   Others International, LLC (“Helping Others”). In that sale, Plaintiff received a portion of the sale
                                        7   price by purchase money loan extended by United Lender, LLC (“United Lender”) and secured by a
                                        8   first deed of trust against the Subject Property, and then by carryback loan, secured by a second deed
                                        9   of trust issued in favor of Plaintiff against the Subject Property at the closing of the sale. Months
                                       10   after the May 2019 sale transaction, AFCI received a third deed of trust against the Subject Property.
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11   AFCI’s third deed of trust concerned a $75,000 business loan, and it was recorded in subordinate and
                                       12   junior position to Plaintiff’s second deed of trust. After the closing, Helping Others allegedly
                                       13   defaulted on its payment obligations to many creditors, including United Lender and Plaintiff.
                                       14   United Lender commenced foreclosure proceedings. In response, with this action, Plaintiff sought to
                                       15   enjoin the foreclosure sale and obtained a preliminary injunction. Plaintiff, herself, a licensed
                                       16   California Real Estate Broker, alleges that she was duped into selling the Subject Property to
                                       17   Helping Others and seeks both equitable and legal remedies against every entity touching the Subject
                                       18   Property at or after the May 2019 sale transaction. Despite AFCI’s lack of involvement in the
                                       19   challenged sale transaction, AFCI remains hostage to this litigation under Plaintiff’s demand for no
                                       20   less than $3,000,000 in punitive damages on account of AFCI’s junior, subordinate, deed of trust
                                       21   securing a $75,000 business loan. (Plaintiff’s First Amended Complaint (“FAC”), at ¶¶ 6, 9, 56-73;
                                       22   Notice and Plaintiff’s Statement of Right to Seek Punitive Damages against Defendant American
                                       23   Financial Center, Inc., filed January 21, 2020; Declaration of Mark Crittenden in Support of
                                       24   Defendant American Financial, Center, Inc.’s Motion for Monetary Sanctions Pursuant to C.C.P.
                                       25   Section 128.7, docketed on June 11, 2020, at ¶¶ 1-10.)
                                       26          The challenged subpoena seeks the escrow file in the May 2019 sale transaction. It is logical
                                       27   and appropriate for the escrow file to be produced. The escrow file is a neutral third-party’s record of
                                       28

2968-0021020320                                                                                 2
                                                                                1789 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                             AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                  SUBPOENA
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                           Exhibit 124-171 & POS Page 202 of 429


                                        1   the challenged sale transaction. Its contents should evidence central facts like the terms of the sale
                                        2   and the consideration paid to, or for the benefit of, Plaintiff.
                                        3           Plaintiff objects to the subpoena on two grounds—(1) that the escrow file may contain
                                        4   attorney-client communications and (2) that the escrow file may contain the driver’s license or social
                                        5   security numbers of the Plaintiff trustee or unidentified confidential trust information about the trust.
                                        6   [Plaintiff’s Separate Statement in support of Motion to Quash Subpoena, at page 2, line 15 through
                                        7   22; page 3, line 26 to page 4, line 2.]
                                        8           While the party issuing the subpoena, Defendant United Lender, LLC, undoubtedly would
                                        9   like to be heard on the objections, AFCI offers that the objections should not entirely stop production
                                       10   of the escrow file. First, confidentiality is threshold requirement for the application of California’s
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11   lawyer-client privilege. Cal. Evid. Code § 954. If Plaintiff’s attorney-client communications were
                                       12   disclosed to an escrow company, they were not confidential. If not confidential, the communications
                                       13   are not privileged. Second, Plaintiff’s driver’s license or social security numbers or other personal
                                       14   financial identifiers can be redacted, and/or the parties could enter a stipulated protective order to
                                       15   govern confidentiality of records produced.
                                       16           B.      Plaintiff and its counsel misconstrue facts to demean AFCI in this Motion; their
                                       17                   conduct should no longer go unchecked.
                                       18           Further, Plaintiff does not justify obstruction of this fundamental discovery with its
                                       19   disparaging misrepresentations regarding AFCI in the Motion. AFCI hereby responds in part.
                                       20                           1. No one duped Plaintiff, a licensed California Real Estate Broker, into
                                       21                               selling the Subject Property on the terms agreed.
                                       22           Plaintiff contends that AFCI participated in a fraudulent scheme to deprive Plaintiff of equity
                                       23   in the property. No one duped Plaintiff, a licensed California Real Estate Broker (license #
                                       24   01931409) into agreeing to sell the Subject Property. Plaintiff alleges participating in negotiations
                                       25   with Defendant Megan Zucaro over the sale terms. Plaintiff’s complaint sets forth her receipt of
                                       26   consideration in the sale. That consideration apparently included an agreed portion of United Lender,
                                       27   LLC’s $1.9 million purchase money loan plus Plaintiff’s second deed of trust securing Helping
                                       28   Others’ nearly $1.2 million carryback loan obligation to Plaintiff. (FAC at ¶¶ 6, 9, 17, 56-73.)

2968-0021020320                                                                                   3
                                                                                1790 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                             AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                  SUBPOENA
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                           Exhibit 124-171 & POS Page 203 of 429


                                        1           When Helping Others defaulted, instead of just pursuing her remedies against Helping Others
                                        2   and/or the Subject Property, Plaintiff tries to hold other lienholders, including United Lender and
                                        3   AFCI, responsible for the payment defaults of Helping Others. Against the lienholders, Plaintiff
                                        4   concocts a five-property “equity theft scheme” allegedly involving Defendants Zucaro, Helping
                                        5   Others, and United Lender. [Plaintiff’s Motion to Quash, at page 1, line 21 through page 2, line 21.]
                                        6           Plaintiff loosely ropes in AFCI by alleging that Defendant Zucaro had terrible credit, AFCI
                                        7   had no possible legitimate reason to lend1 $75,000 to a business run by Defendant Zucaro, and
                                        8   therefore, AFCI must be party to a five-property equity theft scheme. [Plaintiff’s Motion to Quash,
                                        9   at page 2, lines 10-21.] AFCI’s credit decision regarding its borrower no more implicates AFCI than
                                       10   it would Plaintiff. Plaintiff, herself, elected to extend credit to a Defendant Zucaro company
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11   (Helping Others) to the tune of nearly $1.2 million in the carryback loan that was part of the May
                                       12   2019 sale. (AFCI’s $75,000 business loan pales in comparison.) (FAC at ¶¶ 6, 9, 17, 56-73.)
                                       13           Moreover, in connection with the same $75,000 business loan, AFCI perfected another junior
                                       14   lien as to just one other parcel of real property, then also owned by Helping Others. That real estate
                                       15   is located in Agua Dulce. (Request for Judicial Notice in Support of AFCI’s Demurrer, docketed in
                                       16   this action on June 2, 2020, at Exh. “A” (copy of AFCI’s deed of trust against the Agua Dulce
                                       17   property).) Plaintiff has asserted no ownership interest in, or other lien or encumbrance against, that
                                       18   real estate. (FAC at ¶ 24.)
                                       19                          2. Plaintiff’s broad-brush labeling of AFCI as subject to criminal
                                       20                                 investigation or complaint is unfounded and reckless.
                                       21           In the Motion, Plaintiff also contends that “law enforcement is catching up with defendants. ”
                                       22   [Plaintiff’s Motion to Quash, at page 1, line 22.] Plaintiff cites the recent arrest of Defendant Zucaro
                                       23   and her apparent guilty plea to a charge of diversion of construction funds in Ventura County.
                                       24   Plaintiff asserts no interest in the property at issue in the Ventura County matter. Nor does she
                                       25
                                            1
                                       26           In prior communications, Plaintiff, also without facts, challenged AFCI’s $75,000 business
                                                    loan as only “purported” as though AFCI never actually funded the loan. Plaintiff now seems
                                       27           to acknowledge the funding of the loan but complains about AFCI’s credit risk assessment in
                                                    making the loan. Plaintiff was neither borrower nor guarantor under AFCI’s business loan,
                                       28           nor was Plaintiff even owner of the Subject Property at the time of AFCI’s loan. Plaintiff’s
                                                    sale transaction closed months earlier.
2968-0021020320                                                                                 4
                                                                                   1791 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                                AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                     SUBPOENA
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                           Exhibit 124-171 & POS Page 204 of 429


                                        1   explain how the arrest portends convictions of any parties other than the one individual (Zucaro)
                                        2   who was actually charged and convicted. Instead, she drops the news and asks the Court to conclude
                                        3   that surely all defendants, here, are headed to the slammer. Plaintiff’s flippant and caustic
                                        4   accusations cannot be left unchecked, and AFCI reserves all rights in response. As concerns
                                        5   Plaintiff’s claims against AFCI, the evidence of Zucaro’s arrest is irrelevant, confuses the issues, and
                                        6   should be inadmissible under California Evidence Code sections 350 and/or 403.2
                                        7                          3. This is a breach of contract case, not a scheme to defraud.
                                        8           Despite the dramatic window dressings, this case is about a breach of contract. Plaintiff’s
                                        9   alleged loss arose from Helping Others’ payment defaults on its obligations to Plaintiff and the
                                       10   senior deed of trust holder. Plaintiff’s remedy in response was, and remains, to foreclose in
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11   accordance with applicable law under her still-preserved deed of trust against the Subject Property.
                                       12   No set of facts alleged in either the operative Complaint or this Motion demonstrates an
                                       13   impingement of such rights by AFCI.
                                       14           To recap, Plaintiff alleges that, in or about March 26, 2019, Plaintiff agreed to sell Subject
                                       15   Property to Defendant Megan Zucaro. (FAC, ¶ 17.) Zucaro, by and through Helping Others, would
                                       16   close the sale based on financing from two sources: (i) an approximate $1.9 million purchase money
                                       17   loan from Defendant, United Lender, LLC (“United Lender”) and (ii) a nearly $1.2 million carry-
                                       18   back loan extended by the Plaintiff. (FAC, ¶ 17; Exhibit C to the FAC.) At the close of the sale
                                       19   transaction, United Lender allegedly held a first deed of trust against the Subject Property, and
                                       20   Plaintiff held a second deed of trust. (FAC, ¶ 17.) Months later, in July 2019, AFCI obtained a third
                                       21   deed of trust against the Subject Property to secure a $75,000 obligation. (FAC, ¶¶ 15(i), 19.) This
                                       22   put AFCI in third position on the property behind both United Lender and Plaintiff.
                                       23           A few months later, Helping Others had allegedly committed payment defaults to both
                                       24   Plaintiff and United Lender. United Lender initiated foreclosure proceedings. (FAC, ¶¶ 20-23.)
                                       25   This action commenced. From the payment default and pending foreclosure, Plaintiff spirals the case
                                       26
                                            2
                                       27           AFCI reserves all defenses and objections to Plaintiff’s allegations in the First Amended
                                                    Complaint, and AFCI does not hereby concede the veracity of Plaintiff’s allegations as
                                       28           concerning the challenged carryback loan transaction or any fraud in the commission of the
                                                    foreclosure sale under United Lender’s deed of trust.
2968-0021020320                                                                                5
                                                                                   1792 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                                AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                     SUBPOENA
                                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                            Exhibit 124-171 & POS Page 205 of 429


                                        1   into a tornado of allegations against all defendants, lumping in AFCI, as the subordinated lienholder,
                                        2   into an alleged scheme to defraud Plaintiff in the May 2019 sale transaction. However, again, there
                                        3   is no allegation of AFCI’s involvement in the sale transaction at all (nor could there be).3
                                        4           With respect to AFCI, Plaintiff’s only substantive allegation is that AFCI made a $75,000
                                        5   loan, months after the sale transaction, secured by a third deed of trust against the Subject Property.
                                        6   It is an undisputed fact that AFCI’s deed of trust is in third position, and Plaintiff has the superior
                                        7   lien priority and power to enforce her lien as to the Subject Property.
                                        8           Plaintiff now apparently tries to link AFCI to a fraudulent scheme in the May 2019 sale
                                        9   transaction by contending that no lender would have made a $75,000 loan where “Zucaro was not a
                                       10   qualified borrower, having a history of defaulting on loans and filing multiple bankruptcy cases . . .”
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11   [Motion to Quash, at page 2, lines 14 through 18.]4 Plaintiff incredulously overlooks the fact that the
                                       12 Plaintiff trust, itself, elected to extend Defendant Zucaro’s Helping Others a carryback loan of

                                       13 approximately $1.2 million. (FAC, ¶ 17.) Each creditor assessed its own credit risk. Neither

                                       14 creditor’s act of assessing that credit risk constituted a fraud against the other creditor.

                                       15                          4. AFCI is not impeding Plaintiff or its rights as to the Subject Property
                                       16                              by maintaining its third deed of trust.
                                       17           In the motion to quash, Plaintiff and its counsel also improperly state that AFCI is now
                                       18 impeding Plaintiff’s rights as to the Subject Property. [Motion to Quash, at page 2, lines 18 through

                                       19 20.] Again, AFCI took a third deed of trust subordinate and subject to Plaintiff’s own second deed of
                                       20 trust. Plaintiff has the superior lien priority and power to enforce her lien. If Helping Others or

                                       21 Megan Zucaro failed to pay Plaintiff the carryback loan, Plaintiff’s proper remedy as against AFCI

                                       22 would have been to foreclose under Plaintiff’s second deed of trust and extinguish AFCI’s third deed

                                       23 of trust by operation of law.

                                       24

                                       25
                                            3
                                                    Plaintiff has identified no involvement of AFCI with either the Subject Property, the sale, the
                                       26           broker, the Plaintiff, or the lender, United Lender, at or even near the time of the sale
                                       27           transaction.
                                            4
                                                    AFCI reserves all arguments in response, including that it was Zucaro’s business, with
                                       28           apparent revenue, that was AFCI’s borrower, not Zucaro, the individual. Zucaro,
                                                    individually, only provided a guarantee in support of the commercial loan from AFCI.
2968-0021020320                                                                                   6
                                                                                   1793 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                                AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                     SUBPOENA
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                           Exhibit 124-171 & POS Page 206 of 429


                                        1          Not taking advantage of its own foreclosure remedies, Plaintiff, instead, summarily alleges
                                        2   that AFCI’s third trust deed was “procured by fraud” and, therefore, is subject to cancellation. (FAC,
                                        3   at ¶ 58.) Plaintiff incredulously also seeks no less than $3,000,000 in punitive damages against
                                        4   AFCI for fraud and unfair business practices. (See Notice and Plaintiff’s Statement of Right to Seek
                                        5   Punitive Damages against Defendant American Financial Center, Inc., filed January 21, 2020, in this
                                        6   action.)
                                        7          In reality, Plaintiff, herself, has impeded her own potential relief against the Subject Property
                                        8   without any clear reasoning. As mentioned, Plaintiff could have initiated her own foreclosure
                                        9   proceedings under the second deed of trust. Plaintiff apparently did not. Plaintiff, also, could have
                                       10   pursued or supported the appointment of a receiver over the Subject Property in this litigation.
     LEVINSON ARSHONSKY & KURTZ, LLP




                                       11   However, Plaintiff opposed United Lender’s early application for a receiver, without apparent
                                       12   justification. It makes little sense why Plaintiff would tout Defendant Zucaro as a criminal, and yet
                                       13   not wholeheartedly support the appointment of a third-party receiver to take away from Zucaro the
                                       14   control of the Subject Property and its rental income (if any).
                                       15          C.      Provided that there is compliance with any applicable automatic stay,
                                       16                  fundamental third-party discovery, like this subpoena, should proceed.
                                       17          The case is perplexing. It purports to concern fraud in a sale and carryback loan transaction.
                                       18   AFCI is named in connection therewith under threat of a $3,000,000 punitive damages award. Yet,
                                       19   there is no allegation of any representation that AFCI made to Plaintiff to induce it to accept the
                                       20   challenged carryback loan transaction. Plaintiff, a licensed California Real Estate Broker alleges her
                                       21   own negotiation of the terms of the sale. AFCI is not alleged to have had any involvement at all in
                                       22   the transaction. Instead, AFCI is alleged to have made a loan, months after the carryback loan
                                       23   transaction, which happened to involve Helping Others’ pledging the subject property as collateral.
                                       24   (FAC, at ¶¶ 9, 19.) Indisputably, AFCI took its deed of trust in third position—subordinate to the
                                       25   carryback deed of trust that benefitted Plaintiff. (FAC, at ¶ 9.)
                                       26          Even after taking its third deed of trust, AFCI is not alleged to have foreclosed against
                                       27   Plaintiff’s collateral, to have induced Plaintiff to subordinate her lien to AFCI, or to have impeded
                                       28   Plaintiff’s exercise of rights under Plaintiff’s higher priority second deed of trust.

2968-0021020320                                                                                  7
                                                                                1794 TO PLAINTIFF’S MOTION TO QUASH OR MODIFY
                                             AMERICAN FINANCIAL CENTER, INC.’S RESPONSE
                                                                                  SUBPOENA
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 207 of 429




                                   1795
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                           Exhibit 124-171 & POS Page 208 of 429


                                        1                                         PROOF OF SERVICE
                                                                                     1013a(3) CCP
                                        2
                                            STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                        3
                                                   I am employed in the County of Los Angeles, State of California. I am over the age of
                                        4   eighteen years and not a party to the within action; my business address is 15303 Ventura
                                            Boulevard, Suite 1650, Sherman Oaks, California 91403.
                                        5
                                                   On the date below, I served the foregoing document(s), described as
                                        6
                                                  DEFENDANT AMERICAN FINANCIAL CENTER, INC.’S RESPONSE TO MOTION
                                        7         OF PLAINTIFF ANH THY SONG NGUYEN, TRUSTEE OF MOTION NATURE
    LEVINSON ARSHONS KY & KURTZ, LLP




                                                  TRUST, TO QUASH OR MODIFY SUBPOENA OF DEFENDANT UNITED LENDER,
                                        8         LLC, FOR PRODUCTION OF RECORDS RE APEX ESCROW, INC.
                                        9    on each of the interested parties in this action by placing the original   a true copy thereof
                                            enclosed in sealed envelopes addressed as follows (or as addressed on the attached mailing list):
                                       10
                                            SEE SERVICE LIST
                                       11
                                                  (BY MAIL) By placing the envelope for collection and mailing following our ordinary
                                       12         business practices. I am readily familiar with firm's practice of collection and processing
                                                  correspondence for mailing. Under that practice it would be deposited with U.S. postal
                                       13         service on that same day with postage thereon fully prepaid.
                                       14         (BY FACSIMILE) Based on an agreement of the parties to accept service by fax
                                                  transmission, I faxed the documents to the persons at the fax numbers listed above (or on the
                                       15         attached service list). No error was reported by the fax machine that I used. A copy of the
                                                  record of the fax transmission, which I printed out, is attached.
                                       16
                                                  (BY OVERNIGHT MAIL) I enclosed the document in an envelope or package provided
                                       17         by an overnight delivery carrier and addressed to the person(s) set forth above (or on the
                                                  attached service list). I placed the envelope or package for collection and overnight delivery
                                       18         at an office or a regularly utilized drop box of the overnight delivery courier.
                                       19         (BY E-MAIL) Based on a court order or an agreement of the parties to accept service by
                                                  electronic transmission, I caused the documents to be sent to the persons at the electronic
                                       20         notification addresses listed above (or on the attached service list). I did not receive, within a
                                                  reasonable time after the transmission, any electronic message or other indication that the
                                       21         transmission was unsuccessful.
                                       22            I declare under penalty of perjury under the laws of the State of California that the foregoing
                                            is true and correct.
                                       23
                                                   Executed on July 14, 2020, at Sherman Oaks, California.
                                       24

                                       25 STACIA MCFADDEN                                           /s/ Stacia McFadden
                                       26                                                                           Signature

                                       27

                                       28


2968-002/922250.docx
                                                                                      1796OF SERVICE
                                                                                     PROOF
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43           Desc
                                                           Exhibit 124-171 & POS Page 209 of 429


                                        1                                         SERVICE LIST
                                                                                   1013a(3) CCP
                                        2
                                            Andrew A. Smits                                    Attorney for Plaintiff ANH THY SONG
                                        3   Law Offices of Andrew A. Smits                     NGUYEN, TRUSTEE OF MOTHER
                                        4   36 Executive Park, Suite 160                       NATURE TRUST
                                            Irvine, CA 92614-4794
                                        5   Telephone: (949) 833-1025
                                            Email: asmits@smits-law.com
                                        6
                                            Lawrence C. Meyerson                               Attorneys for Defendants
                                        7   A Professional Law Corporation                     UNITED LENDER, LLC, a Nevada
    LEVINSON ARSHONS KY & KURTZ, LLP




                                            5521 Mission Rd., Ste 399                          limited liability company; SHAWN
                                        8   Bonsall, Ca 92003                                  AHDOOT, an individual; ALBERT A.
                                            Telephone: (310) 827-3344                          AHDOOT, an individual
                                        9   Email: Lcm@Lcmplc.Com
                                       10   Maurice Wainer
                                            Snipper Wainer & Markoff
                                       11   232 North Canon Drive
                                            Beverly Hills, Ca 90210-5302
                                       12   Telephone: (310) 550-5770
                                            Email: mrwainer@swmfirm.com
                                       13

                                       14   Vincent J. Davitt                                  Attorneys for Defendant UNITED
                                            Anita Jain                                         LENDER, LLC
                                       15   MEYLAN DAVITT JAIN AREVIAN & KIM LLP
                                            444 South Flower Street, Suite 1850
                                       16   Los Angeles, California 90071
                                            Telephone: (213) 225-6000
                                       17   Email: vdavitt@mdjalaw.com/ajain@mdjalaw.com
                                       18
                                            Robert Schachter                                   Attorneys for Defendant WESTERN
                                       19   Hitchcock, Bowman & Schachter                      FIDELITY ASSOCIATES, LLC DBA
                                            Suite 1030 Del Amo Financial Center                WESTERN FIDELITY TRUSTEES
                                       20   21515 Hawthorne Boulevard
                                            Torrance, CA 90503-6579
                                       21   Telephone: (310) 540-2202
                                       22   Email: rs@rschachterlaw.com

                                       23   Ascention Recovery, Inc.
                                            dba Restored Life Recovery
                                       24   c/o Megan Zucaro
                                            4501 W. Channel Island Blvd. #94
                                       25   Oxnard, CA 93935-3970
                                       26
                                            Helping Others International, LLC
                                       27   c/o Megan Zucaro
                                            4501 W. Channel Island Blvd. #94
                                       28   Oxnard, CA 93935-3970


2968-002/922250.docx
                                                                                   1797OF SERVICE
                                                                                  PROOF
                                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                                                           Exhibit 124-171 & POS Page 210 of 429


                                        1   John B. Spear                                     Defendant and Cross-defendant
                                            4059 Palo Verde Street, Suite 205C
                                        2   Montclair, CA 91763
                                        3   Email: johnspear@gmail.com
                                            Megan Zucaro                                      Defendant
                                        4   4501 W. Channel Island Blvd. #94
                                            Oxnard, CA 93935-3970
                                        5   Email: m@megazee.com
                                        6

                                        7   Via Overnight Mail:
                                            Larry Perez                                       Custodian of Records
    LEVINSON ARSHONS KY & KURTZ, LLP




                                        8   Ace Attorney Service, Inc.                        Apex Escrow, Inc.
                                            811 Wilshire Boulevard, Suite 900                 15440 Beach Boulevard, Suite 131
                                        9   Los Angeles, CA 90017                             Westminster, CA 90017
                                       10
                                            Deposition Officer                                Witness
                                       11

                                       12

                                       13

                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


2968-002/922250.docx
                                                                                  1798OF SERVICE
                                                                                 PROOF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 211 of 429




                     EXHIBIT 160
                                   1799
     Case  1:20-ap-01070-VK
         Electronically              DocCourt
                        Filed by Superior  1-5 of Filed  07/17/20
                                                  California, County ofEntered  07/17/20 12:25:43
                                                                        Orange, 07/14/2020 05:21:00 PM.Desc
30-2020-01124778-CU-FR-CJC -Exhibit
         
                                          124-171
                                  ROA # 227  - DAVID &H.
                                                       POS      PageClerk
                                                         YAMASAKI,     212 of
                                                                            ofthe
                                                                               429Court By e Clerk, Deputy Clerk.




     1   Megan Zucaro
         4501 W. Channel Island Blvd. #94
     2   Oxnard, CA 90305
     3   Telephone: (424) 288-1364
         Email: m@megazee.com
     4
         Defendant, In Pro Per
     5
     6
     7
     8                         SUPERIOR COURT OF THE STATE OF CALIFORNIA
     9                        COUNTY OF ORANGE—CENTRAL JUSTICE CENTER
   10
   11    ANH THY SONG NGUYEN, TRUSTEE                         CASE NO.: 30-2020-01124778-CU-FR-CJC
         OF MOTHER NATURE TRUS,
   12                                                         CASE ASSIGNED FOR ALL PURPOSES TO THE
   13                     Plaintiff,                          HON. WALTER SCHWARM, DEPT. C19
                    v.
   14
         UNITED LENDER, LLC, a Nevada limited                 DEFENDANT MEGAN E. ZUCARO’S
   15                                                         NOTICE OF ERRATA REGARDING
         liability company; SHAWN AHDOOT, an
   16    individual; ALBERT A. AHDOOT, an                     HER OPPOSITION TO DEFENDANT
         individual; MEGAN E. ZUCARO, an                      UNITED LENDER, LLC’S MOTION TO
   17    individual;      HELPING         OTHERS              APPOINT RECEIVER
         INTERNATIONAL, LLC, a Delaware
   18
         limited liability company; WESTERN
   19    FIDELITY       ASSOCIATES,      LLC,    a
         California limited liability company, dba            Date:         July 28, 2020
   20    WESTERN FIDELITY TRUSTEES; JOHN                      Time:         9:00 am
         B. SPEAR, an individual; AMERICAN                    Dept.:        C19
   21
         FINANCIAL CENTER, INC. a California
   22    corporation; and DOES 1 through 100,
         inclusive,
   23
   24                      Defendants.

   25
                AND ALL RELATED CROSS-CLAIMS.
   26
   27
   28    TO ALL PARTIES AND TO THEIR RESPECTIVE ATTORNEYS OF RECORD:

                                                             1
                                                   NOTICE OF ERRATA

                                                      1800
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
     
                     Exhibit 124-171 & POS Page 213 of 429



 1          PLEASE TAKE NOTICE that Defendant Megan E. Zucaro hereby respectfully submits
 2   this Notice of Errata for her Opposition to the Defendant United Lenders Motion to Appoint
 3   Receiver, filed on July 14, 2020.
 4          Due to an oversight, the Exhibits to Defendant Zucaro’s Declaration in support of her
 5   opposition were omitted from the Opposition to Motion to appoint a receiver. The Exhibits are
 6   attached hereto as Attachment “A” and incorporated herein by reference.
 7
     DATED: July 14, 2020                 Respectfully Submitted,
 8
 9
10
                                         By:
11
                                               Megan Zucaro, Defendant/Cross-
12                                             Complainant, In Pro Per
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                           NOTICE OF ERRATA

                                               1801
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
     
                     Exhibit 124-171 & POS Page 214 of 429



 1                                  PROOF OF SERVICE
                          STATE OF CALIFORNIA, COUNTY OF ORANGE
 2
 3           I am employed in the County of San Bernardino, State of California. I am over the age
     of 18 and am not a party to the within action. My business address is 11022 Lancelet Avenue,
 4   Apple Valley, CA 92308.
 5           On July 15, 2020, I served the within document(s) described as: DEFENDANT
 6   MEGAN E. ZUCARO’S NOTICE OF ERRATA REGARDING HER OPPOSITION TO
     DEFENDANT UNITED LENDER, LLC’S MOTION TO APPOINT RECEIVER; on the
 7   interested parties in this action by placing     the original, a true copy thereof, in sealed
     envelopes to be delivered, addressed as follows:
 8
 9                                SEE ATTACHED SERVICE LIST

10          BY PERSONAL SERVICE: I caused said envelope(s), to be hand- delivered by
            ________________________ on ____________ 2020, addressed as listed above.
11
12          BY MAIL: I caused said envelope(s), with postage fully prepaid, to be placed in the
            U.S. Mail at Apple Valley, California on the below date. I am readily familiar with the
13          firm’s practice for collection and processing of mail. It is deposited with the U.S. Postal
            Service on the same day in the ordinary course of business. I am aware that on motion of
14
            the party served, service is presumed invalid if the postal cancellation date or postage
15          meter date is more than one (1) day after the date of deposit for mailing set forth in this
            affidavit, addressed as listed above.
16
17
            I declare under penalty of perjury under the laws of the State of California that the
18          foregoing is true and correct.
19           Executed on the above date, at Apple Valley, California.
20
21           EMILY WILSON
22
23
24
25
26
27
28



                                                     1
                                             P1802
                                              ROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 215 of 429




             ATTACHMENT A




                                   1803
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 216 of 429




                     Exhibit A
               Chapter 11 Bankruptcy




                                   1804
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 217 of 429




                                   1805
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 218 of 429




                                   1806
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 219 of 429




                                   1807
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 220 of 429




                                   1808
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 221 of 429




                                   1809
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 222 of 429




                                   1810
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 223 of 429




                                   1811
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                          Desc
                            Exhibit 124-171 & POS Page 224 of 429




                                I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are   to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one              available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented      knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                _________________________________                                  Date           06/05/2020
                                                                                                                  _________________
                                   Signature of Attorney for Debtor                                               MM     /   DD / YYYY



                                     Todd Cleary
                                   _________________________________________________________________________________________________
                                   Printed name

                                     Law Office of Todd J Cleary
                                   _________________________________________________________________________________________________
                                   Firm name

                                    10720 McCune Avenue
                                   _________________________________________________________________________________________________
                                   Number Street

                                   _________________________________________________________________________________________________

                                    Los Angeles                                                     CA            90034
                                   ______________________________________________________ ____________ ______________________________
                                   City                                                    State        ZIP Code




                                   Contact phone 310-456-4972
                                                 ______________________________         Email address
                                                                                                        cleary1@pacbell.net
                                                                                                        _________________________________________



                                    144358                                                          CA
                                   ______________________________________________________ ____________
                                   Bar number                                              State




                                                                      1812
       Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                      page 7
            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                Exhibit 124-171 & POS Page 225 of 429
 Debtor 1      Megan E Zucaro                                                         Case number (if known)
              First Name   Middle Name     Last Name



                                               Continuation Sheet for Official Form 101
12) Sole proprietor businesses

ASCENSION RECOVERY INC.                  6475 Marigayle Circle,                    Health Care Business as
                                         Huntington Beach, CA                      defined in 11 USC 10127A
                                         92648

God's Grace International                139 Beverly Drive, No                     None of the above
                                         235, Beverly Hills, CA
                                         90212




  Off c a Form 101
                                                                  1813
                                            Voluntary Petition for Individuals Filing for Bankruptcy
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 226 of 429




                   Exhibit B
          Zillow Estimate for Property




                                   1814
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 227 of 429




                                   1815
 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
     
                     Exhibit 124-171 & POS Page 228 of 429



 1                                               SERVICE LIST:
 2
            Andrew A. Smits                                  Western Fidelity Associates, LLC,
 3          LAW OFFICE OF ANDREW A. SMITS                    dba Western Fidelity Trustees
 4          36 Executive Park, Suite 160                     1222 Crenshaw Boulevard, Suite "B"
            Irvine, CA 92614-4794                            Torrance, CA 90501
 5          Telephone: (949) 833-1025                        Email: wftrustees@cs.com
            Email: asmits@smits-law.com                      Defendant
 6          Attorney for Plaintiffs Anh Thy Song
 7          Nguyen, Trustee of Mother Nature Trust

 8          Robert Schachter                                 Lori E. Eropkin
            HITCHCOCK, BOWMAN & SCHACHTER                    LEVINSON ARSHONSKY & KURTZ, LLP
 9
            Suite 1030 Del Amo Financial Center              15303 Ventura Blvd., Suite 1650
10          21515 Hawthorne Boulevard                        Sherman Oaks, CA 91403
            Torrance, CA 90503-6579                          Telephone: (818) 382-3434
11          Telephone: (31 0) 540-2202                       E-mail: leropkin@laklawyers.com
            E-mail: rs@rschachterlaw.com                     Attorneys for Defendant American Financial
12
            Attorneys for Defendant Western Fidelity         Center, Inc.
13          Associates, LLC, dba Western Fidelity
            Trustees
14
15          Maurice Wainer                                   Lawrence C. Meyerson
            SNIPPER WAINER & MARKOFF                         A PROFESSIONAL LAW CORPORATION
16          232 North Canon Drive                            5521 Mission Road, Suite 399
            Beverly Hills, CA 90210-5302                     Bonsall, CA 92003
17          Telephone: (31 0) 550-5770                       Telephone: (310) 827-3344
18          Email: mrwainer@swmfirm.com                      Email: lcm@lcmplc.com
            Attorneys for Defendant and Cross-               Attorney for Defendant and Cross-
19          Complainant                                      Complainant
            United Lender, LLC, a Nevada                     United Lender, LLC, a Nevada
20          Limited Liability Company, and Defendants        Limited Liability Company, and Defendants
21          Shawn Ahdoot and Albert A. Ahdoot                Shawn Ahdoot and Albert A. Ahdoot

22          Helping Others International, LLC                Vincent J. Davitt, Esq.
            c/o Megan E. Zucaro                              Anita Jain, Esq.
23
            4501 W. Channel Island Blvd., #94                MEYLAN DAVITT JAIN AREVIAN & KIM LLP
24          Oxnard, CA 90305                                 444 South Flower Street, Suite 1850
            Email: m@megazee.com                             Los Angeles, California 90071
25          Defendant and Cross-defendant                    Telephone: (213) 225-6000
                                                             Email: vdavitt@mdjalaw.com
26
                                                             Email: ajain@mdjalaw.com
27                                                           Co-Counsel for United Lender, LLC

28



                                                         2
                                                  P1816
                                                   ROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 229 of 429




                     EXHIBIT 161
                                   1817
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                               Exhibit 124-171 & POS Page 230 of 429


                                   Andrew A. Smits (State Bar No. 146659)
                                   Law Offices of Andrew A. Smits
                             2     36 Executive Park, Suite 160
                                   Irvine, California 92614-4794
                             3     Telephone: (949) 833-1025
                                   Email:       asmits@smits-law.com
                             4
                                   Attorney for Plaintiff Anh Thy Song Nguyen,
                             5     Trustee of Mother Nature Trust, and Cross-defendant
                                   Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                             6     and an individual

                             7

                             8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                           10

                           11      ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                   MOTHER NATURE TRUST,
                           12                                                             Assigned: Judge Walter Schwarm
                                                             Plaintiff,                             Dept.: C 19
                           13
                                                vs.
                           14                                                             REPLY OF PLAINTIFF AND CROSS-
                                   UNITED LENDER, LLC, a Nevada limited                   DEFENDANT ANH THY SONG NGUYEN,
                           15      liability company; SHAWN AHDOOT, an                    TRUSTEE OF MOTHER NATURE
                                   individual; ALBERT A. AHDOOT, an                       TRUST, IN SUPPORT OF MOTION TO
                           16      individual; MEGAN E. ZUCARO, an                        STRIKE CROSS-COMPLAINT OF
                                   individual; HELPING OTHERS                             UNITED LENDER, LLC
                           17      INTERNATIONAL, LLC, a Delaware                         (RELATED TO ROA #160)
                                   limited liability company; WESTERN
                           18      FIDELITY ASSOCIATES, LLC, a California
                                   limited liability company, dba WESTERN
                                   FIDELITY TRUSTEES; JOHN B. SPEAR,                      Date: July 2 1, 2020
                           19      an individual; AMERICAN FINANCIAL                      Time: 9:00 a.m.
                                   CENTER, INC., a California corporation; all            Dept.: C19
                           20      other persons unknown, claiming any legal or
                                   equitable right, title, estate, lien, or interest in
                           21      the property described in the complaint
                                   adverse to Plaintiffs title, or any cloud upon
                           22      Plaintiffs title thereto; and DOES 1 through
                                   100, inclusive,
                           23                               Defendants.

                           24                                                             Complaint filed: January 15, 2020
                                                                                          Trial date:      August 27, 2021
                           25      AND RELATED CROSS-ACTIONS.

                           26

                           27

                           28
LAWOI·I·!CfSOf ANDREW A . S~IITS
       36 Executh"e Park
            Suite 160
  !nine. California 9261,.-'79"

                                                                     1818
   Telephone· (949} 833·1025
  Emlll asnuts1J smiu-law.com
                                     REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                    NATURE TRUST, IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                Desc
                                                 Exhibit 124-171 & POS Page 231 of 429


                               1                                                      TABLE OF CONTENTS

                              2                                                                                                                                                Page

                               3
                                    1.    TH E CROSS-COMPLAINT IS NOT PROPERLY FILED WITH T HIS
                              4
                                          COURT -- ----· ······················································································ ····· ····························· 1
                               5

                              6     2.    CONCLUSION ................... .............. ............................ ................... ....... .................. .......... 2
                              7

                              8

                              9

                             10
                             11
                             12

                             13

                             14

                             15

                             16
                             17

                             18
                             19
                             20

                             21

                             22
                             23

                             24

                             25
                             26
                             27
                             28
LAW OffiCES OJ' ANDREW A. St-IlTS
        36 E~cc:uth-e Park
            Suile 160


                                                                      1819 ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
  lnine, California 9261.l-479..a
   T<lcphoo<. (949) 8H-102S           REPLY OF PLAINTIFF AND CROSS-DEFENDANT
  Ema1l: asnUts~smiu.taw.com
                                     NATURE TRUST, IN SUPPORT OF MOTION TO STRJKE CROSS-COMPLAINT OF UN ITED LENDER, LLC
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                      Desc
                                                  Exhibit 124-171 & POS Page 232 of 429



                                                                                          TABLE OF AUTHORITIES
                               2                                                                                                                                                     Page

                               3

                               4      Statutes
                               5      Code of Civil Procedure § 428.50 ................................................................................................... 1
                               6
                                      Code of Civil Procedure§ 428.5, subd. (a) ..................................................................................... 1
                               7
                                      Code of Civil Procedure § 428.5, subd. (c) ..................................................................................... 2
                               8
                                      Code of Civil Procedure§ 436, subd. (b) ............................................................ ............................ 2
                               9

                              10      Code of Civil Procedure § 1281.2 .................................... ............................................................ ... 1

                              11      Code of Civil Procedure§ 1281.7 ............................ ....................................................................... 1

                              12

                              13
                                      Other Authorities
                              14
                                      Black' s Law Dictionary
                              15              (5th Ed. 1979) ... ..... ..... ........................ ........... .......................... ............................................ 1

                              16      Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                             (The Rutter Group 2020) ~ 6:551 ....................................................................................... 2
                              17

                              18      Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                            (The Rutter Group 2020) ~ 6:552 ................................................................................ __ ______ 2
                              19
                                      Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                              20             (The Rutter Group 2020) ~ 6:555 ....................................................................................... 2
                              21
                                      Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                              22            (The Rutter Group 2020) ~ 7:174 ................................................................ .. ...................... 2

                              23

                              24

                              25

                              26

                              27

                              28
L AW 01'FICES OF A N DREW A . SMITS
        36 E~etuth-e Parle.                                                                                   11
           Suite 160


                                                                        1820 ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
  lninc. Caliromla 926 1.& 4794
   T<icphone (9,9) IH-102S              REPLY OF PLAINTIFF AND CROSS-DEFENDANT
  Email· asmi~smits-bw.com
                                       NATURE TRUST, IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                                    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                        Exhibit 124-171 & POS Page 233 of 429


                                     1          Plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, in

                                     2   all named capacities ("Plaintiff'), submits this reply brief in support of her motion to strike the

                                     3   cross-complaint of defendant and cross-complainant United Lender, LLC.
                                     4   1.     THE CROSS-COMPLAINT IS NOT PROPERLY FILED WITH TIDS COURT

                                     5          To be clear, defendant United Lender, LLC ("United Lender") filed its response to

                                     6   Plaintiffs First Amended Complaint ("FAC") on February 20,2020. United Lender's response

                                     7   to the FAC is a petition to compel arbitration. (See, Court' s ROA #69.) United Lender (and its

                                     8   alter egos, defendants Shawn Ahdoot and Albert A. Ahdoot) filed the petition to compel

                                     9   arbitration pursuant to Code of Civil Procedure sections 1281.2 and 1281.7. Section 1281.7

                                    10   provides in relevant part as follows:

                                    11          " A petition pursuant to Section 1281.2 may be filed in lieu of an answer to a complaint

                                    12          (emphasis added). "

                                    13   Black's Law Dictionary defines "in lieu of' as follows: "Instead of; in place of; in substitution of."

                                    14   (Black's Law Dictionary (5th Ed. 1979.) Based on the foregoing, the petition to compel

                                    15   arbitration was filed "in place of' or "in substitution of' of an answer to the FAC.

                                    16          The filing of a cross-complaint is governed by Code of Civil Procedure section 428.50

                                    17   provides as follows:

                                    18          "(a) A party shall file a cross-complaint against any of the parties who fi led the complaint

                                    19          or cross-complaint against him or her before or at the same time as the answer to the
                                    20          complaint or cross-complaint."

                                    21          (b) Any other cross-complaint may be filed at any time before the court has set a date for

                                    22          trial.

                                    23          (c) A party shall obtain leave of court to file any cross-complaint except one filed within

                                    24          the time specified in subdivision (a) or (b). Leave may be granted in the interest of justice

                                    25          at any time during the course of the action."

                                    26
                                    27          Under Section 428.5, subdivision (a), United Lender's cross-complaint was due to be filed

                                    28   "before or at the same time" as the answer to the FAC. Since United Lender's petition to compel
L\WQFFICES m· A NI>REW A , SMITS
       J(j E.'\CC:Ut h'C   Pal1!:
                                                                                           1
              Suite 160


                                                                            1821 ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
  lni ne. Cilliromi3 926 144794
   Telephone (949)833· 1025                REPLY OF PLAINTIFF AND CROSS-DEFENDANT
  Email; asnua~mlll·la~ .com
                                          NATURE TRUST, IN SUPPORT OF MOT ION TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                                 Exhibit 124-171 & POS Page 234 of 429


                                      arbitration was fi led "in substitution of' its answer to the FAC on February 20, United Lender was

                               2      required to file its cross-complaint before or on February 20. However, United Lender did not file

                               3      its cross-complaint by February 20. Rather, United Lender belatedly filed its cross-complaint on

                               4      March 4, 2020 (see, Court's ROA #96) when it figured out it wanted to bring on March 4 an ex

                               5      parte application for appointment of a receiver, which of course required a pleading such as a

                               6      cross-complaint seeking such affirmative relief from this Court (and not an arbitrator pursuant to a

                               7      petition to compel arbitration, which United Lender implicitly acknowledges will not likely be

                               8      granted).

                               9             Because United Lender failed to timely file its cross-complaint by February 20, it is

                             10       required under Code of Civil Procedure section 428 .5, subdivision (c), to obtain leave of court to

                             11       file it. United Lender did not seek or obtain leave of court when it filed its cross-complaint on

                             12       March 4. Consequently, the cross-complaint is not "filed in conformity with the laws of this

                             13       state." (Code Civ. Proc. § 436, subd. (b); (Weil & Brown, Cal. Practice Guide: Civil Procedure

                             14       Before Trial (The Rutter Group 2020) ~~ 6:551 , 6:552, 6:555, 7:174.)

                             15       2.     CONCLUSION

                             16              United Lender filed its cross-complaint in disregard of the laws of this state. What's more

                             17       and as discussed in Plaintiffs demurrer to the cross-complaint to be heard concurrently herewith,

                             18       the cross-complaint has numerous fatal defects, including but not limited to omitting all the

                             19       exhibits referenced therein and upon which it is based. So, not only is the cross-complaint

                            20        improperly before this Court, it is incomplete and uncertain as a matter of law, and therefore it is

                            21        an invalid pleading. Plaintiff respectfully requests the cross-complaint be stricken in its entirety.

                            22        Dated: July 14, 2020                               LAW OFFICES OF ANDREW~_JTS

                            23

                            24
                                                                                            1~1                   </ ~~
                            25
                                                                                     By: -+'---~
                                                                                               --~~~+---~---=~--------
                                                                                         Ahdrew A. Smits
                                                                                         Attorney for Plaintiff Anh Thy Song Nguyen,
                             26                                                          Trustee of Mother Nature Trust, and Cross-
                                                                                         defendant Anh Thy Song Nguyen, Trustee of
                             27                                                          Mother Nature Trust, and an individual
                             28
l Aw On:rct::SOFANI>RE.W A. S~onTS
        36 Exe<:ulht: Park                                                              2
             Suite 160
   !nine. California 9261-14794

                                                                        1822
    Telephone : (CJ..l9) 833·1025       REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
  El1\3il: asmits'!!;smits·L'lw.com
                                       NATURE TRUST, IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                Exhibit 124-171 & POS Page 235 of 429

                                                                     PROOF OF SERVICE
                                                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                              2             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                    a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                              3     92614-4794. My email address is kimberly@smits-law.com.
                             4             On July 14, 2020, I served the document described as follows: REPLY OF PLAINTIFF
                                    AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                              5     NATURE TRUST, IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF
                                    UNITED LENDER, LLC on interested parties in this action by placing a true copy thereof
                              6     enclosed in a sealed envelope addressed as set forth below:

                              7           Megan E. Zucaro                                    John B. Spear
                                          4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                              8           Oxnard, CA 93035-3970                              Montclair, CA 91763

                              9           Email: m@megazee.com                               Email: johnbspear@gmail.com

                           10        Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                     complainant in pro per
                           11

                           12             Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                          c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                          4501 W . Channel Islands Blvd., #94               1222 Crenshaw Boulevard, Suite "B"
                           13
                                          Oxnard, CA 93035 -3970                            Torrance, CA 90501
                           14             Email: m@ megazee.com                              Email: wftrustees@ cs.com
                           15             Defendant and Cross-defendant                      Defendant
                           16             Robert Schachter                                   Lori E. Eropkin
                                          Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                           17             Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                          21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                           18             Torrance, CA 90503-6579
                                                                                             Telephone: (818) 382-3434
                           19             Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                                          E-mail: rs@rschachterlaw.com
                           20
                                     Attorneys for Defendant Western Fidelity          Attorneys for Defendant American Financial
                           21        Associates, LLC, dba Western Fidelity             Center, Inc.
                                     Trustees
                           22
                           23             Maurice Wainer                                     Lawrence C. Meyerson
                                          Snipper Wainer & Markoff                           A Professional Law Corporation
                           24             232 North Canon Drive                              5521 Mission Road, Suite 399
                                          Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                           25
                                          Telephone: (310) 550-5770                          Telephone: (310) 827-3344
                           26             Email: mrwainer@swmfirm.com                        Email: lcm@ lcmplc.com

                                     Attorneys for Defendant and Cross-                Attorney for Defendant and Cross-
                           27        complainant United Lender, LLC, a Nevada          complainant United Lender, LLC, a Nevada
                                     Limited Liability Company, and Defendants         Limited Liability Company, and Defendants
                           28        Shawn Ahdoot and Albert A. Ahdoot                 Shawn Ahdoot and Albert A. Ahdoot
LAW OFFICES Of ANDII:EWA SMITS
       36 Executn-e Park
           Suite 160
  lnine. Catifomi.:l926l -1-l19-l


                                                                             1823
   Telephone: (... 9) lll·I02.1
  Email. asmitS!tsmiti-b~· c:om
                                                                             PROOF OF SERVICE
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                               Exhibit 124-171 & POS Page 236 of 429


                                          Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                          Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                             2            444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                          Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                             3                                                               Oxnard, CA 90305
                                          Telephone: (213) 225-6000
                              4           Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                                                  ajain@mdjalaw.com
                              5                                                              Defendant
                                     Attorneys for defendant United Lender, LLC
                             6

                              7             [ ] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                                    processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                              8     Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                    course of business. I am aware that on motion of the party served, service is presumed invalid if
                              9     postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                    in affidavit.
                           10
                                             [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                           11       the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                    transmission, any electronic message or other indication that the transmission was unsuccessful.
                           12
                                          [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                           13       The messenger's proof of service will be prepared and available.

                           14               [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                    by placing the true copies in separate envelopes for each addressee, with the name and address of
                           15       the person served shown on the envelope and by sealing the envelope and placing it for collection
                                    and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                           16
                                           Executed on July 14, 2020 at Irvine, California. I declare under penalty of perjury under the
                           17       laws of the State of California that the above is true and correct.

                           18

                           19             KIMBERLY RICHARDSON

                           20

                           21

                           22
                           23

                           24

                           25

                           26

                           27

                           28
LAW OFFICES OF A~l>Kt.W A. SMITS
         36 Execu1i ve Park
              Suite 160
  In-inc:, C:ali(omi.JI92614-1794
                                                                                    2
                                                                            1824
   Telephone:: (""9) 133·102$
  Em:ul: asmitt@tmltJ-llw.com
                                                                            PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 237 of 429




                     EXHIBIT 162
                                   1825
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                  Desc
                                                 Exhibit 124-171 & POS Page 238 of 429


                                          Andrew A. Smits (State Bar No. 146659)
                                          Law Offices of Andrew A. Smits
                                  2       36 Executive Park, Suite 160
                                          Irvine, California 92614-4 794
                                  3       Telephone: (949) 833-1025
                                          Email:       asmits@smits-law.com
                                  4
                                          Attorney for Plaintiff Anh Thy Song Nguyen,
                                  5       Trustee of Mother Nature Trust, and Cross-defendant
                                          Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                                  6       and an individual

                                  7
                                  8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                  9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                               10

                               11         ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-011 24778 -CU-FR-CJC
                                          MOTHER NATURE TRUST,
                               12                                                                Assigned: Judge Walter Schwarm
                                                                    Plaintiff,                             Dept. : C19
                               13
                                                       vs.
                               14
                                          UNITED LENDER, LLC, a Nevada limited                   REQUEST FOR JUDICIAL NOTICE OF
                               15         liability company; SHAWN AHDOOT, an                    PLAINTIFF AND CROSS-DEFENDANT
                                          individual; ALBERT A. AHDOOT, an                       ANH THY SONG NGUYEN, TRUSTEE
                               16         individual; MEGAN E . ZUCARO, an                       OF MOTHER NATURE TRUST, IN
                                          individual; HELPING OTHERS                             SUPPORT OF DEMURRER TO CROSS-
                               17         INTERNATIONAL, LLC, a Delaware                         COMPLAINT OF DEFENDANT AND
                                          limited liability company; WESTERN                     CROSS-COMPLAINANT UNITED
                               18         FIDELITY ASSOCIATES , LLC, a California                LENDER,LLC
                                          limited liability company, dba WESTERN                 (RELATED TO ROA #165)
                                          FIDELITY TRUSTEES; JOHN B. SPEAR,
                               19         an individual; AMERICAN FINANCIAL
                                          CENTER, INC., a California corporation; all            Date: July 21 , 2020
                              20          other persons unknown, claiming any legal or           Time: 9:00 a.m.
                                          equitable right, title, estate, lien, or interest in   Dept.: C19
                              21          the property described in the complaint
                                          adverse to Plaintiffs title, or any cloud upon
                              22          Plaintiffs title thereto; and DOES 1 through
                                          100, inclusive,
                              23                                   Defendants.
                              24

                              25          AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                                 Trial date:      August 27, 202 1
                              26
                               27                 Pursuant to Code of Civil Procedure section 430.70 and Evidence Code sections 452 and

                               28
L t\W O FFIC..SCII A 'UIH."- A S\ 111'5
         36 Exceuth<t Park
             Suite 160
   lr\inc. Cahromia 926 1~479~
                                           REQUEST FOR JUDICIAL NOTICE OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN,
                                                                            1826
                                             TRUSTEE OF MOTHER NATURE TRUST, IN SUPPORT OF DEMURRER TO CROSS-COMPLAINT OF
    Telephone: (9J9) 833- 1025
   Em.11l: asnuts't_l smits-L1\\ ,COm
                                                         DEFENDANT AND CROSS-COMPLAINANT UN ITED LENDER, LLC
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                                    Exhibit 124-171 & POS Page 239 of 429


                                         453 , plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, in all

                                 2       named capacities ("Plaintiff'), makes this request for judicial notice in support of her demurrer to

                                 3       the cross-complaint of United Lender, LLC.

                                 4               Plaintiff requests the Court take judicial notice of the following documents attached hereto

                                 5       that are either in the Court' s fi le in this action or on file with the California Secretary of State:

                                 6               1.      Amendment to First Amended Complaint - Doe 1 (ROA # 141 ) as Ascension

                                 7       Recovery, Inc., dba Restored Life Recovery, dated May 27, 2020, attached hereto as Exhibit "B";

                                 8               2.      Proof of Service for Amendment to First Amended Complaint - Doe 1 (ROA # 190)

                                 9       as Ascension Recovery, Inc., dba Restored Life Recovery, dated June 25, 2020, attached hereto as

                                10       Exhibit "C"; and

                                11               3.      Statement of Information for Ascension Recovery, Inc. , fi led with the California

                                12       Secretary of State August 1, 20 19, attached hereto as Exhibit "D."

                                13
                                14       Dated: July 14, 2020

                                15

                                16

                                17                                                             ndrew A. Smits
                                                                                              Attorney for Plaintiff Anh Thy Song Nguyen,
                                18
                                                                                              Trustee of Mother Nature Trust, and Cross-
                                                                                              defendant Anh Thy Song Nguyen, Trustee of
                                19
                                                                                              Mother Nature Trust, and an individual
                                20

                                21

                                22

                                23

                                24

                                25

                                26
                                27

                                28
                                                                                             2
L...\W 0Ffl('(!~ l)t' ASOkPW A. S~HI'S
         36 b eciiii \'C P:uk
               Suite 160
   lr\i nc. Cnlifonua9261 ~ ·.&79.&
                                         REQUEST FOR JUDICIAL NOTICE OF PLAINTIFF AND CROSS-DE FENDANT AN H T HY SONG NGUYEN,
                                                                          1827
                                           TRUSTEE OF MOTH ER NATURE TRU ST, IN SUPPORT OF DEMURRER TO CROSS-COMPLAINT OF
    Telephone:· (W9) 833-IOH
   Ema il · 3Smitsa smits-lnn .eom
                                                       D EFENDANT AN D CROSS-COMPLAINANT UN ITED LENDER, LLC
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 240 of 429




                  EXHIBIT ''B''




                                   1828
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                                   Exhibit Court
           Electronically Filed by Superior 124-171   & POSCounty
                                                 of California, Page  241 of05/27/2020
                                                                  of Orange, 429       02:57 :00 PM.
30-2020-01124778-CU-FR-CJC- ROA # 141 -DAVID H. YAMASAKI, Clerk of the Court By Briana Brown, Deputy Clerk.


    ATTORNEY OR PARlY WITHOUT ATTORNEY: STATE BAR NO.: 146659
    NAME: Andrew A. Smits                                                                          FOR COURT USE ONLY
    FIRM NAME: law Offices of Andrew A . Smits
    STREET ADDRESS: 36 Executive Park. Suite 160
    CITY: Irvine                                  STATE: CA             ZIP CODE: 92614
    TELEPHONE NO.: 949 833-1025                   FAX NO.:
    E-MAIL ADDRESS: asmits@smits-law .com
    ATTORNEY FOR fname) : Plaintiff Anh Thv Sana Nouven, Trustee of Mother Nature Trust
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
     JUSTICE CENTER:
   1!1 Central- 700 Civic Center Dr. West, Santa Ana , CA 92701
   0 Civil Complex Center - 751 W. Santa Ana Blvd., Santa Ana, CA 92701
   0 Harbor- Newport Beach Facility- 4601 Jamboree Rd., Newport Beach, CA 92660-2595
   0 North- 1275 N. Berkeley Ave .. P. 0 . Box 5000, Fullerton, CA 92838-0500
   0 West- 8141 131h Street. Westminster. CA 92683-4593
    PLAINTIFF:     Anh Thy Song Nguyen, Trustee of Mother Nature Trust                     CASE NUMBER:

    DEFENDANT:        United Lender, LLC, et al.                                           30-2020-01124778-CU-FR-CJC
                                                                                           Case assigned to:
       AMENDMENT TO             [!] FIRST D CROSS-COMPLAINT                                Judge: Walter Schwarm
                                 - - ..                                                    Department: C19
                                                                                           Date complaint filed: Jan. 15. 2020
                              AMENDED COMPLAINT                                            Hearing/trial date: Trial not set


     FICTITIOUS NAME UNDER SECTION 474, CODE OF CIVIL PROCEDURE (NO ORDER REQUIRED)

      1 have discovered the true name of ~ Doe_1_0Roe_ _to be Ascension Recovery, Inc., dba Restored Life
       Recovery

      The complainUcross-complaint is amended to reflect the true name wherever it appears . z hP.eadlng.

      Date:    5/27/20                                                                        .•
       Andrew A. Smits                                                                        V t ~-_,
      (TYPE OR PRINT NAME)                                                                 (SIGNATURE OF A



      INCORRECT NAME UNDER SECTION 473, CODE OF CIVIL PROCEDURE (ORDER REQUIRED)

      The complaint/cross-complaint Incorrectly named the defendant/cross-defendant as._ _ _ _ _ _ _ _ _ _ _ __

      I have discovered the true name of the party to b e - - - - - - - - - - - - - - - - - - - - - - -


       I request the complainUcross-complaint be amended to reflect the true name wherever it appears in the pleading .

       Date: - - - - - - - - - -


       (TYPE OR PRINT NAME)                                                                 (SIGNATURE OF PARTY OR ATTORNEY)

       ORDER
       The complaint/cross-complaint is amended to reflect the true name wherever it appears in the pleading.

       Date:, _ _ _ _ _ _ _ __ _
                                                                                                                  JUDICIAL OFFICER


  Approved for Optional Use
  L·0132 (Rev. March 2019)                                                                                 Code of Civil Procedure,
                               AMENDMENT TO COMPLAINT/CROSS-COMPLAINT
                                                                                                                        §§ 473, 474

                                        For your protection and privacy please press the
                                           CLEAR THIS FORM button after you have
                                                       .printed the fonn



                                                                   1829
                         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                             Exhibit 124-171 & POS Page 242 of 429



                                                                        PROOF OF SERVICE
                                                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                              2                 I am employed in the County of Orange, State of Californja, I am over the age of 18 and not
                                        a party to the within action; my business address is 36 Executive Park Suite 160 Irvine California
                              3         92614-4794. My email address is kimberly@smits-law.com.               '         '      '
                              4                On May 27, 2020, I served the document described as follows: AMENDMENT TO
                                        FIRST AMENDED COMPLAINT on interested parties in this action by placing a true copy
                              5         thereof enclosed in a sealed envelope addressed as set forth below:

                              6
                                              Megan E. Zucaro                                   Jolm B. Spear
                              7               4501 W. Channel Island Blvd., #94                 4959 Palo Verde Street, Suite 205C
                                              Oxnard, CA 90305                                  Montclair, CA 91763
                              8
                                              Email: m@megazee.com                              Email: johnbspear@gmail.com
                              9
                                              Defendant and Cross-defendant                     Defendant and Cross-defendant
                           10

                           11                 Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                              c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                           12                 4501 W. Channel Island Blvd., #94                 1222 Crenshaw Boulevard, Suite " B"
                                              Oxnard, CA 90305                                  Torrance, CA 90501
                           13
                                              Email: m@megazee.com                              Email: wftrustees@cs.com
                           14                 Defendant and Cross-defendant                      Defendant
                            15
                                              Robert Schachter                                   Lori E. Eropkin
                           16                 Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                              Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                           17                 21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                              Torrance, CA 90503-6579
                            18                                                                   Telephone: (818) 382-3434
                                              Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                            19                E-mail: rs@rschachterlaw.com
                           20            Attomeys for Defendant Western Fidelity            Attomeys for Defendant American Financial
                                         Associates, LLC, dba Western Fidelity              Center, Inc.
                           21            Trustees

                           22
                                              Maurice Wainer                                     Lawrence C. Meyerson
                           23                 Snipper Wainer & Markoff                           A Professional Law Corporation
                                              232 North Canon Drive                              5521 Mission Road, Suite 399
                            24                Beverly Hills, CA 90210-5302                       Bonsall, CA 92003

                             25               Telephone: (31 0) 550-5770                         Telephone: (31 0) 827-3344
                                              Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com
                             26          Attorneys for Defendant and Cross-                 Attomey for Defendant and Cross-
                                         complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                             27          Lim1ted Liability Company, and Defendants          Limited Liability Company, and Defendants
                                         Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                             28
L\\J,• Omcr.snFA~ l)lt\1.' A. S1.11Ts
         )6 Ettcueh-o Part
             SUIU: 160
   ln·mc. t.f•romll926 l.&411}~
                                                                                        l
    Tdcp.....; 1•n1UJ·IOlS
   Enl:nl: asdtl.nsnlh-b"-'·com
                                                                                                                                        -
                                                                                PROOF OF SERVICE
                                                                                1830
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                      Desc
                                              Exhibit 124-171 & POS Page 243 of 429



                               1                    [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                            processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                               2            Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                            course of business. I am aware that on motion of the party served, service is presumed invalid if
                               3            postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                            in affidavit.
                               4
                                                    [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                               5            the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                            transmission, any electronic message or other indication that the transmission was unsuccessful.
                               6
                                                  [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                7           The messenger's proof of service will be prepared and available.

                                8                   ( ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                            by placing the true copies in separate envelopes for each addressee, with the name and address of
                                9           the person served shown on the envelope and by sealing the envelope and placing it for collection
                                            and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             10
                                                   Executed on May 27,2020 at Irvine, California. I declare under penalty of perjury under the
                             11             laws of the State of California that the above is true and correct.

                             12

                              13                  KIMBERLY RICHARDSON

                              14
                              15

                              16
                              17

                              18
                              19
                              20

                              21

                               22

                               23

                               24
                               25
                               26
                                27

                                28
l.A'4' 0 ntei:SUf" A:r-."Uilll\\ A. SloUU
          36 EAcauh-e P1rk
                Suite 160                                                                     2
   lrv.nc. Cah(omil 92ttl,.-479..t
    Telephone: C9..t!.l) lll·IOl~
   F.n'liMI: a&mi~Jc'tt tMiu•law.c;orn                                                PROOF OF SERVICE
                                                                                     1831
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 244 of 429




                  EXHIBIT ''C''




                                   1832
              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                    Desc
                                  Exhibit 124-171 & POS Page 245 of 429
               Electronically Filed by Superior C ourt of California, County of Ora nge, 06/26/2020 11:23:00 AM
                                                                    -
30-2020-011 24778-CU-FR- CJC - ROA # 190 DAVI D H YAMASAKI Clerk 0 f the Court By J ames M Haines, Dep4!t'6~l8~~
                                                                                                    '
                                                                                                                . -
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Nttme, Stttl& 8or numbOr, ond Dddra5s)                                                          FOR COURT USE ONLY
  r-   Andrew A. Smits ISBN: 146659
       law Offices of Andrew A. Smits
       36 Executive Park, Suite 160 Irvine, CA 92614
       TELEPHONE NO.: (949) 833·10251 FAX NO.   I E-MAIL ADDRESS   (Optlotul/):om~s®sml rslaw.com                                          '
        ATTOflNEY FOR (Nsme): :



   ORANGE COUNTY SUPERIOR COURT
             STREET ADDRESS:    700 CIVIC CENTER DRIVE WEST
             MAILING ADDRESS:
             CITY AND ZIP CODE: SANTA ANA,      CA 92702-0838
                   BRANCH NAME: SANTA   ANA
          PLAINTIFF: ANH Thy Song Nguyen, Trustee of Mother Nature Trust                                           CASE NUMBER:

       DEFENDANT: United lender, LLC, a Nevada limited liability company, et al.                                   30·2020-001124778-CU-FR-CJC

                                                                                                                   Ref. No. or Fi!e No.:
                                          PROOF OF SERVICE OF SUMMONS
                                                  (Separate proof of service is required for each party served.)
   1. At the time of service I was at least 18 years of age and not a party to this action.
   2. I served copies or:
        a.   fZI
            Summons
        b.   0
            Complaint
        c.   0
            Alternative Dispute Resolution (ADR) package          ·
        d.   0
            Civil Case Cover Sheet (served in complex cases only)
        e.   0
             Cross-complaint
        f.   fll
             other (specify documents): First Amended Complaint; Amendment to First Amended Complaint; Notice - Re Punitive
             Damages
   3. a. Party served (specify name of party as shown on documents served):
                 Ascension Recovery, Inc. dba Re stored Life Recovery

        b.   0      Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                    item Sb on whom substituted service was made) (specify name and relationship to the party named in item 3a):
                          Megan     E. Zucaro, CEO         and Agent for Service of Process
   4. Address where the party was served:
                                                         4501 W. Channel Islands Blvd., #94
                                                         Oxnard, CA 93035
   5. I served the party (check proper box)
      a.     0
             by personal service. 1 personally delivered the documents listed in item 2 to the party or person authorized to
             receive service of process for the party (1) on (date): (2) at (time):
        b.   0      by substituted service. On 06/24/2020             I left the documents listed in item 2 with or
                    in the presence of (name and title or relationship to person indicated in item 3b):

                   (1)    0   (business) a perso11 at least 18 years of age apparently in charge at the office or usual place of business of the
                              person to be served. I informed him of her of the general nature of the papers.

                   <zl D      (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
                              abode of the party. I informed him or her of the general nature of the papers.
                   (3)    0   (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing address
                              of the P.erson to be served, other than a United States Postal Serv1ce post office box. I informed him of ner of the
                              general nature of the papers.
                   (4)    0   I thereafter mailed (by first-class, j)OStage prepaid) copies of the documents to the person to be served at the
                              place where the copies were left {Code Civ. Proc., §4 15.20). I mailed the documents on
                              (date): from (city):                                                   or D a declaration of mailing is attached.

                    (5)   0   I attach a declaration of diligen ce stating actions taken first to attempt personal service.



                                                                                                                                                            Pnnc 1 cl 2

   ~~~1>8;:'~ 'gf~tr~'f:Y use                                      PROOF OF SERVICE OF SUMMONS
                                                                                                                                code of c ivil Procedure, § f1 1.1   o
   POS-010 (Rev. January 1, 2007)
                                                                                                                                                    POS01 0-11A18905




                                                                                            1833
              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                      Desc
                                  Exhibit 124-171 & POS Page 246 of 429

          PETITIONER: ANH Thy Song Nguyen, Trustee of Mothe~ Nature Trust                                        CASE NUM.BER:
                                                                                                                   30-ZOZ0-0011 Z4778-CU·FR-CJC
      RESPONDENT: United Lender, LLC, a Nevada limited liability company, et al.


     c.   0      by mail and acknowledgment of receipt of service. I mailed the documents listed in Item 2 to the party, to the address
                 sf10wn In Item 4, by first~Ciass mall, postage prep~ld,               .
                 (1) on (date):                                            (2) from (city):
                 (3)   0  with two copies of. the Notice and Acknowledgment of Rece{pt and a.postage"pald return envelope addressed to me.
                          (Attach comp/etedNotice and AcknowledgemenFof Receipt.) (Code Clv. Proc., § 415.30.)
                 (4)   0   .to an address outside California with returnreceipt requested. (Code Civ. Proc., § 415.40.)
     d.   0      by other means (specify means of service and authorizing code section):
                 Left at door. I thereafter mailed (by first-class, postage prepaid) copies· of the documents to the person to be served
                 at the place where the copies we'r e left (Code <?l,v . Proc. §415.20) I mailed:the documents on 6/24/2020 from Ventura

          0      Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

     a.   D      as an Individual defendant.
     b.   D as the person sued under the fictitious name of (specify):
     c.   D      as occupant.
     d.   P On behalf of (speci(y)\£\scension Recovery, Inc. dba Restored Life Recovery
            under the following Code of Civil Procedure section:
                                 ~    416.10 (corporatio[l)                         U   415.95 (business organization, form unknown)
                                 0    416.20 (defunct corporation)                  0   416.60 (minor)
                                 0    416.30 ijoint stock company/association)      0   416.70 (ward or conservatee)
                                 0    416.40 (association or partnership)           0   416.90 (authorized person)
                                 0    416.50 (public entity)                        0   415.46 (occupant)
                                                                                    0   other:

7. Person who served papers
     a. Name: Alexander Guzman - Boy.ond e-Discovery
     b. Address: 181'03 Sky ParkS, Suite A Irvine, CA 92614
     c. Telephone number: (949) 576·2614
     d. The fee for service was: $
                                   245 .          00
     e. I am:
           (1)
           (2)
                 §       not a·registered california process server.            ·        .
                         exempt from regis.tration under Business and Professions Code section 22350(b).
          ·(3)           re~tered California pr~ss server:             r-,                               ·
                       (i) U owner                U employee           DLJ independent contractor.
                       (ii) Registration No.: 482
                       (iii) County: Ventura

8.   f?j      I declare under penalty of perjury under the laws of the State of Callfornl~ that the foregoing is true and correct.
              or
9.   0        1am a California sheriff or marshal and I certify that the foregoing Is true·and correct.


                 Date:     6/25/2020
                 Beyond e-Discovery
                 18103 Sky ParkS, Suite A
                 Irvine, CA.92614
                 (949l576-26i4 .




                        (~AME
                                     Alexander Guzman
                                OF PERSON WHO SERVED PAPERS/SHERIFF OR MA~SHAL) .
                                                                                                   Jtf       .t;i.AfORE)

                                                                                                                                              Pago 2 of 2
 POS·010 IRev January 1, 2007)                                 PRq.O F   OF SERVICE OF S.UMMQNS                                        POS-010/A18905




                                                                                    1834
           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                               Desc
                               Exhibit 124-171 & POS Page 247 of 429

ATTORNEY OR PARTY WITHOUT ATTORNEY          (Nom~,   Srote Bar number, and address}                                                            FOR COURT USE ONLY
~   Andrew.A,. Smits ISBN: 146659
    Law. Offices of.ArJdrew A. Smits .     ·
    36 Executive Par.k, Suite 160 Irvine, CA 9Z614
    TELEPHONE NO.: (949) 833·1025J FAX NO. JE·MAIL ADDRESS (Opllonol}:nmii:I41>Smltslaw.com
     ATTORNEY FOR (Name}::


ORANGE COUNTY SUPERIOR COURT
         STREET ADDRESS:     700· CIVIC CENTER DRIVE WEST
         MAILING ADDRESS:

        CITY AND ZIP CODE:   SANTA ANA, CA 92702-0838
             BRANCH NAME: SANTA    ANA
          PLAINTIFF/PETITIONER: ANH Thy Song Nguyen, Trustee of Mother Nature Trust                                     . CASE NUMBER:

     DEFENDANT/RESPONDENT:· United Lender, LLC, a Nevada-limited liability company, et al.                                      30-2020-001"1 24778-CU-FR-CJC

                                                                                                                        Ref. No. or File No.
                                    DECLARATION OF DILIGENCE

     I, Alexander Guzman , declare: I          am
                                           a Registered Process Server and was retained to serve process in the above-referenced
     matter on the following.person or entity: Ascesion Recovery, Inc. dba Restored Life Recovery as follows:
     Documents:
        Summons; First Amended Complaint; Amendment to First Amended Complaint; Notice-- Re Punitive Damages;
     I attempted personal service on the following dates and times with the following results:



     Date                    Time .                       Lo!=ation                   Results
     6/15/2020               8:45AM                       Business                    Mobile Home. Spoke with white male in.hls late 60's who·stated this
                                                                                      j:>erson or company is not at tl:lis address and is unknown. - Alexander
                                                                                      Guzman
                                                                                      4501 W. Channel Islands Blv~ .• #94, Oxnard," CA 93035

     6/18/2020               7:53PM                       Business                    No answer at do.or. BMW X3 in driveway Lie #6SXZ969 - Alexander
                                                                                      Guzman        ··
                                                                                      4501 W. Channel Islands Blvd., #94,_ Oxnard, CA 93035

     6/20/2020               3:40PM                       Business                    No answer at door. Blinds shut, no noise... Same vehicle in "driveway-
                                                                                      Alexander Guzman       ·    ·                     ..
                                                                                      4501 W. Channel Islands Blvd., #94,. Oxni'!rd, CA .93035
     6/23/2020               7:15AM                       Business                    No answer at door: same vehicle in driveway- Alexander Guzman
                                                                                      4501 W: ·channel Islands Blvd., #94, Oxnard, CA 93035




Fee for Service: $245.00
             County: Ventur.a
             Registration No.: 482                                                              1declare. under p·enalty of .perjury that the:foregQing is true
            Beyond e-Discovery                                                                  an<! c::orrect and that this declaration.was executed on June
            18103 Sky Parks, Suite A                                                            25, 2020.:
            Irvine, CA 92614   .   ·
            (949) 576-"261"4

                                                                                                Signature:
                                                                                                                  ·    Ar6Xander Guzman

                                                      AFFIDAVIT OF REASO~AB~E Dt.LIGENCE


                                                                                         1835
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 248 of 429




                                   1836
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 249 of 429




                                   1837
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 250 of 429




                  EXHIBIT ''D''




                                   1838
         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                            Desc
                             Exhibit 124-171 & POS Page 251 of 429

                              State of California                                               s
                                 Secretary of State
                            Statement of Information
            (Domestic Stock and Agricultural Cooperative Corporations)
                                                                                                                         G835379
                                                                 $25.00.
                         FEES (Filing and Disclosure):
               If this is an amendment, see instructions.                                                               FILED
    IMPORTANT- READ IN           ONS BEFORE COMPLETING THIS FORM                                           In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
ASCENSION RECOVERY, INC.

                                                                                                                       AUG-01 2019


2. CALIFORNIA CORPORATE NUMBER
                                                                                                                   This Space for Filing Use Only


                                                                                                                                             Secretary




4. STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                             CITY                           STATE        ZIP CODE
 6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
5. STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                        CITY                           STATE        ZIP CODE
6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
6. MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                 CITY                           STATE        ZIP CODE




                         Addresses of the Following Officers (The r.nn,nr;ltinn
                           , the preprinted titles on this form must not be
7. CHIEF EXECUTIVE OFFICER/        ADDRESS                           CITY                                                  STATE        ZIP CODE
  MEGAN ZUCARO         6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH. CA 92648
B. SECRETARY                                                         CITY                                                  STATE        ZIP CODE
  RANDY GOSS                               HUNTINGTON BEACH CA 92648
9. CHIEF FINANCIAL OFFICER/        ADDRESS                           CITY                                                  STATE        ZIP CODE
  ANTHONY FATA 6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
Names and                                      Directors, Including Directors Who are Also Officers (The corporation must have at least one
director.
10. NAME                                                                        CITY                                       STATE        ZIP CODE
 ANTHONY FATA                                           HUNTINGTON BEACH, CA 92648
11. NAME                                    ADDRESS                             CITY                                       STATE        ZIP CODE

12. NAME                                    ADDRESS                                         CITY                           STATE        ZIP CODE



Agent for Service of Process If the agent is an Individual. the agent must reside In California and Item 15 must be completed with a California street
address, a P.O. Box address Is not acceptable. If the agent Is another corporation, the agent must have on file with the California Secretary of State a
certificate       to California            Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 MEGAN ZUCARO
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                   STATE       ZIP CODE
 6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648

16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 SUBSTANCE ABUSE RECOVERY/DETOX
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE. THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
08/01/2019        ANTHONY N FATA                                    EXECUTIVE 01 RECTOR _ _ _ _ _ _                               -=--=-----
                                                                         TITLE

                                                                        1839
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                 Exhibit 124-171 & POS Page 252 of 429


                               1                                         PROOF OF SERVICE
                              2                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                              3             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                    a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                              4     92614-4794. My email address is kimberly@smits-law.com.
                              5             On July 14, 2020, I served the document described as follows: REQUEST FOR
                                    JUDICIAL NOTICE OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG
                              6     NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, IN SUPPORT OF DEMURRER
                                    TO CROSS-COMPLAINT OF DEFENDANT AND CROSS-COMPLAINANT UNITED
                              7     LENDER, LLC, on interested parties in this action by placing a true copy thereof enclosed in a
                                    sealed envelope addressed as set forth below:
                              8
                              9           Megan E. Zucaro                                    John B. Spear
                                          4501 W . Channel Islands Blvd., #94                4959 Palo Verde Street, Suite 205C
                             10           Oxnard, CA 93035-3970                              Montclair, CA 91763

                             11           Email: m@megazee.com                               Email: johnbspear@ gmail.com

                             12      Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                     complainant in pro per
                             13

                             14           Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                          c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                          4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                             15           Oxnard, CA 93035-3970                             Torrance, CA 90501
                             16           Email: m@megazee.com                               Email: wftrustees@cs.com
                             17           Defendant and Cross-defendant                      Defendant
                             18
                                          Robert Schachter                                   Lori E. Eropkin
                             19           Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                          Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                             20           21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                          Torrance, CA 90503-6579
                             21                                                              Telephone: (818) 3 82-3434
                                          Telephone: (31 0) 540-2202                         E-mail: leropkin@ laklawyers.com
                             22           E-mail: rs@rschachterlaw.com

                             23      Attorneys for Defendant Western Fidelity          Attorneys for Defendant American Financial
                                     Associates, LLC, dba Western Fidelity             Center, Inc.
                             24      Trustees

                             25

                             26

                             27

                             28
LAW OFFICES Of' ANDREW A, SMITS
        J6 E.xecud\'c Park
            Suite 160
  lninc, California 926 1-t-179.&


                                                                            1840 OF SERVICE
   Telephone. (9.t9) 8JJ.I02S
  Email: asnU t~smit.!i· law.tom
                                                                            PROOF
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                   Exhibit 124-171 & POS Page 253 of 429


                                1          Maurice Wainer                                     Lawrence C. Meyerson
                                           Snipper Wainer & Markoff                           A Professional Law Corporation
                                2          232 North Canon Drive                              5521 Mission Road, Suite 399
                                           Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                3
                                           Telephone: (31 0) 550-5770                         Telephone: (310) 827-3344
                                4          Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com

                                5     Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                      complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                6     Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                      Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                7

                                8          Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                           Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                9          444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                           Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                               10                                                             Oxnard, CA 90305
                                           Telephone: (213) 225-6000
                                           Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                               11                  ajain@mdjalaw.com
                                                                                              Defendant
                               12     Attorneys for defendant United Lender, LLC
                               13
                                             [ ] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                               14    processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                     Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                               15    course of business. I am aware that on motion of the party served, service is presumed invalid if
                                     postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                               16    in affidavit.
                               17            [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                     the electronic service addresses listed above. I did not receive, within a reasonable time after the
                               18    transmission, any electronic message or other indication that the transmission was unsuccessful.
                               19          [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                     The messenger' s proof of service will be prepared and available.
                               20
                                             [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                               21    by placing the true copies in separate envelopes for each addressee, with the name and address of
                                     the person served shown on the envelope and by sealing the envelope and placing it for collection
                               22    and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                               23           Executed on July 14, 2020 at Irvine, California. I declare under penalty of perjury under the
                                     laws of the State of California that the above is true and correct.
                               24

                               25
                                           KIMBERLY RICHARDSON
                               26

                               27

                               28
LAW OFFICES OF ANDREW A. SMITS
        36 Executi\"e Parlr.
             Suile 160
  ln•ine. California 926 14-4 794-                                                   2
                                                                             1841 OF SERVICE
   Telephone: (9_.9) 833-1025
  Email: asmil~smils-law.com
                                                                             PROOF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 254 of 429




                    EXHIBIT 163
                                   1842
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                              Exhibit 124-171 & POS Page 255 of 429


                                     Andrew A. Smits (State Bar No. 146659)
                                     Law Offices of Andrew A. Smits
                             2       36 Executive Park, Suite 160
                                     Irvine, California 92614-4 794
                             3       Telephone: (949) 833-1025
                                     Email:       asmits@smits-law.com
                             4
                                     Attorney for Plaintiff Anh Thy Song Nguyen,
                             5       Trustee of Mother Nature Trust, and Cross-defendant
                                     Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                             6       and an individual

                             7

                             8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                           10

                           11        ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-0 11 24778-CU-FR-CJC
                                     MOTHER NATURE TRUST,
                           12                                                               Assigned: Judge Walter Schwarm
                                                               Plaintiff,                             Dept. : C 19
                           13
                                                  vs.
                           14                                                               REPLY OF PLAINTIFF AND CROSS-
                                     UNITED LENDER, LLC, a Nevada limited                   DEFENDANT ANH THY SONG
                           15        liability company; SHAWN AHDOOT, an                    NGUYEN, TRUSTEE OF MOTHER
                                     individual; ALBERT A. AHDOOT, an                       NATURE TRUST, IN SUPPORT OF
                           16        individual; MEGAN E. ZUCARO, an                        DEMURRER TO CROSS-COMPLAINT
                                     individual; HELPING OTHERS                             OF UNITED LENDER, LLC
                           17        INTERNATIONAL, LLC, a Delaware                         (RELATED TO ROA #165)
                                     limited liability company; WESTERN
                           18        FIDELITY ASSOCIATES, LLC, a California                 (Request for Judicial Notice submitted
                                     limited liability company, dba WESTERN                 herewith]
                                     FIDELITY TRUSTEES; JOHN B. SPEAR,
                           19        an individual; AMERICAN FINANCIAL
                                     CENTER, INC., a California corporation; all
                          20         other persons unknown, claiming any legal or           Date: July 21,2020
                                     equitable right, title, estate, lien, or interest in   Time: 9:00 a.m.
                          21         the property described in the complaint                Dept.: C19
                                     adverse to Plaintiffs title, or any cloud upon
                          22         Plaintiffs title thereto; and DOES 1 through
                                     100, inclusive,
                          23                                  Defendants.
                          24

                          25         AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                            Trial date:      August 27, 2021
                          26

                          27

                          28
lAW On-ICI!SOF ANDRI!W A. S J.IITS
       36 E1'.:cculi\'c Park                                                                1
           Suite 160
  Inine. CahJomia 9261.&-179.&

                                                                       1843
                                       REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
   Telephone: (9-'9) 813- 1025
  Ema1l. unuts'tts-mlts·law com
                                        NATURE TRUST, IN SUPPORT OF DEMURRER TO CROSS-COMPLAINT OF UNITED LENDER, LLC
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                   Desc
                                                Exhibit 124-171 & POS Page 256 of 429


                                                                                        TABLE OF CONTENTS

                             2                                                                                                                                                   Page
                             3
                             4      1.       THE OMISSION OF THE EXHIBITS TO THE CROSS-COMPLAINT
                                             MAKES THE CROSS-COMPLAINT FATALLY DEFECTIVE ........... ....... ................. ... 1
                             5

                             6      2.       THE FIRST CAUSE OF ACTION FOR JUDICIAL FORECLOSURE FAILS TO

                             7               PROPERLY ADDRESS ISSUES RE THE HOLDER OF THE THIRD DEED OF
                                             TRUST, AFCI ...................... .................. ..... ........ ............................... ... ..... ......................... 1
                             8

                             9      3.       THE FIRST CAUSE OF ACTION FOR JUDICIAL FORECLOSURE FAILS TO

                            10               PROPERLY ADDRESS ISSUES RENEW DEFENDANT ASCENSION
                                             RECOVERY, INC., DBA RESTORED LIFE RECOVERY, WHO OCCUPIES
                            11
                                             THE SUBJECT PROPERTY .... ....... ............. ........... ..... ..... ...... ..... .......... ........................... 2
                            12
                                    4.       THE SECOND, THIRD AND FOURTH CAUSES OF ACTION FAIL TO
                            13
                                             PROPERLY ADDRESS ISSUES RE ASCENSION, WHO OCCUPIES THE
                            14
                                             SUBJECT PROPERTY... ...... ................................ ...... .... ..... ............ .... ................... ...... ...... 3
                            15
                                    5.      THE SIXTH CAUSE OF ACTION BASED ON NEGLIGENT
                            16
                                             MISREPRSENTATION FAILS AS A MATTER OF LAW ............................ ....... ........... 3
                            17

                            18      6.      THE SEVENTH CAUSE OF ACTION BASED ON FRAUD FAILS TO SATISFY

                            19              THE SPECIFICITY PLEADING REQUIREMENTS FOR FRAUD ............................ .... 4

                            20      7.       THE EIGHTH CAUSE OF ACTION BASED ON NEGLIGENCE FAILS AS A
                            21               MATTER OF LAW .................. ..... .. ...... ..... ............ .......... .......... ..................... ............. .... 4

                            22
                                    8.       THE NINTH CAUSE OF ACTION BASED ON NEGLIGENT HIRING IS
                            23
                                             INCOMPREHNSIBLE AND FAILS ............................ ....................... ...... ...... ........ ..... ..... 4
                            24

                            25      9.       CONCLUSION ... ...... ........... .................. ........................................................... ...... ...... .. .... 5

                            26
                            27

                            28
l..AW0~1;1 CES OF ANDREW A . S~un
        36 Exccutivt Park
            Suilc 160
  ]r.;nc. California 9261 44794
   Telephone. (949) 833-1025
  Em;1il: asmitsa smits-law.c;om                                         1844
                                         REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                          NATURE TRUST, IN SUPPORT OF DEMURRER TO CROSS-COMPLAINT OF UNITED LENDER, LLC
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                             Desc
                                               Exhibit 124-171 & POS Page 257 of 429


                              1                                                    TABLE OF AUTHORITIES

                             2                                                                                                                                          Page
                             3     Statutes

                             4     Code of Civil Procedure § 389 ............................ ................................ .......... .......... .................... 2, 3

                             5     Code of Civil Procedure § 389, subd. (c) ..... ................................................................... ....... ..... 2, 3

                             6     Code of Civil Procedure § 430.10, subd. (e) ...... ..... ....... ................. ..... ........................................... 1

                             7     Code of Civil Procedure § 430.10, subd. (f) .................................. ................ ................................. 1

                             8     Code of Civil Procedure § 701.630 .. .............................................. ........................................ ..... .... 2

                             9     Code of Civil Procedure § 726, subd. (c) ................................. ....... ............... ............................. 1, 2

                           10

                           11      Other Authorities

                           12

                           13      Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                             (The Rutter Group 2020) ~ 2:151 ...... ....................... ....................................................... 2, 3
                           14
                                   Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                           15
                                             (The Rutter Group 2020) ~ 2:157 .................................................................................... 2, 3
                           16
                                   Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                           17                (The Rutter Group 2020) § 6: 127 ........................ .......................... ............................. ......... 1

                           18      Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                             (The Rutter Group 2020) ~~ 6:233-6:236 ................................... ........... ...... ..................... 1
                           19

                           20

                           21

                           22
                           23

                           24

                           25

                           26

                           27

                           28
LAW OFFICES OF ANDREW A . SMITS
       36 E.xccuth~ Pa'*
                                                                                                      11
           Sui lc 160
  lmne. Ca.lifomi:. 926 14-l79J

                                                                      1845 TO CROSS-COMPLAINT OF UNITED LENDER, LLC
   Telephone: (949) 3JJ. JOll
  Email: asnUis!!,.smils·law.com
                                      REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                       NATURE TRUST, IN SUPPORT OF DEMURRER
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                                                 Exhibit 124-171 & POS Page 258 of 429


                                1             Plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, in

                                2    all named capacities ("Plaintiff'), submits this reply brief in support of her demurrer to the cross-

                               3     complaint of United Lender, LLC ("United Lender"). This reply brief is based on the points and

                               4     authorities set forth below and on the request for judicial notice and exhibits thereto submitted

                               5     herewith.

                               6     1.       THE OMISSION OF THE EXHIBITS TO THE CROSS-COMPLAINT MAKES

                               7              THE CROSS-COMPLAINT FATALLY DEFECTIVE

                               8              United Lender' s cross-complaint on file with the Court omits all five exhibits referenced

                               9     and incorporated therein. (See, Court' s ROA # 96.) The exhibits are incorporated into all 10

                             10      causes of action asserted in the pleading. The omission of the exhibits makes the entire pleading

                             11      incomplete. The pleading fails not only on the ground that it is uncertain (Code Civ. Proc. §

                             12      430.10, subd. (f)), but also on the ground that it fails to state facts sufficient to constitute a cause

                             13      of action (Code Civ. Proc. § 430.10, subd. (e)).

                             14               "Plaintiff may attach a copy of a document to the complaint and incorporate it by

                             15      reference. By doing so, the documents become part of the complaint as if set forth verbatim

                             16      therein. Thus, the contents of the exhibit may supply the ultimate facts required to state a cause of

                             17      action. (citations omitted.]" (Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial

                             18      (The Rutter Group 2020) ,-r,-r 6:233- 6:236.)

                             19               Failure to plead ultimate facts subjects the complaint to demurrer for failure to state facts

                             20      sufficient to constitute a cause of action. (Weil & Brown, supra, § 6: 127.)

                             21               The omission of the exhibits makes all 10 causes of action fail for uncertainty and for

                             22      failure to state facts sufficient to constitute a cause of action. Accordingly, the demurrer to all 10

                             23      causes of action should be sustained.

                             24      2.       THE FIRST CAUSE OF ACTION FOR JUDICIAL FORECLOSURE FAILS TO

                             25               PROPERLY ADDRESS ISSUES RE THE HOLDER OF THE THIRD DEED OF

                             26               TRUST, AFCI

                             27               Irrespective of the requirements of Code of Civil Procedure section 726, subdivision (c), as

                             28      discussed in the moving papers, United Lender does not identify the holder of the third deed of
LAW O FFICES OF At\OREW A. S~tiTS
        36 Exccuti\'e Park
            Suite 160
  lf'\ine. Cal irornla 92614-.4794
                                          REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                                                          1846 TO CROSS-COMPLAINT OF UNITED LENDER, LLC
    Telephone: (9..J9) 833-1025
  Email· asmits1tsmils-law com
                                           NATURE TRUST, IN SUPPORT OF DEMURRER
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                   Exhibit 124-171 & POS Page 259 of 429


                                1   trust, AFCI, in the cross-complaint, nor does United Lender state the reasons why it has not joined

                                2   AFCI. This is contrary to the requirements of Code of Civil Procedure section 389, subdivision

                                3   (c), and makes the first cause of action deficient as a matter of law. United Lender not only fails

                                4   to name AFCI as a cross-defendant or interested party in the pleading, but United Lender

                                5   conspicuously fails to state in its opposition papers the reasons why AFCI has not been joined.

                                6   (Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial (The Rutter Group 2020) ~~

                                7   2:151 , 2:157.)

                                8            United Lender' s failure to address junior lienholder AFCI in its cross-complaint makes the

                                9   first cause of action for judicial foreclosure deficient as matter of law.

                               10   3.       THE FIRST CAUSE OF ACTION FOR JUDICIAL FORECLOSURE FAILS TO

                               11            PROPERLY ADDRESS ISSUES RENEW DEFENDANT ASCENSION

                               12            RECOVERY, INC., DBA RESTORED LIFE RECOVERY, WHO OCCUPIES THE

                               13            SUBJECT PROPERTY

                               14            Defendant Ascension Recovery, Inc., dba Restored Life Recovery ("Ascension"), became

                               15   a defendant in this action on May 27, 2020 when Plaintiff filed the Amendment to First Amended

                               16   Complaint- Doe 1, and Plaintiff served a copy of the same on United Lender. (RJN, Ex. "B.")

                               17   Plaintiff served United Lender on June 25, 2020 with a copy of the proof of service of summons,

                               18   complaint and amendment re Ascension. (RJN, Ex. "C.") Public records on file with the

                               19   California Secretary of State reflect that Ascension occupies the Huntington Beach real property

                               20   that is the subject of this action. (RJN, Ex. "D.")

                               21            Despite sufficient notice ofthe foregoing facts, United Lender has not amended its cross-

                               22   complaint or named Ascension as a cross-defendant in its cross-action. In light of the facts

                               23   regarding Ascension's role and/or status with respect to the subject property, the cross-complaint

                               24   is deficient as a matter of law. Again, anyone having a subordinate interest or lien that is

                               25   recorded as of the commencement of a foreclosure action must be joined as a defendant, otherwise

                               26   that interest or lien will not be affected by the judicial sale. (Code Civ. Proc. § 726, subd. (c).) If

                               27   a subordinate interest is properly included in the action, it will generally be terminated by the sale.

                               28   (Code Civ. Proc. § 701.630.) Curiously, United Lender, who claims to hold a first deed oftrust,
L AW O FFICES OF ANDREW A . SMITS
        36 E.~ccuti'"C: Park                                                          2
            Suite 160
  !nine. California 9261-1-1 79""

                                                                         1847
                                         REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
   Telephone : (9.49) Sll-1 025
  Email: asmits@.smits·L'lw.eom
                                          NATURE TRUST, IN SUPPORT OF DEMURRER TO CROSS-COMPLAINT OF UNITED LENDER, LLC
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                                               Exhibit 124-171 & POS Page 260 of 429


                              1      does not sue Ascension, who is apparently owned and/or operated by defendant Megan Zucaro, its

                              2      co-conspirator. The title of this cause of action requests a declaration as to "inferior interests,"

                              3      yet Ascension is not named as a cross-defendant. United Lender's decision not to sue Ascension

                              4      underscores Plaintiff's allegations in the first amended complaint that Zucaro and her business

                              5      entities and United Lender are co-conspirators to defraud Plaintiff.

                              6               A plaintiff or cross-complainant must join as parties to the action all persons whose

                              7      interests are so directly involved that the court cannot render a fair adjudication in their absence.

                              8      (Code Civ. Proc. § 389; Weil & Brown, supra, ~2:151.) If any such persons are not named as

                              9      parties to the lawsuit, the cross-complaint must state their names and the reasons why they have

                           10        not been joined. (Code Civ. Proc. § 389, subd. (c); Weil & Brown, supra,     ~   2:157.)

                           11                 Based on the foregoing, United Lender's failure to address issues involving Ascension

                           12        makes the first cause of action defective.

                           13        4.       THE SECOND, THIRD AND FOURTH CAUSES OF ACTION FAIL TO

                           14                 PROPERLY ADDRESS ISSUES RE ASCENSION, WHO OCCUPIES THE

                           15                 SUBJECT PROPERTY

                           16                 The second through fourth causes of action for specific performance of assignment of

                           17        rents, for appointment of receiver, and for injunctive relief are all based on United Lender's

                           18        purported first deed of trust and promissory note. These causes of action fail because they do not

                           19        name Ascension as a cross-defendant. United Lender must comply with the requirements of

                           20        Code of Civil Procedure section 389 as to all persons whose interests are directly involved in the

                           21        causes of actions, and United Lender has not so complied as to AFCI or Ascension.

                           22        5.       THE SIXTH CAUSE OF ACTION BASED ON NEGLIGENT

                           23                 MISREPRSENTATION FAILS AS A MATTER OF LAW

                           24                 United Lender does not provide any authority in support of its novel claim that an action

                           25        by a buyer' s hard money lender lies against a seller (Plaintiff) of real property for negligent

                           26        misrepresentation. Furthermore, United Lender does not provide any authority for its contention

                           27        that Plaintiff"had an independent duty to abstain from injuring UL." (See, opp., p. 6, line 7.)

                           28        There is no authority, because there is no such duty. The cause of action fails as a matter of law.
LAW 0Ff1Ct:s Of ASOR.t: w A. SMITS
       36 E.xecull\'e Park                                                             3
             Suiae 160
   Irvine, California 9261 44794
                                          REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                                                          1848 TO CROSS-COMPLAINT OF UNITED LENDER, LLC
    Telephone: (949) &33·102.5
  Email: asmi~~miu-law.com
                                           NATURE TRUST, IN SUPPORT OF DEMURRER
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 261 of 429


                                    6.       THE SEVENTH CAUSE OF ACTION BASED ON FRAUD FAILS TO SATISFY

                               2             THE SPECIFICITY PLEADING REQUIREMENTS FOR FRAUD

                               3             Hornbook law provides that fraud must be plead with specificity. The seventh cause of

                               4    action based on fraud does not meet these pleading requirements. Exhibit number 5 upon which it

                               5    is based is omitted from the pleading. The allegations in paragraphs 64 and 65 are not specific.

                               6    Fmihermore, United Lender provides no authority for the proposition that a hard money lender for

                               7    the buyer of real property has a cognizable legal claim for alleged harm caused by the seller

                               8    (Plaintiff) in "wrongfully inflating the purchase price" of the subject property. There is no tort for

                               9    "wrongfully inflating the purchase price" of real property. A seller may agree to sell her property

                             10     for a price that a buyer is willing to pay.

                             11             The seventh cause of action based on fraud fails to state facts sufficient to constitute a

                             12     cause of action.

                             13     7.      THE EIGHTH CAUSE OF ACTION BASED ON NEGLIGENCE FAILS AS A

                             14             MATTEROFLAW

                             15             For all the reasons discussed above with respect to the sixth and seventh.causes of action,

                             16     the eighth cause of action based on negligence fails as a matter of law.

                             17     8.      THE NINTH CAUSE OF ACTION BASED ON NEGLIGENT HIRING IS

                             18             INCOMPREHNSIBLE AND FAILS

                             19             United Lender does not provide any authority in support of its novel claim that Plaintiff

                             20     negligently hired herself and that doing so harmed United Lender. This cause of action is

                             21     indicative of the entire cross-complaint. The negligent hiring cause of action fails as a matter of

                             22     law.

                             23     II
                             24     II

                             25

                             26
                             27

                             28
LAW 0rFICES OF AXURE\\' A . SMITS
        J6 E.xoculivc Park                                                            4
             Suile 160
  lr.ine. Caliromi.a 9261 4-479-4
                                         REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                                                         1849 TO CROSS-COMPLAINT OF UNITED LENDER, LLC
   Telephone. (949) 833-102S
  Em.ail: asmils~iJ,smils-law.com
                                          NATURE TRUST, IN SUPPORT OF DEMURRER
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 262 of 429


                                    9.       CONCLUSION

                              2             For all the reasons discussed in the initial demurrer papers and in this reply brief, the 10

                               3    causes of action alleged against Plaintiff fail as a matter oflaw, and this demurrer should be

                              4     sustained.

                               5

                              6     Dated: July 14, 2020                               LAW OFFICES OF ANDREW A~~TS

                              7

                              8
                              9                                                    By: ~/~~~~~~--~---------­
                                                                                       d'n drew A. Smits
                                                                                       Attorney for Plaintiff Anh Thy Song Nguyen,
                             10
                                                                                       Trustee of Mother Nature Trust, and Cross-
                                                                                       defendant Anh Thy Song Nguyen, Trustee of
                             11                                                        Mother Nature Trust, and an individual
                             12

                             13

                             14

                             15
                             16

                             17

                             18

                             19

                             20

                             21

                             22
                             23

                             24
                             25

                             26
                             27

                             28
LAW OFfiCES Ott ANDREW A, SMITS
        36 Executi\'t Park                                                            5
             Suite 160
  lf'i nc. California 92614-&79-1
                                         REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                                                         1850 TO CROSS-COMPLAINT OF UNITED LENDER, LLC
   Telephon<: (9<9) 833·1025
  Email: asmits1!smi1S·Iaw.c:om
                                          NATURE TRUST, IN SUPPORT OF DEMURRER
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                               Exhibit 124-171 & POS Page 263 of 429

                                                                       PROOF OF SERVICE
                              1                              STATE OF CALIFORNIA, COUNTY OF ORANGE
                              2               I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                      a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                              3       92614-4794. My email address is kimberly@smits-law.com.
                              4              On July 14, 2020, I served the document described as follows: REPLY OF PLAINTIFF
                                      AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                              5       NATURE TRUST, IN SUPPORT OF DEMURRER TO CROSS-COMPLAINT OF
                                      UNITED LENDER, LLC on interested parties in this action by placing a true copy thereof
                              6       enclosed in a sealed envelope addressed as set forth below:

                              7             Megan E. Zucaro                                    John B. Spear
                                            4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                              8             Oxnard, CA 93035-3970                              Montclair, CA 91763

                              9             Email: m@megazee.com                               Email: johnbspear@gmail.com

                           10          Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                       complainant in pro per
                           11

                           12               Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                            c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                            4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                           13
                                            Oxnard, CA 93035-3970                             Torrance, CA 90501
                           14               Email: m@megazee.com                               Email: wftrustees@cs.com
                           15               Defendant and Cross-defendant                      Defendant
                           16               Robert Schachter                                   Lori E. Eropkin
                                            Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                           17               Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                            21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                           18               Torrance, CA 90503-6579
                                                                                               Telephone: (818) 3 82-3434
                           19               Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                                            E-mail: rs@rschachterlaw.com
                           20
                                       Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                           21          Associates, LLC, dba Western Fidelity              Center, Inc.
                                       Trustees
                           22

                           23               Maurice Wainer                                     Lawrence C. Meyerson
                                            Snipper Wainer & Markoff                           A Professional Law Corporation
                           24               232 North Canon Drive                              5521 Mission Road, Suite 399
                                            Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                           25
                                            Telephone: (31 0) 550-5770                         Telephone: (31 0) 827-3344
                           26               Email: rnrwainer@swmfirm.com                       Email: lcm@lcmplc.com
                                       Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                           27          complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                       Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                           28          Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
LAw OniCES oFA..~oREw A. s~uTS
         36 E1"ccuti\'C Park
             Suite 160
  ln.i nc. California 926 1-'-179-'                                                   1
   Telephone: (9.& 9) 833-1025
  Email: asmits'ftsmits·law.com                                               1851
                                                                              PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                 Exhibit 124-171 & POS Page 264 of 429


                                1          Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                           Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                2          444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                           Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                                3                                                             Oxnard, CA 90305
                                           Telephone: (213) 225-6000
                                4          Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                                                   ajain@mdjalaw.com
                                5                                                             Defendant
                                      Attorneys for defendant United Lender, LLC
                                6

                                7            [ ] (By U.S. Mail) I am "readily familiar" with the firm ' s practice of collection and
                                     processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                8    Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                     course of business. I am aware that on motion of the party served, service is presumed invalid if
                               9     postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                     in affidavit.
                             10
                                             [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                             11      the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                     transmission, any electronic message or other indication that the transmission was unsuccessful.
                             12
                                           [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                             13      The messenger's proof of service will be prepared and available.

                             14              [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                     by placing the true copies in separate envelopes for each addressee, with the name and address of
                             15      the person served shown on the envelope and by sealing the envelope and placing it for collection
                                     and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             16
                                            Executed on July 14, 2020 at Irvine, California. I declare under penalty of perjury under the
                             17      laws of the State of California that the above is true and correct.

                             18

                             19            KIMBERLY RICHARDSON

                            20

                            21

                            22
                            23

                            24

                            25

                            26

                            27

                            28
LAW OFFICES Ot" Af\DREW A . SMITS
        36 E.xecutm: Park
             Suile 160
  l r.·inc. Califomia 926 1-4479-4
                                                                                     2
   Telephone: (9. 9) 833 -1025
  Email. asm.ils~smits·law.com                                               1852
                                                                             PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 265 of 429




                  EXHIBIT 164
                                   1853
              Case 1:20-ap-01070-VK
                 Electronically              DocCourt
                                Filed by Superior  1-5 of Filed  07/17/20
                                                          California, County ofEntered   07/17/20 12:25:43
                                                                                Orange, 07/15/2020 06:41:00 PM.Desc
     30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                           # 233 -124-171
                                                   DAVID H. &  POS Page
                                                             YAMASAKI,    Clerk266   ofCourt
                                                                                of the  429 By Briana Jurado, Deputy Clerk.


                                       Andrew A. Smits (State Bar No. 146659)
                                       Law Offices of Andrew A. Smits
                                 2     36 Executive Park, Suite 160
                                       Irvine, California 92614-4794
                                 3     Telephone: (949) 833-1025
                                       Email:       asmits@smits-law.com
                                 4
                                       Attorney for Plaintiff Anh Thy Song Nguyen,
                                 5     Trustee of Mother Nature Trust

                                 6

                                 7

                                 8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER
                              10

                              11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-0 11 24778-CU-FR-CJC
                                       MOTHER NATURE TRUST,
                              12                                                              Assigned: Judge Walter Schwarm
                                                                 Plaintiff,                             Dept.: C 19
                              13
                                                    vs.                                       OPPOSITION OF PLAINTIFF ANH THY
                              14                                                              SONG NGUYEN TO MOTION OF
                                                                                              DEFENDANT UNITED LENDER, LLC,
                              15       UNITED LENDER, LLC, a Nevada limited                   FOR:
                                       liability company; SHAWN AHDOOT, an
                              16       individual; ALBERT A. AHDOOT, an                       (1) APPOINTMENT OF A RECEIVER;
                                       individual; MEGAN E. ZUCARO, an                        (2) ORDER TO SHOW CAUSE WHY THE
                              17       individual; HELPING OTHERS                                 APPOINTMENT OF A RECEIVER
                                       INTERNATIONAL, LLC, a Delaware                             SHOULD NOT BE CONFIRMED;
                              18       limited liability company; WESTERN                     (3) TEMPORARY RESTRAINING ORDER;
                                       FIDELITY ASSOCIATES, LLC, a California                     AND
                                       limited liability company, dba WESTERN                 (4) ORDER TO SHOW CAUSE WHY A
                              19       FIDELITY TRUSTEES; JOHN B. SPEAR,                          PRELIMINARY INJUNCTION
                                       an individual; AMERICAN FINANCIAL                          SHOULD NOT BE GRANTED
                             20        CENTER, INC., a California corporation; all
                                       other persons unknown, claiming any legal or           [Request for Judicial Notice, Dec. of Andrew
                             21        equitable right, title, estate, lien, or interest in   A. Smits, Evidentiary Objections to Dec. of
                                       the property described in the complaint                Shawn Ahdoot, Evid. Obj. to Suppl. Dec. of
                             22        adverse to Plaintiffs title, or any cloud upon         Shawn Ahdoot, Evid. Obj. to Dec. of Alfredo
                                       Plaintiffs title thereto; and DOES 1 through           Velasquez, and Evid. Obj. to Dec. of Jesse
                             23        100, inclusive,                                        Bosque submitted herewith]
                              24                                                              Date: July 28, 2020
                                                               Defendants.                    Time: 9:00a.m.
                              25                                                              Dept. : C19

                              26       AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                              Trial date :     August 27, 202 1
                              27

                              28
1.,\W Onrct:sor· A~UMI~W A . s~u rs
         36 Excculi\'e P:nk
              Suire 160
  Ir,·iue. C:lh(omia926 1 ~-~ 79~
   Telephone: (9~9) K33-102S
  Emai l. asnUts(tSmlts-l.'l\\.COill                                         1854
                                                        OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                       DEFENDANT UN ITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                      Desc
                                                   Exhibit 124-171 & POS Page 267 of 429


                                    1
                                                                                               TABLE OF CONTENTS
                                   2
                                                                                                                                                                                          Page
                                   3

                                   4        1.    INTRODUCTION AND STATEMENT OFFACTS OF THE CASE .................................. 1

                                   5        2.    THE REQUEST FOR A RECEIVER MUST BE DENIED BECAUSE IT IS BASED
                                                  ON A CROSS-COMPLAINT THAT IS IMPROPERLY BEFORE THIS COURT
                                   6
                                                  AND IS THE SUBJECT OF A MOTION TO STRIKE ........... ............................................. 3
                                   7
                                            3.    UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR
                                   8              APPOINTMENT OF A RECEIVER ..................................................................................... 4
                                   9              A.         The Declarations Submitted In Support Of The Motion Are Several Months
                                10                           Old And Contain Stale, Irrelevant And Inadmissible Testimony .......................... .... 4

                                11                B.         The Motion Is Not Supported By Evidence Establishing A Statutory Ground
                                                             For Appointment Of A Receiver ................................................................................ 5
                                12
                                                  C.         The Motion Is Not Supported By Evidence Showing Irreparable Injury And
                                13
                                                             Inadequacy Of Other Remedies ...................... ........... ..... ................................. .......... 5
                                14
                                            4.    UNITED LENDER HAS NOT GIVEN NOTICE OF ITS PURPORTED CROSS-
                                15                COMPLAINT OR MOTION TO A NECESSARY PARTY, DEFENDANT
                                16                ASCENSION RECOVERY, INC., WHO OCCUPIES THE SUBJECTPROPERTY ......... 6

                                17          5.    UNITED LENDER MAY NOT OBTAIN A RECEIVER AND COLLECT RENTS
                                                  PURSUANT TO ITS DEED OF TRUST THAT WAS OBTAINED BY FRAUD ........... ... 8
                                18
                                            6.    UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR AN
                                19
                                                  OSC WHY A RECEIVER SHOULD N OT BE CONFIRMED ........ .................................... 7
                               20
                                            7.    UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR A TRO ...... 8
                               21
                                            8.    UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR AN
                               22                 OSC WHY A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED ............ .... 8
                               23           9.    IF THE COURT IS INCLINED TO APPOINT A RECEIVER, THEN TWO
                               24                 SEPARATE BONDS SHOULD BE ORDERED ...... ............................ ...... ....... ........ ........... 8

                               25           10.   CONCLUSION .................. ..................... ...... ........... ....... ..... ........... ............ ....... ........ ...... ...... 9

                               26
                               27

                               28
L \W0t"f Kf.~ f)!l A s mti!W A. S !>.IITS
         16 E.'\ct\llm: Park
             Su•lc 160
   lnomc . Cahronna 926 1.i-l79.t
   Telephone (9~ 9) 8JJ -1025
  Eml1l 3Snuts'a snuu-bn com                                                      1855
                                                              OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                             DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIV ER
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                           Desc
                                                   Exhibit 124-171 & POS Page 268 of 429


                                                                                         TABLE OF AUTHORITIES

                                2                                                                                                                                                          Page
                                    Statutes
                                3

                                4   California Rules of Court, rule 3.11 7 5 ..................... ................... ...................... .............. .. .......... ... 6

                                5   California Rules of Court, rule 3.1176 .......... .............................. ...... ................ ...................... ... 4, 6

                                6   California Rules of Court, rule 3 .1176(b) ................... .. ................ ...... .... ........................... ....... ...... 6

                                7   California Rules of Court, rule 3 .1176(c) ....... .................. ................. .. .... ................................. .. .... 6

                                8   California Rules of Court, rule 3.1178 ..... .............. ...... ...... ..... .. ........................... ....... ....... ....... ..... 8

                                9   Code of Civil Procedure§ 428.5, subd. (c) .................... ........... ............ .... ................................. ..... 3

                               10   Code of Civil Procedure§ 436, subd. (b) ......... ..... ... ............................ ..... ....... ..... ....... ............. ...... 4

                               11   Code of Civil Procedure § 564 ..... ...... ............................... ....... .... ....... ................ ........ ......... ....... ... 5

                               12   Code of Civil Procedure § 564, subd. (a) ................ ....... ...... ...... .................... ........ ...... ........ ........... 4

                               13   Code of Civil Procedure § 564, subd. (b) ................. ...... ...... ................. ............ ..... ........ ...... ........ ... 4

                               14   Code of Civil Procedure § 564, subd. (b)(2) ............ ........ .... ...................... ............. ...... .............. .... 5

                               15   Code ofCivil Procedure§ 564, subd. (c) ... ......... ...................... ............ ..... ...... .. .......... .............. ..... 4

                               16   Code of Civil Procedure § 566 ...... ....... ................................ ...... .......... .......................... ............ .... 8

                               17   Code of Civil Procedure § 567 ........................... ....... ....... .... ...... ....................... ..................... ..... ... 8

                                    Other Authorities
                               18

                               19
                                    Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                               (The Rutter Group 2020)               ~   6:127 ...... ..... ............. ....... ................................ ........ ........ ...... ... 4
                               20
                                    Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                               21
                                              (The Rutter Group 2020)                ~~   6:233 - 6:236) ... ..... .. ........... ...... .... ..... ........... ..................... .... 4
                               22   Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                               23              (The Rutter Group 2020)               ~   9.743) .... ......................... ..................... ............................ ..... .... 5

                               24   Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                               (The Rutter Group 2020)               ~   9.753) ............... .. ...... ...... ..... ................. ...... ...... ....... ............... .. 5
                               25
                                    Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                               26
                                               (The Rutter Group 2020)               ~   9.758) .. .. ..... ................... ...................... ...... ...... ........ ...... .. ..... .... 6
                               27

                               28
      36 E.'l>cctlli,·c Park                                                                                    11
           Suite 160
lnrinc. Califomta 926 1~·-'19-'
 Telephone· (9~ 9) 833-1 025
Email: a.smitstl.smits-law.ann                                                 1856
                                                           OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                          DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                       Desc
                                                Exhibit 124-171 & POS Page 269 of 429


                                        Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                               (The R utter Group 2020) ~ 9.759) ......................................................................... ............ 5
                                 2
                                        Wei! & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                 3
                                               (The Rutter Group 2020) ~ 9.760-9:761.l e) ........................... ........... ....................... ........ .. 8
                                 4

                                 5

                                 6
                                 7

                                 8

                                 9
                               10

                               11

                               12

                               13

                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22
                               23

                               24

                               25

                               26

                               27

                               28
L ,\ W Ottlct;S Of A~UI(t.W A . SMI1S
         36 Excculi \'e P:uk
                                                                                                     lll
             Smre 160

                                                                               1857
  ll'\1ne. Ca hromia 926 1-t..J79_,
    Telephone . (9-19) 8JJ-102S                           OPPOS IT ION OF PLAINTIFF AN H THY SONG NGUYEN TO MOTION OF
  Em.1il asmi1Sf1SIIIils·L1\\,COII I
                                                         DEFENDANT UN ITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                                              Exhibit 124-171 & POS Page 270 of 429


                               1             Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), opposes the

                              2       motion of defendant United Lender, LLC ("Defendant" or "United Lender"), for: (1) appointment

                              3       of a receiver; (2) order to show cause why the appointment of a receiver should not be confirmed;

                               4      (3) temporary restraining order; and (4) order to show cause why a preliminary injunction should

                              5       not be granted. This opposition is based on the points and authorities set forth below and on the

                              6       following papers submitted herewith: request for judicial notice and the exhibits attached thereto;

                              7       declaration of Andrew A. Smits; evidentiary objections to the declaration of Shawn Ahdoot;

                               8      evidentiary objections to the supplemental declaration of Shawn Ahdoot; evidentiary objections to

                              9       the declaration of Alfredo Velasquez; and the evidentiary objections to the declaration of Jesse

                              10      Bosque.

                              11             As requested in each of the sets of evidentiary objections, Plaintiff respectfully requests the

                              12      Court issue rulings on the objections.

                              13      1.     INTRODUCTION AND STATEMENT OF FACTS OF THE CASE

                              14             This is a real estate fraud case wherein plaintiff Anh Thy Song Nguyen, Trustee of Mother

                              15      Nature Trust ("Plaintiff'), sold a $3.1 million home located in Huntington Beach, California to

                              16      defendant Megan Zucaro ("Zucaro") and her Delaware limited liability company, defendant

                              17      Helping Others International, LLC ("Helping Others"). Zucaro/Helping Others used a private

                              18      lender, defendant and cross-complainant United Lender, LLC, a Nevada limited liability company

                              19      ("United Lender" ), to fund a $1.9 million purchase loan. Zucaro talked Plaintiff into seller

                              20      carryback financing wherein Plaintiff funded a $1.2 million loan to the buyer of record, Helping

                              21      Others, secured by a second deed of trust. Helping Others defaulted on the first payments due on

                              22      United Lender' s and Plaintiffs loans. United Lender promptly commenced foreclosure

                              23      proceedings on its first deed of trust, seeking to eliminate Plaintiffs junior deed of trust. United

                              24      Lender and Zucaro have engaged in this real estate equity fraud scheme in at least four other

                              25      instances in Southern California.

                              26                On January 15,2020, Plaintifffiled the complaint in this action, alleging, among other

                              27      things, that the defendants have engaged in the above-described, real estate equity theft fraud

                              28      scheme with respect to Plaintiff and at least four other home sellers in Southern California. On
LAW O fFICES OF A:-lDREW A . S~IITS
        36 E.xcc:utive Park
             Suhc 160
   In~ nc. Caliromia 926 1.t479.t
    Telephone : (9-l9) 833· 1025
  Em.1il: asmlts'fi.smits-law.com                                          1858
                                                       OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                      DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                              Exhibit 124-171 & POS Page 271 of 429


                                     January 21 , 2020, Plaintiff filed the first amended complaint herein.

                              2             On February 11, 2020, this Court issued a preliminary injunction enjoining any foreclosure

                              3      sale by the defendants with respect to the Huntington Beach property.

                              4             Defendants Zucaro, Helping Others International, and United Lender, which is owned and

                              5      operated by defendants Shawn Ahdoot and Albert A. Ahdoot, have engaged in at least four other

                              6      similar transactions in Southern California in an apparent equity theft scheme. Public records

                              7      reflect that trustor and debtor under the first deed of trust and second deed of trust on the Subject

                              8      Property, Helping Others International (and Zucaro), has defaulted on the first and the second

                              9      secured obligations in the similar transactions, setting up United Lender's fraudulent foreclosure

                             10      proceeding to eliminate the second deed oftrust or junior lienholder, who is the seller of the

                             11      property in the transactions. The other similar transactions indicate that United Lender continues

                             12      to lend to Helping Others International and Zucaro in purchasing the properties even though

                             13      Helping Others International and Zucaro have a long history of defaults, and Zucaro has a history

                             14      of multiple bankruptcies. No lender lends money to someone who is a serious credit risk and in

                             15      default with him on multiple loans unless that lender is a conspirator in a scheme to steal the home

                             16      seller's equity. The evidence that has been previously provided to this Court and will be

                             17      introduced at trial of this action indicates Defendants have conspired to foreclose on purchased

                             18      properties, eliminating junior lienholders, including the sellers of the properties like Plaintiff

                             19      herein, and stealing the equity.

                             20             Defendant American Financial Center, Inc. ("AFCI"), provided a $75,000 loan to

                             21      defendant Ascension Recovery, Inc., dba Restored Life Recovery, which is owned and operated

                             22      by Zucaro. AFCI required and obtained guarantees by Zucaro and Helping Others International

                             23      for repayment of the loan. Also, AFCI secured repayment of its loan by recording a third deed of

                             24      trust against the subject property in Huntington Beach and a property in Agua Dulce, California,

                             25      which is one of the other four, similar equity theft transactions referenced above. AFCI provided

                             26      the loan even though Zucaro was not a qualified borrower, having a history of defaulting on loans

                             27      and filing multiple bankruptcy cases, and there was an insufficient equity cushion in the subject

                             28      Huntington Beach property to satisfy repayment of AFCI's loan. AFCI maintains its third deed of
LAW OFFICES Of A S DREW A. S~IITS
        36 Excculi'-c Park
                                                                                       2
              Suilc 160
  l r.i nc. Califomia 926 1-1479-l
    Telephone: (9-19) 833 · 1025
  En1.1il: as1niiS!! smits·law.com                                       1859
                                                     OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                    DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                              Exhibit 124-171 & POS Page 272 of 429


                                      trust against the Huntington Beach property in order to cloud title and impair and impede

                              2       Plaintiffs right to rescind the fraudulent transaction involving the property. The foregoing facts

                               3      indicate that AFCI is involved in the fraudulent scheme of Zucaro, United Lender, et al.

                              4              Law enforcement is catching up with the Defendants. In the first days of March 2020,

                              5       Zucaro was arrested and charged in Ventura County with three felony counts of financial and real

                              6       estate-related fraud separate from the five equity fraud scams described above. On or about July

                              7       8, 2020, Zucaro plead guilty to one of the three felony counts -felony diversion of construction

                               8      funds. Thus, Zucaro is a convicted felon and has forfeited her real estate agent' s license.

                              9              In addition, Zucaro filed a Chapter 11 bankruptcy case on June 8, 2020; however, it is the

                            I0        subject of the U.S . Trustee's motion to dismiss or convert case, to which Zucaro has fi led a notice

                            I1        of non-opposition. That bankruptcy case willlikeiy be dismissed soon. Zucaro admitted in her

                            I2        pending bankruptcy case that she has filed no less than three other personal bankruptcy cases

                            I3        (1996, 2007 and 201 7).

                            14               Zucaro 's business entity, Helping Others International, apparently filed a Chapter II

                            15        bankruptcy case on June 29, 2020. In all likelihood, that case too will be dismissed or converted

                            I6        to a liquidation case under Chapter 7.

                            I7        2.     THE REQUEST FOR A RECEIVER MUST BE DENIED BECAUSE IT IS BASED

                            18               ON A CROSS-COMPLAINT THAT IS IMPROPERLY BEFORE THIS COURT

                            19               AND IS THE SUBJECT OF A MOTION TO STRIKE

                           20                United Lender has no right or authority to request appointment of a receiver, because

                           21         United Lender has not fil ed a valid cross-complaint seeking such affirmative relief. United

                           22         Lender's purported cross-complaint filed March 4, 2020 was filed improperly and without leave of

                           23         court. (RJN,   ~   1.) Plaintiff, who is a named cross-defendant, filed a motion to strike the cross-

                            24        complaint, and the hearing on the motion to strike (and the demurrer) is set for July 21 , 2020.

                            25        (RJN, ~~ 1 - 8, Exs. "A"- "E.") As set forth in Plaintiffs motion to strike and reply brief,

                            26        because United Lender failed to timely file its cross-complaint by February 20 when it filed its

                            27        response to the First Amended Complaint, it is required under Code of Civil Procedure section

                            28        428.5 , subdivision (c), to obtain leave of court to file it. (RJN, Exs. "A" and " B.") United
L,\W 0 FI11CES 01' ANDREW A, SM ITS
        JU   Excculh~ P:uk                                                                3
             Suite HiO
  In inc. Caliromia 9261-l-179-l
   Telephone. (9-l9) 833· 1025
  Email· asnutsfl.snuts·l.1\\ ,COm                                        1860
                                                      OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                     DEFENDANT UN ITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                  Desc
                                               Exhibit 124-171 & POS Page 273 of 429


                                1       Lender did not seek or obtain leave of court when it filed its cross-complaint on March 4.

                               2        Consequently, the cross-complaint is not " filed in conformity with the laws of this state" and

                               3        should be stricken. (Code Civ. Proc. § 436, subd. (b).)

                               4                   As discussed in Plaintiffs demurrer to the cross-complaint, the purported cross-complaint

                               5        is incomplete, uncertain and fails to state facts sufficient to constitute a cause of action. The cross-

                               6        complaint omits all five exhibits upon which it is based and that are incorporated by reference.

                               7        Consequently and as a matter of law, the cross-complaint fails to state facts sufficient to constitute

                               8        a cause of action. Plaintiff will not repeat the arguments and authorities here. Plaintiff requests

                               9        the Court take judicial notice of her demurrer (ROA # 165) and her reply brief in support of the

                              10        demurrer (ROA #231). (RJN, ~ 5.) (Weil & Brown, Cal. Practice Guide: Civil Procedure Before

                              11        Trial (The Rutter Group 2020)      ~~   6:127, 6:233- 6:236).

                              12                   Code of Civil Procedure section 564, subdivisions (a), (b) and (c), authorizes the

                              13        appointment of a receiver in a pending action for such relief. Here, United Lender does not have a

                              14        valid pending action for appointment of a receiver.

                              15                   What's more, California Rules of Court, rule 3.1176, provides that United Lender is

                              16        required to serve on each adverse party a valid cross-complaint (along with a motion for

                              17        appointment of receiver). Here, since United Lender has not filed a cross-complaint in accordance

                              18        with the law, it has not served on adverse parties a valid cross-complaint. Again, the cross-

                              19        complaint is improperly before this Court because United Lender did not obtain leave of comt to

                              20        file it.

                              21                   Absent a valid cross-complaint seeking affirmative relief for appointment of a receiver,

                              22        United Lender may not bring a motion for such relief. Accordingly, the motion must be denied.

                              23        3.         UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR

                              24                   APPOINTMENT OF A RECEIVER

                              25                   A.     The Declarations Submitted In Support Of The Motion Are Several Months

                              26                          Old And Contain Stale, Irrelevant And Inadmissible Testimony

                              27                   United Lender submits four declarations in support of the motion that are dated in

                              28        February and March 2020. The Declarations include: the original Declaration of Shawn Ahdoot
L,w: 0FFKI::S OF AXDRt:\\' A. S!-IITS
        36 E:\eclllh'e Park                                                                 4
             Suilc 160
  tnine. Cali(omia 9261 .t-179.t
   Telephone: (9.t9) 833-1025
  Email: asmi lso'flsmils-law.com                                              1861
                                                          OPPOSITION OF PLAINTIFF ANH THY SONG NGUY EN TO MOTION OF
                                                         DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                  Desc
                                              Exhibit 124-171 & POS Page 274 of 429


                              1     dated February 27; the Supplemental Declaration of Shawn Ahdoot dated March 30; the

                              2     Declaration of Jesse Bosque dated March 24; and the Declaration of Alfredo Velasquez dated

                              3     March 24. The Declarations are approximately four months old. Plaintiff has filed evidentiary

                              4     objections to all these Declarations. The stale Declarations should be stricken on the ground of

                              5     relevance. The testimony does not provide relevant information regarding facts and circumstances

                              6     that exist as of July 15, 2020. The testimony in the Declarations is inadmissible for other reasons

                              7     as specifically stated in the evidentiary objections accompanying this opposition brief.

                              8            B.      The Motion Is Not Supported By Evidence Establishing A Statutory Ground

                              9                    For Appointment Of A Receiver

                             10            A receivership is a time-consuming, expensive and potentially unjust remedy. It should

                             11     not be requested unless it is "absolutely essential." (Weil & Brown,     supra, ~   9:743.)

                             12            The moving papers must contain facts establishing one of the statutory grounds for

                             13     appointment of a receiver. (Weil & Brown,       supra, ~   9:759.) As discussed above and in Plaintiffs

                             14     evidentiary objections, the motion is not supported by facts establishing grounds for appointment

                             15     of a receiver under Code of Civil Procedure section 564. There is no showing that the subject

                             16     property is in danger of being lost, removed or materially injured and that the property is probably

                             17     insufficient to discharge the deed of trust or mortgage debt. (Code Civ. Proc. § 564, subd. (b)(2).)

                             18     There is no showing of damages. There is no showing that the property value is being eroded.

                             19            c.      The Motion Is Not Supported By Evidence Showing Irreparable Injury And

                             20                     Inadequacy Of Other Remedies

                             21            Since a receivership is an equitable remedy, the equitable considerations in an injunction

                             22     proceeding apply, i.e., there must be a showing of irreparable injury and inadequacy of other

                             23     remedies. (Weil & Brown, supra,      ~~   9:753, 9:759.) There is no showing of irreparable injury.

                             24     There is no evidence of current, existing conditions regarding the property. United Lender' s

                             25     reliance on the stale Declarations is a sufficient basis for concluding that there is no ineparable

                             26     injury, not to mention that inespective of the stale nature of the testimony, it still fails to establish

                             27     irreparable injury to United Lender.

                             28     II
LAW OFF ICES OF ANDREW A . SMITS                                                        5
        36 Exccuti'-e Park
            Suite 160
  hYiuc. C;'llifomia 926 14-4794
   TclcphollC: (949) 833·10H
  Email· asm1tsi'f1smits·lrm .com                                       1862
                                                    OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                   DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                                Exhibit 124-171 & POS Page 275 of 429


                                                The Declarations fail to satisfy the showing required under California Rules of Court, rule

                                2        3.1175. For instance, there is no evidence of the name, address and telephone numbers of the

                                3        persons in possession of the property. In fact, the motion does not identify Ascension Recovery.

                                4                Similarly, the Declarations do not show that the appointment of receiver is " absolutely

                                5        essential" to protecting its alleged interest in the property.

                                6                United Lender has not made the necessary showing for an extreme and expensive remedy

                                7        such as appointment of a receiver.

                                8        4.      UNITED LENDER HAS NOT GIVEN NOTICE OF ITS PURPORTED CROSS-

                                9               COMPLAINT OR MOTION TO A NECESSARY PARTY, DEFENDANT

                              10                ASCENSION RECOVERY, INC., WHO OCCUPIES THE SUBJECT PROPERTY

                              11                As discussed above, California Rules of Court, rule 3.1176, requires United Lender not

                              12         only serve a valid cross-complaint on all interested parties, but also it must serve its motion for

                              13         appointment of receiver on all adverse parties. (Cal. Rules of Court, rule 3. 11 76(b); Wei1 &

                              14         Brown, supra,~ 9:758.) Absent providing proper and full notice to all interested parties of a valid

                              15         cross-complaint and the motion for appointment of receiver, the motion should be denied. (Cal.

                              16         Rules ofCourt, rule 3.11 76(b), (c).)

                              17                 Here, United Lender has not named as a cross-defendant nor served its motion on a party

                              18         to this action, defendant (Doe 1) Ascension Recovery, Inc., dba Restored Life Recovery

                              19         ("Ascension"), who would be directly affected by the appointment of a rece iver.

                              20                Plaintiff learned in discovery from defendant American Financial Services, Inc. ("AFCI"),

                              21         that Ascension is the borrower on the loan from AFCI and secured by AFCI' s third deed of trust

                              22         on the subject property. (Smits   Dec. ,~   3, Ex. "1.") AFCI's loan documents and public records

                              23         with the California Secretary of State (RJN, Ex. "H") reflect that Ascension occupies or possesses

                              24         the subject property. AFCI obtained loan guarantees from defendant Helping Others International,

                              25         LLC, and defendant Megan Zucaro who reportedly owns and operates Ascension. The guarantee

                              26         provided by Helping Others International, who bought the propetty from Plaintiff, is the basis for

                              27         AFCI' s third deed oftrust.

                              28         II
L ,\W OffiCF.SOI' A."':I}MI'.W A SMITs
         16 E~ecuti\'e Pnrk                                                                 6
             Smtt 160
   lrYinC. Califomia926 1~-.- 79~
    Telephone· (9-l9) 833·102S
  Em.1il asmits'asm•ts·l:m.com                                               1863
                                                         OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                        DEFENDANT UNITED LEN DER, LLC, FOR APPOINTMENT OF A RECEIVER
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                  Desc
                                                 Exhibit 124-171 & POS Page 276 of 429


                                                 United Lender has had sufficient time to give notice of its motion to Ascension but has

                                 2        failed to provide any notice. United Lender learned of Ascension being named as defendant on

                                  3       May 27, 2020 when Plaintiff filed an Amendment to the First Amended Complaint re Doe 1

                                 4        (Ascension) and served all parties herein, including United Lender. (RJN, Ex. "F.") On June 25,

                                  5       2020, Plaintiff served all patties with the proof of service showing that Ascension was served with

                                  6       the summons, first amended complaint and related papers. (RJN, Ex. "G.")

                                  7              United Lender' s failure to give notice of its motion to Ascension is reason alone to deny

                                  8       the motion.

                                  9       5.     UNITED LENDER MAY NOT OBTAIN A RECEIVER AND COLLECT RENTS

                                 10              PURSUANT TO ITS DEED OF TRUST THAT WAS OBTAINED BY FRAUD

                                 11              Plaintiff has alleged in this action that United Lender obtained its first deed of trust by

                                 12       fraudulent means and as part of a conspiracy among Megan Zucaro, who is a recently convicted

                                 13       felon re a financial crime, and the other defendants to steal the equity of Plaintiff. Plaintiff sold

                                 14       the subject property and took back a promissory note in the amount of $1.2 million secured by a

                                 15       second deed of trust in connection with the sale. Plaintiff has further alleged with specificity that

                                 16       United Lender and the other defendants herein have conspired to steal the equity of at least four

                                 17       other sellers of residential properties in Southern California. On February 11 , 2020 and based on

                                 18       compelling evidence submitted by Plaintiff in support of her request for a preliminary injunction,

                                 19       this Cowt issued a preliminary injunction enjoining United Lender from conducting a foreclosure

                                 20       sale, which would have eliminated Plaintiffs junior lien against the property.

                                 21              United Lender seeks the appointment of receiver, which is an equitable remedy. However,

                                 22       by all indications and the evidence presented by Plaintiff to date in this action, United Lender has

                                 23       not done equity. A maxim of jurisprudence provides that one who seeks equity must do equity.

                                 24       Applying this maxim, United Lender is not entitled to the equitable remedy it seeks in this motion.

                                 25       6.      UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR AN

                                 26               OSC WHY A RECEIVER SHOULD NOT BE CONFIRMED

                                 27               For all the reasons discussed above, United Lender fails to make the necessary showing for

                                 28       an order to show cause why a receiver should not be confirmed. Accordingly, United Lender' s
L AW 0 FFICLSOI ' Ar-.'Oki.W A . SMITII
         36 E:'l:ctUIII'C Park
                                                                                            7
             Suilc 160
   lninc. CalirornLl 926 14-179-4
    Telephone:· (9-1 9) 8))· 1023
   Email: asnUis"n smils·I<III .COIIl                                         1864
                                                          OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                         DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                  Desc
                                              Exhibit 124-171 & POS Page 277 of 429


                                        request for the OSC should be denied.

                                2       7.        UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR A TRO
                                3                 For all the reasons discussed above, United Lender fails to make the necessary showing for

                                4       a temporary restraining order. Accordingly, United Lender's request for the TRO should be

                                5       denied.

                                6       8.        UNITED LENDER FAILS TO MAKE THE NECESSARY SHOWING FOR AN
                                7                 OSC WHY A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED
                                8                 For all the reasons discussed above, United Lender fails to make the necessary showing

                                9       for an order to show cause why a preliminary injunction should not be granted. Accordingly,

                            10          United Lender's request for the OSC should be denied.

                            11          9.        IF THE COURT IS INCLINED TO APPOINT A RECEIVER, THEN TWO
                            12                    SEPARATE BONDS SHOULD BE ORDERED
                            13                    Although Plaintiff opposes United Lender's request for appointment of a receiver, if the

                            14          Court is inclined to grant the request, then the Court should order two separate bonds be posted as

                            15          a condition for granting the request. However, United Lender does not satisfy its burden in this

                            16          regard either. United Lender does not propose an amount or provide evidence in support of an

                            17          amount of any bond, which it is required to do. (Cal. Rules of Court, rule 3.1178.)

                            18                    First, a receiver is required to post a bond before he enters upon performance of his duties.

                            19          (Code Civ. Proc. § 567.) A court should fix the amount of the bond high enough to cover the

                           20           value of any cash or transferable personal property coming into the receiver's possession.

                           21           However, United Lender does not make the necessary showing to establish a value for the bond.

                           22                     Second, this Court has the power and discretion to require United Lender to post a bond to

                           23           cover the damages to Plaintiff(and other interested parties) that may result ifthe appointment of a

                           24           receiver turned out to be erroneous. (Code Civ. Proc. § 566; Weil & Brown,      supra,~~   9:760 -

                           25           9:761.1e.)

                           26           II

                           27           II

                           28
L AW Or ncr.SOI' ANI>RF.W A.
         J(, £.,ecuthoe Pnrk
                               S MITS
                                                                                          8
            Suite 160
  lninc. Cahromi.1 926 1-1·-179-1
   Telephone: (9-19) 831·102S
  EnL1il :unuts'flsmits·l:m .com                                              1865
                                                         OPPOSIT ION OF PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF
                                                        DEFENDANT UNITED LEN DER, LLC, FOR APPOINTMENT OF A RECEIVER
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                              Exhibit 124-171 & POS Page 278 of 429


                                    10.    CONCLUSION

                               2           Based on the foregoing, Plaintiff respectfully requests the Court deny United Lender' s

                               3    motion for the appointment of a receiver.

                               4

                               5    Dated: July 15, 2020

                               6

                               7

                               8                                                       drew A. Smi
                                                                                    Attorney for Plaintiff Anh Thy Song Nguyen,
                               9                                                    Trustee of Mother Nature Trust

                              10

                              11

                              12

                              13

                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24

                              25
                              26
                              27

                              28
LAW Omcr.s 01' A~UK£W A . SMITS
        36 E.~ecut ivo P:uk                                                        9
            Suite 160
  In ine. Cahfomia 926 1~·-i79-i
   Telephone: (9-i9) 8JJ.J02S
  Em.1i1· :u;nuts a.smltt·l:m com                                       1866
                                                   OPPOSITION OF PLAINTIFF ANH THY SONG N GUY EN TO MOTION OF
                                                  DEFENDANT UN IT ED LENDER, LLC, FOR APPOINTMENT OF A RECEIV ER
                                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                                                     Exhibit 124-171 & POS Page 279 of 429


                                                                                       PROOF OF SERVICE

                                                                    STATE OF CALIFORNIA, COUNTY OF ORANGE
                                     2
                                                      I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                     3        a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                              926 14-4794. My email address is kimberly@smits-law.com.
                                     4
                                                      On July 15, 2020, I served the document described as follows: OPPOSITION OF
                                     5        PLAINTIFF ANH THY SONG NGUYEN TO MOTION OF DEFENDANT UNITED
                                              LENDER, LLC, FOR: (1) APPOINTMENT OF A RECEIVER; (2) ORDER TO SHOW
                                     6        CAUSE WHY THE APPOINTMENT OF A RECEIVER SHOULD NOT BE
                                              CONFIRMED; (3) TEMPORARY RESTRAINING ORDER; AND (4) ORDER TO SHOW
                                     7        CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED on
                                              interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
                                     8        addressed as set forth below:

                                     9
                                                    Megan E. Zucaro                                     John B. Spear
                                  10                4501 W. Channel Islands Blvd., #94                  4959 Palo Verde Street, Suite 205C
                                                    Oxnard, CA 93035-3970                               Montclair, CA 91763
                                  11
                                                    Email: m@megazee.com                                Email: johnbspear@ gmail.com
                                  12
                                               Defendant, Cross-defendant, and Cross-                   Defendant and Cross-defendant
                                               complainant in pro per
                                  13

                                  14                Helping Others International, LLC                  Western Fidelity Associates, LLC,
                                                    c/o Megan E. Zucaro                                dba Western Fidelity Trustees
                                  15                450 1 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                                                    Oxnard, CA 93035-3970                              Torrance, CA 90501
                                  16
                                                    Email: m@megazee.com                                Email: wftrustees@cs.com
                                  17
                                                    Defendant and Cross-defendant                       Defendant
                                  18

                                  19                Robert Schachter                                    Lori E. Eropkin
                                                    Hitchcock, Bowman & Schachter                       Levinson Arshonsky & Kurtz, LLP
                                  20                Suite 1030 Del Amo Financial Center                 15303 Ventura Blvd. , Suite 1650
                                                    2 1515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                  21                Torrance, CA 90503-6579
                                                                                                        Telephone: (8 18) 382-3434
                                  22                Telephone: (3 10) 540-2202                          E-mail: leropkin@laklawyers.com
                                                    E-mail: rs@rschachterlaw.com
                                  23
                                               Attorneys for Defendant Western Fidelity            Attorneys for Defendant American Financial
                                  24           Associates, LLC, dba Western Fidelity               Center, Inc.
                                               Trustees
                                  25

                                  26

                                  27

                                  28
LAW01·r1CI:..~ Of' A!'.'l>R.:w   A. S~ IITs
          36 E:»ccutnll Parte:
              Suite 160
                                                                                               1
                                                                                      1867
   lr."'nC. Caliromla 9261 -1-179-1
     Telephooc: (9' 9) 8l3-10ll
   E111.1ll: asmtiStl.SIIIiiS·L1\\ com
                                                                                       PROOF OF SERVICE
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                               Exhibit 124-171 & POS Page 280 of 429

                                            Maurice Wainer                                     Lawrence C. Meyerson
                                            Snipper Wainer & Markoff                           A Professional Law Corporation
                                            232 North Canon Drive                              5521 Mission Road, Suite 399
                               2            Beverly Hills, CA 90210-5302                       Bonsall, CA 92003

                               3            Telephone: 310-550-5770                            Telephone: 310-827-3344
                                            Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com
                               4
                                       Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                               5       complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                       Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                               6       Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot

                               7
                                            Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc. ,
                               8            Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                            444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                               9            Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                                                                                               Oxnard, CA 90305
                                            Telephone: (213) 225-6000
                            10
                                            Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                                                    ajain@mdjalaw.com
                            11                                                                 Defendant
                                       Attorneys for defendant United Lender, LLC
                            12

                            13                 [ ] (By U.S. Mail) I am "readily familiar" with the firm' s practice of collection and
                                      processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                             14       Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                      course of business. I am aware that on motion of the party served, service is presumed invalid if
                             15       postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                      in affidavit.
                             16
                                              [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at the
                             17       electronic service addresses listed above. I did not receive, within a reasonable time after the
                                      transmission, any electronic message or other indication that the transmission was unsuccessful.
                             18
                                            [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                             19       The messenger's proof of service will be prepared and available.
                            20                [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                      by placing the true copies in separate envelopes for each addressee, with the name and address of
                            21        the person served shown on the envelope and by sealing the envelope and placing it for collection
                                      and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            22
                                             Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                            23        laws of the State of California that the above is true and correct.
                            24

                             25             KIMBERLY RICHARDSON
                             26

                             27

                             28
LAWOFFICF.S Of A!\'DRt,WA. S~IITS
         36 E.\,;CCtlli\'C Park
              Suilc 160                                                               2
                                                                              1868
  !nine. Cali romia 9261-'-179"
   Telephone: (9-' 9) 833 · 102.5
  Enl.1il: asnutli'fl smils-law.com
                                                                              PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 281 of 429




                  EXHIBIT 165
                                   1869
              Case 1:20-ap-01070-VK
                 Electronically              DocCourt
                                Filed by Superior  1-5 of Filed  07/17/20
                                                          California, County ofEntered   07/17/20 12:25:43
                                                                                Orange, 07/15/2020 06:41:00 PM.Desc
     30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                           # 234 -124-171
                                                   DAVID H. &  POS Page
                                                             YAMASAKI,    Clerk282   ofCourt
                                                                                of the  429 By Briana Jurado, Deputy Clerk.


                                    Andrew A. Smits (State Bar No. 146659)
                                    Law Offices of Andrew A. Smits
                              2     36 Executive Park, Suite 160
                                    Irvine, California 92614-4 794
                              3     Telephone: (949) 833-1025
                                    Email:       asmits@smits-law.com
                              4
                                    Attorney for Plaintiff Anh Thy Song Nguyen,
                              5     Trustee of Mother Nature Trust

                              6

                              7

                              8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                              9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                           10

                           11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                    MOTHER NATURE TRUST,
                           12                                                              Assigned: Judge Walter Schwarm
                                                              Plaintiff,                             Dept.: C19
                           13
                                                 vs.
                           14                                                              REQUEST FOR JUDICIAL NOTICE OF
                                    UNITED LENDER, LLC, a Nevada limited                   PLAINTIFF ANH THY SONG NGUYEN
                           15       liability company; SHAWN AHDOOT, an                    RE OPPOSITION TO MOTION OF
                                    individual; ALBERT A. AHDOOT, an                       DEFENDANT UNITED LENDER, LLC, FOR:
                           16       individual; MEGAN E. ZUCARO, an
                                    individual; HELPING OTHERS                             (1) APPOINTMENT OF A RECEIVER;
                           17       INTERNATIONAL, LLC, a Delaware                         (2) ORDER TO SHOW CAUSE WHY THE
                                    limited liability company; WESTERN                         APPOINTMENT OF A RECEIVER
                           18       FIDELITY ASSOCIATES , LLC, a California                    SHOULD NOT BE CONFIRMED;
                                    limited liability company, dba WESTERN                 (3) TEMPORARY RESTRAINING ORDER;
                           19
                                    FIDELITY TRUSTEES; JOHN B. SPEAR,                          AND
                                    an individual; AMERICAN FINANCIAL                      (4) ORDER TO SHOW CAUSE WHY A
                                    CENTER, INC. , a California corporation; all               PRELIMINARY INJUNCTION
                           20       other persons unknown, claiming any legal or               SHOULD NOT BE GRANTED
                                    equitable right, title, estate, lien, or interest in
                           21       the property described in the complaint
                                    adverse to Plaintiffs title, or any cloud upon
                           22       Plaintiffs title thereto; and DOES 1 through           Date: July 28, 2020
                                    100, inclusive,                                        Time: 9:00 a.m.
                           23                                Defendants.                   Dept. : C19

                           24                                                              Complaint filed: January 15, 2020
                                                                                           Trial date:      August 27, 2021
                           25       AND RELATED CROSS-ACTIONS .

                           26

                           27               Pursuant to Evidence Code sections 452 and 453, plaintiff Anh Thy Song Nguyen, Trustee

                           28       of Mother Nature Trust ("Plaintiff'), makes this request for judicial notice in support of her
LAW OFFICES OF ANDREW A. S~IITS
         36 E.xecuti\'e Pa rk                                                              1
             Suite 160


                                                                        1870
  lr.<lRC. Caliromia 926 1-l-4794
   Telephone: (949) 833-tOlS             REQUEST FOR JUDICIAL NOTICE OF PLAINTIFF ANH THY SONG NGUYEN RE OPPOSITION TO
  Enlail: asrnia~mits-law.con1
                                            MOTION OF DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                               Exhibit 124-171 & POS Page 283 of 429


                             1      opposition to the motion of defendant United Lender, LLC, for: (1) appointment of a receiver; (2)

                             2      order to show cause why the appointment of a receiver should not be confirmed; (3) temporary

                             3      restraining order; and (4) order to show cause why a preliminary injunction should not be granted.

                             4                Plaintiff requests the Court take judicial notice of the following documents in the Court's

                             5      file in this action:

                             6                1.     Cross-complaint dated March 4, 2020, filed by defendant United Lender, LLC

                             7      (ROA #96);

                             8                2.     Notice of Motion and Motion of Plaintiff Anh Thy Song Nguyen to Strike Cross-

                             9      complaint of Defendant United Lender, LLC; and Memorandum of Points and Authorities in

                          10        Support Thereof dated April 7, 2020 (ROA # 160), a copy of which is attached hereto as Exhibit

                          11        "A";

                          12                  3.     Request for Judicial Notice of Plaintiff Anh Thy Song Nguyen in Support of

                          13        Motion to Strike Cross-complaint of Defendant United Lender, LLC dated April 7, 2020 (ROA

                          14        # 162);

                          15                  4.     Reply of Plaintiff and Cross-defendant Anh Thy Song Nguyen, Trustee of Mother

                          16        Nature Trust, in Support of Motion to Strike Cross-complaint of United Lender, LLC (ROA

                          17        #229), a copy of which is attached hereto as Exhibit "B";

                          18                  5.     Notice of Demurrer and Demurrer of Plaintiff Anh Thy Song Nguyen to Cross-

                          19        complaint of Defendant United Lender, LLC; and Memorandum of Points and Authorities in

                          20        Support Thereof dated April 7, 2020 (ROA #165);

                          21                  6.     Declaration of Maurice Wainer in Support of Ex Parte Application for Order

                          22        Advancing Hearing on Petition to Compel Arbitration and to Stay Action Pending Award of

                          23        Arbitrator dated March 3, 2020 (ROA# 90 or 94), wherein he states that the property at-issue is

                          24        "unoccupied." A copy ofthe declaration is attached hereto as Exhibit "C."

                          25                  7.     Notice of Continuance of Hearing on Motion of Plaintiff and Cross-defendant Anh

                          26        Thy Song Nguyen, Trustee of Mother Nature Trust, and as an Individual, to Strike Cross-complaint

                          27        of United Lender, LLC, dated July 7, 2020 (ROA #2 12), a copy of which is attached hereto as

                          28        Exhibit "D/'
L AW 0 FFICESOI' ASDREW A . SMITS
        36 Executi\"t Park
                                                                                       2
            Suite 160
  ln.ine. California 92614-479-J
   Telephone: (9"9) 833-JOll
  Email: asmits@:smits-b w.com                                          1871 ANH THY SONG NGUYEN RE OPPOSITION TO
                                         REQUEST FOR JUDICIAL NOTICE OF PLAINTIFF
                                            MOTION OF DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                 Exhibit 124-171 & POS Page 284 of 429


                                             8.      Notice of Continuance of Hearing on Demurrer of Plaintiff and Cross-defendant Anh

                              2       Thy Song Nguyen, Trustee of Mother Nature Trust, and as an Individual, to Cross-complaint of

                              3       United Lender, LLC, dated July 7, 2020 (ROA #213), a copy of which is attached hereto as Exhibit

                              4       "E."

                              5              9.      Amendment to First Amended Complaint- Doe 1 (ROA # 141) as Ascension

                              6       Recovery, Inc., dba Restored Life Recovery, dated May 27, 2020, a copy of which is attached

                              7       hereto as Exhibit "F";

                              8              10.     Proof of Service for Amendment to First Amended Complaint - Doe 1 (ROA # 190)

                              9       as Ascension Recovery, Inc. , dba Restored Life Recovery, dated June 25, 2020, a copy of which is

                             10       attached hereto as Exhibit "G"; and

                             11              11.     Statement oflnformation for Ascension Recovery, Inc. , filed on August I, 2019

                             12       with the California Secretary of State, a copy of which is attached hereto as Exhibit "H."

                             13
                             14       Dated: July 15, 2020                            LAW OFFICES OF ANDREW A. SMITS

                             15

                             16

                             17                                                    By: ~--~~--~~~~~~~-----­
                                                                                      ~ndrew A. Smits
                             18                                                       Attorney for Plaintiff Anh Thy Song Nguyen,
                                                                                      Trustee of Mother Nature Trust
                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28
LAW OFFICES OF A!oii)R~;w A . SMITS
        36 E.xeculh"C Park                                                            3
             Suite 160
  lr.<ine, California 92614479.&


                                             MOTION OF DEFENDANT UNITED1872
   Telephone: (9-'9) 833-1025
  Email: asmit&:{tsmiu-law.c:om
                                          REQUEST FOR JUDICIAL NOTICE OF PLAINTIFF ANH THY SONG NGUYEN RE OPPOSITION TO
                                                                          LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 285 of 429




                   EXHIBIT ''A''




                                   1873
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                                                    Exhibit Court
                            lectron ically Filed by Superior 124-171    & POSCounty
                                                                  of California, Page   286 of05/26/2020
                                                                                    of Orange, 429       06:00:00 PM.
 30-2020-01124                      8-CU-FR-CJC- ROA # 160- DAVID H. YAMASAKI, Clerk of the Court By Giovanni Galon, Deputy Clerk.



                                1   Andrew A. Smits (State Bar No. 146659)
                                    Law Offices of Andrew A. Smits
                               2    36 Executive Park, Suite 160
                                    Irvine, California 92614-4794
                               3    Telephone: (949) 833-1025
                                    Email:       asmits@smits-law.com
                               4
                                    Attorney for Plaintiff Anh Thy Song Nguyen,
                               5    Trustee of Mother Nature Trust, and Cross-defendant
                                    Anh Thy Song Nguyen, Trustee of Mother Nature
                               6    Trust, and an individual

                               7

                               8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               9                FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                           10

                           11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                    MOTHER NATURE TRUST,
                           12                                                              Assigned: Judge Walter Schwarm
                                                              Plaintiff,                             Dept.: C19
                           13
                                                 vs.
                           14                                                              NOTICE OF MOTION AND MOTION
                                    UNITED LENDER, LLC, a Nevada limited                   OF PLAINTIFF ANH THY SONG
                           15       liability company; SHAWN AHDOOT, an                    NGUYEN TO STRIKE CROSS-
                                    individual; ALBERT A. AHDOOT, an                       COMPLAINT OF DEFENDANT UNITED
                           16       individual; MEGAN E. ZUCARO, an                        LENDER, LLC; AND MEMORANDUM
                                    individual; HELPING OTHERS                             OF POINTS AND AUTHORITIES IN
                               17   INTERNATIONAL, LLC, a Delaware                         SUPPORT THEREOF
                                    limited liability company; WESTERN
                                    FIDELITY ASSOCIATES, LLC, a California                 [Decl. of Andrew A. Smits and Request for
                               18
                                    limited liability company, dba WESTERN                 Judidal Notice submitted herewith]
                                    FIDELITY TRUSTEES; JOHN B . SPEAR,
                               19   an individual; AMERICAN FINANCIAL
                                    CENTER, INC., a California corporation; all            Date: July 21, 2020
                           20       other persons unknown, claiming any legal or           Time: 1:30 p.m.
                                    equitable right, title, estate, lien, or interest in   Dept.: C19
                               21   the property described in the complaint
                                    adverse to Plaintiffs title, or any cloud upon         Reservation Number: 73260120
                               22   Plaintiff's title thereto; and DOES 1 through
                                    100, inclusive,
                               23
                                                             Defendants.
                               24

                               25                                                          Complaint filed: January 15, 2020
                                    AND RELATED CROSS-COMPLAINT                            Trial date :     Not set
                               26

                               27

                               28
l...\w Omcu OF ANoR£w A, S~Jrs
       36 E."~~:CU~hll Part.
            Suhc 160
  In ine, c.nronU. !1261' ·' 19'
   Telcpbooe: ('1-19) 8l3·1 0l'         NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  Email: a.smilSq;sruitl-bw.c:om
                                       COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                                 1874
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                     Desc
                                           Exhibit 124-171 & POS Page 287 of 429


                                                                                       TABLE OF CONTENTS
                                                                                                                                                                          Page
                             2
                             3
                                      1.      STATEMENT OF PERTINENT FACTS ........................................................................... 1
                             4
                                      2.      SUMMARY OF ARGUMENT .......................................................................................... 2
                             5
                                      3.      THE CROSS-COMPLAINT SHOULD BE STRICKEN ................................. .................. 2
                             6
                                              A.        This Cowt Is Authorized To Strike An Entire Pleading .................. ....................... 2
                             7
                                              B.        United Lender Is Required To Obtain Leave Of Court To File The Cross-
                             8
                                                        complaint, And It Failed To Do So ......................................................................... 2
                             9
                                      4.      CONCLUSION ............................................................................................................... .... 3
                           10

                           11

                           12

                          13

                           14

                           15

                           16

                           17

                           18

                           19

                          20
                          21

                          22
                          23

                          24

                           25
                           26
                           27

                           28
LN•': Ot11CE' or ANmu.....· A. Slim
         lt'l E.~~ht Park
                Sui~ IOU
  '"'"' · Catlli>t""' 9!6 t~-179l
   T t k - t•lf)Ul·IO!S                     NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  Enml: J.V.11tS'IIt.nutJ..b" .~
                                           COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                                             1875
                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                 Desc
                                            Exhibit 124-171 & POS Page 288 of 429




                                                                                   TABLE OF AUTHORITIES
                               2
                                                                                                                                                                      Page
                               3

                               4   CASES

                               5   Ferraro v. Camarlinghi (2008) 161 Cal.App.4th 509 ..................................................................... 2

                               6
                               7   STATUTES

                               8   Code of Civil Procedure§ 428.50 ....................................... :.......................................................... 3

                               9   Code of Civil Procedure§ 428.50, subd. (c) ................................................................................... 3

                              10   Code of Civil Procedure § 435 ........................................................................................................ 2

                              11   Code of Civil Procedure§ 436 ........................................... ............................................................. 2

                              12   Code of Civil Procedure § 436, subd. (b) ....................................................................................... 2

                              13
                              14   OTHER AUTHORITIES

                              15   Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial

                              16             (The Rutter Group 2020) ,, 6:551, 6:552, 6:555 ..................................... ........................... 2

                              17   Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial

                              18             (The Rutter Group 2020), 7:174 .................................................................... .................... 2

                              19

                              20

                              21

                              22

                              23
                              24

                              25

                              26

                              27

                              28
LA._, Onll:u or " ""'*E" A.Su nt
        '\61!xecuth-c P:Irt
                                                                                                     ii
            Suhe t60
  lnft. r anfomb 'Jl614474N
    Ttlq>hoo<' (¥lfJ lll• IOH          NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  I:IRU1 ~fthldlfob" cont
                                      COMPLAINT OF DEFENDANT UNITED LENDER. LLC; AND MEMO. OF POINTS AND AUTHORJTIES
                                                                                           1876
                         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                                             Exhibit 124-171 & POS Page 289 of 429



                                              TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                                 2            PLEASE TAKE NOTICE that on July 21 , 2020 at l :30 p.m., or as soon thereafter as the

                                 3    matter can be heard by the Honorable Walter Schwarm, judge presiding, in Department Cl9 of the

                                 4    Orange County Superior Court, Central Justice Center, located at 700 Civic Center Drive West,
                                 5    Santa Ana, California 92 70 1, plaintiff and cross-defendant Anh Thy Song Nguyen, in all named

                                 6    capacities, will move, and hereby does move, for an order to strike the Cross-complaint dated
                                 7    March 4, 2020 of defendant and cross-complainant United Lender, LLC.

                                 8            This motion is made based on the following facts:
                                9             1.        On January 15, 2020, plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee
                              10      of Mother Nature Trust ("Plaintiff"), filed the complaint in this this action, alleging, among other

                             11       things, that the defendants have engaged in a real estate equity theft fraud scheme with respect to

                             12       Plaintiff and several other persons in Southern California who sold their homes.

                             13               2.        On January 21, 2020, Plaintiff filed the first amended complaint herein.
                             14               3.        On February 21 , 2020, defendant United Lender, LLC, and its principals and alter
                             15       egos, defendants Shawn Ahdoot and Albert A. Ahdoot responded to the first amended complaint

                             16       by filing a petition to compel arbitration in lieu of an answer. Defendants filed the petition to

                             17       compel arbitration even though none of them are a party to, or a third-party beneficiary of, the

                             18       standard California Residential Purchase Agreement under which they seek to compel arbitration
                             19       of this action.
                             20               4.        On March 4, 2020, defendant and cross-complainant United Lender, LLC ("United
                             21       Lender"), filed a cross-complaint, asserting 11 purported causes of action, 10 of which name

                             22       Plaintiff as a cross-defendant.

                             23               This motion is made pursuant to Code of Civil Procedure sections 435, 435.5, 436 and 437,

                             24       which authorize the Court to strike a pleading that is not drawn or filed in confonnity with the

                             25       laws of this state or a court rule. This motion is also made pursuant to and based on Code of Civil

                             26       Procedure section 428.50 on the grounds that United Lender's cross-complaint is filed in violation

                             27       of a deadline and the requirement of obtaining prior leave of court. Section 428.50 requires a

                             28       cross-complaint by a party to be filed before or simultaneously with the party' s response to a
L\141 0H"KUOfA~Dif.W
        )6 ExecuU\'C P;ut
                            A.S~ms
                                                                                         1
             Suilt 160
  ln;nc, Caliromb 91:614479.4
   Tdc:phone: (IJ-19) aJl ·IOU           NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  E m:~ll: llmits:.i ilQ:Uu..bw.com
                                        COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                                 1877
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                   Desc
                                              Exhibit 124-171 & POS Page 290 of 429



                                       complaint. Under section 428.50, subdivision (c), if a cross-complaint is not filed before or

                                 2     simultaneously with the response to the complaint, then leave of court is required in order to file it.

                                 3     Here, United Lender filed its cross-complaint on March 4, which is nearly two weeks after having

                                4      filed its response to the first amended complaint on February 21, 2020. United Lender did not

                                 5     obtain leave of cou11 to file its cross-complaint. Therefore, the entire cross-complaint should be
                                6      stricken.

                                 7             This motion is based on the notice of motion, the memorandum of points and authorities

                                 8     attached hereto, the declaration of Andrew A. Smits submitted herewith, the request for judicial

                                9      notice filed herewith, the pleadings and papers on file with the Court, any matters the Court may

                              10       judicially notice, and on such other matters as may properly come before the Court.

                              11

                              12       Dated: April 7, 2020                                LAW OFFICES OF ANDREW A. SMITS




                                                                                            /fvcft~/~l
                              13

                              14
                                                                                     sy:
                              15                                                           Andrew A. Smits
                              16                                                           Attorney for Plaintiff Anh Thy Song Nguyen,
                                                                                           Trustee of Mother Nature Trust, and Cross-
                                                                                           defendant Anh Thy Song Nguyen, Trustee of
                              17
                                                                                           Mother Nature Trust, and an individual
                              18

                              19

                             20

                             21

                             22
                             23
                             24

                              25

                             26
                             27

                             28
lA'4'0rnea (jlf .U.'nUVJ    A.'"""                                                      2
       16ExoMh1 Plltk
               Sulo:l60
   lf'\'V)C,C'Jiifo•nll"'li•l..l-'7W
    Tdcphone· (949) ilU-IOU                NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  E.nail~uu•~c.o.
                                          COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                                 1878
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                        Desc
                                              Exhibit 124-171 & POS Page 291 of 429



                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                               2

                                3      1.      STATEMENT OF PERTINENT FACTS

                               4               This is a real estate fraud case wherein plaintiff and cross-defendant Anh Thy Song

                                5      Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), sold a $3.1 million home located in

                               6       Huntington Beach, California to defendant Megan Zucaro (" Zucaro") and her Delaware limited

                                7      liability company, defendant Helping Others International, LLC ("Helping Others").

                                8      Zucaro/Helping Others used a private lender, defendant and cross-complainant United Lender,

                               9       LLC, a Nevada limited liability company (" United Lender"), to fund a $1.9 million purchase loan.

                             10        Zucaro talked Plaintiff into seller carryback financing wherein Plaintiff funded a $1.2 million loan

                             11        to the buyer ofrecord, Helping Others, secured by a second deed of trust. Helping Others

                             12        defaulted on the first payments due on United Lender' s and Plaintiffs loans. United Lender

                             13        promptly commenced foreclosure proceedings on its first deed of trust, seeking to eliminate

                             14        Plaintiffs junior deed of trust. United Lender and Zucaro have engaged in this real estate equity

                             15        fraud scheme in at least four other instances in Southern California.

                             16                On January 15, 2020, plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust

                             17        ("Plaintiff'), filed the complaint in this this action, alleging, among other things, that the

                             18        defendants have engaged in the above-described, real estate equity theft fraud scheme with respect

                             19        to Plaintiff and at least four other home sellers in Southern California. On January 21, 2020,

                             20        Plaintiff filed the first amended complaint herein.

                             21                On February 11, 2020, this Court issued a preliminary injunction enjoining any foreclosure

                             22        sale by the defendants with respect to the Huntington Beach property.

                             23                On February 21, 2020, United Lender and its principals and alter egos, defendants Shawn

                             24        Ahdoot and Albert A. Ahdoot, responded to the first amended complaint by filing a petition to

                             25        compel arbitration in lieu of an answer. Defendants filed the petition to compel arbitration even

                             26        though none of them are a party to, or a third-party beneficiary of, the standard California

                              27       Residential Purchase Agreement under which they seek to compel arbitration of this action.

                              28       II
t.A-.· OrrM.UUI'MDii • ' A ~11'1
        16 e,;ccah\C Part
              Sui&c 160
  tnlM, CallronM~ 916U -.n~.a
   Td<phone· C91• ) 1)). IIJlj               NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  Etr.il   N#Nll"tl sfttt·la••C'OIII
                                            COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                                  1879
                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                     Desc
                                            Exhibit 124-171 & POS Page 292 of 429



                                1              Nearly two weeks after responding to the first amended complaint, United Lender filed a

                                2      cross-complaint dated March 4, 2020, asserting 11 purported causes of action, 10 of which name

                                3      Plaintiff as a cross-defendant. Incredibly, the gist of the cross-complaint is that Plaintiff, who was

                                4      the seller in the subject real estate transaction, committed fraud as to the buyer' s (Zucaro/Helping
                                5      Others) private lender and co-conspirator, United Lender.

                                6              Law enforcement is catching up with the Defendants. In the first days of March 2020,

                                7      Zucaro was arrested and charged in Ventura County with three felony counts of financial and real

                                8      estate-related fraud separate from the five equity fraud scams described above. Now that the

                                9      Defendants are aware they are being investigated and pursued by government authorities, the

                             10        finger-pointing among the Defendants has begun. United Lender and its alter ego, defendant

                             11        Shawn Ahdoot, filed a cross-complaint on March 4 and other papers on March 30, accusing

                             12        Zucaro of misconduct. (Req. Judicial Notice, Exs. "E" and "F.")

                             13        2.      SUMMARY OF ARGUMENT
                              14               United Lender's cross-complaint is improperly before this Court. The law is clear. A

                             15        cross-complaint by a party must be filed before or simultaneously with the party' s response to a

                             16        complaint. If a cross-complaint is not filed before or simultaneously with the response to the

                              17       complaint, then leave of court is required in order to file it. Here, United Lender filed its cross-

                              18       complaint nearly two weeks after it filed its response to the first amended complaint. Therefore,

                              19       the entire cross-complaint should be stricken.

                             20        3.      THE CROSS-COMPLAINT SHOULD BE STRICKEN

                             21                A.     This Court Is Authorized To Strike An Entire Pleading

                             22                Code of Civil Procedure sections 435 and 436 authorize the Court to strike an entire

                             23        pleading that is not drawn or filed in conformity with the laws of this state or a court rule. Code of

                             24        Civil Procedure section 436, subdivision (b), is commonly invoked to challenge pleadings filed in

                              25       violation of a deadline or requirement of prior leave of court. (Weil & Brown, Cal. Practice

                              26       Guide: Civil Procedure Before Trial (The Rutter Group 2020) ~ 7:174 (citing Ferraro v.

                              27       Camarlinghi (2008) 161 Cal.App.4th 509, 528.)

                              28       II
   1
l.AU 0U'X.'UUf ANUI.l:\\.' A. Sum
        36 E:\;taJC.he Park
                                                                                         2
             SuilC' l60
  lnlnc, Cali(onUa C)l (i l -l-179-'
   Te -: ("'9)13l·I Ol!                      NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-
  Ell\ail· atmils'~tunill·l•w.com
                                            COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                                 1880
                      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                   Desc
                                          Exhibit 124-171 & POS Page 293 of 429



                                            B.       United Lender Is Required To Obtain Leave Of Court To File The Cross-

                           2                         complaint, And It Failed To Do So

                               3            United Lender's cross-complaint is filed in violation of a deadline and the requirement of

                               4    obtaining prior leave of court. Code of Civil Procedure section 428.50 requires a cross-complaint

                               5    by a party to be filed before or simultaneously with the party's response to a complaint. Under

                               6    section 428.50, subdivision (c), if a cross-complaint is not filed before or simultaneously with the

                               7    response to the complaint, then leave of court is required in order to file it. (Weil & Brown, supra,

                               8    ~,1 6:551,   6:552, 6:555.)
                               9            Here, United Lender filed its cross-complaint on March 4, which is weeks after having

                         10         filed its response to the first amended complaint on February 21, 2020. United Lender did not

                          11        obtain leave of court to file its cross-complaint. Therefore, the entire cross-complaint should be

                          12        stricken.

                          13        4.      CONCLUSION
                          14                United Lender violated Code of Civil Procedure section 428.50 by failing to obtain leave

                          15        of court to file its cross-complaint. As such, the cross-complaint is not filed in conformity with

                          16        the laws of this state and should be stricken.

                          17

                           18       Dated: April 7, 2020                              LAW OFFICES OF ANDREW A. SMITS




                                                                                     By:/ LL/S~
                           19

                          20

                           21                                                         Andrew A. Smits
                                                                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                           22                                                         Trustee of Mother Nature Trust, and Cross-
                                                                                      defendant Anh Thy Song Nguyen, Trustee of
                           23                                                         Mother Nature Trust, and an individual

                           24

                           25

                               26
                               27

                               28
LAWOftK:uut A."'l·t;~' A. So\Urs                                                      3
        l6 Exa~vlh<t: P'• tk
            Suilt 160
  In inc, C"Dii(omb ~261"479~
   Tclq>bonc: (.,..V IIll· llllS
                                          NOTICE OF MOTION AND MOTION OF PLAINTIFF ANH THY SONG NGUYEN TO STRIK E CROSS-
  Eft1U. ~61b't1UI\Ih-·.""a              COMPLAINT OF DEFENDANT UNITED LENDER, LLC; AND MEMO. OF POINTS AND AUTHORITIES
                                                                              1881
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                           Exhibit 124-171 & POS Page 294 of 429


                                                                     PROOF OF SERVICE
                                                           STATE OF CALIFORNIA, COUNTY OF ORANGE
                              2             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                    a party to the within action; my business address is 36 Executive Park, Suite 160, [rvine, California
                              3     92614-4794. My email address is kimberly@smits-law.com.
                              4            On April 7, 2020, I served the document described as follows: DECLARATION OF
                                    ANDREW A. SMITS RE MEET AND CONFER AND IN SUPPORT OF MOTION OF
                              5     PLAINTIFF ANH THY SONG NGUYEN TO STRIKE CROSS-COMPLAINT OF
                                    DEFENDANT UNITED LENDER, LLC on interested parties in this action by placing a true
                              6     copy thereof enclosed in a sealed envelope addressed as set forth below:

                              7
                                          Megan E. Zucaro                                    John B. Spear
                              8           Todd Road Jail-In custody                          4959 Palo Verde Street, Suite 205C
                                          600 S. Todd Road                                   Montclair, CA 91763
                              9           Santa Paula, CA 93060
                                                                                             Defendant and Cross-defendant
                           10             Defendant and Cross-defendant

                           11
                                          Helping Others International, LLC                 Western Fidelity Associates, LLC,
                           12             c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                          Todd Road Jail-In custody                         1222 Crenshaw Boulevard, Suite "B"
                           13             600 S. Todd Road                                  Torrance, CA 90501
                                          Santa Paula, CA 93060
                                                                                             Defendant
                           14             Defendant and Cross-defendant
                           15
                                          Robert Schachter                                   Lori E. Eropkin
                           16             Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                          Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                           17             21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                          Torrance, CA 90503-6579
                           18                                                                Telephone: (818) 382-3434
                                          Telephone: (31 0) 540-2202                         E-mail: leropkin@ laklawyers.com
                           19             E-mail: rs@rschachterlaw.com
                           20        Attorneys for Defendant Western Fidelity          Attorneys for Defendant American Financial
                                     Associates, LLC, dba Western Fidelity             Center, Inc.
                           21        Trustees

                           22
                                          Maurice Wainer                                     Lawrence C. Meyerson
                           23             Snipper Wainer & Markoff                           A Professional Law Corporation
                                          232 North Canon Drive                              5521 Mission Road, Suite 399
                           24             Beverly Hills, CA 90210-5302                       Bonsall, CA 92003

                           25             Telephone: 310-550-5770                            Telephone: 310-827-3344
                                          Email: mrwainer@swrnfirm.com                       Email: lcm@lcmplc.com
                           26
                                     Attorneys for Defendant and Cross-                Attorney for Defendant and Cross-
                                     complainant United Lender, LLC, a Nevada          complainant United Lender, LLC, a Nevada
                           27        Limited Liability Company, and Defendants         Limited Liability Company, and Defendants
                                     Shawn Ahdoot and Albert A. Ahdoot                 Shawn Ahdoot and Albert A. Ahdoot
                           28
L.\'li' 0UlCUUI A NCMI.Il A SWTJ
       34 Ex~i\'C' P•rt
          Suite 160
  lmnc, C.li(onia Ol6t .....f79-l
   Tclcpbonc: (..9) lll· IOl!
  EM1i1. :aWtitfd u•lu·..w com
                                                                             PROOF OF SERVICE
                                                                             1882
                      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                                          Exhibit 124-171 & POS Page 295 of 429



                                              [ X] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                      processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                           2          Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                      course of business. I am aware that on motion of the party served, service is presumed invalid if
                           3          postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                      in affidavit.
                           4
                                              [ X ] (By E-maiVElectronic Service Only to Maurice Wainer, Lawrence C. Meyerson,
                           5          and Lori E. Eropkin) I caused the document to be sent to the persons at the electronic service
                                      addresses listed above. I did not receive, within a reasonable time after the transmission, any
                           6          electronic message or other indication that the transmission was unsuccessful.

                            7               [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                      The messenger's proof of service will be prepared and available.
                            8
                                              [ ] (By Facsimile) I caused such document to be transmitted by facsimile to the offices of
                            9         the addressee. Upon completion of the said facsimile transmission, the transmitting machine issued
                                      a transmission report showing the transmission was complete and without error. A copy of the said
                         10           transmission report is attached hereto.

                         11                   [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                      by placing the true copies in separate envelopes for each addressee, with the name and address of
                         12           the person served shown on the envelope and by sealing the envelope and placing it for collection
                                      and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                         13
                                             Executed on April 7, 2020 at Irvine, California.
                         14
                                             I declare under penalty of perjury under the laws ofthe State of California that the above is
                          15          true and correct.

                          16
                          17                KIMBERLY RICHARDSON

                          18

                          19

                         20

                          21

                          22

                          23
                          24

                          25

                          26

                          27
                          28
L..Aw on scu or A.'IO«n: A.. S.\&ln
        16E.~-cPark
            SuUc 160                                                                   2
  lf'ifte. Ca!ifomia 9161-1479-'
   Tekpl"""" (O'")Ill· IOlS
  Email umitJ-'~ smib·llw.com
                                                                                PROOF OF SERVICE
                                                                               1883
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 296 of 429




                   EXHIBIT ''B''




                                   1884
                                  Caselectronically
                                        1:20-ap-01070-VK          Doc
                                                    Filed by Superior   1-5of California,
                                                                      Court   Filed 07/17/20
                                                                                          County of Entered  07/17/20 06:20:00
                                                                                                    Orange, 07/14/2020 12:25:43PM. Desc
   30-2020-01124                       8-CU-FR-CJC- ROA #Exhibit
                                                               229- DAVID   H. YAMASAKI,
                                                                       124-171   & POS Clerk Pageof297
                                                                                                     the Court
                                                                                                         of 429By James M Haines, Deputy Clerk.



                                          Andrew A. Smits (State Bar No. 146659)
                                          Law Offices of Andrew A. Smits
                                  2       36 Executive Park, Suite 160
                                          Irvine, California 92614-4 794
                                  3       Telephone: (949) 833-1025
                                          Email:       asmits@smits-law.com
                                  4
                                          Attorney for Plaintiff Anh Thy Song Nguyen,
                                  5       Trustee of Mother Nature Trust, and Cross-defendant
                                          Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                                  6       and an individual

                                  7

                                  8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                  9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                                 10

                                 11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                          MOTHER NATURE TRUST,
                                 12                                                              Assigned: Judge Walter Schwarm
                                                                    Plaintiff,                             Dept.: C 19
                                 13
                                                       vs.
                                 14                                                              REPLY OF PLAINTIFF AND CROSS-
                                          UNITED LENDER, LLC, a Nevada limited                   DEFENDANT ANH THY SONG NGUYEN,
                                 15       liability company; SHAWN AHDOOT, an                    TRUSTEE OF MOTHER NATURE
                                          individual; ALBERT A. AHDOOT, an                       TRUST, IN SUPPORT OF MOTION TO
                                 16       individual; MEGAN E. ZUCARO, an                        STRIKE CROSS-COMPLAINT OF
                                          individual; HELPING OTHERS                             UNITED LENDER, LLC
                                 17       INTERNATIONAL, LLC, a Delaware                         (RELATED TO ROA #160)
                                          limited liability company; WESTERN
                                 18       FIDELITY ASSOCIATES, LLC, a California
                                          limited liability company, dba WESTERN
                                          FIDELITY TRUSTEES; JOHN B. SPEAR,                      Date: July 21 , 2020
                                 19       an individual; AMERICAN FINANCIAL                      Time: 9:00 a.m.
                                          CENTER, INC., a California corporation; all            Dept.: Cl9
                                 20       other persons unknown, claiming any legal or
                                          equitable right, title, estate, lien, or interest in
                                 21       the property described in the complaint
                                          adverse to Plaintiffs title, or any cloud upon
                                 22       Plaintiff's title thereto; and DOES I through
                                          100, inclusive,
                                 23                                Defendants.

                                 24                                                              Complaint filed: January 15, 2020
                                                                                                 Trial date:      August 27, 2021
                                 25       AND RELATED CROSS-ACTIONS.

                                 26

                                 27

                                 28
l AIII'OII ICI:S Ofl A.'"l>REWA. S~ lf$
         J6   Exea~ti\'C: Pirk
               Swhc 160
   In UK. CaHtomQ 926l.&..a 79J
                                            REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                           NATURE TRUST, IN SUPPORT OF MOTION1885
    Tdcploooo (9U) lll -I OH
   E.... l .U•tt» J-..a.w.co.a
                                                                              TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                                 Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                Desc
                                                     Exhibit 124-171 & POS Page 298 of 429


                                                                                          TABLE OF CONTENTS
                                 2                                                                                                                                               Page
                                3
                                4         1.   THE CROSS-COMPLAINT IS NOT PROPERLY FILED WITH THIS
                                               COURT ............................................................... ................................................................ 1
                                5

                                6         2.    CONCLUSION ................................................................................................................... 2
                                 7

                                8

                                9

                             10
                              11

                             12

                              13

                              14

                              15
                              16

                              17

                              18
                              19
                             20
                             21

                             22
                             23
                             24

                             25

                             26
                              27
                              28
t,\W OFI tCt:.l Of' A...:uuw A. S).IITf
       36 1!.\C'CUI.h-cPart
            s.ilel60
   lmac. CalifOn.& 9161.&~79"


                                           NATURE TRUST, IN SUPPORT OF MOTION1886
    T~; ~9>1ll·IDll                         REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
   Em~~~l awits~woaM
                                                                              TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                                   Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                               Desc
                                                       Exhibit 124-171 & POS Page 299 of 429



                                                                                          TABLE OF AUTHORITIES
                                   2                                                                                                                                              Page
                                   3

                                   4    Statutes
                                   5
                                        Code of Civil Procedure§ 428.50 ............................................................................. .................. .... 1
                                   6
                                        Code of Civil Procedure § 428.5, subd. (a) ..................................................................................... 1
                                   7
                                        Code of Civil Procedure § 428.5, subd. (c) ..................................................................................... 2
                                   8
                                        Code of Civil Procedure§ 436, subd. (b) .......................................................... .............................. 2
                                   9

                                  10    Code of Civil Procedure § 1281.2 ................ ................................................................................... 1

                                  11    Code of Civil Procedure§ 1281 .7 ....................................................................................... ............ 1

                                  12

                                  13
                                        Other Authorities
                                  14
                                        Black' s Law Dictionary
                                  15            (5th Ed. 1979) ...................................................................................................................... I

                                  16    Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                               (The Rutter Group 2020) ~ 6:551 ....................................................................................... 2
                                  17

                                  18    Wei! & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                               (The Rutter Group 2020) ~ 6:552 ........................................................................................ 2
                                  19
                                        Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                  20           (The Rutter Group 2020) ~ 6:555 ....................................................................................... 2
                                  21
                                        Weil & Brown, Cal. Practice Guide: Civil Procedure Before Trial
                                  22          (The Rutter Group 2020) ~ 7:174 ........................................................................................ 2

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
l..A""'011'tcr.IOP AWLIJ.I!W A. ~tiTS
         ltJ E.,:ecuch't P• rlc
                                                                                                              11
          Solt< l60
  1n1M. Cab-'omb t16 1.&-.ni!M
   T...,._ ("'9t &lJ.IOH
  E'""1""""-'llllllkl·b1o.com                                               1887
                                           REPLY OF PLAINTIFF A~D CROSS-DEFENDANT ANH THY SONG NGUYEN, T RUSTEE OF MOTHER
                                          NATURE TRUST, IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                                                   Exhibit 124-171 & POS Page 300 of 429


                                1               Plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, in

                               2        all named capacities ("Plaintiff'), submits this reply brief in support of her motion to strike the

                               3        cross-complaint of defendant and cross-complainant United Lender, LLC.
                               4        1.     THE CROSS-COMPLAINT IS NOT PROPERLY FILED WITH THIS COURT

                               5               To be clear, defendant United Lender, LLC ("United Lender") filed its response to

                               6        Plaintiffs First Amended Complaint ("FAC") on February 20,2020. United Lender's response

                               7        to the FAC is a petition to compel arbitration. (See, Court' s ROA #69.) United Lender (and its

                               8        alter egos, defendants Shawn Ahdoot and Albert A. Ahdoot) filed the petition to compel

                               9        arbitration pursuant to Code of Civil Procedure sections 1281 .2 and 1281.7. Section 1281.7

                            10          provides in relevant part as follows:

                            11                 "A petition pursuant to Section 1281.2 may be filed in lieu of an answer to a complaint

                            12                 (emphasis added)."

                            13          Black's Law Dictionary defines "in lieu of' as follows: "Instead of; in place of; in substitution of."

                            14          (Black 's Law Dictionary (5th Ed. 1979.) Based on the foregoing, the petition to compel

                            15          arbitration was filed "in place of'' or "in substitution of'' of an answer to the FAC.

                            16                 The filing of a cross-complaint is governed by Code of Civil Procedure section 428.50

                            17          provides as follows:

                            18                 "(a) A party shall file a cross-complaint against any of the parties who filed the complaint

                            19                 or cross-complaint against him or her before or at the same time as the answer to the

                            20                 complaint or cross-complaint."

                            21                 (b) Any other cross-complaint may be filed at any time before the court has set a date for

                            22                 trial.

                            23                 (c) A party shall obtain leave of court to file any cross-complaint except one filed within

                            24                 the time specified in subdivision (a) or (b). Leave may be granted in the interest of justice

                            25                 at any time during the course of the action."

                            26
                            27                  Under Section 428.5, subdivision (a), United Lender's cross-complaint was due to be filed

                            28          "before or at the same time" as the answer to the F AC. Since United Lender' s petition to compel
L...-.•Ot·l'tCUOf Aloimtl"A' A. SMITS
         :w; e:~mMh<c ruk
             S•hc 160
   lmnc. Calilomo> 9261H19.1
    Ttlc~ (~911Jl·IOlS
  Elnall UftUlS ''..SIIUU"""' .COM                                         1888 ANH THY SONG NGUYEN, TRUSTEE OF MOT HER
                                          REPLy OF PLAINTIFF AND CROSS-DEFENDANT
                                         NATURE TRUST. IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                 Exhibit 124-171 & POS Page 301 of 429


                             1     arbitration was filed " in substitution of' its answer to the F AC on February 20, United Lender was

                             2     required to file its cross-complaint before or on February 20. However, United Lender did not file

                             3     its cross-complaint by February 20. Rather, United Lender belatedly filed its cross-complaint on

                             4     March 4, 2020 (see, Cowt's ROA #96) when it figured out it wanted to bring on March 4 an ex

                             5     parte application for appointment of a receiver, which of course required a pleading such as a

                             6     cross-complaint seeking such affirmative relief from this Court (and not an arbitrator pursuant to a

                             7     petition to compel arbitration, which United Lender implicitly acknowledges will not likely be

                             8     granted).

                             9            Because United Lender failed to timely file its cross-complaint by February 20, it is

                           10      required under Code of Civil Procedure section 428.5, subdivision (c), to obtain leave of court to

                           11      file it. United Lender did not seek or obtain leave of court when it filed its cross-complaint on

                           12      March 4. Consequently, the cross-complaint is not " filed in conformity with the laws of this

                          13       state." (Code Civ. Proc. § 436, subd. (b); (Wei! & Brown, Cal. Practice Guide: Civil Procedure

                          14       Before Trial (The Rutter Group 2020)    ~~   6:55 1, 6:552, 6:555, 7: 174.)

                          15       2.     CONCLUSION

                          16              United Lender filed its cross-complaint in disregard of the laws of this state. What's more

                          17       and as discussed in Plaintiff's demurrer to the cross-complaint to be heard concurrently herewith,

                          18       the cross-complaint has numerous fatal defects, including but not limited to omitting all the

                          19       exhibits referenced therein and upon which it is based. So, not only is the cross-complaint

                          20       improperly before this Court, it is incomplete and uncertain as a matter of law, and therefore it is

                          21       an invalid pleading. Plaintiff respectfully requests the cross-complaint be stricken in its entirety.

                          22       Dated: July 14, 2020                                  LAW OFFICES OF ANDREW A~TS



                                                                                                             b. -
                                                                                              1            /.1 - , ~ -
                          23                                                                   '1I       "       '/ ·       ~
                          24
                                                                                   By:     ~~~k      /                  --~
                          25                                                             Ahdrew A. Smits
                                                                                         Attorney for Plaintiff Anh Thy Song Nguyen,
                          26                                                             Trustee of Mother Nature Trust, and Cross-
                                                                                         defendant Anh Thy Song Nguyen, Trustee of
                          27                                                             Mother Nature Trust, and an individual
                          28
LAwOmcr.sm A.''DI.f.W A Sum
     l6 Exccvt.h'C PlJt                                                               2
            Suite 160
  !nine. Cllifomb 926144194
   Tekploooc: ('U9)1ll·102.5         REPLY OF PLAINTIFF AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                                    NATURE TRUST, IN SUPPORT OF MOTION1889
  Em:tiJ; timit.&'Ymiu·la"''.com
                                                                       TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                                   Exhibit 124-171 & POS Page 302 of 429

                                                                      PROOF OF SERVICE
                               1                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                              2              I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                     a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                              3      92614-4794. My email address is kimberly@smits-law.com.
                              4             On July 14,2020, I served the document described as follows: REPLY OF PLAINTIFF
                                     AND CROSS-DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER
                              5      NATURE TRUST, IN SUPPORT OF MOTION TO STRIKE CROSS-COMPLAINT OF
                                     UNITED LENDER, LLC on interested parties in this action by placing a true copy thereof
                              6      enclosed in a sealed envelope addressed as set forth below:
                              7            Megan E. Zucaro                                     John B. Spear
                                           4501 W. Channel Islands Blvd., #94                  4959 Palo Verde Street, Suite 205C
                              8            Oxnard, CA 93035-3970                               Montclair, CA 91763

                              9            Email: m@megazee.com                                Email: johnbspear@gmail.com

                             10       Defendant, Cross-defendant, and Cross-                   Defendant and Cross-defendant
                                      complainant in pro per
                             ll

                             12            Helping Others international, LLC                  Western Fidelity Associates, LLC,
                                           c/o Megan E. Zucaro                                dba Western Fidelity Trustees
                             13
                                           4501 W. Channel Islands Blvd., #94                 1222 Crenshaw Boulevard, Suite "B"
                                           Oxnard, CA 93035-3970                              Torrance, CA 90501
                             14            Email: m@megazee.com                                Email: wftrustees@cs.com
                             15            Defendant and Cross-defendant                       Defendant
                             16            Robert Schachter                                    Lori E. Eropkin
                                           Hitchcock, Bowman & Schachter                       Levinson Arshonsky & Kurtz, LLP
                             17            Suite 1030 Del Amo Financial Center                 15303 Ventura Blvd., Suite 1650
                                           21515 Hawthorne Boulevard                           Sherman Oaks, CA 91403
                             18            Torrance, CA 90503-6579
                                                                                               Telephone: (818) 3 82-3434
                             19            Telephone: (31 0) 540-2202                          E-mail: leropkin@laklawyers.com
                                           E-mail: rs@rschachterlaw .com
                           20
                                      Attorneys for Defendant Western Fidelity            Attorneys for Defendant American Financial
                             21       Associates, LLC, dba Western Fidelity               Center, Inc.
                                      Trustees
                             22
                             23            Maurice Wainer                                      Lawrence C. Meyerson
                                           Snipper Wainer & Markoff                            A Professional Law Corporation
                             24            232 North Canon Drive                               5521 Mission Road, Suite 399
                                           Beverly Hills, CA 90210-5302                        Bonsall, CA 92003
                             25
                                           Telephone: (31 0) 550-5770                          Telephone: (31 0) 827-3344
                             26            Email: mrwainer@swmfirm.com                         Email: lcm@lcmplc.com
                                      Attorneys for Defendant and Cross-                  Attorney for Defendant and Cross-
                             27       complainant United Lender, LLC, a Nevada            complainant United Lender, LLC, a Nevada
                                      Lim1ted Liability Company, and Defendants           Limited Liability Company, and Defendants
                             28       Shawn Ahdoot and Albert A. Ahdoot                   Shawn Ahdoot and Albert A. Ahdoot
L.AwOrrtt.ESOf MU•li'A' A. Sr.rrrJ
        J6 lixCC*I\'C Park

   h'\1~
           Su.llc 160
        c.lilomaa Yl(tlj-l'J'l..t
                                                                                      1
                                                                               1890OF SERVICE
    Td<pllono.I'H911JI•l02,
  E~launit.J'~•C'04•
                                                                              PROOF
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                 Exhibit 124-171 & POS Page 303 of 429


                                         Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                         Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                             2           444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                         Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                             3                                                              Oxnard, CA 90305
                                         TeleP,hone: (213) 225-6000
                             4           Ematl: vdavitt@mdjalaw.com                         Email: m@megazee.com
                                                 ajain@indjalaw .com
                             5                                                              Defendant
                                    Attorneys for defendant United Lender, LLC
                             6
                             7             [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                   processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                             8     Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                   course of business. I am aware that on motion of the party served, service is presumed invalid if
                             9     postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                   in affidavit.
                         10
                                            [ X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                         11        the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                   transmission, any electronic message or other indication that the transmission was unsuccessful.
                             12
                                         [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                             13    The messenger's proof of service will be prepared and available.

                             14            [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                   by placing the true copies in separate envelopes for each addressee, with the name and address of
                             15    the person served shown on the envelope and by sealing the envelope and placing it for collection
                                   and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             16
                                          Executed on July 14, 2020 at Irvine, California. I declare under penalty of perjury under the
                             17    laws of the State of California that the above is true and correct.

                             18

                             19          KIMBERLY RICHARDSON

                         20

                         21
                             22
                             23

                             24

                             25

                             26

                             27

                             28
l..\- 0ttiCUOf 4..,lJkt.WA.Sl.un
        ](i &te\Mh~   p,t;
           Suil< 160
  ln W. ~9l61.& ..&79J
                                                                                    2
   T<kphonc (...911H•I0l5
  £matt. HINU!!,tMILJ.-tr. COM
                                                                            1891 OF SERVICE
                                                                            PROOF
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 304 of 429




                   EXHIBIT ''C''




                                   1892
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                    Exhibit 124-171 & POS Page 305 of 429



          LAWRENCE C. MEYERSON (SBN 54136)
          A PROFESSIONAL LAW CORPORATION
      2   5521 Mission Rd., Ste 399
          Bonsall, CA 92003
      3   Telephone: (3 10) 827-3344
          Email: lcm@lcmplc. com
      4
          MAURICE WAINER (SBN 12 1678)
      5   SNIPPER WAINER & MARKOFf
          232 North Canon Drive
      6   Beverly Hills, CA 90210-5302
          Telephone: (310) 550-5 770
      7   Email: mrwainer@swmfirm.com

      8   Attorneys for Defendants
          UNITED LEN DER, LLC, a Nevada limited
      9   liability company; SHAWN AHDOOT, an
          individual; ALBERT A. 1\.HDOOT, an individual
     10

     11                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
     12             FOR THE COUNTY OF ORANGE - CENTRAL JUSTICE CENTER
     13

     14   ANH THY SONG NGUYEN, TRUSTEE Of              )    Case o. 30-2020-0 1124778-CU-fR-CJC
          MOTHER NATURE TRUST,                         )    lion. Walter Schwarm, Judge Assigned for
     15                                                )    All Purposes, D epartment C I 9
                           Plaintiff,                  )
     16                                                )    DECLARATION OF MAURICE
          vs.                                          )    WAINER IN SUPPORT OF F.X PARTE
     17                                                )    APPLICATION FOR ORDER
          UNITED LENDER, LLC, a Nevada limited         )    ADVANCING HEARING ON
     18   liability company; SHAWN AHDOOT, an          )    PETITION TO COMPEL
          individual; ALBERT A. AHDOOT, an             )    ARBITRATION AND TO STAY
     19   individual ; MEGAN E. ZUCARO, an             )    ACTION PENDING A WARD OF
          individual ; HELPING OTHERS                  )    ARBITRATOR
     20   INTERNATION AL, LLC, a Delaware limited      )    (RELATED TO ROA #71)
          liability company; WESTERN FIDELITY           )
     21   ASSOCIATES, LLC, a California limited         )   [Filed with Ex Parte Application,
          liability company, dba WESTERN f iDELITY      )   Memorandum of Points and Authorities;
    22    TRUSTEES; JOHN B. SPEAR, an individual;       )   Request for Judicial Notice; and Proposed
          AMERICAN FINANCIAL CENTER, INC. , a           )   Orde,~J
    23    California corporation; and DOES 1 through   )    Ex Parte Application Hearing Date:
          100, inclusive,             ·                )    DATE: March 5, 2020
    24                                                 )    TIME: 8:30a.m .
                           Defendants.                 )    DEPT: C 19
    25                                                 )    Current Petition Hearing Date:
                                                       )    DATE: June 30, 2020
    26                                                 )    TIME: 1:30 p.m.
                                                       )    DEPT: CI9
    27                                                 )    RES . NO.: 73228533
                                                       )    Action filed : 01115/2020
    28



          DECLARATION OF MAURICE WA INER ISO EX PARTE APPLI CATION FOR ORDER ADVANCI NG
                          HEARING ON PETITION TO COMPEL ARBITnATION




                                            1893
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                    Exhibit 124-171 & POS Page 306 of 429


                         d.       Megan E. Zucaro, on behalf of Megan E. Zucaro, an individual , and

     2   Helping Others International, LLC, a Delaware limited liability company Others") (collectively,

         the " Zucaro Defendants"), email: m@megazee.com; and
     3

     4
                         e.       John B. Spear (Real Estate Broker), email: JohnBSpear@ gmail.com.
                 5.      If the Petition is not heard until June 30, 2020, it would cause the filing of
     5

     6   unnecessary motions and Plaintiff would seek to exploit the situation to argue it is excused from

     7   its agreement to arbitrate due to waiver. Efficient use of Court time and resources is served by

     8   having the Petition beard before other motions, and if the Petition is granted then any further
         motions would occur in arbitration.
     9
                 6.     In addition, Megan E. Zucaro (" Zucaro") and Helping Others International, LLC
    10

    II   (" Helping Others") (collectively, the "Zucaro Defendants") arc not presently maintaining or

    12   managing the at issue property at 6475 Marigayle Circle, Huntington Beach, California 92648

         (the "Property"), which is unoccupied.
    13
                 7.      There are a multitude of tasks that must be performed to protect the value of the
    14

    15   Property that is part ofLender Defendants' col lateral, as well as the collateral of the Plai ntiff.
                8.       Accordingly, it is respectfully submitted that good cause exists fo r this Court to
    16

    17   advance the hearing date on Applicants' Petition to Compel Arbitration and to Stay Action

    18   Pending Award of Arbitrator (the "Petition") from June 30, 2020 to an earl ier date available on

         the Court' s calendar.
    19

    20           I declare under penalty of perjury under the laws of the State of California that the

    21   foregoing is true and conect and that this declaration was executed on March 3, 2020, at Beverly
         Hills, California.
    22
    23
    24                                                   Is/ Maurice Wainer

    25                                                   Maurice Wainer

    26
    27

    28
                                                            3

          DECLA RATION OF MAU RIC E WAINER ISO EX PAinE APPLICATION FOR OIU>ER ADVANC ING
                           HEA RING ON PETITION TO COMPEL ARBITRATION




                                                   1894
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                     Desc
                    Exhibit 124-171 & POS Page 307 of 429

                                                   LAW Of-FICES                                    TELEP! IONE
SI'EPHEN J. SNIPPER                                                                              (310) 550-5770
(RETIRED)
                                     SNIPPER, WAINER & MARKOFF
MAURICE WAINER                            232 North Canon Drive
NANCY YOUNG MARKO FF                 Beverly Hills, California 90210-5302

                                               March 3, 2020

    VIA EMAIL


    VIA EMAIL ONLY

    Andrew A. Smits, Esq., Law Offices of A ndrew A. Smits, Attomey for PlaintiffA nil Thy Song
    Nguyen, Trustee of Mother N ature Trust, via email asmits@<;ntits-law.com

    Robert Schacllter, Hitchcock, Bowman & Schachter, Attorneys fo r Defendant Western
    Fidelity Associates, LLC, dba Westem Fidelity Trustees, vht email: rs@.rsclwchterlaw.com

     Lori E. Eropkiu, Levinson Arslrousky & Kurtz, LLP, A ttomeysfor Defendant American
     Financial Center, Inc., via email: /eropkin@Jaklawvers.com,·

     Megan E. Zucaro, on behalf of Megau E. Zucaro, an individual, am/Helping Oth ers
     lntemational, LLC, a Delaware limited liability company Others'') (collectively, the "Zucaro
     Cross Defendants''), via email: m@megazee.com:

     Jolin B. Spear (Real Estate Broker)aml Tri Star Equity. via email: JolmBSpem@gmail.com


     Re:      Ex Parte Notice ofApplication to Advance Hearing on Petition to Compel A rhitratiou
              Ex Parte N otice OfApplication for Appointment of Receiver, etc.
              United Lemler, LLC adv. Nguyen - OCSC Case No. 30-2020-01124778-CU-FR -CJC

     Dear Counsel:

             This letter shall provide your cl ient, by and through your office, w ith ex parte notice that
     on March 5, 2020, at 8:30a.m., in Department Cl9 of the Orange County Superior Court,
     Central Justice Center, 700 Civic Center Drive, Santa Ana, CA 9270 l , Defendant and Cross-
     Complainant, United Lender, LLC, a Nevada limited liability company ("United Lender") and
     Defendants Shawn Ahdoot, an individual, and Albert A. A.hdoot, an indiv idual (collectively,
     "Lender Defendants"), will apply to the court, Ex Parte, for an order advancing the hearing on
     Lender Defendants' Petition to Compel Arbitration and to Stay Action Pending Award of
     Arbitrator (the "Application To Advance") filed and served herein and presently set for hearing
     on June 30, 2020, at 1:30 p.m. We have also fi led other documents in support of the Application
     to Advance which you have been served with and which are identified in the Declaration of
     Maurice Wainer.
             At the same date, time and place as the Application To Advance on March 5, 2020, at
     8:30 a. m., in Depatimcnt C 19 of the Orange County Superior Court, Central Justice Center, 700
     Civic Center Drive, Santa Ana, CA 9270 l United Lender will bring an Ex Parte Application for
     the Appointment of a Receiver on behal f of United Lender which application is also being served




                                                     1895
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                   Desc
                    Exhibit 124-171 & POS Page 308 of 429

  SN JPPE:R, WAINER & MARKOFF
  Hon. Jacqueline Connor
  July 13,2018
  Page 2 of XXX


  and tiled ("Appointment of a Receiver"). The papers in support of the Ex Parte Application for
  the Appointment of a Receiver arc described in the Declaration of Maurice Wainer Re; Notice
  For Ex Parle Hearing in support of the Appointment of the Receiver which have been emailed to
  you.

          The Ex Parte Application to Advance is made on the grounds and pursuant to the
  provisions of Rule 1005(b) of the California Rules For Court Rule 1005, because if the Petition
  is not heard until Jw1e 30, 2020, it would cause the filing of unnecessary motions and Plaintiff or
  Helping Others may seek to exploit the need to file motions to protect the Property which is the
  subject of this Action or argue iUshe is excused from an agreement to arbitrate due to waiver.
  Efficient use of Court time and resources is served by having the Petition to Compel Arbitration
  heard before other motions, and if the Petition is granted then any further motions would likely
  occur in arbitration. In addition, Megan E. Zucaro ("Zucaro") and Helping Others International,
  LLC ("Helping Others") (collectively, the "Zucaro Defendants") are not presently maintaining or
  managing the at issue property at 6475 Marigayle Circle, Huntington Beach, Californ ia 92648
  (the "Property") and rents are being diverted, causing irreparable injury as detailed in the Ex
  Parte Application to Appoint Receiver. There are a multitude of tasks that must be performed to
  protect the value of the Property that is part of Lender Defendants' collateral, as tve/1 as the
  collateral of the Plaintiff. The grounds for the Appointment Of the Receiver are set forth in the
   papers filed in supp01t that are also identified in the declaration of Maurice Wainer re: Notice in
   support of Ex Parte. These documents have been emailed to you.

         Please advise if you wi II oppose the foregoing Ex Parte 1\.pplications. If you have any
  questions or concerns please phone or email me.

                                                Very truly yo urs,

                                                                     R&MARKOFF




                                                 Maurice Wainer
   cc: Lawrence C. Meyerson, Esq.                mrwainer@swmfirm. com




                                                  1896
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 309 of 429




                  EXHIBIT ''D''




                                   1897
                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                                                    Exhibit Court
                             lectronically Filed by Superior 124-171   & POSCounty
                                                                  of California, Page  310 of07/08/2020
                                                                                   of Orange, 429       10:11:00 AM.
     30-2020-0112 778-CU-FR-CJC- ROA # 212- DAVID H. YAMASAKI, Clerk of the Court By Briana Brown , Deputy Clerk.



                                   Andrew A. Smits (State Bar No. 146659)
                                   Law Offices of Andrew A. Smits
                              2    36 Executive Park, Suite 160
                                   Irvine, California 92614-4794
                              3    Telephone: (949) 833-1025
                                   Email:       asmits@smits-law.com
                              4
                                   Attorney for Plaintiff Anh Thy Song Nguyen,
                              5    Trustee of Mother Nature Trust, and Cross-defendant
                                   Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                              6    and an individual

                              7
                              8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                              9                 FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                             10

                             11    ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                   MOTHER NATURE TRUST,
                             12                                                           Assigned: Judge Walter Schwarm
                                                             Plaintiff,                             Dept. : C19
                             13
                                                vs.
                             14                                                           NOTICE OF CONTINUANCE OF
                                   UNITED LENDER, LLC, a Nevada limited                   HEARING ON MOTION OF PLAINTIFF
                             15    liability company; SHAWN AHDOOT, an                    AND CROSS-DEFENDANT ANH THY
                                   individual; ALBERT A. AHDOOT, an                       SONG NGUYEN, TRUSTEE OF
                             16    individual; MEGAN E. ZUCARO, an                        MOTHER NATURE TRUST, AND AS AN
                                   individual; HELPING OTHERS                             INDIVIDUAL, TO STRIKE CROSS-
                             17    INTERNATIONAL, LLC, a Delaware                         COMPLAINT OF UNITED LENDER,
                                   limited liability company; WESTERN                     LLC
                             18    FIDELITY ASSOCIATES, LLC, a California
                                   limited liability company, dba WESTERN
                             19    FIDELITY TRUSTEES; JOHN B. SPEAR,                      Date: July 21 , 2020
                                   an individual; AMERICAN FINANCIAL                      Time: 9:00 a.m.
                                   CENTER, INC., a California corporation; all            Dept.: Cl9
                             20    other persons unknown, claiming any legal or
                                   equitable right, title, estate, lien, or interest in
                             21    the property described in the complaint
                                   adverse to Plaintiff's title, or any cloud upon
                             22    Plaintiff's title thereto; and DOES 1 through
                                   100, inclusive,
                             23                             Defendants.
                             24

                             25    AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                          Trial date:      August 27, 2021
                             26
                             27            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                             28
t.AwOt-ncuor A." un•A.. S\lnr
       )(, E."UCulh-c P;ut
           Sui t~ l60
  lmiK'. cu.rotnia 916l "'-'1!M
                                       NOTICE OF CONTINUANCE OF HEARING ON MOTION OF PLAINTIFF AND CROSS-DEFENDANT
   T~ (9-191t))•IOI>
  EPwl· ~,.-......           '*"
                                        ANH TIIY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
                                                       TO STRlKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                                                                                1898
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                              Exhibit 124-171 & POS Page 311 of 429



                                               PLEASE TAKE NOTICE that the Court has continued the hearing on the motion of

                                 2      plaintiff and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and as an

                                 3      individual, to strike Cross-complaint of cross-complainant United Lender, LLC, from July 21,

                                4       2020 at 1:30 p.m. in Department C 19 to July 21, 2020 at 9:00 a.m. in Department C 19 of the

                                 5      above-entitled court. A copy of the Court's Notice of Continuance is attached hereto.

                                 6

                                7       Dated: July 7, 2020                             LAW OFFICES OF ANDREW A. SMITS

                                 8

                                9

                            10

                            II
                                                                                          1drew A. Smits
                                                                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                            12
                                                                                        Trustee of Mother Nature Trust, and Cross-
                            13
                                                                                        defendant Anh Thy Song Nguyen, Trustee of
                                                                                        Mother Nature Trust, and an individual
                            14

                            15

                            16

                            17

                            18

                            19

                           20

                           21

                           22
                           23
                           24

                            25
                            26
                            27

                            28
                                                                                       2
Ll\lt OfTK.T.S or ANDMt;lt· A   S)U1l
         36 E,«uth• Pwk
             Sullc 160
  lnlriC, c.hronw. t! 614-119-l
                                           NOTICE OF CONTINUANCE OF HEARING ON MOTION OF PLAINTIFF AND CROSS-DEFENDANT
   Trkphone I!Ut) UJ-10.1S                  ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
  EMili .~ .-.Lt·lr4'co.
                                                          TO STRIKE CROSS-COMPLAINT OF UNITED LENDER, LLC
                                                                                1899
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                         Exhibit 124-171 & POS Page 312 of 429


 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                  FOR COURT USE ONLl'
 STREET ADDRESS: 700 Civic Center Dr. West
 MAILING ADDRESS: 700 Civic Center Dr. West
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCI I NAM E: Central Justice Center

 PLAlNTIFF/PETlTIONER: Anh Thy Song Nguyen

 DEFENDANT/RESPONDENT: United Lender. LLC

 SHORT TITLE: Anh Thy Song Nguyen vs. United Lender, LLC

                                                                        CASE NUMBER:
                       NOTICE OF CONTINUANCE                            30-2020-0 1124778-CU-FR-CJC



Please be advised that:

The Motion to Strike Cross-Complaint in the above entitled action has been continued to 07/21/2020 at
09:00:00 AM in C19 of the above named court.




IMPORTANT: Prior to your hearing date, please check the Court's website for the most current
instructions regarding how to appear for your hearing and access services that are available to
answer your questions. www.occourts.org/medja-relatjons/CoronaVjrusUpdate html

IMPORTANTE: Antes de Ia fecha de su audiencia, visite el sitio web de Ia Corte para saber cuales
son las instrucciones mas actuales para participar en Ia audiencia y tener acceso a los servicios
disponibles para responder a sus preguntas.
www.occoyrts,org/medja-relatjons/CoronaVirusUpdate.html

QUAN TRQNG: TrlY&c ngay phien toa cua quy vj, vui long ki~m tra trang m~ng cua toa and~ bi~t
nhUtng hU'6>ng d~n m6>J nhat V~ each ra hclu phiem toa CUa quy Vj Va ti~p C~n nhling djch Vl,l hi~n CO
de gial dap nhling th~c m~c cua quy vj. www,occourts,org/medja-relations/CoronaVirusUpdate.html




                                                                                                         l'age: I
                                              NOTICE OF CONTINUANCE



                                                       1900
    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                    Desc
                        Exhibit 124-171 & POS Page 313 of 429



SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Nguyen vs. United Lender, LLC



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                            CASE NUMBER:
                     SERVICE                                                             30-2020-01124778-CU-FR-CJC


  I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Continuance has been placed for
  collection and mailing so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard
  court practice and addressed as indicated below. This certification occurred at Santa Ana, California on 7/1 /20. Following
  standard court practice the mailing will occur at Sacramento, California on 7/2/20.

  HELPING OTHERS INTERNATIONAL, LLC                                  LAWRENCE C. MEYERSON. A PROFESSIONAL
  4SOI W CHANN EL ISLAND 130ULEVARD 94                               LAW CORP.
  OXNARD. CA 9030S                                                   SS21 MISSION ROAD 399
                                                                     BONSALL. CA 92003


   LAWRENCE C. MEYERSON. APLC                                        MEGAN E. ZUCARO
   5521 MISSION ROAD 399                                             4501 W CHANNEL ISLAND BOULEVARD 94
   BONSALL, CA 92003                                                 OXNARD, CA 90305



   SNII'PER WAINER & MAK.KOFF                                        WESTERN FIDELITY ASSOCIATES, LLC
   232 N CANON DRJVE                                                 1222 CRENSHAW BOULEVARD B
   BEVERLY HILLS, CA 902 10                                          TORRANCE. CA 9050 I




                                       Clerk of the Court, by:           /';)/' - ~ • · -'· · · ~~
                                                                         ~"                        ,Deputy


   I certify that I am not a party to this cause. l certify that the following document(s), Notice of Conti nuance, have been
   transmitted electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange
   County Superior Court email address on July I, 2020, at 3:29:30 PM PDT. The electronically transmitted document(s) is in
   accordance with rule 2.25 I of the Califomia Rules of Court, addressed as shown above. The list of electronically served
   recipients are listed below:


   LA \V OFFICES OF ANDREW A. SMITS                                   LEVINSON ARSHONSKY & KURTZ. LLP
   ASMITS@SMITS·LAW.COM                                               LEROPK.IN@LAKL/\ WYERS.COM


   MEYLAN D/\VITT JAIN AREVIAN & KIM LLP                              MEYLAN DAVITT JAIN AREVIAN & KIM LLP
   AJAIN@MDJALA W.COM                                                 VDAVITT@MDJALAW.COM




                                        ClerkoftheCourt, by:              /)./' / •. ; ... ~~
                                                                          ~"                  , Deputy

                         CLERK'S CERT.IFICATE OF MAILING/ELECTRONIC SERVICE


 VJ 1013a (June 200-')                                                                            Code ofCiv. Procedure.§ CCP IOI3(a)


                                                                1901
                         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                Desc
                                             Exhibit 124-171 & POS Page 314 of 429


                                                                      PROOF OF SERVICE
                                                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                             2               I am employed in the County of Orange, State of California. r am over the age of 18 and not
                                     a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                             3       92614-4794. My email address is kimberly@smits-law.com.
                             4              On July 8, 2020, I served the document described as follows: NOTICE OF
                                     CONTINUANCE OF HEARING ON MOTION OF PLAINTIFF AND CROSS-
                             5       DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST,
                                     AND AS AN INDIVIDUAL, TO STRIKE CROSS-COMPLAINT OF UNITED LENDER,
                             6       LLC, on interested parties in this action by placing a true copy thereof enclosed in a sealed
                                     envelope addressed as set forth below:
                             7

                             8             Megan E. Zucaro                                    John B. Spear
                                           450 I W. Channel Islands Blvd., #94                4959 Palo Verde Street, Suite 205C
                             9             Oxnard, CA 93035-3970                              Montclair, CA 91763

                           10              Email: m@megazee.com                               Email: johnbspear@gmail.com

                           11         Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                      complainant in pro per
                           12

                           13              Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                           c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                           4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard. Suite "B"
                           14              Oxnard, CA 93035-3970                             Torrance, CA 90501
                           15              Email: m@megazee.com                               Email: wftrustees@cs.com
                           16              Defendant and Cross-defendant                      Defendant
                           17
                                           Robert Schachter                                   Lori E. Eropkin
                           18              Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                           Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                           19              215 15 Hawthorne Boulevard                         Sherman Oaks, CA 91403
                                           Torrance, CA 90503-6579
                          20                                                                  Telephone: (818) 382-3434
                                           Telephone: (31 0) 540-2202                         E-mail : leropkin@laklawyers.com
                          21               E-maiI: rs@rschachterlaw.com

                          22          Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                      Associates, LLC, dba Western Fidelity              Center, Inc.
                          23          Trustees

                          24

                          25

                          26

                          27

                           28
u.-.•OU'S(f.Jl>P A.,'blt"'A S._urI
        16 f.Mwm• Patte
              S01tc: 160
   l11 loc. Co1tr01"" tl61~~79l
                                                                                     1
    T~ t~9)1ll·IOll
  Etnlad I~RNU·b.Walla
                                                                              PROOF OF SERVICE
                                                                              1902
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                 Desc
                                              Exhibit 124-171 & POS Page 315 of 429



                                             Maurice Wainer                                     Lawrence C. Meyerson
                                             Snipper Wainer & Markoff                           A Professional Law Corporation
                               2             232 North Canon Drive                              5521 Mission Road, Suite 399
                                             Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                3
                                             Telephone: (310) 550-5770                          Telephone: (310) 827-3344
                               4             Email: mrwainer@swmfmn.com                         Email: lcm@ lcmplc.com

                                5       Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                        complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                6       Lim1ted Liability Company, and Defendants          Limited Liability Company, and Defendants
                                        Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                7

                                8            Vincent J. Davitt and Anita Jain                  Ascension Recovery, Inc.,
                                             Meylan Davitt Jain Arevian & Kim LLP              dba Restored Life Recovery
                                9            444 S. Flower Street, Suite 1850                  c/o Megan E. Zucaro
                                             Los Angeles, CA 90071                             4501 W. Channel Island Blvd., #94
                                                                                               Oxnard, CA 90305
                               10
                                             Telephone: (213) 225-6000
                                             Email: vdavitt@rndjalaw.com                       Email: m@ megazee.com
                               11                    ajain@mdjalaw.com
                                                                                               Defendant
                               12       Attorneys for defendant United Lender, LLC
                               13
                                               [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                               14      processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                       Service on that same day with postage thereon fully prepaid aL Irvine, California in the ordinary
                               15      course of business. I am aware that on motion of the party served, service is presumed invalid if
                                       postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                               16      in affidavit.
                               17              [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                       the electronic service addresses listed above. I did not receive, within a reasonable time after the
                               18      transmission, any electronic message or other indication that the transmission was unsuccessful.
                               19            [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                       The messenger's proof of service will be prepared and available.
                             20
                                               [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                               21      by placing the true copies in separate envelopes for each addressee, with the name and address of
                                       the person served shown on the envelope and by sealing the envelope and placing it for collection
                               22      and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                               23             Executed on July 8, 2020 at Irvine, California. I declare under penalty of perjury under the
                                       laws of the State of California that the above is true and correct.
                               24

                               25
                                             KIMBERLY RICHARDSON
                               26

                               27

                               28
Lo\W 0t ncu ot A~lJI.t._ A. swnI
        36 F..wc\lti\c P.ltt
            Slii&t 160
  '",..· Cthl'omb ?16 1~.m~
                                                                                       2
   Tci<"'*'-I'UV)Ill·IOH
  EJr\liJ &JIIifUt1.Uil•l ·b• C'Oftl
                                                                                PROOF OF SERVICE
                                                                                1903
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 316 of 429




                   EXHIBIT ''E''




                                   1904
                         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                                                     Exhibit 124-171 & POS Page 317 of 429
                             lectronically Filed by Superior Court of California, County of Orange, 07/08/2020 10:11 :00 AM .
      30-2020-011                   778-CU-FR-CJC - ROA # 213- DAVID H. YAMASAKI, Clerk of the Court By Briana Brown, Deputy Clerk.



                                    Andrew A. Smits (State Bar No. 146659)
                                    Law Offices of Andrew A. Smits
                              2     36 Executive Park, Suite 160
                                    Irvine, California 92614-4794
                              3     Telephone: (949) 833-1025
                                    Email:       asmits@smits-law.com
                             4
                                    Attorney for Plaintiff Anh Thy Song Nguyen,
                              5     Trustee of Mother Nature Trust, and Cross-defendant
                                    Anh Thy Song Nguyen, Trustee of Mother Nature Trust,
                              6     and an individual

                              7

                              8                        SUPERIOR COURT OF THE STATE OF CALIFORNIA

                             9                   FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                           10

                           11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                    MOTHER NATURE TRUST,
                           12                                                              Assigned: Judge Walter Schwarm
                                                              Plaintiff,                             Dept.: C19
                           13
                                                 vs.
                           14                                                              NOTICE OF CONTINUANCE OF
                                    UNITED LENDER, LLC, a Nevada limited                   HEARING ON DEMURRER OF
                           15       liability company; SHAWN AHDOOT, an                    PLAINTIFF AND CROSS-DEFENDANT
                                    individual; ALBERT A. AHDOOT, an                       ANH THY SONG NGUYEN, TRUSTEE
                           16       individual; MEGAN E. ZUCARO, an                        OF MOTHER NATURE TRUST, AND AS
                                    individual; HELPING OTHERS                             AN INDIVIDUAL, TO CROSS-
                           17       INTERNATIONAL, LLC, a Delaware                         COMPLAINT OF UNITED LENDER,
                                    limited liability company; WESTERN                     LLC
                           18       FIDELITY ASSOCIATES, LLC, a California
                                    limited liability company, dba WESTERN
                                    FIDELITY TRUSTEES; JOHN B. SPEAR,                      Date: July 21, 2020
                           19       an individual; AMERICAN FINANCIAL                      Time: 9:00 a.m.
                                    CENTER, INC., a California corporation; all            Dept.: Cl9
                          20        other persons unknown, claiming any legal or
                                    equitable right, title, estate, lien, or interest in
                           21       the property described in the complaint
                                    adverse to Plaintiffs title, or any cloud upon
                           22       Plaintiffs title thereto; and DOES 1 through
                                    100, inclusive,
                           23                                Defendants.
                           24

                           25       AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                           Trial date:      August 27, 2021
                           26

                           27               TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                           28
                                                                                           1
l.AWOtliCUut A.'COl.t:W A. &nn
        l6~rc Po~tli
           SuiiC IGO                  NOTICE OF CONTINUANCE OF HEARING ON DEMURRER OF PLAINTI FF AND CRO SS-DEFENDANT
  lnW. C.liiComll »l<il-4.,.7'1.1
   Tckphooc. t9<9) IJl· IO!l            ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
  Entl. ..nt.ilPnllf·ll•.~
                                                         TO CROSS-COMPLAINT OF UNITED LENDER, LLC
                                                                                  1905
                       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                                           Exhibit 124-171 & POS Page 318 of 429



                                          PLEASE TAKE NOTICE that the Court has continued the hearing on demurrer of plaintiff

                            2      and cross-defendant Anh Thy Song Nguyen, Trustee of Mother Nature Trust, and as an individual,

                            3      to the Cross-complaint of cross-complainant United Lender, LLC, from July 21 , 2020 at 1:30 p.m .

                           4       in Department C 19 to July 21, 2020 at 9:00 a.m. in Department C 19 of the above-entitled court.

                            5      A copy of the Court' s Notice of Continuance is attached hereto.

                           6
                            7      Dated: July 7, 2020                                LAW OFFICES OF ANDREW A. SMITS
                            8




                                                                                      -1-/~-~-(.,1--L-
                                                                                          - ~ ~--~~-   ~-
                           9

                          10
                                                                                By:
                          11
                                                                                      Andrew A. Smits
                                                                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                          12
                                                                                      Trustee of Mother Nature Trust, and Cross-
                                                                                      defendant Anh Thy Song Nguyen, Trustee of
                          13
                                                                                      Mother Nature Trust, and an individual
                          14
                          15

                          16

                          17

                          18

                          19

                          20

                          21
                          22
                          23

                          24
                          25
                          26
                          27
                          28                                                      2
W.'L' ~ncno• ANI>lf'' A. S\t'lrt
       .)(,£.~1\tP:lJk:
           Suitt 160
  lmnc. C'ahforuMl'11614.J7Y.a
                                     NOTICE OF CONTINUANCE OF HEARING ON DEMURRER OF PLAINTIFF AND CROSS-DEFENDANT
   Tekphano {9-&IJ) IJJ· IlJU          ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TRUST, AND AS AN INDIVIDUAL,
  E.uit. ~"""-'""-" eon.
                                                        TO CROSS-COMPLAINT OF UNITED LENDER, LLC
                                                                            1906
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                          Exhibit 124-171 & POS Page 319 of 429


 SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE                                 f.'OR COURT USE ONLY

 STREET ADDRESS: 700 Civic Center Dr. West
 MAILING ADDRESS: 700 Civic Center Dr. West
 CITY AND ZIP CODE: Santa Ana, CA 92701
 BRANCH NAME: Central Justice Center

 PLAINTIFF/PETITIONER: Anh Thy Song Nguyen

 DEFENDANT/RESPONDENT: United Lender, LLC

 SHORT TITLE: Anh Thy Song Nguyen vs. United Lender, LLC

                                                                       CASE NUM BER:
                       NOTICE OF CONTINUANCE                           30-2020-0 1124778-CU-FR-CJC



Please be advised that:

The Demurrer to Cross-Complaint in the above entitled action has been continued to 07/21/2020 at 09:00:00
AM in C 19 of the above named court.




IMPORTANT: Prior to your hearing date, please check the Court's website for the most current
instructions regarding how to appear for your hearing and access services that are available to
answer your questions. www.occourts,org/medja-relatjons/CoronaYirusUpdate.html

IMPORTANTE: Antes de Ia fecha de su audiencia, visite el sitio web de Ia Corte para saber cUiiles
son las instrucciones mas actuales para participar en Ia audiencia y tener acceso a los servicios
disponibles para responder a sus preguntas.
www.occourts.org/medja-relatjons/CoronaVirusUpdate.btml

QUAN TRQNG: TrU'&c ngay phiem toa cua quy vj , vui long kiem tra trang m~ng cua toa an        bi~t de
nhCrng hU'&ng dAn m&l nhcit v~ each ra hAu phien toa cua quy vj va ti~p c~n nhCrng dich vv hi~n c6
de gial dap nhCrng thc\c mc\c cua quy vj. www.occoyrts.org/medja-relatjons/CoronaVjrysUpdate.html




                                                                                                         Page: I
                                              NOTICE OF CONTINUANCE



                                                           1907
    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                      Desc
                        Exhibit 124-171 & POS Page 320 of 429



SUPERIOR COURT OF CALIFORNIA, COUNTY OF ORANGE
Central Justice Center
700 W. Civic Center Drive
Santa Ana, CA 92702
SHORT TITLE: Nguyen v~. United Lender, LLC



    CLERK'S CERTIFICATE OF MAILING/ELECTRONIC                                             CASE NUMBER:
                                    SERVICE                                              30-2020-01124778-CU-FR-CJC


  I certify that I am not a party to this cause. I certify that a true copy of the above Notice of Continuance has been placed fo r
  collection and mai ling so as to cause it to be mailed in a sealed envelope with postage fully prepaid pursuant to standard
  court practice and addressed as indicated below. This certification occurred at Santa Ana, California on 7/1 /20. Following
  standard court practice the mailing will occur at Sacramento, California on 7/2120.

  HELPING OTHERS INTERNA110NAL, LLC                                   LAWRENCE C. MEYERSON. A PROFESSIONAl,
  4501 W CHANNEL ISLAND BOULEVARD 94                                  LAW CORP.
  OXNARD. CA 90305                                                    552 1 MISSION ROAD 399
                                                                      BONSALL, CA 92003



  LAWRENCE C. MEYERSON, APLC                                          MEGAN E. ZUCARO
  5521 MISSION ROAD 399                                               4501 W CHANNEL ISLAND BOULEVARD 94
  BONSALL, CA 92003                                                   OXNARD, CA 90305



  SNIPPER WAINER & MARKOFF                                            WESTERN FIDELITY ASSOCIATES, LLC
  232 N CANON DRIVE                                                   1222 CRENS HAW BOULEVARD B
  BEVERLY HILLS, CA 90210                                             TORRANCE, CA 90501




                                       Clerk ofthe Court, by:             If!')/' ·· / ... 4. · · '?L_...L..:.n~
                                                                          ~{i<Vr----·-r                                     , Deputy

  I certify that I am not a party to this cause. I certify that the following document(s), Notice of Continuance, have been
  transmitted electronically by Orange County Superior Court at Santa Ana, CA. The transmission originated from Orange
  County Superior Court email address on July I, 2020, at 3:29:31 PM PDT. The electronically transmitted document(s) is in
  accordance with rule 2.25 I of the California Rules of Court, addressed as shown above. The list of electronically served
  recipients are listed below:


   LAW OFFICES OF ANDREW A. SMITS                                     LEV INSON ARSHONSKY & KURTZ. LLP
   ASMITS@SMITS-LA W.COM                                              LEROPKIN@LAKLA WYERS.COM


   MEYLAN DAVIIT JAIN AREVIAN & KIM LLP                               MEYLAN DAVIIT JAIN AREVIAN & KIM LLP
   AJAIN@MDJALA W.COM                                                 VDAVIIT@MDJALA W.COM




                                        Clerk of the Court, by:           /)./'
                                                                          ~"
                                                                                     /- · 4 · · ·    ~~                     , Deputy

                        CLERK'S CERTIFICATE OF MAILING/ELECTRONIC SERVICE


V3 J013a (June 2004)                                                                                Code ofCiv. Procedure,§ CCI' I013(a)


                                                                 1908
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                   Desc
                                                 Exhibit 124-171 & POS Page 321 of 429



                                                                            PROOF OF SERVICE
                                                                  STATE OF CALIFORNIA, COUNTY OF ORANGE
                                   2
                                                   I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                   3       a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                           92614-4794. My email address is kimberly@smits-law.com.
                                   4
                                                   On July 8, 2020, I served the document described as follows: NOTICE OF
                                   5       CONTINUANCE OF HEARING ON DEMURRER OF PLAINTIFF AND CROSS-
                                           DEFENDANT ANH THY SONG NGUYEN, TRUSTEE OF MOTHER NATURE TJ~UST,
                                   6       AND AS AN INDIVIDUAL, TO CROSS-COMPLAINT OF UNITED LENDER, LLC, on
                                           interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
                                   7       addressed as set forth below:

                                   8
                                                 Megan E. Zucaro                                    John B. Spear
                                   9             450 I W. Channel Islands Blvd., #94                4959 Palo Verde Street, Suite 205C
                                                 Oxnard, CA 93035-3970                              Montclair, CA 91763
                                 10
                                                 Email: m@megazee.com                               Email: johnbspear@gmail.com
                                 11
                                            Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                 12         complainant in pro per

                                 13
                                                 Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                                 c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                 14              4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                                                 Oxnard, CA 93035 -3970                            Torrance, CA 90501
                                 15
                                                 Email: m@mega:Gee.com                              Email: wftrustees@cs.com
                                 16
                                                 Defendant and Cross-defendant                      Defendant
                                 17

                                 18              Robert Schachter                                   Lori E. Eropkin
                                                 Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                 19              Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                                 2 15 15 Hawthorne Boulevard                        Sherman Oaks, CA 91403
                                 20              Torrance, CA 90503-6579
                                                                                                    Telephone: {818) 382-3434
                                 21              Telephone: (310) 540-2202                          E-mail: leropkin@laklawyers.com
                                                 E-mail: rs@rschachterlaw.com
                                 22
                                            Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                 23         Associates, LLC, dba Western Fidelity              Center, Inc.
                                            Trustees
                                 24

                                 25

                                 26

                                 27

                                 28
l -t.WOI"l'tc'U Ut' ANDRE.Y,' A . $.M11
          )6   E"ccwth-c P.vtl
                                       •
                s~ue   160
   h\IIC. C' ltfgmb 926oU4 '?9-'
                                                                                           I
     Ttkphorlc · (9-l9) I )J· IUZ)
   h ..wa ....~nUMlJ.-Ia•· ~
                                                                                   PROOF OF SERVIC E
                                                                                    1909
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                                                Exhibit 124-171 & POS Page 322 of 429



                                                 Maurice Wainer                                      Lawrence C. Meyerson
                                                 Snipper Wainer & Markoff                            A Professional Law Corporation
                                2                232 North Canon Drive                               5521 Mission Road, Suite 399
                                                 Beverly Hills, CA 90210-5302                        Bonsall, CA 92003
                                3
                                                 Telephone: (31 0) 550-5770                          Telephone: (310) 827-3344
                                4                Email: mrwainer@swmfirm.com                         Email: lcm@lcmplc.com

                                5           Attorneys for Defendant and Cross-                  Attorney for Defendant and Cross-
                                            complainant United Lender, LLC, a Nevada            complainant United Lender, LLC, a Nevada
                                6           Limited Liability Company, and Defendants           Limited Liability Company, and Defendants
                                            Shawn Ahdoot and Albert A. Ahdoot                   Shawn Ahdoot and Albert A. Ahdoot
                                7

                                8                Vincent J. Davitt and Anita Jain                    Ascension Recovery, Inc. ,
                                                 Meylan Davitt Jain Arevian & Kim LLP                dba Restored Life Recovery
                                9
                                                 444 S. Flower Street, Suite 1850                    c/o Megan E. Zucaro
                                                 Los Angeles, CA 90071                               4501 W. Channel Island Blvd., #94
                                                                                                     Oxnard, CA 90305
                             10                  Telephone: (213) 225-6000
                                                 Email: vdavitt@mdjalaw.com                          Email: m@megazee.com
                             11                          ajain@mdjalaw.com
                                                                                                     Defendant
                             12             Attorneys for defendant United Lender, LLC
                             13
                                                   [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                             14            processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                           Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                              15           course of business. I am aware that on motion of the party served, service is presumed invalid if
                                           postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                              16           in affidavit.
                             17                     [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                           the electronic service addresses listed above. I did not receive, within a reasonable time after the
                              18           transmission, any electronic message or other indication that the transmission was unsuccessful.
                              19                 [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                           The messenger's proof of service will be prepared and available.
                             20
                                                   [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                             21            by placing the true copies in separate envelopes for each addressee, with the name and address of
                                           the person served shown on the envelope and by sealing the envelope and placing it for collection
                             22            and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             23                   Executed on July 8, 2020 at Irvine, California. I declare under penalty of perjury under the
                                           laws of the State of California that the above is true and correct.
                             24

                             25
                                                 KIMBERLY RICHARDSON
                             26

                              27

                              28
1...\111 Omcu ot' A'u•~.,.. A. SMn
        )6 EK«~WC Palk
                                       .
             S..kc 160
  tn;nc. C.rtfofll:b 9l' I-'-1"J'9.1
                                                                                            2
    T~·      (IJ.IO)I.ll· IOH
  Eluil: unwtw stuils-b•· toll'!
                                                                                    PROOF OF SERVICE
                                                                                     1910
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 323 of 429




                   EXHIBIT ''F''




                                   1911
       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
           Electronically Filed by Exhibit
                                   Superior 124-171    & POSCounty
                                            Court of California, Page  324 of 05/27/2020
                                                                    of Orange, 429       02:57 :00 PM.
30-2020-01124778-CU-FR-CJC - ROA # 141 -DAVID H . YAMASAKI, Clerk of the Court By Briana Brown, Deputy Clerk.



    ATTORNEY OR PARTY WITHOUT ATTORNEY: STATE BAR NO.: 146659
    NAME: Andrew A. Smits                                                                         FOR COURT USE ONLY
    FIRM NAME: Law O ffices of Andrew A. Smits
    STREET ADDRESS: 36 Executive Par k. Suite 160
    CITY: Irvine                                 STATE: CA             ZIP CODE: 92614
    TELEPHONE NO.: 949 833-1025                  FAX NO.:
    E-MAIL ADDRESS: asmits@smits-law .com
    ATTORNEY FOR (name}: Plaintiff Anh Thv Sona Nauven. Trustee of Mother Nature Trust
     SUPERIOR COURT OF CALIFORN IA , COUNTY OF ORANGE
     JUSTICE CENTER:
   [j] Central - 700 Civic Center Dr. West, Santa Ana, CA 92701
   D Civil Complex Center- 751 W. Santa Ana Blvd., Santa Ana, CA 92701
   0 Harbor- Newport Beach Facility- 4601 Jamboree Rd., Newport Beach, CA 92660-2595
   0 North- 1275 N. Berkeley Ave .. P. 0 . Box 5000, Fullerton, CA 92838-0500
   0 West - 8141 131h Street. Westminster. CA 92683-4593
    PLAINTIFF:     Anh Thy Song Nguyen , Trustee of Mother Nature Trust                    CASE NUMBER:

    DEFENDANT :       United Lender, LLC, et al.                                           30-2020-01124778-CU-FR-CJC
                                                                                           Case assigned to:
       AMENDMENTTO ~                      FIRST         D CROSS-COMPLAINT                  Judge: Walter Schwarm
                                    - -                                                    Department: C19
                                                                                           Date complaint filed: Jan. 15, 2020
                              AMENDED COMPLAINT                                            Hearing/trial date: Trial not set


     FICTITIOUS NAME UNDER SECTION 4 74, CODE OF CIVIL PROCEDURE (NO ORDER REQUIRED)

      1 have discovered the true name of     (j) Doe_1_D Roe _ _to be Ascension Recovery, Inc. , dba Restored Life
       Recovery




       INCORRECT NAME UNDER SECTION 473, CODE OF CIVIL PROCEDURE (ORDER REQUIRED)

       The complaint/cross-complaint incorrectly named the defendant/cross-defendant as_ _ __ _ __ _ __ __ _

       I have discovered the true name of the party to be - - - - - - - - - - - - - - - - - -- - - - -


       I request the complaint/cross-complaint be amended to reflect the true name wherever it appears in the pleading .

       Date: - - - - -- --            --


       (TYPE OR PRINT NAME)                                                                 (SIGNATURE OF PARTY OR ATIORNEY)

       ORDER
       The complaint/cross-complaint is amended to reflect the true name wherever it appears in the pleading .

       Date: _ _ _ _ _ __ _ __
                                                                                                                  JUDICIAL OFFICER

  Approved for Optional Use
  L-0132 (Rev. March 2019)                                                                                Code of Civil Procedure.
                               AMENDMENT TO COMPLAINT/CROSS-COMPLAINT
                                                                                                                        §§ 473, 474

                                        For your protection and privacy pleaso pross the
                                           CL.EAR THIS FORM button aftor you have
                                                        printed the form



                                                                  1912
                      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                      Desc
                                          Exhibit 124-171 & POS Page 325 of 429


                                                                         PROOF OF SERVICE
                                                               STATE OF CALIFORNIA, COUNTY OF ORANGE
                            2                   I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                        a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                            3           92614-4794. My email address is kimberly@smits-law.com.
                            4                   On May 27, 2020, I served the document described as follows: AMENDMENT TO
                                        FIRST AMENDED COMPLAINT on interested parties in this action by placing a true copy
                            5           thereof enclosed in a sealed envelope addressed as set fmth below:
                            6
                                              Megan E. Zucaro                                     Jolm B. Spear
                            7                 4501 W. Channel Island Blvd., #94                   4959 Palo Verde Street, Suite 205C
                                              Oxnard, CA 90305                                    Montclair, CA 91763
                             8
                                              Email: m@megazee.com                                Email: johnbspear@gmail.com
                            9
                                              Defendant and Cross-defendant                       Defendant and Cross-defendant
                          10
                          11                  Helping Others International, LLC                  Western Fidelity Associates, LLC,
                                              c/o Megan E. Zucaro                                dba Western Fidelity Trustees
                          12                  4501 W. Channel Island Blvd., #94                  1222 Crenshaw Boulevard, Suite "B"
                                              Oxnard, CA 90305                                   Torrance, CA 90501
                          13                  Email: m@megazee.com                                Email: wftrustees@cs.com
                          14                  Defendant and Cross-defendant                       Defendant
                          15
                                              Robert Schachter                                    Lori E. Eropkin
                          16                  Hitchcock, Bowman & Schachter                       Levinson Arshonsky & Kurtz, LLP
                                              Suite 1030 Del Amo Financial Center                 15303 Ventura Blvd., Suite 1650
                          17                  21515 Hawthorne Boulevard                           Sherman Oaks, CA 91403
                                              ToiTance, CA 90503-6579
                          18                                                                      Telephone: (818) 382-3434
                                              Telephone: (31 0) 540-2202                          E-mail: leropkin@laklawyers.com
                          19                  E-mail: rs@rschachterlaw.com
                          20             Attomeys for Defendant Western Fidelity             Attorneys for Defendant American Financial
                                         Associates, LLC, dba Western Fidelity               Center, Inc.
                          21             Trustees

                          22
                                              Maurice Wainer                                      Lawrence C. Meyerson
                          23                  Snipper Wainer & Markoff                            A Professional Law Corporation
                                              232 North Canon Drive                               5521 Mission Road, Suite 399
                          24                  Beverly Hills, CA 90210-5302                        Bonsall, CA 92003

                          25                  Telephone: (31 0) 550-5770                          Telephone: (310) 827-3344
                                              Email: mrwainer@swmfim1.com                         Email: lcm@lcmplc.com
                          26
                                         Attorneys for Defendant and Cross-                  Attomey for Defendant and Cross-
                                         complainant United Lender, LLC, a Nevada            complainant United Lender, LLC, a Nevada
                          27             Limited Liability Company, and Defendants           Limited Liability Company, and Defendants
                                         Shawn Ahdoot and Albert A. Ahdoot                   Shawn Ahdoot and Albert A. Ahdoot
                          28
l.A¥-·Orncuor Asua r.~A' A. St.ur
        )6 C."tculh-e P••k
                                    •
             Su11~ ltiO
  trvmc. Cahronu• 92614479.1
                                                                                         1
    Telephone:· (~.1 1J)Ill- W:n
  Em;ul: umiu.u smils-\a"',com
                                                                                 PROOF OF SERVICE
                                                                                 1913
                        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                     Desc
                                            Exhibit 124-171 & POS Page 326 of 429



                                                 [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                         processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                               2         Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                         course of business. I am aware that on motion of the party served, service is presumed invalid if
                               3         postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                         in affidavit.
                               4
                                                  [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                               5         the electronic service addresses listed above. I did not receive, within a reasonable time after the
                                         transmission, any electronic message or other indication that the transmission was unsuccessful.
                               6
                                               [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                               7         The messenger's proof of service will be prepared and available.

                               8                 [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                         by placing the true copies in separate envelopes for each addressee, with the name and address of
                               9         the person served shown on the envelope and by sealing the envelope and placing it for collection
                                         and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            10
                                                Executed on May 27, 2020 at Irvine, California. I declare under penalty of perjury under the
                            11           laws of the State of California that the above is true and correct.

                            12

                            13                 KIMBERLY RICHARDSON

                            14
                            15
                            16

                            17

                            18

                               19

                            20

                            21
                            22

                             23
                               24

                               25
                               26
                               27

                               28
LA-.t. On Kr..S or A..'\OtJ:" A. S)UTS
         lft E.\ccuth-cPar\i
              Suttc 160                                                                   2
   ln•uw: , Cahfomi:t 926 (.1-179.&
    TekphollC· t9J9)1JJ - 10l!
   E.m1l' .umi11'u l mias-1.1"' co1n
                                                                                  PROOF OF SERVI CE
                                                                                  1914
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 327 of 429




                   EXHIBIT ''G''




                                   1915
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
               Electronically Filed by Exhibit
                                       Superior 124-171    & POSCounty
                                                Court of California, Page  328nge,
                                                                        of Ora   of 06/26/2020
                                                                                    429           11 :23:00 AM.
30-2020-01124 778 -CU - FR -CJC - ROA # 190 - DAVID H YAMASAKI Cl er k 0 f t h e Court By J a m es M H a ines , Depl.%~]~1~·
   ATTORNEY OR PARTY WITHOUT ATTORNEY (N6mc, State Bar number, ond oddress)                                                            FOR COURT USE ONLY
  _ Andrew A Smits I SBN: 146659
    Law Ortices of Andrew A. Smits
    36 Executive Park, Suite 160 Irvine. CA 92614
     TELEPHONE NO.: (949) 833-102 5 1FAX NO.   I E-MA IL ADDRESS   (Optlon•l): a smils®smitslaw.com                                        '
      ATTO RNEY FOR (Name): :



   ORANGE COUNTY SUPERIOR COURT
            STREET ADDRESS:     700 CIVIC CENTER DRIVE WEST
             MAILING ADDRESS:

            CITY AND ZIP CODE: SANTA   ANA. CA 92702-0838
                 BRANCH NAME: SANTA ANA

           PLAINTIFF: ANH Thy Song Nguyen, Trustee of Mother Nature Trust                                          CASE NUMBER:


     DEFENDANT: United Lender, LLC, a Nevada limited liability company, et al.                                     30-2020-0011 24778-CU-FR-CJC

                                                                                                                   Rer. No. or Fi!e No..
                                        PROOF OF SERVICE OF SUMMONS

                                                  (Separate proof of service is required for each party served.)
   1. At the time of service 1 was at least 18 years of age and not a party to this action.
   2. I served copies of:
      a.    0    Summons
      b.    0    Complaint
      c.    0    Alternative Dispute Resolution (ADR) package        ·
      d. D       Civil Case Cover Sheet (served in complex cases only)
      e. D       Cross-complaint
      f.    0
            other (specify documents): First Amended Complaint; Amendment to First Amended Complaint; Notice· Re Punitive
             Damages
   3. a. Partv served (specify name or party as shown on documents served):
                Ascension Recovery , Inc. dba Restored Life Recovery

       b.   0    Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                 item Sb on whom subst1tuted service was made) (specify name and relationship to the party named in item 3a):
                       Megan E. Zucaro, CEO and                     Agent for Service of Process
   4. Address where the party was served:
                                                         4501 W. Channel Islands Blvd., #94
                                                         Oxnard, CA 93035
   5. I served the party (check proper box)
      a. D by personal service. 1 personally delivered the documents listed in· item 2 to the party or person authorized to
                 receive service of process for the party (1) on (date):                      (2) at (time):

       b.   0    by substituted service. On 06/24/2020             I left the documents listed in item 2 with or
                 in the presence of (name and title or relationship to person indicated in item 3b}:

                 (1)   D    (business) a person at least 18 years of age apparently in charge at the office or usual place of business of the
                            person to be served. I informed him of her of the general nature of the papers.
                 (2)   D    (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place of
                            abode of the party. I informed him or her of the general nature of the papers.

                 (3)   D    (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing address
                            of tne person to be served, other than a United States Postal Serv1ce post office box. I informed him of lier of the
                            general nature of the papers.

                 (4)   D    I thereafter mailed (by first-class. f>OStage prepaid) copies of the documents to the person to be served at the
                            place where the copies were left (Code Civ. Proc .. §415.20). I mailed the documents on
                            (date): from (city):                                                   or          0
                                                                                                        a declaration of mailing is attached.

                 (5)   0    I attach a declaration of diligence stating actions taken first to attempt persona l service.



                                                                                                                                                            Page t or 2
                                                                                                                               Code of Civil Procedure, § 417.1 0
   ~~~~;1~~~~ ~6':,?;?~~ Usc                                       PROOF OF SERVICE OF SUMMONS
   POS-010 (Rev. Ja nuary 1. 2007)                                                                                                              POS010-1/A18905




                                                                                             1916
            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                    Desc
                                Exhibit 124-171 & POS Page 329 of 429

          PETITIONER: ANH Thy Song Nguyen, Trustee of Mother Nature Trust                                    CASE NUMBER:

                                                                                                                30·2020-001 124778-CU-FR-CJC
      RESPONDENT: United Lender, LLC, a Nevada limited liability company, et al.


     c.   0       by mail and acknowledgment of receipt of service. I mailed the documents listed in item 2 to the party, to the address
                  sf10wn In item 4, by first-class mail, postage prepaid,
                  (1) on (date):                                          (2) from (city):
                  (3)0    with two copies of the Notice and Acknowledgment of ReceiPt and a _postage-paid return envelope addressed to me.
                           (Attach completedNotice and Acknowledgemenf of Receipt.) (Code Civ. Proc., § 415.30.)
                  (4)D    .to an address outside California with return receipt requested. (Code Ciy. Proc., § 415.40.)
     d.   0       by other means (specify means of service and authorizing code section):
                  Left at door. I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                  at the place where the copies were left (Code Civ. Proc. §415.20) I mailed the documents on 6/24/2020 from Ventu ra

          0
         Additional page describing service is attached.
6. The "Notice to the Person Served" (on the summons) was completed as follows:

     a. D         as an individual defendant.
     b.   D       as the person sued under the fictitious name of (specify):
     c.   D       as occupant.
     d.   P On behalf of (speclfy)1\scension Recovery, Inc. dba Restored Life Recovery
            under the following Code of Civil Procedure section:
                            EJ    41 6.10 (corporatio!1)                       U   415.95 (business organization, form unknown)
                            0     416.20 (defunct corporation)                 0   416.60 (minor)
                            0     41 6.30 Uoint stock company/association)     0   416.70 (ward or conservatee)
                            0     416.40 (association or partnership)          D   416.90 (authorized person)
                             0    416.50 (public entity)                       0   41 5.46 (occupant)
                                                                               0   other:

7. Person who served papers
   a. Name: Alexander Guzman - Beyond a-Discovery
   b. Address: 181'03 Sky ParkS, Suite A Irvine, CA 92614
   c. Telephone number: (949) 576-2614
   d. The fee for service was:$    .
                                245 00
   e. I am:
            (1)
            (2)
                  §   not a registered California process server.           ·
                      exempt from registration under Business and Professions Code section 22350(b).
           ·(J)       re~tered California pr~ss server:             ·
                    (i) U owner               U employee           IXJ independent contractor.
                    (ii) Registration No.: 482
                    (iii) County: Ventura

8.   E:J    I declare under penalty of peljury under the laws of the State of California that the foregoing is true and correct.
            or
9.   0      I am a California sheriff or marshal and I certify that the foregoing is true and correct.


                  Date: 6/25/2020
                  Beyond e-Discovery
                  1B103 Sky ParkS, Suite A
                  Irvine, CA. 92~14
                  (949) 576-2614




                                Alexander Guzman
                     (NAM E OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                   l-f~AIORE)
POS·010 IRev January 1, 2007)                                                                                                              Page 2 of 2
                                                          PRO.OF OF SERVICE OF S.UMMQNS
                                                                                                                                   POS-01 0/A18905




                                                                              1917
         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                                Desc
                             Exhibit 124-171 & POS Page 330 of 429

 ATTORNEY OR PI,\RTY WITHOUT ATTORNEY (Name, State Bar number, and address)                                                                   FOR COURT USE ONLY
t- Andrew A. Smits I SBN: 146659
   Law Offices of Andrew A. Smits .
   36 Executive Park, Suite 160 Irvine, CA 9Z614
  TELEPHONE NO.: (949) 833·10Z5I FAX NO.   I E-MAIL ADDRESS (Optional): asmltsG!>smltslaw.com
   ATTORNEY FOR (Name)::


 ORANGE COUN'TV SUPERIOR COURT
       STREET ADDRESS:      700· CIVIC CENTER DRIVE W EST
        MAILING ADDRESS:

       CITY AND ZIP CODE:   SANTA ANA, CA 92702-0838
            BRANCH NAME: SANTA    ANA
        PLAINTIFF/PETITIONER: AN H Thy Song Nguyen, Trustee of Mother Nature Trust                                     CASE NUMBER:

   DEFENDANT/RESPONDENT:· United Lender. LLC. a Nevada limited liability company, et al.                                       30-2020-001124 778-CU-FR-CJC

                                                                                                                       Ref. No. or File No.
                                   DECLARATION OF DILIGENCE

   I, Alexander Guzman , declare: I am a Registered Proc·ess Server and was retained to serve process in the above-referenced
   matter on the following person or entity: Ascesion Recovery, Inc. dba Restored Life Recovery as follows:                ·
   Documents:
      Summons; First Amended Complaint; Amendment to First Amended Complaint; Notice- Re Punitive Damages;
    I attempted personal service on the following dates and times with the following results:




    Date                    Time                      Location                      Results

    6/15/2020               8:45AM                    Business                      Mobile Home. Spoke with white male in.his late 60's who stated this
                                                                                    person or company is not at this address and is unknown. - Alexander
                                                                                    Guzman
                                                                                    4501 W. Channel Islands Blvc1 .• #94, Oxnard, CA 93035

    6/18/2020               7:53PM                     Business                     No answer at door. BMW X3 in driveway Lie #6SXZ969 - Alexander
                                                                                    Guzman
                                                                                    4501 W. Channel Islands Blvd., #94, Oxnard, CA 93035

    6/20/2020               3:40PM                     Business                     No answer at door. Blinds sh.ut, no noise ... Same vehicle in driveway -
                                                                                    Alexander Guzman                                   .
                                                                                    4501 W. Channel Islands Blvd ., #94, Oxnard, CA 93035

    6/23/2020               7:15AM                     Business .                   No answer at door, same vehicle in driveway - Alexander Guzman
                                                                                    4501 W Channel Islands Blvd., #94, Oxnard, r;A 93035




Fee for Service: $245.00
        County: Ventura
        Registration N o .: 482                                                                 I declare under pen a lty of perj ury thatthe.foregoing is true
           Beyond e-Discovery                                                                   and correct and that th is d eclaratio n was executed o n J une
           18103 Sky P.ark S, Suite A                                                           25, 2020.
           Irvine, CA 92614
           (949) 576-261'4

                                                                                                Signature:
                                                                                                                      Af(,Cander Guzman
                                                  AFFIDAVIT OF REASONABLE DILIGENCE



                                                                                        1918
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 331 of 429




                                   1919
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 332 of 429




                                   1920
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 333 of 429




                   EXHIBIT ''H''




                                   1921
          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                           Desc
                              Exhibit 124-171 & POS Page 334 of 429

                                 State of California                                            s
                                     Secretary of State
                                Statement of Information                                                                 G835379
             (Domestic Stock and Agricultural Cooperative Corporations)
                       FEES (Filing and Disclosure): $25.00.
                    If this is an amendment, see instructions.                                                          FILED
      IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS F                                                In the office of the Secretary of State
1. CORPORATE NAME                                                                                                 of the State of California
ASCENSION RECOVERY, INC.

                                                                                                                       AUG-01 2019


2. CALIFORNIA CORPORATE NUMBER
                                             C4087213                                                              This Space for Filing Use Only




4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                          CITY                           STATE        ZIP CODE
6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                     CITY                           STATE        ZIP CODE
6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH. CA 92648
6.    MAILING ADDRESS OF CORPORATION. IF DIFFERENT THAN ITEM 4                              CITY                           STATE        ZIP CODE




Names and Complete Addresses                   Following Officers (The corporation must list these three officers.
officer     be added; however, the                on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/               ADDRESS                                        CITY                           STATE        ZIP CODE
     MEGAN ZUCARO             6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
6.    SECRETARY                              ADDRESS                                        CITY                           STATE        ZIP CODE
     RANDY GOSS        6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
9.    CHIEF FINANCIAL OFFICER/               ADDRESS                                        CITY                           STATE        ZIP CODE
     ANTHONY FATA         6475 MARIGAYLE CIRCLE, HUNTINGTON BEACH, CA 92648
Names and Complete            Addro~s ~•es     Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional
10. NAME                                                                                    CITY                           STATE        ZIP CODE
 ANTHONY FATA                                           HUNTINGTON BEACH CA 92648
11 . NAME                                    ADDRESS                                        CITY                           STATE        ZIP CODE


12. NAME                                     ADDRESS                                        CITY                           STATE        ZIP CODE




Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address Is not acceptable. If the agent is another corporation. the agent must have on file with the California Secretary of State a
certificate       to California            Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS
 MEGAN ZUCARO
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA. IF AN INDIVIDUA L CITY                                   STATE        ZIP CODE
 6475 MARIGAYLE CIRCLE, HUNTI NGTON BEACH, CA 92648


16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 SUBSTANCE ABUSE RECOVERY/DETOX
17. BY SUBMITIING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE. THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATIACHMENTS. IS TRUE AND CORRECT.
08/01/2019           ANTHONY N FATA                                            EXECUTIVE DIRECTOR
                                                                                                          ----------~
                                                                                                                    S~
                                                                                                                     IG~
                                                                                                                       N~A=
                                                                                                                          TU
                                                                                                                           ~R~E~---------
                                                                                       TITLE


                                                                        1922
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                        Desc
                                                  Exhibit 124-171 & POS Page 335 of 429


                                                                            PROOF OF SERVICE
                               2                             STATE OF CALIFORNIA, COUNTY OF ORANGE
                               3              I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                      a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                               4      92614-4794. My email address is kimberly@smits-law.com.
                               5              On July 15, 2020, I served the document described as follows: REQUEST FOR
                                      JUDICIAL NOTICE OF PLAINTIFF ANH THY SONG NGUYEN RE OPPOSITION TO
                               6      MOTION OF DEFENDANT UNITED LENDER, LLC, FOR: (1) APPOINTMENT OF A
                                      RECEIVER; (2) ORDER TO SHOW CAUSE WHY THE APPOINTMENT OF A
                               7      RECEIVER SHOULD NOT BE CONFIRMED; (3) TEMPORARY RESTRAINING ORDER
                                      AND (4) ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD
                               8      NOT BE GRANTED on interested parties in this action by placing a true copy thereof enclosed in
                                      a sealed envelope addressed as set forth below:
                               9

                             10             Megan E. Zucaro                                   John B. Spear
                                            4501 W. Channel Islands Blvd., #94                4959 Palo Verde Street, Suite 205C
                             11             Oxnard, CA 93035-3970                             Montclair, CA 91763

                             12             Email: m@megazee.com                              Email : johnbspear@gmail.com

                             13        Defendant, Cross-defendant, and Cross-                 Defendant and Cross-defendant
                                       complainant in pro per
                             14
                                            Helping Others International, LLC                Western Fidelity Associates, LLC,
                             15             c/o Megan E. Zucaro                              dba Western Fidelity Trustees
                                            4501 W. Channel Islands Blvd., #94               1222 Crenshaw Boulevard, Suite "B"
                             16             Oxnard, CA 93035-3970                            Torrance, CA 90501
                             17             Email: m@megazee.com                             Email: wftrustees@cs.com
                             18             Defendant and Cross-defendant                    Defendant
                             19
                                            Robert Schachter                                  Lori E. Eropkin
                            20              Hitchcock, Bowman & Schachter                     Levinson Arshonsky & Kurtz, LLP
                                            Suite 1030 Del Amo Financial Center               15303 Ventura Blvd., Suite 1650
                            21              21515 Hawthorne Boulevard                         Sherman Oaks, CA 91403
                                            Torrance, CA 90503-6579
                            22                                                                Telephone: (818) 382-3434
                                            Telephone: (31 0) 540-2202                        E-mail: leropkin@laklawyers.com
                            23              E-mail: rs@rschachterlaw.com

                            24         Attorneys for Defendant Western Fidelity         Attorneys for Defendant American Financial
                                       Associates, LLC, dba Western Fidelity            Center, Inc.
                            25         Trustees

                            26

                             27

                             28
LAW0t'l.ICESOF ASI>RF.W A. S~UTS
       )6 Execuli\'t : Pa rt
           SUIIC 160
  !nine, Califomaa 9261.&4 794

                                                                              1923
   Tdcphone: (949) S3J.IOlS
  En1.11l asnUts'!!',.snulJ-la" com
                                                                               PROOF OF SERVICE
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                               Exhibit 124-171 & POS Page 336 of 429


                            1          Maurice Wainer                                       Lawrence C. Meyerson
                                       Snipper Wainer & Markoff                             A Professional Law Corporation
                            2          232 North Canon Drive                                5521 Mission Road, Suite 399
                                       Beverly Hills, CA 90210-5302                         Bonsall, CA 92003
                            3
                                       Telephone: 310-550-5770                              Telephone: 310-827-3344
                            4          Email: mrwainer@swmfirm.com                          Email: lcm@ lcmplc.com

                            5     Attorneys for Defendant and Cross-                   Attorney for Defendant and Cross-
                                  complainant United Lender, LLC, a Nevada             complainant United Lender, LLC, a Nevada
                            6     Limited Liability Company, and Defendants            Limited Liability Company, and Defendants
                                  Shawn Ahdoot and Albert A. Ahdoot                    Shawn Ahdoot and Albert A. Ahdoot
                            7
                            8          Vincent J . Davitt and Anita Jain                    Ascension Recovery, Inc.,
                                       Meylan Davitt Jain Arevian & Kim LLP                 dba Restored Life Recovery
                            9          444 S. Flower Street, Suite 1850                     c/o Megan E. Zucaro
                                       Los Angeles, CA 9007 1                               4501 W. Channel Island Blvd., #94
                           10                                                               Oxnard, CA 90305
                                       Telephone: (213) 225-6000
                                       Email: vdavitt@mdjalaw.com                           Email: m@megazee.com
                           11
                                               ajain@mdjalaw.com
                                                                                            Defendant
                           12     Attorneys for defendant United Lender, LLC
                           13
                                         [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                           14    processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                 Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary course
                           15    of business. I am aware that on motion of the party served, service is presumed invalid if postal
                                 cancellation date or postage meter date is more than one day after date of deposit for mailing in
                           16    affidavit.
                           17            [X ] (By E-mail/Electronic Service) I caused the document to be sent to the persons at the
                                 electronic service addresses listed above. I did not receive, within a reasonable time after the
                           18    transmission, any electronic message or other indication that the transmission was unsuccessful.
                           19          [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                 The messenger's proof of service will be prepared and available.
                           20
                                         [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above, by
                           21    placing the true copies in separate envelopes for each addressee, with the name and address of the
                                 person served shown on the envelope and by sealing the envelope and placing it for collection and
                           22    delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                           23           Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                                 laws of the State of California that the above is true and correct.
                           24

                           25
                                       KIMBERLY RICHARDSON
                           26

                           27

                           28
LAw 0~FIC&S Of ASDREW A SMITS
       36 Exccuth-e Park
           Suhe 160
  lmnc. California 9261-'419-'
                                                                                   2
   Telephone: ('>19) U l -1025
  Email   asnu~mitrla\\.C:Om                                              1924
                                                                          PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 337 of 429




                  EXHIBIT 166
                                   1925
                Case 1:20-ap-01070-VK
                   Electronically              DocCourt
                                  Filed by Superior  1-5 of Filed  07/17/20
                                                            California, County ofEntered   07/17/20 12:25:43
                                                                                  Orange, 07/15/2020 06:41:00 PM.Desc
       30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                             # 235 -124-171
                                                     DAVID H. &  POS Page
                                                               YAMASAKI,    Clerk338   ofCourt
                                                                                  of the  429 By Briana Jurado, Deputy Clerk.


                                1     Andrew A. Smits (State Bar No. 146659)
                                      Law Offices of Andrew A. Smits
                                2     36 Executive Park, Suite 160
                                      Irvine, California 92614-4 794
                                3     Telephone: (949) 833-1025
                                      Email:       asmits@smits-law.com
                               4
                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                                5     Trustee of Mother Nature Trust

                               6
                               7

                               8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               9                   FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                              10

                              11      ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                      MOTHER NATURE TRUST,
                              12                                                             Assigned: Judge Walter Schwarm
                                                                 Plaintiff,                            Dept.: Cl9
                              13
                                                   vs.
                              14                                                             DECLARATION OF ANDREW A. SMITS
                                      UNITED LENDER, LLC, a Nevada limited                   RE: OPPOSITION OF PLAINTIFF ANH
                              15      liability company; SHAWN AHDOOT, an                    THY SONG NGUYEN TO MOTION OF
                                      individual; ALBERT A. AHDOOT, an                       DEFENDANT UNITED LENDER, LLC,
                              16      individual; MEGAN E. ZUCARO, an                        FOR:
                                      individual; HELPING OTHERS
                              17      INTERNATIONAL, LLC, a Delaware                         (1) APPOINTMENT OF A RECEIVER;
                                      limited liability company; WESTERN                     (2) ORDER TO SHOW CAUSE WHY THE
                              18      FIDELITY ASSOCIATES , LLC, a California                    APPOINTMENT OF A RECEIVER
                                      limited liability company, dba WESTERN                     SHOULD NOT BE CONFIRMED;
                                      FIDELITY TRUSTEES; JOHN B. SPEAR,                      (3) TEMPORARY RESTRAINING ORDER;
                              19      an individual; AMERICAN FINANCIAL                          AND
                                      CENTER, INC. , a California corporation; all           (4) ORDER TO SHOW CAUSE WHY A
                              20      other persons unknown, claiming any legal or               PRELIMINARY INJUNCTION SHOULD
                                      equitable right, title, estate, lien, or interest in       NOT BE GRANTED
                              21      the property described in the complaint
                                      adverse to Plaintiffs title, or any cloud upon
                              22      Plaintiffs title thereto; and DOES 1 through           Date: July 28, 2020
                                      100, inclusive,                                        Time: 9:00 a.m.
                              23                               Defendants.                   Dept.: C19

                              24                                                             Complaint filed: January 15, 2020
                                                                                             Trial date:      August 27, 2020
                              25      AND RELATED CROSS-ACTIONS.

                              26
                              27              I, Andrew A. Smits, declare as follows:

                              28              1.         I am an attorney admitted to practice law in the State of California and am attorney
LAW Otl'ICt'..SOI' ANUR~:w A. S~uTS
        36   E:oc~ul h-e
                       Park
              Suite 160
   IMne. Caliromia 926 1.&..& 79.&

                                                                        1926
                                             DECLARATION OF ANDREW A. SMITS RE: OPPOSITION OF PLAINTIFF ANH THY SONG
   Telephone . (9.&9) 8JJ·I025
  Email : asnuu~smits-bw.<:Om
                                        NGUY EN TO MOTION OF DEFENDANT UNITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVE R
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                    Exhibit 124-171 & POS Page 339 of 429


                                  1    of record for Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), in the

                                 2     above-captioned action. I have personal knowledge of all of the matters set forth in this

                                  3    Declaration and if called upon to testify thereto, I could and would competently do so.

                                 4            2.      This Declaration is submitted in opposition to the motion of defendant United

                                  5    Lender, LLC, for: (1) appointment of a receiver; (2) order to show cause why the appointment of a

                                 6     receiver should not be confirmed; (3) temporary restraining order; and (4) order to show cause

                                 7     why a preliminary injunction should not be granted.

                                  8           3.      I am informed by defendant American Financial Center, Inc. ("AFCI"), that

                                 9     defendant Ascension Recovery Inc., dba Restored Life Recovery, occupies the subject property

                                10     located at 6475 Marigayle Circle, Huntington Beach, California 92648 for which United Lender

                                11     seeks appointment of a receiver. Attached hereto and collectively identified as Exhibit "I" is the

                                12     Loan and Security Agreement and related guarantees and Deed of Trust (Bates-numbered AFCI

                                13     00001 - AFCI 00032) showing: (1) Ascension Recovery as the borrower for the loan secured by

                                14     AFCI' s third deed of trust; and (2) Ascension Recovery's address is the subject property.

                                15            I declare under penalty of perjury under the Jaws of the State of California that the

                                16     foregoing is true and correct and that this Declaration is executed this 15th day of July 2020.
                                                                                                                        7


                                                                                                                   ~
                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
                           A. SMm
L AW 0 tl'ICt:S OF ANORF..V.'
         36 Exc:culh-e Park                                                             2
             Suile 160
   lr\ine, California 926 1-14 79..&


                                                                       1927
                                            DECLARATION OF ANDREW A. SMITS RE: OPPOSITION OF PLAINTIFF ANH THY SONG
    Tekphonc: (9..&9) 833-1 025
   Em;ul· asrni~miu:-law.c::orn

                                        NGUYEN TO MOTION OF DEFENDANT UN ITED LENDER, LLC, FOR APPOINTMENT OF A RECEIVER
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 340 of 429




                    EXHIBIT ''I''




                                   1928
            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
    I
        I                       Exhibit 124-171 & POS Page 341 of 429
I



                                              LOAN AND SECURITY AGREEMENT

                       This LOAN AND SECURITY LOAN AGREEMENT (this "Loan Agreementa) is
                made and entered into as of this 28th day of June, 2019 (the "Effective Date•) by and
                between Ascension Recovery Inc. d/b/a Restored life Recovery, a California
                corporation (the "Company"), having a principal address located at 6475 Marigayle
                Circle, Huntington Beach, CA 92648 and American Financial Center, Inc. dlb/a Ocean
                Capital Factors ("Ocean Capital"), a California corporation with a principal address of
                14930 Ventura Blvd., Suite 320, Sherman Oaks, CA 91403

                                                    WITNESSETH

                        WHEREAS, Company desires Ocean Capital provide certain extensions of
                credit, loans or other financial accommodations to Company; and

                       WHEREAS, Ocean Capital is willing to extent credit, loans and other financial
                accommodations to Company, solely and exclusively on the terms and subject to the
                conditions set forth in this Loan Agreement and the other documents, instruments and
                agreements executed and delivered pursuant to this Loan Agreement or referenced
                herein.

                      NOW THEREFORE, in consideration of the mutual promises and understandings
                of Company and Ocean Capital set forth herein, and other good and valuable
                consideration, the receipt and sufficiency of which is hereby acknowledged, Company
                and Ocean Capital hereby agree as set forth in this Loan Agreement

                1.     OBLIGATION. Upon execution of this loan Agreement, Ocean Capital agrees to
                make a term loan to the Company in the principal sum of Seventy-Five Thousand
                Dollars ($75,000) (the "Principal Amounn. In consideration of the loan of the Principal
                Amount, the Company shall pay Ocean Factors the repayment amount of One Hundred
                Eight Thousand Seven Hundred Forty-Eight and 71/100 Dollars ($108,748.71)(the
                "Repayment 8mountj in lawful money of the United States of America and in
                immediately available funds at its offices set forth above or at such other location as
                Ocean Capital may designate from time to time. Certain disclosures of the terms and
                conditions of this Loan Agreement are set forth in Schedule 1 attached hereto and
                incorporated herein by this reference. The Principal Amount and all funds received
                from Ocean Capital shall be used solely for a business and/or commercial purpose and
                shall not be used for personal, family or household purposes.

                2.     FEES. In connection with the transactions set forth herein, Company agrees to
                pay Ocean Capital the following fees and expenses: (a) an account set up fee in the
                amount of One Thousand Nine Hundred Ninety-Five and 00/100 Dollars ($1,995.00),
                which shall be deduced from the Principal Amount; (b) wire fees in the amount of Thirty
                Five Dollars ($35.00), which shall be due and payable when incurred; (c) insufficient
                funds charge of fifty dollars ($50) per occurrence; and (d) any costs and expenses
                incurred by Ocean Capital, including but not limited to attorney's fees and costs in the
                preparation of this Loan Agreement and related documents.



                Loan and Security Agreement             Page 1 ofB                 Company/~
                                                                                     Oceanl~
                                                                                                    AFCI 00001
                                                          1929
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                    Exhibit 124-171 & POS Page 342 of 429




    3.     PAYMENT TERMS. Company shall pay the Repayment Amount by paying Ocean
    Capital in one hundred eighty-nine equal payments in the amount of Five Hundred
    Seventy-Five and 39/100 Dollars ($575.39) each Business Day. All payments for
    the Repayment Amount and the other Obligations shall be made to Ocean Capital from
    the deposit account Identified in Schedule 1 (the ·oeoosit Accounr) by way of by way of
    ACH debit as set forth in the ACH authorization form attached hereto as Schedule 2
    (the "ACH Authorization•). The Company shall maintain the Deposit Account and the
    ACH Authorization in full force and effect until all Obligations due Ocean Capital have
    been paid in full and Company has received written confirmation of the same from
    Ocean Capital. All funds shall received by Ocean Capital shall be applied as Ocean
    Capital shall determine in its sole discretion. "Business Day" shall mean any day
    excluding Saturday, Sunday and any day which is a legal holiday under the Jaws of the
    State of California or the laws of the State in which the Company's Designated Deposit
    Account is located or Is a day on which banking institutions located In such States are
    closed.

             4.        EVENTS OF DEFAULT.

    The occurrence of any of the following events will be deemed to be an ·event of
    Default" under this Loan Agreement: (i) the nonpayment of the Repayment Amount or
    any other indebtedness under this Loan Agreement when due; (ii) the filing by or
    against Company of any proceeding in bankruptcy, receivership, insolvency,
    reorganization, liquidation, conservatorship or similar proceeding; (iii) any assignment
    by Company for the benefit of creditors, or any levy, garnishment, attachment or similar
    proceeding is instituted against any property of Company; (iv) the commencement of
    any foreclosure or forfeiture proceeding, execution or attachment against any collateral
    securing the obligations of Company to Ocean Capital; (v} enforcement action taken by
    any judgment creditor against Company; (vi) any material adverse change in
    Company's business, assets, operations, prospects, financial condition or results of
    operations; (vii) Company ceases doing business as a going concern; (viii) the
    Company terminates the Deposit Account; and/or (ix) any representation or warranty
    made by Company to Ocean Capital hereunder or in any other agreement or
    documents by and between Company and Ocean Capital, now or in the future, is false,
    erroneous or misleading in any material respect.

     5.       DEFAULT REMEDIES AND DEFAULT RATE.

     5.1    Default Remedies. Without limiting any of the rights and remedies of Ocean
     Capital set forth in this Loan Agreement, upon the occurrence and during the
     continuance of an Event of Default: (a) the Repayment Amount hereunder together with
     any additional amounts payable hereunder, at the sole discretion of Ocean Capital, shall
     be immediately due and payable without demand or notice of any kind; (c) this Loan
     Agreement will bear interest at the Default Rate from the date of the occurrence of the
     Event of Default until such Event of Default is cured within the applicable time period;
     (d) Ocean Capital may pursue any and all other rights, remedies and recourse available
     to Ocean Capital hereof, including, but not limited to, any such rights, remedies or



     " ' " . . , Se<urlty ...,..,..., .     Poge 2 or 8                 Compony '"'
                                                                       Ocean
                                                                                      ~~If(
                                                                            CApital~:~~
                                                                                          AFCI 00002
                                                   1930
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                               Desc
                    Exhibit 124-171 & POS Page 343 of 429
                                                                             ---- -




    recourse available to such Ocean Capital under this Loan Agreement or at law or in
    equity, including but not limited to foreclosing all liens securing the payment of this
    Loan Agreement; or (e) pursue any combination of the foregoing.

    5.2    Default Rate. Upon maturity, whether by acceleration, demand or otherwise,
    and at Ocean Capital's option upon the occurrence of any Event of Default. the
    Repayment Amount outstanding under this Loan Agreement shall bear interest at per
    annum rate of 52% (the •oetault Ratej. The Default Rate shall continue to apply
    whether or not judgment shall be entered on this Loan Agreement. The Default Rate is
    imposed for the purpose of defraying Ocean Capital's expenses incident to the handling
    of delinquent payments, and is in addition to, and not in lieu of, Ocean Capital's
    exercise of any rights and remedies hereunder, or under applicable law, and any fees
    and expenses of any agents or attorneys which Ocean Capital may employ. In addition,
    the Default Rate reflects the increased credit risk to Ocean Capital. Company agrees
    that the Default Rate is a reasonable forecast of just compensation for anticipated and
    actual harm incurred by Ocean Capital, and that the actual hann incurred by Ocean
    Capital cannot be estimated with certainty and without difficulty.

    6.        INDEMNrTY. Company shall indemnify and hold hannless Ocean Capital and its
    shareholders, members, managers, officers, directors, principals, partners, employees,
    agents, representatives and affiliates (each being an "Indemnified PartY') from and
    against any and all losses, claims (including Avoidance Claims), actions, damages and
    liabilities, joint or several, to which such Indemnified Party may become subject under
    any applicable federal or state law, made by any third party or otherwise, relating to or
    in connection with the Loan Agreement, and Company will reimburse any Indemnified
    Party for all costs and expenses (including, without limitation, reasonable attorneys' fees
    and expenses) as they are incurred in connection with the investigation of, preparation
    for or defense of any pending or threatening claim, or any action or proceeding arising
    therefrom, whether or not such Indemnified Party is a party thereto. In the event, after
    termination, Company breaches its duty to indemnify Ocean Capital or any other
     Indemnified Party under this section, all of Ocean Capital's rights hereunder shall be
    deemed reinstated, including but not limited to Ocean Capital's rights to file any
     previously terminated UCC financing statements to perfect Ocean Capital's rights as a
     secured party, which rights shall not be tenninated until such breach is remedied. This
     Section 6 shall survive tennination of this Loan Agreement.           "Avoidance Claimu as
     used herein shall mean the assertion of any claim that any payment received by Ocean
     Capital Factors is avoidable under the U.S. Bankruptcy Code or any other debtor relief
     statute.      Company shall notify Ocean Capital Factors as soon as possible after
     Company becomes aware of the assertion of an Avoidance Claim and Company shall
     pay to Ocean Capital Factors on demand the amount thereof.                    Following the
     termination of this Loan Agreement and payment in full of all Obligations hereunder,
     Ocean Capital shall be entitled to retain its security interest in the Collateral as security
     for the Avoidance Claim indemnity.
     7.   GRANT OF SecuRITY INTEREST. (a) To secure all Obligations due hereunder,
     Company grants to Ocean Capital a continuing first priority and security interest in all of
     Company's existing and later acquired assets, including but not limited t~\;:rounts.


     Loan and Security A.,..ment        P•oe 3 o/8                          tomp0ny   I~~
                                                                           Ocean caoltallnltlals   A~CI 00003

                                               1931
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                    Exhibit 124-171 & POS Page 344 of 429       - --                              --- --   ·-- - · --




    Chattel Paper, Deposit Accounts, Documents, Equipment, General Intangibles,
    Inventory, Investment Property, Instruments, Letter of Credit Rights and all Supporting
    Obligations including all of Company's books and records evidencing and/or related to
    all Accounts, any Commercial Tort Claim that Company may come to have and that is
    subsequently specifically referenced by written amendment, as well as all of Company's
    software programs, stored data, aging schedules, customer lists. books. records,
    returned merchandise and all property of Company at any time coming into Ocean
    Capital's possession: and all lien rights associated with the Accounts, whether arising
    by operation of law or pursuant to contract or agreement. including but not limited to
    mechanic's lien rights and all Proceeds thereof of each of the foregoing (the
    ucollateral").

    Company covenants and agrees that until all Obligations due and owing to Ocean
    Capital under this Loan Agreement are paid in full and Ocean Capital terminates its
    financing statement. Company will not (i) grant a security interest in any assets of
    Company to any party other than Ocean Capital; (ii) enter into any agreement with any
    party which authorizes such party to initiate ACH transfers or other withdrawals from
    any Company deposit account: or (iii) enter into a merchant cash advance agreement or
    any agreement for an unsecured loan.

    The tenn "Obligation" as used in this Loan Agreement shall mean all present and future
    obligations owing by Company to Ocean Capital under this Loan Agreement or any
    other agreement entered into among Company and Ocean Capital, including but not
    limited to any loan agreements, letters of credit, third party agreements or vendor
    p~yment agreements, whether or not for the payment of money and whether or not
    evidenced by any note or other instrument, and includes all advances, loans, fees,
    debts, liabilities and obligations due to Ocean Capital by the Company, including but not
    limited to liability for breach of any warranty. representation or covenant and duty, of
    every kind and description that Company owes to Ocean Capital under this Loan
    Agreement or otherwise, whether or not evidenced by a writing and whether or not for
    the payment of money, direct or indirect, absolute or contingent, due or to become due.
    joint or several, primary or secondary, liquidated or unliquidated. secured or unsecured.
    original or renewed         or extended, whether arising before, during or after the
    commencement of any bankruptcy case in which Company is a Debtor, Including but
    not limited to any obligations that Ocean Capital reasonably anticipates are likely to
    occur or that may adversely affect Ocean Capital Factors' ability to collect the amounts
    due hereunder.

     8.     TERM. This Loan Agreement shall tenninate at such time as the Company has
     paid in full the Repayment Amount and all other Obligations due and owing from the
     Company to Ocean Capital have been paid and performed in full.


     9.     GENERAL PROVISIONS

      · (A)   NoncEs. Any notice, demand or other communication required or permitted
     hereunder shall be in writing and shall be deemed to have been given if and when



     Loan and Security Agreement      Page 4 or 8                       Company    lnltia~
                                                                       Ocean capital InitialS
                                                                                                AF I 00004
                                             1932
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                    Exhibit 124-171 & POS Page 345 of 429




    personally delivered, or on the third business day after being deposited in United States
    certified mail, return receipt requested, postage prepaid, or on the next business day
    after being deposited with Federal Express or other similar nationally recognized
    overnight courier and addressed to the party at the address set forth. in the preamble, or
    such other address as a party may have provided in writing to all other parties.

       (B)    No WAIVER. No delay or omission on the part of Ocean Capital to exercise
    any right or power arising hereunder will impair any such right or power or be
    considered a waiver of any such right or power, nor will any action or Inaction by Ocean
    Capital impair any such right or power. Ocean Capital's rights and remedies hereunder
    are cumulative and not exclusive of any other rights or remedies which Ocean Capital
    may have under other agreements, at law or In equity. No waiver of any Event of
    Default shall be construed, taken or held to be a waiver, acquiescence In or consent to
    any further or succeeding default of the same nature.

        (C)     AMENDMENT. No modifiCation, amendment or waiver of, or consent to any
     departure by Ocean Capital from any provision of this Loan Agreement will be effective
     unless made in a writing signed by Ocean Capital, and then such waiver or consent
     shall be effective only in the specific instance and for the purpose for which given. Email
     correspondence shall not be considered prior written consent for purposes of an
     amendment or modification hereunder.

         (D)    COMPANY INFQRMA.noN. Company gives its irrevocable authorization to
     Ocean Capital to disclose, release and exchange all information, including but not
     limited to any confidential information, regarding Company and to communicate without
     limitation as to any matters related to Company as Ocean Capital Factors deems
     necessary or advisable from time to time and at its option with any third parties or any
     other persons claiming an interest or right in or to the Collateral.

        (E)    PROFESSIONAL SERVICES. Company acknowledges and agrees that Ocean
     Capital shall have the right at any time to utilize accounting, legal and other
     professionals in the ordinary course of its business, which third parties and
     professionals may have access to certain information regarding Company.

         (F)   COMPANY IDENTITY. Upon request of Ocean Capital, Company shall provide
     documentary and other evidence of Company's identity as may be requested by Ocean
     Capital at any time to enable Ocean Capital to verify Company's identity or to comply
     with any applicable federal or state law or regulation, Including but not limited to the
     USA Patriot Act of 2001.

        (G)    ATTORNEY'S FEES. Company agrees to pay on demand all costs and
     expenses reasonably incurred by Ocean Capital in the enforcement of its rights in this
     Loan Agreement and in any security therefor, including without limitation reasonable
     legal and attorney fees and expenses.

        (H)     SeveRABILITY. If any provision of this Loan Agreement or the application
     thereof to any party or circumstance is held invalid or unenforceable, the remainder of



     t.oan ancl Security Agreement       Page 5 of' 8                      company ••,..
                                                                          Ocean C&pltal
                                                                                          ~
                                                                                          tnll~
                                                                                            AFCI 00005

                                                1933
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                      Desc
                    Exhibit 124-171 & POS Page 346 of 429
                                                                      - - - - - --- - -                      --- -- --- -



      this Loan Agreement and the a                      r .
      circumstances Will not be affected fte~~~tro~n of such ~r?vision ~~ other parties or
      shall be severable in any such circumstan6'e. d the provrsrons of this Loan Agreement

          (I)       WAIVER OF DEFENSES               C
     obf~gated hereon hereby waive .(i               rompany and all endorsers and other persons
     ~otrce of protest and notice of non): esen~ment, ..demand,            protest, notice of demand,
     Impairment of collateral.                    p yment, and (u) aU defenses based on suretyship or

        (J)   ENTIRE AGREEMENT This L   A           .     .
     Schedules and Annexes he~eto wh~~n ar~r~ement, rncludmg                    ~he   Recitals, Exhibits.
                ~ntire understanding of the Parties ~~~~~~~~dre~~~~~ntob~et~~bj:~e~;~:;
                                                                1
     contains the
     nereof and IS the final and complete expression of their intent. No prior or
                                  negotiations. promises, agreements. covenants, or representations_of
     -~ ..._ . . . -o. "-··~·-·
                          ""hothel'   e orally or in writing, have been made by Ocean Caprtal
     in negotiations leading to this Loan Agreement or relating to tho oubjeci matter hereof.
     which are not expressly contained herein, or which have not become n:erged and final.ly
     integrated into this Loan Agreement; it being the intention of the Part1es hereto that 1n
     the event of any subsequent litigation, controversy, or dispute concerning the terms and
     provisions of this Loan Agreement, Company shall not be permitted to offer or introduce
     oral or extrinsic evidence concerning the terms and conditions hereof that are not
     included or referred to herein and not reflected in writing. No conditions exist to the
     legal effectiveness of this Lo<m Agreement unless expressly set forth herein.

         (K)     CONSTRUCTION . Company has read this Loan Agreement, understand its
     contents, and represents that Company has full and complete authority to sign this Loan
     Agreement and that the execution, delivery and performance hereunder has been duly
     authorized by Company. Company has had an opportunity to consult with its legal
     counsel prior to executing this Loan Agreement. In the event an ambiguity or question
     of intent or interpretation arises, this Loan Agreement shall be construed as if drafted
     jointly by the Company and Ocean Capital and no presumption or burden of proof shall
     arise favoring or disfavoring any party by virtue of the authorship of any of the
     provisions of this Loan Agreement.

         (L)     Merger/No Reliance. Company specifically acknowledges and agrees that
     Ocean Capital has not made and shall not at any time be deemed to have made and
     hereby disclaims any representations, warranties, promises, covenants, agreements or
     guaranties of any kind or character whatsoever, whether express or implied, oral or
     written , past, present or future by Ocean Capital Factors except as specifically set forth
     herein. This Loan Agreement is executed freely and voluntarily and without reliance
     upon any statement or representation of Ocean Capital Factors or any of Ocean Capital
     Factors' attorneys, agents, or other representatives in connection therewith except as
     set forth herein. There are no and Company is not relying on any written or oral
     representations not expressly written in this Loan Agreement.

        (M) . No TRANSFER OF ASSETS. The Repayment Amount and all Obligations due
     and owmg hereunder shall be immediately due and payable upon Company's (i) transfer



     Loan <Jnd Security Agreement                Page 6 of 8                      co-ov     , ,.t~
                                                                                 Ocean capital Jnito~

                                                                                                  AFCJ 00006
                                                         1934
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                    Exhibit 124-171 & POS --Page
                                              - - 347 of 429 -- - -
                                                   ----




    or pledge any portion of assets; or (ii) sale of all or substantially all the assets of
    Company or any of its successors or assigns or the direct or indirect acquisition by any
    person (or group of persons acting in concert) of ownership or control of a controlling
    interest in the voting securities (or the power to vote the same) of Company or any of its
    successors or assigns.

        (N)    MAxJMUM INTEREST. In no event shall the amount of interest due and payable
    under this Loan Agreement exceed the maximum rate of interest allowed by applicable
    law; and in the event any such payment is inadvertently paid by Company or
    inadvertently received by Ocean Capital of this Loan Agreement, such excess sum shall
    be credited as a payment of principal, unless Company shall notify the holder of this
    Loan Agreement in writing that Company elects to have such excess sum returned to it
    forthwith.

      · (0)   SUCCESSORS AND AssiGNs. This Agreement will be binding upon and inure to
    the benefit of each of the parties hereto and their respective successors and assigns,
    provided, however, that Company may not assign this Loan Agreement without the prior
    written consent of Ocean Capital, which consent shall be in the sole discretion of Ocean
    Capital.

        (P)    GOVERNING LAw. This Loan Agreement has been delivered to and accepted
    by Ocean Capital and shall be deemed to be made in the State of California. THIS
    NOTE SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
    COMPANY AND OCEAN CAPITAL DETERMINED IN ACCORDANCE WITH THE
    LAWS OF THE STATE OF CALIFORNIA, EXCLUDING ITS CONFLICT OF LAWS
    RULES. Company hereby irrevocably consents to the exclusive jurisdiction of the
    federal and state courts for the Central District of California or any court of the State of
    California located in the City and County of Los Angeles, State of California; provided.
    however. that nothing contained in this Loan Agreement will prevent Ocean Capital from
    bringing any action , enforcing any award or judgment or exercising any rights against
    Company, against any security or against any property of Company within any other
    county, state or other foreign or domestic jurisdiction. Company waives any objection to
    venue and any objection based on a more convenient forum in any action instituted
    under this Loan Agreement.

        (Q)  WAIVER OF JURY TRIAL. EACH OF COMPANY AND OCEAN CAPITAL
     IRREVOCABLY WAIVES ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO A
     TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE
     RELATING TO THIS NOTE AND ANY DOCUMENTS EXECUTED IN CONNECTION
     WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY OF SUCH
     DOCUMENTS. EACH OF COMPANY AND OCEAN CAPITAL ACKNOWLEDGES
     THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

         (R)   CLL. Ocean Capital Factors conducts business under California commercial
     finance lender license number 60DB054134




     Loan   t~ncJ Securtcy   Agreement   Page 7 of 8                       Com~ny lnltla""_ __...
                                                                          Ocean Qpltal J
                                                                                               AFCI 00007
                                                1935
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                    Exhibit 124-171 & POS Page 348
                                                 ···--of -429
                                                           -- - -




   IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
   executed and delivered as of the date first above written.




   American Financial Center, Inc. dlbla Ocean Capital Factors,
   a California corporation


   By:




     Loan and Security Agt'eell'lent   Page 8   ot 8                         compony tmua•
                                                                           Ocean capltallnltlal5 ~
                                                                                                     ~
                                                                                                        AFCI 00008

                                                1936              -   .. --··-··-···· ... ·--·- --   ·- - - - - -
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                       Desc
                    Exhibit 124-171 & POS Page 349 of 429
                                         -·- --- - -- - - ·---- - -- - -




-~                                       Atnerican Financial Center, Inc..
                                                                            Schedule 1

    /\ F (~J
                                           d/b/a Ocean Capital Factors
         Addendum To Loan And Security Agreement With Ascension Recovery

KEY BUSINESS TERMS AND DEFINITIONS:
Prin::ipa l   Amovn;       _,_
                          - r - - --
                                      $75,000.00                The amount of the loan to thE: Company.

                                                                The total amount that Company agrees to pay to Ocean Capitol in repayment
Repayment Amount                     s108,748.71                of the Principal Amount.
                            J   -
Total Principal
AlllOlJnt
Corn:-Jany
              S~nt   to
                            I         $72,970.00                Net of Account Setup Fees. Wire Fees and Payments to 3' 1 Partie.>.



                                                                The loan payment amount due from the Company to Ocean CapitiliS !!ach
Loan Payments                       $575.39   Per   Day
                                                                Business Day.

                                           - - -·-1             The amount Purcha;e;-;;;i!withhold lrom the Principal        Am~nl, which
Account       Setup Fees              }1,995.00                 repre~ents    the due diligence and casu of the Company in performing its

         -       -        --i                                  Ianaly5is for this Jgreement.
                                                                The estimated Term-;,, tl:;ls Loan Agreement is the period      co~encinc on the
~;timated Term of                                               date when the Principal Amount       IS   loaned to the Company and expinng on the
                                      9 Months
th i5 Agreemen t                                                date when the Rep;.yment Amount and all Obligations are pa1d 1n full ro the
                                                                Company.

                                                                M orday through Friday during the lcrm of this Agreement e11cept thr: days
 Ousiness Day                   Business Days On ly,      No                                                                         ·     ·
                                                                when t he banking institutions in thE: stale whert- the Company's bus~ne\s IS
                            • Weekends or Holidays
                                                               I located are clo~ed for holiddVSend o~ not pruwss ACH trans!c.::
                                       ----------~------
 rota I Interest Pa1d
                                      $33,748.71                   This i> the total inter est recei11ed by AFCI for funding loan to merchant.
 by Merchant

                                    44.99828% for
 lntere:;t RaLe
                                       9 months




         Name: M
        Title: President
        Date: June 28, 2019



14~30 Ventura Blvr.J. Ste   320, Sherman Oaks, CA 91403                  Ph: (818) 981·1034         Fx : (8881417 ·4581

                                                                                                                                        AFCI 00009
   - - - - ----                                                          1937
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43          Desc
                    Exhibit 124-171 & POS Page 350 of 429




                                            SCHEDULE2

         Account Name:         Aacenaion Recovery DBA Restored Ufe Recovery
         Bank Name:



         ABA Number.
         Routing Number:             3950
         Account Number:        · · 9330




                                            l'ofleJ oil
                                                                   ~~~        A Cl 00010

              -   -   -· ·- ··- ..            1938
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 351 of 429




                                                  SCHEDULE3

                                             ACH Authorization Form

                                                    (attached)




    Loan and Security Agreement Schedule 3       Page 1. of1.




                                                   1939
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                    Exhibit 124-171 & POS Page 352 of 429




                                 AMERICAN fJNANClAL CENTER, INC.
                                          d/b/a Ocean Capital
                              I.J930 VENTURA UL VU, STF. 321), SHERMAN OAKS, CA 91-tOJ
      t~FC.l               PHONE: (818) <.>~ 1-1 03-t FAX: PHlR) 417-4S8 I uru.Jcnrriring'o ulinccn.com



                          AUTHORIZATION AGREEMENT FOR ACH DEBITS

This Authorization Agreement for ACH Debits (this "ACH Aureemelll"J is part oL and
incurporutcd by rd'erence into the Loan and Security Agreement dated of even date herewith
by nncl between the Company anJ O~,;(!an Capital (the "Loan Agreement"). Capitali7.ed terms
used her~in but not otherwise defined shall have the meaning ascrib(;!d to such term in the
 Loan .-\greement.

            I. Automatic Paym~llls: By sign ing below, Company authorizes Ameri can
 Fin ~mcial Center, Inc. d/b/a Ocean Capi tal or its agents ("Ocean Capi taP') to colkct the
 Repayment t\mounl and all other monetary Obligations owed to Ocean Capital thrnugh any
 repuwble th ird party it so chooses which is or may be designated by Ocean Capital to collect
 tho.: R~payment Amount and rhe Obligations through ACH Debit Transfers pursuant to this
 Agreement. Enrollment in Ocean Cap ital's Automat ic Payment Plan is a con dition of the
 l.onn 1-\grccmcnt. By sign ing below, Company <:Lgrees to enroll in the Automatic Paym~nl
 Pla11 and authorizes Ocean Capital, or its designated ACH Processor or assign to coll ect
 p(1yments on be hal r of Ocean Capital required under the terms of the Loan Agreement by
 initiating t\CH debit entries to Company's business checking a~counl in the amounts and on
 th~ days or dates provided in the payment schedule set fOtth in the Loan Agreement.
 Company m1thorizes Ocean Capital 10 increase the amount of any scheduled ACH debit
 ~ntry by the amount of any previously scheduled payment that was not paid as provideJ in
  th~ Loan Agreement. any unpaid non-suflicient fund Charges and/or late ch::~rg~s and any
 otlw· Obligations due nnd owing to Ocean Capital.

            1
                 AC I·I Charu.es. Company shall pay an ACH debit fee or thil1y-fi vc dollars
 ($ 35.00,! p~ r .'\Ci l d~bit. For each ACH debit that is rej~::ctcd, Cvmpany will be charged the
 k sscr of' the maximum fees permitted by law or ttfty dollars ($50) per occurrence. Aft~r
 !'our (4 ) consec utive rejections of an ACH d~bit, Ocean Capital may deem Company is in
 tklau lt wi thout notice, provided, howewr, that at Ocean Capital's so le discretion it may
 con tinue to draft ACH debit payments. Company shall be solely responsible for any fees
 charged by Company's bank as the resul t of crl.!dits or debits in itiated under this Loan
 :\ g rL' l'lll t! Ill.




                                                                                                     AFCI 00012
                                                       1940
     Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                         Exhibit 124-171 & POS Page 353 of 429
                                                                              - - - --- - - - ·- - - - - -



             3.     Th.rm. This authorization is to remain in full force and effect until Company
       has completely satisfied and completed its perfonnance under the Loan Agreement,
       including but not limited to the payment in full of the Repayment Amount and all other
       Obligations due and owing thereunder. Ocean Capital may suspend or terminate Company's
       enrollment in the Automatic Payment Plan immediately ifCompany fails to keep Company's
       Designated Deposit Account as identified below in good standing or if there are insufficient
       funds in Designated Deposit Account to process four or more payments.

               4.   Business Purpose Account: By signing below, Company attests that the
       Designated Deposit Account was established for business purposes and not primarily for
       personal, family or household purposes.

             5.     Checking Account Changes: Company agrees to notify Ocean Capital promptly
       and in writing if there are any changes to the Designated Deposit Account, including but not
       limited to a change in the account and/or routing numbers of the Designated Deposit
       Account.

            6.    Incor:poration: This ACH Agreement is subject to all provisions of the Loan
       Agreement and incorporated therein by this reference.

       BANK. NAME~                                                                                         I


       BANK CONTACT:                                                   BANK PHONE#:
       BUSINESS NAlvtE: Ascension Recovery DBA Restored Life Recovery
       ROUTING NUMBER:                      ~

       ACCOUNT NUMBER: :                    9330




       Company:

       Astenslon Recovery Int. dlbla Restored Life Recovery,
       a     uro . orporation


       By:




                                                          /     a     =--       Company   laillals~
                                                                                              AFCI 00013

-- - - - -                                                     1941
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                      Desc
                    Exhibit 124-171 & POS Page 354 of 429 ---------                                                    - ·-- --- -   - .




                                               COMPANY GUARANTY
    This COMPANY GUARANTY (this ~Guaranty"), dated as of the 28th day of June, 2019 Is executed and delivered by
    Helping Others International, LLC, a Delaware corporation with a principal address of 6475 Marlgayle Circle
    Huntington Beach, CA 92648 ("Guarantor'), in favor of American Financial Center, Inc. d/b/a Ocean Capital rocean
    Capital"), a California corporation with a principal address of 14930 Ventura Blvd., Suite 320, Sherman Oaks, CA
    91403. Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to such term In
    the Loan Agreement (as hereinafter defined).

                                                         RECITALS

              WHEREAS, Ascension Recovery Inc., a California corporation with Its principal place of business located at
    6475 Marlgayle Circle, Huntington Beach, CA 92648 (~Client") and Ocean Capital are parties to that Loan and
    Security Agreement dated as of even date herewith (asamended, restated, modified, renewed or extended from
    time to time, the ~Loan Agreement");

          WHEREAS, Guarantor Is an entity affiliated with Client and, as such, will benefit by virtue of the financial
    accommodations extended to Client by Ocean Capital;

             WHEREAS, In reliance on this Guaranty and In order to induce Ocean Capital to enter Into the Loan
    Agreement and the other agreements ancillary thereto and executed in connection therewith (collectively the~!&!!!..
    Documents") and to extend the term loan facility and other financial accommodations to Client, and in
    consideration thereof, and In consideration of any loans or other financial accommodations extended by Ocean
    Capital to Client pursuant to the Loan Agreement, Guarantor has agreed to guaranty the Client obligations, and
    Guarantor acknowledges and agrees that Ocean Capital is relying on this Guaranty in entering into the Loan
    Documents; and

            wHeREAS, It Is a condition precedent of Ocean Capital extending financial accommodations to Client that
    Guarantor execute and deliver this Guaranty.

             NOW, THEREFORE, It Is agreed that the preceding prov1s1ons and recitals are an integral part this
    Guaranty and this Guaranty shall be construed In light thereof, and In consideration of the financial
    accommodations, mutual covenants and agreements herein contained and of other good and valuable consideration,
    the receipt and sufficiency of which are hereby acknowledged, Guarantor hereby agrees as follows:
              1.        CiUAAANTlED oauGATioNs. Guarantor hereby Irrevocably and unconditionally guaranties to Ocean
    Capital, for the benefit of Ocean Capital, as and for Guarantor's own debt, until the final and Indefeasible p~Syment
    in full thereof, in cash, has been made, (a) the due and punctual payment of all Obligations due to Ocean capital
    by Client pursuant to the Loan Agreement, when and as the same shall become due and payable, whether at
    maturity, pursuant to a mandatory prepayment requirement, by acceleration, or otherwise; It being the Intent of
    Guarantor that the guaranty set forth herein shall be a guaranty of payment and not a guaranty of collection; and
    (b) the punctual and faithful performance, keeping, observ~Snce, and fulfillment by Client of all of the agreements,
    conditions, covenants, and obligations of Client contained In the Loan Agreement and under each of the other Loan
    Documents (collectively, the •Guarantied Obligationsj. The Guarantied Obligations shall include all of Obligations
    now or hereafter existing or arising under the Loan Agreement and any other Loan Document, whether for
    prindpal, discount rates, fees, expenses or otherwise, and also Includes any and all expenses (Including reasonable
    attorney's fees and expenses) Incurred by Ocean capital In enforcing any rights under this Guaranty. Without
    limiting the generality of the foregoing, Guarantied Obligations shall Include all amounts that would be owed by the
    Client to Ocean Capital under any Loan Document but for the fact that such Is not unenforceable or not allowable,
    Including due to the existence of a banknJptcy, reorgonizatlon or similar proceeding Involving Client or any other
    guarantor.

              2.       coMnNUlNG GUARANTY. This Guaranty Includes Guarantied Obligations arising under successive
     transactions continuing, compromising, extending, Increasing, modifying, releasing, or renewing the Guarantied
     Obligations, changing the Interest rate, discount rate, fees, payment terms, or other terms and conditions thereof,
     or creating new or additional Guarantied Obligations after prior Guarantied Obligations have been satisfied in whole
     or in part. To the maximum extent permitted by law, Guarantor hereby waives any right to revoke this Guaranty
     as to future Guarantied Obligations. If such a revocation Is effective notwithstanding the foregoing waiver,
     Guarantor acknowledges and agrees that (a) no such revocation shall be effective until written notice thereof has
     been received by Ocean Capital, (b) no such revocation shall apply to any Guarantied Obligations In existence on
     the date of receipt by Oce&n C&pital of such written notice (Including &ny subsequent continuation, extension, or
     renewal thereof, or change In the Interest rate, payment terms, or other terms and conditions thereof), (c) no such
     revocation shall apply to any Guarantied Obligations made or created after such date to the extent made or created
     pursuant to a legally binding commitment of Ocean Capital in existence on the date of such revocation, (d) no
     payment by Guarantor, Client, or from any other source, prior to the date of such revocation shall reduce the
     maximum oblfg~Stion of Guarantor hereunder, and (e) any payment by O ient or from any source other than
     Guarantor subsequent to the date of such revocation shall first be applied to that portion of the Guarantied
     Obligations as to which the revocation Is effective and which are not, therefore, guarantied hereunder, and to the
     extent so applied shall not reduce the maximum obligation of Guarantor hereunder.

               3.     CiAANT Of' secuRITY INTIResr. To secure the payment and performance In full of the Guarantor's
     obligations hereunder, Guarantor grants to the Ocean Capital a continuing first priority security interest In all of
     3105469vl                                               1




                                                          1942
         Case 1:20-ap-01070-VK                 Doc 1-5          Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
-   - - - - - ----- - --- ---
                            Exhibit 124-171 & POS                           Page 355 of 429



             Guarantor's now existing and hereafter acquired assets, lndudlng without limitation (I) Accounts, Chattel Paper,
             Deposit Accounts, Documents, Equipment, General Intangibles, Inventory, Investment Property, Instruments,
             Letter of Credit Rights and all Supporting Obligations Including all of Company's books and records evidencing
             and/or related to all Accounts, any Commercial Tort Claim that Guarantor may come to have and that Is
             subsequently spedflcally referenced by written amendment, as well as all of Guarantor's software programs, stored
             data, aging schedules, customer lists, books, records, returned merchandise and all property of Guarantor at any
             time coming Into Ocean Capital's possession and all proceeds thereof of each of the foregoing (the "Personal
             Property Collateral~); and (II) the real property Identified on Schedule 1 here (the ~Real Property• and together with
             the Personal Property Collateral, the •collateral"). Guarantor agrees that Ocean Capital is authorized to file a
             Uniform Commercial Code financing statement to perfect Its security interest in the Personal Property Collateral.
             Guarantor agrees to execute all mortgages, deeds of trust and any other documents reQuested by Ocean Capital In
             order to Ocean Capital to obtain a perfected security Interest In the Real Property.

                       Guarantor covenants and agrees that until all Obligations due and owing to Ocean Capital under the Loan
              Agreement are paid In full and Ocean Capital terminates its financing statement, Guarantor will not (I) grant a
              security interest In any assets of Guarantor to any party other than Ocean Capital; (II) enter into any agreement
              with any party which authorizes such party to Initiate ACH transfers or other withdrawals from any Guarantor
              deposit account; or (iii) enter Into a merchant cash advance agreement or any agreement for an unsecured loan.

                      4.        PERFOAHANa uNou THIS GUARANTY· In the event that Client falls to make any payment of any
              Guarantied Obligations, on or prior to the due date thereof, or if Client shall fail to perform, keep, observe, or fulfill
              any other obligation referred to in this Guaranty In the manner provided In the Loan Agreement or any other Loan
              Document, Guarantor Immediately pay any Guarantied Obligations due and owing and/or perform in respect of the
              Guarantied Obligations to be made or such obligation to be performed, kept, observed, or fulfilled.

                       5.        PRIMARY oauGAnoNs.     This Guaranty Is a primary and original obligation of Guarantor, Is not
              merely the creation of a surety relationship, and Is an absolute, unconditional, and continuing guaranty of payment
              and performance which shall remain In full force and effect withoUt respect to fUture changes In conditions.
              Guarantor hereby agrees that Guarantor Is directly, jointly and severally with any other guarantor of the
              Guarantied Obligations, liable to Ocean capital, that the obligations of Guarantor hereunder are Independent of the
              obligations of Client or any other guarantor, and that a separate action may be brought against Guarantor, whether
              such action Is brought against Client or any other guarantor or whether Client or any other guarantor Is joined In
              such action. Guarantor hereby agrees that Guarantor's liability hereunder shall be immediate and shall not be
              contingent upon the exercise or enforcement by Ocean Capital of whatever remedies they may have against Client
              or any other guarantor, or the enforcement of any lien or realization upon any security by Ocean Capital.
              Guarantor hereby agrees that any release which may be given by Ocean Capital to Client or any other guarantor,
              or with respect to any property or asset subject to a Uen, shall not release Guarantor. Guarantor consents and
              agrees that Ocean Capital shall not be under any obligation to marshal any property or assets of Client or any other
              guarantor In favor of Guarantor, or against or In payment of any or all of the Guarantied Obligations.

                       6.        ~·

                         6.1      To the fullest extent permitted by applicable law, Guarantor hereby waives : (I) notice of
              acceptance hereof; (ii) notice of any advances or other finanCial accommodations made or extended under the
              Loan Agreement, or the creation or existence of any Guarantied Obligations: (Ill) notice of the amount of the
              Guarantied Obligations; (iv) notice of any adverse change In the financial condition of Client or of any other fact
              that might increase Guarantor's risk hereunder; (v) notice of presentment tor payment, demand, protest, and
              notice thereof as to any instrument among the Loan Documents; (VI) notice of any Default or Event of Default
              under any of the Loan Documents: (vii) all other notices and demands to which Guarantor might otherwise be
              entitled: (viii) the right by statute or otherwise to require Ocean Capital to Institute suit against Client or any other
              guarantor or to exhaust any rights and remedies which Ocean Capital has or may have against Client or any other
              guarantor, and Guarantor agrees that Guarantor Is bound to the payment of each and all Guarantied Obligations,
              whether now existing or hereafter arising, as tully as If the Guarantied Obligations were directly owing to Ocean
              Capital by Guarantor; (lx) any defense arising by reason of any disability or other defense (other than the defense
              that the Guarantied Obligations shall have been fully and finally performed and Indefeasibly paid In full In cash, to
              the extent of any such payment) of Client or by reason of the cessation from any cause whatsoever of the liability
              of Client In respect thereof; (x) any right to assert against Ocean Capital any defense (legal or equitable), set·ort,
              counterclaim, or dalm which Guarantor may now or at any time hereafter have against Client or any other party
               liable to Ocean Capital; (xi) any defense, set·off, counterclaim, or claim, of any kind or nature, arising directly or
               indirectly from the present or future lack of perfection, sufficiency, validity, or enforceability of the Guarantied
               Obligations or any security therefor; (xii) any right or defense arising by reason of any daim or defense based
               upon an election of remedies by Ocean Capital Including any defense based upon an Impairment or elimination of
               Guarantor's rights of subrogation, reimbursement, contribution, or indemnity of Guarantor against Client or other
               guarantors or sureties; and (XIII) the benefit of any statute of limlt!ltlons affecting Guarantor's liability hereunder or
               the enforcement thereof, and any act which shall defer or delay the operation of any statute of limitations
               applicable to the Guarantied Obligations shall similarly operate to defer or delay the operation of such statute of
               limitations applicable to Guarantor's liability hereunder.

                       6.2      Until the Guarantied Obligations have been paid In full In cash, (I) Guarantor hereby postpones
               and agrees not to exercise any right of subrogation Guarantor has or may have as against Client with respect to
               the Guarantied Obligations; (ii) Guarantor hereby postpones and agrees not to exercise any right to proceed




                                                                                                                              ~015
               3105469vl                                                   2




                                                                      1943
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                         Desc
                    Exhibit 124-171 & POS Page 356 of 429




    ag.alnst Client or any other Person now or hereafter liable on account of the obligations for contribution, indemnity,
    r~~mbursement, or any other similar rights {irrespective of whether direct or indirect, liquidated or contingent); and
    {111) Guarantor hereby postpones and agrees not to exercise any right Guarantor may have to proceed or to seek
    recourse against or with respect to any property or asset of Client or any other Person now or hereafter liable on
    account of any obligations.

              6.3      Without limiting the generality of any other waiver or other provision set forth In this Guaranty,
    Guarantor hereby also ilgrees to the following waivers: {I) Ocean Capital' right to enforce this Guaranty Is absolute
    and Is not contingent upon the genuineness, validity or enforceability of the Guarantied Obligations or any of the
    Loan Documents; and (li) Guarantor waives all benefits and defenses Guarantor may have and agrees that Ocean
    Capital' rights under this Guaranty shall be enforceable even If Client had no liability at the time of execution of the
    Loan Documents or the Guarantied Obligations are unenforceable in whole or In part, or Client ceases to be liable
    with respect to all or any portion of the Guarantied Obligations.

              6.4      Guarantor agrees that Ocean Capital's rights under the Loan Documents will remain enforceable
    even If the amount guaranteed hereunder Is larger In amount and more burdensome than that for which Client Is
    responsible. The enforceability of this Guaranty against Guarantor shall continue until all sums due under the Loan
    Documents have been paid In full and shall not be limited or affected In any way by any Impairment or any
    diminution or loss of value of any security or collateral for Olent's obligations under the Loan Documents, from
    whatever cause, the failure of any security Interest In any such security or collateral or any disability or other
    defense of Client, any other guarantor of Client's obligations under any other Loan Document, any pledgor of
    collateral for any person's obligations to Ocean Capital or any other person In connection with the Loan Documents.

              6.5     Guarantor waives all benefits and defenses Guarantor may with respect to Guarantor's
    obligations under this Guaranty, Including the right to require Ocean Capital to (A) proceed against Client, any
    guarantor of Client's obligations under any Loan Document, any other pledgor of collateral for any person's
    obligations to any other person In connection with the Guarantied Obligations, (B) proceed against or exhaust any
    other security or collateral held, or (C) pursue any other right or remedy for Guarantor's benefit, and agrees that
    G~.n~rantor may exercise Guarantor's rights under this Guaranty without taking any action against Client, any other
    guarantor of Client's obligations under the Loan Documents, any pledgor of collateral for any person's obligations
    to any other person In connection with the Guarantied Obligations, and without proceeding against or exhausting
    any security or collateral.

             7.       !!!:!!!!!· Guarantor consents and agrees that, without notice to or by Guarantor and without
    affecting or Impairing the obligations of Guarantor hereunder, Ocean Capital may, by action or inaction,
    compromise or settle, shorten or extend the Loan Documents or any other period of duration or the time for the
    payment of Client's obligations, or discharge the performance of the obligations, or may refuse to enforce the
    obligations, or otherwise elect not to enforce the obligations, or may, by action or Inaction, release all or any one
    or more parties to, any one or more of the terms and provisions of the Loan Agreement or any of the other Loan
    Documents or may grant other Indulgences to Client or any other guarantor In respect thereof, or may amend or
    modify In any manner and at any time (or from time to time) any one or more of the obligations, the Loan
    Agreement or any other Loan Document (Including any Increase or decrease In the principal amount of any
    obligations or the Interest, fees or other amounts that may accrue from time to t ime in respect thereof), or may,
    by action or Inaction, release or substitute the Client or any guarantor, If any, of the Guarantied Obligations, or
    may enforce, exchange, release, or waive, by action or Inaction, any security for the Guarantied Obligations or any
    other guaranty of the Guarantied Obligations, or any portion thereof.

               8.      NO ELECTION. Ocean Capital shall have the right to seek recourse against Guarantor to the fullest
     extent provided for herein and no election by Ocean Capital to proceed In one form of action or proceeding, or
     against any party, or on any obligation, shall constitute a waiver of Ocean Capital' right to proceed in any other
     form of action or proceeding or against other parties unless Ocean Capital has expressly waived such right in
     writing. Specifically, but without limiting the generality of the foregoing, no action or proceeding by Ocean capital
     under any document or Instrument evidencing the Guarantied Obligations shall serve to diminish the liability of
     Guarantor under this Guaranty except to the extent that Qcean Capital finally and unconditionally shall have
     realized Indefeasible payment In full of the Guarantied Obligations by such action or proceeding .

        .      9.       REVIVAL AND AOMSTATeMtNT. It the incurrence or payment or the Guarantied Obligations or the
     obligations of Guarantor under this Guaranty by Guarantor or the transfer by Guarantor to Ocean Capital of any
     property of Guarantor should for any reason subsequently be declared to be void or voidable under any state or
     federal law relating to creditors' rights, lndudlng provisions of the Bankruptcy Code relating to fraudulent
     conveyances, preferences, or other voidable or recoverable payments of money or transfers of property
     {collectively, a "Voidable Transfe('), and If Ocean capital is required to repay or restore, In whole or In part, any
     such Voidable Transfer, or elects to do so upon the reasonable advice of Its counsel, then, as to any such Voidable
     Transfer, or the amount thereof that Ocean Capital is required or elects to repay or restore, and as to all
     reasonable costs, expenses, and attorneys; fees of Ocean Capital related thereto, the liability of Guarantor
     automatically shall be revived, reinstated, and restored and shall exist as though such Voidable Transfer had never
     been made.

                10.    nNANCIAL cortomoN cw cUENT. Guarantor represents and warrants to Ocean Capital that
     Guarantor (I) Is currently Informed of the nnanclal condition of Client and of all other circumstances which a diligent
     Inquiry would reveal and which bear upon the risk of nonpayment of the Guarantied Obligations; and ~)        has read
     3105469\'1                                                 3



                                                                                                                                 00016
                                                           1944
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                        Desc
                    Exhibit 124-171 & POS Page 357 of 429



    and understands the terms and conditions of each loan Document. Guarantor hereby covenants that Guarantor
    will continue to keep Informed of Client's nnanclal condition, the financial condition of other guarantors, If any, and
    ot all other circumstances which bear upon the risk of nonpayment or nonperformance of the Guarantied
    Obligations.

             11.      ATTORNEYS' n:u AND coSTs. Guarantor agrees to pay, on demand, all attorneys' fees and all other
    costs and expenses which may be Incurred by Ocean Capital In connection with the enforcement of this Guaranty
    or In any WlJY arising out of, or consequential to, the protection, assertion, or enforcement of the Guarantied
    Obligations (or any security therefor), Irrespective or whether suit Is brought.

              12.     cuMuv.nve REMIIIIU. No remedy under this Guaranty, under the Loan ·Agreement, or any other
    loan Document Is Intended to be exclusive of any other reme(jy, but each and every. remedy shall be cumulative
    and In addition to any and every other remedy given under this Guaranty, under the Loan Agreement, or any other
    Loan Document, and those provided by law. No delay or omission by ocean Capital to exer.clse any right under this
    Guaranty shall impair any such right nor be construed to be a waiver thereof. No failure on the part of ocean
    Capital to exercise, and no delay In exercising, any right under this Guaranty shall operate -as a waiver thereof; nor
    shall any single or partial exercise of any right under this Guaranty preclude any other or further exen:ise thereof
    or the exercise of any other right.

             13.       CHOICE Of LAW AND \IINU!! AR81TRAnONj JURY TRIAl. WAIVER.


             13.1      GoveRNING t.Aw. This Guaranty shall be deemed negotiated, executed and delivered at and shall be
    deemed to have been made in the State of California and In all respects shall be governed by and construed in
    accordance with the domestic laws of the State of California, without regard to any choice of law or conflict of law
    provisions or rules (whether of the State of California of any other jurisdiction).

              13.2      l\JRISDICTION. Guarantor hereby consents to the exclusive jurisdiction of the federal court for the
    Central District of California or any court of the State of California located In the City and County of Los Angeles,
    State or California, In any action or proceeding the subject matter of which arises out of or relates, directly or
    Indirectly, to this Guaranty and each of Guarantor and Ocean capital agree that all claims In respect to any action
    or proceeding shall be heard and determined exclusively In such forum. Guarantor further waives any objection or
    right it may have to seek a change of venue based on lack of personal jUrisdiction, improper venue, forum non
    conveniens or otherwise. Notwithstanding the foregoing, Ocean capital shall have the sole and exclusive right to
    file an action In any jurisdiction In which the Collateral Is located and Guarantor irrevocably agrees that subject to
    Ocean Capital' sole election, Guarantor expressly submits and consents to the jurisdiction of the aforesaid courts
    and waives a defense of forum non conveniens or otherwise. Guarantor hereby waives personal service of the
    summons, complaint and other process Issued In any such action or suit and agrees that service of such summons,
    complaint and other process may be made by certlfled mall addressed to Guarantor at the address of Guarantor set
    forth in this Guaranty and that service so made shall be deemed completed upon the earlier of actual receipt
    thereof or 3 days after deposit In the United States mail, proper postage prepaid. Nothing In this Guaranty shall be
    deemed or operate to affect the right of Ocean capital to serve legal process In any other manner permitted by
    laVf, or to preclude the enforcement of any judgment or order obtained In such forum or the taking of any action
    under this loan Agreement to enforce same In any other appropriate forum or jurisdiction.

             13. 3     Waiver of Jury Trial.     Each of Ocean Capital and Guarantor knowingly, voluntarily and
    intentionally walve·s any right that such party may have to a trial by jury in respect to any litigation based hereon,
    Including but not limited to any claim, counterclaim, cross-claim, third party claim, dispute, demand, suit or
    proceeding arising out or or related hereto whether, under or In connection with this Guaranty or any agreement
    contemplated to be executed In conjunction herewith, Including any course of dealing, statements (whether verbal
    or written) or act.ions of either party and agrees that all such proceedings shall be tried before a Judge and not a
    jury.   EACH OF GUARANTOR AND OCEAN CAPITAL ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
    INDUCEMENT TO ENTER INTO THIS AGREEMENT AND THE DOCUMENTS ANOLLARY HERETO AND THAT EACH
    PARTY HAS REUED ON THIS JURY WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL
    CONTINUE TO RELY ON THIS JURY WAVIER IN THEIR RELATED FUTURE DEAUNGS. OCEAN CAPITAL AND
    GUARANTOR WARRANT AND REPRESENT THAT EACH AS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
    WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY'S JURY
    TRIAL RIGHTS.

                 14.   GENERAL PllO\IISIONS


              14.1     Noncu. All notices, requests, demands and other communications provided for hereunder shall
     be In writing (including telecopied communication) and sent via certified mail, return receipt requested, or via
     overnight or personal delivery to the applicable party at the address set forth In the preamble herein or, as to each
     party, at such other address as shall be designated by such party In a written notice to the other party complying
     as to delivery with the terms or this Section. All such notices, requests, demands and other communication shall
     be deemed given upon receipt or refusal of receipt by the party to whom such notice Is directed.

              14.2      sevERABIUTY oF PROVISioNs. Each provision of this Guaranty shall be severable from every other
     provision or this Guaranty for the purpose of determining the legal enforceability of any speclflc provision.


     3105469vl                                                  4




                                                                                                                     AFCI 00017
                                                           1945
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                       Desc
                    Exhibit 124-171 & POS Page 358 of 429




             14.3     l!lfTIRE AGRI!EMI!IfT; AHINDMI!HTs. This Guaranty, including the Recitals hereto, constitutes the
    entire agreement between parties pertaining to the subject matter contained herein. This Guaranty may not be
    altered, amended, or modified, nor may any provision hereof be waived or noncompliance therewith consented to,
    except by means of a writing executed by Guarantor and Ocean Capital. Any such alteration, amendment,
    modification, waiver, or consent shall be effective only to the extent speclf1ed therein and for the specific purpose
    for which given. No c:ourse of dealing and no delay or waiver of any right or dehlult under this Guaranty shall be
    deemed a waiver of any other, similar or dissimilar, right or default or otherwise prejudice the rights and remedies
    hereunder.

             14 .4    SUCC:I!SSORS AND ASSIGNS; NO THIRD PARTY BEN!flCIARY·      This Guaranty shall be binding upon
    Guarantor and Its successors and assigns and shall Inure to the benefit of the successors and assigns of Ocean
    Capital; provided, ~. Guarantor shall not assign this Guaranty or delegate any of Guarantor's duties
    hereunder without Ocean Capital' prior written consent and any unconsented to assignment shall be null and void.
    In the event of any assignment, participation, or other transfer of rights by Ocean Capital, the rights and benefits
    herein c:onferred upon Ocean Capital shall automatic:ally extend to and be vested In such assignee or other
    transferee. This Guaranty Is solely for the benefit of Ocean Capital and Its successors and assigns and may not be
    relied on by any third party.

              14. 5   COUNTIJU'ARTS! I!'III!CUTIOH. This Guaranty may be executed In any number of counterparts, and
    all of which, when taken together, shall constitute but one and the same Guaranty and shall be deemed to be an
    original. Delivery of an executed counterpart of this Guaranty by telefac:slmlle or elec:tronlc transmission shall be
    equally as effective as delivery of an original executed c:ounterpart of this Guaranty. Any party delivering an
    executed counterpart of this Guaranty by telefac:slmlle or electronic transmission also shall deliver an original
    executed counterpart of this Guaranty but the failure to deliver an original executed counterpart shall not affect the
    validity, enforceability, and binding effect of this Guaranty.

              14.6     cOHSTRUCTtoN. Unless the context of this Guaranty clearly requires otherwise, referenc:es to the
    plural Include the singular, references to the singular lndude the plural, the terms ~Includes• and " Including" are
    not limiting, and the term "or• has, except where otherwise indic:ated, the inclusive meaning represented by the
    phrase "and/or. • Neither this Guaranty nor any uncertainty or ambiguity herein shall be c:onstrued or resolved
    against the Ocean Capital or Client, whether under any rule of construction or otherwise. This Guaranty has been
    reviewed by Guarantor and shall be construed and Interpreted acc:ordlng to the ordinary meaning of the words used
    so as to ac:compllsh fairly the purposes and Intentions of Guarantor and Oc:ean Capital. Any reference herein to the
    satisfaction or payment In full of the Guarantied Obligations shall meen the payment in full in cash (or cash
    colleteralization in accordance with the terms of the Loan Agreement) of all Guarantied Obligations other than
    c:ontlngent lnclemnlflcatlon Guarantied Obligations. Guarantor shall Include Guarantor's successors and assigns.
    The c:aptions and headings are for convenienc:e of reference only and shall not affect the construction of this
    Guaranty.

                                               [SIGNATURE PAGE TO FOLLOW)




     310S469vl                                                 5



                                                                                                                       AFCI 00018

        - -- - ·-           --·· -    -    -              1946
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                            Desc
                    Exhibit 124-171 & POS Page 359 of 429


            IN WITNESS WHEREOF, the undersigned has executed and delivered this COMPANY GUARANTY as of
   the date first written above.

   Helping Others International, LLC, a Delaware corporation



   ByS:\:\~4-"
      ~  ~   ~\.X
            Name:                                               \.._/
                                                                     I
            Title:

   STATE OFJJ.\U fV.tzJJ"'-'j~'--­             )
                                               ) SS:
   COUNTY OF  los Ab~tl t.~                    )

            I HEREBY CERTIFY that on this day, before me, an officer duly authorized In the State aforesaid and In the
   County aforesaid to take acknowledgmen~ the foregoing Unconditional Continuing Personal Guaranty was
   acknowledged before me by        -        ~                            , as Guarantor, freely and voluntarily, and
   Is personally known to me or has produced                                  as Identification.

                                                                                            '1{t(lt1

                                                       Typed, printed or stamped name of Notary Public
                                                       My COmmission Expires:    Uj s-1
                                                                                      '2.l




   310S469vl                                                6
                                                                                                              AFCI 00019
                                                       1947
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 360 of 429


                                                 SCHEDULE 1
                                                REAL PROPERTY


   21153 Placerlta canyon, Santa Clarita, CA

   10434 calling Road, Aqua Dulce, CA

   6475 Marlgayle Circle Huntington Beach, CA




   310S469vl                                          7
                                                                     AFCI 00020
                                                  1948
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                      Desc
                    Exhibit 124-171 & POS Page 361 of 429



                        UNCONDITIONAL CONTINUING PERSONAL GUARANTY
   This UNCONDITIONAL CONTINUING PERSONAL GUARANTY (this •Guaranty"), dated as of the 28th day of
   June, 2019 Is executed and delivered by Megan Zucar, an individual residing at 6475 Marigayle Circle, Huntington
   Bea~:h, CA 92648 ("Guarantor"), in favor of American Finandal Center, Inc. d/b/a Ocean capital ("Ocean Capital"),
   a California corporation with a prln~:lpal address of 14930 Ventura Blvd., Suite 320, Sherman Oaks, CA 91403.
   Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to such term In the Loan
   Agreement (as hereinafter defined).

                                                         RECITALS

              WHERI!AS, Ascension Recovery Inc., a California corporation with Its principal place of business located at
    6475 Marigayle Circle, Huntington Beach, CA 92648 {"Client") and Ocean Capital are parties to that Loan and
    Security Agreement dated as of even date herewith (as amended, restated, modified, renewed or extended from
    time to time, the " loan Agreement");

             WHEREAS, Guarantor is an equity owner, director, officer, employee and/or agent of Client and, as such,
    will benefit by virtue of the financial accommodations extended to Client by Ocean Capital; and

             WHEREAS, In reliance on this Guaranty and In order to induce Ocean Capital to enter Into the Loan
    Agreement and the other agreements ancillary thereto and executed In connection therewith (collectively the·~
    Documents") and to extend the term loan facility and other financial accommod;,tlons to Client, and In
    consideration thereof, and In consideration of any loans or other financial accommodations extended by Ocean
    capital to Client pursuant to the loan Agreement, Guarantor has agreed to guaranty the Client obligations, and
    Guarantor acknowledges and agrees that Ocean Capital Is relying on this Guaranty in entering Into the Loan
    Documents.

             NOW, THEREFORE, In consideration of the foregoing and other good and valuable consideration, the
    receipt and sufficiency of which are acknowledged, Guarantor hereby agrees as follows:

              1.        GUARANTIED oaucATtoNs. Guarantor hereby Irrevocably and uncondltlon;,lly guaranties to Ocean
    Capital, for the benefit of Ocean Capital, ;,s and for Guarantor's own debt, until the nnal and Indefeasible payment
    In full thereof, in cash, has been made, (a) the due and punctual payment of all Obligations due to Ocean Capital
    by Client pursuant to the loan Agreement, when and as the same shall become due and payable, whether at
    maturity, pursuant to a mandatory prepayment requirement, by acceleration, or otherwise; it being the Intent of
    Guarantor that the guaranty set forth herein shall be a guaranty of payment and not a guaranty of collection; and
    (b) the punctual and faithful performance, keeping, observance, and fulfillment by Client of all of the agreements,
    conditions, covenants, and obligations of Client contained In the Loan Agreement and under each of the other loan
    Documents (collectively, the "Guarantied Obligations•). The Guarantied Obligations shall include all of Obligations
    now or hereafter existing or arising under the Loan Agreement and any other Loan Document, whether for
    principal, discount rates, fees, expenses or otherwise, and also Includes any and all expenses (Including reasonable
    attorney's fees and expenses) incurred by Ocean capital in enforcing any rights under this Guaranty. Without
    limiting the generality of the foregoing, Guarantied Obligations shall include all amounts th;,t would be owed by the
    Client to Ocean capital under any Loan Document but for the fact that such Is not unenforceable or not allow;,ble,
    including due to the existence of a bankruptcy, reorganization or similar proceeding Involving Client or any other
    guarantor.

       .     2.       coNnNUING GUARANtY. This Guaranty includes Guarantied Obligations arising under successive
    transactions continuing, compromising, extending, Increasing, modifying, releasing, or renewing the Guarantied
    Obligations, changing the interest rate, discount rate, fees, payment terms, or other terms and conditions thereof,
    or creating new or additional Guarantied Obligations after prior Guarantied Obligations have been satisfied In whole
    or In part. To the maximum extent permitted by Jaw, Guarantor hereby waives any right to revoke this Guaranty
    as to future Guarantied Obligations. If such a revocation is effective notwithstanding the foregoing waiver,
    Guarantor acknowledges and agrees that (a) no such revocation shall be effective until written notice thereof has
    been received by Ocean Capital, (b) no such revocation shall apply to any Guarantied Obligations In existence on
    the date of receipt by Ocean Capital of such written notice (Including any subsequent continuation, extension, or
    renewal thereof, or ctlange In the Interest rate, payment terms, or other terms and conditions thereof), (c) no such
    revocation shall apply to any Guarantied Obligations made or created alter such date to the extent made or created
    pursuant to a legally binding commitment of Oceltn Capital In existence on the date of such revocation, (d) no
    payment by Guarantor, Client, or from any other source, prior to the date of such revocation shall reduce the
    maximum obligation of Guarantor hereunder, and {e) any payment by Client or from any source other than
    Guarantor subsequent to the date of such revocation shall first be applied to that portion of the Guarantied
    Obligations as to which the revocation Is effective and which are not, therefore, guarantied hereunder, and to the
    extent so applied shall not reduce ttle maximum obligation of Guarantor hereunder.

               3.     GRANT ol' secuRITY INTI!RI!ST. To secure the payment and performance in run of the Guarantor's
    obligations hereunder, Guarantor grants to the Ocean Capital a security Interest In ( i) all of Guarantor's now
    existing and hereafter acquired personal property and fixtures, and proceeds thereof (Including proceeds of
    proceeds), Including without limitation: Accounts, Deposit Accounts, Chattel Paper, Goods, Inventory, Equipment,
    Instruments, Investment Property; Documents, General Intangibles, Letter of Credit Rights, and Commercial Tort
    Claims and all proceeds thereof of each of the foregoing (the "Personal Property Collateral"); and {ii) the real
    310545?\:1                                                1




                                                                                                                      AFCI 00021
                                                           1949
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                            Desc
                    Exhibit 124-171 & POS Page 362 of 429
                                                                      --------- ----------


     ?roperty i~entified on Schedule 1 here (the "Real Property• and together with the Personal Property Collateral, the
      Collateral ).  Guarantor agrees that Ocean Capital is authorized to file a Uniform Commercial Code financing
     statement to perfect Its security Interest In the Personal Property Collateral.  Guarantor agrees to execute all
     mortgages, deed~ of. trust and any other documents requested by Ocean Capital in order to Ocean Capital to obtain
     a perfected secunty rnterest In the Real Property•

             . 4.   . PER,ORHAJ~ce UIIDIR THIS GUAAANf'!· In the event that Client fails to make any payment of any
     Guarantred Obhgatlons, on or prior to the due· date thereof, or If Client shall fall to perform, keep, observe, or fulfill
     any other obligation rererred to In this Guaranty In the manner provided In the Loan Agreement or any other Loan
     Document, Guarantor Immediately shall cause, as applicable, such payment in respect of the Guarantied
     Obligations to be made or such obligation to be performed, kept, observed, or fulfilled.

              5.        PRJMAAY OBUGATlONs. This Guaranty Is a primary and original obligation of Guarantor, is not
     merely the creation of a surety relationship, and Is an absolute, unconditional, and continuing guaranty of payment
     and performance which shall remain In full force and effect without respect to future ch.anges In conditions.
     Guarantor hereby agrees that Guarantor Is directly, jointly and severally with any other guarantor of the
     Guarantied Obligations, liable to Ocean Capital, that the obligations of Guarantor hereunder are Independent of the
     obligations of Client or any other guarantor, and that a separate action may be brought against Guarantor, whether
     such action rs brought against Oient or any other guarantor or whether Client or any other guarantor Is joined In
     such action. Guarantor hereby agrees that Guarantor's liability hereunder shall be Immediate and shall not be
     contingent upon the exercise or enforcement by Ocean Capital of whatever remedies they may have against Oient
     or any other guarantor, or the enforcement of any lien or realization upon any security by Ocean Capital.
     Guarantor hereby agrees that any release which may be given by Ocean capital to Client or any other guarantor,
     or with respect to any property or asset subject to a Uen, shall not release Guarantor. Guarantor consents and
     agrees that Ocean Capital shall not be under any obligation to marshal any property or assets of C.llent or any other
     guarantor in favor of Guarantor, or against or In payment of any or all of the Guarantied Obligations.

              6.       ~·

               6.1       To the fullest extent permitted by applicable law, Guarantor hereby waives : (i) notice of
     acceptance hereof; (II) notice of any advances or other financial accommodations made or extended under the
     Loan Agreement, or the creation or existence of any Guarantied Obligations; (iii) notice of the amount of the
     Guarantied Obligations; (lv) notice of any adverse change In the finandal condition of Client or of any other fact
     that might increase Guarantor's risk hereunder; (v) notice of presentment for payment, demand, protest, and
     notice thereof as to any Instrument among the loan Documents: (vi) notice of any Default or Event of Default
     under any of the Loan Documents; (vii) all other notices and demands to which Guarantor might otherwise be
     entitled: (viii) the right by statute or otherwise to require Ocean Capital to Institute suit against Client or any other
     guarantor or to exhaust any rights and remedies which Ocean Capital has or may have against Client or any other
     guarantor, and Guarantor agrees that Guarantor Is bound to the paynient of each and all Guarantied Obligations,
     whether now existing or hereafter arising, as fully as If the Guarantied Obligations were directly owing to Ocean
     Capital by Guarantor; (lx) any defense arising by reason of any disability or other defense (other than the defense
     that the Guarantied Obligations shall have been fully and finally performed and indefeasibly paid in full In cash, to
     the extent of any such payment) of Client or by reason of the cessation from any cause whatsoever of the liability
     of Client in respect thereof; (x) any right to assert against Ocean Capital any defense (legal or equitable), set-off,
     counterclaim, or claim which Guarantor may now or at any time hereafter have against O lent or any other party
     liable to Ocean Capital; (xi) any defense, set-off, counterclaim, or claim, or any kind or nature, arising directly or
     indirectly from the present or future lack of perfection, sufficiency, validity, or enforceability of the Guarantied
     Obligations or any security therefor; (xll) any right or defense arising by reason or any claim or defense based
     upon an election of remedies by Ocean C!ipltal Including any defense based upon an impairment or elimination of
     Guarantor's rights of subrogation, reimbursement, contribution, or Indemnity of Guarantor against Client or other
     guarantors or sureties; and (xiii) the benefit of any statute of limitations affecting Guarantor's liability hereunder or
     the enforcement thereof, and any act which shall defer or delay the operation of any statute of limitations
     applicable to the Guarantied Obligations shall similarly operate to defer or delay the operation of such statute of
      limitations applicable to Guarantor's liability hereunder.

               6.2     Until the Guarantied Obligations have been paid in full in cash, (i) Guarantor hereby postpones
     and agrees not to exercise any right of subrogation Guarantor has or may have as against Client with respect to
     the Guarantied Obligations; (II) Guarantor hereby postpones and agrees not to exercise any right to proceed
     against Client or any other Person now or hereafter liable on account of the obligations for contribution, indemnity,
     reimbursement, or any other similar rights (Irrespective of whether direct or Indirect, liquidated or contingent); and
     (ill) Guarantor hereby postpones and agrees not to exerdse any right Guarantor may have to proceed or to seek
     recourse against or with respect to any property or asset of Client or any other Person now or hereafter liable on
     account of any obligations.

               6.3      Without limiting the generality of any other waiver or other provision set forth In this Gu11ranty,
     Guarantor hereby also agrees to the following waivers: (i) Ocean Capital' right to enforce this Guaranty is absolute
     and Is not contingent upon the genuineness, validity or enforceability of the Guarantied Obligations or any of the
     loan Documents; and (ii) Guarantor waives all benefits 11nd defenses Guarantor may have and agrees that Ocean
     Capital' rights under this Guaranty shall be enforceable even If Client had no liability at the time of execution of the
     Loan Documents or the Guarantied Obligations are unenforceable in whole or In part, or Client ceases to be liable
     with respect to all or any portion of the Guarantied Obligations.
     3105459vi                                                    2



                                                                                                          ~FCI00022
                                                            1950
      Case 1:20-ap-01070-VK                 Doc 1-5         Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
----- ·- - -· - -- - -------
                         Exhibit-----
                                 124-171 & POS                          Page 363 of 429



                     6.4      Guarantor agrees that Ocean Capital's rights under the Loan Documents will remain enforceable
           even If the amount guaranteed hereunder Is larger In amount and more burdensome than that for which Client Is
           responsible. The enforceability of this Guaranty against Guarantor shall continue until all sums due under the Loan
           Documents have been paid in full and shall not be limited or affected In any way by any impairment or any
           diminution or loss of value of any security or collateral tor Oient's obligations under the Loan Documents, from
           whatever cause, the failure of any security Interest in any such security or collateral or any disability or other
           defense or Client, any other guarantor of Client's obligations under any other Loan Document, any pledgor of
           collateral for any person's obligations to Ocean Capital or any other person in connection with the Loan Documents.

                    6.5      Guarantor waives all benefits and defenses Guarantor may with respect to Guarantor's
           obligations under this Guaranty, Including the right to require Ocean Capital to (A) proceed against Client, any
           guarantor of Client's obligations under any Loan Document, any other pledgor of collateral for any person's
           obligations to any other person In connection with the Guarantied Obligations, (8) proceed against or exhaust any
           other security or collateral held, or (C) pursue any other right or remedy for Guarantor's benefit, and agrees that
           Guarantor may exercise Guarantor's rights under this Guaranty without taking any action against Client, any other
           guarantor of Client's obligations under the Loan Doc:uments, any pledgor of c:ollateral ror any person's obligations
           to any other person In connection with the Guarantied Obligations, and without proceeding against or exhausting
           any security or collateral.

                     7.        RI!U:ASI!S. Guarantor consents and agrees that, without notlc:e to or by Guarantor and without
            affecting or Impairing the obligations of Guarantor hereunder, Ocean capital may, by action or inaction,
            compromise or settle, shorten or extend the Loan Documents or any other period of duration or the time for the
            payment of Client's obligations, or discharge the performance of the obligations, or may refuse to enforce the
            obligations, or otherwise elect not to enforce the obligations, or may, by action or Inaction, release all or any one
            or more parties to, any one or more of the terms and provisions of the Loan Agreement or any of the other Loan
            Documents or may grant other Indulgences to Client or any other guarantor in respect thereof, or may amend or
            modify In any manner and at any time (or from time to time) any one or more of the obligations, the Loan
            Agreement or any other Loan Document (Including any Increase or decrease In the prlndpal amount of any
            obligations or the Interest, fees or other amounts that may accrue from time to time In respect thereof), or may,
            by action or Inaction, release or substitute the Oient or any guarantor, tr any, of the Guarantied Obligations, or
            may enforce, exchange, release, or waive, by action or Inaction, any security for the Guarantied Obligations or any
            other guaranty of the Guarantied Obligations, or any portion thereof.

                      8.      NO Eu:cnoN. Ocean Capital shall have the right to seek recourse against Guarantor to the fullest
            extent provided for herein and no election by Ocean Capital to proc:eed in one form of action or proceeding, or
            against any party, or on any obligation, shall constitute a waiver of Ocean Capital' right to proceed In any other
            form of action or proceeding or against other parties unless Ocean Capital has expressly waived such right in
            writing. specifically, but without limiting the generality of the foregoing, no action or proceeding by Ocean capital
            under any doc;ument or instrument evidencing the Guarantied Obligations shall serve to diminish the liability of
            Guarantor under this Guaranty except to the extent that Ocean Capital finally and unconditionally shall have
            realized indefeasible payment In full of the Guarantied Obligations by such action or proceeding.

                      9.       RI!VlVAI. AND RIJNSTATEMI!NT. If the Incurrence or payment of the Guarantied Obligations or the
            obligations of Guarantor under this Guaranty by Guarantor or the transfer by Guarantor to Ocean Capital or any
            property of Guarantor should for any reason subsequently be declared to be void or voidable under any state or
            federal law relating to creditors' rights, including provisions of the Bankruptcy Code relating to fraudulent
            cotweyances, preferences, or other voidable or recoverable payments of money or transfers of property
            (collectively, a ~voidable Transfer"), and If Ocean Capital Is required to repay or restore, In whole or In part, any
            such Voidable Transfer, or elects to do so upon the reasonable advice of Its counsel, then, as to any such Voidable
            Transfer, or the amount thereof that Ocean Capital Is required or elects to repay or restore, and as to all
            reasonable costs, expenses, and attorneys; fees of Ocean Capital related thereto, the liability of Guarantor
            automatically shall be revived, reinstated, and restored and shall exist as though such Voidable Transfer had never
            been made.

                       10.      FINANCIAL coNDmoN o• cuEHT. Guarantor represents and warrants to Ocean Capital that
            Guarantor (I) Is currently informed of the financial condition of Client and of all other circumstances which a diligent
            inquiry would reveal and which bear upon the risk of nonpayment of the Guarantied Obligations; and (II) has read
            and understands the terms and conditions of each Loan Document. Guarantor hereby c:ovenants that Guarantor
            will cont inue to keep informed of Client's financial condition, the financial condition of other guarantors, if any, and
            of all other circumstances which bear upon the risk of nonpayment or nonperformanc:e of the Guarantied
            Obligations.

                     11.      ATTORNEYS' FEE! AND coSTs. Guarantor agrees to pay, on demand, all attorneys' fees and all other
            costs and expenses which may be Incurred by Ocean Capital in connection with the enforcement of this Guaranty
            or In any way arising out of, or consequential to. the protection, assertion, or enforcement of the Guarantied
            Obligations (or any security therefor}, Irrespective of whether suit is brought.

                       12.     cuHuLAnve REMEDIES. No remedy under this Guaranty, under the Loan Agreement, or any other
            Loan Document Is Intended to be exclusive of any other remedy, but each and every remedy shall be cumulative
            and In addit ion to any and every other remedy given under this Guaranty, under the Loan Agreement, or any other
            Loan Document, and those provided by law. No delay or omission by Ocean capital to exercise any right under this
            3105459v l                                              3




                                                                   1951
                                                                                                                         ~23
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                         Desc
                    Exhibit 124-171 & POS Page 364 of 429



     Guaranty shall Impair any such right nor be construed to be a waiver thereof. No failure on the part of Ocean
     Capital to exercise, and no delay In exercising, any right under this Guaranty shall operate as a waiver thereof; nor
     shall any single or partial exercise of any right under this Guaranty preclude any other or further exercise thereof
     or the exercise of any other right.

              13.      CHOICE OF LAW AND VIMU!j AIUJJ:TRAnON; JURY T1UA1. WAtvEA.


              13.1      GOVERNING LAw. This Guaranty shall be deemed negotiated, executed and delivered at and shall be
     deemed to have been made In the State of california and In all respects shall be governed by and construed in
     accordance with the domestic laws of the State of california, without regard to any choice of law or conflict of law
     provisions or rules (whether of the State of California of any other jurisdiction).

               13.2      JURJSOJCTJON. Guarantor hereby consents to the exclusive jurisdiction of the federal court for the
     Central District of California or any court of the State of california located In the City and County of Los Angeles,
     State of California, In any action or proceeding the subject matter of which arises out of or relates, directly or
     Indirectly, to this Guaranty and each of Guarantor and Ocean capital agree that all claims In respect to any action
     or proceeding shall be heard and determined exclusively in such forum. Guarantor further waives any objection or
     right it may have to seek a change of venue based on lack of personal jurisdiction, improper venue, forum non
     conveniens or otherwise. Notwithstanding the foregoing, Oceiin capltel shall have the sole and exclusive right to
     file an action In any jurisdiction In which the Collateral Is located and Guarantor Irrevocably agrees thilt subject to
     Ocean Capital' sole election, Guarantor expressly submits and consents to the jurisdiction of the aforesaid courts
     and waives a defense of forum non conveniens or otherwise. Guarantor hereby waives personal service of the
     summons, complaint and other process Issued In any such action or suit and agrees that service of such summons,
     complaint and other process may be made by certified mall addressed to Guarantor at the address of Guarantor set
     forth In this Guaranty and that service so made shall be deemed completed upon the earlier of actual receipt
     thereof or 3 days alter deposit In the United States mall, prQper postage prepaid. Nothing in this Guaranty shall be
     deemed or operate to affect the right of Oc:ean capital to serve legal process In any other manner permitted by
     law, or to preclude the enforcement of any judgment or order obtained In such forum or the taking of any action
     under this Loan Agreement to enforce same In any other appropriate forum or jurisdiction.

              13.3      Waiver of Jury Trial.    Each of Ocean Capital and Guarantor knowingly, voluntarily and
     intentionally waives any right that such party may have to a trial by jury In respect to any litlgatlon based hereon,
     including but not limited to ilny claim, counterclaim, cross·dalm, third party claim, dispute, demand, suit or
     proceeding arising out of or related hereto whether, under or In connection with this Guaranty or any agreement
     contemplated to be executed In conjunction herewith, including any course of dealing, statements (whether verbal
     or written) or actions of either party and agrees that all such proceedings shall be tried before il Judge and not a
     jury.   EACH OF GUARANTOR AND OCEAN cAPITAL ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
     INDUCEMENT TO ENTER INTO THIS AGREEMENT AND THE DOCUMENTS ANCILLARY HERETO AND THAT EACH
     PARTY HAS RELIED ON THIS JURY WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL
     CONTINUE TO RELY ON THIS JURY WAVIER IN THEIR RELATED FUTURE DEALINGS. OCEAN CAPITAL AND
     GUARANTOR WARRANT AND REPRESENT THAT EACH AS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
     WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES SUCH PARTY'S JURY
     TRIAL RIGHTS.

              14.      GENERAL PROVISIONS


              14.1     Nonces. All notices, requests, demands and other communications provided for hereunder shall
     be In writing (including telecopled communication) and sent via certlned mall, return receipt reQuested, or via
     overnight or personal delivery to the applicable party at the address set forth In the preamble herein or, as to each
     party, at such other address as shall be designated by ~uch party In a written notice to the other party complying
     as to delivery with the terms of this Section. All such notices, requests, demands and other communication shall
     be deemed given upon receipt or refusal of receipt by the party to whom such notice Is directed.

              14.2      s&VUABIUTY oP PROVlSioHs. Each provision of this Guaranty shall be severable from every other
     provision of this Guaranty for the purpose of determining the legal enforceability of any specific provision.

               14.3    eNTIRe AGAUMI!HT; aMeNDMENTs.      This Guaranty, lnc:ludlng the Recitals hereto, constitutes the
     entire agreement between parties pertaining to the subject matter contained herein. This Guaranty may not be
     altered, amended, or modified, nor may any provision hereof be waived or noncompliance therewith consented to,
     except by means of a writing executed by Guarantor and Ocean Capital. Any such alteration, amendment,
     modification, waiver, or consent shall be effective only to the extent spectned therein and for the specific purpose
     tor which given. No course of dealing and no delay or waiver of any right or default under this Guaranty shall be
     deemed a waiver of any other, similar or dissimilar, right or default or otherwise prejudice the rights and remedies
     hereunder.

              14.4    SUCCI!SSOA5 AND ASSIGHSj MD THIRD PARTY BENrFJCIAAY. This Guaranty shall be binding Upon
     Guarantor and Its successors and assigns and shall Inure to the benefit of the successors and assigns of Ocean
     Capital; provided, ~. Guarantor shall not assign this Guaranty or delegate any of Guarantor's duties
     hereunder without Ocean Capital' prior written consent and any unconsented to assignment shall be null and void.
     In the event of any assignment, participation, or other transfer of rights by Ocean Capital, the rights and benefits
     3105459•·1                                                  4



                                                                                                        ~CI00024
                                                           1952
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                               Desc
                    Exhibit 124-171 & POS Page 365 of 429


   herein conferred upon Ocean Capital shall automatically extend to and be vested In such assignee or other
   transferee. This Guaranty Is solely for the benefit of Ocean capital and Its successors and assigns and may not be
   relied on by any third party.

             14.5    COUNJEB£ABTSi EpcupoN. This Guaranty may be executed In any number of counterparts, and
   all of which, when taken together, shall constitute but one and the same Guaranty and shall be deemed to be an
   original. Delivery of an executed counterpart of this Guaranty by telefacslmlle or electronic transmission shall be
   equally as effective as delivery of an original executed count erpart of this Guaranty. Any party delivering an
   executed counterpart of this Guaranty by telefacslmlle or electronic transmission also shall deliver an ortgtnal
   executed counterpart of this Guaranty but the failure to deliver an original executed counterpart shall not affect the
   validity, enforceability, and binding effect of this Guaranty.

             14.6      CONsrsucnoN. Unless the context of this Guaranty clearly requires otherwise, references to the
   plural Include the singular, references to the singular Include the plural, the terms "Includes" and "Including" are
   not limiting, and the term "or" has, except where otherwise Indicated, the lnduslve meaning represented by the
   phrase "and/or." Neither th is Guaranty nor any uncertainty or ambiguity herein shall be construed or resolved
   against the Ocean capital or Client, whether under any rule of construction or otherwise. This Guaranty has been
   reviewed by Guarantor and shall be construed and Interpreted 11ccordlng to the ordinary meaning of the words used
   so as to accomplish fairty the purposes and Intentions of Guarantor and Ocean Capital. Any reference herein to the
   satisfaction or payment In full of the Guarantied Obligations shall mean the payment In full In cash (or cash
   collab!rallzatlon In accordance with the terms of the Loan Agreement) of all Guarantied Obligations other than
   contingent Indemnification Guarantied Obligations. Guarantor sh111i Include Guarantor's successors and assigns.
   The captions and headings are for convenience of reference only and shall not affect the construction of this
   Gu11ranty.

                                           [SIGNATURE PAGE TO FOLLOW]




   310~4S9vl                                                 5
                                                                                                                 AFCI 00025
                                                         1953
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                            Desc
                    Exhibit 124-171 & POS Page 366 of 429


                                                                              and delivered this UNCONDmONAL




                                               )
                                               ) SS:
                                               )

            I HEREBY CERTIFY that on this day, before me, an officer duly authorized In the State aforesaid and In the
   County aforesaid to take ackn wled ments, the foregoing Unconditional Continuing Personal Guaranty was
   acknowledged before me by                                 0             as Guarantor, freely and voluntarily, and
   Is personally known to me or has produced                                 as Identification.

            WITNESS my hand and official seal rn the Co n                                      -r{J/tq

                                                        Typed, printed or stamped name of Notary Public
                                                        My Commission Expires:     lJ! s-1
                                                                                       '2-.l




   3 10S459vl                                               6
                                                                                                              AFCI 00026
                                                       1954
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                     Desc
                    Exhibit 124-171 & POS Page 367 of 429




                                              Schedule 1

                                             Real Property




Any and all Real property owned by or which Megan Zucaro has an ownership interest ln.




                                                7




                                                                                         AFCI 00027
                                               1955
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                     Desc
                    Exhibit 124-171 & POS Page 368 of 429



                                                                                                                                   co
                                                                                                                                   N
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                   0
                                                                                                                                  ()
                                                                                                                                  u.
        .--------                                                                                                                 <
                                                                                                                                  I·
            CHASE()                                                                 June 29, 2019 throuyh July 31 2019
             JPMorgan Chase Bank, N A.
             P 0 Box 182051                                                       Account Number.                 9723
             Columbu:;, OH 43218 · 2051

                                                                               CUSTOMER SERVICE INFORMATION
                                                                               Web::.t1e·               www.Chase.com
            lll'llt 1h'11111 1tllulltl'·ll •ulll•lh l'l'll'l•lll"•r'•llt alu   Service Center:           1-877-425-8100
            00000238 ODA 703142 21319 NNNNNNNNNNN T 1 000000000 61 0000        Deaf and Hard of Hearing· 1-800-242-7383




                                                                                                                          I
            AMERICAN FINANCIAL CENTER, INC                                     Para Espanol:             1-888-622-4273
            14930 VENTURA BLVD STE 320                                         International Calls:      1-713-262-1679
            SHERMAN OAKS CA 91403-3489



                                                                                                                          :;;
                                                                                                                          c..
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          0
                                                                                                                          C>

                                                                                                                          0

                                                                                                                          .,"'
                                                                                                                          0


                                                                                                                          ,..'"


                                                                                                                          ~
                                                                                                                          .,
                                                                                                                          N
                                                                                                                                  II
                                                                                                                          N




   I ""''   tl'!.""vuur.-     ~•   11\111\.111\   ov I Commerctal Checking




                                                                   1956
         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                    Desc
                             Exhibit 124-171 & POS Page 369 of 429




    CHASEO                                                                       29 2019 through July 31 , 2019
                                                                            June   '            - - - · -- -9723
                                                                          Account Number.




                ~ · .. -:- ,,..,.,.'-' ru~ A W ALSI ___________________~A:M:o:u:t~~~r
- · _,    ;;-   " :o~e'l•c Woce hansle, Via.
          Recovery rluntington Beach CA 92648 US Rei· Loan lmad
                                                                  NC Ascensoon                              72.970 JJ
          0705810gc03C006348 Trn. 3423200186Es




                                                                                                      AFCI 00029
                                                         1957
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                                        Desc
                            Exhibit 124-171 & POS Page 370 of 429
                                                                                                                                                                                    1
            RECORDING REQUESTED BY
 FIDELITY NATIONAL TITLE COMPANY
                   AND WHEN RECORDED MAIL TO                                       Recorded In Official Records, Orange County
                                                                                   Hugh Nguyen, Clerk-Recorder

                                                                                       11•111S1 1 1R
                                                                                                   11 11~01111111111 1 1 ~ Ill~ ~~~ 111111n ~II ~11111111111 111117 4.oo
 Nama

 Slreot      American Financial Center, Inc.
 Addrvaa                                                                                                      010977826S•
 City &      14930 Ventura Blvd Ste 320                                               2019000254315 12:14 pm 07/16/19
 State                                                                              7 414 011 A38                3
 Zip         Sherman Oaks, Ca 91403
                                                                                    0.00 0.00 0.00 0.00 8 .00 0.00 0.000.00160.00 8.00


 T!Ue Order No. XX                      Escrow No. XX
  Assessors Parcel Number:             4319-006.068                                     SPACE ABOVE THIS L.INE FOR RECORDER'S USE
                                                  DEED OF TRUST WITH ASSIGNMENT OF RENTS
       ThiS DEED OF TRUST, made  July 1St, 2019                                                                                                                    between
                         Helping Others International LLC                                                                                     hGreln ealled TRUSTOR,
    whosellr1dr'!u l~    4110 Vanetta Place                    Studio City,                 CA                                 91604
                           (Numllor and Slroet)                 tCitr)                    (Slate)                      (Zip Coda)

       CHICAGO TITLE COMPANY, a California Corporation, herein called TRUSTEE, and


        American Financial Center, Inc.
                                                                                                                                       . herein called BENEFICIARY.
       Truator irrovo~bly gran\$, transfers and assigns to Trustee In Trust. with Power of Sale that property in
                           City of Huntington Beach                       county of   Orange                                    • Stale of Calltomla, descrlbed       as:


 The real property situated in the County of Orange, State of Callfomla, more particularly described as:
 SEE LEGAL DESCRIPTION EXHIBIT "A" ATIACHED HERETO AND MADE A PART HEREOF.
 Also known as: 6475 Marigayle Circle, Huntington Beach, CA 92648
 APN: 110-511-04


Together with the rents, Issues and profits thereof, subject, however, to the right, power and authority hereinafter given to and conferred upon BeneftcJary to
collect and apply auch rents, lasuea and profits.
For the Purpose of Securing (1) payment of the sum of$ 75,000.00                         with Interest thereon aCCCirdlng to the terms of a promissory note or
note& of even date herewith made by Trustor. payable to order of the Beneficiary, and extensions or renewals thereof; (2) the performance of each
agreement of Trustor Incorporated by reference or contained herein or reCiting It Ia ao secured; (3) Payment of additional sums and Interest thereon whl~h
may hereafter be loaned to Trustor, or his or her successors or assigns. when evidenced by a promissory note or notes reclling that they are secured by th1s
Deed of Trust.

A. To protect the security of thla Deed of Trust, and with respect to the property above described, Trustor agrees:                            .
    (1) To keep said property In good condiUon and repair; not to remove or demolish any building thereon: to complete or restore promptly and 1n good and
workmanlike manner any building which may be constructed, damaged or destroyed thereon and to pay when due all claims for tabor performed and
materials furnished therefore: to comply with all laws affecting uld property or requiring any alleraUons or improvements to be made thereon: not to commit
or permit waste thereof: not to commit. suffer or permit any ad upon said property In violation of law: to cultivate, Irrigate, fertilize, fumigate, prune and do all
other acts which from the character or use of said property may be reaaonably necessary, the specific enumerations herein not exdudlng the general.
    (2) To provide maintain and deliver to BeneflcJary fire Insurance aaUafactory to and with toss payable to Beneficiary. The amount collected under any fire
or other Insurance policy may be applied by Beneficiary upon any Indebtedness secured hereby and In auch order as beneficiary may determine. or at
opUon of Beneficiary the entire amount ao collected or any part thereof may be releaaed to Truator. Such appllcellon or release ahall not cure or waive any
dafaull or notice of default hereunder or Invalidate any act done pursuant to such noUce.
     (3) To appear In and defend any adlon or proceeding purporung to affect the security hereof or the rights or powers of Beneficiary or Trustee: and to pay
all costs and expenses, Including cost of evidence of title and attorney's fees in a reasonable sum, In any action or proceeding In which Beneficiary or
Trustee may appear, and In any suit brought by Beneficiary to foreclose this Deed of Trust.
     (4) To pay: at least len days before delinquency all taxes and assessments affecting said property, Including assessments on appurtenant water stock;
wl'len due, all encumbrances, charges and liens, with Interest. on said property or any part thereof, which appear to be prior or superior hereto; all costs,
fees and expenses of this Trust.
Should Trustor fail to make any payment or to do any act as herein provided. then BeneficJary or Trustee, but without obligallon so to do and without notice
to or demand upon Trustor and without releasing Trustor from any obllgaUon hereof, may: make or do the same In auch manner and to such extent as either
may deem necessary to protect the security hereof, Beneficiary or Trustee being authorized to enter upon said property for such purposes; appear In and
defend any action or proceeding purporting to affect the security hereof or the rights or powers of Beneficiary or Trustee; pay, purchase. contest or
compromise any encumbrance, charge, or lien which In the judgment of either appears to be prior or superior hereto; and, In exercJslng any such powers,
pay necessary expenses, employ counsel and pay his or her reasonable fees.
                                                                                       Page 1

                                                                                                                                                                             AFCI 00030
                                                                                1958
    Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                                          Desc
                        Exhibit 124-171 & POS Page 371 of 429



     (5) To P.IY lmmedla~ and without dJmand aU auma 10 ~ad
eUoWed by. leW In effect aline dale hereof, tnd to pay for eny atatament
                                                                          al"'lffdaJ;J         Truste,, wtth Interest from d,te, of ex~nditlte at the amount
                                                                                   cled for lew In affect et the date hlreo regarding the obllaallon ucured
hereby, lfrt amount damllnded by the BenefiCiary l'lof to excied the mild urn aUOMd law at the time when aald atatementls demanded.
B. lila mutually ~greed :
     ( 1) That any award of damagH In connec:tion wtltl any condemnation for p¢llk: uee of or Injury to ..fd property or any part thereof t. herebv aulgned
and lhaU be paid to Benellc:iaty who may apply or releaSe auch moneya reoelved by him or her In the ..me manner arid with the uma efrecl 11 arlove
provided for dlapoaltlon ot prooileda of ftra or other lnturanco,
     (2) Thlt by IICCIIItlng peyment or any awn ucured hll'8by eftlll' Ita due dllll, Beneficiary doea not waive ht. or her right either to require prompt
payment When due of all other IUml 10 MC:Ured or to declare deflull (or failure 10 to PlY,
     (3) lhat at any lime or trom arne to tlme 1L~l!'Oul llabiUIY therefore and without notice, uPQn written raqueat of Beneficiary and pruentallon of this
DeeCI and aald nella for ando!Mment, and wllflOUlalfecllna thal)!traOMlliabiiHy ot any ~raon for pe~ of lhelndebtednua ucured hereby, Trustee
m~y. reconvey any part of aald P~. conMnt to ltla maldng of any map or pJat t~f; join In granUng any aaaement thereon; or join In any axtenalon
agreement or any agreement aubordlnaung the lien or chllrge hereof.
     (4) That upon w11ttan rwqU811t of beneficial)' ataag     at an ~rne Mc;ured h•ebv hava been paid, and upon aurrandar or thla Deed and u ld note to
Trustee for oanoellallon and retenUon or other dl                • Trustee In Ita aole dfiCrlllon may chOoae and u~ payn:~ent of Ita rau, Trustee ahlfl
reconvey, without warranty, the property then held          under, The recltala In auch reconveyance of any mattera or facta 1hlll be oonclualve proof of the
truthfufneas thereof, The Grantee In auch reconveyance may be d81Ctlbad a1 "the peraon or peraona legally entitled thereto".
      (5) That u lddiUonal aecurlty, Tru1tor hereby glvu to and confera upon Beneftdary the rlaht, power and autho(.fty, during lhe continuance of lheae
Truata, to collect the rants, taauea and profile of aald property, reaervrna unto Tru1tor the i!ght. prior to any default by Truator In payment of any
lndebtednea1 aecurad hereby or In performance of any agreement hereunder, to collect and ratarn aui:h rente, iaues and profita •• they beCome due and
payable, Upon any such defiult, Benelldary m~ atqllme without nouce, either In peraon, by egenl or by a receiver lobe appolntild by a court, and
without regard to lhl adequacy of any ~ for the lridebledn811 hereby neurad enter upcm ana take pos....lon of aa1d property or any part thereof,
In 1111 or her own nama aue lOr or otllerwiM Collect auch rente, llauea, arid profile, Including those peat due and unpaid, and apPlY the aameJ~ COlli
and expe!IMI of 91*1Uon and colfeetlon. Including reasonable allorney'a feea, upon any lnclebtednlaa aocured hereby and In ai.Ith orcfer u aenefldary
I1'!IY dllermlne. lha entering !IPOI'1 and taking poaaeaalon of old propillty, the COUoctlon of luch rent1, 111uea and prollts and the appflcaUon thereof aa
aforeseld, lhall not cure or waive any default or noUce of default hereunder or Invalidate any act done purauant to auch noUce.
      (8) That upon default bY Tru1tot In payment or any lndabtedneaa 1acurad hereby or rn perfonnanoe of any agreement hereunder, Beneficiary may
<*lara all wma neurad hjreby ImmediatelY due lnd payable bY deltv.y to Truatee of written declaration of cfefautt and demand for ute and of Written
notice of default and of election to cause to be aold u ld property, which notice Truatee ahall cause to be flied for record. Beneftclary elao ahall depoalt
with Truatee thll Deed, aald note and all documenta evldehdng expendlturea ua.tred hereby.
Aller the lapse of IUch time as ~nay then be r.qulrad by t.w foUowtna 1t1a recordiUon of aald notice of default. and notlol of ute hiving been gillen u
than raqulrid by law, Trvatee wtlhoiJt demand on Truator, 1hall aell Uld pro~ at the Urne and place ftxed by It In uld nouoe of u le, alther as a whole
or In saparate parcels, and In auch order aa It may determine, et_publlc auctiOn to the highest bidder for caah In lawful m~ of ltla United Sllital,
payable at time of uta. TNIIee may poe!Done lila Of all or eny poruon ot ..ld prooar1Y b~ public announcement at auch lime and plaoe ot u fe, and from
tJme to time thereafter may postpone auch 1ale bY public announcement at the Ume flxea Dy the preceding ~tponement. Truatee ahllU delver to such
purchasar Ill deed conveylng the prope~ ao 10ld. but v.4thout any co118nanl or warranty, expresa or lmpflact The recitals In auch deed of eny matters or
facts lhall be conclusive proof of 1he lrutlifutnaul'hifeof. AnY peraon, lncludl~ Truator, Truatee, or Beneficiary 11 heralnlfter defined, I1IIY purchase at
auch sale. Mer deducting all coati, feel and expeneea of lru1tee and of lhll Truel Including coat of evidence of Utle In connection with 1ale, Trustee
ahall apply the proceeds of 111e to payment of: all auma expended under the Ierma hereof/ nol then repaid, wtth accnJtd lntareat at the amount allowed
by law In iffect at the date hereof; all other 1uma then uc:uritd hereby; and the remainder, I any, to the peraon or paraona legally entitled thereto.
     (7) Benelldary, or any aucceuor In ownerahlp of any lndebtedneaa MCUred haraby, may from Ume to time, by Instrument In ~. aubllltuta a
auet:e~~or or aucceuoralo any Truatee named herein or a!;llng hereunder, which lnatn.irnent, exeruled by the Beneficla!Y and duly acknOwledged and
recorded in the olllca of the recorder of the county or counuea where uld property fa lltuated. shllU be condualve proof of p~r aubllltutlon of auch
IUCOHior Truatee or Truateu, who ahall IMihout CO!'lY.IYino& from the Trustee Dhldeceaaor, auoceed to aU Ita t!Ue, eatate,               , ~and dutln.
Said lnatrurnent muat contain the name o~ the original Trultor, Trustee and Beneftclary hereunder, the book and page where 1 Deed II recorded and
the name and addreaa of the new Trustee.
      (8) That thla Deed apPIIea to, lnurea to the benefit of, and blnda all partiH heret~1_1!Wir heirs, tegaleel. devleeel. admlnlatratora, executora,
auece11ora, and alligna. The term Beneficiary ahaU mean the owner and holder, Including 1""\'gea,       or the nOte sacured hereby, wllelhlll' or nol named u
Beneficiary herein. In thfa Deed, whenever the context ao raqulree, the maacuune gender lricludea the feminine end/or th8 neuter, and the singular
number lncludn the plural.
      (9l The Truatee a«epta thla TnJJI when thla Deed, duty executed and acknowledged, Ia made a public record a Pf:ovldad bv t.w. Truatee II not
obflgaled to notify any lllitY hereto of pending aale under eny olhet Deed of Truat or of any action or proceeding In whfcli Trustor, Efenellclary or Truatee
lhan be a party unteai brought by Truatee.
Beneficiary may charge for a statement regarding the obligation aecurtd hereby, provided the charge thereof doaa not exceed the maximum aflowecl by
lawa. The underalgned Truator, raquesta that a copy of any noUce of default and any nouoe of aale hereunder be mailed to him or her at hla or her
 eddreaa hereinbefore 111 forth.
Dated
  A notary public or other officer completing thla certificate
  verifies only the Identity of the Individual who algned the
  documenl to which thla certificate Ia attached, and not
  the truthfulness, accuracy, or validity of that document
STATE OF CALIFORNIA
COUNTY    OF
                          L .
                          -'1:       A""        ~ \ -~   s
On D     fb ja 2.- /\9                         before me,

 ~ u ··'tJ <bt.,n1rrnfm:~,;?;it."omcotl
• notary public, peraonally appeared cv1 if vf
                                          A..  k V C4 1- o
                                                  <1


Yootlo proved to me on the baala of aatlafadory evidence to be the
paraon(a) whOle name(a) lalare aubaalbed to the within lnetrument
and ackncr.loCadged to ma that hellhelthey executed the ..me In
hla/harAhelr authorized capaclty(lea), and that by hlalherllhelr
1lgneture(1) on the lnltrumant the peraon(a), or the entity upon behalf
of which the peraon(a) acted, execul8d the lnatrument.

I oertlfy under PENALTV OF PERJURY under the lawa of the state of
California that the foregoing pngraph Ia true and co~ .

WITNESS my hand and official seal



                                                                             Page2


                                                                                                                                                          AFCI 00031
                                                                           1959
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                    Exhibit 124-171 & POS Page 372 of 429




   PRELIMINARY REPORT
   YOUR REFERENCE: 00034926-TI

                                     EXHIBIT A
                                 LEGAL DESCRIPTION


   THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF HUNTINGTON
   BEACH, IN THE COUNTY OF ORANGE, STATE OF CALIFORNIA, AND IS DESCRIBED AS
   FOLLOWS:


   LOT 2 OF TRACT NO. 15690, IN THE CITY OF HUNTINGTON BEACH, COUNTY OF ORANGE,
   STATE OF CALIFORNIA, AS SHOWN ON THE MAP FILED IN BOOK 835 OF MISCELLANEOUS
   MAPS, PAOE(S) 12 AND 13, RECORDS OR ORANGE COUNTY.


   EXCPET THEREFROM ALL OIL, GAS, MINERALS AND OTHER HYDROCARBBON
   SUBSTANCES LYINO BELOW A DEPTH OF 500 FEET FROM THE SURFACE OF SAID
   PROPERTY, BUT WITH NO RIGHT OR SURFACE ENTRY, AS PROVIDED IN DEEDS OF
   RECORDS.


   APN; 110-511=04




                                                                                    AFCI 00032
                                        1960
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                Exhibit 124-171 & POS Page 373 of 429


                              1                                           PROOF OF SERVICE
                              2                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                              3             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                    a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                              4     92614-4794. My email address is kimberly@smits-law.com.
                              5            On July 15, 2020, I served the document described as follows: DECLARATION OF
                                    ANDREW A. SMITS RE: OPPOSITION OF PLAINTIFF ANH THY SONG NGUYEN TO
                              6     MOTION OF DEFENDANT UNITED LENDER, LLC, FOR: (1) APPOINTMENT OF A
                                    RECEIVER; (2) ORDER TO SHOW CAUSE WHY THE APPOINTMENT OF A
                              7     RECEIVER SHOULD NOT BE CONFIRMED; (3) TEMPORARY RESTRAINING
                                    ORDER; AND (4) ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION
                              8     SHOULD NOT BE GRANTED on interested parties in this action by placing a true copy thereof
                                    enclosed in a sealed envelope addressed as set forth below:
                              9

                           10             Megan E. Zucaro                                     John B. Spear
                                          4501 W. Channel Islands Blvd., #94                  4959 Palo Verde Street, Suite 205 C
                           11             Oxnard, CA 93035-3970                               Montclair, CA 91763

                           12             Email: m@megazee.com                                Email: johnbspear@gmail.com

                           13        Defendant, Cross-defendant and Cross-                    Defendant and Cross-defendant
                                     complainant in pro per
                           14
                                          Helping Others International, LLC                  Western Fidelity Associates, LLC,
                           15             c/o Megan E. Zucaro                                dba Western Fidelity Trustees
                                          4501 W. Channel Islands Blvd., #94                 1222 Crenshaw Boulevard, Suite " B"
                           16             Oxnard, CA 93035-3970                              Torrance, CA 90501
                           17             Email: m@megazee.com                                Email: wftrustees@cs.com
                           18             Defendant and Cross-defendant                       Defendant
                           19
                                          Robert Schachter                                    Lori E. Eropkin
                           20             Hitchcock, Bowman & Schachter                       Levinson Arshonsky & Kurtz, LLP
                                          Suite 1030 Del Amo Financial Center                 15303 Ventura Blvd., Suite 1650
                           21             21515 Hawthorne Boulevard                           Sherman Oaks, CA 91403
                                          Torrance, CA 90503-6579
                           22                                                                 Telephone: (818) 382-3434
                                          Telephone: (31 0) 540-2202                          E-mail: leropkin@laklawyers.com
                           23             E-mail: rs@rschachterlaw.com

                           24        Attorneys for Defendant Western Fidelity            Attorneys for Defendant American Financial
                                     Associates, LLC, dba Western Fidelity               Center, Inc.
                           25        Trustees

                           26

                           27

                           28
l.AW0FFICESOF ANDREW A . S~IITS
         J6 E.\:ccuti\'e Park
              Suite 160
  Irvine. California 926 14-'79-'
                                                                                     1
   Telephone· (949)833- 10 25
  Em.1.il: as1nit ~smits-law.com                                             1961
                                                                             PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                             Desc
                                                 Exhibit 124-171 & POS Page 374 of 429

                                              Maurice Wainer                                     Lawrence C. Meyerson
                                1             Snipper Wainer & Markoff                           A Professional Law Corporation
                                              232 North Canon Drive                              5521 Mission Road, Suite 399
                               2              Beverly Hills, CA 90210-5302                       Bonsall, CA 92003

                               3              Telephone: 310-550-5770                            Telephone: 310-827-3344
                                              Email: mrwainer@ swmfirm.com                       Email: lcm@lcmplc.com
                               4
                                         Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                               5         complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                         Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                               6         Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A . Ahdoot

                               7
                                              Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                               8              Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                              444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                               9              Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                                                                                                 Oxnard, CA 90305
                             10               Telephone: (213) 225-6000
                                              Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                                                      ajain@mdjalaw.com
                             11                                                                  Defendant
                                         Attorneys for defendant United Lender, LLC
                             12

                             13                 [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                                        processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                             14         Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                                        course of business. I am aware that on motion of the party served, service is presumed invalid if
                             15         postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                                        in affidavit.
                             16
                                                [X] (By E-mail/Electronic Service) I caused the document to be sent to the persons at the
                             17         electronic service addresses listed above. I did not receive, within a reasonable time after the
                                        transmission, any electronic message or other indication that the transmission was unsuccessful.
                             18
                                              [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                             19         The messenger's proof of service will be prepared and available.
                            20                  [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                                        by placing the true copies in separate envelopes for each addressee, with the name and address of
                            21          the person served shown on the envelope and by sealing the envelope and placing it for collection
                                        and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                            22
                                               Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                            23          laws of the State of California that the above is true and correct.
                            24

                            25                KIMBERLY RICHARDSON
                            26

                            27

                            28
LAW O~l'ICF-~ OF A SDRf.W A . S!.IIT5
        36 E.~e<:uli\'e Pnrk
             SUIIC 160
  lninc. Cali(omla 926 14..& 79J
                                                                                        2
   Telephone (9J9) 83 3·1025
  Email · asrnilrir smiu-law.corn                                               1962
                                                                                PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 375 of 429




                  EXHIBIT 167
                                   1963
               Case 1:20-ap-01070-VK
                  Electronically              DocCourt
                                 Filed by Superior  1-5 of Filed  07/17/20
                                                           California, County ofEntered   07/17/20 12:25:43
                                                                                 Orange, 07/15/2020 06:41:00 PM.Desc
      30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                            # 236 -124-171
                                                    DAVID H. &  POS Page
                                                              YAMASAKI,    Clerk376   ofCourt
                                                                                 of the  429 By Briana Jurado, Deputy Clerk.


                                      Andrew A. Smits (State Bar No. 146659)
                                      Law Offices of Andrew A. Smits
                              2       36 Executive Park, Suite 160
                                      Irvine, California 92614-4794
                              3       Telephone: (949) 833-1025
                                      Email:       asmits@smits-law.com
                              4
                                      Attorney for Plaintiff Anh Thy Song Nguyen,
                              5       Trustee of Mother Nature Trust

                              6

                              7

                              8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                              9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                            10

                            11        ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                      MOTHER NATURE TRUST,
                           12                                                                Assigned: Judge Walter Schwarm
                                                                Plaintiff,                             Dept.: C19
                            13
                                                   vs.                                       EVIDENTIARY OBJECTIONS OF
                            14                                                               PLAINTIFF ANY THY SONG NGUYEN TO
                                      UNITED LENDER, LLC, a Nevada limited                   DECLARATION OF SHAWN AHDOOT RE
                            15        liability company; SHAWN AHDOOT, an                    OPPOSITION TO MOTION FOR:
                                      individual; ALBERT A. AHDOOT, an
                            16        individual; MEGAN E. ZUCARO, an                        (1) APPOINTMENT OF A RECEIVER;
                                      individual; HELPING OTHERS                             (2) ORDER TO SHOW CAUSE WHY THE
                            17        INTERNATIONAL, LLC, a Delaware                             APPOINTMENT OF A RECEIVER
                                      limited liability company; WESTERN                         SHOULD NOT BE CONFIRMED;
                            18        FIDELITY ASSOCIATES, LLC, a California                 (3) TEMPORARY RESTRAINING ORDER;
                                      limited liability company, dba WESTERN                     AND
                                      FIDELITY TRUSTEES; JOHN B. SPEAR,                      (4) ORDER TO SHOW CAUSE WHY A
                            19        an individual; AMERICAN FINANCIAL                          PRELIMINARY INJUNCTION SHOULD
                                      CENTER, INC. , a California corporation; all               NOT BE GRANTED
                           20         other persons unknown, claiming any legal or
                                      equitable right, title, estate, lien, or interest in
                           21         the property described in the complaint
                                      adverse to Plaintiffs title, or any cloud upon
                           22         Plaintiffs title thereto; and DOES 1 through           Date: July 28, 2020
                                      100, inclusive,                                        Time: 9:00a.m.
                           23                                  Defendants.                   Dept.: C19
                           24
                                                                                             Complaint filed: January 15, 2020
                           25         AND RELATED CROSS-ACTIONS.                             Trial date:      August 27, 2021

                           26
                           27                 Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), objects to

                           28         the Declaration of Shawn Ahdoot dated February 27, 2020 filed in support ofthe motion of
l..AW OFFICES Ot" ANDREW A. S!r.UTS
         36 E.xeculh-e Park
             Sui1e 160
   lf\inc. California 9261.&.J79"

                                                                        1964 FOR APPOINTMENT OF A RECEIVER, ETC.
    Telephone: (9.&9) 3Jl·l025
  Email: asmi~ntilS-bw.com
                                       EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
                                              AHDOOT RE OPPOSITION TO MOTION
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                  Exhibit 124-171 & POS Page 377 of 429


                               1   defendant United Lender, LLC, for: (1) appointment of a receiver; (2) order to show cause why the

                               2   appointment of a receiver should not be confirmed; (3) temporary restraining order; and (4) order

                               3   to show cause why a preliminary injunction should not be granted.

                               4   General Relevance Objection to Entire Declaration as Stale Testimony:

                               5          Plaintiff generally objects to this Declaration on the grounds of relevance under Evidence

                               6   Code sections 2 10 and 350. The date ofthis Declaration is February 27,2020, which is more than

                               7   four months ago. The testimony in this Declaration is stale. The testimony does not provide

                               8   relevant information regarding facts and circumstances that exist as of July 15, 2020. For this

                               9   reason alone, the entire Declaration should be stricken and not considered in ruling on the motion

                              10   to appoint receiver filed by United Lender.

                              11          Furthermore, Plaintiff requests rulings on each of the following, specific objections. The

                              12   following testimony should be stricken:

                              13      MATERIAL OBJECTED TO:                        GROUNDS FOR                COURT RULING ON

                              14                                                     OBJECTION:                    OBJECTIONS:

                              15     1. Page 2, paragraph 4, line 25 -       1. No foundation (Evid. C. §§    1.

                              16     27, which reads: "This                403 , 405); No personal

                              17     Application is made on the            knowledge (Evid. C. § 702);

                              18     grounds and pursuant to the           Inadmissible opinion (Evid. C.

                              19     provisions of Civil Code              §§ 800, 803).

                              20     Procedure §§ 526(a)(2), 564(9),

                              21     564(b)(11), 564(b)(12) and

                              22     1005(b), and Civil Code§ 2938."

                              23     2. Page 4, paragraph 12, line 28 to   2. No personal knowledge           2.

                              24     page 5, lines 1-5, which reads:       (Evid. C. § 702); No foundation

                              25     "United Lender is informed and        (Evid. C. §§ 403, 405);

                              26     believes based on an inspection I     Inadmissible opinion (Evid. C.

                              27     conducted the weekend of              §§ 800, 803); and Inadmissible

                              28     February 23, 2020, the Property is      argument (Evid. C. § 140).
L I\WOtftCt:SOt' ANDREW A. SMITS
       36 E...;ecutive Park                                                         2
           Suite: 160
  !nine:, California 916 1"-''9~

                                                                     1965
                                    EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
   Tclephoc1<. (9-19) 833-1025
  Email: asntits1hmits-bw.com
                                           AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIV ER, ETC.
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                    Exhibit 124-171 & POS Page 378 of 429


                                 1     being rented to several individuals

                                 2     living in an unlicensed halfway

                                 3     house or sober living type facility,

                                 4     which conclusion I base on a

                                 5     bulletin board and sign in sheet

                                 6     observed by me at the Property.

                                 7     Based on my investigations of

                                 8     California records, Helping Others

                                 9     does not have a license to operate

                                10     a business from the Property, and I

                                11     did not observe a business license

                                12     displayed at the Property during

                                13     my inspection."

                                14     3. Page 5, paragraph 13, lines 6-      3. No foundation (Evid. C. §§       3.

                                15     8, which reads: "Collectively          403, 405); No personal

                                16     attached hereto as Exhibit "4"         knowledge (Evid. C. § 702);

                                17     and incorporated herein by this        Writing not properly

                                18     reference as though fully set forth    authenticated (Evid. C. § 1401 );

                                19     herein are true and correct copies     and Relevance (Evid. C. §§

                                20     of pertinent photographs I took        210, 350).

                                21     during my inspection of the

                                22     Property on the weekend of

                                23     February 23, 2020."

                                24     4. Page 5, paragraph 14, lines 9 -     4. No personal knowledge            4.

                                25     11 , which reads: "At least one        (Evid. C. § 702); No foundation

                                26     condition of the Deed of Trust has     (Evid. C. §§ 403, 405);

                                27     not been performed, in that the        Inadmissible opinion (Evid. C.

                                28     Deed of Trust provides the Trustee     §§ 800, 803); and Inadmissible
                          A. S!>IITS
L AW 0FFtcES Of A.'I.'DRF.\\'
         36 ExecuU\'t Park                                                            3
             Suile 160
   lni nc. Calironu:a 926144794

                                                                        1966
                                       EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
    Telephone: (949) 8l3- 102!1i
   Em;ul. asmits1i'snurs-bw com
                                              AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIV ER, ETC.
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                                                    Exhibit 124-171 & POS Page 379 of 429


                                      shall not destroy, damage or          argument (Evid. C. § 140).

                                 2    impair the Property or allow the

                                 3    Property to deteriorate or commit

                                 4    waste on the Property. (See Exh.3 ,

                                 5    Deed of Trust, at 20 ~5.8.)"

                                 6    5. Page 5, paragraph 15, lines 12-    5. No foundation (Evid. C.§§     5.

                                 7    18, which reads: "United Lender       403, 405); No personal

                                 8    will suffer irreparable injury from   knowledge (Evid. C. § 702);

                                 9    the continued erosion of the value    Inadmissible opinion (Evid. C.

                                10    of the property (i.e. United          §§ 800, 803); and Inadmissible

                                11    Lender's collateral). Therefore,      argument (Evid. C. § 140).

                                12    appointment of a receiver is both

                                13    appropriate and necessary ex

                                14    parte. Moreover, the Property is

                                15    not, as best that I can ascertain

                                16    from my investigation being used

                                17    in compliance with the laws and

                                18    ordinances. When I most recently

                                19    inspected the Property the person

                                20    supposedly in charge had left the

                                21    Property and was not on site. The

                                22    terms ofthe Deed of Trust at

                                23    paragraph 5.8 require the

                                24    Borrow/Trustor to obtain United

                                25    Lender's consent to lease the

                                26    Property. No such consent was

                                27    obtained."

                                28
lAW OttiCI!S Of ANDREW A. SMITS
        36 E.xccutl\'e Pal1.:                                                      4
             Suite 160
  lninc. California 926 144794

                                                                      1967
                                     EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
   Telephone: (9.&9) 833·1025
  Email· asrruts.:'itsmits-law.com
                                            AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43               Desc
                                                  Exhibit 124-171 & POS Page 380 of 429


                                    6. Page 5, paragraph 16, lines 19 -     6. No personal knowledge          6.

                               2    26, which reads: "If a Receiver is      (Evid. C. § 702); No foundation

                               3    not appointed immediately, United       (Evid. C. §§ 403, 405);

                               4    Lender will be prevented from           Inadmissible opinion (Evid. C.

                               5    enjoying the right to receive and       §§ 800, 803); and Inadmissible

                               6    collect the rents, issues and profits   argument (Evid. C. § 140).
                               7    from the Property, because the

                               8    tenants of such Property will have

                               9    paid such rents to Borrower and

                              10    will have forever discharged the

                              11    liability for rents upon such

                              12    payment. The irreparable harm of

                              13    forever losing right to the Rents

                              14    under the Deed of Trust and the
                              15    manner in which the Property is

                              16    being used justifies United
                              17    Lender's request that such

                              18    appointment be made ex parte
                              19    before the next rents are paid to

                              20    Helping Others and so as to assure

                              21    there is appropriate insurance in

                              22    place and the facility being

                              23    operated out of the home is

                              24    licensed amongst other things."

                              25

                              26

                              27

                              28
LAW 0f'f1CU Of ANDREW A . S~ll'fS
        36 E.\:tcutive Park                                                         5
             Suite 160
  !nine. California 926 I4-479J
   Telephone: (<J.I9) B)). lOB
  Email: astrut~5nUII·law.com                                        1968
                                    EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
                                           AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                                 Exhibit 124-171 & POS Page 381 of 429


                                      7. Page 5, paragraph 17, line 27-     7. No personal knowledge           7.

                              2       page 6, line 2, which reads: "It is   (Evid. C. § 702); No foundation

                              3       impractical or impossible for         (Evid. C.§§ 403 , 405);

                              4       United Lender to enjoy the            Inadmissible opinion (Evid. C.

                              5       security otherwise granted to it      §§ 800, 803); and Inadmissible

                              6       under the Deed of Trust without       argument (Evid. C. § 140).

                              7       the immediate appointment of a

                              8       Receiver who has the power and

                              9       authority to take possession of the

                             10       Property and to manage and

                             11       operate the Property, including

                             12       any rents, income, earnings, issues

                             13       and profits generated therefrom."

                             14       8. Page 6, paragraph 18, lines 3-     8. No personal knowledge           8.

                             15       5, which reads: " Moreover, it is     (Evid. C. § 702); No foundation

                             16       apparent from my inspection and       (Evid. C. §§ 403, 405); Writing

                             17       photographs which I took at the       not properly authenticated

                             18       Property (Exc. 4) if a Receiver is    (Evid. C. § 1401) ; Inadmissible

                             19       not appointed immediately that the    opinion (Evid. C. §§ 800, 803);

                             20       Property is in a state of neglect     Inadmissible argument (Evid.

                             21       and that an unlicensed business is    C . § 140); and Relevance (Evid.

                             22       being operated from the Property."    C. §§ 210, 350).

                             23

                             24

                             25

                             26
                             27

                             28
L AW OFfiCES OF ANDREW A . S).I ITS
        36 Exccuti\'e Park                                                          6
            Suite 160
  ln ine. California 926 14-1794

                                                                        1969
                                      EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
   Telephone: (9H) 833·102l
  Email: asmlu~miu-bw.com
                                              AHDOOT RE OPPOSIT ION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                Desc
                                                 Exhibit 124-171 & POS Page 382 of 429


                                   9. Page 6, paragraph 19, lines 6-        9. No foundation (Evid. C.§§     9.

                              2    8, which reads: "As far as can be        403); No personal knowledge

                              3    presently ascertained , the              (Evid. C. § 702, 405); and

                              4    Property is not insured or licensed      Inadmissible opinion (Evid. C.

                              5    as a halfway house, sober living or      §§ 800, 803).

                              6    similar facility and certainly there

                              7    is increased risk and exposure

                              8    given the use ofthe Property to

                              9    operate an unlicensed business."

                             10    10. Page 6, paragraph 19, lines 8-       10. Hearsay (Evid. C.§ 1200);    10.

                             11    12, which reads: "Our insurance          and No personal knowledge

                             12    agent has informed me that they          (Evid. C. § 702).

                             13    are unable to verify that the

                             14    Property is insured with a general

                             15    liability or fire policy of insurance.

                             16    I also asked Megan Zucaro in

                             17    writing to provide me with proof

                             18    of insurance and a license to

                             19    operate a business from the

                             20    Property and to date neither has

                             21    been provided."

                             22

                             23

                             24

                             25

                             26
                             27

                             28
L ,\w on·1cEs m · ANDREW A SMITS
       36 E:~ccuth·c: Park                                                          7
           Suite 160
  lmnc, Caliromia 92614-4 794
   Telephone: (949) 833·1025
  Email: asmit~smits-law.com                                        1970
                                   EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
                                          AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                                    Exhibit 124-171 & POS Page 383 of 429


                                      11. Page 6, paragraph 20, lines 13    11 . No personal knowledge        11.

                                 2    - 18 which reads: "United Lender      (Evid. C. § 702); No foundation

                                 3    is informed and believes that         (Evid. C. §§ 403, 405);

                                 4    Borrower is in complete control of    Inadmissible opinion (Evid. C.

                                 5    the Property, is using the Property   §§ 800, 803); and Inadmissible

                                 6    for Borrower's exclusive and sole     argument (Evict. C. § 140).

                                 7    benefit and is collecting the rents

                                 8    and revenues from the Property,

                                 9    yet is failing to make monthly

                                10    installment payments due under

                                11    the Loan to Plaintiff or United

                                12    Lender or to insure the property as

                                13    required by the Deed of Trust.

                                14    The operation of an unlicensed

                                15    and uninsured sober living facility

                                16    does further jeopardize the value

                                17    of the Property."

                                18    12. Page 6, paragraph 21, lines 19    12. No personal knowledge         12.

                                19    -21 , which reads: "United Lender     (Evid. C. § 702); No foundation

                                20    is informed and believes that the     (Evid. C. §§ 403 , 405); and

                                21    tenants/residents of the Property     Inadmissible opinion (Evid. C.

                                22    are making monthly rental             §§ 800, 803).

                                23    payments pursuant to leases or

                                24    rental agreements each month in

                                25    amounts currently unknown to

                                26    United Lender."

                                27

                                28
LAWOffiCES Ot' ANDttr.w A S!.tt rs
        36   E:~ccutm:   Part                                                       8
           Suite 160
  ln1uc. Caliromia 92614-.a794
   Telephone. (949) 833·1025
  Email: asmitsl!,.smits·L·m .com                                     1971
                                     EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DEC LARATION OF SHAWN
                                            AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A REC EIVER, ETC.
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                    Desc
                                              Exhibit 124-171 & POS Page 384 of 429


                                     13. Page 6, paragraph 22, lines 22      13. No foundation (Evid. C.§§    13.

                             2       - 28, which reads: "It is imperative    403 , 405); No personal

                             3       that a Receiver be appointed            knowledge (Evid. C. § 702);

                             4       immediately in order to collect         Inadmissible opinion (Evid. C.

                             5       such rents and to determine ifthe       §§ 800, 803); and Inadmissible

                             6       business of a sober living faci lity    argument (Evid. C. § 140).

                             7       should be operated out of the

                             8       house. If a Receiver is not

                             9       appointed immediately, United

                           10        Lender will be prevented from

                           11        enjoying the right to receive and

                           12        collect the rents, issues and profits

                           13        from the Property, because the

                           14        tenants/residents of such Property

                           15        will have paid such rents to

                           16        Borrower and will have forever

                           17        discharged the liability for rents

                           18        upon such payment and there

                           19        remains the risk of loses as a

                          20         consequence of an unlicensed and

                          21         uninsured facility."

                          22

                          23

                          24

                          25

                          26

                          27

                          28
LAW 0 J.'FICES OFANDREW A. S).tJTS
         36 ExcaUi\'c Park                                                           9
            Suile 160
  11'\ine. Caliromb 926 14-479-l
   Telepbon<: (9.9) 833·102~
  Email. asmiu@:solits· Llw.com                                       1972
                                     EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUY EN TO DECLARATION OF SHAWN
                                            AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                   Desc
                                               Exhibit 124-171 & POS Page 385 of 429


                                      14. Page 7, paragraph 23, lines 1 -   14. No personal knowledge         14.

                             2       5, which reads : " It is impractical   (Evid. C. § 702); No foundation

                             3       or impossible for United Lender to     (Evid. C. §§ 403, 405);

                             4       enjoy the security otherwise           Inadmissible opinion (Evid. C.

                             5       granted to it under the Deed of        §§ 800, 803); and Inadmissible

                             6       Trust without the immediate            argument (Evid. C.§ 140).

                             7       appointment of a Receiver who

                             8       has the power and authority to

                             9       take possession of the Property

                           10        and to manage and operate the

                           11        Property, including any rents,

                           12        income, earnings, issues and

                           13        profits generated therefrom and to

                           14        determine whether the business is

                           15        in compliance with all laws and

                           16        ordinances."

                           17        15. Page 7, paragraph 24, lines 6 -    15. No personal knowledge         15.

                           18        8, which reads: "Robert P. Mosier      (Evid. C. § 702); No foundation
                           19        is qualified to be appointed           (Evid. C. §§ 403, 405);

                           20        Receiver in this action. I am          Inadmissible opinion (Evid. C.

                           21        unaware of any interest that he        §§ 800, 803); and Inadmissible

                           22        possesses in the outcome of this       argument (Evid. C. § 140).

                           23        action, and I do not believe that he

                           24        has any such interest."

                           25

                           26
                           27

                           28
L AW 0 tl'ICES Of' ANDREW A. SMITS
        36 Eseauivc Part                                                           10
            Suite 160
  lnme. Califomia 926 1.&479.&

                                                                      1973
                                     EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
   Telephone: (9.& 9) 8ll· I025
  Email: asmirs~~:nuts·law.com
                                            AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                                  Exhibit 124-171 & POS Page 386 of 429


                                      16. Page 7, paragraph 25, lines 9-   16. No foundation (Evid. C.§§   16.

                               2      10, which reads: "There has been     403, 405); and No personal

                               3      no prior contract, agreement,        knowledge (Evid. C. § 702).

                               4      arrangement or understanding

                               5      between United Lender and there

                               6      proposed receiver as to :"

                               7

                               8      17. Page 7, paragraph 26, lines 20   17. No personal knowledge       17.

                               9      - 21 , which reads: "Requests for    (Evid. C. § 702); and No

                              10      such information to Borrower         foundation (Evid. C. §§ 403 ,

                              11      have been ignored."                  405).

                              12

                              13    Dated: July 15, 2020                                LAW OFFICES OF ANDREW A. SMITS
                              14

                              15

                              16

                              17

                              18

                              19

                              20

                              21

                              22

                              23

                              24
                              25

                              26

                              27

                              28
LAW 0J.TIC£S OF ASDREW A . S~IITS
       36 E.\:ecutive Part.                                                        11
            Suile 160


                                                                      1974
  Irvine. Califomia 9261-'-419-'
   Telephone: (9-'9) 833-1025        EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF SHAWN
  Email: asmits~smi15·1aw.com
                                            AHDOOT RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                              Desc
                                                   Exhibit 124-171 & POS Page 387 of 429

                                                                                PROOF OF SERVICE

                                                                  STATE OF CALIFORNIA, COUNTY OF ORANGE
                                  2
                                                   I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                  3        a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                           92614-4794. My email address is kimberly@smits-law.com.
                                  4
                                                  On July 15, 2020, I served the document described as follows: EVIDENTIARY
                                  5        OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF
                                           SHAWN AHDOOT RE OPPOSITION TO MOTION FOR: (1) APPOINTMENT OF A
                                  6        RECEIVER; (2) ORDER TO SHOW CAUSE WHY THE APPOINTMENT OF A
                                           RECEIVER SHOULD NOT BE CONFIRMED; (3) TEMPORARY RESTRAINING
                                  7        ORDER; AND (4) ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION
                                           SHOULD NOT BE GRANTED on interested parties in this action by placing a true copy thereof
                                  8        enclosed in a sealed envelope addressed as set forth below:

                                  9
                                                 Megan E. Zucaro                                    John B. Spear
                               10                4501 W . Channel Islands Blvd., #94                4959 Palo Verde Street, Suite 205C
                                                 Oxnard, CA 93035-3970                              Montclair, CA 91 7 63
                               11
                                                 Email : m@megazee.com                              Email: johnbspear@gmail.com
                               12
                                                Defendant, Cross-defendant and Cross-               Defendant and Cross-defendant
                                            complainant in pro per
                               13

                               14                Helping Others International, LLC                 Western Fidelity Associates, LLC,
                                                 c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                               15                4501 W. Channel Islands Blvd., #94                1222 Crenshaw Boulevard, Suite "B"
                                                 Oxnard, CA 93035-3970                             Torrance, CA 90501
                               16
                                                 Email : m@megazee.com                              Email: wftrustees@cs.com
                               17
                                                 Defendant and Cross-defendant                      Defendant
                               18

                               19                Robert Schachter                                   Lori E. Eropkin
                                                 Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                               20                Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                                 21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                               21                Torrance, CA 90503-6579
                                                                                                    Telephone: (818) 382-3434
                               22                Telephone: (31 0) 540-2202                         E-mail: leropkin@ laklawyers.com
                                                 E-mail: rs@rschachterlaw.com
                               23
                                            Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                               24           Associates, LLC, dba Western Fidelity              Center, Inc.
                                            Trustees
                               25

                               26

                               27

                               28
L AW Qn-· tct:s o t• ANOitt: w A , SMITS
          36 Exocuth-c Park
            Suite 160
   lninc, California 926 14 -4794
                                                                                           1
                                                                                   1975
    Tclcpho.,c : (9'9) 8ll·102S
   Em:~il: asnuts.~smiu·taw.com
                                                                                   PROOF OF SERVICE
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                         Desc
                                               Exhibit 124-171 & POS Page 388 of 429


                                        Maurice Wainer                                     Lawrence C. Meyerson
                                        Snipper Wainer & Markoff                           A Professional Law Corporation
                             2          232 North Canon Drive                              5521 Mission Road, Suite 399
                                        Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                             3
                                        Telephone: 310-550-5770                            Telephone: 310-827-3344
                             4          Email: mrwainer@swmfirm.com                        Email: lcm@ lcmplc.com

                             5     Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                   complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                             6     Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                   Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                             7

                             8          Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                        Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                             9          444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                        Los Angeles, CA 90071                              4501 W . Channel Island Blvd., #94
                           10                                                              Oxnard, CA 90305
                                        Telephone: (213) 225-6000
                                        Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                           11                   ajain@mdjalaw.com
                                                                                           Defendant
                           12      Attorneys for defendant United Lender, LLC
                           13
                                          [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                           14     processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                  Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                           15     course of business. I am aware that on motion of the party served, service is presumed invalid if
                                  postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                           16     in affidavit.
                           17             [ X ] (By E-maiVElectronic Service) I caused the document to be sent to the persons at
                                  the electronic service addresses listed above. I did not receive, within a reasonable time after the
                           18     transmission, any electronic message or other indication that the transmission was unsuccessful.
                           19           [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                  The messenger' s proof of service will be prepared and available.
                           20
                                          [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                           21     by placing the true copies in separate envelopes for each addressee, with the name and address of
                                  the person served shown on the envelope and by sealing the envelope and placing it for collection
                           22     and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                           23            Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                                  laws of the State of California that the above is true and correct.
                           24

                           25
                                        KIMBERLY RICHARDSON
                           26

                           27

                           28
LAW OFFICES OF ANDREW A. SMITS
       J6 E.xecuth~ Part
            Suile 160
  tninc. California 9261.a479.a                                                   2
                                                                          1976
   Telephone: (9.a9) 833~1025
  Email: asmils~smils-law.c:om
                                                                          PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 389 of 429




                  EXHIBIT 168
                                   1977
               Case 1:20-ap-01070-VK
                  Electronically              DocCourt
                                 Filed by Superior  1-5 of Filed  07/17/20
                                                           California, County ofEntered   07/17/20 12:25:43
                                                                                 Orange, 07/15/2020 06:41:00 PM.Desc
      30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                            # 237 -124-171
                                                    DAVID H. &  POS Page
                                                              YAMASAKI,    Clerk390   ofCourt
                                                                                 of the  429 By Briana Jurado, Deputy Clerk.


                                       Andrew A. Smits (State Bar No. 146659)
                                       Law Offices of Andrew A. Smits
                               2       36 Executive Park, Suite 160
                                       Irvine, California 92614-4 794
                               3       Telephone: (949) 833-1025
                                       Email :      asmits@smits-law.com
                               4
                                       Attorney for Plaintiff Anh Thy Song Nguyen,
                               5       Trustee of Mother Nature Trust

                               6

                               7

                               8                          SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               9                    FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                              10

                              11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                       MOTHER NATURE TRUST,
                              12                                                              Assigned: Judge Walter Schwarm
                                                                 Plaintiff,                             Dept.: C 19
                              13
                                                    vs.
                              14                                                              EVIDENTIARY OBJECTIONS OF
                                       UNITED LENDER, LLC, a Nevada limited                   PLAINTIFF ANH THY SONG NGUYEN
                              15       liability company; SHAWN AHDOOT, an                    TO DECLARATION OF ALFREDO
                                       individual; ALBERT A. AHDOOT, an                       VELASQUEZ RE OPPOSITION TO
                              16       individual; MEGAN E. ZUCARO, an                        MOTION FOR:
                                       individual; HELPING OTHERS
                              17       INTERNATIONAL, LLC, a Delaware                         (1) APPOINTMENT OF A RECEIVER;
                                       limited liability company; WESTERN                     (2) ORDER TO SHOW CAUSE WHY THE
                              18       FIDELITY ASSOCIATES, LLC, a California                     APPOINTMENT OF A RECEIVER
                                       limited liability company, dba WESTERN                     SHOULD NOT BE CONFIRMED;
                                       FIDELITY TRUSTEES; JOHN B. SPEAR,                      (3) TEMPORARY RESTRAINING ORDER;
                              19       an individual; AMERICAN FINANCIAL                          AND
                                       CENTER, INC., a California corporation; all            (4) ORDER TO SHOW CAUSE WHY A
                              20       other persons unknown, claiming any legal or               PRELIMINARY INJUNCTION SHOULD
                                       equitable right, title, estate, lien, or interest in       NOT BE GRANTED
                              21       the property described in the complaint
                                       adverse to Plaintiff's title, or any cloud upon
                              22       Plaintiffs title thereto; and DOES 1 through
                                       100, inclusive,                                        Date: July 28, 2020
                              23                                Defendants.                   Time: 8:00a.m.
                                                                                              Dept.: C19
                              24

                              25       AND RELATED CROSS-ACTIONS.                             Complaint filed: January 15, 2020
                                                                                              Trial date:      August 27, 2021
                              26

                              27               Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), objects to

                              28       the Declaration of Alfredo Velasquez dated March 24, 2020 in support of the motion of United
L AW OFFICES Of' ANDitt:W A . S~IITS
        36 E.'(ta~th-c Part                                                                   1
             Suite 160
  lr'\ine. California 92614-'7?4
    Telephone: (949) 133-102 5
  Email; asmits~mits·la" .tom                                           1978
                                       EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF ALFREDO
                                                  VELASQUEZ RE OPPOSITION TO MOTION TO APPOINT A RECEIVER, ETC.
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                Exhibit 124-171 & POS Page 391 of 429


                                     Lender, LLC, for: (1) appointment of a receiver; (2) order to show cause why the appointment of a

                             2       receiver should not be confirmed; (3) temporary restraining order; and (4) order to show cause

                             3       why a preliminary injunction should not be granted.

                             4       General Relevance Objection to Entire Declaration as Stale Testimony:

                             5              Plaintiff generally objects to this Declaration on the grounds of relevance under Evidence

                             6       Code sections 210 and 350. The date ofthis Declaration is March 24,2020, which is

                             7       approximately four months ago. The testimony in this Declaration is stale. The testimony does

                             8       not provide relevant information regarding facts and circumstances that exist as of July 15, 2020.

                             9       For this reason alone, the entire Declaration should be stricken and not considered in ruling on the

                            10       motion to appoint receiver filed by United Lender.

                            11              Furthermore, Plaintiff requests rulings on each of the following, specific objections. The

                            12       following testimony should be stricken:

                            13

                            14          MATERIAL OBJECTED TO:                      GROUNDS FOR                 COURT RULING ON
                            15                                                      OBJECTION:                      OBJECTIONS:
                            16         1. Page 2, paragraph 2, lines 6 -     1. No foundation (Evid. C. §§     1.

                            17         10, which reads: " On March 17,       403, 405); Hearsay (Evid. C. §

                            18         2020, I was asked by Professional     1200); and No personal

                            19         Investigators to visit the house at   knowledge (Evid. C. § 702).

                            20         6475 Marigayle Circle,

                            21         Huntington Beach, CA 92648 and

                            22         to try and rent a room there and

                            23         did so on that same date. I

                            24         knocked on the door and spoke

                            25         with a person who identified

                            26         himself as John. He told me he

                            27         lives at the house. I asked John if

                            28         there were any rooms available
LAW O t'fiCF.S Ot' ANDREW A. SMITS
        36 Executive Park                                                            2
            Suite 160
  lninc:. Califomta 9261J-1794
   Telophonc: (9-19) lll·IOll
  Email· asmits1t•mits·bw.com                                          1979
                                     EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF ALFREDO
                                                VELASQUEZ RE OPPOSITION TO MOTION TO APPOINT A RECEIVER, ETC.
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                  Desc
                                               Exhibit 124-171 & POS Page 392 of 429


                                     for rent. John replied, " Yes, there

                              2      is, the rent is about $1 ,200 to

                               3     $1 ,500 per month."

                              4      2. Page 2, paragraph 3, lines 11 -     2. No foundation (Evid. C. §§     2.
                               5     12, which reads: "I asked him          403, 405); Hearsay (Evid. C. §

                               6     how I could make arrangements          1200); and No personal

                              7      to live in the house and he told       knowledge (Evid. C. § 702).

                               8     me I would need to contact

                              9      Kevin, the owner."

                            10       3. Page 2, paragraph 4, lines 13-      3. No foundation (Evid. C. §§     3.
                            11       14, which reads: " I asked John        403 , 405); Hearsay (Evid. C. §
                            12       how many people lived in the           1200); and No personal

                            13       house and he repled [sic], ' Three     knowledge (Evid. C. § 702).

                            14       people live here right now' ."

                            15       4. Page 2, paragraph 6, line 17,       4. Relevance (Evid. C.§§ 210,     4.
                            16       which reads: "I saw numerous           350).
                            17       vehicles parked in or about the

                            18       driveway of the house."

                            19       5. Page 2, paragraph 7, lines 18-      5. Relevance (Evid. C. §§ 210,    5.
                           20        19, which reads: "The                  350); No foundation (Evid. C.
                           21        photographs collectively attached      §§ 403, 405); and Writing not
                           22        hereto as Exhibits "A" were taken properly authenticated (Evid.
                           23        by me on March 17, 2020."              C. § 1401).

                           24

                           25

                           26
                           27

                           28
l Aw 0 mCESOF ANDREW A . SMITS
         36 Executive Park                                                           3
             Suite: 160
  11"\ine, California 926 14-J79~
                                    EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF ALFREDO
                                                                      1980
   Te lephone: (!»9) 833-IOll
  Email. asm.itsf!:~mlits-law com
                                               VELASQUEZ RE OPPOSITION  TO MOTION TO APPOINT A RECEIVER, ETC.
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                                               Exhibit 124-171 & POS Page 393 of 429


                                      Dated: July 15, 2020

                              2

                              3
                              4                                           By:/--:--~--=--~~~~~~~--­
                                                                             Andrew A. Smi s
                                                                             Attorney for Plainti Anh Thy Song Nguyen,
                              5
                                                                             Trustee of Mother Nature Trust
                              6

                              7

                              8

                              9
                           10

                            11
                           12

                           13

                           14

                           15

                           16

                           17

                           18

                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26
                           27

                           28
L AWOI't.ICES ot· ANDII.£W A. SMITS
         36 E.'\ecuth-e Park                                                4
              Suite 160
  ll'\inc. California 92614-1794

                                                                        1981
    Telephone: (9.19) 833- IOll       EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF ALFREDO
  Em..1i1· asmitSg,.smits·law com
                                                 VELASQUEZ RE OPPOSITION  TO MOTION TO APPOINT A RECEIVER, ETC.
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                Exhibit 124-171 & POS Page 394 of 429


                                                                          PROOF OF SERVICE
                              2                            STATE OF CALIFORNIA, COUNTY OF ORANGE
                              3             I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                    a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                             4      92614-4794. My email address is kimberly@smits-law.com.
                              5            On July 15, 2020, I served the document described as follows: EVIDENTIARY
                                    OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION OF
                              6     ALFREDO VELASQUEZ RE OPPOSITION OF MOTION FOR: (1) APPOINTMENT OF
                                    A RECEIVER; (2) ORDER TO SHOW CAUSE WHY THE APPOINTMENT OF A
                             7      RECEIVER SHOULD NOT BE CONFIRMED; (3) TEMPORARY RESTRAINING
                                    ORDER; AND (4) ORDER TO SHOW CAUSE WHY A PRELIMINARY INJUNCTION
                              8     SHOULD NOT BE GRANTED on interested parties in this action by placing a true copy thereof
                                    enclosed in a sealed envelope addressed as set forth below:
                             9

                            10            Megan E. Zucaro                                    John B. Spear
                                          4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                            11            Oxnard, CA 93035-3970                              Montclair, CA 91763

                            12            Email: m@megazee.com                               Email: johnbspear@gmail.com

                            13       Defendant, Cross-defendant, and Cross-                  Defendant and Cross-defendant
                                     complainant in pro per
                            14
                                          Helping Others International, LLC                 Western Fidelity Associates, LLC,
                            15            c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                          4501 W . Channel Islands Blvd., #94               1222 Crenshaw Boulevard, Suite "B"
                            16            Oxnard, CA 93035-3970                             Torrance, CA 90501
                            17            Email: m@ megazee.com                              Email: wftrustees@cs.com
                            18            Defendant and Cross-defendant                      Defendant
                            19
                                          Robert Schachter                                   Lori E. Eropkin
                            20            Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                          Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                            21            21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                          Torrance, CA 90503-6579
                            22                                                               Telephone: (818) 382-3434
                                          Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                            23            E-mail: rs@rschachterlaw.com

                            24       Attorneys for Defendant Western Fidelity          Attorneys for Defendant American Financial
                                     Associates, LLC, dba Western Fidelity             Center, Inc.
                            25       Trustees

                            26

                            27

                            28
LAWOF•'ICESOF A NI>RF.W A. S~IITS
        36 Exccuth>e Park
            Suite 160
  Irvine, California 926 14-'794

                                                                            1982
   Telephone: (949) 833·1025
  Em:,il: asmi~smilS-Iaw.com
                                                                            PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                           Desc
                                                 Exhibit 124-171 & POS Page 395 of 429


                                             Maurice Wainer                                     Lawrence C. Meyerson
                                             Snipper Wainer & Markoff                           A Professional Law Corporation
                                 2           232 North Canon Drive                              5521 Mission Road, Suite 399
                                             Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                 3
                                             Telephone: 310-550-5770                            Telephone: 310-827-3344
                                 4           Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com

                                 5      Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                        complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                 6      Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                        Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                 7
                                 8           Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                             Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                 9           444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                             Los Angeles, CA 90071                              4501 W . Channel Island Blvd., #94
                              10                                                                Oxnard, CA 90305
                                             Telephone: (213) 225-6000
                                             Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                              11                     ajain@mdjalaw.com
                                                                                                Defendant
                              12        Attorneys for defendant United Lender, LLC
                              13
                                               [ ] (By U.S. Mail) I am "readily familiar" with the firm's practice of collection and
                              14       processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                       Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                              15       course of business. I am aware that on motion of the party served, service is presumed invalid if
                                       postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                              16       in affidavit.
                              17               [ X ] (By E-mail/Electronic) I caused the document to be sent to the persons at the
                                       electronic service addresses listed above. I did not receive, within a reasonable time after the
                              18       transmission, any electronic message or other indication that the transmission was unsuccessful.
                              19             [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                       The messenger's proof of service will be prepared and available.
                             20
                                               [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                             21        by placing the true copies in separate envelopes for each addressee, with the name and address of
                                       the person served shown on the envelope and by sealing the envelope and p lacing it for collection
                             22        and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             23               Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                                       laws of the State of California that the above is true and correct.
                             24

                             25
                                             KIMBERLY RICHARDSON
                             26

                             27

                              28
l.AWO~~ICES Of ANOREW A SMITS
        36 Ex«uli\'C Parit
             Suite 160
  If\inc, Cali roml3 9261.a...&79..a
                                                                                       2
                                                                               1983
   Telephone: (9-l9) 833-1025
  Em.1il: asnUts1_tsmils·la\\.com
                                                                               PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 396 of 429




                  EXHIBIT 169
                                   1984
              Case 1:20-ap-01070-VK
                 Electronically              DocCourt
                                Filed by Superior  1-5 of Filed  07/17/20
                                                          California, County ofEntered   07/17/20 12:25:43
                                                                                Orange, 07/15/2020 06:41:00 PM.Desc
     30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                           # 238 -124-171
                                                   DAVID H. &  POS Page
                                                             YAMASAKI,    Clerk397   ofCourt
                                                                                of the  429 By Briana Jurado, Deputy Clerk.


                                   Andrew A. Smits (State Bar No. 146659)
                                   Law Offices of Andrew A. Smits
                               2   36 Executive Park, Suite 160
                                   Irvine, California 92614-4794
                               3   Telephone: (949) 833-1025
                                   Email:       asmits@smits-law.corn
                               4
                                   Attorney for Plaintiff Anh Thy Song Nguyen,
                               5   Trustee of Mother Nature Trust

                               6
                               7

                               8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                               9                FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                              10

                              11   ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                   MOTHER NATURE TRUST,
                              12                                                          Assigned: Judge Walter Schwarm
                                                             Plaintiff,                             Dept.: C19
                              13
                                                vs.                                       EVIDENTIARY OBJECTIONS OF
                              14                                                          PLAINTIFF ANH THY SONG NGUYEN
                                   UNITED LENDER, LLC, a Nevada limited                   TO DECLARATION OF JESSE BOSQUE
                              15   liability company; SHAWN AHDOOT, an                    RE OPPOSITION TO MOTION FOR:
                                   individual; ALBERT A. AHDOOT, an
                              16   individual; MEGAN E. ZUCARO, an                        (1) APPOINTMENT OF A RECEIVER;
                                   individual; HELPING OTHERS                             (2) ORDER TO SHOW CAUSE WHY THE
                              17   INTERNATIONAL, LLC, a Delaware                             APPOINTMENT OF A RECEIVER
                                   limited liability company; WESTERN                         SHOULD NOT BE CONFIRMED;
                              18   FIDELITY ASSOCIATES, LLC, a California                 (3) TEMPORARY RESTRAINING ORDER;
                                   limited liability company, dba WESTERN                     AND
                              19   FIDELITY TRUSTEES; JOHN B. SPEAR,                      (4) ORDER TO SHOW CAUSE WHY A
                                   an individual; AMERICAN FINANCIAL                          PRELIMINARY INJUNCTION SHOULD
                                   CENTER, INC., a California corporation; all                NOT BE GRANTED
                              20   other persons unknown, claiming any legal or
                                   equitable right, title, estate, lien, or interest in
                              21   the property described in the complaint
                                   adverse to Plaintiffs title, or any cloud upon         Date: July 28, 2020
                              22   Plaintiffs title thereto; and DOES 1 through           Time: 9:00 a.m.
                                   100, inclusive,                                        Dept.: C19
                              23                            Defendants.
                              24
                                                                                          Complaint filed: January 15, 2020
                              25   AND RELATED CROSS-ACTION.                              Trial date:      August 27, 2021

                              26
                              27           Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust (" Plaintiff''), objects to

                              28   the Declaration of Jesse Bosque dated March 24, 2020 filed in support of the motion of defendant
L."w o~r1c£s or ANnREW A , SMITS
        lG E.'fCCUiivc Park
            Sualc 160
  I nine. Cah(omg 9l61 -1-179J
    Telq>hone (9-19) IJJ·IOH
  Email: as.nu"'g.smiU·Iaw.com                                        1985 ANH THY SONG NGUYEN TO DECLARATION
                                          EVIDENTIARY OBJECTIONS OF PLAINTIFF
                                         OF JESSE BOSQUE RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                  Exhibit 124-171 & POS Page 398 of 429


                                  1    United Lender, LLC for: (1) appointment of a receiver; (2) order to show cause why the

                                 2     appointment of a receiver should not be confirmed; (3) temporary restraining order; and (4) order

                                 3     to show cause why a preliminary injunction should not be granted.

                                 4     General Relevance Objection to Entire Declaration as Stale Testimony:

                                 5            Plaintiff generally objects to this Declaration on the grounds of relevance under Evidence

                                 6     Code sections 210 and 350. The date of this Declaration is March 24, 2020, which is nearly four

                                 7     months ago. The testimony in this Declaration is stale. The testimony does not provide relevant

                                 8     information regarding facts and circumstances that exist as of July 15, 2020. For this reason

                                 9     alone, the entire Declaration should be stricken and not considered in ruling on the motion to

                              10       appoint receiver filed by United Lender.

                              11              Furthermore, Plaintiff requests rulings on each of the following, specific objections. The

                              12       following testimony should be stricken:

                              13          MATERIAL OBJECTED TO:                        GROUNDS FOR               COURT RULING ON
                              14                                                        OBJECTION:                    OBJECTIONS:
                              15         1. Page 2, paragraph 2, lines 6 -       1. Hearsay (Evid. C. § 1200);   1.

                              16         12, which reads: "On March 17,        No personal knowledge (Evid.

                              17         2020, I was tasked by Professional      C. § 702); and No foundation

                              18         Investigators to investigate the      (Evid. C. §§ 403 , 405).

                              19         residential property at 64 7 5

                              20         Marigayle Circle, Huntington

                              21         Beach, CA. 92648 (the 'Home' ).

                              22         On the same date, I spoke to three

                              23         persons in the vicinity of the

                              24         Home who identified themselves

                              25         as neighbors. Each one of the

                              26         three neighbors separately and

                              27         independently stated the Home

                              28         was at one operating as sober
LAW Ot-'VICt:.S OF ASDMF.W A S~UTS
         36 E.xecu1ive Park                                                             2
              Suile 160
   ln·tne. Califorrua 926 1..-& 79-1
    Telephone· (9'9) Ul·IOlS
  Em3illsmi~smiu·la\o\ .COMI                                               1986
                                              EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION
                                             OF JESSE BOSQUE RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                   Exhibit 124-171 & POS Page 399 of 429


                                        living facility business. One

                                2       neighbor further stated that many

                                3       people still come and go at the

                                4       Home but he does not know who

                                5       is living there currently nor what

                                6       is the nature of the Home and if it

                                7       is still operating as a sober living

                                8       facility. "

                                9       2. Page 2, paragraph 3, lines 13-      2. No foundation (Evid. C. §§    2.

                               10       15, which reads: " I observed          403, 405); No personal

                               11       several C02 cartridges lying on        knowledge (Evid. C. § 702);

                               12       the ground in the area in front of     Inadmissible opinion (Evid. C.

                               13       the Home. Based on my                  §§ 800, 803).

                               14       experience as an investigator, I

                               15       can state that such cartridges are

                               16       often indicative of the use of the

                               17       illicit drugs."

                               18

                               19     Dated: July 15, 2020                              LAW OFFICES OF ANDREW A. SMITS




                                                                                               .1L
                               20

                               21

                               22                                                          - ;;_c
                               23                                                   By: ,_--~
                                                                                            ------~~~~-----------­
                                                                                        A.ndrew A. Smits
                                                                                        Attorney for Plaintiff Anh Thy Song Nguyen,
                               24
                                                                                        Trustee of Mother Nature Trust
                               25

                               26
                               27

                               28
LAW Ol:riCt:s o r A NDREW A . SMITS
        36 E."<C'Ctltin Park
                                                                                       3
             Suite 160
  lrnnc. Cahfomia 926 1.&-479.&
   Tclcpbon< 1"'9)13l-102S
  Email asnUI(jtsmits..taw com                                            1987
                                             EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO DECLARATION
                                            OF JESSE BOSQUE RE OPPOSITION TO MOTION FOR APPOINTMENT OF A RECEIVER, ETC.
                                Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                       Desc
                                                    Exhibit 124-171 & POS Page 400 of 429


                                                                           PROOF OF SERVICE
                                 2                          STATE OF CALIFORNIA, COUNTY OF ORANGE
                                 3           I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                     a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                 4   92614-4794. My email address is kimberly@smits-law.com.
                                 5        On July 15, 2020, I served the document described as follows : EVIDENTIARY
                                     OBJECTIONS OF PLAINTIFF TO DECLARATION OF JESSE BOSQUE RE
                                 6   OPPOSITION TO MOTION FOR: (1) APPOINTMENT OF A RECEIVER; (2) ORDER
                                     TO SHOW CAUSE WHY THE APPOINTMENT OF A RECEIVER SHOULD NOT BE
                                 7   CONFIRMED; (3) TEMPORARY RESTRAINING ORDER; AND (4) ORDER TO SHOW
                                     CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT BE GRANTED on
                                 8   interested parties in this action by placing a true copy thereof enclosed in a sealed envelope
                                     addressed as set forth below:
                                 9

                                10         Megan E. Zucaro                                    John B . Spear
                                           4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                                11         Oxnard, CA 93035-3970                              Montclair, CA 91763

                                12         Email : m@megazee.com                              Email : johnbspear@gmail.com

                                13    Defendant, Cross-defendant and Cross-                   Defendant and Cross-defendant
                                      complainant in pro per
                                14
                                           Helping Others International, LLC                  Western Fidelity Associates, LLC,
                                15         c/o Megan E. Zucaro                                dba Western Fidelity Trustees
                                           4501 W. Channel Islands Blvd., #94                 1222 Crenshaw Boulevard, Suite "B"
                                16         Oxnard, CA 93035-3970                              Torrance, CA 90501
                                17         Email: m@megazee.com                               Email : wftrustees@cs.com
                                18         Defendant and Cross-defendant                      Defendant
                                19
                                           Robert Schachter                                   Lori E. Eropkin
                                20         Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                           Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                                21         21515 Hawthorne Boulevard                          Sherman Oaks, CA 91403
                                           Torrance, CA 90503-6579
                                22                                                            Telephone: (818) 382-3434
                                           Telephone: (31 0) 540-2202                         E-mail: leropkin@ laklawyers.com
                                23         E-mail: rs@rschachterlaw.com

                                24    Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                      Associates, LLC, dba Western Fidelity              Center, Inc.
                                25    Trustees

                                26

                                27

                                28
LAW0tTICF.SOf A~I>RI:W A SMITS
       J6 E...:«1.1li\'t Park
           Swtc 160
  lnine. cauromia 9261 " ""''9~
   Telephone: (9. 9)33l· I02 l
  Enutl :umits'gimus·law.com                                                  1988
                                                                              PROOF OF SERVICE
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                                 Exhibit 124-171 & POS Page 401 of 429


                                              Maurice Wainer                                     Lawrence C. Meyerson
                                              Snipper Wainer & Markoff                           A Professional Law Corporation
                                2             232 North Canon Drive                              5521 Mission Road, Suite 399
                                              Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                3
                                              Telephone: 310-550-5770                            Telephone: 310-827-3344
                                4             Email: mrwainer@swmfirm.com                        Email: 1cm@lcmplc.com

                                5        Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                         complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                6        Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                         Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                7

                                8             Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc. ,
                                              Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                9             444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                              Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                             10                                                                  Oxnard, CA 90305
                                              Telephone: (213) 225-6000
                                              Email: vdavitt@mdjalaw.com                         Email: m@megazee.com
                             11                       ajain@mdjalaw.com
                                                                                                 Defendant
                             12          Attorneys for defendant United Lender, LLC
                             13
                                                [ ] (By U.S. Mail) I am " readily familiar" with the firm's practice of collection and
                             14         processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                        Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                             15         course of business. I am aware that on motion of the party served, service is presumed invalid if
                                        postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                             16         in affidavit.
                             17                 [ X ] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                        the electronic service addresses listed above. I did not receive, within a reasonable time after the
                             18         transmission, any electronic message or other indication that the transmission was unsuccessful.
                             19               [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                        The messenger's proof of service will be prepared and available.
                             20
                                                [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                             21         by placing the true copies in separate envelopes for each addressee, with the name and address of
                                        the person served shown on the envelope and by sealing the envelope and placing it for collection
                             22         and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                             23                Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                                        laws of the State of California that the above is true and correct.
                             24

                             25
                                              KIMBERLY RICHARDSON
                             26

                             27

                              28
LAWOFfiCI!.S OP A.....:OREW A. S~lrTS
        36 E:~ecuti \'e Park
            Suite 160
   lnine. Caliromia 92614-'794
                                                                                        2
                                                                                1989
    Telephone· (9•9) Ill· lOll
  Ema1l: asmil'-'!!;smi[S..la\\ ,com
                                                                                PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 402 of 429




                  EXHIBIT 170
                                   1990
              Case 1:20-ap-01070-VK
                 Electronically              DocCourt
                                Filed by Superior  1-5 of Filed  07/17/20
                                                          California, County ofEntered   07/17/20 12:25:43
                                                                                Orange, 07/15/2020 06:41:00 PM.Desc
     30-2020-01124778-CU-FR-CJC - ROA    Exhibit
                                           # 239 -124-171
                                                   DAVID H. &  POS Page
                                                             YAMASAKI,    Clerk403   ofCourt
                                                                                of the  429 By Briana Jurado, Deputy Clerk.


                                       Andrew A. Smits (State Bar No. 146659)
                                       Law Offices of Andrew A. Smits
                                 2     36 Executive Park, Suite 160
                                       Irvine, California 9261 4-4 794
                                 3     Telephone: (949) 833-1025
                                       Email:       asmits@smits-law.com
                                 4
                                       Attorney for Plaintiff Anh Thy Song Nguyen,
                                 5     Trustee of Mother Nature Trust

                                 6
                                 7

                                 8                        SUPERIOR COURT OF1 THE STATE OF CALIFORNIA

                                 9                  FOR THE COUNTY OF ORANGE, CENTRAL JUSTICE CENTER

                              10

                              11       ANH THY SONG NGUYEN, TRUSTEE OF                        Case No.: 30-2020-01124778-CU-FR-CJC
                                       MOTHER NATURE TRUST,
                              12                                                              Assigned: Judge Walter Schwarm
                                                                 Plaintiff,                             Dept. : C19
                              13
                                                    vs.
                              14                                                              EVIDENTIARY OBJECTIONS OF
                                       UNITED LENDER, LLC, a Nevada limited                   PLAINTIFF ANH THY SONG NGUYEN TO
                              15       liability company; SHAWN AHDOOT, an                    SUPPLEMENTAL DECLARATION OF
                                       individual; ALBERT A. AHDOOT, an                       SHAWN AHDOOT RE OPPOSITION TO
                              16       individual; MEGAN E. ZUCARO, an                        MOTION FOR:
                                       individual; HELPING OTHERS
                              17       INTERNATIONAL, LLC, a Delaware                         (1) APPOINTMENT OF A RECEIVER;
                                       limited liability company; WESTERN                     (2) ORDER TO SHOW CAUSE WHY THE
                              18       FIDELITY ASSOCIATES, LLC, a California                     APPOINTMENT OF A RECEIVER
                                       limited liability company, dba WESTERN                     SHOULD NOT BE CONFIRMED;
                                       FIDELITY TRUSTEES; JOHN B. SPEAR,                      (3) TEMPORARY RESTRAINING ORDER;
                              19       an individual; AMERICAN FINANCIAL                          AND
                                       CENTER, INC., a California corporation; all            (4) ORDER TO SHOW CAUSE WHY A
                              20       other persons unknown, claiming any legal or               PRELIMINARY INJUNCTION
                                       equitable right, title, estate, lien, or interest in       SHOULD NOT BE GRANTED
                              21       the property described in the complaint
                                       adverse to Plaintiff's title, or any cloud upon
                              22       Plaintiffs title thereto; and DOES 1 through
                                       100, inclusive,                                        Date: July 28, 2020
                              23                                                              Time: 9:00 a.m.
                                                               Defendants.                    Dept.: C19
                              24
                                                                                              Complaint filed: January 15, 2020
                              25       AND RELATED CROSS-ACTIONS.                             Trial date:      August 27, 202 1

                              26
                                               Plaintiff Anh Thy Song Nguyen, Trustee of Mother Nature Trust ("Plaintiff'), objects to
                              27
                                       the supplemental declaration of Shawn Ahdoot dated March 30, 2020 in support of the motion of
                              28
LAW OFFICES Of ASDREW A. SMITS
          36 E."<«utt\'C Park
              Suite 160
  In i ne:. California 926 1-'-179-'
                                                   EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE

                                                                          1991 OF RECEIVER, ETC.
   Tel<l>honc:: (""9) 833· 102'
  Email: :wni~mtts-bw tom
                                               SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
                                                                    APPOINTMENT
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                          Desc
                                                Exhibit 124-171 & POS Page 404 of 429


                                1    United Lender, LLC, for: (1) appointment of a receiver; (2) order to show cause why the

                               2     appointment of a receiver should not be confirmed; (3) temporary restraining order; and (4) order

                               3     to show cause why a preliminary injunction should not be granted.

                               4     General Relevance Objection to Entire Declaration as Stale Testimony:

                               5            Plaintiff generally objects to this Declaration on the grounds of relevance under Evidence

                               6     Code sections 210 and 350. The date ofthis Declaration is March 30,2020, which is nearly four

                               7     months ago. The testimony in this Declaration is stale. The testimony does not provide relevant

                               8                                                                                         ' reason
                                     information regarding facts and circumstances that exist as of July 15, 2020. For this

                               9     alone, the entire Declaration should be stricken and not considered in ruling on the motion to

                            10       appoint receiver filed by United Lender.

                            11              Furthermore, Plaintiff requests rulings on each of the following, specific objections. The

                            12       following testimony should be stricken:

                            13
                                       MATERIAL OBJECTED TO:                       GROUNDS FOR                 COURT RULING ON
                            14
                                                                                     OBJECTION:                     OBJECTIONS:
                            15
                                       1. Page 2, paragraph 4, lines 12-     1. No foundation (Evid. C. §§     1.
                            16
                                       13, which read: "This Motion is       403, 405); Inadmissible
                            17
                                       made on the grounds and               opinion (Evid. C. §§ 800, 803);
                            18
                                       pursuant to the provisions of Civil   and Inadmissible argument
                            19
                                       Code Procedure§§ 526(a)(2),           (Evid. C. § 140).
                            20
                                       564(9) 564(b)(11 ), 564(b)(12)
                            21
                                       and 1005(b), and Civil Code §
                            22
                                       2938."
                            23
                                       2. Page 3, paragraph 9, lines 22-     2. No foundation (Evid. C. §§     2.
                            24
                                       23, which read: "Some of the          403, 405); No personal
                            25
                                       rooms had twin beds and it            knowledge (Evid. C. § 702);
                            26
                                       looked to me as if the adults had     and Inadmissible opinion
                            27
                                                                             (Evid. C. §§ 800, 803)
                            28
                                                                                      2
LAW QFFIC~;SOF A NDREW A. S!.IITS
       36 E:'\tcUih'C: Park
           Suite 160
  lr'\ine. Caliromia 9261.&--179.l
                                                EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
    Tckphone: (""9) 833·10'H
  EI'Niil a.s:mi~mits-b" .com
                                            SUPPLEMENTAL DECLARATION OF1992
                                                                         SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
                                                                APPOINTMENT OF RECEIVER, ETC.
                              Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43              Desc
                                                  Exhibit 124-171 & POS Page 405 of 429


                                  1    separate sleeping areas in several

                                 2     of the rooms."

                                 3     3. Page 3, paragraph 9, lines 23 -   3. No foundation (Evid. C. §§    3.

                                 4     24, which read : "I also saw an      403, 405); No personal

                                 5     erasable white board that            knowledge (Evid. C. § 702);

                                 6     described various chores to be       Inadmissible opinion (Evid. C.

                                 7     performed."                          §§ 800, 803); and Hearsay

                                 8                                          (Evid. C. § 1200).

                                 9     4. Page 3, paragraph 9, lines 24-    4. No foundation (Evid. C. §§    4.

                              10       25, which read: "A picture of that   403, 405); Writing not

                              11       white board is attached as Exhibit   properly authenticated (Evid.

                              12       "C" to my prior declaration in       C. § 1401); and Hearsay (Evid.

                               13      support of the appointment of a      C. § 1200).

                              14       receiver."

                              15       5. Page 3, paragraph 10, line 26- 5. No foundation (Evid. C. §§       5.
                              16       Page 4, line 2 which reads : "The    403 , 405); No personal
                              17       appointment of a receiver will       knowledge (Evid. C. § 702);
                              18       give the Receiver immediate          Inadmissible opinion (Evid. C.
                              19       access to the resources needed to    §§ 800, 803); and Inadmissible
                              20       address the unauthorized used        argument (Evid. C. § 140).

                              21       [sic] of the Property and

                              22       intervention will bring relief and

                              23       peace of mind. Based on the

                              24       report of the investigators from

                              25       Professional Investigators and my

                              26       inspection, the Property is not

                              27       being used in a manner consistent

                              28
                                                                                    3
LAW Ot"f'tcf.SOF ANDREW A. S:>.IITS
          36 E:l(ccuti\'C Park
              Suite 160
   11'\ine, CaJifornia 926 1-14 79-1
                                                EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
                                                                       1993
                                            SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
    Telephone. (9<9) 833- 102$
  Ema•l. asmits1tsmit5-law.c:om
                                                                APPOINTMENT OF RECEIVER, ETC.
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                                                 Exhibit 124-171 & POS Page 406 of 429


                                      with the zoning and character of

                                2     the neighborhood which is single

                                3     family residential."

                                4     6. Page 4, paragraph 11, lines 3 -   6. No personal knowledge        6.
                                5     5 which reads: "United Lender is     (Evid. C. § 702); No

                                6     also an apparent victim of Megan     foundation (Evid. C. §§ 403,
                                7     Zucaro' s malfeasance and            405); Inadmissible opinion
                                8     fraud in connection with the         (Evid. C. §§ 800, 803); and
                                9     Property and the collusion therein   Inadmissible argument (Evid.

                             10       by the Plaintiff."                   c. § 140).
                             11       7. Page 4, paragraph 13 , lines 9-   7. Hearsay (Evid. C. § 1200);   7.
                             12       16 which reads: " I asked her        and No personal knowledge
                             13       about Kevin and his relationship     (Evid. C. § 702).

                             14       to the Property. She told me that
                             15       Kevin was an owner of the

                             16       business at the Marigayle

                             17       Property and was renting rooms
                             18       at the Property but that she "only

                             19       gets $2,500 per month" from
                             20       Kevin. She also told me her

                             21       attorney is James Wohl, gave me
                             22       Kevin' s last name as Grace (i.e.,
                             23       Kevin Grace) and said that Kevin

                             24       Grace owns Axiondetox and

                             25       referred me to his website that I

                             26       subsequently reviewed at

                             27       axiondetox.com."

                             28
                                                                                    4
L AW 0ffiCES ot' ANl>RF.W A . SMITS
          36 ~etuti\'c: Park
              Suite: 160
   lr'\inc. California 92614--179-l
                                               EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
                                                                      1994
                                           SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
     Telephone: (9-&9) 833-1025
  Enuil. asmits@smits-b".com
                                                               APPOINTMENT OF RECEIVER, ETC.
                          Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                              Exhibit 124-171 & POS Page 407 of 429


                            1      8. Page 4, paragraph 13, lines 16-      8. Hearsay (Evid. C. § 1200);    8.

                            2      22 which reads: "That website           No personal knowledge (Evid.                 I




                            3      provides "The Axion Detox               C. § 702); No foundation

                            4      facility (pronounced "Action") is       (Evid. C. §§ 403, 405); and

                            5      a co-ed environment. Although           Inadmissible opinion (Evid. C.

                            6      male/females are on separate            §§ 800, 803).

                            7      floors, with separate bathrooms,

                            8      in our beautiful home, our

                            9      experience has been that being

                          10       co-ed is a more natural setting

                          11       and is definitely preferred by

                          12       those in initial stages of addiction

                          13       recovery . . .. The Axion Detox

                          14       facility is located in a safe, family

                          15       neighborhood in beautiful

                          16       Huntington Beach, California."

                          17       The photographs appearing on the

                          18       website show the Marigayle

                          19       Property under the tab " Our

                         20        Facility".

                         21        9. Page 4, paragraph 14, lines 23       9. No foundation (Evid. C. §§    9.

                         22        - 26 which reads: "If a Receiver is     403 , 405); No personal

                         23        not appointed, any award to             knowledge (Evid. C. § 702);

                         24        which United Lender is entitled         Inadmissible opinion (Evid. C.

                         25        may or will be rendered                 §§ 800, 803); and Inadmissible

                         26        ineffectual in light of the fact that   argument (Evid. C. § 140).

                         27        Ms. Zucaro has been criminally

                          28
                                                                                   5
LAW OFFICES OF ASDRF.W A , SMITS
       36 E.xccuti\'C Park
           Suite 160
  ln;nc. California 926 14-4794
                                            EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
                                        SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOT ION FOR
                                                                   1995 OF RECEIVER, ETC.
   Telephone: (949) Sll·102S
  Email· asmits1hm1U-law.com
                                                            APPOINTMENT
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43             Desc
                                                   Exhibit 124-171 & POS Page 408 of 429


                                     charged with real estate fraud and

                                2    is presently allowing a third party

                                3    or parties to use the Property for

                                4    $2,500 per month, which sum is

                                5    clearly insufficient to service the

                                6    debt and maintain the Property."

                                7    10. Page 4, paragraph 15, lines 27    10. No foundation (Evid. C. §§   10.

                                8    -page 5, line 4 which reads: " We     403, 405); No personal

                                9    require the Plaintiff to acquiesce    knowledge (Evid. C. § 702);

                               10    in putting this Property under the    Inadmissible opinion (Evid. C.

                               11    control of a Receiver to preserve     §§ 800, 803); and Inadmissible

                               12    the value of the collateral for all   argument (Evid. C. § 140).

                               13    of those affected interest holders,

                               14    not just this Movant, a fact which

                               15    the Plaintiff either chooses to

                               16    ignore or whose ambivalence has

                               17    not been otherwise explained. I

                               18    am quite concerned since Plaintiff

                               19    has also been operating a sober

                               20    living facility from the Property

                               21    and has some interest in

                               22    permitting the use of the Property

                               23    as a sober living facility."

                               24    11. Page 5, paragraph 16, lines 5     11 . No personal knowledge       11.

                               25    - 10, which reads: "United            (Evid. C. § 702); No

                               26    Lender made a significant hard        foundation (Evid. C. §§ 403,

                               27    money loan to Helping Others, a       405); Inadmissible opinion

                               28
                                                                                   6
LAW 0 FJ'ICES Of' ANDREW A. S~11TS
        3~   Exccuti\'c Pork
              Suile 160
  ll"iue. Caliron1la 926 1-'-179-'
                                              EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE

                                                                     1996 OF RECEIVER, ETC.
    Telephone: (9"9) 833-1025             SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
  Ema1l: asmil.s'!tsmiu-law.com
                                                              APPOINTMENT
                             Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43            Desc
                                                 Exhibit 124-171 & POS Page 409 of 429


                                   loan which was utilized to pay off (Evid. C. §§ 800, 803);

                              2    existing obligations secured by      Inadmissible argument (Evid.

                              3    the Property AND put large sums      C. § 140): and Relevance

                              4    of cash into the pockets of the      (Evid. C.§§ 210, 350).

                              5    Plaintiff, sums increased by the

                              6    acknowledged misrepresentations

                              7    of both Ms. Zucaro and the

                              8    Plaintiff. Indeed, the only one

                              9    with clean hands in this

                             10    transaction is United Lender who

                             11    was victimized not only by Ms.

                             12    Zucaro, but also by her collusion

                             13    with the Plaintiff."

                             14    12. Page 5, paragraph 17, lines 11   12. No foundation (Evid. C. §§   12.

                             15    - 15, which reads: "Based on my      403, 405); No personal

                             16    inspection of the Property and       knowledge (Evid. C. § 702);

                             17    without the immediate                Inadmissible opinion (Evid. C.

                             18    appointment of a Receiver who        §§ 800, 803); and Inadmissible

                             19    has the power and authority to       argument (Evid. C. § 140).

                             20    take possession of the Property

                             21    and to manage and operate the

                             22    Property, the interest of all

                             23    lenders are being jeopardized in

                             24    that the Property is being

                             25    subjected to waste, impairment,

                             26    deterioration and is in danger of

                             27    causing immediate physical harm

                             28
                                                                                7
L AW0FFICE.SOF ANDitF.W A. SMrrs
        16 E:(CCUiin: Park
            Suite 160
  lmnc. Cal•rom•a 9261-1--179~
                                            EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
   Tclephon<: (949) 8l3· 10ll
  Email: asmitSf?tsrnits-law com                                   1997
                                        SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
                                                            APPOINTMENT OF RECEIVER, ETC.
                           Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                 Desc
                                               Exhibit 124-171 & POS Page 410 of 429


                                    that threatens to reduce the value

                              2     of the mortgaged property."

                              3     13. Page 5, paragraph 18, lines 16    13. No foundation (Evid. C.       13.
                              4     - 17, which reads: "The Property      §§ 403 , 405); No personal
                              5     is also being used in a manner not    knowledge (Evid. C. § 702);

                              6     permitted by the Deed of Trust        Inadmissible opinion (Evid. C .

                              7     that Helping Others executed in       §§ 800, 803); and Inadmissible
                              8     favor of United Lender."              argument (Evid. C. § 140).

                              9     14. Page 5, paragraph 19, lines 18    14. No foundation (Evid. C. §§    14.
                           10       - 25 , which reads: "United           403 , 405); No personal

                           11       Lender wishes to preserve the         knowledge (Evid. C. § 702);

                           12       Property so as not to create waste    Inadmissible opinion (Evid. C.

                           13       and a nuisance. Plaintiffs            §§ 800, 803); and Inadmissible
                           14       opposition to appointment of a        argument (Evid. C. § 140).

                           15       disinterested Receiver is puzzling

                           16       in view of the evidence of the

                           17       unreasonable or improper use of

                           18       the Property that threatens to

                           19       damage its value, unless of course

                          20        Plaintiff and Ms. Zucaro are once

                          21        again trying to defraud United

                          22        Lender as they did in inflating the

                          23        purchase price of the Property.

                          24        Plaintiffs opposition to

                          25        appointment of a Receiver and

                          26        United Lender' s efforts to recover

                          27        possession of the Property from

                          28
                                                                                  8
LAWQt-l"ICt:S OF ANDREW A . SMITS
       36 Execulh-e Park
           Suile 160                         EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
                                                                    1998
  Inine, Califomb 926 1.. 4 79"'
   Tclophone: ('1>9) IJJ -1025
  Enwl: asmhs~smiu-bw.com
                                         SUPPLEMENTAL DECLARATION OF  SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
                                                             APPOINTMENT OF RECEIVER, ETC.
                            Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43          Desc
                                                Exhibit 124-171 & POS Page 411 of 429


                                         Helping Others is consistent with

                               2         their prior collusion because why

                               3         else would Plaintiff oppose

                               4         United Lender's efforts to have

                               5         the Receiver obtain control of the

                               6         income generated from the

                               7         Property."

                              8        Dated: July 15, 2020                   LAW OFFICES OF ANDREW A. SMITS

                               9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                           20

                           21

                           22

                           23

                           24
                           25
                           26
                            27

                            28                                                9
L AW O~TICE.SOF A NDitt:.W A . SMITS
       36 Exc<::uti\'C Park
            Suite 160
  !nine. California 9261.&·J79.1
                                                 EVIDENTIARY OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE
   Telephone: (949) 833·1 02'
  Email: asnulS.'ttsmits·law.com                                        1999
                                             SUPPLEMENTAL DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR
                                                                 APPOINTMENT OF RECEIVER, ETC.
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                            Desc
                                                   Exhibit 124-171 & POS Page 412 of 429


                                   1                                          PROOF OF SERVICE
                                  2                             STATE OF CALIFORNIA, COUNTY OF ORANGE
                                  3              I am employed in the County of Orange, State of California. I am over the age of 18 and not
                                         a party to the within action; my business address is 36 Executive Park, Suite 160, Irvine, California
                                  4      92614-4794. My email address is kimberly@smits-law.com.
                                  5              On July 15, 2020, I served the document described as follows: EVIDENTIARY
                                         OBJECTIONS OF PLAINTIFF ANH THY SONG NGUYEN TO THE SUPPLEMENTAL
                                  6      DECLARATION OF SHAWN AHDOOT RE OPPOSITION TO MOTION FOR: (1)
                                         APPOINTMENT OF A RECEIVER; (2) ORDER TO SHOW CAUSE WHY THE
                                  7      APPOINTMENT OF A RECEIVER SHOULD NOT BE CONFIRMED; (3) TEMPORARY
                                         RESTRAINING ORDER; AND (4) ORDER TO SHOW CAUSE WHY A PRELIMINARY
                                  8      INJUNCTION SHOULD NOT BE GRANTED on interested parties in this action by placing a
                                         true copy thereof enclosed in a sealed envelope addressed as set forth below:
                                  9

                               10              Megan E. Zucaro                                    John B. Spear
                                               4501 W. Channel Islands Blvd., #94                 4959 Palo Verde Street, Suite 205C
                               11              Oxnard, CA 93035-3970                              Montclair, CA 91763

                               12              Email: m@megazee.com                               Email: johnbspear@gmail.com

                               13             Defendant, Cross-defendant and Cross-               Defendant and Cross-defendant
                                          complainant in pro per
                               14
                                               Helping Others International, LLC                 Western Fidelity Associates, LLC,
                               15              c/o Megan E. Zucaro                               dba Western Fidelity Trustees
                                               4501 W. Channel Islands Blvd. , #94               1222 Crenshaw Boulevard, Suite " B"
                               16              Oxnard, CA 93035-3970                             Torrance, CA 90501
                               17              Email : m@megazee.com                              Email: wftrustees@cs. com
                               18              Defendant and Cross-defendant                      Defendant
                               19
                                               Robert Schachter                                   Lori E. Eropkin
                               20              Hitchcock, Bowman & Schachter                      Levinson Arshonsky & Kurtz, LLP
                                               Suite 1030 Del Amo Financial Center                15303 Ventura Blvd., Suite 1650
                               21              2 1515 Hawthorne Boulevard                         Sherman Oaks, CA 91403
                                               Torrance, CA 90503-6579
                               22                                                                 Telephone: (818) 382-3434
                                               Telephone: (31 0) 540-2202                         E-mail: leropkin@laklawyers.com
                               23              E-mail: rs@rschachterlaw.com

                               24         Attorneys for Defendant Western Fidelity           Attorneys for Defendant American Financial
                                          Associates, LLC, dba Western Fidelity              Center, Inc.
                               25         Trustees

                               26

                               27

                               28
L AW O f t' ICES OF A N DREW A . SMITS
         36 E:~CCUII\"t Park
             Suilc 160
   Irvine. California 926l -I...J79.l
                                                                                         1
    Telephone: (9-1 9) 833·102.5
  En\ad. unu ~nuts·la".c:om                                                      2000
                                                                                 PROOF OF SERVICE
                               Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                      Desc
                                                   Exhibit 124-171 & POS Page 413 of 429


                                          Maurice Wainer                                     Lawrence C. Meyerson
                                          Snipper Wainer & Markoff                           A Professional Law Corporation
                               2          232 North Canon Drive                              552 1 Mission Road, Suite 399
                                          Beverly Hills, CA 90210-5302                       Bonsall, CA 92003
                                3
                                          Tele.phone: 310-550-5770                           Telephone: 310-827-3344
                               4          Email: mrwainer@swmfirm.com                        Email: lcm@lcmplc.com

                                5    Attorneys for Defendant and Cross-                 Attorney for Defendant and Cross-
                                     complainant United Lender, LLC, a Nevada           complainant United Lender, LLC, a Nevada
                                6    Limited Liability Company, and Defendants          Limited Liability Company, and Defendants
                                     Shawn Ahdoot and Albert A. Ahdoot                  Shawn Ahdoot and Albert A. Ahdoot
                                7

                                8         Vincent J. Davitt and Anita Jain                   Ascension Recovery, Inc.,
                                          Meylan Davitt Jain Arevian & Kim LLP               dba Restored Life Recovery
                                9         444 S. Flower Street, Suite 1850                   c/o Megan E. Zucaro
                                          Los Angeles, CA 90071                              4501 W. Channel Island Blvd., #94
                               10                                                            Oxnard, CA 90305
                                          Tele_phone: (213) 225 -6000
                                          Emali: vdavitt@mdjalaw.com                         Email: m@megazee.com
                               11                 ajain@mdjalaw.com
                                                                                             Defendant
                               12    Attorneys for defendant United Lender, LLC
                               13
                                            [ ] (By U.S. Mail) I am " readily fami liar" with the firm's practice of collection and
                               14   processing correspondence for mailing. Under that practice it would be deposited with U.S. Postal
                                    Service on that same day with postage thereon fully prepaid at Irvine, California in the ordinary
                               15   course of business. I am aware that on motion of the party served, service is presumed invalid if
                                    postal cancellation date or postage meter date is more than one day after date of deposit for mailing
                               16   in affidavit.
                               17           [ X ] (By E-mail/Electronic Service) I caused the document to be sent to the persons at
                                    the electronic service addresses listed above. I did not receive, within a reasonable time after the
                               18   transmission, any electronic message or other indication that the transmission was unsuccessful.
                               19         [ ] (By Personal Service) I caused to be delivered by hand such envelope to the addressee.
                                    The messenger' s proof of service will be prepared and available.
                               20
                                            [ ] (By Overnight Delivery) I caused overnight delivery of the document(s) listed above,
                               21   by placing the true copies in separate envelopes for each addressee, with the name and address of
                                    the person served shown on the envelope and by sealing the envelope and placing it for collection
                               22   and delivery with delivery fees paid or provided for in accordance with ordinary business practices.
                               23          Executed on July 15, 2020 at Irvine, California. I declare under penalty of perjury under the
                                    laws of the State of California that the above is true and correct.
                               24

                               25         KIMBERLY RICHARDSON
                               26

                               27

                               28
LAW01'FICF.5 OF A.'IDREW A. SMITS
        36 E:'iOC::uth~ Park

  lni~.
             Sui1e 160
         C•liromJa 926 1-4-4794
                                                                                    2
                                                                            2001
   Telephone: (949) 833 -JOH
  Em:ul· asnui~Stmts-la".com
                                                                            PROOF OF SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 414 of 429




                  EXHIBIT 171
                                   2002
         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
Case Summary:                  Exhibit 124-171 & POS Page 415 of 429
Case Id:     30-2020-01124778-CU-FR-CJC
Case Title: ANH THY SONG NGUYEN VS. UNITED LENDER, LLC
Case Type: FRAUD
Filing Date: 01/15/2020
Category: CIVIL - UNLIMITED
Register Of Actions:
                                                                     Filing Filing
ROA                                Docket                                          Document Select
                                                                     Date    Party
         E-FILING TRANSACTION 2880670 RECEIVED ON 01/15/2020
  1                                                               01/17/2020           NV
                                06:20:54 PM.
           COMPLAINT FILED BY NGUYEN, ANH THY SONG ON
  2                                                               01/15/2020        91 pages
                                 01/15/2020
         CIVIL CASE COVER SHEET FILED BY NGUYEN, ANH THY
  3                                                               01/15/2020         1 pages
                            SONG ON 01/15/2020
       SUMMONS ISSUED AND FILED FILED BY NGUYEN, ANH THY
  4                                                               01/15/2020         2 pages
                            SONG ON 01/15/2020
       NOTICE OF PENDENCY OF ACTION FILED BY NGUYEN, ANH
  5                                                               01/15/2020         2 pages
                          THY SONG ON 01/15/2020
            NOTICE - OTHER (RE ALBERT A. AHDOOT) FILED BY
  6                                                               01/15/2020         1 pages
                   NGUYEN, ANH THY SONG ON 01/15/2020
        NOTICE - OTHER (RE SHAWN AHDOOT) FILED BY NGUYEN,
  7                                                               01/15/2020        1 pages
                        ANH THY SONG ON 01/15/2020
           NOTICE - OTHER (RE UNITED LENDER, LLC) FILED BY
  8                                                               01/15/2020         2 pages
                   NGUYEN, ANH THY SONG ON 01/15/2020
            NOTICE - OTHER (RE MEGAN E. ZUCARO) FILED BY
  9                                                               01/15/2020         1 pages
                   NGUYEN, ANH THY SONG ON 01/15/2020
         NOTICE - OTHER (RE HELPING OTHERS INTERNATIONAL,
 10                                                               01/15/2020         2 pages
          LLC) FILED BY NGUYEN, ANH THY SONG ON 01/15/2020
       NOTICE - OTHER (RE WESTERN FIDELITY ASSOCIATES, LLC)
  11                                                              01/15/2020         2 pages
             FILED BY NGUYEN, ANH THY SONG ON 01/15/2020
         NOTICE - OTHER (RE JOHN B. SPEAR) FILED BY NGUYEN,
 12                                                               01/15/2020         1 pages
                        ANH THY SONG ON 01/15/2020
         PAYMENT RECEIVED BY AMERICANLEGALNET FOR 194 -
          COMPLAINT OR OTHER 1ST PAPER IN THE AMOUNT OF
 13                                                               01/17/2020         1 pages
          435.00, TRANSACTION NUMBER 12693678 AND RECEIPT
                            NUMBER 12518697.
       CASE ASSIGNED TO JUDICIAL OFFICER SCHWARM, WALTER
 14                                                               01/15/2020         1 pages
                               ON 01/15/2020.
        E-FILING TRANSACTION 41056756 RECEIVED ON 01/20/2020
 15                                                               01/22/2020           NV
                                06:59:29 PM.
         AMENDED COMPLAINT (FIRST) FILED BY NGUYEN, ANH
 16                                                               01/21/2020        96 pages
                          THY SONG ON 01/21/2020
       SUMMONS ISSUED AND FILED FILED BY NGUYEN, ANH THY
 17                                                               01/21/2020         2 pages
                            SONG ON 01/21/2020
         NOTICE - OTHER (PLAINTIFF'S STATEMENT OF RIGHT TO
             SEEK PUNITIVE DAMAGES AGAINST DEFENDANT
 18 AMERICAN FINANCIAL CENTER, INC., PURSUANT TO CIVIL 01/21/2020                    2 pages
      CODE SECTION 3294) FILED BY NGUYEN, ANH THY SONG ON
                                 01/21/2020
                                              2003
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                          Exhibit 124-171 & POS Page 416 of 429
                                                                Filing Filing
ROA                           Docket                                          Document Select
                                                                Date    Party
 19         PROPOSED ORDER RECEIVED ON 01/22/2020            01/22/2020         4 pages
     E-FILING TRANSACTION 3879650 RECEIVED ON 01/22/2020
 20                                                          01/22/2020           NV
                           01:59:12 PM.
     EX PARTE APPLICATION - OTHER FILED BY NGUYEN, ANH
 21                                                          01/22/2020        10 pages
                     THY SONG ON 01/22/2020
     DECLARATION IN SUPPORT FILED BY NGUYEN, ANH THY
 22                                                          01/22/2020        23 pages
                       SONG ON 01/22/2020
     DECLARATION IN SUPPORT FILED BY NGUYEN, ANH THY
 23                                                          01/22/2020        78 pages
                       SONG ON 01/22/2020
      PAYMENT RECEIVED BY AMERICANLEGALNET FOR 36 -
         MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
 24                                                          01/22/2020         1 pages
        HEARING IN THE AMOUNT OF 60.00, TRANSACTION
        NUMBER 12695389 AND RECEIPT NUMBER 12520412.
    EX PARTE SCHEDULED FOR 01/23/2020 AT 08:30:00 AM IN C19
 25                                                          01/22/2020           NV
                  AT CENTRAL JUSTICE CENTER.
     E-FILING TRANSACTION 3879655 RECEIVED ON 01/22/2020
 26                                                          01/22/2020           NV
                           02:09:31 PM.
     REQUEST FOR JUDICIAL NOTICE FILED BY NGUYEN, ANH
 27                                                          01/22/2020       192 pages
                     THY SONG ON 01/22/2020
     E-FILING TRANSACTION 41057828 RECEIVED ON 01/22/2020
 28                                                          01/22/2020           NV
                           04:38:40 PM.
      NOTICE - OTHER FILED BY NGUYEN, ANH THY SONG ON
 29                                                          01/22/2020        3 pages
                            01/22/2020
      ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
 30     SCHEDULED FOR 02/11/2020 AT 01:30:00 PM IN C19 AT    01/23/2020           NV
                    CENTRAL JUSTICE CENTER.
          THE ORDER TO SHOW CAUSE RE: PRELIMINARY
 31  INJUNCTION IS SCHEDULED FOR 02/11/2020 AT 01:30 PM IN 01/23/2020             NV
                        DEPARTMENT C19.
 32 MINUTES FINALIZED FOR EX PARTE 01/23/2020 08:30:00 AM. 01/24/2020           2 pages
     E-FILING TRANSACTION 41057669 RECEIVED ON 01/22/2020
 33                                                          01/27/2020           NV
                           01:59:56 PM.
        ORDER - OTHER FILED BY THE SUPERIOR COURT OF
 34                                                          01/23/2020        3 pages
                      ORANGE ON 01/23/2020
     E-FILING TRANSACTION 3881841 RECEIVED ON 01/28/2020
 35                                                          01/28/2020           NV
                           12:35:24 PM.
    PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 36                                                          01/28/2020        3 pages
                     THY SONG ON 01/28/2020
    PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 37                                                          01/28/2020         3 pages
                     THY SONG ON 01/28/2020
    PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 38                                                          01/28/2020         3 pages
                     THY SONG ON 01/28/2020
    PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 39                                                          01/28/2020         3 pages
                     THY SONG ON 01/28/2020
     E-FILING TRANSACTION 41059896 RECEIVED ON 01/28/2020
 40                                                          01/28/2020           NV
                           01:28:53 PM.
    PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 41                                                          01/28/2020        3 pages
                            01/28/2020
                                           2004
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                             Exhibit 124-171 & POS Page 417 of 429
                                                                   Filing Filing
ROA                              Docket                                          Document Select
                                                                   Date    Party
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 42                                                             01/28/2020         3 pages
                               01/28/2020
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 43                                                             01/28/2020         3 pages
                               01/28/2020
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 44                                                             01/28/2020         3 pages
                               01/28/2020
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 45                                                             01/28/2020         2 pages
                               01/28/2020
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 46                                                             01/28/2020         2 pages
                               01/28/2020
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 47                                                             01/28/2020         2 pages
                               01/28/2020
     PROOF OF SERVICE FILED BY NGUYEN, ANH THY SONG ON
 48                                                             01/28/2020         2 pages
                               01/28/2020
      E-FILING TRANSACTION 2886990 RECEIVED ON 01/31/2020
 49                                                             02/03/2020           NV
                              09:08:28 PM.
     POINTS AND AUTHORITIES FILED BY AHDOOT, ALBERT A.;
 50                                                             01/31/2020        14 pages
       AHDOOT, SHAWN; UNITED LENDER, LLC ON 01/31/2020
        DECLARATION IN SUPPORT OF OPPOSITION FILED BY
 51   AHDOOT, ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, 01/31/2020                 13 pages
                           LLC ON 01/31/2020
        DECLARATION IN SUPPORT OF OPPOSITION FILED BY
 52   AHDOOT, ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, 01/31/2020                  4 pages
                           LLC ON 01/31/2020
        OBJECTION FILED BY AHDOOT, ALBERT A.; AHDOOT,
 53                                                             01/31/2020         5 pages
             SHAWN; UNITED LENDER, LLC ON 01/31/2020
    PROOF OF SERVICE BY MAIL FILED BY AHDOOT, ALBERT A.;
 54                                                             01/31/2020         2 pages
       AHDOOT, SHAWN; UNITED LENDER, LLC ON 01/31/2020
     PAYMENT RECEIVED BY ONELEGAL FOR 195 - ANSWER OR
    OTHER 1ST PAPER, 195 - ANSWER OR OTHER 1ST PAPER, 195 -
 55 ANSWER OR OTHER 1ST PAPER IN THE AMOUNT OF 1,305.00, 02/03/2020                1 pages
      TRANSACTION NUMBER 12702898 AND RECEIPT NUMBER
                                12528005.
      E-FILING TRANSACTION 1716642 RECEIVED ON 02/04/2020
 56                                                             02/05/2020           NV
                              08:14:40 PM.
       REPLY - OTHER FILED BY NGUYEN, ANH THY SONG ON
 57                                                             02/04/2020         9 pages
                               02/04/2020
             DECLARATION IN SUPPORT (SUPPLEMENTAL
 58    DECLARATION) FILED BY NGUYEN, ANH THY SONG ON 02/04/2020                    7 pages
                               02/04/2020
    OBJECTION (EVIDENTIARY OBJECTION) FILED BY NGUYEN,
 59                                                             02/04/2020        12 pages
                    ANH THY SONG ON 02/04/2020
    OBJECTION (EVIDENTIARY OBJECTION) FILED BY NGUYEN,
 60                                                             02/04/2020         4 pages
                    ANH THY SONG ON 02/04/2020
        CASE MANAGEMENT CONFERENCE SCHEDULED FOR
 61     06/12/2020 AT 09:00:00 AM IN C19 AT CENTRAL JUSTICE     02/10/2020         2 pages
                                CENTER.
 62           PROPOSED ORDER RECEIVED ON 02/10/2020             02/10/2020         5 pages
                                             2005
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                            Exhibit 124-171 & POS Page 418 of 429
                                                                  Filing Filing
ROA                             Docket                                          Document Select
                                                                  Date    Party
        DECLARATION OF NON-MONETARY STATUS FILED BY
 63                                                            02/11/2020         3 pages
         WESTERN FIDELITY ASSOCIATES, LLC ON 02/11/2020
       MINUTES FINALIZED FOR ORDER TO SHOW CAUSE RE:
 64                                                            02/13/2020         2 pages
          PRELIMINARY INJUNCTION 02/11/2020 01:30:00 PM.
     E-FILING TRANSACTION 41064866 RECEIVED ON 02/10/2020
 65                                                            02/19/2020           NV
                             03:19:12 PM.
         ORDER - OTHER FILED BY THE SUPERIOR COURT OF
 66                                                            02/11/2020         3 pages
                       ORANGE ON 02/11/2020
       UNDERTAKING FILED BY NGUYEN, ANH THY SONG ON
 67                                                            02/20/2020         2 pages
                              02/20/2020
      E-FILING TRANSACTION 3890859 RECEIVED ON 02/20/2020
 68                                                            02/21/2020           NV
                             06:25:36 PM.
       MOTION TO COMPEL ARBITRATION FILED BY AHDOOT,
 69    ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 02/20/2020                 3 pages
                              02/20/2020
     DECLARATION IN SUPPORT FILED BY AHDOOT, ALBERT A.;
 70                                                            02/20/2020         6 pages
        AHDOOT, SHAWN; UNITED LENDER, LLC ON 02/20/2020
      MEMORANDUM OF POINTS AND AUTHORITIES FILED BY
 71  AHDOOT, ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, 02/20/2020                 11 pages
                         LLC ON 02/20/2020
         REQUEST FOR JUDICIAL NOTICE FILED BY AHDOOT,
 72    ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 02/20/2020               142 pages
                              02/20/2020
    PROOF OF SERVICE BY MAIL FILED BY AHDOOT, ALBERT A.;
 73                                                            02/20/2020         3 pages
        AHDOOT, SHAWN; UNITED LENDER, LLC ON 02/20/2020
      PAYMENT RECEIVED BY ONELEGAL FOR 36 - MOTION OR
       OTHER (NOT 1ST) PAPER REQUIRING A HEARING IN THE
 74                                                            02/21/2020         1 pages
     AMOUNT OF 60.00, TRANSACTION NUMBER 12713378 AND
                    RECEIPT NUMBER 12538757.
        PETITION TO COMPEL ARBITRATION SCHEDULED FOR
 75                                                            02/21/2020           NV
                06/30/2020 AT 01:30:00 PM IN C19 AT .
      E-FILING TRANSACTION 2894322 RECEIVED ON 02/21/2020
 76                                                            02/21/2020           NV
                             11:25:02 AM.
         REQUEST FOR JUDICIAL NOTICE FILED BY AHDOOT,
 77    ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 02/21/2020               142 pages
                              02/21/2020
      E-FILING TRANSACTION 3887940 RECEIVED ON 02/12/2020
 78                                                            02/21/2020           NV
                             05:25:16 PM.
     NOTICE OF ENTRY OF JUDGMENT FILED BY NGUYEN, ANH
 79                                                            02/13/2020         6 pages
                      THY SONG ON 02/13/2020
         OBJECTION FILED BY NGUYEN, ANH THY SONG ON
 80                                                            02/13/2020         4 pages
                              02/13/2020
     E-FILING TRANSACTION 41069230 RECEIVED ON 02/21/2020
 81                                                            02/21/2020           NV
                             02:14:33 PM.
      NOTICE - OTHER FILED BY NGUYEN, ANH THY SONG ON
 82                                                            02/21/2020         6 pages
                              02/21/2020
      E-FILING TRANSACTION 3895235 RECEIVED ON 03/03/2020
 83                                                            03/03/2020           NV
                             04:45:26 PM.
                                            2006
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                              Exhibit 124-171 & POS Page 419 of 429
                                                                    Filing Filing
ROA                               Docket                                          Document Select
                                                                    Date    Party
      RESPONSE FILED BY AMERICAN FINANCIAL CENTER, INC.
84                                                               03/03/2020        19 pages
                              ON 03/03/2020
85            PROPOSED ORDER RECEIVED ON 03/04/2020              03/04/2020         2 pages
       E-FILING TRANSACTION 2898609 RECEIVED ON 03/04/2020
86                                                               03/04/2020           NV
                               09:53:21 AM.
          EX PARTE APPLICATION - OTHER FILED BY AHDOOT,
87      ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020                  4 pages
                                03/04/2020
          REQUEST FOR JUDICIAL NOTICE FILED BY AHDOOT,
88      ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020                  2 pages
                                03/04/2020
      MEMORANDUM OF POINTS AND AUTHORITIES (AMENDED)
89     FILED BY AHDOOT, ALBERT A.; AHDOOT, SHAWN; UNITED 03/04/2020                12 pages
                       LENDER, LLC ON 03/04/2020
         DECLARATION - OTHER FILED BY AHDOOT, ALBERT A.;
90                                                               03/04/2020         5 pages
         AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020
          DECLARATION - OTHER (FIRST AMENDED) FILED BY
91     AHDOOT, ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, 03/04/2020                 12 pages
                            LLC ON 03/04/2020
         NOTICE - OTHER (FIRST AMENDED) FILED BY AHDOOT,
92      ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020                  3 pages
                                03/04/2020
          EX PARTE APPLICATION - OTHER FILED BY AHDOOT,
93      ALBERT A.; AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020                 20 pages
                                03/04/2020
      DECLARATION IN SUPPORT FILED BY AHDOOT, ALBERT A.;
94                                                               03/04/2020         5 pages
         AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020
      DECLARATION IN SUPPORT FILED BY AHDOOT, ALBERT A.;
95                                                               03/04/2020        44 pages
         AHDOOT, SHAWN; UNITED LENDER, LLC ON 03/04/2020
        CROSS-COMPLAINT FILED BY UNITED LENDER, LLC ON
96                                                               03/04/2020        29 pages
                                03/04/2020
97            PROPOSED ORDER RECEIVED ON 03/04/2020.             03/04/2020         6 pages
      PAYMENT RECEIVED BY LEGALCONNECT FOR 36 - MOTION
        OR OTHER (NOT 1ST) PAPER REQUIRING A HEARING, 36 -
98         MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A           03/04/2020         1 pages
          HEARING IN THE AMOUNT OF 120.00, TRANSACTION
          NUMBER 12721053 AND RECEIPT NUMBER 12546929.
      EX PARTE SCHEDULED FOR 03/05/2020 AT 08:30:00 AM IN C19
99                                                               03/04/2020           NV
                     AT CENTRAL JUSTICE CENTER.
      EX PARTE SCHEDULED FOR 03/05/2020 AT 08:30:00 AM IN C19
100                                                              03/04/2020           NV
                     AT CENTRAL JUSTICE CENTER.
      MOTION TO APPOINT RECEIVER SCHEDULED FOR 04/28/2020
101                                                              03/05/2020           NV
          AT 01:30:00 PM IN C19 AT CENTRAL JUSTICE CENTER.
       THE MOTION TO APPOINT RECEIVER IS SCHEDULED FOR
102                                                              03/05/2020           NV
              04/28/2020 AT 01:30 PM IN DEPARTMENT C19.
         MINUTES FINALIZED FOR MULTIPLE EVENTS 03/05/2020
103                                                              03/05/2020         2 pages
                               08:30:00 AM.

                                             2007
       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                              Exhibit 124-171 & POS Page 420 of 429
                                                                    Filing Filing
ROA                               Docket                                          Document Select
                                                                    Date    Party
       E-FILING TRANSACTION 1727115 RECEIVED ON 03/04/2020
 104                                                             03/10/2020          NV
                               09:53:48 AM.
      PROPOSED ORDER (NOT SIGNED) FILED BY THE SUPERIOR
 105                                                             03/04/2020        2 pages
                    COURT OF ORANGE ON 03/04/2020
      E-FILING TRANSACTION 41080899 RECEIVED ON 03/30/2020
 106                                                             03/30/2020          NV
                               03:59:13 PM.
     DECLARATION IN SUPPORT FILED BY UNITED LENDER, LLC
 107                                                             03/30/2020        6 pages
                              ON 03/30/2020
     DECLARATION IN SUPPORT FILED BY UNITED LENDER, LLC;
 108                                                             03/30/2020        4 pages
                   UNITED LENDER, LLC ON 03/30/2020
     DECLARATION IN SUPPORT FILED BY UNITED LENDER, LLC;
 109                                                             03/30/2020        2 pages
                   UNITED LENDER, LLC ON 03/30/2020
         PROOF OF ESERVICE FILED BY UNITED LENDER, LLC;
 110                                                             03/30/2020        3 pages
                   UNITED LENDER, LLC ON 03/30/2020
       E-FILING TRANSACTION 1735118 RECEIVED ON 04/01/2020
 111                                                             04/01/2020          NV
                               02:38:12 PM.
     PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 112                                                             04/01/2020        1 pages
                        THY SONG ON 04/01/2020
     PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 113                                                             04/01/2020        1 pages
           THY SONG; NGUYEN, ANH THY SONG ON 04/01/2020
     PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 114                                                             04/01/2020        3 pages
           THY SONG; NGUYEN, ANH THY SONG ON 04/01/2020
     PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
 115                                                             04/01/2020        3 pages
           THY SONG; NGUYEN, ANH THY SONG ON 04/01/2020
       E-FILING TRANSACTION 1738068 RECEIVED ON 04/22/2020
 116                                                             04/22/2020          NV
                               11:58:05 AM.
        STATEMENT - OTHER FILED BY AHDOOT, ALBERT A. ON
 117                                                             04/22/2020        7 pages
                                04/22/2020
        PROOF OF ESERVICE FILED BY AHDOOT, ALBERT A. ON
 118                                                             04/22/2020        1 pages
                                04/22/2020
 119           PROPOSED ORDER RECEIVED ON 05/18/2020             05/18/2020        2 pages
         PETITION TO COMPEL ARBITRATION SCHEDULED FOR
 120     09/29/2020 AT 01:30:00 PM IN C19 AT CENTRAL JUSTICE     05/19/2020          NV
                                 CENTER.
 121                   NOTICE OF CONTINUANCE                     05/19/2020        2 pages
     MOTION TO APPOINT RECEIVER SCHEDULED FOR 07/28/2020
 122                                                             05/19/2020          NV
          AT 01:30:00 PM IN C19 AT CENTRAL JUSTICE CENTER.
 123                   NOTICE OF CONTINUANCE                     05/19/2020        2 pages
     MOTION TO APPOINT RECEIVER SCHEDULED FOR 07/28/2020
 124                                                             05/27/2020          NV
          AT 09:00:00 AM IN C19 AT CENTRAL JUSTICE CENTER.
 125                   NOTICE OF CONTINUANCE                     05/27/2020        2 pages
     COURT TRIAL SCHEDULED FOR 08/27/2021 AT 09:00:00 AM IN
 126                                                             05/27/2020        2 pages
                   C19 AT CENTRAL JUSTICE CENTER.
     MANDATORY SETTLEMENT CONFERENCE SCHEDULED FOR
 127     07/23/2021 AT 08:30:00 AM IN C19 AT CENTRAL JUSTICE     05/27/2020        2 pages
                                 CENTER.

                                             2008
       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                              Exhibit 124-171 & POS Page 421 of 429
                                                                    Filing Filing
ROA                               Docket                                          Document Select
                                                                    Date    Party
       E-FILING TRANSACTION 41077492 RECEIVED ON 03/13/2020
128                                                              06/02/2020           NV
                               05:32:12 PM.
         MOTION TO STRIKE FILED BY AMERICAN FINANCIAL
129                                                              03/13/2020        12 pages
                       CENTER, INC. ON 03/13/2020
       DEMURRER TO ANSWER FILED BY AMERICAN FINANCIAL
130                                                              03/13/2020        13 pages
                       CENTER, INC. ON 03/13/2020
         NOTICE OF HEARING FILED BY AMERICAN FINANCIAL
131                                                              03/13/2020         6 pages
                       CENTER, INC. ON 03/13/2020
         REQUEST FOR JUDICIAL NOTICE FILED BY AMERICAN
132                                                              03/13/2020        10 pages
                  FINANCIAL CENTER, INC. ON 03/13/2020
      PAYMENT RECEIVED BY ONELEGAL FOR 195 - ANSWER OR
      OTHER 1ST PAPER, 36 - MOTION OR OTHER (NOT 1ST) PAPER
133        REQUIRING A HEARING IN THE AMOUNT OF 495.00,          06/02/2020         1 pages
       TRANSACTION NUMBER 12733991 AND RECEIPT NUMBER
                                12560270.
        DEMURRER TO ANSWER SCHEDULED FOR 09/29/2020 AT
134                                                              06/02/2020           NV
            01:30:00 PM IN C19 AT CENTRAL JUSTICE CENTER.
      MOTION TO STRIKE SCHEDULED FOR 09/29/2020 AT 01:30:00
135                                                              06/02/2020           NV
                PM IN C19 AT CENTRAL JUSTICE CENTER.
136                    NOTICE OF CONTINUANCE                     06/01/2020         2 pages
137                      NOTICE OF HEARING OC                    06/01/2020         2 pages
138                      NOTICE OF HEARING OC                    06/01/2020         2 pages
      PROOF OF SERVICE OF SUMMONS SUBMITTED BY NGUYEN,
139                                                              06/05/2020         1 pages
                ANH THY SONG REJECTED ON 06/05/2020.
       E-FILING TRANSACTION 2913717 RECEIVED ON 05/27/2020
140                                                              06/08/2020           NV
                               02:57:19 PM.
       AMENDMENT TO COMPLAINT (DOE 1) FILED BY NGUYEN,
141                                                              05/27/2020         3 pages
                      ANH THY SONG ON 05/27/2020
       E-FILING TRANSACTION 3912624 RECEIVED ON 06/09/2020
142                                                              06/10/2020           NV
                               04:03:12 PM.
       NOTICE - OTHER (AMENDED NOTICE OF HEARING) FILED
143                                                              06/09/2020         4 pages
         BY AMERICAN FINANCIAL CENTER, INC. ON 06/09/2020
       E-FILING TRANSACTION 3910201 RECEIVED ON 05/26/2020
144                                                              06/10/2020           NV
                               12:22:21 PM.
          ANSWER TO CROSS-COMPLAINT FILED BY HELPING
145     OTHERS INTERNATIONAL, LLC; ZUCARO, MEGAN E. ON 05/26/2020                   7 pages
                                05/26/2020
      PAYMENT RECEIVED BY ONELEGAL FOR 195 - ANSWER OR
       OTHER 1ST PAPER, 195 - ANSWER OR OTHER 1ST PAPER IN
146                                                              06/10/2020         1 pages
       THE AMOUNT OF 870.00, TRANSACTION NUMBER 12737864
                     AND RECEIPT NUMBER 12564163.
       E-FILING TRANSACTION 1737437 RECEIVED ON 04/17/2020
147                                                              06/11/2020           NV
                               09:53:37 AM.
      MOTION FOR SANCTIONS FILED BY AMERICAN FINANCIAL
148                                                              05/26/2020        13 pages
                       CENTER, INC. ON 05/26/2020
         REQUEST FOR JUDICIAL NOTICE FILED BY AMERICAN
149                                                              05/26/2020        13 pages
                  FINANCIAL CENTER, INC. ON 05/26/2020

                                             2009
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                               Exhibit 124-171 & POS Page 422 of 429
                                                                     Filing Filing
ROA                                Docket                                          Document Select
                                                                     Date    Party
           DECLARATION IN SUPPORT FILED BY AMERICAN
 150                                                              05/26/2020        28 pages
                 FINANCIAL CENTER, INC. ON 05/26/2020
           DECLARATION IN SUPPORT FILED BY AMERICAN
 151                                                              05/26/2020        25 pages
                 FINANCIAL CENTER, INC. ON 05/26/2020
           DECLARATION IN SUPPORT FILED BY AMERICAN
 152                                                              05/26/2020         9 pages
                 FINANCIAL CENTER, INC. ON 05/26/2020
      PAYMENT RECEIVED BY ONELEGAL FOR 36 - MOTION OR
       OTHER (NOT 1ST) PAPER REQUIRING A HEARING IN THE
 153                                                              06/11/2020         1 pages
      AMOUNT OF 60.00, TRANSACTION NUMBER 12738115 AND
                       RECEIPT NUMBER 12564434.
      MOTION FOR SANCTIONS SCHEDULED FOR 10/20/2020 AT
 154                                                              06/11/2020           NV
           01:30:00 PM IN C19 AT CENTRAL JUSTICE CENTER.
      E-FILING TRANSACTION 1741118 RECEIVED ON 05/18/2020
 155                                                              06/11/2020           NV
                                02:27:31 PM.
      DEMURRER TO COMPLAINT FILED BY HELPING OTHERS
 156                                                              05/26/2020        27 pages
      INTERNATIONAL, LLC; ZUCARO, MEGAN E. ON 05/26/2020
      PAYMENT RECEIVED BY ONELEGAL FOR 36 - MOTION OR
       OTHER (NOT 1ST) PAPER REQUIRING A HEARING IN THE
 157                                                              06/11/2020         1 pages
      AMOUNT OF 60.00, TRANSACTION NUMBER 12738119 AND
                       RECEIPT NUMBER 12564438.
     DEMURRER TO COMPLAINT SCHEDULED FOR 08/18/2020 AT
 158                                                              06/11/2020           NV
                          01:30:00 PM IN C19 AT .
      E-FILING TRANSACTION 2907547 RECEIVED ON 04/07/2020
 159                                                              06/11/2020           NV
                                06:00:03 PM.
         MOTION TO STRIKE (CROSS-COMPLAINT) FILED BY
 160                                                              05/26/2020        10 pages
                NGUYEN, ANH THY SONG ON 05/26/2020
     DECLARATION IN SUPPORT (RE: MEET AND CONFER) FILED
 161                                                              05/26/2020        22 pages
              BY NGUYEN, ANH THY SONG ON 05/26/2020
      REQUEST FOR JUDICIAL NOTICE FILED BY NGUYEN, ANH
 162                                                              05/26/2020        12 pages
                         THY SONG ON 05/26/2020
      DECLARATION IN SUPPORT FILED BY NGUYEN, ANH THY
 163                                                              05/26/2020         8 pages
                           SONG ON 05/26/2020
      REQUEST FOR JUDICIAL NOTICE FILED BY NGUYEN, ANH
 164                                                              05/26/2020         4 pages
                         THY SONG ON 05/26/2020
     DEMURRER TO CROSS-COMPLAINT FILED BY NGUYEN, ANH
 165                                                              05/26/2020        21 pages
                         THY SONG ON 05/26/2020
       PAYMENT RECEIVED BY AMERICANLEGALNET FOR 36 -
          MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
         HEARING, 36 - MOTION OR OTHER (NOT 1ST) PAPER
 166                                                              06/11/2020         1 pages
          REQUIRING A HEARING IN THE AMOUNT OF 120.00,
      TRANSACTION NUMBER 12738156 AND RECEIPT NUMBER
                                 12564475.
        DEMURRER TO CROSS-COMPLAINT SCHEDULED FOR
 167                                                              06/11/2020           NV
                   07/21/2020 AT 01:30:00 PM IN C19 AT .
      MOTION TO STRIKE CROSS-COMPLAINT SCHEDULED FOR
 168    07/21/2020 AT 01:30:00 PM IN C19 AT CENTRAL JUSTICE       06/11/2020           NV
                                 CENTER.
 169    E-FILING TRANSACTION NUMBER 41091088 REJECTED.            06/12/2020         1 pages
                                              2010
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                             Exhibit 124-171 & POS Page 423 of 429
                                                                   Filing Filing
ROA                              Docket                                          Document Select
                                                                   Date    Party
       JURY TRIAL SCHEDULED FOR 08/27/2021 AT 09:00:00 AM IN
170                                                             06/12/2020          NV
                   C19 AT CENTRAL JUSTICE CENTER.
171               NOTICE OF HEARING OC GENERATED                06/12/2020        2 pages
        E-FILING TRANSACTION 1745376 RECEIVED ON 06/15/2020
172                                                             06/16/2020          NV
                              03:29:41 PM.
         NOTICE - OTHER (OF CONTINUED HEARING) FILED BY
173                                                             06/15/2020        4 pages
           AMERICAN FINANCIAL CENTER, INC. ON 06/15/2020
       E-FILING TRANSACTION 41090038 RECEIVED ON 06/05/2020
174                                                             06/17/2020          NV
                              03:53:21 PM.
        NOTICE OF POSTING JURY FEES FILED BY NGUYEN, ANH
175                                                             06/05/2020        4 pages
                        THY SONG ON 06/05/2020
         NOTICE OF TRIAL FILED BY NGUYEN, ANH THY SONG;
176     NGUYEN, ANH THY SONG; NGUYEN, ANH THY SONG ON 06/05/2020                  4 pages
                               06/05/2020
        PAYMENT RECEIVED BY AMERICANLEGALNET FOR 209 -
      ADVANCED JURY FEE (NON-REFUNDABLE) IN THE AMOUNT
177                                                             06/17/2020        1 pages
       OF 150.00, TRANSACTION NUMBER 12741190 AND RECEIPT
                           NUMBER 12567571.
        E-FILING TRANSACTION 1746148 RECEIVED ON 06/18/2020
178                                                             06/18/2020          NV
                              02:48:50 PM.
          NOTICE - OTHER FILED BY UNITED LENDER, LLC ON
179                                                             06/18/2020        5 pages
                               06/18/2020
        E-FILING TRANSACTION 2906195 RECEIVED ON 03/30/2020
180                                                             06/19/2020          NV
                              04:55:15 PM.
      NOTICE OF CONTINUANCE FILED BY UNITED LENDER, LLC
181                                                             05/26/2020        3 pages
                             ON 05/26/2020
        E-FILING TRANSACTION 1746321 RECEIVED ON 06/19/2020
182                                                             06/19/2020          NV
                              11:02:32 AM.
      DEMAND FOR JURY TRIAL FILED BY AMERICAN FINANCIAL
183                                                             06/19/2020        4 pages
                       CENTER, INC. ON 06/19/2020
        E-FILING TRANSACTION 2917916 RECEIVED ON 06/19/2020
184                                                             06/22/2020          NV
                              03:58:27 PM.
      NOTICE OF TRIAL (AND MSC) FILED BY NGUYEN, ANH THY
185                                                             06/19/2020        6 pages
                          SONG ON 06/19/2020
        E-FILING TRANSACTION 3914589 RECEIVED ON 06/19/2020
186                                                             06/25/2020          NV
                              11:20:57 AM.
       NOTICE OF POSTING JURY FEES (AND DEMAND FOR JURY
187    TRIAL) FILED BY AMERICAN FINANCIAL CENTER, INC. ON 06/19/2020              4 pages
                               06/19/2020
       PAYMENT RECEIVED BY ONELEGAL FOR 209 - ADVANCED
       JURY FEE (NON-REFUNDABLE) IN THE AMOUNT OF 150.00,
188                                                             06/25/2020        1 pages
       TRANSACTION NUMBER 12745284 AND RECEIPT NUMBER
                               12571723.
        E-FILING TRANSACTION 3916114 RECEIVED ON 06/26/2020
189                                                             06/26/2020          NV
                              11:23:17 AM.
      PROOF OF SERVICE OF SUMMONS FILED BY NGUYEN, ANH
190                                                             06/26/2020        5 pages
                        THY SONG ON 06/26/2020

                                             2011
       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                              Exhibit 124-171 & POS Page 424 of 429
                                                                    Filing Filing
ROA                               Docket                                          Document Select
                                                                    Date    Party
       E-FILING TRANSACTION 2910513 RECEIVED ON 04/29/2020
 191                                                             06/29/2020           NV
                               02:43:21 PM.
     REQUEST FOR ENTRY OF DEFAULT FILED BY NGUYEN, ANH
 192                                                             05/26/2020        4 pages
                        THY SONG ON 05/26/2020
       E-FILING TRANSACTION 1747275 RECEIVED ON 06/24/2020
 193                                                             06/29/2020           NV
                               01:23:37 PM.
      MOTION FOR LEAVE TO FILE CROSS-COMPLAINT FILED BY
 194                                                             06/24/2020        30 pages
                    ZUCARO, MEGAN E. ON 06/24/2020
       PAYMENT RECEIVED BY ONELEGAL FOR 36 - MOTION OR
        OTHER (NOT 1ST) PAPER REQUIRING A HEARING IN THE
 195                                                             06/29/2020         1 pages
      AMOUNT OF 60.00, TRANSACTION NUMBER 12745903 AND
                      RECEIPT NUMBER 12572362.
            MOTION FOR LEAVE TO FILE CROSS COMPLAINT
 196      SCHEDULED FOR 10/27/2020 AT 01:30:00 PM IN C19 AT      06/29/2020           NV
                      CENTRAL JUSTICE CENTER.
        PAYMENT FOR 36 - MOTION OR OTHER (NOT 1ST) PAPER
      REQUIRING A HEARING, 36 - MOTION OR OTHER (NOT 1ST)
 197   PAPER REQUIRING A HEARING, TRANSACTION NUMBER 06/29/2020                    1 pages
     12738156 IN THE AMOUNT OF 120.00 VOIDED DUE TO OTHER.
                 VENDOR DID NOT PAY. VOID AND NFD.
 198           NOTICE OF FEES DUE ELECTRONIC FILING              06/29/2020         1 pages
      MOTION TO STRIKE CROSS-COMPLAINT SCHEDULED FOR
 199     07/21/2020 AT 09:00:00 AM IN C19 AT CENTRAL JUSTICE     07/01/2020           NV
                                 CENTER.
 200                   NOTICE OF CONTINUANCE                     07/01/2020         3 pages
         DEMURRER TO CROSS-COMPLAINT SCHEDULED FOR
 201     07/21/2020 AT 09:00:00 AM IN C19 AT CENTRAL JUSTICE     07/01/2020           NV
                                 CENTER.
 202                   NOTICE OF CONTINUANCE                     07/01/2020         3 pages
       E-FILING TRANSACTION 2917120 RECEIVED ON 06/16/2020
 203                                                             07/02/2020           NV
                               04:55:34 PM.
           NOTICE OF CONTINUANCE (MOTION TO APPOINT
 204                                                             06/16/2020        3 pages
      RECEIVER) FILED BY UNITED LENDER, LLC ON 06/16/2020
           NOTICE OF CONTINUANCE (PETITION TO COMPEL
 205     ARBITRATION) FILED BY AHDOOT, SHAWN; AHDOOT,            06/16/2020         3 pages
            ALBERT A.; UNITED LENDER, LLC ON 06/16/2020
     PAYMENT RECEIVED BY LAW OFFICE OF ANDREW A. SMITS
     FOR 36 - MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
          HEARING, 36 - MOTION OR OTHER (NOT 1ST) PAPER
 206                                                             07/08/2020         1 pages
          REQUIRING A HEARING IN THE AMOUNT OF 120.00,
      TRANSACTION NUMBER 12749948 AND RECEIPT NUMBER
                                 12576343.
      E-FILING TRANSACTION 41096542 RECEIVED ON 07/08/2020
 207                                                             07/08/2020           NV
                               03:56:30 PM.
 208 OPPOSITION FILED BY AHDOOT, ALBERT A. ON 07/08/2020 07/08/2020                 4 pages
 209 OPPOSITION FILED BY AHDOOT, ALBERT A. ON 07/08/2020 07/08/2020                11 pages
        PROOF OF ESERVICE FILED BY AHDOOT, ALBERT A. ON
 210                                                             07/08/2020         2 pages
                                07/08/2020
                                             2012
       Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                            Exhibit 124-171 & POS Page 425 of 429
                                                                  Filing Filing
ROA                              Docket                                         Document Select
                                                                  Date    Party
       E-FILING TRANSACTION 2921628 RECEIVED ON 07/08/2020
211                                                            07/09/2020           NV
                             10:11:59 AM.
        NOTICE OF CONTINUANCE (MOTION TO STRIKE CROSS-
212      COMPLAINT) FILED BY NGUYEN, ANH THY SONG ON           07/08/2020         6 pages
                               07/08/2020
          NOTICE OF CONTINUANCE (DEMURRER TO CROSS-
213      COMPLAINT) FILED BY NGUYEN, ANH THY SONG ON           07/08/2020         6 pages
                               07/08/2020
214           PROPOSED ORDER RECEIVED ON 07/10/2020            07/10/2020         4 pages
       E-FILING TRANSACTION 2922478 RECEIVED ON 07/10/2020
215                                                            07/13/2020           NV
                              05:46:32 PM.
       MOTION TO QUASH SUBPOENA FILED BY NGUYEN, ANH
216                                                            07/10/2020        12 pages
                       THY SONG ON 07/10/2020
       DECLARATION IN SUPPORT FILED BY NGUYEN, ANH THY
217                                                            07/10/2020        14 pages
                          SONG ON 07/10/2020
      SEPARATE STATEMENT FILED BY NGUYEN, ANH THY SONG
218                                                            07/10/2020         8 pages
                             ON 07/10/2020
        PAYMENT RECEIVED BY AMERICANLEGALNET FOR 36 -
          MOTION OR OTHER (NOT 1ST) PAPER REQUIRING A
219                                                            07/13/2020         1 pages
          HEARING IN THE AMOUNT OF 60.00, TRANSACTION
          NUMBER 12751453 AND RECEIPT NUMBER 12577832.
      MOTION TO QUASH SUBPOENA SCHEDULED FOR 11/24/2020
220                                                            07/13/2020           NV
         AT 01:30:00 PM IN C19 AT CENTRAL JUSTICE CENTER.
      E-FILING TRANSACTION 41097666 RECEIVED ON 07/14/2020
221                                                            07/14/2020           NV
                             11:10:35 AM.
222    OPPOSITION FILED BY ZUCARO, MEGAN E. ON 07/14/2020 07/14/2020             11 pages
223      E-FILING TRANSACTION NUMBER 3913129 REJECTED.         07/14/2020         1 pages
      E-FILING TRANSACTION 41097701 RECEIVED ON 07/14/2020
224                                                            07/14/2020           NV
                              12:24:58 PM.
      RESPONSE FILED BY AMERICAN FINANCIAL CENTER, INC.
225                                                            07/14/2020        11 pages
                             ON 07/14/2020
       E-FILING TRANSACTION 2923128 RECEIVED ON 07/14/2020
226                                                            07/14/2020           NV
                              05:21:15 PM.
         NOTICE OF ERRATA FILED BY ZUCARO, MEGAN E. ON
227                                                            07/14/2020        17 pages
                               07/14/2020
       E-FILING TRANSACTION 3919911 RECEIVED ON 07/14/2020
228                                                            07/15/2020           NV
                              06:20:15 PM.
        REPLY - OTHER FILED BY NGUYEN, ANH THY SONG ON
229                                                            07/14/2020         7 pages
                               07/14/2020
       REQUEST FOR JUDICIAL NOTICE FILED BY NGUYEN, ANH
230                                                            07/14/2020        16 pages
                       THY SONG ON 07/14/2020
        REPLY - OTHER FILED BY NGUYEN, ANH THY SONG ON
231                                                            07/14/2020        10 pages
                               07/14/2020
      E-FILING TRANSACTION 41098189 RECEIVED ON 07/15/2020
232                                                            07/16/2020           NV
                              06:41:06 PM.
          OPPOSITION FILED BY NGUYEN, ANH THY SONG ON
233                                                            07/15/2020        15 pages
                               07/15/2020

                                            2013
         Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43 Desc
                              Exhibit 124-171 & POS Page 426 of 429
                                                                    Filing Filing
ROA                               Docket                                           Document Select
                                                                     Date    Party
        REQUEST FOR JUDICIAL NOTICE FILED BY NGUYEN, ANH
 234                                                              07/15/2020        55 pages
                        THY SONG ON 07/15/2020
       DECLARATION - OTHER FILED BY NGUYEN, ANH THY SONG
 235                                                              07/15/2020        37 pages
                              ON 07/15/2020
            OBJECTION FILED BY NGUYEN, ANH THY SONG ON
 236                                                              07/15/2020        13 pages
                                07/15/2020
            OBJECTION FILED BY NGUYEN, ANH THY SONG ON
 237                                                              07/15/2020         6 pages
                                07/15/2020
            OBJECTION FILED BY NGUYEN, ANH THY SONG ON
 238                                                              07/15/2020         5 pages
                                07/15/2020
            OBJECTION FILED BY NGUYEN, ANH THY SONG ON
 239                                                              07/15/2020        11 pages
                                07/15/2020
Participants:
                      Name                                Type           Assoc Start Date End Date
ANH THY SONG NGUYEN                              PLAINTIFF                     01/17/2020
LAWRENCE C. MEYERSON, A PROFESSIONAL L ATTORNEY                                01/31/2020
HELPING OTHERS INTERNATIONAL, LLC                DEFENDANT                     01/17/2020
LAWRENCE C. MEYERSON, APLC                       ATTORNEY                      01/31/2020
SHAWN AHDOOT                                     DEFENDANT                     01/17/2020
MEGAN E. ZUCARO                                  DEFENDANT                     01/17/2020
JOHN B. SPEAR                                    CROSS - DEFENDANT             03/04/2020
SNIPPER WAINER & MARKOFF                         ATTORNEY                      02/03/2020
TRI STAR EQUITY GROUP CORP                       CROSS - DEFENDANT             03/04/2020
ANH THY SONG NGUYEN                              CROSS - DEFENDANT             03/04/2020
UNITED LENDER, LLC                               DEFENDANT                     01/17/2020
ALBERT A. AHDOOT                                 DEFENDANT                     01/17/2020
UNITED LENDER, LLC                               CROSS - COMPLAINANT           04/01/2020
WESTERN FIDELITY ASSOCIATES, LLC                 DEFENDANT                     01/17/2020
LEVINSON ARSHONSKY & KURTZ, LLP                  ATTORNEY                      06/02/2020
MEYLAN DAVITT JAIN AREVIAN & KIM LLP             ATTORNEY                      06/18/2020
LAW OFFICES OF ANDREW A. SMITS                   ATTORNEY                      01/17/2020
ASCENSION RECOVERY, INC.                         DEFENDANT                     06/08/2020
HELPING OTHERS INTERNATIONAL, LLC                CROSS - DEFENDANT             03/04/2020
JOHN B. SPEAR                                    DEFENDANT                     01/17/2020
AMERICAN FINANCIAL CENTER, INC.                  DEFENDANT                     01/17/2020
MEGAN E. ZUCARO                                  CROSS - DEFENDANT             03/04/2020
Hearings:
                       Description                         Date   Time Department         Judge
JURY TRIAL                                             08/27/2021 09:00 C19            SCHWARM
MANDATORY SETTLEMENT CONFERENCE                        07/23/2021 08:30 C19            SCHWARM
MOTION TO QUASH SUBPOENA                               11/24/2020 01:30 C19            SCHWARM
MOTION FOR LEAVE TO FILE CROSS COMPLAINT               10/27/2020 01:30 C19            SCHWARM
MOTION FOR SANCTIONS                                   10/20/2020 01:30 C19            SCHWARM
MOTION TO STRIKE                                       09/29/2020 01:30 C19            SCHWARM
DEMURRER TO ANSWER                                     09/29/2020 01:30 C19            SCHWARM
                                              2014
      Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43     Desc
                           Exhibit 124-171 & POS Page 427 of 429
                    Description                        Date    Time Department      Judge
PETITION TO COMPEL ARBITRATION                     09/29/2020 01:30 C19          SCHWARM
DEMURRER TO COMPLAINT                              08/18/2020 01:30 C19          SCHWARM
MOTION TO APPOINT RECEIVER                         07/28/2020 09:00 C19          SCHWARM
DEMURRER TO CROSS-COMPLAINT                        07/21/2020 09:00 C19          SCHWARM
MOTION TO STRIKE CROSS-COMPLAINT                   07/21/2020 09:00 C19          SCHWARM
                         Print this page




                                           2015
        Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43                                                          Desc
                            Exhibit 124-171 & POS Page 428 of 429



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
444 South Flower Street, Suite 1850, Los Angeles, California 90071

                                                                      NOTICE OF REMOVAL OF LAWSUIT
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 PENDING IN STATE COURT TO BANKRUPTCY COURT (28 USC § 1452) [LBR 9027-1]
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
07/17/2020          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
  See Attachment




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) ______, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
                                                                                                  07/17/2020
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________,     I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 Hon. Victoria S. Kaufman (Via Overnight Mail)
 U.S. Bankruptcy Court, Central District of California
 21041 Burbank Boulevard, Woodland Hills, CA 91367


                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

07/17/2020         Roni M. Iwata
 Date                        Printed Name                                                       Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 1:20-ap-01070-VK Doc 1-5 Filed 07/17/20 Entered 07/17/20 12:25:43   Desc
                    Exhibit 124-171 & POS Page 429 of 429




                         In re: Helping Others International LLC
                                        Chapter 11
                               Case No. 1:20-bk-11134-VK




 VIA NOTICE OF ELECTRONIC FILING


 Todd J. Cleary
 lawofficetoddcleary@gmail.com
 cleary1@pacbell.net
 clearytr44952@notify.bestcase.com
 Katherine Bunker
 kate.bunker@usdoj.gov
 Lori E. Eropkin
 leropkin@laklawyers.com
 nlessard@laklawyers.com
 smcfadden@laklawyers.com
 Lawrence C. Meyerson
 lcm@lcmplc.com
 United States Trustee (SV)
 ustpregion16.wh.ecf@usdoj.gov
 Maurice Wainer
 mrwainer@aol.com
 daniel@swmfirm.com
 mrwasiner@swmfirm.com
 Larry D. Webb
 webblaw@gmail.com
 larry@webblaw.onmicrosoft.com
